Case 2:20-cv-08035-SVW-JPR Document 110-7 Filed 04/06/21 Page 1 of 439 Page ID
                                  #:1197




                       EXHIBIT F
4/6/2021   Case 2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 2 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1198
  S-4 1 fs42021_propertysolutions.htm REGISTRATION STATEMENT
                                         As filed with the U.S. Securities and Exchange Commission on April 5, 2021.
                                                                                                 Registration No. 333-

                                                                      UNITED STATES
                                                          SECURITIES AND EXCHANGE COMMISSION
                                                                   Washington, D.C. 20549
                                                                        ____________________________________

                                                                           FORM S-4
                                                                   REGISTRATION STATEMENT
                                                                            UNDER
                                                                   THE SECURITIES ACT OF 1933
                                                                        ____________________________________

                                     PROPERTY SOLUTIONS ACQUISITION CORP.
                                                     (Exact Name of Each Registrant as Specified in its Charter)
                                                                        ____________________________________


                                     Delaware                                        6770                                    XX-XXXXXXX
                           (State or other jurisdiction of             (Primary standard industrial                        (I.R.S. Employer
                          Incorporation or organization)               classification code number)                      Identification Number)

                                                                        ____________________________________
                                                              654 Madison Avenue, Suite 1009
                                                                 New York, New York 10065
                                                                       (646) 502-9845
                            (Address, including zip code, and telephone number, including area code, of each registrant’s principal
                                                                      executive offices)
                                                                        ____________________________________

                                                        Jordan Vogel, Co-Chief Executive Officer
                                                       Aaron Feldman, Co-Chief Executive Officer
                                                         c/o Property Solutions Acquisition Corp.
                                                              654 Madison Avenue, Suite 1009
                                                                New York, New York 10065
                                                                       (646) 502-9845
                             (Name, address, including zip code, and telephone number, including area code, of agent for service)
                                                                        ____________________________________

                                                                                With copies to:

                          David S. Allinson     Ryan J. Maierson             Vijay S. Sekhon         Michael P. Heinz
                       Latham & Watkins LLP Latham & Watkins LLP           Sidley Austin LLP        Sidley Austin LLP
                          885 Third Avenue  811 Main Street, Suite 3700 1999 Avenue of the Stars, One S. Dearborn Street
                        New York, NY 10022      Houston, TX 77002               Suite 1700          Chicago, IL 60603
                           (212) 906-1200        (713) 546-5400          Los Angeles, CA 90067        (312) 853-7000
                                                                             (310) 595-9500

                                                                        ____________________________________
                              Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after
                       this Registration Statement becomes effective and all other conditions to the transactions contemplated by the Agreement
                       and Plan of Merger described in the included proxy statement/consent solicitation statement/prospectus have been satisfied
                       or waived.
                              If the securities being registered on this Form are being offered in connection with the formation of a holding
                       company and there is compliance with General Instruction G, check the following box: £
                              If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act,
                       check the following box and list the Securities Act registration statement number of the earlier effective registration
                       statement for the same offering. £
                              If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following
                       box and list the Securities Act registration statement number of the earlier effective registration statement for the same
                       offering. £
                              Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a
                       smaller reporting company or emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,”
                       “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act.

                              Large accelerated filer £                                                  Accelerated filer          £
                              Non-accelerated filer S                                                    Smaller reporting company S
                                                                                                         Emerging growth company S

                              If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition
                       period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the
                       Securities Act. £
                              If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this
                       transaction:

https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                             1/438
4/6/2021   Case 2:20-cv-08035-SVW-JPR                  Document 110-7 Filed 04/06/21 Page 3 of 439 Page ID
                            https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                        Exchange Act Rule 13e-4(i) (Cross-Border Issuer#:1199
                                                                       Tender Offer) £
                            Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) £




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                               2/438
4/6/2021   Case 2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 4 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1200
                       Table of Contents

                                                            CALCULATION OF REGISTRATION FEE

                                                                                               Proposed           Proposed
                                                                                              Maximum             Maximum
                                                                              Amount           Offering           Aggregate           Amount of
                       Title of Each Class of Securities to be                  to be            Price            Offering            Registration
                       Registered                                            Registered(1)    Per Share(2)         Price(2)               Fee
                       Shares of Class A common stock(3)                      212,285,639 $           12.20 $ 2,589,884,795.80 $        282,556.43
                       Shares of Class B common stock(3)                       61,712,763 $           12.20 $ 752,895,708.60 $            82,140.92
                       Total                                                  273,998,402 $           12.20 $ 3,342,780,504.40 $        364,697.35
                       ____________
                       (1)     All securities being registered will be issued by the registrant, Property Solutions Acquisition Corp., a Delaware
                               corporation (“PSAC”). In connection with the Business Combination described in the included proxy
                               statement/consent solicitation statement/prospectus, PSAC Merger Sub Ltd., an exempted company with limited
                               liability incorporated under the laws of the Cayman Islands and a wholly-owned subsidiary of PSAC (“Merger Sub”),
                               will be merged with and into FF Intelligent Mobility Global Holdings Ltd., an exempted company with limited
                               liability incorporated under the laws of the Cayman Islands (“FF”), with FF surviving the merger. As a result of the
                               foregoing transactions, FF will become a wholly-owned subsidiary of PSAC.
                       (2)     Based on the average of the high and low trading prices on March 29, 2021 of the common stock of PSAC.
                       (3)     Represents shares of Class A common stock and Class B common stock issuable to certain equity holders and debt
                               holders of FF upon consummation of the Business Combination described herein, including shares issuable pursuant
                               to outstanding options, warrants and convertible notes, based on an exchange ratio that incorporates certain
                               assumptions about FF’s cash and debt at the closing of the Business Combination, as well as earnout shares that are to
                               be issued to FF stockholders from and after the closing of the Business Combination upon the occurrence of certain
                               triggering events described in the included proxy statement/consent solicitation statement/prospectus.

                             The registrant hereby amends this registration statement on such date or dates as may be necessary
                       to delay its effective date until the registrant shall file a further amendment which specifically states that
                       this registration statement shall thereafter become effective in accordance with Section 8(a) of the
                       Securities Act of 1933, as amended, or until the registration statement shall become effective on such date
                       as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine.




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                        3/438
4/6/2021   Case 2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 5 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1201
                       Table of Contents

                                                      PRELIMINARY PROXY STATEMENT
                                                 SUBJECT TO COMPLETION, DATED APRIL 5, 2021

                                                    PROPERTY SOLUTIONS ACQUISITION CORP.
                                                          654 Madison Avenue, Suite 1009
                                                            New York, New York 10065

                                                                   NOTICE OF
                                                       SPECIAL MEETING OF STOCKHOLDERS
                                                             TO BE HELD ON    , 2021
                       TO THE STOCKHOLDERS OF PROPERTY SOLUTIONS ACQUISITION CORP.:

                             NOTICE IS HEREBY GIVEN that a special meeting of stockholders of Property Solutions Acquisition
                       Corp. (“PSAC”), a Delaware corporation, will be held at 11:00 a.m. Eastern time, on          , 2021, in a virtual
                       format (the “Special Meeting”). PSAC stockholders may attend, vote and examine the list of PSAC
                       stockholders entitled to vote at the Special Meeting by visiting
                       https://www.cstproxy.com/propertysolutionsacquisition/sm2021 and entering the control number found on their
                       proxy card, voting instruction form or notice they previously received. In light of public health concerns
                       regarding the novel coronavirus (COVID- 19), the Special Meeting will be held in a virtual meeting format
                       only. You will not be able to attend the Special Meeting physically.

                             You are cordially invited to attend the Special Meeting, which will be held for the following purposes:
                             (1)   to consider and vote upon a proposal to approve the business combination (the “Business
                                   Combination”) described in this proxy statement/consent solicitation statement/prospectus,
                                   including (a) the Agreement and Plan of Merger, dated as of January 27, 2021, as amended by the
                                   First Amendment to Agreement and Plan of Merger dated as of February 25, 2021 (“Merger
                                   Agreement”), by and among PSAC, PSAC Merger Sub Ltd., an exempted company with limited
                                   liability incorporated under the laws of the Cayman Islands (“Merger Sub”), and FF Intelligent
                                   Mobility Global Holdings Ltd., an exempted company with limited liability incorporated under the
                                   laws of the Cayman Islands (“FF”), which, among other things, provides for Merger Sub to be
                                   merged with and into FF, with FF continuing as the surviving company and a wholly-owned
                                   subsidiary of PSAC — we refer to this proposal as the “business combination proposal”;

                             (2) to consider and vote upon separate proposals to approve amendments to PSAC’s current amended
                                  and restated certificate of incorporation to: (i) change the name of the public entity from “Property
                                  Solutions Acquisition Corp.” to “Faraday Future Intelligent Electric Inc.” (“New FF”); (ii) increase
                                  PSAC’s authorized shares from 50,000,000 authorized shares of a single class of common stock and
                                  1,000,000 authorized shares of preferred stock to 750,000,000 authorized shares of Class A
                                  common stock, 75,000,000 authorized shares of Class B common stock, and 10,000,000 authorized
                                  shares of preferred stock; (iii) amend the voting rights of PSAC stockholders such that each share of
                                  Class B common stock will be entitled to ten votes for each such share after such time as New FF at
                                  the end of any 20 consecutive trading days, has a volume weighted average total equity market
                                  capitalization of at least $20 billion; (iv) delete the various provisions in PSAC’s current amended
                                  and restated certificate of incorporation applicable only to special purpose acquisition corporations
                                  (such as the obligation to dissolve and liquidate if a business combination is not consummated
                                  within a certain period of time); (v) add provisions authorizing New FF’s board of directors to issue
                                  preferred stock, rights, warrants and options without shareholder approval; and (vi) amend the
                                  choice of forum provisions to permit only federal district courts to consider claims arising under the
                                  Securities Act. — we refer to these proposals collectively as the “charter proposals”;

                             (3) to elect nine directors who, upon consummation of the Business Combination, will be the directors
                                  of New FF — we refer to this proposal as the “director election proposal”;
                             (4) to consider and vote upon a proposal to approve the Faraday Future Intelligent Electric Inc. 2021
                                  Stock Incentive Plan, which is an incentive compensation plan for employees of New FF and its
                                  subsidiaries, including FF — we refer to this proposal as the “incentive plan proposal”; and




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           4/438
4/6/2021   Case 2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 6 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1202
                       Table of Contents
                             (5) to consider and vote upon a proposal to approve, for purposes of complying with applicable listing
                                  rules of Nasdaq, the issuance by PSAC of common stock, par value $0.0001 per share, to certain
                                  accredited investors and qualified institutional buyers in a private placement, the proceeds of which
                                  will be used to finance the Business Combination and related transactions and the costs and
                                  expenses incurred in connection therewith with any balance used for working capital purposes —
                                  we refer to this proposal as the “Nasdaq proposal”; and

                             (6) to consider and vote upon a proposal to adjourn the Special Meeting to a later date or dates, if
                                  necessary, to permit further solicitation and vote of proxies if PSAC does not have sufficient proxies
                                  to approve one or more of the foregoing proposals — we refer to this proposal as the “adjournment
                                  proposal.”

                             These items of business are described in the attached proxy statement/consent solicitation
                       statement/prospectus, which we encourage you to read in its entirety before voting. Only holders of record of
                       PSAC common stock at the close of business on           , 2021 are entitled to notice of the Special Meeting and
                       to vote and have their votes counted at the Special Meeting and any adjournments or postponements of the
                       Special Meeting.
                             After careful consideration, PSAC’s board of directors has determined that the business combination
                       proposal, the charter proposals, the director election proposal, the incentive plan proposal, the Nasdaq proposal
                       and the adjournment proposal are fair to and in the best interests of PSAC and its stockholders and unanimously
                       recommends that you vote or give instruction to vote “FOR” the business combination proposal, “FOR” each of
                       the charter proposals, “FOR” the election of all of the persons nominated by PSAC’s management for election
                       as directors, “FOR” the incentive plan proposal, “FOR” the Nasdaq proposal and “FOR” the adjournment
                       proposal, if presented.

                             Consummation of the Transactions (as described in the attached proxy statement/consent solicitation
                       statement/prospectus) is conditioned on approval of each of the business combination proposal, the charter
                       proposals, the director election proposal, the Nasdaq proposal and the incentive plan proposal. If any of the
                       proposals is not approved, the other proposals will not be presented to stockholders for a vote.

                             All PSAC stockholders are cordially invited to attend the Special Meeting, which will be held in virtual
                       format. To ensure your representation at the Special Meeting, however, you are urged to complete, sign, date
                       and return the enclosed proxy card as soon as possible. If you are a stockholder of record of PSAC common
                       stock, you may also cast your vote at the Special Meeting electronically by visiting
                       https://www.cstproxy.com/propertysolutionsacquisition/sm2021. If your shares are held in an account at a
                       brokerage firm or bank, you must instruct your broker or bank on how to vote your shares or, if you wish to
                       attend the Special Meeting and vote electronically, obtain a proxy from your broker or bank.
                              A complete list of PSAC stockholders of record entitled to vote at the Special Meeting will be available
                       for ten days before the Special Meeting at the principal executive offices of PSAC for inspection by
                       stockholders during ordinary business hours for any purpose germane to the Special Meeting.

                            Your vote is important regardless of the number of shares you own. Whether you plan to attend the
                       Special Meeting or not, please sign, date and return the enclosed proxy card as soon as possible in the
                       envelope provided. If your shares are held in “street name” or are in a margin or similar account, you
                       should contact your broker to ensure that votes related to the shares you beneficially own are properly
                       counted.

                             Thank you for your participation. We look forward to your continued support.

                                                                                 By Order of the Board of Directors


                                                                                 /s/ Jordan Vogel
                                                                                 Jordan Vogel
                                                                                 Chairman of the Board and Co-Chief Executive
                                                                                 Officer


                                                                                        , 2021




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           5/438
4/6/2021   Case 2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 7 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1203
                       Table of Contents
                           IF YOU RETURN YOUR PROXY CARD WITHOUT AN INDICATION OF HOW YOU WISH TO
                       VOTE, YOUR SHARES WILL BE VOTED IN FAVOR OF EACH OF THE PROPOSALS. TO EXERCISE
                       YOUR REDEMPTION RIGHTS, YOU MUST DEMAND THAT PSAC CONVERT YOUR SHARES INTO
                       CASH NO LATER THAN THE CLOSE OF THE VOTE ON THE BUSINESS COMBINATION PROPOSAL
                       BY TENDERING YOUR STOCK TO PSAC’S TRANSFER AGENT PRIOR TO THE VOTE AT THE
                       MEETING. SEE “SPECIAL MEETING OF PSAC STOCKHOLDERS — REDEMPTION RIGHTS” FOR
                       MORE SPECIFIC INSTRUCTIONS.

                            This proxy statement/consent solicitation statement/prospectus is dated      , 2021 and is first being
                       mailed to Property Solutions Acquisition Corp. stockholders on or about      , 2021.

                             Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be
                       Held on        , 2021: PSAC’s proxy statement/consent solicitation statement/prospectus are available at
                       https://www.cstproxy.com/propertysolutionsacquisition/sm2021.




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                     6/438
4/6/2021   Case 2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 8 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1204
                       Table of Contents

                                              FF INTELLIGENT MOBILITY GLOBAL HOLDINGS LTD.
                                                            18455 S. Figueroa Street
                                                           Gardena, California 90248

                                       NOTICE OF SOLICITATION OF WRITTEN CONSENTS OR PROXIES
                       To the Shareholders of FF Intelligent Mobility Global Holdings Ltd.:
                             FF Intelligent Mobility Global Holdings Ltd., an exempted company with limited liability incorporated
                       under the laws of the Cayman Islands (“FF”), entered into an Agreement and Plan of Merger, dated as of
                       January 27, 2021, as amended by the First Amendment to Agreement and Plan of Merger dated as of February
                       25, 2021 (“Merger Agreement”), by and among Property Solutions Acquisition Corp., a Delaware corporation
                       (“PSAC”), PSAC Merger Sub Ltd., an exempted company with limited liability incorporated under the laws of
                       the Cayman Islands (“Merger Sub”), and FF, which, among other things, provides for Merger Sub to be merged
                       with and into FF, with FF continuing as the surviving company and a wholly-owned subsidiary of PSAC (the
                       “Business Combination”).
                             This proxy statement/consent solicitation statement/prospectus is being delivered to you on behalf of the
                       FF board of directors to request that holders of FF shares with voting rights execute and return written consents
                       or proxies to adopt and approve the Merger Agreement (including, but not limited to, the Plan of Merger,
                       attached as Exhibit D thereto) and the Business Combination and the ancillary documents thereto (the “FF
                       merger proposal”).
                             After consideration, FF’s board of directors unanimously approved and declared advisable the Merger
                       Agreement and the Business Combination upon the terms and conditions set forth in the Merger Agreement,
                       and unanimously determined that the Merger Agreement and the Business Combination are in the best interests
                       of FF and its shareholders. FF’s board of directors unanimously recommends that FF shareholders with voting
                       rights approve the FF merger proposal.
                             Only FF shareholders of record holding shares with voting rights as of the close of business on       ,
                       2021, (the “FF Record Date”), will be entitled to execute and deliver a written consent or vote on the FF merger
                       proposal. As of the close of business on the FF Record Date, there were        FF shares with voting rights
                       outstanding.
                              The approval of the FF merger proposal requires approval by special resolution, being the affirmative vote
                       or consent of the holders of a majority of not less than two-thirds of the voting power of such FF shareholders
                       as being entitled to do so, vote in person or, where proxies are allowed, by proxy at a general meeting of FF of
                       which notice specifying the intention to propose the resolution as a special resolution has been duly given and
                       where a poll is taken regard shall be had in computing a majority to the number of votes to which each FF
                       shareholder is entitled; or approved in writing by all of the FF shareholders entitled to vote at a general meeting
                       of FF in relation thereto, in one or more instruments each signed by one or more of such FF shareholders and
                       the effective date of the special resolution so adopted shall be the date on which the instrument or the last of
                       such instruments, if more than one, is executed.
                             Concurrently with the execution of the Merger Agreement, PSAC and FF entered into support agreements
                       with certain FF shareholders (the “Supporting FF Shareholders”), requiring each Supporting FF Shareholder to
                       approve and vote in favor of the Business Combination, subject to the terms and conditions set forth therein.
                       The FF shares that are owned by the Supporting FF Shareholders and that are subject to the support agreements
                       represent approximately 99.94% of the voting power of FF, in each case, as of April 5, 2021; accordingly, FF
                       expects to have the required votes to obtain the FF shareholder approval required under the Merger Agreement.
                              You may consent to or vote in favor of the FF merger proposal with respect to your FF shares by
                       completing, dating and signing the written consent or proxy enclosed with this proxy statement/consent
                       solicitation statement/prospectus and promptly returning it to FF by the consent or voting deadline.
                             Once you have completed, dated and signed the written consent, you may deliver it to FF by emailing a
                       .pdf copy to Jarret Johnson, General Counsel of FF, at jarret.johnson@ff.com or by mailing your written consent
                       or proxy to FF Intelligent Mobility Global Holdings Ltd., 18455 S. Figueroa Street, Gardena, California 90248,
                       Attention: General Counsel.
                            FF’s board of directors has set      , 2021 as the consent or voting deadline. FF reserves the right to
                       extend the consent or voting deadline beyond       , 2021. Any such extension may be made without notice to
                       FF shareholders.
                             By Order of the Board of Directors FF Intelligent Mobility Global Holdings Ltd.




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             7/438
4/6/2021   Case 2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 9 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1205
                       Table of Contents
                       The information in this proxy statement/consent solicitation statement/prospectus is not complete and may be
                       changed. We may not issue these securities until the registration statement filed with the Securities and Exchange
                       Commissions is effective. This proxy statement/consent solicitation statement/prospectus is not an offer to sell these
                       securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not
                       permitted.

                                                        SUBJECT TO COMPLETION, DATED APRIL 5, 2021

                                        PROXY STATEMENT FOR SPECIAL MEETING OF STOCKHOLDERS OF

                                      PROPERTY SOLUTIONS ACQUISITION CORP.
                                                                            ____________________________________

                                    PROSPECTUS FOR UP TO 212,285,639 SHARES OF CLASS A COMMON STOCK
                                            AND 61,712,763 SHARES OF CLASS B COMMON STOCK
                                                                     OF
                                                PROPERTY SOLUTIONS ACQUISITION CORP.
                                                                            ____________________________________

                               The board of directors of Property Solutions Acquisition Corp., a Delaware corporation (“PSAC”), has unanimously approved the
                       Agreement and Plan of Merger, dated as of January 27, 2021, as amended by the First Amendment to Agreement and Plan of Merger dated
                       as of February 25, 2021 (“Merger Agreement”), by and among PSAC, PSAC Merger Sub Ltd., an exempted company with limited liability
                       incorporated under the laws of the Cayman Islands (“Merger Sub”), and FF Intelligent Mobility Global Holdings Ltd., an exempted
                       company with limited liability incorporated under the laws of the Cayman Islands (“FF”) which, among other things, provides for Merger
                       Sub to be merged with and into FF, with FF continuing as the surviving company and a wholly-owned subsidiary of PSAC. As a result of
                       and upon consummation of the transactions contemplated by the Merger Agreement, FF will become a wholly-owned subsidiary of PSAC,
                       which will change its name to “Faraday Future Intelligent Electric Inc.” as described in this proxy statement/consent solicitation
                       statement/prospectus, with the former securityholders of FF becoming securityholders of PSAC (such transaction, the “Business
                       Combination,” and the post-Business Combination entity being referred to as “PSAC” or the “New FF”).
                               Pursuant to the Merger Agreement, the outstanding FF shares (other than the outstanding FF shares held by FF Top Holding LLC,
                       (f/k/a FF Top Holding Ltd.) (“FF Top”)), the outstanding FF converting debt and certain other outstanding liabilities of FF will be converted
                       into 151,463,831 shares of new Class A common stock of New FF following the Business Combination and, for FF Top, 61,712,763 shares
                       of new Class B common stock of New FF following the Business Combination, with each such outstanding FF share (or indicative FF
                       share, with respect to such outstanding FF converting debt and such other outstanding liabilities of FF) converted into a number of shares of
                       new Class A common stock (or, in the case of FF Top, shares of new Class B common stock) of New FF following the Transactions equal to
                       an exchange ratio (the “Exchange Ratio”), the numerator of which is equal to (i)(A) the number of shares of New FF common stock
                       following the Transactions equal to the quotient of (A) $2,716,000,000 (plus net cash of FF, less debt of FF, plus debt of FF that will be
                       converted into shares of New FF common stock following the Transactions, plus any additional bridge loan in an amount not to exceed
                       $100,000,000), divided by (B) $10, minus (ii) an additional 25,000,000 shares which may be issuable to FF stockholders as additional
                       consideration upon attaining certain price thresholds (the “Earnout Shares”), and the denominator of which is equal to the sum of (y) the
                       number of outstanding shares of FF, including shares issuable upon exercise of vested FF options and vested FF warrants (in each case
                       assuming cashless exercise) and upon conversion of outstanding convertible notes, and (z) the indicative number of FF shares with respect
                       to the outstanding FF converting debt.
                               Immediately after the closing of the Business Combination, assuming that no public stockholder exercises its redemption rights, FF
                       stakeholders will own 213,176,594 shares or approximately 66.0% of the voting control and shares of New FF common stock to be
                       outstanding immediately after the Business Combination, current PSAC stockholders will own 30,206,511 shares or approximately 9.4% of
                       the voting control and shares of New FF common stock, and the remaining 79,500,000 shares or 24.6% of the voting control and shares and
                       will be held by the investors purchasing PSAC common stock in the private placement. After such time as New FF at the end of any 20
                       consecutive trading days, has a volume weighted average total equity market capitalization of at least $20 billion, holders of shares of New
                       FF Class B common stock will be entitled to ten votes for each such share, which will cause FF stakeholders to own 87.5% of the voting
                       control of New FF, current PSAC stockholders will own approximately 3.4% of the voting control of New FF and approximately 9.1% of
                       the voting control of New FF will be held by the investors purchasing PSAC common stock in the Private Placement.
                               Additionally, each FF option or FF warrant that is outstanding immediately prior to the closing of the Business Combination (and by
                       its terms will not terminate upon the closing of the Business Combination) will remain outstanding and convert into the right to purchase a
                       number of shares of New FF Class A common stock equal to the number of FF ordinary shares subject to such option or warrant multiplied
                       by the Exchange Ratio at an exercise price per share equal to the current exercise price per share for such option or warrant divided by the
                       Exchange Ratio, with the aggregate amount of shares of Class A common stock issuable upon exercise of such options and warrants to be
                       35,821,808. Accordingly, this prospectus covers up to an aggregate of 273,998,402 shares of PSAC common stock.
                               Additionally, FF shareholders will have the contingent right to receive certain Earnout Shares as described herein. See the section
                       entitled “The Business Combination” for further information on the consideration being paid to FF shareholders.
                               Proposals to approve the Merger Agreement and the other matters discussed in this proxy statement/consent solicitation
                       statement/prospectus will be presented at the Special Meeting of stockholders of PSAC scheduled to be held on             , 2021.
                               PSAC’s units, common stock and warrants are currently listed on the Nasdaq Capital Market under the symbols PSACU, PSAC and
                       PSACW, respectively. PSAC intends to apply for listing under the name “Faraday Future Intelligent Electric Inc.”, to be effective at the time
                       of the Business Combination, of its shares of common stock and warrants on the Nasdaq Stock Market under the proposed symbols FFIE
                       and FFIEW, respectively. PSAC will not have units traded following consummation of the Business Combination. It is a condition of the
                       consummation of the Business Combination that PSAC’s shares of common stock are approved for listing on the Nasdaq Stock Market, but
                       there can be no assurance such listing condition will be met. If such listing condition is not met, the Transactions will not be consummated
                       unless the listing condition set forth in the Merger Agreement is waived by the parties.
                               PSAC is an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 and has elected to comply
                       with certain reduced public company reporting requirements.
                               This proxy statement/consent solicitation statement/prospectus provides you with detailed information about the Transactions and
                       other matters to be considered at the Special Meeting of PSAC’s stockholders. We encourage you to carefully read this entire document.
                       You should also carefully consider the risk factors described in “Risk Factors.” These securities have not been approved or
                       disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange
                       Commission or any state securities commission passed upon the accuracy or adequacy of this proxy statement/consent solicitation
                       statement/prospectus. Any representation to the contrary is a criminal offense.
                               This proxy statement/consent solicitation statement/prospectus incorporates important business and financial information about
                       PSAC that is not included in or delivered with this proxy statement/consent solicitation statement/prospectus. You can obtain such
                       information by visiting the Securities and Exchange Commission’s website at www.sec.gov or requesting such information in writing or by
                       telephone from PSAC at the following address:
                                                                                         Jordan Vogel
                                                                             Property Solutions Acquisition Corp.
                                                                               654 Madison Avenue, Suite 1009
                                                                                 New York, New York 10065
                                                                                     Tel: (646) 502-9845
                              You will not be charged for any of these documents that you request. Stockholders requesting documents should do so by           ,
                       2021 (five business days prior to the meeting date) in order to receive them before the Special Meeting of PSAC stockholders.
                              This proxy statement/consent solicitation statement/prospectus is dated         , 2021, and is first being mailed to PSAC security
                       holders on or about      , 2021.


https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                                       8/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 10 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1206




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                              9/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 11 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1207
                       Table of Contents

                                                            TABLE OF CONTENTS

                                                                                                       Page
                       SUMMARY OF THE MATERIAL TERMS OF THE TRANSACTIONS                                 ii
                       FREQUENTLY USED TERMS                                                             v
                       SUMMARY OF THE PROXY STATEMENT/CONSENT SOLICITATION
                         STATEMENT/PROSPECTUS                                                            8
                       SELECTED HISTORICAL FINANCIAL INFORMATION OF FF                                  21
                       SELECTED HISTORICAL FINANCIAL INFORMATION OF PSAC                                23
                       SUMMARY UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL
                         INFORMATION                                                                    24
                       COMPARATIVE PER SHARE DATA                                                       27
                       FORWARD-LOOKING STATEMENTS                                                       29
                       RISK FACTORS                                                                     31
                       SPECIAL MEETING OF PSAC STOCKHOLDERS                                             71
                       FF’S SOLICITATION OF WRITTEN CONSENTS OR PROXIES                                 76
                       THE BUSINESS COMBINATION PROPOSAL                                                78
                       THE MERGER AGREEMENT                                                             90
                       CERTAIN AGREEMENTS RELATED TO THE BUSINESS COMBINATION                           98
                       MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS                                  102
                       UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION                     109
                       THE CHARTER PROPOSALS                                                            119
                       THE DIRECTOR ELECTION PROPOSAL                                                   120
                       MANAGEMENT OF NEW FF FOLLOWING THE BUSINESS COMBINATION                          121
                       THE INCENTIVE PLAN PROPOSAL                                                      129
                       EXECUTIVE AND DIRECTOR COMPENSATION                                              136
                       THE NASDAQ PROPOSAL                                                              143
                       THE ADJOURNMENT PROPOSAL                                                         144
                       OTHER INFORMATION RELATED TO PSAC                                                145
                       BUSINESS OF FF                                                                   153
                       FF’S MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND
                         RESULTS OF OPERATIONS                                                          174
                       BENEFICIAL OWNERSHIP OF SECURITIES                                               194
                       CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS                            197
                       COMPARISON OF STOCKHOLDERS’ RIGHTS                                               204
                       DESCRIPTION OF NEW FF SECURITIES                                                 210
                       PSAC SECURITIES AND DIVIDENDS                                                    214
                       APPRAISAL RIGHTS                                                                 215
                       OTHER STOCKHOLDER COMMUNICATIONS                                                 215
                       LEGAL MATTERS                                                                    216
                       EXPERTS                                                                          216
                       DELIVERY OF DOCUMENTS TO STOCKHOLDERS                                            216
                       WHERE YOU CAN FIND MORE INFORMATION                                              217
                       INDEX TO CONSOLIDATED FINANCIAL STATEMENTS                                       F-1
                       ANNEX A                                                                          A-1
                       ANNEX B                                                                          B-1
                       ANNEX C                                                                          C-1

                                                                        i




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                              10/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 12 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1208
                       Table of Contents

                                       SUMMARY OF THE MATERIAL TERMS OF THE TRANSACTIONS
                            •     The parties to the Business Combination are PSAC, Merger Sub and FF. Pursuant to the Merger
                                  Agreement, Merger Sub will merge with and into FF, with FF surviving as a wholly-owned
                                  subsidiary of PSAC. See the section entitled “The Merger Agreement.”

                            •     Under the Merger Agreement, the outstanding FF shares (other than the outstanding FF shares held
                                  by FF Top), the outstanding FF converting debt and certain other outstanding liabilities of FF will
                                  be converted into 151,463,831 shares of new Class A common stock of New FF following the
                                  Transactions (defined below) and, for FF Top, 61,712,763 shares of new Class B common stock of
                                  New FF following the Transactions, with each such outstanding FF share (or indicative FF share,
                                  with respect to such outstanding FF converting debt and such other outstanding liabilities of FF)
                                  converted into a number of shares of new Class A common stock (or, in the case of FF Top, shares
                                  of new Class B common stock) of New FF following the Transactions equal to an exchange ratio
                                  (the “Exchange Ratio”), the numerator of which is equal to (i) the number of shares of New FF
                                  common stock following the Transactions equal to the quotient of (A) $2,716,000,000 (plus net cash
                                  of FF, less debt of FF, plus debt of FF that will be converted into shares of New FF common stock
                                  following the Transactions, plus any additional bridge loan in an amount not to exceed
                                  $100,000,000), divided by (B) $10, minus (ii) an additional 25,000,000 shares which may be
                                  issuable to FF stockholders as additional consideration upon certain price thresholds (the “Earnout
                                  Shares”), and the denominator of which is equal to the sum of (y) the number of outstanding shares
                                  of FF, including shares issuable upon exercise of vested FF options and vested FF warrants (in each
                                  case assuming cashless exercise) and upon conversion of outstanding convertible notes, and (z) the
                                  indicative number of FF shares with respect to the outstanding FF converting debt. Additionally,
                                  each FF option or FF warrant that is outstanding immediately prior to the closing of the Business
                                  Combination (and by its terms will not terminate upon the closing of the Business Combination)
                                  will remain outstanding and convert into the right to purchase a number of shares of New FF
                                  Class A common stock equal to the number of FF ordinary shares subject to such option or warrant
                                  multiplied by the Exchange Ratio at an exercise price per share equal to the current exercise price
                                  per share for such option or warrant divided by the Exchange Ratio, with the aggregate amount of
                                  shares of Class A common stock issuable upon exercise of such options and warrants to be
                                  35,821,808. FF shareholders will also have the contingent right to receive Earnout Shares in an
                                  amount of up to 25,000,000 shares of New FF common stock in two tranches upon the occurrence
                                  of certain triggering events. See the section entitled “The Business Combination Proposal —
                                  Structure of the Transactions.”

                            •     Immediately following the closing of the Business Combination, former FF shareholders and
                                  converting FF debtholders will hold 213,176,594 shares or approximately 66.0% of the voting
                                  control and issued and outstanding shares of New FF common stock and current stockholders of
                                  PSAC will hold 30,206,511 shares or approximately 9.4% of the voting control and issued and
                                  outstanding shares of New FF common stock, and the remaining 79,500,000 shares or 24.6% of the
                                  voting control and shares will be held by the investors purchasing PSAC common stock in the
                                  Private Placement (defined below), in each case, based on the number of shares of PSAC common
                                  stock outstanding as of April 5, 2021 (assuming no holder of PSAC’s Public Shares (as defined
                                  below) exercises redemption rights as described in this proxy statement/consent solicitation
                                  statement/prospectus and without regard to any shares issuable upon exercise of options or warrants
                                  and any Earnout Shares). After such time as New FF at the end of any 20 consecutive trading days,
                                  has a volume weighted average total equity market capitalization of at least $20 billion, holders of
                                  Class B shares will be entitled to ten votes for each such share, which will cause FF stakeholders to
                                  own 87.5% of the voting control of New FF, current PSAC stockholders will own approximately
                                  3.4% of the voting control of New FF and approximately 9.1% of the voting control of New FF will
                                  be held by the investors purchasing PSAC common stock in the private placement. See the section
                                  entitled “The Business Combination Proposal — Structure of the Transactions.”
                            •     The Merger Agreement may be terminated at any time, but not later than the closing of the Business
                                  Combination, (i) by mutual written consent of PSAC and FF; (ii) by either PSAC or FF if the
                                  transactions are not consummated on or before six months after the date of the signing of the
                                  Merger Agreement, provided that a breach of the Merger Agreement by the terminating party shall
                                  not have been

                                                                              ii




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          11/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 13 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1209
                       Table of Contents
                                  the primary cause of the failure to close by such date; (iii) by either PSAC or FF if consummation of
                                  the Business Combination is permanently enjoined or prohibited by the terms of a final, non-
                                  appealable order, decree or ruling of a governmental entity or a statue, rule or regulation, provided
                                  that a breach of the Merger Agreement the terminating party shall not have been the primary cause
                                  thereof; (iv) by either PSAC or FF if the other party has breached any of its representations,
                                  warranties or covenants, such that the closing conditions would not be satisfied at the closing of the
                                  Business Combination, and has not cured such breach within forty-five (45) days (or any shorter
                                  time period that remains prior to the termination date provided in clause (ii) above) of notice from
                                  the other party of its intent to terminate, provided that a breach of the Merger Agreement by the
                                  terminating party shall not have been the primary cause of the failure to close by such date; (v) by
                                  PSAC if FF shareholder approval of the Business Combination has not been obtained by the later of
                                  (A) the date that is ten days following the date that this proxy statement/consent solicitation
                                  statement/prospectus is disseminated by FF to its stockholders and (B) the date of the Special
                                  Meeting; or (vi) by either PSAC or FF if, at the Special Meeting, the Business Combination shall
                                  fail to be approved by the required vote described herein (subject to any adjournment or recess of
                                  the meeting). See the section entitled “The Merger Agreement — Termination.”

                            •     In addition to voting on the business combination proposal, PSAC stockholders will vote on
                                  separate proposals to approve amendments to PSAC’s current amended and restated certificate of
                                  incorporation to: (i) change the name of the public entity from “Property Solutions Acquisition
                                  Corp.” to “Faraday Future Intelligent Electric Inc.”; (ii) increase PSAC’s authorized shares from
                                  50,000,000 authorized shares of a single class of common stock and 1,000,000 authorized shares of
                                  preferred stock to 750,000,000 authorized shares of Class A common stock, 75,000,000 authorized
                                  shares of Class B common stock, and 10,000,000 authorized shares of preferred stock; (iii) amend
                                  the voting rights of PSAC stockholders such that each share of Class B common stock will be
                                  entitled to ten votes for each such share after such time as New FF at the end of any 20 consecutive
                                  trading days, has a volume weighted average total equity market capitalization of at least $20
                                  billion; (iv) delete the various provisions in PSAC’s current amended and restated certificate of
                                  incorporation applicable only to special purpose acquisition corporations (such as the obligation to
                                  dissolve and liquidate if a business combination is not consummated within a certain period of
                                  time); (v) add provisions authorizing New FF’s board of directors to issue preferred stock, rights,
                                  warrants and options without shareholder approval; and (vi) amend the choice of forum provisions
                                  to permit only federal district courts to consider claims arising under the Securities Act. See the
                                  section entitled “The Charter Proposals.”

                            •     The stockholders of PSAC will also consider and vote upon a proposal to approve, for purposes of
                                  complying with applicable listing rules of Nasdaq, the issuance by PSAC of common stock, par
                                  value $0.0001 per share, to certain accredited investors and qualified institutional buyers in the
                                  Private Placement, the proceeds of which will be used to finance the Business Combination and
                                  related transactions and the costs and expenses incurred in connection therewith with any balance
                                  used for working capital purposes. Pursuant to the Subscription Agreements, the Subscription
                                  Investors agreed to subscribe for and purchase and PSAC agreed to issue and sell to the
                                  Subscription Investors an aggregate of 79,500,000 shares of PSAC common stock for a purchase
                                  price of $10.00 per share, or an aggregate of $795 million in gross cash proceeds, in the Private
                                  Placement. See the section entitled “The Nasdaq Proposal.”
                            •     PSAC stockholders will also vote on proposals (x) to approve of the appointment of nine directors
                                  who, upon consummation of the Business Combination, will become the directors of New FF, (y) to
                                  approve the Faraday Future Intelligent Electric Inc. 2021 Stock Incentive Plan and (z) to approve, if
                                  necessary, an adjournment of the Special Meeting. See the sections entitled “The Director Election
                                  Proposal,” “The Incentive Plan Proposal” and “The Adjournment Proposal.”

                            •     Upon completion of the Business Combination, if management’s nominees are elected, the directors
                                  of New FF will be Dr. Carsten Breitfeld (FF’s Global Chief Executive Officer), Matthias Aydt (FF’s
                                  Senior Vice President of Business Development and Product Definition), Qing Ye (FF’s Vice
                                  President of Business Development and FF PAR), Jordan Vogel (PSAC’s current Chairman and Co-
                                  Chief Executive Officer), Lee Liu, Brian Krolicki, Christine Harada, Susan G. Swenson and Scott
                                  D. Vogel. See the section entitled “The Director Election Proposal.”

                                                                             iii




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           12/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 14 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1210
                       Table of Contents
                            •     Upon completion of the Business Combination, the executive officers of New FF will include
                                  Dr. Carsten Breitfeld as Global Chief Executive Officer, Zvi Glasman as Chief Financial Officer
                                  and the other persons described under the section entitled “Management of New FF.”

                            •     Pursuant to the Registration Rights Agreement, certain FF shareholders, the holders of the Private
                                  Shares and certain other PSAC stockholders will be granted certain rights to have registered, in
                                  certain circumstances, the resale under the Securities Act of their shares of New FF common stock,
                                  subject to certain conditions set forth therein. See the section entitled “Certain Agreements Related
                                  to the Business Combination — Registration Rights Agreement.”

                            •     Concurrently with the execution of the Merger Agreement, certain FF shareholders have entered
                                  into support agreements with PSAC and FF pursuant to which they have agreed to approve or vote
                                  in favor of the Business Combination, subject to the terms and conditions set forth in such support
                                  agreements. See the section entitled “Certain Agreements Related to the Business Combination —
                                  Shareholder Support Agreements.”
                            •     PSAC and FF Top are expected to enter into the Shareholder Agreement at the closing of the
                                  Transactions pursuant to which (a) PSAC and FF Top will agree on the initial composition of New
                                  FF’s board of directors and (b) so long as FF Top’s beneficially owns issued and outstanding shares
                                  of New FF common stock representing in excess of 5% voting power, FF Top will have the right to
                                  nominate a specified number of directors on New FF’s board of directors based on FF Top’s voting
                                  power of the issued and outstanding shares of New FF common stock, a sufficient number of which
                                  will be independent such that New FF’s board of directors would be comprised of a majority of
                                  independent directors assuming the election of the FF Top designees and the other members of New
                                  FF’s board of directors until New FF is a “controlled company” as defined in the rules of the
                                  national securities exchange on which the New FF common stock is listed. See the section entitled
                                  “Certain Agreements Related to the Business Combination — Shareholder Agreement.”

                            •     As of         , 2021, the record date, the Sponsor, including PSAC’s directors and officers,
                                  beneficially owned and was entitled to vote an aggregate of 6,227,812 Private Shares that were
                                  issued prior to or concurrently with PSAC’s initial public offering. Such shares currently constitute
                                  approximately 21% of the outstanding shares of PSAC’s common stock. The Sponsor and PSAC’s
                                  directors and officers have agreed to vote such Private Shares, as well as any shares of PSAC
                                  common stock acquired in the aftermarket, in favor of the business combination proposal. The
                                  Sponsor and PSAC’s directors and officers also intend to vote their shares in favor of all other
                                  proposals being presented at the meeting. See the section entitled “Special Meeting of PSAC
                                  Stockholders — Sponsor.”

                                                                              iv




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          13/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 15 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1211
                       Table of Contents

                                                              FREQUENTLY USED TERMS
                            As used in this proxy statement/consent solicitation statement/prospectus:

                            “2021 Plan” means the Faraday Future Intelligent Electric Inc. 2021 Stock Incentive Plan;

                            “Business Combination” or “business combination” means the Merger and the other transactions
                       contemplated by the Merger Agreement and related agreements;
                            “Class A common stock” means PSAC’s Class A common stock, par value $0.0001, following the
                       Business Combination;

                            “Class B common stock” means PSAC’s Class B common stock, par value $0.0001, following the
                       Business Combination;

                            “Code” means the Internal Revenue Code of 1986, as amended;
                            “Companies Act” means the Companies Act of the Cayman Islands (2020 Revision);

                            “Creditors Trust” means Founding Future Creditors Trust;

                            “DGCL” means the General Corporation Law of the State of Delaware;
                            “EarlyBird” means EarlyBirdCapital, Inc., a holder of Private Shares;

                            “Earnout Period” means to the five-year period following the closing of the Business Combination;

                            “Earnout Shares” means the up to 25,000,000 additional shares of New FF common stock that New FF
                       may issue to FF shareholders during the Earnout Period in accordance with the Merger Agreement;
                             “Earnout Triggering Event I” means the date on which the volume-weighted average sale price of one
                       share of New FF common stock on the exchange on which the shares of New FF common stock are then listed
                       is greater than $13.50 for any period of twenty trading days out of thirty consecutive trading days within the
                       Earnout Period;

                             “Earnout Triggering Event II” means the date on which the volume-weighted average sale price of one
                       share of New FF common stock on the exchange on which the shares of New FF common stock are then listed
                       is greater than $15.50 for any period of twenty trading days out of thirty consecutive trading days within the
                       Earnout Period;

                            “Earnout Triggering Events” are to the Earnout Triggering Event I and the Earnout Triggering Event II;
                            “Exchange Act” means the Securities Exchange Act of 1934, as amended;

                            “FASB” means the Financial Accounting Standards Board;
                             “FF” means FF Intelligent Mobility Global Holdings Ltd., an exempted company with limited liability
                       incorporated under the laws of the Cayman Islands;

                            “FF converting debt” means all of the issued and outstanding indebtedness of FF or any of its
                       Subsidiaries set forth on the allocation schedule in the Merger Agreement, which indebtedness will be
                       converted into the right to receive shares of New FF common stock pursuant to the terms of the Merger
                       Agreement;

                            “FF option” means an option to purchase FF shares;
                             “FF shares” means collectively, FF’s Class A ordinary shares, par value $0.00001 per share, FF’s Class B
                       ordinary shares, par value $0.00001 per share, FF’s Class A-1 preferred shares, par value $0.00001 per share,
                       FF’s Class A-2 preferred shares, par value $0.0000 per share, FF’s Class A-3 preferred shares, par value
                       $0.00001 per share, FF’s Class B preferred shares, par value $0.00001 per share and FF’s redeemable preferred
                       shares, par value $0.00001 per share;

                            “FF warrant” means a warrant to purchase FF shares;

                            “FF Top” means FF Top Holding LLC (f/k/a FF Top Holding Ltd.);

                                                                              v




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                        14/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 16 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1212
                       Table of Contents
                              “Founder Shares” means the 5,744,392 shares of common stock of PSAC that were issued to the Sponsor
                       prior to PSAC’s initial public offering;

                             “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended;

                             “JOBS Act” means the Jumpstart Our Business Startups Act;
                             “Marcum” means Marcum LLP, an independent registered public accounting firm, serving as PSAC’s
                       auditors;

                           “Merger” means the merger of Merger Sub with and into FF with FF surviving the merger as a wholly-
                       owned subsidiary of PSAC;

                             “Merger Agreement” means the Agreement and Plan of Merger, dated as of January 27, 2021, as amended
                       by the First Amendment to Agreement and Plan of Merger dated as of February 25, 2021, by and among PSAC,
                       Merger Sub and FF;
                            “Merger Sub” means PSAC Merger Sub Ltd., an exempted company with limited liability incorporated
                       under the laws of the Cayman Islands and wholly-owned subsidiary of PSAC;

                            “New FF” means Property Solutions Acquisition Corp., a Delaware corporation, after the Business
                       Combination, which is expected to be renamed “Faraday Future Intelligent Electric Inc.” upon the
                       consummation of the Business Combination;

                             “Private Placement” means the private placement of an aggregate of 79,500,000 shares of PSAC common
                       stock with the Subscription Investors pursuant to Section 4(a)(2) of the Securities Act and/or Regulation D
                       promulgated thereunder, for a purchase price of $10.00 per share to PSAC, or an aggregate amount of $795
                       million in gross cash proceeds, pursuant to the Subscription Agreements;
                              “Private Shares” means (i) the Representative Shares, (ii) the Founder Shares and (iii) the 594,551 shares
                       of common stock contained in the units purchased by the Sponsor and EarlyBird in connection with PSAC’s
                       initial public offering;

                            “Private Warrants” means the 594,551 warrants of PSAC contained in the units purchased by the Sponsor
                       and EarlyBird in connection with PSAC’s initial public offering;

                             “PSAC” means Property Solutions Acquisition Corp., a Delaware corporation;
                             “PSAC common stock” means (i) immediately following the Transactions, the Class A common stock and
                       Class B common stock (which is also referred to herein as “New FF common stock”) and (ii) prior to the
                       Transactions, the shares of common stock of PSAC, par value $0.0001 per share;

                             “Public Shares” means the shares of common stock included in the units issued in PSAC’s initial public
                       offering (excluding the Private Shares);

                            “Public Stockholder” means a holder of Public Shares, including the Sponsor to the extent it holds Public
                       Shares, provided, that the Sponsor will be considered a “Public Stockholder” only with respect to any Public
                       Shares held by it;
                             “Public Warrants” means the warrants included in the units issued in PSAC’s initial public offering
                       (excluding the Private Warrants);

                             “Registration Rights Agreement” means that certain registration rights agreement to be entered into in
                       connection with the consummation of the Business Combination among PSAC, the Sponsor, EarlyBird and
                       certain FF shareholders;
                            “Representative Shares” means the 200,000 shares of common stock issued to designees of EarlyBird as
                       underwriters’ compensation.

                             “SEC” means the Securities and Exchange Commission;

                             “Securities Act” means the Securities Act of 1933, as amended;

                                                                               vi




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           15/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 17 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1213
                       Table of Contents
                             “Shareholder Agreement” means that certain shareholder agreement to be entered into in connection with
                       the consummation of the Business Combination between PSAC and FF Top;

                             “Special Meeting” means the special meeting of the stockholders of PSAC that is the subject of this proxy
                       statement/consent solicitation statement/prospectus;

                            “Sponsor” means Property Solutions Acquisition Sponsor, LLC;
                            “Subscription Agreements” means, collectively, the subscription agreements, dated January 27, 2021, by
                       and between PSAC and the Subscription Investors;

                           “Subscription Investors” means the accredited investors or qualified institutional buyers with whom
                       PSAC entered into the Subscription Agreements;

                            “Supporting FF Shareholders” means FF Top, Season Smart Ltd. and the Creditors Trust;
                            “Transactions” means the Business Combination and the Private Placement, taken together; and

                            “U.S. GAAP” means generally accepted accounting principles in the United States.

                                                                             vii




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         16/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 18 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1214
                       Table of Contents


                                              QUESTIONS AND ANSWERS ABOUT THE PROPOSALS

                               The questions and answers below highlight only selected information from this proxy statement/consent
                        solicitation statement/prospectus and only briefly address some commonly asked questions about the Special
                        Meeting and the proposals to be presented at the Special Meeting, including with respect to the proposed
                        business combination. The following questions and answers do not include all the information that is
                        important to PSAC stockholders. Stockholders are urged to read carefully this entire proxy statement/consent
                        solicitation statement/prospectus, including the Annexes and the other documents referred to herein, to fully
                        understand the proposed business combination and the voting procedures for the Special Meeting.

                        Q.   Why am I receiving this proxy statement/consent solicitation statement/prospectus?

                        A.   PSAC and FF have agreed to a business combination under the terms of the Merger Agreement that is
                             described in this proxy statement/consent solicitation statement/prospectus. A copy of the Merger
                             Agreement is attached to this proxy statement/consent solicitation statement/prospectus as Annex A, and
                             PSAC encourages its stockholders to read it in its entirety. PSAC’s stockholders are being asked to
                             consider and vote upon a proposal to adopt the Merger Agreement, which, among other things,
                             provides for Merger Sub to merge with and into FF, with FF continuing as the surviving company and a
                             wholly-owned subsidiary of PSAC. See the section entitled “The Business Combination Proposal.”

                        Q.   Are there any other matters being presented to stockholders at the meeting?
                        A.   In addition to voting on the Business Combination, the stockholders of PSAC will vote on the
                              following:

                             1.    Separate proposals to approve amendments to PSAC’s current amended and restated certificate of
                                   incorporation: (i) change the name of the public entity from “Property Solutions Acquisition
                                   Corp.” to “Faraday Future Intelligent Electric Inc.”; (ii) increase PSAC’s authorized shares from
                                   50,000,000 authorized shares of a single class of common stock and 1,000,000 authorized shares
                                   of preferred stock to 750,000,000 authorized shares of Class A common stock, 75,000,000
                                   authorized shares of Class B common stock, and 10,000,000 authorized shares of preferred stock;
                                   (iii) amend the voting rights of PSAC stockholders such that each share of Class B common stock
                                   will be entitled to ten votes for each such share after such time as New FF at the end of any 20
                                   consecutive trading days, has a volume weighted average total equity market capitalization of at
                                   least $20 billion; (iv) delete the various provisions in PSAC’s current amended and restated
                                   certificate of incorporation applicable only to special purpose acquisition corporations (such as
                                   the obligation to dissolve and liquidate if a business combination is not consummated within a
                                   certain period of time); (v) add provisions authorizing New FF’s board of directors to issue
                                   preferred stock, rights, warrants and options without shareholder approval; and (vi) amend the
                                   choice of forum provisions to permit only federal district courts to consider claims arising under
                                   the Securities Act. See the section entitled “The Charter Proposals.”

                             2.    To elect nine directors who, upon consummation of the Transactions, will be the directors of New
                                   FF. See the section entitled “The Director Election Proposal.”
                             3.    To approve the 2021 Plan. See the section entitled “The Incentive Plan Proposal.”

                             4.    To approve the issuance of common stock for purposes of complying with applicable Nasdaq
                                   listing rules. See the section entitled “The Nasdaq Proposal.”

                             5.    To adjourn the meeting to a later date or dates to permit further solicitation and vote of proxies if
                                   PSAC would not have been able to consummate the Business Combination. See the section
                                   entitled “The Adjournment Proposal.”
                             PSAC will hold the Special Meeting of its stockholders to consider and vote upon these proposals. This
                             proxy statement/consent solicitation statement/prospectus contains important information about the
                             proposed business combination and the other matters to be acted upon at the Special Meeting.
                             Stockholders should read it carefully.


                                                                               1




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           17/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 19 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1215
                       Table of Contents


                             Consummation of the Transactions is conditioned on approval of each of the business combination
                             proposal, the charter proposals, director election proposal, the Nasdaq proposal and the incentive plan
                             proposal. If any of the proposals is not approved, the other proposals will not be presented to
                             stockholders for a vote.

                             The vote of stockholders is important. Stockholders are encouraged to vote as soon as possible
                             after carefully reviewing this proxy statement/consent solicitation statement/prospectus.

                        Q.   What will FF shareholders and holders of FF options, FF warrants or FF converting debt receive
                             in the Business Combination?
                        A.   If the Business Combination is completed, the outstanding FF shares (other than the outstanding FF
                              shares held by FF Top), the outstanding FF converting debt and certain other outstanding liabilities of
                              FF shall be converted into an aggregate of 151,463,831 shares of new Class A common stock of New
                              FF following the Transactions and, for FF Top, 61,712,763 shares of new Class B common stock of
                              New FF following the Transactions, with each such outstanding FF share (or indicative FF share, with
                              respect to such outstanding FF converting debt and such other outstanding liabilities of FF) converted
                              into a number of shares of new Class A common stock (or, in the case of FF Top, shares of new Class B
                              common stock) of New FF following the Transactions equal to the Exchange Ratio, the numerator of
                              which is equal to (i) the number of shares of New FF common stock following the Transactions equal
                              to the quotient of (A) $2,716,000,000 (plus net cash of FF, less debt of FF, plus debt of FF that will be
                              converted into shares of New FF common stock following the Transactions, plus any additional bridge
                              loan in an amount not to exceed $100,000,000), divided by (B) $10, minus (ii) an additional 25,000,000
                              shares which may be issuable to FF stockholders as additional consideration upon certain price
                              thresholds, and the denominator of which is equal to the sum of (y) the number of outstanding shares of
                              FF, including shares issuable upon exercise of vested FF options and vested FF warrants (in each case
                              assuming cashless exercise) and upon conversion of outstanding convertible notes, and (z) the
                              indicative number of FF shares with respect to the outstanding FF converting debt. Additionally, each
                              FF option or FF warrant that is outstanding immediately prior to the closing of the Business
                              Combination (and by its terms will not terminate upon the closing of the Business Combination) will
                              remain outstanding and convert into the right to purchase a number of shares of New FF Class A
                              common stock equal to the number of FF ordinary shares subject to such option or warrant multiplied
                              by the Exchange Ratio at an exercise price per share equal to the current exercise price per share for
                              such option or warrant divided by the Exchange Ratio, with the aggregate amount of shares of Class A
                              common stock issuable upon exercise of such options and warrants to be 35,821,808. FF shareholders
                              will also have the contingent right to receive up to 25,000,000 shares of New FF common stock in two
                              tranches upon the occurrence of certain triggering events as set forth in the Merger Agreement.

                        Q.   I am a PSAC warrant holder. Why am I receiving this proxy statement/consent solicitation
                             statement/prospectus?

                        A.   Upon consummation of the Transactions, the PSAC warrants shall, by their terms, entitle the holders to
                             purchase Class A common stock at a purchase price of $11.50 per share. This proxy statement/consent
                             solicitation statement/prospectus includes important information about PSAC and the business of
                             PSAC and its subsidiaries following consummation of the Transactions. As holders of PSAC warrants
                             will be entitled to purchase shares of Class A common stock upon consummation of the Transactions,
                             you are encouraged to read the information contained in this proxy statement/consent solicitation
                             statement/prospectus carefully.

                        Q.   Why is PSAC proposing the Business Combination?

                        A.   PSAC was organized to effect a merger, capital stock exchange, asset acquisition or other similar
                             business combination with one or more businesses or entities.
                             On July 24, 2020, PSAC completed its initial public offering of units, with each unit consisting of one
                             share of its common stock and one warrant, with each whole warrant entitling the holder thereof to
                             purchase one share of common stock at a price of $11.50, raising total net proceeds held in the Trust
                             account of $229,775,680 (including a partial exercise of the over-allotment option). Since the initial
                             public offering, PSAC’s activity has been limited to the evaluation of business combination candidates.


                                                                              2




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          18/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 20 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1216
                       Table of Contents


                             FF is a California-based global shared intelligent mobility ecosystem company founded in 2014 with a
                             vision to disrupt the automotive industry.

                             With headquarters in Los Angeles, California, FF designs and engineers next-generation smart electric
                             connected vehicles. FF intends to manufacture vehicles at its production facility in Hanford, California,
                             with additional future production capacity needs addressed through a contract manufacturing partner in
                             South Korea. FF has additional engineering, sales, and operational capabilities in China and plans to
                             develop its manufacturing capability in China through a joint venture.
                             Since its founding, the company has created major innovations in technology and products, and a user
                             centered business model. These innovations are enabling FF to set new standards in luxury and
                             performance that will enhance quality of life and redefine the future of intelligent mobility.

                             Based on its due diligence investigations of FF and the industry in which it operates, including the
                             financial and other information provided by FF, PSAC believes that FF has a strong position in its
                             industry, the potential for meaningful scale, a very appealing market opportunity and growth profile,
                             the potential for strong profitability and a compelling valuation. As a result, PSAC believes that a
                             business combination with FF will provide PSAC stockholders with an opportunity to participate in the
                             ownership of a company with significant growth potential. See the section entitled “The Business
                             Combination Proposal — PSAC’s Board of Directors’ Reasons for Approval of the Transactions.”

                        Q.   What equity stake will current PSAC stockholders and FF stakeholders have in PSAC after the
                             closing of the Business Combination?

                        A.   Immediately after the closing of the Business Combination, assuming no Public Stockholder exercises
                              its redemption rights, FF stakeholders will own 213,176,594 shares or approximately 66.0% of the
                              voting control and shares of New FF common stock to be outstanding immediately after the Business
                              Combination, current PSAC stockholders will own 30,206,511 shares or approximately 9.4% of the
                              voting control and shares of New FF common stock, and the remaining 79,500,000 shares or 24.6% of
                              the voting control and shares will be held by the investors purchasing PSAC common stock in the
                              Private Placement, in each case, based on the number of shares of PSAC common stock outstanding as
                              of        , 2021 (in each case, without regard to (i) any shares of New FF common stock issuable upon
                              exercise of options and warrants and (ii) any Earnout Shares). After such time as New FF at the end of
                              any 20 consecutive trading days, has a volume weighted average total equity market capitalization of at
                              least $20 billion, holders of shares of New FF Class B common stock will be entitled to ten votes for
                              each such share, which will cause FF stakeholders to own 87.5% of the voting control of New FF,
                              current PSAC stockholders will own approximately 3.4% of the voting control of New FF and
                              approximately 9.1% of the voting control of New FF will be held by the investors purchasing PSAC
                              common stock in the Private Placement.

                        Q.   Who will be the directors and officers of PSAC after the closing of the Business Combination?
                        A.   Immediately following the consummation of the Business Combination, if management’s nominees are
                              elected, the board of directors of New FF will consist of Dr. Carsten Breitfeld (FF’s global chief
                              executive officer), Matthias Aydt (FF’s senior vice president of business development and product
                              definition), Qing Ye (FF’s vice president of business development and FF PAR), Jordan Vogel (PSAC’s
                              current chairman and co-chief executive officer), Lee Liu, Brian Krolicki (a director of FF), Christine
                              Harada, Scott Vogel and Susan G. Swenson. Pursuant to the Shareholder Agreement that will be
                              entered into at the closing of the Business Combination, FF Top will have the right to appoint three
                              directors as of the closing, subject to certain conditions.

                        Q.   Did the PSAC board of directors obtain a third-party valuation or fairness opinion in
                             determining whether or not to proceed with the Business Combination?

                        A.   PSAC’s board of directors did not obtain a third-party valuation or fairness opinion in connection with
                             their determination to approve the Business Combination with FF. The officers and directors of PSAC
                             have substantial experience in evaluating the operating and financial merits of companies from a wide
                             range of industries and concluded that their experience and backgrounds, together with the experience
                             and sector expertise of PSAC’s financial advisors, enabled them to make the necessary analyses and
                             determinations


                                                                              3




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         19/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 21 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1217
                       Table of Contents


                             regarding the Business Combination with FF. In addition, PSAC’s officers and directors and PSAC’s
                             advisors have substantial experience with mergers and acquisitions. Accordingly, investors will be
                             relying solely on the judgment of PSAC’s board of directors in valuing FF’s business, and assuming the
                             risk that the board of directors may not have properly valued such business.

                        Q.   Do I have redemption rights?

                        A.   If you are a holder of Public Shares, you have the right to demand that PSAC convert such shares into a
                              pro rata portion of the cash held in PSAC’s trust. We sometimes refer to these rights to demand
                              conversion of the Public Shares as “redemption rights.”
                             Under PSAC’s amended and restated certificate of incorporation, the Business Combination may only
                             be consummated if PSAC has at least $5,000,001 of net tangible assets after giving effect to all holders
                             of Public Shares that properly demand conversion of their shares into cash. However, FF is not required
                             to consummate the Transactions if there is not at least $450 million of cash available to be released
                             from PSAC’s trust account and/or received by PSAC under the Subscription Agreements after giving
                             effect to payment of amounts that PSAC will be required to pay to converting stockholders upon
                             consummation of the Business Combination.

                        Q.   How do I exercise my redemption rights?

                        A.   If you are a holder of Public Shares and wish to exercise your redemption rights, you must demand that
                              PSAC convert your shares into cash no later than the close of the vote on the business combination
                              proposal by delivering your stock to PSAC’s transfer agent physically or electronically using
                              Depository Trust Company’s DWAC (Deposit Withdrawal at Custodian) System prior to the vote at the
                              meeting. Any holder of Public Shares, regardless of if they vote for or against the business combination
                              proposal or do not vote at all, will be entitled to demand that such holder’s shares be converted for a pro
                              rata portion of the amount then in the trust account (which, for illustrative purposes, was $         , or
                              approximately $          per share, as of         , 2021, the record date). Such amount, less any owed but
                              unpaid taxes on the funds in the trust account, will be paid promptly upon consummation of the
                              Business Combination. There are currently no owed but unpaid income taxes on the funds in the trust
                              account. However, under Delaware law, the proceeds held in the trust account could be subject to
                              claims which could take priority over those of PSAC’s Public Stockholder exercising redemption
                              rights, regardless of whether such holders vote for or against the business combination proposal or do
                              not vote at all. Therefore, the per-share distribution from the trust account in such a situation may be
                              less than originally anticipated due to such claims. Your vote will have no impact on the amount you
                              will receive upon exercise of your redemption rights.

                             Any request for conversion, once made by a holder of Public Shares, may be withdrawn at any time up
                             to the time the vote is taken with respect to the business combination proposal at the Special Meeting.
                             If you deliver your shares for conversion to PSAC’s transfer agent and later decide prior to the Special
                             Meeting not to elect conversion, you may request that PSAC’s transfer agent return the shares
                             (physically or electronically). You may make such request by contacting PSAC’s transfer agent at the
                             address listed at the end of this section.
                             Any corrected or changed proxy card or written demand of redemption rights must be received by
                             PSAC’s transfer agent prior to the vote taken on the business combination proposal at the Special
                             Meeting. No demand for conversion will be honored unless the holder’s stock has been delivered
                             (either physically or electronically) to the transfer agent prior to the vote at the meeting.

                             If demand is properly made by a holder of Public Shares as described above, then, if the Business
                             Combination is consummated, PSAC will convert these shares into a pro rata portion of funds
                             deposited in the trust account. If you exercise your redemption rights, then you will be exchanging your
                             shares of PSAC common stock for cash and will not be entitled to shares of common stock of PSAC
                             upon consummation of the Transactions.

                             If you are a holder of Public Shares and you exercise your redemption rights, it will not result in the
                             loss of any PSAC warrants that you may hold. Your whole warrants will become exercisable to
                             purchase one share of common stock of PSAC for a purchase price of $11.50 upon consummation of
                             the Business Combination.


                                                                               4




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            20/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 22 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1218
                       Table of Contents


                        Q.   Do I have appraisal rights if I object to the proposed business combination?

                        A.   No. Neither PSAC stockholders nor its unit or warrant holders have appraisal rights in connection with
                             the Business Combination under the DGCL. See the section entitled “Special Meeting of PSAC
                             Stockholders — Appraisal Rights.”

                        Q.   What happens to the funds deposited in the trust account after consummation of the Business
                             Combination?
                        A.   Of the net proceeds of PSAC’s initial public offering, a total of $229,775,680, was placed in the trust
                             account immediately following the initial public offering. After consummation of the Business
                             Combination, the funds in the trust account will be used to pay holders of the Public Shares who
                             exercise redemption rights, to pay fees and expenses incurred in connection with the Business
                             Combination and for PSAC’s working capital and general corporate purposes.

                        Q.   What happens if a substantial number of Public Stockholder vote in favor of the business
                             combination proposal and exercise their redemption rights?

                        A.   PSAC’s Public Stockholders may vote in favor of the Business Combination and still exercise their
                             redemption rights. Accordingly, the Business Combination may be consummated even though the funds
                             available from the trust account and the number of Public Stockholders is substantially reduced as a
                             result of conversions by Public Stockholders. However, FF is not required to consummate the
                             Transactions if there is not at least $450 million of cash available to be released from PSAC’s trust
                             account and/or received by PSAC under the Subscription Agreements after giving effect to payment of
                             amounts that PSAC will be required to pay to converting stockholders upon consummation of the
                             Transactions. Also, with fewer Public Shares and Public Stockholders, the trading market for PSAC’s
                             shares of common stock may be less liquid than the market for PSAC’s shares of common stock was
                             prior to the Transactions and PSAC may not be able to meet the listing standards of a national securities
                             exchange. In addition, with fewer funds available from the trust account, the capital infusion from the
                             trust account into FF’s business will be reduced and FF may not be able to achieve its plan of reducing
                             its outstanding indebtedness.

                        Q.   What happens if the Business Combination is not consummated?

                        A.   If PSAC does not complete the Business Combination with FF for whatever reason, PSAC would
                              search for another target business with which to complete a business combination. If PSAC does not
                              complete the Business Combination with FF, or another business combination, by April 24, 2022,
                              PSAC must redeem 100% of the outstanding Public Shares, at a per-share price, payable in cash, equal
                              to an amount then held in the trust account. The Sponsor has no redemption rights in the event a
                              business combination is not effected in the required time period, and, accordingly, its Private Shares
                              will be worthless. Additionally, in the event of such liquidation, there will be no distribution with
                              respect to the outstanding warrants. Accordingly, the warrants will expire worthless.

                        Q.   How does the Sponsor of PSAC intend to vote on the proposals?
                        A.   As of         , 2021, the record date, the Sponsor beneficially owned and was entitled to vote an
                             aggregate of 6,227,812 Private Shares that were issued prior to or concurrently with PSAC’s initial
                             public offering. Such shares currently constitute approximately 21% of the outstanding shares of
                             PSAC’s common stock. The Sponsor and PSAC’s directors and officers have agreed to vote such
                             Private Shares, as well as any shares of PSAC common stock acquired in the aftermarket, in favor of
                             the business combination proposal. The Sponsor and PSAC’s directors and officers also intend to vote
                             their shares in favor of all other proposals being presented at the meeting. In connection with PSAC’s
                             initial public offering, EarlyBird had also agreed to vote its shares in favor of the business combination
                             proposal and currently owns 311,215 shares.


                                                                               5




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          21/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 23 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1219
                       Table of Contents


                        Q.   When do you expect the Business Combination to be completed?

                        A.   It is currently anticipated that the Business Combination will be consummated promptly following the
                              Special Meeting which is scheduled for          , 2021; however, such meeting could be adjourned or
                              postponed, as described above. For a description of the conditions to the completion of the Business
                              Combination, see the section entitled “The Merger Agreement — Conditions to the Closing of the
                              Business Combination.”

                        Q.   What do I need to do now?

                        A.   PSAC urges you to read carefully and consider the information contained in this proxy
                             statement/consent solicitation statement/prospectus, including the annexes, and to consider how the
                             Business Combination will affect you as a stockholder and/or warrant holder of PSAC. Stockholders
                             should then vote as soon as possible in accordance with the instructions provided in this proxy
                             statement/consent solicitation statement/prospectus and on the enclosed proxy card.

                        Q.   How do I vote?
                        A.   If you are a holder of record of PSAC common stock on the record date, you may vote in person
                              (virtually) at the Special Meeting or by submitting a proxy for the Special Meeting. You may submit
                              your proxy by completing, signing, dating and returning the enclosed proxy card in the accompanying
                              pre-addressed postage paid envelope. If you hold your shares in “street name,” which means your
                              shares are held of record by a broker, bank or nominee, you should contact your broker to ensure that
                              votes related to the shares you beneficially own are properly counted. In this regard, you must provide
                              the broker, bank or nominee with instructions on how to vote your shares or, if you wish to attend the
                              meeting and vote in person, obtain a proxy from your broker, bank or nominee.

                        Q.   If my shares are held in “street name,” will my broker, bank or nominee automatically vote my
                             shares for me?

                        A.   No. Your broker, bank or nominee cannot vote your shares unless you provide instructions on how to
                             vote in accordance with the information and procedures provided to you by your broker, bank or
                             nominee.

                        Q.   May I change my vote after I have mailed my signed proxy card?

                        A.   Yes. Stockholders may send a later-dated, signed proxy card to PSAC’s transfer agent at the address set
                             forth at the end of this section so that it is received prior to the vote at the Special Meeting or attend the
                             Special Meeting in person (virtually) and vote. Stockholders also may revoke their proxy by sending a
                             notice of revocation to PSAC’s transfer agent, which must be received prior to the vote at the Special
                             Meeting.

                        Q.   What happens if I fail to take any action with respect to the meeting?
                        A.   If you fail to take any action with respect to the meeting and the Business Combination is approved by
                              stockholders and consummated, you will remain a stockholder of PSAC (to be renamed New FF)
                              and/or your warrants will continue to entitle you to purchase shares of common stock of PSAC (to be
                              renamed New FF).

                        Q.   What should I do with my stock and/or warrants certificates?

                        A.   Those stockholders who do not elect to have their PSAC shares converted into the pro rata share of the
                             trust account should not submit their stock certificates now. After the consummation of the Business
                             Combination, PSAC stockholders who do not elect to have their PSAC shares converted into the pro
                             rata share of the trust account will retain their shares of common stock of PSAC, which will be
                             renamed Class A common stock of New FF. PSAC stockholders who exercise their redemption rights
                             must deliver their stock certificates to PSAC’s transfer agent (either physically or electronically) prior
                             to the vote at the meeting as described above.

                             Upon consummation of the Transactions, PSAC’s warrants, by their terms, will continue to entitle
                             holders to purchase shares of common stock of PSAC, which will be renamed Class A common stock
                             of New FF. Therefore, warrant holders need not deliver their warrants to PSAC at that time.


                                                                                6




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              22/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 24 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1220
                       Table of Contents


                        Q.   What should I do if I receive more than one set of voting materials?

                        A.   Stockholders may receive more than one set of voting materials, including multiple copies of this proxy
                             statement/consent solicitation statement/prospectus and multiple proxy cards or voting instruction
                             cards. For example, if you hold your shares in more than one brokerage account, you will receive a
                             separate voting instruction card for each brokerage account in which you hold shares. If you are a
                             holder of record and your shares are registered in more than one name, you will receive more than one
                             proxy card. Please complete, sign, date and return each proxy card and voting instruction card that you
                             receive in order to cast a vote with respect to all of your PSAC shares.

                        Q.   Who can help answer my questions?

                        A.   If you have questions about the Merger or if you need additional copies of the proxy statement/consent
                              solicitation statement/prospectus or the enclosed proxy card you should contact:
                             Jordan Vogel
                             Property Solutions Acquisition Corp.
                             654 Madison Avenue, Suite 1009
                             New York, New York 10065
                             Tel: (646) 502-9845
                             Email: jordan@benchmarkrealestate.com

                             or:

                             Morrow Sodali LLC
                             470 West Avenue
                             Stamford, Connecticut 06902
                             Tel: (800) 662-5200 or banks and brokers can call collect at (203) 658 9400
                             Email: PSAC.info@investor.morrowsodali.com
                             You may also obtain additional information about PSAC from documents filed with the SEC by
                             following the instructions in the section entitled “Where You Can Find More Information.” If you are a
                             holder of Public Shares and you intend to seek conversion of your shares, you will need to deliver your
                             stock (either physically or electronically) to PSAC’s transfer agent at the address below prior to the
                             vote at the Special Meeting. If you have questions regarding the certification of your position or
                             delivery of your stock, please contact:

                             Continental Stock Transfer & Trust Company
                             One State Street Plaza, 30th Floor
                             New York, New York 10004
                             Attn: Mark Zimkind
                             E-mail: mzimkind@continentalstock.com


                                                                             7




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                       23/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 25 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1221
                       Table of Contents


                                       SUMMARY OF THE PROXY STATEMENT/CONSENT SOLICITATION
                                                      STATEMENT/PROSPECTUS

                              This summary highlights selected information from this proxy statement/consent solicitation
                        statement/prospectus and does not contain all of the information that is important to you. To better understand
                        the proposals to be submitted for a vote at the Special Meeting, including the Business Combination, you
                        should read this entire document carefully, including the Merger Agreement attached as Annex A to this proxy
                        statement/consent solicitation statement/prospectus. The Merger Agreement is the legal document that
                        governs the Transactions that will be undertaken in connection with the Business Combination. It is also
                        described in detail in this proxy statement/consent solicitation statement/prospectus in the section entitled
                        “The Merger Agreement.”

                        The Parties

                        PSAC

                              Property Solutions Acquisition Corp. is a blank check company formed in order to effect a merger,
                        capital stock exchange, asset acquisition or other similar business combination with one or more businesses
                        or entities. PSAC was incorporated under the laws of Delaware on February 11, 2020.
                               On July 24, 2020, PSAC closed its initial public offering of 20,000,000 units, with each unit consisting
                        of one share of its common stock and one warrant, with each whole warrant entitling the holder thereof to
                        purchase one share of its common stock at a purchase price of $11.50 commencing on the later of 30 days
                        after the consummation of a business combination and 12 months from the closing of the initial public
                        offering. The units from the initial public offering were sold at an offering price of $10.00 per unit,
                        generating total gross proceeds of $200,000,000. Simultaneously with the consummation of the initial public
                        offering, PSAC consummated the private sale of 535,000 private units to the Sponsor and EarlyBird at $10.00
                        per unit for an aggregate purchase price of $5,350,000. A total of $200,000,000, was deposited into the trust
                        account and the remaining proceeds became available to be used as working capital to provide for business,
                        legal and accounting due diligence on prospective business combinations and continuing general and
                        administrative expenses.

                               On July 29, 2020, PSAC was notified by the underwriters of their intent to partially exercise their over-
                        allotment option on July 31, 2020. As such, on July 31, 2020, PSAC consummated the sale of an additional
                        2,977,568 units, at $10.00 per unit, and the sale of an additional 59,551 private units, at $10.00 per private
                        unit, generating total gross proceeds of $30,371,190. A total of $29,775,680 of the net proceeds was
                        deposited into the trust account, bringing the aggregate proceeds held in the trust account to $229,775,680.
                        The initial public offering was conducted pursuant to a registration statement on Form S-1 (Reg. No. 333-
                        239622) that became effective on July 21, 2020. As of           , 2021, the record date, there was $        held
                        in the trust account.

                             PSAC’s units, common stock and warrants are listed on Nasdaq under the symbols PSACU, PSAC and
                        PSACW, respectively. As of January 27, 2021, the date preceding public announcement of the Merger
                        Agreement, the closing price of PSAC common stock was $13.00 per share, the closing price of PSAC’s units
                        was $15.61 and the closing price of PSAC’s public warrants was $2.72.
                             The mailing address of PSAC’s principal executive office is 654 Madison Avenue, Suite 1009
                        New York, New York 10065. Its telephone number is (646) 502-9845. After the consummation of the
                        Business Combination, its principal executive office will be that of FF.

                        Merger Sub

                              PSAC Merger Sub Ltd. is a wholly-owned subsidiary of PSAC formed solely for the purpose of
                        effectuating the Merger described herein. Merger Sub was incorporated under the laws of the Cayman Islands
                        on January 27, 2021. Merger Sub owns no material assets and does not operate any business.

                              The mailing address of Merger Sub’s principal executive office is 654 Madison Avenue, Suite 1009
                        New York, New York 10065. Its telephone number is (646) 502-9845. After the consummation of the
                        Business Combination, it will cease to exist as a stand-alone company and will instead be merged with and
                        into FF.


                                                                               8




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           24/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 26 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1222
                       Table of Contents


                        FF

                              FF is a California-based global shared intelligent mobility ecosystem company founded in 2014 with a
                        vision to disrupt the automotive industry.

                              With headquarters in Los Angeles, California, FF designs and engineers next-generation smart electric
                        connected vehicles. FF intends to start manufacturing vehicles at its production facility in Hanford,
                        California, with additional future production capacity needs addressed through a contract manufacturing
                        partner in South Korea. FF has additional engineering, sales, and operational capabilities in China and plans
                        to develop its manufacturing capability in China through a joint venture.
                              Since its founding, FF has created major innovations in technology and products, and a user centered
                        business model. These innovations are enabling FF to set new standards in luxury and performance that will
                        enhance quality of life and redefine the future of intelligent mobility.

                               The mailing address of FF’s principal executive office is 18455 S. Figueroa St., Gardena, CA 90248.
                        Its telephone number is (424) 276-7616.

                        Emerging Growth Company

                              PSAC is an “emerging growth company,” as defined under the JOBS Act. As an emerging growth
                        company, PSAC is eligible to take advantage of certain exemptions from various reporting requirements that
                        are applicable to other public companies that are not emerging growth companies. These include, but are not
                        limited to, not being required to comply with the auditor attestation requirements of Section 404 of the
                        Sarbanes-Oxley Act of 2002, reduced disclosure obligations regarding executive compensation in its periodic
                        reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote
                        on executive compensation and the requirement to obtain shareholder approval of any golden parachute
                        payments not previously approved.
                              In addition, Section 107 of the JOBS Act provides that an emerging growth company can take
                        advantage of an extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying
                        with new or revised accounting standards. PSAC has elected to take advantage of such extended transition
                        period.

                               PSAC will remain an emerging growth company until the earliest of (i) the last day of PSAC’s fiscal
                        year following July 24, 2025 (the fifth anniversary of the consummation of its initial public offering), (ii) the
                        last day of the fiscal year in which the market value of its shares of common stock that are held by non-
                        affiliates exceeds $700 million as of June 30 of that fiscal year, (iii) the last day of the fiscal year in which it
                        has total annual gross revenue of $1.07 billion or more during such fiscal year (as indexed for inflation) or
                        (iv) the date on which it has issued more than $1.0 billion in non-convertible debt in the prior three-year
                        period.

                        The Business Combination Proposal

                        Structure of the Transactions

                              Pursuant to the Merger Agreement, Merger Sub will merge with and into FF, with FF surviving the
                        merger. As a result of the Transactions, FF will become a wholly-owned subsidiary of PSAC, with the
                        stockholders of FF becoming stockholders of PSAC.
                              Under the Merger Agreement, the outstanding FF shares (other than the outstanding FF shares held by
                        FF Top), the outstanding FF converting debt and certain other outstanding liabilities of FF will be converted
                        into 151,463,831 shares of new Class A common stock of New FF following the Transactions and, for FF
                        Top, 61,712,763 shares of new Class B common stock of New FF following the Transactions, with each such
                        outstanding FF share (or indicative FF share, with respect to such outstanding FF converting debt and such
                        other outstanding liabilities of FF) converted into a number of shares of new Class A common stock (or, in
                        the case of FF Top, shares of new Class B common stock) of New FF following the Transactions equal to the
                        Exchange Ratio, the numerator of which is equal to (i) (A) the number of shares of New FF common stock
                        following the Transactions equal to the quotient of (A) $2,716,000,000 (plus net cash of FF, less debt of FF,
                        plus debt of FF that will be converted into shares of New FF common stock following the Transactions, plus
                        any additional bridge loan in an amount not to exceed $100,000,000), divided by (B) $10, minus (ii) an
                        additional 25,000,000 shares which may be issuable to FF stockholders as additional consideration upon
                        certain price thresholds, and the denominator of which is equal to the


                                                                                  9




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               25/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 27 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1223
                       Table of Contents


                        sum of (y) the number of outstanding shares of FF, including shares issuable upon exercise of vested FF
                        options and vested FF warrants (in each case assuming cashless exercise) and upon conversion of outstanding
                        convertible notes, and (z) the indicative number of FF shares with respect to the outstanding FF converting
                        debt.

                               Additionally, each FF option or FF warrant that is outstanding immediately prior to the closing of the
                        Business Combination (and by its terms will not terminate upon the closing of the Business Combination)
                        will remain outstanding and convert into the right to purchase a number of shares of New FF Class A
                        common stock equal to the number of FF ordinary shares subject to such option or warrant multiplied by the
                        Exchange Ratio at an exercise price per share equal to the current exercise price per share for such option or
                        warrant divided by the Exchange Ratio, with the aggregate amount of shares of Class A common stock
                        issuable upon exercise of such options and warrants to be 35,821,808. FF shareholders will also have the
                        contingent right to receive up to 25,000,000 additional shares of Class A common stock in the aggregate,
                        referred to herein as the Earnout Shares, in two equal tranches upon the occurrence of each Earnout
                        Triggering Event. Please see the subsection entitled “The Business Combination — Earnout.”
                              Accordingly, this prospectus covers up to an aggregate of 273,998,402 shares of PSAC common stock.

                              In connection with the Business Combination, each outstanding share of PSAC’s common stock, by its
                        terms, will automatically convert into one share of Class A common stock upon consummation of the
                        Business Combination. Each outstanding warrant of PSAC entitles the holder thereof to purchase shares of
                        Class A common stock beginning on the later of 30 days after the consummation of a business combination
                        and 12 months from the closing of the initial public offering.

                        Organizational Structure

                              The chart below shows the organizational structure of FF and its material subsidiaries as of the date
                        hereof. FF expects that the following organizational structure will remain the same following the Business
                        Combination (apart from PSAC owning 100% of FF Intelligent Mobility Global Holdings Ltd.).




                        Pro Forma Ownership of Former Holders of FF Shares and PSAC Holders

                               After the closing of the Transactions, former FF shareholders and certain FF converting debtholders
                        will hold 213,176,594 shares or approximately 66.0% of the voting control and issued and outstanding shares
                        of common stock of New FF and current stockholders of PSAC will hold 30,206,511 shares or approximately
                        9.4% of the voting control and issued and outstanding shares of New FF, and the remaining 79,500,000
                        shares or 24.6% of the voting control and shares will be held by the investors purchasing PSAC common
                        stock in the Private Placement, in each case, based on the number of shares of PSAC common stock
                        outstanding as of April 5, 2021 (assuming no holder of PSAC’s Public Shares exercises redemption rights as
                        described in this proxy statement/consent solicitation statement/prospectus and without regard to any shares
                        issuable upon exercise of options or warrants and (ii) any Earnout Shares). After such time as New FF at the
                        end of any 20 consecutive trading days, has a volume weighted average total equity market capitalization of
                        at least $20 billion, holders of shares of New FF Class B common stock will be entitled to ten votes for each
                        such share, which will cause FF stakeholders to own 87.5% of the voting


                                                                              10




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         26/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 28 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1224
                       Table of Contents


                        control of New FF, current PSAC stockholders will own approximately 3.4% of the voting control of New FF
                        and approximately 9.1% of the voting control of New FF will be held by the investors purchasing PSAC
                        common stock in the Private Placement.

                                After consideration of the factors identified and discussed in the section entitled “The Business
                        Combination Proposal — PSAC’s Board of Directors’ Reasons for Approval of the Transactions,” PSAC’s
                        board of directors concluded that the Transactions met all of the requirements disclosed in the prospectus for
                        its initial public offering, including that such business had a fair market value of at least 80% of the balance
                        of the funds in the trust account at the time of execution of the Merger Agreement (excluding the deferred
                        underwriting commissions and taxes payable on the income earned on the trust account). See the section
                        entitled “The Business Combination Proposal — Structure of the Transactions” for more information.

                        Additional Matters Being Voted On

                        The Charter Proposals
                               In addition to voting on the business combination proposal, the stockholders of PSAC will vote on
                        separate proposals to approve amendments to PSAC’s current amended and restated certificate of
                        incorporation: (i) change the name of the public entity from “Property Solutions Acquisition Corp.” to
                        “Faraday Future Intelligent Electric Inc.”; (ii) increase PSAC’s authorized shares from 50,000,000 authorized
                        shares of a single class of common stock and 1,000,000 authorized shares of preferred stock to 750,000,000
                        authorized shares of Class A common stock, 75,000,000 authorized shares of Class B common stock, and
                        10,000,000 authorized shares of preferred stock; (iii) amend the voting rights of shareholders such that each
                        share of Class B common stock will be entitled to ten votes for each such share after such time as New FF at
                        the end of any 20 consecutive trading days, has a volume weighted average total equity market capitalization
                        of at least $20 billion; (iv) delete the various provisions applicable only to special purpose acquisition
                        corporations (such as the obligation to dissolve and liquidate if a business combination is not consummated
                        within a certain period of time); (v) add provisions authorizing New FF’s board of directors to issue preferred
                        stock, rights, warrants and options without shareholder approval; and (vi) amend the choice of forum
                        provisions to permit only federal district courts to consider claims arising under the Securities Act. See the
                        section entitled “The Charter Proposals.”

                        The Director Election Proposal

                              The stockholders of PSAC will also vote to elect nine directors who, upon consummation of the
                        Transactions, will be the directors of New FF. If management’s nominees are elected, such directors will
                        serve until the general meeting to be held in 2022 and, in each case, until their successors are elected and
                        qualified or their earlier resignation or removal. See the section entitled “The Director Election Proposal.”

                        The Incentive Plan Proposal

                               The proposed 2021 Plan will reserve up to 48,848,050 shares of common stock of PSAC for issuance in
                        accordance with the plan’s terms, subject to certain adjustments. The purpose of the plan is to provide
                        PSAC’s and its subsidiaries’ officers, directors, employees and consultants who, by their position, ability and
                        diligence are able to make important contributions to PSAC’s growth and profitability, with an incentive to
                        assist PSAC in achieving its long-term corporate objectives, to attract and retain executive officers and other
                        employees of outstanding competence and to provide such persons with an opportunity to acquire an equity
                        interest in PSAC. The plan is attached as Annex C to this proxy statement/consent solicitation
                        statement/prospectus. You are encouraged to read the plan in its entirety. See the section entitled “The
                        Incentive Plan Proposal.”

                        The Nasdaq Issuance Proposal
                              The stockholders will consider and vote upon a proposal to approve, for purposes of complying with
                        applicable listing rules of Nasdaq, the issuance by PSAC of common stock, par value $0.0001 per share, to
                        certain accredited investors and qualified institutional buyers in a private placement, the proceeds of which
                        will be used to finance the Business Combination and related transactions and the costs and expenses
                        incurred in connection therewith with any balance used for working capital purposes. See the section entitled
                        “The Nasdaq Proposal.”


                                                                               11




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           27/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 29 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1225
                       Table of Contents


                        The Adjournment Proposal

                              If PSAC does not have sufficient proxies to approve one or more of the foregoing proposals, PSAC’s
                        board of directors may submit a proposal to adjourn the Special Meeting to a later date or dates, if necessary
                        to permit further solicitation and vote of proxies. See the section entitled “The Adjournment Proposal.”

                        Sponsor

                              As of        , 2021, the record date, the Sponsor beneficially owned and was entitled to vote an
                        aggregate of 6,227,812 Private Shares that were issued prior to or concurrently with PSAC’s initial public
                        offering. Such shares currently constitute approximately 21% of the outstanding shares of PSAC’s common
                        stock. The Sponsor and PSAC’s directors and officers have agreed to vote such Private Shares, as well as any
                        shares of PSAC common stock acquired in the aftermarket, in favor of the business combination proposal.
                        The Sponsor and PSAC’s directors and officers also intend to vote their shares in favor of all other proposals
                        being presented at the meeting. The Private Shares held by the Sponsor have no right to participate in any
                        redemption distribution and will be worthless if no business combination is effected by PSAC.
                               In connection with the initial public offering, the Sponsor entered into an escrow agreement pursuant to
                        which the Founder Shares are held in escrow and may not be transferred (subject to limited exceptions) until
                        one year after the consummation of an initial business combination or earlier if, subsequent to the
                        consummation of an initial business combination, (i) the last sales price of PSAC’s common stock equals or
                        exceeds $12.50 per share (as adjusted for stock splits, stock dividends, reorganizations and recapitalizations)
                        for any 20 trading days within any 30 trading day period commencing at least 150 days after the initial
                        business combination or (ii) PSAC (or any successor entity) consummates a subsequent liquidation, merger,
                        stock exchange or other similar transaction which results in all of the company’s stockholders having the
                        right to exchange their shares of common stock for cash, securities or other property. The Private Shares held
                        by the Sponsor as a result of its purchase of private units are not transferable by the Sponsor until the closing
                        of an initial business combination.

                        Date, Time and Place of Special Meeting of PSAC’s Stockholders
                               The Special Meeting of stockholders of PSAC will be held at 11:00:00 a.m., Eastern time, on           ,
                        2021, in a virtual format, to consider and vote upon the business combination proposal, the charter proposals,
                        the incentive plan proposal, the director election proposal, the Nasdaq proposal and/or if necessary, the
                        adjournment proposal to permit further solicitation and vote of proxies if PSAC does not have sufficient
                        proxies to approve the foregoing proposals. PSAC stockholders may attend, vote and examine the list of
                        PSAC stockholders entitled to vote at the Special Meeting by visiting
                        https://www.cstproxy.com/propertysolutionsacquisition/sm2021 and entering the control number found on
                        their proxy card, voting instruction form or notice they previously received. In light of public health concerns
                        regarding the novel coronavirus (COVID-19), the Special Meeting will be held in a virtual meeting format
                        only. You will not be able to attend the Special Meeting physically.

                        Voting Power; Record Date
                              Stockholders will be entitled to vote or direct votes to be cast at the Special Meeting if they owned
                        shares of PSAC common stock at the close of business on             , 2021, which is the record date for the
                        Special Meeting. Stockholders will have one vote for each share of PSAC common stock owned at the close
                        of business on the record date. If your shares are held in “street name” or are in a margin or similar account,
                        you should contact your broker to ensure that votes related to the shares you beneficially own are properly
                        counted. PSAC warrants do not have voting rights. On the record date, there were            shares of PSAC
                        common stock outstanding, of which were Public Shares,               were shares held by EarlyBird, and the rest
                        being held by the Sponsor.

                        Quorum and Vote of PSAC Stockholders
                              A quorum of PSAC stockholders is necessary to hold a valid meeting. A quorum will be present at the
                        Special Meeting if a majority of the outstanding shares entitled to vote at the meeting are represented in
                        person (which would include presence at a virtual meeting) or by proxy. Abstentions and broker non-votes
                        will count as present for the purposes of establishing a quorum. The Sponsor holds 21% of the outstanding
                        shares of PSAC common stock. Such shares, as well as any shares of common stock acquired in the
                        aftermarket by the Sponsor, will be voted in


                                                                               12




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            28/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 30 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1226
                       Table of Contents

                        favor of the proposals presented at the Special Meeting. In connection with PSAC’s initial public offering,
                        EarlyBird had also agreed to vote its shares in favor of the business combination proposal and currently owns
                        250,000 shares. The proposals presented at the Special Meeting will require the following votes:
                              •     The approval of the business combination proposal will require the affirmative vote of the holders
                                    of a majority of the outstanding shares of common stock on the record date. There are currently
                                    29,516,511 shares of PSAC common stock outstanding so at least 14,758,256 shares must be
                                    voted in favor to pass the proposal. The Sponsor owns an aggregate of 6,227,812 shares of PSAC
                                    common stock and have agreed to vote in favor of the proposal so only 8,530,444 Public Shares
                                    are required to be voted in favor of the proposal for it to be approved.
                              •     The approval of each of the charter proposals will require the affirmative vote of the holders of a
                                    majority of the outstanding shares of PSAC common stock on the record date.
                              •     The election of directors requires a plurality vote of the shares of common stock present in person
                                    (including virtually) or represented by proxy and entitled to vote at the Special Meeting.
                                    “Plurality” means that the individuals who receive the largest number of votes cast “FOR” are
                                    elected as directors. Consequently, any shares not voted “FOR” a particular nominee (whether as
                                    a result of an abstention, a direction to withhold authority or a broker non-vote) will not be
                                    counted in the nominee’s favor.

                              •     The approval of the incentive plan proposal will require the affirmative vote of the holders of a
                                    majority of the then outstanding shares of common stock present and entitled to vote at the
                                    meeting.

                              •     The approval of the Nasdaq proposal will require the affirmative vote of the holders of a majority
                                    of the then outstanding shares of common stock present and entitled to vote at the meeting.
                              •     The approval of the adjournment proposal will require the affirmative vote of the holders of a
                                    majority of the then outstanding shares of common stock present and entitled to vote at the
                                    meeting.

                              Abstentions and broker non-votes will have the same effect as a vote “against” the business
                        combination proposal and the charter proposals. With respect to the incentive plan proposal and adjournment
                        proposal, if presented, abstentions will have the same effect as a vote “against” such proposals while broker
                        non-votes will have no effect on such proposals. With respect to the director election proposal, abstentions
                        and broker non-votes will have no effect on such proposal.

                             Consummation of the Transactions is conditioned on approval of each of the business combination
                        proposal, the charter proposals and director election proposal. If any proposal is not approved, the other
                        proposals will not be presented to the stockholders for a vote.

                        Redemption Rights
                               Pursuant to PSAC’s amended and restated certificate of incorporation, a holder of Public Shares may
                        demand that PSAC convert such shares into cash if the Business Combination is consummated. Holders of
                        Public Shares will be entitled to receive cash for these shares only if they demand that PSAC convert their
                        shares into cash no later than the close of the vote on the business combination proposal by delivering their
                        stock to PSAC’s transfer agent prior to the vote at the meeting. If the Business Combination is not completed,
                        these shares will not be converted into cash. If a holder of Public Shares properly demands conversion, PSAC
                        will convert each Public Share into a pro rata portion of the trust account, calculated as of two business days
                        prior to the anticipated consummation of the Business Combination. As of              , 2021, the record date, this
                        would amount to approximately $             per share. If a holder of Public Shares exercises its redemption
                        rights, then it will be exchanging its shares of PSAC common stock for cash and will no longer own the
                        shares. See the section entitled “Special Meeting of PSAC Stockholders — Redemption Rights” for a detailed
                        description of the procedures to be followed if you wish to convert your shares into cash.

                               The Business Combination will not be consummated if PSAC has net tangible assets of less than
                        $5,000,001 after taking into account holders of Public Shares that have properly demanded conversion of
                        their shares into cash. Further, the Merger Agreement provides that FF is not required to consummate the
                        Transactions if immediately prior to the consummation of the Transactions, PSAC does not have at least $450
                        million of cash available to be released from the trust account and/or received by PSAC under the
                        Subscription Agreements after giving effect to payment


                                                                                13




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              29/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 31 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1227
                       Table of Contents


                        of amounts that PSAC will be required to pay to converting stockholders upon consummation of the
                        Transactions. If FF does not waive its termination right and PSAC has less than the required amount in trust
                        and/or from the Subscription Agreements, the Transactions will not be consummated.

                              Holders of PSAC warrants will not have redemption rights with respect to such securities.

                        Appraisal Rights
                             PSAC stockholders and PSAC warrant holders do not have appraisal rights in connection with the
                        Transactions under the DGCL.

                        Proxy Solicitation

                               Proxies may be solicited by mail, telephone or in person. PSAC has engaged Morrow Sodali LLC to
                        assist in the solicitation of proxies. If a stockholder grants a proxy, it may still vote its shares at the Special
                        Meeting if it revokes its proxy before the Special Meeting. A stockholder may also change its vote by
                        submitting a later-dated proxy as described in the section entitled “Special Meeting of PSAC Stockholders —
                        Revoking Your Proxy.”

                        Interests of PSAC’s Directors and Officers in the Business Combination

                              When you consider the recommendation of PSAC’s board of directors in favor of approval of the
                        business combination proposal, you should keep in mind that PSAC’s Sponsor and its directors and executive
                        officers have interests in such proposal that are different from, or in addition to, your interests as a
                        stockholder or warrant holder. These interests include, among other things:
                              •     If the Business Combination with FF, or another business combination, is not consummated by
                                    April 24, 2022, PSAC will cease all operations except for the purpose of winding up, redeeming
                                    100% of the outstanding Public Shares for cash and, subject to the approval of its remaining
                                    stockholders and its board of directors, dissolving and liquidating. In such event, the 6,227,812
                                    Private Shares held by PSAC’s Sponsor would be worthless because the holders are not entitled
                                    to participate in any conversion or distribution with respect to such shares. Such shares had an
                                    estimated aggregate market value of $74,796,022 based upon the closing price of $12.01 per
                                    Public Share on Nasdaq on March 29, 2021, and an estimated aggregate market value of
                                    $         based upon the closing price of $        per Public Share on Nasdaq on           , 2021,
                                    the record date. The Private Shares held by the Sponsor consist of 5,744,392 Founder Shares that
                                    were purchased for $25,000 and 483,420 shares of common stock contained in the units
                                    purchased by the Sponsor in connection with PSAC’s initial public offering for $4,834,200.

                              •     The Shareholder Agreement contemplated by the Merger Agreement provides that Jordan Vogel
                                    will be a director of New FF after the closing of the Business Combination (assuming he is
                                    elected at the Special Meeting as described in this proxy statement/consent solicitation
                                    statement/prospectus). Additionally, Scott Vogel, who will be a director of New FF after the
                                    closing of the Business Combination (assuming he is elected at the Special Meeting as described
                                    in this proxy statement/consent solicitation statement/prospectus), is Jordan Vogel’s brother. As
                                    such, in the future, each will receive any cash fees, stock options or stock awards that New FF’s
                                    board of directors determines to pay to its non-executive directors.

                              •     PSAC’s Sponsor holds an aggregate of 483,420 Private Warrants, which were purchased as part
                                    of the private units. Such warrants had an estimated aggregate market value of $1,242,389 based
                                    upon the closing price of $2.57 per Public Warrant on Nasdaq on March 29, 2021, and an
                                    estimated aggregate market value of $          based upon the closing price of $       per Public
                                    Warrant on Nasdaq on           , 2021, the record date. The Private Warrants will become worthless
                                    if PSAC does not consummate a business combination by April 24, 2022. The Private Warrants
                                    consist of 483,420 warrants of PSAC contained in the units purchased by the Sponsor in
                                    connection with PSAC’s initial public offering for $4,834,200.
                              •     If PSAC is unable to complete a business combination within the required time period, its
                                    executive officers will be personally liable under certain circumstances described herein to ensure
                                    that the proceeds in the trust account are not reduced by the claims of target businesses or claims
                                    of vendors or


                                                                                14




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              30/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 32 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1228
                       Table of Contents


                                    other entities that are owed money by PSAC for services rendered or contracted for or products
                                    sold to PSAC. If PSAC consummates a business combination, on the other hand, PSAC will be
                                    liable for all such claims.

                              •     PSAC’s Sponsor, including its officers and directors, and their affiliates are entitled to
                                    reimbursement of out-of-pocket expenses incurred by them in connection with certain activities
                                    on PSAC’s behalf, such as identifying and investigating possible business targets and business
                                    combinations. However, if PSAC fails to consummate a business combination within the required
                                    period, they will not have any claim against the trust account for reimbursement. Accordingly,
                                    PSAC may not be able to reimburse these expenses if the Business Combination with FF, or
                                    another business combination, is not completed by April 24, 2022. As of April 5, 2021, PSAC’s
                                    Sponsor, including its officers and directors, and their affiliates had not incurred any reimbursable
                                    out-of-pocket expenses. They may incur such expenses in the future. On February 28, 2021,
                                    PSAC issued an unsecured promissory note to the Sponsor (the “Promissory Note”) pursuant to
                                    which PSAC may borrow up to an aggregate principal amount of $500,000. The Promissory Note
                                    is non-interest bearing and payable upon the closing of the Business Combination. The Sponsor
                                    may elect to convert all or a portion of the unpaid balance of the note into shares of Class A
                                    common stock at $10.00 per share. As of April 5, 2021, PSAC had borrowed $500,000 under the
                                    Promissory Note.
                              •     The continued indemnification of current directors and officers and the continuation of directors
                                    and officers liability insurance.

                              •     If PSAC is required to be liquidated and there are no funds remaining to pay the costs associated
                                    with the implementation and completion of such liquidation, PSAC’s executive officers have
                                    agreed to advance PSAC the funds necessary to pay such costs and complete such liquidation
                                    (currently anticipated to be no more than approximately $15,000) and not to seek repayment for
                                    such expenses.

                               At any time prior to the Special Meeting, during a period when they are not then aware of any material
                        nonpublic information regarding PSAC or its securities, the Sponsor, FF or FF’s shareholders and/or their
                        respective affiliates may purchase shares from institutional and other investors who vote, or indicate an
                        intention to vote, against the business combination proposal, or execute agreements to purchase shares from
                        such investors in the future, or they may enter into transactions with such investors and others to provide
                        them with incentives to acquire shares of PSAC’s common stock or vote their shares in favor of the business
                        combination proposal. The purpose of such share purchases and other transactions would be to increase the
                        likelihood of satisfaction of the requirements that the holders of a majority of the shares entitled to vote at the
                        Special Meeting to approve the business combination proposal vote in its favor and that PSAC has sufficient
                        proxies to approve the proposals set forth herein, where it appears that such requirements would otherwise
                        not be met. While the exact nature of any such incentives has not been determined as of the date of this proxy
                        statement/consent solicitation statement/prospectus, they might include, without limitation, arrangements to
                        protect such investors or holders against potential loss in value of their shares, including the granting of put
                        options and the transfer to such investors or holders of shares or warrants owned by the Sponsor for nominal
                        value.
                              Entering into any such arrangements may have a depressive effect on PSAC’s common stock. For
                        example, as a result of these arrangements, an investor or holder may have the ability to effectively purchase
                        shares at a price lower than market value and may therefore be more likely to sell shares, either prior to or
                        immediately after the Special Meeting.

                              If such transactions are effected, the consequence could be to cause the Business Combination to be
                        approved in circumstances where such approval could not otherwise be obtained. Purchases of shares by the
                        persons described above would allow them to exert more influence over the approval of the business
                        combination proposal and other proposals to be presented at the Special Meeting and would likely increase
                        the chances that such proposals would be approved. Moreover, any such purchases may make it more likely
                        that PSAC will have in excess of the required amount of cash available to consummate the Business
                        Combination as described above.

                              As of the date of this proxy statement/consent solicitation statement/prospectus, no agreements dealing
                        with the above have been entered into. PSAC will file a Current Report on Form 8-K to disclose any
                        arrangements


                                                                                15




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              31/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 33 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1229
                       Table of Contents


                        entered into or significant purchases made by any of the aforementioned persons that would affect the vote on
                        the business combination proposal or the satisfaction of any closing conditions. Any such report will include
                        descriptions of any arrangements entered into or significant purchases by any of the aforementioned persons.

                        Recommendation to Stockholders

                              PSAC’s board of directors believes that the business combination proposal and the other proposals to
                        be presented at the Special Meeting are fair to and in the best interest of PSAC’s stockholders and
                        unanimously recommends that its stockholders vote “FOR” the business combination proposal, “FOR” each
                        of the charter proposals, “FOR” the director election proposal, “FOR” the incentive plan proposal, “FOR” the
                        Nasdaq proposal and “FOR” the adjournment proposal, if presented.

                        Conditions to the Closing of the Business Combination

                        General Conditions
                               Consummation of the Business Combination is conditioned upon, among other things: (i) all required
                        filings under the HSR Act having been completed and any applicable waiting period shall have expired or
                        been terminated; (ii) no order, judgment, injunction, decree, writ, stipulation, determination or award, in each
                        case, entered by or with any governmental authority or statute, rule or regulation that is in effect and prohibits
                        or enjoins the consummation of the Business Combination; (iii) PSAC having at least $5,000,001 of net
                        tangible assets remaining prior to the Business Combination after taking into account requests from the
                        holders of Public Shares that properly demanded that PSAC redeem their Public Shares for their pro rata
                        share of the trust account; (iv) the Registration Statement on Form S-4 of which this proxy statement/consent
                        solicitation statement/prospectus forms a part having become effective in accordance with the provisions of
                        the Securities Act, and no stop order having been issued by the SEC which remains in effect with respect to
                        the Form S-4, and no proceeding seeking such a stop order having been threatened in writing or initiated by
                        the SEC which remains pending; (v) approval of the business combination proposal, the PSAC charter
                        proposals, the Nasdaq proposal, the director election proposal and the incentive plan proposal (and each such
                        proposal is cross-conditioned on the approval of all proposals), (vi) approval of the Merger Agreement and
                        the Business Combination by FF shareholders and (vii) the PSAC common stock to be issued pursuant to the
                        Merger Agreement and underlying the exchanged FF options and FF warrants having been approved for
                        listing on Nasdaq. For more information, please see the section entitled “The Business Combination Proposal
                        — The Merger Agreement — Conditions to the Closing of the Business Combination.”

                        FF’s Conditions to the Closing of the Business Combination

                              The obligations of FF to consummate the Business Combination are also conditioned upon, among
                        other things: (i) the accuracy of the representations and warranties of PSAC and Merger Sub (subject to
                        certain bring-down standards); (ii) performance of the covenants of PSAC and Merger Sub to be performed
                        as of or prior to the closing in all material respects; (iii) PSAC filing an amended and restated certificate of
                        incorporation with the Secretary of State of the State of Delaware and adopting amended and restated bylaws,
                        each in substantially the form as attached to the Merger Agreement; (iv) PSAC executing the Registration
                        Rights Agreement; (v) PSAC executing the Shareholder Agreement; (vi) the amount of cash available to
                        PSAC not being less than $450 million after giving effect to payment of amounts that PSAC will be required
                        to pay to redeeming stockholders upon consummation of the Business Combination; and (vii) the delivery by
                        PSAC of a lock-up agreement substantially in the form attached to the Merger Agreement, executed by the
                        Sponsor. For more information, please see the section entitled “The Business Combination Proposal — The
                        Merger Agreement — Conditions to the Closing of the Business Combination.”

                        PSAC’s and Merger Sub’s Conditions to the Closing of the Business Combination

                               The obligations of PSAC and Merger Sub to consummate the Transactions are also conditioned upon,
                        among other things, the accuracy of the representations and warranties of FF (subject to customary bring-
                        down standards). The obligation of PSAC to consummate the Business Combination is also conditioned
                        upon, among other things: (i) FF performing in all material respects each of the covenants to be performed by
                        it as of or prior to the closing of the Business Combination; (ii) certain FF directors execution and delivery to
                        PSAC letters of resignation resigning


                                                                               16




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             32/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 34 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1230
                       Table of Contents


                        from their positions as directors of FF; and (iii) the delivery by FF of lock-up agreements substantially in the
                        form attached to the Merger Agreement, executed by certain FF shareholders. For more information, please
                        see the section entitled “The Merger Agreement — Conditions to the Closing of the Business Combination.”

                        Termination

                              The Merger Agreement may be terminated at any time, but not later than the closing of the Business
                        Combination, (i) by mutual written consent of PSAC and FF; (ii) by either PSAC or FF if the transactions are
                        not consummated on or before six months after the date of the Merger Agreement, provided that a breach of
                        the Merger Agreement by the terminating party shall not have been the primary cause of the failure to close
                        by such date; (iii) by either PSAC or FF if a governmental entity shall have issued an order, decree or ruling
                        or taken any other action, in any case having the effect of permanently restraining, enjoining or otherwise
                        prohibiting the merger, which order, decree, judgment, ruling or other action is final and non-appealable,
                        provided that a breach of the Merger Agreement the terminating party shall not have been the primary cause
                        thereof; (iv) by either PSAC or FF if the other party has breached any of its covenants or representations and
                        warranties such that the closing conditions would not be satisfied at the closing of the Business Combination
                        and has not cured its breach within forty-five (45) days (or any shorter time period that remains prior to the
                        termination date provided in clause (ii) above) of the notice of an intent to terminate, provided that a breach
                        of the Merger Agreement by the terminating party shall not have been the primary cause of the failure to
                        close by such date; (v) by PSAC if FF shareholder approval of the Business Combination has not been
                        obtained by the later of (a) ten days following the date that this proxy statement/consent solicitation
                        statement/prospectus is disseminated by FF to its stockholders and (b) the date of the Special Meeting; or
                        (vi) by either PSAC or FF if, at the PSAC stockholder meeting, the Business Combination shall fail to be
                        approved by the required vote described herein (subject to any adjournment or recess of the meeting).

                        Shareholder Support Agreements
                               Concurrently with the execution of the Merger Agreement, the Supporting FF Shareholders, who are
                        the three largest shareholders of FF, have entered into support agreements with PSAC and FF pursuant to
                        which each Supporting FF Shareholder has agreed, among other things, to approve or vote in favor of the
                        Business Combination, against any action or proposal involving PSAC or any of its subsidiaries that is
                        intended to, or would reasonably be expected to, prevent, impede or adversely affect the Transactions in any
                        material respect, and promptly execute the definitive documents, agreements and filings (including with
                        applicable governmental authorities) related to the Business Combination reasonably required to be executed
                        by such Supporting FF Shareholder in furtherance of the Business Combination subject to the terms and
                        conditions set forth therein. Under the support agreement, each Supporting FF Shareholder has also agreed
                        that, with limited exceptions, prior to the termination of the applicable support agreement, such Supporting
                        FF Shareholder will not transfer or otherwise enter into any agreement or understanding with respect to a
                        transfer relating to any Claims (as defined in the applicable support agreement) owned by such Supporting FF
                        Shareholder. The support agreements will terminate automatically without any further required actions or
                        notice upon the earliest to occur: (a) the closing of the Transactions, and (b) the date of termination of the
                        Merger Agreement in accordance with its terms. The support agreements may also be terminated by the
                        mutual written consent of the parties to the applicable support agreement. Founding Future Creditors Trust
                        (the “Creditors Trust”) also has the right to terminate its support agreement if it reasonably believes failure to
                        terminate the support agreement would result in a breach of its fiduciary duties under applicable law. FF Top
                        has also agreed to exercise its drag-along rights pursuant to the articles of association of FF, as amended, and
                        any other contract under which FF Top may have similar drag-along rights to cause FF’s other shareholders’
                        to vote in favor of (and not oppose) the Business Combination, in each case to the extent permitted by the
                        applicable drag-along rights. Collectively, as of April 5, 2021, the Supporting FF Shareholders held
                        approximately 99.94% of the outstanding voting power of FF. The Supporting FF Shareholders therefore hold
                        a sufficient number of FF shares to approve the FF merger proposal without the vote of any other FF
                        shareholder.

                        Tax Consequences of the Business Combination

                              For a description of the material U.S. federal income tax consequences of the Business Combination to
                        holders of FF’s shares, please see the information set forth in the section entitled “Material U.S. Federal
                        Income Tax Considerations — Material Tax Considerations of the Business Combination to U.S. Holders of
                        FF Capital Stock.”


                                                                               17




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             33/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 35 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1231
                       Table of Contents


                              For a description of the material U.S. federal income tax consequences of the exercise of redemption
                        rights, please see the information set forth in the section entitled “Material U.S. Federal Income Tax
                        Considerations — Material Tax Considerations Related to a Redemption of Public Shares.”

                        Anticipated Accounting Treatment

                              The Business Combination will be accounted for as a reverse recapitalization in accordance with
                        GAAP. Under this method of accounting, PSAC has been treated as the “acquired” company for financial
                        reporting purposes. FF was determined to be the accounting acquirer primarily because FF stakeholders will
                        collectively own a majority of the outstanding shares of the combined company as of the closing of the
                        merger, they have nominated seven of the nine members of the board of directors as of the closing of the
                        merger, and FF’s management will continue to manage the combined company. Additionally, FF’s business
                        will comprise the ongoing operations of the combined company immediately following the consummation of
                        the Business Combination. Accordingly, for accounting purposes, the financial statements of the combined
                        entity will represent a continuation of the financial statements of FF with the acquisition being treated as the
                        equivalent of FF issuing stock for the net assets of PSAC, accompanied by a recapitalization. The net assets
                        of PSAC will be stated at historical cost, with no goodwill or other intangible assets recorded.

                        Regulatory Matters
                              The Business Combination is not subject to any additional federal or state regulatory requirement or
                        approval, except for the filings with the State of Delaware necessary to effectuate the Business Combination
                        and the filing of required notifications and the expiration or termination of the required waiting periods under
                        the HSR Act. PSAC and FF have made the appropriate filings pursuant to the HSR Act with the DOJ and
                        FTC. The waiting period under the HSR Act expired on March 15, 2021.

                        Risk Factor Summary

                               In evaluating the proposals to be presented at the Special Meeting, a stockholder should carefully read
                        this proxy statement/consent solicitation statement/prospectus and especially consider the factors discussed in
                        the section entitled “Risk Factors.” These risks include:

                              Risks Related to FF’s Business and Industry
                              •     FF has a limited operating history and faces significant barriers to growth in the electric vehicle
                                    industry.

                              •     FF has incurred losses in the operation of its business and anticipates that it will continue to incur
                                    losses in the future. It may never achieve or sustain profitability.

                              •     FF expects its operating expenses to increase significantly in the future, which may impede its
                                    ability to achieve profitability.
                              •     FF’s operating results forecast relies in large part upon assumptions and analyses developed by its
                                    management. If these assumptions and analyses prove to be incorrect, its actual operating results
                                    could suffer.

                              •     FF may be unable to meet its future capital requirements, including capital required for initial
                                    investments to reach initial production and revenue, which could jeopardize its ability to continue
                                    its business operations.

                              •     FF has historically incurred substantial indebtedness and may incur substantial additional
                                    indebtedness in the future, and it may not be able to refinance borrowings on terms that are
                                    acceptable to FF, or at all.
                              •     FF’s vehicles are in development and its first vehicle may not be available for sale within twelve
                                    months after closing of the Business Combination, if at all.

                              •     FF’s recurring losses from operations and financial condition raise substantial doubt about FF’s
                                    ability to continue as a going concern.


                                                                               18




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             34/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 36 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1232
                       Table of Contents


                             •     For the audits of the years ending December 31, 2020 and 2019, FF’s independent registered
                                   public accounting firm included a note relating to FF’s ability to continue as a going concern in
                                   its report on FF’s audited financial statements included in this proxy statement/consent
                                   solicitation statement/prospectus.

                             •     FF will depend on revenue generated from a single model of vehicles in the foreseeable future.
                             •     The market for FF’s vehicles, including its Smart Last Mile Delivery vehicles, is nascent and not
                                   established.

                             •     FF is dependent on its suppliers, the majority of which are single-source suppliers. The inability
                                   of these suppliers to deliver necessary components for FF’s products according to the schedule
                                   and at prices, quality levels and volumes acceptable to FF, or FF’s inability to efficiently manage
                                   these suppliers, could have a material adverse effect on its business, prospects, financial condition
                                   and operating results.

                             •     FF needs to develop complex software and technology systems in coordination with vendors and
                                   suppliers to reach production for its electric vehicle, and there can be no assurance such systems
                                   will be successfully developed.
                             •     FF identified material weaknesses in its internal control over financial reporting. If FF is unable
                                   to remediate these material weaknesses, or if it identifies additional material weaknesses in the
                                   future or otherwise fails to maintain effective internal control over financial reporting, it may not
                                   be able to accurately or timely report its financial condition or results of operations, which may
                                   adversely affect FF’s business and share price.

                             •     FF has yet to obtain licenses and other rights in certain technologies, software, and content
                                   needed for its vehicles and FF may face technical difficulties and attendant delays in integrating
                                   such technologies in its vehicles. Licensing third party technology carries risks that are difficult
                                   to control. Accordingly, FF may need to modify aspects of planned vehicle designs and alter
                                   features.

                             •     FF’s decision to manufacture its own vehicles in its leased Hanford, California facility
                                   significantly increases its anticipated capital expenditures and does not guarantee FF will not
                                   incur significant delays in the production of the vehicles.
                             •     Production and manufacturing of some of FF’s vehicles may be outsourced to a third-party
                                   contract manufacturer in South Korea and potentially, through a joint venture or other
                                   arrangement in China. If such contract manufacturer, joint venture or other arrangement fails to
                                   produce and deliver vehicles in a timely manner for any reason, FF’s business, prospects,
                                   financial condition and results of operation could be materially harmed.

                             •     FF’s go-to-market and sales strategy, including its self-owned and dealer-owned stores as well as
                                   FF’s online web platform, will require substantial investment and commitment of resources and
                                   are subject to numerous risks and uncertainties.

                             •     FF has elected to protect some of its technologies as trade secrets rather than as patents, however,
                                   this approach has certain risks and disadvantages.
                             •     FF’s founder, Mr. Yueting Jia (“YT Jia”), is closely associated with the image and brand of FF.
                                   Circumstances affecting YT Jia’s reputation, and investor and public perception of his role and
                                   influence in FF, may shape FF’s brand and ability to do business. Additionally, YT Jia may
                                   continue to be subject to certain restrictions in China if not all creditors participating in YT Jia’s
                                   restructuring plan comply with the requirement to request removal of YT Jia from such
                                   restrictions.

                             •     FF Global, which is governed by an executive committee consisting of eight members, may exert
                                   influence over the management of FF through its issuance of equity interests as additional
                                   compensation to the management of FF.

                             •     Substantial aspects of FF’s business and operation may be based in China, which will be subject
                                   to economic, operational and legal risks specific to China.


                                                                               19




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            35/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 37 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1233
                       Table of Contents


                             •     Following the consummation of the Business Combination, our only significant asset will be
                                   ownership of 100% of FF’s capital shares, and we do not currently intend to pay dividends on our
                                   Class A common stock and, consequently, your ability to achieve a return on your investment will
                                   depend on appreciation in the price of our Class A common stock.

                             •     The Sponsor and PSAC’s officers and directors own shares of common stock and warrants that
                                   will be worthless and have made loans and incurred reimbursable expenses that may not be
                                   reimbursed or repaid if the Business Combination is not approved. Such interests may have
                                   influenced their decision to approve the Business Combination with FF.
                             •     The exercise of PSAC’s directors’ and officers’ discretion in agreeing to changes or waivers in
                                   the terms of the Business Combination may result in a conflict of interest when determining
                                   whether such changes to the terms of the Business Combination or waivers of conditions are
                                   appropriate and in PSAC’s stockholders’ best interest.


                                                                             20




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                      36/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 38 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1234
                       Table of Contents


                                             SELECTED HISTORICAL FINANCIAL INFORMATION OF FF

                               The following table presents summary consolidated financial and other financial data for FF. The
                        consolidated statement of operations data and summary consolidated statement of cash flows data presented
                        below for the years ended December 31, 2020 and 2019 and the summary consolidated balance sheet data
                        presented below as of December 31, 2020 and 2019 has been derived from FF’s audited consolidated
                        financial statements included elsewhere in this proxy statement/consent solicitation statement/prospectus.
                        FF’s historical results are not necessarily indicative of the results to be expected in the future. You should
                        read this summary consolidated financial data in conjunction with the section of this proxy statement/consent
                        solicitation statement/prospectus titled “FF’s Management’s Discussion and Analysis of Financial Condition
                        and Results of Operations” and FF’s consolidated financial statements and related notes included elsewhere
                        in this proxy statement/consent solicitation statement/prospectus.

                                                                                                             Year Ended December 31,
                        Consolidated Statements of Operations Data:                                           2020               2019
                        (in thousands, except share and per share data)
                          Operating expenses
                          Research and development(1)                                                   $      20,186      $      28,278
                          Sales and marketing  (1)
                                                                                                                3,672               5,297
                          General and administrative(1)                                                        41,071             71,167
                          Loss on disposal of asset held for sale                                                    —            12,138
                          Gain on cancellation of land use rights                                                    —            (11,467)
                          Loss on disposal of property and equipment                                                 10             4,843
                              Total operating expenses                                                         64,939            110,256


                          Loss from operations                                                                 (64,939)          (110,256)
                          Gain on expiration of put option                                                           —            43,239
                          Change in fair value measurement of related party notes payable and
                            notes payable                                                                       (8,948)           (15,183)
                          Change in fair value measurement of The9 conditional obligation                       3,872                   —
                          Gain on extinguishment of related party notes payable, notes payable
                            and vendor payables in trust, net                                                   2,107                   —
                          Other expense, net                                                                    (5,455)                 —
                          Related party interest expense                                                       (38,995)           (34,074)
                          Interest expense                                                                     (34,724)           (25,918)
                          Loss before income taxes                                                           (147,082)           (142,192)
                          Income tax provision                                                                       (3)                 (3)
                                Net loss                                                                     (147,085)           (142,195)
                              Less: net income attributable to noncontrolling interest                               —                  997
                                Net loss attributable to FF Intelligent Mobility Global Holdings
                                   Ltd.                                                                 $    (147,085) $         (143,192)

                        Per Share information attributable to FF Intelligent Mobility
                          Global Holdings Ltd.
                          Net loss per ordinary share – Class A and Class B basic and diluted(2)        $        (2.99) $           (3.52)
                          Weighted average ordinary shares outstanding – Class A and Class B –
                            basic and diluted                                                               49,261,411         40,706,633
                        ____________
                        (1)   Includes stock-based compensation expense related to stock options granted to employee and non-employee
                              consultants as follows:

                                                                                                             Year Ended December 31,
                        (in thousands)                                                                        2020               2019
                        Research and development                                                        $            941 $               818
                        Sales and marketing                                                                          387                 311
                        General and administrative                                                                8,177                 3,481
                                                                                                        $         9,505 $               4,610



https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                37/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 39 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1235
                                                                    21




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                              38/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 40 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1236
                       Table of Contents


                        (2)    See Note 3 to FF’s audited consolidated financial statements, included elsewhere in this proxy statement/consent
                               solicitation statement/prospectus, for an explanation of the calculation of basic and diluted net loss per ordinary
                               share attributable to ordinary stockholders.

                                                                                                                      Year Ended December 31,
                        Consolidated Balance Sheets Data:                                                              2020              2019
                        (in thousands)
                        Cash                                                                                    $           1,124   $       2,221
                        Working capital(1)                                                                            (835,315)          (688,229)
                        Total assets                                                                                   316,382            315,217
                        Capital leases, less current portion                                                            36,501             41,162
                        Total liabilities                                                                              895,720            754,879
                        Convertible preferred stock                                                                  1,422,466          1,648,972
                        Total deficit                                                                               (2,001,804)         (2,088,634)
                        ____________
                        (1)    FF defines working capital as current assets less restricted cash and current liabilities.

                                                                                                                      Year Ended December 31,
                        Consolidated Statements of Cash Flows Data:                                                    2020              2019
                        (in thousands)
                        Net cash provided by (used in):
                          Operating activities                                                                  $      (41,165) $        (189,795)
                          Investing activities                                                                              2,993          26,906
                          Financing activities                                                                          36,831            162,617



                                                                                      22




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                      39/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 41 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1237
                       Table of Contents


                                            SELECTED HISTORICAL FINANCIAL INFORMATION OF PSAC

                              PSAC is providing the following selected historical financial information to assist you in your analysis
                        of the financial aspects of the Business Combination.

                              The selected historical financial information of PSAC for the period from February 11, 2020
                        (Inception) through December 31, 2020 was derived from the audited financial statements of PSAC included
                        elsewhere in this proxy statement/consent solicitation statement/prospectus.
                              This information is only a summary and should be read in conjunction with PSAC’s consolidated
                        financial statements and related notes and the sections entitled “Other Information Related to PSAC —
                        PSAC’s Management’s Discussion and Analysis of Financial Condition and Results of Operations” included
                        elsewhere in this proxy statement/consent solicitation statement/prospectus. The historical results included
                        below and elsewhere in this proxy statement/consent solicitation statement/prospectus are not indicative of
                        the future performance of PSAC. All amounts are in U.S. dollars.

                                                                                                                        Period from
                                                                                                                       February 11,
                                                                                                                      2020 (Inception)
                                                                                                                         Through
                                                                                                                       December 31,
                        Income Statement Data                                                                               2020
                        Loss from operations                                                                          $     (2,218,182)
                        Other income, net                                                                                     108,799
                        Net loss                                                                                            (2,109,383)
                        Weighted average shares outstanding, basic and diluted                                               6,068,878
                        Basic and diluted net loss per share                                                          $          (0.35)

                                                                                                                             As of
                                                                                                                          December 31,
                        Balance Sheet Data                                                                                    2020
                        Cash                                                                                          $         549,395
                        Cash and Marketable securities held in Trust Account                                                229,884,479
                        Total assets                                                                                        230,562,435
                        Total liabilities                                                                                   225,562,428
                        Total stockholders’ equity                                                                            5,000,007



                                                                               23




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          40/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 42 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1238
                       Table of Contents


                        SUMMARY UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION

                              The following summary unaudited pro forma condensed combined financial information (the
                        “Summary Pro Forma Information”) gives effect to the transactions contemplated by the Business
                        Combination and related transactions. The following unaudited pro forma condensed combined financial
                        information has been prepared in accordance with Article 11 of Regulation S-X as amended by the final rule,
                        Release No. 33-10786 “Amendments to Financial Disclosures about Acquired and Disposed Businesses.”
                        Defined terms included below have the same meaning as terms defined and included elsewhere in this proxy
                        statement/consent solicitation statement/prospectus.

                              The Business Combination will be accounted for as a reverse recapitalization in accordance with
                        GAAP. Under this method of accounting, although PSAC will acquire all of the outstanding equity interests
                        of FF in the Business Combination, PSAC will be treated as the “acquired” company for financial reporting
                        purposes. Accordingly, the Business Combination will be reflected as the equivalent of FF issuing shares for
                        the net assets of PSAC, followed by a recapitalization whereby no goodwill or other intangible assets are
                        recorded. Operations prior to the Business Combination will be those of FF. The summary unaudited pro
                        forma condensed combined balance sheet as of December 31, 2020 gives effect to the Business Combination
                        and related transactions as if they had occurred on December 31, 2020. The summary unaudited pro forma
                        condensed combined statement of operations for the year ended December 31, 2020 gives effect to the
                        Business Combination and related transactions as if they had occurred on January 1, 2020.
                               The Summary Pro Forma Information has been derived from, and should be read in conjunction with,
                        the more detailed unaudited pro forma condensed combined financial information included in the section
                        titled “Unaudited Pro Forma Condensed Combined Financial Information” in this proxy statement/consent
                        solicitation statement/prospectus and the accompanying notes thereto. The unaudited pro forma condensed
                        combined financial information is based upon, and should be read in conjunction with, the historical financial
                        statements and related notes of PSAC and FF for the applicable periods included in this proxy
                        statement/consent solicitation statement/prospectus. The Summary Pro Forma Information has been
                        presented for informational purposes only and is not necessarily indicative of what PSAC’s financial position
                        or results of operations actually would have been had the business combination and related transactions been
                        completed as of the dates indicated. In addition, the Summary Pro Forma Information does not purport to
                        project the future financial position or operating results of PSAC following the reverse recapitalization.

                              The aggregate merger consideration for the Business Combination will be $2,251.0 million, payable in
                        the form of shares of PSAC’s common stock valued at $10.00 per share, as well as contingent consideration
                        of up to 25,000,000 additional shares of Class A common stock in the aggregate in two equal tranches upon
                        the occurrence of each Earnout Triggering Event:

                              The minimum earnout of 12,500,000 additional shares is triggered if the surviving company common
                        stock VWAP is greater than $13.50 for any period of twenty (20) trading days out of thirty (30) consecutive
                        trading days (the “Minimum Target Shares”);
                              The maximum earnout of an additional 12,500,000 additional shares is triggered if the surviving
                        company common stock VWAP is greater than $15.50 for any period of twenty (20) trading days out of thirty
                        (30) consecutive trading days, (the “Maximum Target Shares”) plus the Minimum Target Shares, if not
                        previously issued.

                              Upon the terms and subject to the conditions set forth in the Merger Agreement, at the Closing, PSAC,
                        Merger Sub and FF shall cause Merger Sub to be merged with and into FF (the “Merger”), with FF
                        continuing as the surviving company under the Companies Act (which is sometimes hereinafter referred to
                        for the periods at and after the Effective Time as the “Surviving Company”) following the Merger, being a
                        wholly-owned subsidiary of Acquiror and the separate corporate existence of Merger Sub shall cease. The
                        Merger shall be consummated in accordance with the Merger Agreement and the Companies Act. The pro
                        forma adjustments giving effect to the Business Combination and related transactions are summarized below,
                        and are discussed in further detail in the footnotes to the unaudited pro forma condensed combined financial
                        information included elsewhere in this proxy statement/consent solicitation statement/prospectus:

                              •    the merger of Merger Sub, a wholly-owned subsidiary of PSAC, with and into FF, with FF
                                   continuing as the surviving company;


                                                                             24




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         41/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 43 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1239
                       Table of Contents


                              •     the consummation of the Business Combination and reclassification of cash held in PSAC’s trust
                                    account to cash and cash equivalents, net of redemptions (see below);

                              •     the consummation of the Private Placement;
                              •     the repayment of FF liabilities and the conversion of certain FF liabilities to equity;

                              •     the conversion of the Redeemable Preference Shares and Class B Preferred Shares to permanent
                                    equity;

                              •     the accounting for deferred offering costs and transaction costs incurred by both PSAC and FF
                                    and;
                              •     the issuance of equity awards to FF employees.

                              The Summary Pro Forma Information has been prepared using the assumptions below with respect to
                        the potential redemption into cash of PSAC’s common stock:

                              •     Assuming No Redemptions: This scenario assumes that no Public Stockholders of PSAC
                                    exercise redemption rights with respect to their Public Shares for a pro rata share of the funds in
                                    PSAC’s trust account.
                              •     Assuming Maximum Redemptions: This scenario assumes that 22,352,059 of the Public Shares
                                    are redeemed for an aggregate payment of approximately $223.5 million (based on the estimated
                                    per share redemption price of approximately $10.00 per share based on the Company’s as-
                                    adjusted trust account as of December 31, 2020). Under the terms of the Merger Agreement, the
                                    consummation of the Business Combination is conditioned upon PSAC delivering to FF evidence
                                    that, immediately prior to the closing of the Business Combination (and following any
                                    redemptions of Public Shares), PSAC will have net tangible assets of at least $5.0 million upon
                                    consummation of the Business Combination. Further, the Merger Agreement provides that FF is
                                    not required to consummate the Transactions if immediately prior to the consummation of the
                                    Transactions, PSAC does not have at least $450.0 million of cash available to be released from
                                    the trust account and/or received by PSAC under the Subscription Agreements after giving effect
                                    to payment of amounts that PSAC will be required to pay to converting stockholders upon
                                    consummation of the Transactions.

                              The existing FF stakeholders will hold 213,176,594 of the public shares immediately after the Business
                        Combination, which approximates a 66.0% ownership level assuming no redemptions and a 70.9%
                        ownership level assuming maximum redemptions. The following summarizes the pro forma common shares
                        outstanding under the two scenarios (excluding the potential dilutive effect of warrants and the Maximum
                        Target Shares defined above):

                                                                          No Redemption                      Maximum Redemption
                                                                Class A        Class B                  Class A        Class B
                                                                Shares         Shares          %        Shares         Shares            %
                        Stockholders
                          Former FF stakeholders              151,463,831     61,712,763     66.0% 151,463,831 61,712,763            70.9%
                          Private Shares(1)                      6,538,943               —     2.1%     6,538,943             —          2.2%
                          Riverside Management Group
                            (RMG) Fee(2)                           690,000               —     0.2%       690,000             —          0.2%
                          PSAC public stockholders             22,977,568                —     7.1%       625,509             —          0.2%
                          Private Placement                    79,500,000                —   24.6%     79,500,000             —      26.5%
                          Total shares of FF common
                            stock outstanding at closing
                            of the Transaction                261,170,342     61,712,763 100.0% 238,818,283 61,712,763              100.0%
                        ____________
                        (1)   PSAC equity known as the Founder’s Shares and the private units, which include Representative Shares and
                              Private Placement Units issued by PSAC.
                        (2)   Equity issued to RMG, PSAC Sponsor in exchange for services as financial partner and advisor to PSAC.


                                                                                25




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                42/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 44 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1240
                       Table of Contents


                                                                                                                       Pro Forma Combined
                                                                                                                                       (Assuming
                                                                                                                   (Assuming No        Maximum
                        Summary Unaudited Pro Forma Condensed Combined                                             Redemptions)       Redemptions)
                        (in thousands, except share and per share data)
                        Statement of Operations Data
                        Year Ended December 31, 2020
                          Net loss                                                                             $      (138,665) $        (138,665)
                          Net loss per common share – Class A and B – basic and diluted      $       (0.43) $       (0.46)
                          Weighted-average common shares outstanding – Class A and B – basic
                            and diluted                                                        322,883,105    300,531,046


                        Summary Unaudited Pro Forma Condensed Combined
                        Balance Sheet Data as of December 31, 2020
                          Total assets                                                                         $     1,044,411    $       820,890
                          Working capital(1)                                                                   $       712,835    $       489,314
                          Total liabilities                                                                    $        79,260    $        79,260
                          Total stockholders’ deficit                                                          $       965,151    $       741,630
                        ____________
                        (1)   FF defines working capital as current assets less restricted cash and current liabilities.


                                                                                     26




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                     43/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 45 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1241
                       Table of Contents

                                                         COMPARATIVE PER SHARE DATA
                             The following tables present Property Solutions Acquisition Corp. (“PSAC”) and FF’s historical and
                       pro forma per share data as of and for the year ended December 31, 2020. The pro forma net income (loss) per
                       common share data for the year ended December 31, 2020 is presented as if the merger had been completed on
                       January 1, 2020. The pro forma book value per share information is presented as if the merger had been
                       completed on December 31, 2020. The information provided in the table below is unaudited.
                             The historical per share data of PSAC was derived from the audited financial statements of PSAC as of
                       December 31, 2020 and for the period from February 11, 2020 (inception) through December 31, 2020,
                       included elsewhere in this proxy statement/consent solicitation statement/prospectus. The historical financial
                       information of FF was derived from the audited consolidated financial statements of FF as of and for the year
                       ended December 31, 2020, included elsewhere in this proxy statement/consent solicitation statement/prospectus.
                       This information should be read together with PSAC’s and FF’s audited financial statements and related notes,
                       the section titled “Unaudited Pro Forma Condensed Combined Financial Information” and other financial
                       information included elsewhere in this proxy statement/consent solicitation statement/prospectus.
                             The Summary Pro Forma Information has been prepared using the assumptions below with respect to the
                       potential redemption into cash of PSAC’s common stock:

                            •     Assuming No Redemptions: This scenario assumes that no Public Stockholders of PSAC exercise
                                  redemption rights with respect to their Public Shares for a pro rata share of the funds in PSAC’s
                                  trust account.
                            •     Assuming Maximum Redemptions: This scenario assumes that 22,352,059 Public Shares of
                                  common stock of PSAC are redeemed for an aggregate payment of approximately $223.5 million
                                  (based on the estimated per share redemption price of approximately $10.00 per share based on the
                                  Company’s as-adjusted trust account as of December 31, 2020). Under the terms of the Merger
                                  Agreement, the consummation of the Business Combination is conditioned upon PSAC delivering
                                  to FF evidence that, immediately prior to the closing of the Business Combination (and following
                                  any redemptions of Public Shares), PSAC will have net tangible assets of at least $5.0 million upon
                                  consummation of the Business Combination. Further, the Merger Agreement provides that FF is not
                                  required to consummate the Transactions if immediately prior to the consummation of the
                                  Transactions, PSAC does not have at least $450.0 million of cash available to be released from the
                                  trust account and/or received by PSAC under the Subscription Agreements after giving effect to
                                  payment of amounts that PSAC will be required to pay to converting stockholders upon
                                  consummation of the Transactions.

                                                                            27




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                        44/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 46 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1242
                       Table of Contents
                             The pro forma data is presented for illustrative purposes only and is not necessarily indicative of the
                       results of operations or the financial condition that would have occurred if the merger had been completed as of
                       the dates described above.

                                                                                  (in thousands, except share and per share data)
                                                                                                                                FF Equivalent Pro Forma
                                                                 Historical                   Pro Forma Combined                    Per Share Data(3)
                                                                          Property
                                                                          Solutions
                                                                        Acquisition        Assuming           Assuming         Assuming       Assuming
                       As of and for the Period             FF              Corp.             No              Maximum             No          Maximum
                       ended December 31, 2020          (Historical)     (Historical)     Redemptions        Redemptions     Redemptions Redemptions
                       Basic and diluted net loss
                         per share, Common
                         stock and common
                         stock subject to
                         possible redemption(2)               N/A      $        (0.07)              N/A                N/A         N/A            N/A
                       Book value per common
                         stock and common
                         stock subject to
                         possible redemption –
                         basic and diluted(1)                 N/A      $         0.17               N/A                N/A         N/A            N/A
                       Basic and diluted
                         weighted average
                         shares outstanding,
                         Common stock and
                         common stock subject
                         to possible redemption               N/A          28,625,912               N/A                N/A         N/A            N/A
                       Net loss per share – Class
                         A and B – basic and
                         diluted(2)               $           (2.99)             N/A     $         (0.43)   $         (0.46)   $   (0.06)   $    (0.06)
                       Book value per share –
                         Class A and B – basic
                         and diluted(1)             $       (10.63)              N/A     $          2.99    $          2.47    $   0.41     $     0.34
                       Weighted Average shares
                         outstanding – Class A
                         and B – basic and
                         diluted                        49,261,411               N/A         322,883,105        300,531,046        N/A            N/A
                       ____________
                       (1)   Book value per share is computed as total shareholders’ equity divided by common shares outstanding.
                       (2)   Net income (loss) per common share is based on the net loss and weighted average number of common shares
                             outstanding for the year ended December 31, 2020.
                       (3)   Equivalent net income (loss) per common share — basic and diluted and equivalent book value per share information
                             is computed by multiplying the combined pro forma per share data by the exchange ratio of 0.13625 set forth in the
                             Merger Agreement. The purpose of equivalent pro forma per share data is to equate the respect per share values to
                             one share of FF.

                                                                                             28




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                          45/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 47 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1243
                       Table of Contents

                                                           FORWARD-LOOKING STATEMENTS
                              PSAC believes that some of the information in this proxy statement/consent solicitation
                       statement/prospectus constitutes “forward-looking statements” for purposes of the federal securities laws.
                       Forward-looking statements include, but are not limited to, statements regarding PSAC, PSAC management
                       team’s, FF’s and FF management team’s expectations, hopes, beliefs, intentions or strategies regarding the
                       future. In addition, any statements that refer to projections, forecasts or other characterizations of future events
                       or circumstances, including any underlying assumptions, are forward-looking statements. The words
                       “anticipate,” “contemplate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intends,” “may,” “might,”
                       “plan,” “possible,” “potential,” “predict,” “project,” “should,” “will,” “would” and similar expressions may
                       identify forward-looking statements, but the absence of these words does not mean that a statement is not
                       forward-looking. Forward-looking statements in this proxy statement/consent solicitation statement/prospectus
                       may include, for example, statements that:

                             •     discuss future expectations;

                             •     contain projections of future results of operations or financial condition; or
                             •     state other “forward-looking” information.

                             PSAC believes it is important to communicate its expectations to its securityholders. However, there may
                       be events in the future that PSAC is not able to predict accurately or over which it has no control. The risk
                       factors and cautionary language discussed in this proxy statement/consent solicitation statement/prospectus
                       provide examples of risks, uncertainties and events that may cause actual results to differ materially from the
                       expectations described by PSAC or FF in such forward-looking statements, including among other things:

                             •     the timing to complete the Transactions;
                             •     the number and percentage of its Public Stockholders voting against the business combination
                                   proposal and/or seeking conversion;

                             •     the occurrence of any event, change or other circumstances that could give rise to the termination of
                                   the Merger Agreement;

                             •     the ability to maintain the listing of PSAC’s securities on a national securities exchange following
                                   the Business Combination;
                             •     the inability to recognize the anticipated benefits of the proposed business combination, which may
                                   be affected by, among other things, the amount of cash available following any conversion of Public
                                   Shares by PSAC stockholders;

                             •     changes adversely affecting the business in which FF is engaged;

                             •     FF’s ability to execute on its plans to develop and market its vehicles and the timing of these
                                   development programs;
                             •     FF’s ability to meet its future capital requirements and manage its indebtedness, including its ability
                                   to refinance its current indebtedness;

                             •     the ability of FF’s suppliers to deliver necessary components for FF’s products;

                             •     FF’s ability to successfully develop or obtain licenses and other rights to certain technology to reach
                                   production for its vehicles;
                             •     FF’s ability to remediate the identified material weaknesses in its internal control over financial
                                   reporting;

                             •     FF’s ability to navigate economic, operational and legal risks specific to operations based in China;
                             •     FF’s estimates of the size of the markets for its vehicles;

                             •     the rate and degree of market acceptance of FF’s vehicles;

                                                                                29




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              46/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 48 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1244
                       Table of Contents
                             •     the success of other competing manufacturers;

                             •     the performance and security of FF’s vehicles;

                             •     potential litigation involving PSAC or FF;
                             •     general economic conditions; and

                             •     the result of future financing efforts.

                             You are cautioned not to place undue reliance on these forward-looking statements, which speak only as
                       of the date of this proxy statement/consent solicitation statement/prospectus.
                              All forward-looking statements included herein attributable to any of PSAC, FF or any person acting on
                       either party’s behalf are expressly qualified in their entirety by the cautionary statements contained or referred
                       to in this section. Except to the extent required by applicable laws and regulations, PSAC and FF undertake no
                       obligations to update these forward-looking statements to reflect events or circumstances after the date of this
                       proxy statement/consent solicitation statement/prospectus or to reflect the occurrence of unanticipated events.

                              Before a stockholder grants its proxy or instructs how its vote should be cast or vote on the business
                       combination proposal, charter proposals, director election proposal, the incentive plan proposal, the Nasdaq
                       proposal or the adjournment proposal, it should be aware that the occurrence of the events described in the “Risk
                       Factors” section and elsewhere in this proxy statement/consent solicitation statement/prospectus may adversely
                       affect PSAC and/or FF.

                                                                                30




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            47/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 49 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1245
                       Table of Contents

                                                                       RISK FACTORS
                              Stockholders should carefully consider the following risk factors, together with all other information in
                       this proxy statement/consent solicitation statement/prospectus, before deciding whether to vote or instruct that
                       their vote be cast to approve the proposals described in this proxy statement/consent solicitation
                       statement/prospectus.

                       Risks Related to FF’s Business and Industry

                       FF has a limited operating history and faces significant barriers to growth in the electric vehicle industry.

                             FF was founded in 2014 and has built several prototype and pre-production vehicles. However, to date, FF
                       has not started commercial production of its first electric vehicle. Although FF expects to start commercial sales
                       of FF 91 series within twelve months after closing of the Business Combination, there is no assurance FF will
                       be able to develop the manufacturing capabilities and processes, or secure reliable sources of component supply
                       to meet the quality, engineering, design or production standards, or the required production volumes to
                       successfully grow into a viable business.

                             Furthermore, even if FF achieves production of electric vehicles, it faces significant barriers to growth in
                       the electric vehicle industry, including continuity in development and production of safe and quality vehicles,
                       brand recognition, customer base, marketing channels, pricing policies, talent management, value-added service
                       packages and sustained technological advancement. If FF fails to address any or all of these risks and barriers to
                       entry and growth, its business and results of operation may be materially and adversely affected.
                              Given FF’s limited operating history, the likelihood of its success must be evaluated especially in light of
                       the risks, expenses, complications, delays and the competitive environment in which it operates. There is,
                       therefore, no assurance that FF’s business plan will prove successful. FF will continue to encounter risks and
                       difficulties frequently experienced by early commercial stage companies, including scaling its infrastructure and
                       headcount, and may encounter unforeseen expenses, difficulties or delays in connection with its growth. In
                       addition, due to the capital-intensive nature of FF’s business, it can be expected to continue to incur substantial
                       operating expenses without generating sufficient revenues to cover those expenditures. There is no assurance FF
                       will ever be able to generate revenue, raise additional capital when required or operate profitably. Any
                       investment in FF is therefore highly speculative.

                       FF has incurred losses in the operation of its business and anticipates that it will continue to incur losses in
                       the future. It may never achieve or sustain profitability.

                               The design, engineering, manufacturing, sales and service of smart electric vehicles is a capital-intensive
                       business. FF has incurred losses from operations and has had negative cash flows from operating activities since
                       inception. In 2020 and 2019, FF incurred a net loss of $147.1 million and $142.2 million, respectively. Net cash
                       used in operating activities in 2020 and 2019 were $41.2 million and $189.8 million, respectively. Since
                       inception, FF has made significant investments in technology as well as vehicle design, development and
                       tooling, construction of manufacturing facilities, employee compensation and benefits and marketing and
                       branding. FF expects to continue or increase such investments, however, there can be no assurance these
                       investments will result in the successful and timely delivery of FF 91 series or subsequent vehicle programs, or
                       at all.

                             FF may incur unforeseen expenses, or encounter difficulties, complications, and delays in delivering
                       FF 91 series, and therefore may never generate sufficient revenues to sustain itself. Even if FF brings FF 91
                       series to market, it may continue to incur substantial losses for reasons including the lack of demand for FF 91
                       series and the relevant services, increasing competition, challenging macroeconomic conditions, regulatory
                       changes and other risks discussed herein, and so it may never achieve or sustain profitability.

                       FF expects its operating expenses to increase significantly in the future, which may impede its ability to
                       achieve profitability.
                             FF expects to further incur significant operating costs which will impact its profitability, including
                       research and development expenses as it introduces new models and improves existing models, capital
                       expenditures in the expansion of its manufacturing capacities, additional operating costs and expenses for
                       production ramp-up, raw

                                                                               31




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             48/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 50 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1246
                       Table of Contents
                       material procurement costs, general and administrative expenses as it scales its operations, and sales, marketing,
                       and distribution expenses as it builds its brand and markets its vehicles. Additionally, it may incur significant
                       costs once it delivers FF 91 series, including vehicle service and warranty expenses.

                              FF’s ability to become profitable in the future will not only depend on its ability to successfully market its
                       vehicles and other products and services, but also to control costs. Ultimately, FF may not be able to adequately
                       control costs associated with its operations for reasons outside its control, including the cost of raw materials
                       such as aluminum, steel and lithium ion cells. Substantial increases in such costs could increase FF’s cost of
                       revenue and its operating expenses, and could reduce its margins. Additionally, unforeseen events such as the
                       current ongoing global pandemic could adversely affect supply chains, impacting FF’s ability to control and
                       manage costs. Additionally, currency fluctuations, tariffs or shortages in petroleum and other economic or
                       political conditions could result in significant increases in freight charges and raw material costs. If FF is unable
                       to design, develop, manufacture, market, sell and service its vehicles, including providing service in a cost-
                       efficient manner, its margins, profitability, and prospects would be materially and adversely affected.

                             The rate at which FF may incur costs and losses in future periods compared to current levels may increase
                       significantly, as it:
                             •     continues to develop FF 91, FF 81, and FF 71 series and Smart Last Mile Delivery (“SLMD”)
                                   electric vehicle models;

                             •     develops and equips its manufacturing facility in Hanford, California to produce FF 91, and to
                                   secure manufacturing capabilities in South Korea and China for additional capacities production
                                   capacity for FF 91 and other electric vehicle models;

                             •     builds up inventories of parts and components for FF 91;
                             •     develops and expands its design, development, maintenance, servicing and repair capabilities;

                             •     opens offline FF self-owned stores; and

                             •     increases its sales and marketing activities.
                             These efforts may be more expensive than FF currently anticipates, and these efforts may not result in
                       increases in revenues, which could further increase its losses. As FF is seeking funding to realize its business
                       operations plan based on its estimated capital requirements, any cost overruns that deviate from FF’s estimates
                       may materially and adversely affect its business prospects, financial condition and results of operations.

                       FF’s operating results forecast relies in large part upon assumptions and analyses developed by its
                       management. If these assumptions and analyses prove to be incorrect, its actual operating results could
                       suffer.

                             FF’s operating results forecast relies in large part upon assumptions and analyses developed by its
                       management and reflects current estimates of future performance. Whether actual operating and financial results
                       and business developments will be consistent with FF’s expectations and assumptions as reflected in the
                       forecast depends on a number of factors, many of which are outside FF’s control, including, but not limited to:

                             •     whether it can obtain sufficient capital to sustain and grow its business;
                             •     its ability to manage growth;

                             •     whether it can manage relationships with key suppliers;

                             •     whether it can sign up and manage relationships with business partners for them to invest in and
                                   operate sales and service centers;
                             •     the ability to obtain necessary regulatory approvals;

                             •     demand for its products and services;
                             •     the timing and cost of new and existing marketing and promotional efforts;

                             •     competition, including established and future competitors;

                                                                                   32




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               49/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 51 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1247
                       Table of Contents
                             •     its ability to retain existing key management, to integrate recent hires and to attract, retain and
                                   motivate qualified personnel;

                             •     the overall strength and stability of domestic and international economies;

                             •     regulatory, legislative and political changes; and
                             •     consumer spending habits.

                             Specifically, FF’s results forecast is based on projected purchase prices, unit costs for materials,
                       manufacturing, packaging and logistics, warranty, sales, marketing and service, and its projected number of
                       orders for the vehicles with factors such as industry cost benchmarks taken into consideration. Any of these
                       factors could turn out to be different than those anticipated. Unfavorable changes in any of these or other
                       factors, most of which are beyond FF’s control, could materially and adversely affect its business, prospects,
                       financial results and results of operations.

                       FF may be unable to meet its future capital requirements, including capital required for initial investments
                       to reach initial production and revenue, which could jeopardize its ability to continue its business operations.

                              FF operates in a capital-intensive industry which requires significant cash to fund its operations. FF
                       expects its capital expenditures to continue to be significant in the foreseeable future as it continues to develop
                       and grow its business. FF expects that following the completion of the Business Combination, it will have
                       sufficient capital to fund its planned operations for the subsequent 12 months. FF has developed a detailed
                       budget for that period, but any challenges in supplier reengagements, delays in ramping capacity at Hanford or
                       sales and service engagements may increase the need for additional capital to launch FF 91 series on time. Apart
                       from FF 91 series, additional capital may be required to fund operations, research, development, and design
                       efforts for future vehicles.
                             It is difficult to predict the demand for FF’s vehicles and appropriately budget for such expenses; and FF
                       may have limited insight into trends that could emerge and affect its business. As a company, FF does not have
                       experience manufacturing vehicles, and as such, there is no historical basis for FF to make judgments on the
                       demand for its vehicles. If FF is unable to accurately estimate the demand for its vehicles, match the timing and
                       quantities of component purchases to actual needs or successfully implement inventory management and other
                       systems to accommodate the increased complexity in FF’s supply chain, FF may incur unexpected production
                       disruption, and storage, transportation and write-off costs, which could have a material adverse effect on its
                       business, prospects, financial condition and operating results.

                               FF may raise additional funds through the issuance of equity, equity related or debt securities, or through
                       obtaining credit from financial institutions or governmental organizations. FF cannot be certain that additional
                       funds will be available on favorable terms when required, or at all, and any such financing may dilute FF’s
                       stockholder value. If FF is unable to obtain funding in a timely manner or on commercially acceptable terms, or
                       at all, its financial condition, results of operations, business and prospects could be materially and adversely
                       affected.

                       FF has historically incurred substantial indebtedness and may incur substantial additional indebtedness in
                       the future, and it may not be able to refinance borrowings on terms that are acceptable to FF, or at all.

                              FF had a working capital deficit (being the extent to which total consolidated current liabilities exceeds
                       total consolidated current assets less restricted cash) of $835.0 million and $688.2 million and as of December
                       31, 2020 and 2019, respectively. Although FF expects to have substantially all of its existing debt converted to
                       equity, and to pay off certain other indebtedness with the proceeds of the Business Combination, FF may incur
                       additional indebtedness from time to time to support its operations. If FF incurs additional debt, the risks it faces
                       as a result of indebtedness and leverage could intensify. The incurrence of any additional debt could:
                             •     limit FF’s ability to satisfy obligations under certain debt instruments, to the extent there are any;

                             •     cause FF to seek bankruptcy protection or enter into other insolvency proceedings in the event FF is
                                   not able to renew or refinance any existing indebtedness as it becomes due;

                             •     increase FF’s vulnerability to adverse general economic and industry conditions;

                                                                                33




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               50/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 52 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1248
                       Table of Contents
                             •     require FF to dedicate a substantial portion of cash flow from operations to servicing and repaying
                                   indebtedness, thereby reducing the availability of cash flow to fund its working capital, capital
                                   expenditures, and other general corporate purposes;

                             •     increase its exposure to interest rate and exchange rate fluctuations;

                             •     limit its ability to borrow additional funds and impose additional financial and other restrictions on
                                   FF, including limitations on declaring dividends; and
                             •     increase the cost of additional financing.

                             Commercial banks, financial institutions and individual lenders may have concerns in providing
                       additional financing for FF’s operations. The governments of the United States, China and Europe may also
                       pass measures or take other actions that may tighten credit available in relevant markets. Any future monetary
                       tightening measures as well as other monetary, fiscal and industrial policy changes and/or political actions by
                       those governments could materially and adversely affect FF’s cost and availability of financing, liquidity, access
                       to capital, and ability to operate our business.

                       FF’s vehicles are in development and its first vehicle may not be available for sale within twelve months after
                       closing of the Business Combination, if at all.

                              FF has not yet commenced production of any model and has not recognized any revenue as of the date
                       hereof. FF’s future business depends in large part on its ability to execute on its plans to develop, manufacture,
                       market, sell and deliver electric vehicles, including FF 91, FF 81, FF 71 series, and Smart Last Mile Delivery
                       electric vehicle models that appeal to customers. Although FF plans to commence commercial sales of its first
                       vehicle, FF 91 series, within twelve months after closing of the Business Combination, it may experience
                       significant delays due to reasons such as lack of funding, supply shortages, design defects, talent gaps, and/or
                       force majeure. For example, FF relies on third-party suppliers for the provision and development of many key
                       components used in FF 91 and other models. To the extent FF’s suppliers experience any delays in providing or
                       developing necessary components, or if they experience quality issues, FF could experience delays in delivering
                       on its timelines.
                            To the extent FF were to delay launch of FF 91 series, potential consumers may lose confidence in FF, and
                       customers who have placed orders for FF 91 may cancel orders, which may curtail FF’s growth prospects.
                       Additionally, FF’s competitors may move more quickly to market than FF, which could impact FF’s ability to
                       grow its market share.

                       FF’s recurring losses from operations and financial condition raise substantial doubt about FF’s ability to
                       continue as a going concern.

                              Without giving effect to the anticipated net proceeds from this Business Combination, based on FF’s
                       current operating plans, there is substantial doubt as to whether FF’s future cash flows together with FF’s
                       existing cash will be sufficient to meet FF’s anticipated operating needs into 2021. In FF’s audited consolidated
                       financial statements for the years ended December 31, 2020 and 2019, FF concluded that this circumstance
                       raised substantial doubt about FF’s ability to continue as a going concern within one year from the original
                       issuance date of such financial statements. Similarly, in its report on such financial statements, FF’s independent
                       registered public accounting firm included an explanatory paragraph stating that FF’s recurring losses from
                       operations and accumulated deficit raise substantial doubt about FF’s ability to continue as a going concern.
                       FF’s consolidated financial statements do not include any adjustments that may result from the outcome of this
                       uncertainty and do not reflect the transactions contemplated by the Business Combination. If FF is unable to
                       obtain sufficient funding, its business, prospects, financial condition and results of operations will be materially
                       and adversely affected, and FF may be unable to continue as a going concern. If FF is unable to continue as a
                       going concern, it may have to seek protection under applicable bankruptcy laws and/or liquidate or reorganize
                       its assets and may receive less than the value at which those assets are carried on its audited financial
                       statements. If this were to happen, it is likely investors would lose part or all of their investment. Future reports
                       from FF’s independent registered public accounting firm may also contain statements expressing substantial
                       doubt about its ability to continue as a going concern. If such doubt about FF continues, investors or other
                       financing sources may be unwilling to provide additional funding to FF on commercially reasonable terms, or at
                       all, and FF’s business may be harmed.

                                                                                34




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               51/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 53 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1249
                       Table of Contents

                       For the audits of the years ending December 31, 2020 and 2019, FF’s independent registered public
                       accounting firm included a note relating to FF’s ability to continue as a going concern in its report on FF’s
                       audited financial statements included in this proxy statement/consent solicitation statement/prospectus.
                              FF’s audit reports in 2020 and 2019 from their independent registered public accounting firm include an
                       explanatory paragraph stating that FF’s recurring losses from operations and cash outflows from operating
                       activities raise substantial doubt about FF’s ability to continue as a going concern. FF’s consolidated financial
                       statements do not include any adjustments that may result from the outcome of this uncertainty and do not
                       reflect the transactions contemplated by the Business Combination. If FF is unable to obtain sufficient funding,
                       its business, prospects, financial condition and results of operations will be materially and adversely affected,
                       and FF may be unable to continue as a going concern. If FF is unable to continue as a going concern, it may
                       have to seek protection under applicable bankruptcy laws and/or liquidate or reorganize its assets and may
                       receive less than the value at which those assets are carried on its audited financial statements. If this were to
                       happen, it is likely investors would lose part or all of their investment. Future reports from FF’s independent
                       registered public accounting firm may also contain statements expressing substantial doubt about its ability to
                       continue as a going concern. If such doubt about FF continues, investors or other financing sources may be
                       unwilling to provide additional funding to FF on commercially reasonable terms, or at all, and FF’s business
                       may be harmed.

                       FF will depend on revenue generated from a single model of vehicles in the foreseeable future.

                              FF’s success will initially depend substantially on the future sales and success of FF 91 series. FF expects
                       FF 91 series to be its only manufactured vehicle in the market in the near future; it remains uncertain when FF
                       will raise sufficient funding to complete design, development, tooling and launch of its second model, FF 81
                       series. Historically, automobile customers have come to expect a variety of vehicle models offered in a
                       manufacturer’s fleet and new and improved vehicle models to be introduced frequently. It remains uncertain if
                       FF’s business will generate sufficient funds or FF will be able to obtain sufficient funds through other means to
                       introduce new vehicle models on a regular basis. Given that FF’s business will depend on a single or limited
                       number of models in the foreseeable future, to the extent a particular model is not well-received by the market,
                       FF’s business prospects, financial condition and operating results could be materially and adversely affected.

                       The market for FF’s vehicles, including its Smart Last Mile Delivery vehicles, is nascent and not established.

                              FF’s B2C (“business-to-consumer”) passenger electric vehicles are planned to be with leading design and
                       provide superior driving experience and personalized user experience in their respective customer segments.
                       FF believes its electric vehicles represent the “smart mobility” of the next generation. FF’s growth is highly
                       dependent upon the consumers’ reception and adoption of FF’s vision as to what the future of transportation and
                       mobility should embody. Although there are many automakers introducing multiple options of mass-market
                       electric vehicles, the market for the electric vehicles with ultra-new technology and cutting-edge styling is still
                       nascent and untested. In addition to vehicles targeting end customers, FF plans to build the Smart Last Mile
                       Delivery vehicles targeting B2B (“business-to-business”) last-mile delivery logistics companies. FF believes its
                       modular approach to vehicle design provides adaptive and sustainable solutions in the commercial vehicle
                       segment, thus meeting the needs of commercial vehicle owners. However, there is uncertainty as to the future
                       demands for FF’s vehicles in both B2B and B2C market segments, and there is no assurance that the retail and
                       commercial vehicle market FF envisions for its vehicles will be established. To a large extent, it depends on
                       general economic, political, and social conditions, all of which are beyond FF’s control.

                       FF is dependent on its suppliers, the majority of which are single-source suppliers. The inability of these
                       suppliers to deliver necessary components for FF’s products according to the schedule and at prices, quality
                       levels and volumes acceptable to FF, or FF’s inability to efficiently manage these suppliers, could have a
                       material adverse effect on its business prospects, financial condition and operating results.
                              The FF 91 model incorporates over 2,000 purchased components sourced from over 400 suppliers, many
                       of whom are currently FF’s single source suppliers for the components they supply, and FF expects this to be
                       similar for any other vehicles FF may produce. The supply chain exposes FF to multiple potential sources of
                       delivery failure or component shortages. To the extent FF’s suppliers experience any delays in providing FF
                       with or developing necessary components or experience quality issues, FF could experience delays in delivering
                       on its planned timelines.

                                                                               35




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             52/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 54 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1250
                       Table of Contents
                             Currently, FF has not approved secondary sources for the key single sourced components used in FF 91.
                       For example, FF’s battery cell supplier helped develop its customized battery cell, and is the sole source of FF
                       battery cells used in the battery pack. Generally, FF does not maintain long-term agreements with these single
                       source suppliers.

                             Historically, certain suppliers ceased supplying their components and initiated legal claims against FF
                       when FF failed to make overdue payments. As of the date hereof, most of these legal claims have been settled
                       through the vendor trust FF established in April 2019 (“Vendor Trust”), other than litigation proceedings with
                       three production vendors. Any disruption in the supply of components, whether or not from a single source
                       supplier, could temporarily disrupt FF’s production until a satisfactory alternative supplier is found, which can
                       be time-consuming and costly. There can be no assurance that FF would be able to successfully retain
                       alternative suppliers or supplies in a timely manner or on acceptable terms, if at all. If FF is unable to efficiently
                       manage its suppliers, including its relationship with them, FF’s business, prospects, financial condition and
                       operating results may be materially and adversely affected. Additionally, changes in business and/or political
                       conditions, force majeure events, changes in regulatory framework and other factors beyond FF’s control could
                       also affect the suppliers’ ability to deliver components in a timely manner. Any of the foregoing could
                       materially and adversely affect FF’s business, prospects, financial condition and operating results.

                       If any of FF’s suppliers become economically distressed or go bankrupt, FF may be required to provide
                       substantial financial support or take other measures to ensure supplies of components or materials, which
                       could increase FF’s costs, affect its liquidity or cause production disruptions.

                             FF expects to purchase various types of equipment, raw materials and manufactured component parts
                       from its suppliers. If any of these suppliers experience substantial financial difficulties, cease operations, or
                       otherwise face business disruptions, FF may be required to provide substantial financial support to ensure
                       supply continuity, or FF would have to take other measures to ensure components and materials remain
                       available. Any disruption could affect FF’s ability to deliver vehicles and could increase FF’s costs and
                       negatively affect its liquidity and financial performance.

                       FF faces a number of challenges in the sale and marketing of its vehicles.
                             FF plans to enhance its brand recognition, improve its brand reputation and grow its client base by
                       substantial investments in marketing and business development activities. However, FF cannot guarantee that its
                       marketing spending or the marketing strategies it plans to adopt will have their anticipated effect or generate
                       returns. FF faces a number of challenges in the sale and marketing of its vehicles, including, without limitation:

                             •     Demand in the automobile industry is highly volatile;

                             •     Final delivered range, performance and quality of FF’s vehicles may vary from estimates;
                             •     It is expensive to establish a strong brand. FF may not succeed in continuing to establish, maintain
                                   and strengthen the FF brand in a cost-efficient manner, or at all;

                             •     Many consumers are not aware of the benefits of FF’s products, which may depend on factors
                                   beyond FF’s control such as transition of consumer behaviors;

                             •     FF competes with other automotive manufacturers for consumer spending;
                             •     FF’s failure to keep up with rapid technological changes could make its vehicles less attractive than
                                   those of competitors or make potential customers unwilling to pay a premium for FF’s vehicles;

                             •     FF may not be able to attract a sufficient number of dealer partners to support its expected sales
                                   volumes; and

                             •     FF’s efforts to develop and market its Smart Last Mile Delivery vehicles might not be successful
                                   given the fact that its target customers are commercial logistic companies which have different
                                   requirements compared to retail consumers.
                             If FF is unable to efficiently enhance its brand and market its products, its business prospects, financial
                       condition and operating results may be adversely and materially affected.

                                                                                36




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                53/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 55 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1251
                       Table of Contents

                       FF needs to develop complex software and technology systems in coordination with vendors and suppliers to
                       reach production for its electric vehicles, and there can be no assurance such systems will be successfully
                       developed.
                             FF’s vehicles will use a substantial amount of third-party and in-house software code and complex
                       hardware to operate. The development of such advanced technologies is inherently complex, and FF will need
                       to coordinate with vendors and suppliers to achieve development for its electric vehicles. Defects and errors
                       may be revealed over time, and FF’s control over the performance of third-party services and systems may be
                       limited. FF is relying on third-party suppliers to develop and manage emerging technologies for use in its
                       vehicles, including lithium-ion battery technology. As technology in electric vehicles is constantly evolving, FF
                       may also need to rely on suppliers to develop technologies that are not yet commercially viable. There can be no
                       assurances that FF’s suppliers will be able to meet the technological requirements, production timing, and
                       volume requirements needed to support FF’s business plan. Nor can FF assure that such emerging technologies
                       and systems will be successfully developed on commercially reasonable terms, or at all. FF’s potential inability
                       to develop the necessary software and technology systems may harm its competitive position and its business,
                       prospects, financial condition and operating results.

                       FF identified material weaknesses in its internal control over financial reporting. If FF is unable to
                       remediate these material weaknesses, or if it identifies additional material weaknesses in the future or
                       otherwise fails to maintain effective internal control over financial reporting, it may not be able to accurately
                       or timely report its financial condition or results of operations, which may adversely affect FF’s business and
                       share price.
                             In connection with the preparation and audits of FF’s consolidated financial statements for the years
                       ended December 31, 2020 and 2019, material weaknesses were identified in FF’s internal control over financial
                       reporting. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial
                       reporting such that there is a reasonable possibility that a material misstatement of its annual or interim
                       consolidated financial statements will not be prevented or detected on a timely basis. These material weaknesses
                       are as follows:
                             •     FF did not design and maintain an effective control environment commensurate with its financial
                                   reporting requirements. Specifically, the Company lacked a sufficient number of professionals with
                                   an appropriate level of accounting knowledge, training and experience to appropriately analyze,
                                   record and disclose accounting matters timely and accurately. Additionally, the lack of a sufficient
                                   number of professionals resulted in an inability to consistently establish appropriate authorities and
                                   responsibilities in pursuit of its financial reporting objectives, as demonstrated by, amongst other
                                   things, insufficient segregation of duties in its finance and accounting functions.
                             •     FF did not design and maintain effective controls in response to the risks of material misstatement.
                                   Specifically, changes to existing controls or the implementation of new controls were not sufficient
                                   to respond to changes to the risks of material misstatement to financial reporting, due to growth in
                                   the business.
                             •     FF did not design and maintain effective controls for communicating and sharing information
                                   between the legal and accounting and finance departments. Specifically, the accounting and finance
                                   departments are not consistently provided the complete and adequate support, documentation, and
                                   information to record transactions within the financial statements timely, completely and accurately.
                             These material weaknesses contributed to the following additional material weaknesses:
                             •     FF did not design and maintain effective controls to address the identification of and accounting for
                                   certain non-routine, unusual or complex transactions, including the proper application of U.S.
                                   GAAP of such transactions. Specifically, FF did not design and maintain controls to timely identify
                                   and account for embedded derivatives related to convertible notes, impute interest on related party
                                   notes payable with interest rates below market rates and account for failed sale leaseback
                                   transactions.
                             •     FF did not design and maintain formal accounting policies, procedures and controls to achieve
                                   complete, accurate and timely financial accounting, reporting and disclosures, including controls
                                   over the period-end financial reporting process addressing areas including financial statement and
                                   footnote presentation and disclosures, account reconciliations and journal entries, including
                                   segregation of duties, assessing the reliability of reports and spreadsheets used in controls, and the
                                   timely identification and accounting for cut-off of expenditures.
                            These material weaknesses resulted in adjustments primarily related to expense cut-off and the associated
                       accounts including operating expenses, accounts payable and accruals, property and equipment, convertible

                                                                               37




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            54/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 56 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1252
                       Table of Contents
                       notes payable and interest expense and related financial disclosures, which were recorded as of and for the year
                       ended December 31, 2019. These material weaknesses also resulted in adjustments primarily related to the
                       extinguishment of a noncontrolling interest, accounts payable, vendor payables in trust, and adjustments to the
                       statement of cash flows which were recorded as of and for the year ended December 31, 2019 as well as
                       disclosure errors related to the anti-dilutive shares excluded from the calculation of diluted net loss per share,
                       deferred tax assets and related valuation allowance, and accrued interest for certain notes payable as of
                       December 31, 2019. Additionally, these material weaknesses could result in a misstatement of substantially all
                       of our accounts or disclosures that would result in a material misstatement to the annual or interim consolidated
                       financial statements that would not be prevented or detected.

                             •     FF did not design and maintain effective controls over information technology (“IT”) general
                                   controls for information systems that are relevant to the preparation of its financial statements,
                                   specifically, with respect to: (i) program change management controls to ensure that IT program and
                                   data changes affecting financial IT applications and underlying accounting records are identified,
                                   tested, authorized and implemented appropriately; (ii) user access controls to ensure appropriate
                                   segregation of duties and that adequately restrict user and privileged access to financial applications,
                                   programs, and data to appropriate company personnel; and (iii) computer operations controls to
                                   ensure that critical batch jobs are monitored and data backups are authorized and monitored. These
                                   IT deficiencies did not result in a material misstatement to the consolidated financial statements,
                                   however, the deficiencies, when aggregated, could result in misstatements potentially impacting all
                                   financial statement accounts and disclosures that would not be prevented or detected.
                             FF has begun implementation of a plan to remediate the material weaknesses described above. Those
                       remediation measures are ongoing and include (i) hiring additional accounting and IT personnel to bolster its
                       technical reporting, transactional accounting and IT capabilities; (ii) designing and implementing controls to
                       formalize roles and review responsibilities and designing and implementing formal controls over segregation of
                       duties; (iii) designing and implementing controls for communicating and sharing information between legal and
                       accounting to facilitate transactions being recorded timely and accurately; (iv) designing and implementing
                       procedures to identify and evaluate changes in FF’s business and the impact on its internal controls; (v) formally
                       assessing complex accounting transactions and other technical accounting and financial reporting matters;
                       (vi) designing and implementing formal processes, accounting policies, procedures, and controls supporting
                       FF’s financial close process, including creating standard balance sheet reconciliation templates and journal entry
                       controls; and (vii) designing and implementing IT general controls, including controls over change
                       management, the review and update of user access rights and privileges, and controls over batch jobs and data
                       backups.

                              While FF believes these efforts will remediate the material weaknesses, FF may not be able to complete
                       its evaluation, testing or any required remediation in a timely fashion, or at all. FF cannot assure you that the
                       measures it has taken to date and may take in the future, will be sufficient to remediate the control deficiencies
                       that led to its material weaknesses in internal control over financial reporting or that they will prevent or avoid
                       potential future material weaknesses. The effectiveness of FF’s internal control over financial reporting is
                       subject to various inherent limitations, including cost limitations, judgments used in decision making,
                       assumptions about the likelihood of future events, the possibility of human error and the risk of fraud. If FF is
                       unable to remediate the material weakness, FF’s ability to record, process and report financial information
                       accurately, and to prepare financial statements within the time periods specified by the forms of the SEC, could
                       be adversely affected which, in turn, to may adversely affect FF’s reputation and business and the market price
                       of New FF Common Stock. In addition, any such failures could result in litigation or regulatory actions by the
                       SEC or other regulatory authorities, loss of investor confidence, delisting of FF’s securities and harm to FF’s
                       reputation and financial condition, or diversion of financial and management resources from the operation of
                       FF’s business.

                       FF has yet to obtain licenses and other rights in certain technologies, software, and content needed for its
                       vehicles and FF may face technical difficulties and attendant delays in integrating such technologies in its
                       vehicles. Licensing third party technology carries risks that are difficult to control. Accordingly, FF may
                       need to modify aspects of planned vehicle designs and alter features.

                              FF has not yet obtained rights for certain technologies, software, and content FF currently plans to employ
                       in its vehicles. For example, FF still needs to acquire rights to software to enable autonomous driving, and such
                       software will need to be customized for its use. In addition, while FF plans to differentiate its vehicles from
                       those

                                                                               38




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              55/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 57 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1253
                       Table of Contents
                       of its competitors by offering a rich and connected set of mobile entertainment offerings, FF has yet to conclude
                       the requisite agreements with connectivity and content providers. The licensors and service providers of such
                       software, connectivity, and content may insist on pricing and other legal and commercial terms that FF
                       considers unreasonable or unacceptable. If FF cannot obtain all of the rights and services FF needs on
                       acceptable terms and on a timely basis, FF may need to change its plans and omit planned features.

                             Moreover, even if FF does obtain the technologies, software, and content FF needs from third parties, FF
                       may encounter technical difficulties integrating them into its vehicles and with each other. In general, the
                       software FF needs to license must be developed and customized for FF. Delays in development of a single
                       software system, or delays in successfully integrating the system with other complex systems, could delay the
                       launch of a vehicle model. Any delay in launch dates for FF’s vehicles could have an adverse effect on FF’s
                       financial performance. Licensing third party technology also carries the risk that the licensed technology has
                       bugs or other defects or that such technology infringes another person’s intellectual property rights, without
                       FF’s ability to directly influence or mitigate the impacts of such circumstances.

                       FF’s decision to manufacture its own vehicles in its leased Hanford, California facility significantly
                       increases its anticipated capital expenditures and does not guarantee FF will not incur significant delays in
                       the production of the vehicles.

                              FF plans to continue to build-out its leased manufacturing facility in Hanford, California to commence
                       production of FF 91 series within twelve months after closing of the Business Combination. This construction
                       will significantly increase FF’s anticipated capital expenditures and is therefore subject to risks associated with
                       FF’s ability to raise funds, including the additional capital potentially required to fully build-out the facility.
                       Additionally, this construction may experience unexpected delays or other difficulties which could further
                       increase costs and/or adversely affect FF’s scheduled timeline to manufacture and deliver vehicles. Further,
                       manufacturing and assembling components in-house in the Hanford facility does not guarantee that the
                       production of its vehicles will be on schedule. Various risks and uncertainties inherent in all new manufacturing
                       processes could result in delays in the production of FF’s vehicles, including for example those with respect to:
                             •     pace of bringing production equipment and processes online with the capability to manufacture
                                   high-quality units at scale;
                             •     compliance with complex and evolving environmental, workplace safety and similar regulations;
                             •     channels to secure necessary equipment, tools and components from suppliers on acceptable terms
                                   and in a timely manner;
                             •     the ability to attract, recruit, hire and train skilled employees;
                             •     quality controls;
                             •     a health emergency such as the outbreak of the COVID-19 pandemic, difficult economic conditions
                                   and international political tensions; and
                             •     other delays and cost overruns.

                       Production and manufacturing of some of FF’s vehicles may be outsourced to a third-party contract
                       manufacturer in South Korea and potentially, through a joint venture in China. If such contract
                       manufacturer or joint venture fails to produce and deliver vehicles in a timely manner for any reason, FF’s
                       business, prospects, financial condition and results of operation could be materially harmed.

                             FF expects to outsource the manufacturing of some of its vehicles to a third-party contract manufacturer
                       in South Korea and may also set up a joint venture in China for vehicle manufacturing, which FF may heavily
                       rely upon. Collaboration with third parties, including FF’s joint venture, for the manufacturing of vehicles is
                       subject to risks that may be outside FF’s control. FF has yet to enter into any legally binding definitive
                       agreements regarding such third-party contract manufacturer or the joint venture. The parties could revise or
                       terminate the preliminary memorandum of understanding with such third-party contract manufacturer. The
                       parties may also not reach agreement on legally binding definitive documents regarding such joint venture,
                       could abandon the related preliminary memorandum of understanding and cooperation agreement and pursue
                       other commercial arrangements (such as contract manufacturing or sale) or could terminate the preliminary
                       memorandum of understanding and cooperation agreement at any time before the definitive

                                                                                 39




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             56/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 58 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1254
                       Table of Contents
                       agreements are signed. Even if the definitive agreements are signed, there remains uncertainty if the
                       manufacturing facility would be build-out as planned or if the parties will cooperate with each other as agreed.
                       For example, FF entered into a joint venture agreement with The9 Limited in March 2019 with the intent for the
                       joint venture to serve the China market with capabilities to manufacture, market, distribute, and sell a new
                       model designed for the JV based on concepts of FF 91. However, the joint venture has been dormant since then
                       because The9 Limited has never provided the required funding, and as a result FF has not licensed its IP to the
                       joint venture.

                             In addition, FF could experience delays if such third-party contract manufacturing partner or joint venture
                       does not meet agreed upon timelines or experiences capacity constraints. There is risk of potential disputes with
                       business partners, and FF could be affected by adverse publicity related to its business partners, whether or not
                       such publicity is related to their collaboration with FF. FF’s ability to successfully build a premium brand could
                       also be adversely affected by perceptions if the quality of the third-contract manufacturing partners or joint
                       venture’s products not related to FF’s products are questioned. Furthermore, there can be no assurance that FF
                       will successfully ensure its manufacturing partners or joint ventures maintain appropriate quality standards, with
                       any failure to do so adversely affecting customers’ perceptions of FF’s self-manufactured electric vehicles.

                             If FF experiences delays, disputes or other difficulties with third-party manufacturers or joint ventures that
                       FF outsources orders to, there can be no assurance that it would be able to engage other third parties or to
                       establish or expand its own production capacity to meet the needs of its customers in a timely manner or on
                       acceptable terms, or at all. The expense and time required to complete any transition, and to assure that vehicles
                       manufactured at facilities of new manufacturers comply with FF’s quality standards and regulatory
                       requirements may be greater than anticipated. Any of the foregoing could adversely affect FF’s business, results
                       of operations, financial condition and prospects.

                       Changes in U.S. and international trade policies, including the export and import controls and laws,
                       particularly with regard to China, may adversely impact FF’s business and operating results.
                             FF operates with a United States and China dual-home market strategy, partnering with leading
                       international suppliers from North America, Europe and Asia. While FF believes this is the best strategic
                       business model, it also is more subject to risks associated with international trade conflicts including between
                       the United States and China, particularly with respect to export and import controls and laws. Former President
                       Donald J. Trump advocated for greater restrictions on international trade in general, which significantly
                       increased tariffs on certain goods imported into the United States - particularly from China. Former President
                       Trump also took steps toward restricting trade in certain goods. In response, China and other countries imposed
                       similar retaliatory tariffs and other measures. Rising political tensions could reduce trade volume, investment,
                       technological exchange and other economic activities between major international economies, resulting in a
                       material adverse effect on global economic conditions and the stability of global financial markets.
                       Additionally, increasing tariffs could impact raw material prices, the cost of component parts and transportation.
                       Any of the foregoing could have an adverse effect on FF’s business, prospects, financial condition and results of
                       operations. The new administration under President Joseph R. Biden may also enact policy changes that could
                       have an impact on FF’s business.

                       Continued or increased price competition in the automotive industry generally, and in electric and other
                       alternative fuel vehicles, may harm FF’s business.

                             Increased competition could result in lower vehicle unit sales, increased inventory, price reductions,
                       revenue shortfalls, loss of customers and loss of market share, which could harm FF’s business, prospects,
                       financial condition and operating results. For example, the automotive industry has witnessed increasing price
                       competition over the years. With more competitors entering the field, many manufacturers are facing downward
                       price pressure and have been adjusting their pricing strategies. FF may not have the same financial resources as
                       some of the competitors to allow it to adjust pricing strategies, which may result in a loss of customers and
                       future market share. On the other hand, if FF follows the downward price adjustment trend, its ability to
                       generate revenues and achieve profitability may be adversely affected. Any of the foregoing may harm FF’s
                       business, prospects, results of operations and financial condition.

                                                                               40




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              57/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 59 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1255
                       Table of Contents

                       FF faces competition from multiple sources, including new and established domestic and international
                       competitors, and expects to face competition from others in the future, including competition from
                       companies with new technology. This fierce competition may impair FF’s revenues, increase its costs to
                       acquire new customers, and hinder its ability to acquire new customers.
                             The automotive market in the United States, China, and the European Union, which are FF’s target
                       markets, is and will remain highly competitive. A significant and growing number of established and new
                       automobile manufacturers, as well as other companies, have entered or are reported to have plans to enter the
                       alternative fuel vehicle market, including hybrid, plug-in hybrid and fully electric vehicles, as well as the market
                       for autonomous driving technology and applications. In some cases, such competitors have announced an
                       intention to produce electric vehicles exclusively at some point in the future. FF directly competes with other
                       pure-play electric vehicle companies targeting the high-end market segment, and also competes to a lesser
                       extent with new energy vehicles (“NEVs”) and internal combustion engine (“ICE”) vehicles in the mid- to high-
                       end market segment offered by traditional OEMs. In light of the increased demand and regulatory push for and
                       technology changes in connection with the alternative fuel vehicles, FF expects competition in the industry to
                       intensify with more new players in the future, including companies with new technology.

                              Many of FF’s current and potential competitors, particularly international competitors, have significantly
                       greater financial, technical, manufacturing, marketing, distribution and other resources than FF, and are able to
                       devote greater resources to the design, development, manufacturing, distribution, promotion, sale and support of
                       their products than FF. In order to acquire customers and better compete, FF may have to incur significant
                       expenses for marketing and business development activities and discounts. Any inability to successfully
                       compete with new or existing competitors may prevent FF from attracting new customers and result in loss of
                       market share. By the time FF starts delivering FF 91, a substantial portion of the market share may have already
                       been taken by FF’s competitors. There can be no assurance that FF will be able to compete successfully in
                       global and local markets, failure of which may materially and adversely affect FF’s business, prospects,
                       financial condition and results of operations.

                       FF’s go-to-market and sales strategy, including its self-owned and partner-owned stores and showrooms as
                       well as FF’s online web platform, will require substantial investment and commitment of resources and are
                       subject to numerous risks and uncertainties.

                              FF intends to establish online and offline marketing, sales, and after-sales channels, which consist of its
                       self-owned stores, partner-owned stores and showrooms and an online web platform. FF plans to distribute its
                       vehicles in certain key markets through its direct stores, while establishing a distribution model of direct sales
                       and partner-owned stores and showrooms in other markets. Users will be able to place orders and purchase FF’s
                       vehicles exclusively through an online platform while assigning the transaction to a specific store or showroom.
                       Establishing FF’s direct stores rather than exclusively distributing its vehicles though partner-owned stores will
                       require significant capital expenditures and may result in reduced or slower expansion of FF’s distribution and
                       sales systems in the key markets compared to a traditional dealership system.
                             FF expects the partner-owned stores and showrooms (such partners “FF Partners” and such stores or
                       showrooms “FF Partner Stores and showrooms”), will be compensated from the sales and services that are
                       conducted online and from the capital upside of the FF equity that the dealers will receive as an incentive for
                       making their initial investment in stores of showrooms. However, FF cannot assure that its partner business
                       model will be as attractive as that of traditional OEMs and thus that FF will be able to scale up its network to an
                       adequate size. In addition, FF is not in a position to guarantee that it will be able to generate sufficient traffic to
                       FF’s online web platform or to attract enough users to place orders. Moreover, FF will be competing with
                       automakers with well-established distribution channels, which places significant risk to the successful
                       implementation of FF’s business plan.

                              If FF is unable to roll out and establish a broad network covering both online and offline channels that
                       fully meet customers’ expectations, consumer experience could be adversely affected, which could in turn
                       materially and adversely affect FF’s business, financial condition, results of operations and prospects.
                       Implementing the FF business model is subject to numerous significant challenges, including obtaining permits
                       and approvals from government authorities, and FF may not be successful in addressing these challenges. In
                       addition, dealer trade associations may mount challenges to FF’s distribution strategy by challenging the
                       legality of FF’s operations in court and employing administrative and legislative processes to attempt to prohibit
                       or limit FF’s ability to operate. All these would have a material and adverse effect on FF’s business, prospects,
                       results of operations and financial condition.

                                                                                 41




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 58/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 60 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1256
                       Table of Contents

                       Difficult economic conditions, financial or economic crises, or the perceived threat of such a crisis, including
                       a significant decrease in consumer confidence, may affect consumer purchases of premium items, such as
                       FF’s electric vehicles.
                             Sales of premium consumer products, such as FF 91 and other electric vehicles, depend in part on
                       discretionary consumer spending and therefore may decline based on adverse changes in general economic
                       conditions. The global economy and financial markets experience significant disruptions from time to time,
                       constantly facing new challenges, including the recent uncertainties over the impact of Brexit, ongoing trade
                       disputes and tariffs, and the impact of the COVID-19 pandemic and the related economic policies taken by
                       various governments around the world. It is unclear whether these challenges will be successfully addressed and
                       what effects they may have. There is considerable uncertainty over the long-term effects of the expansionary
                       monetary and fiscal policies that have been adopted by the central banks and financial authorities of some of the
                       world’s leading economies. Any prolonged slowdown in economic development might lead to tighter credit
                       markets, increased market volatility, sudden drops in business and consumer confidence and dramatic changes
                       in business and consumer behaviors.

                             Specifically, as a result of the COVID-19 pandemic, difficult macroeconomic conditions, such as
                       decreases in per capita income and disposable income, increased and prolonged unemployment, a decline in
                       consumer confidence, and/or reduced spending by businesses could have a material adverse effect on future
                       investor interest or customer demand for FF’s vehicles. In response to the perceived uncertainty in economic
                       conditions, consumers might delay, reduce or cancel purchases of such electric vehicles. Potential customers
                       may seek to reduce spending by foregoing luxurious new energy vehicles. Decreased demand for FF vehicles,
                       particularly in the United States and China, could negatively affect the business, prospects, financial condition
                       and results of operations of FF.

                       FF faces risks related to natural disasters, health epidemics and pandemics, terrorist attacks, civil unrest and
                       other circumstances outside its control, including the current COVID-19 pandemic, which could
                       significantly disrupt FF’s operations.

                             The occurrence of unforeseen or catastrophic events, including the emergence of an epidemic, pandemic
                       or other widespread health emergency, civil unrest, terrorist attacks or natural disasters could create economic
                       and financial disruptions. These types of events could lead to operational difficulties, impair FF’s ability to
                       manage its business and expose FF’s business activities to significant losses. FF’s management and operational
                       teams are based in the United States and China. FF has a manufacturing facility in Hanford, California, and
                       plans to partner with a contract manufacturer in South Korea. Additionally, FF may establish manufacturing
                       through a joint venture in China and/or other regions for certain future vehicle models. An unforeseen or
                       catastrophic event in any of these regions could adversely impact FF’s operations.
                             Most recently, there has been a pandemic caused by a novel coronavirus known as COVID-19. The
                       impact of COVID-19, including changes in consumer and business behavior, pandemic fears, market
                       downturns, and restrictions on business and individual activities has created significant volatility in the global
                       economy and has led to reduced economic activity. The spread of COVID-19 has also created a disruption in the
                       manufacturing, delivery and overall supply chain of vehicle manufacturers and suppliers, and has led to a global
                       decrease in vehicle sales in markets around the world.

                              The pandemic has resulted in government authorities implementing numerous measures to try to contain
                       the virus, such as travel bans and restrictions, quarantines, stay-at-home or shelter-in-place orders, and business
                       shutdowns. For example, FF’s employees based in California have been subject to stay-at-home orders from
                       state and local governments. These measures may adversely impact FF’s employees and operations and the
                       operations of FF’s suppliers and business partners, and could negatively impact the construction schedule of
                       FF’s manufacturing facility and the production schedule of FF 91. In addition, various aspects of FF’s business
                       and manufacturing facility cannot be conducted remotely. These measures by government authorities may
                       remain in place for a significant period of time and could adversely affect FF’s construction and manufacturing
                       plans, sales and marketing activities, and business operations.

                             The spread of COVID-19 has caused FF to modify its business practices, including limiting employee
                       travel, requiring all non-essential personnel to work from home, and canceling or reducing physical
                       participation in meetings, events and conferences. Further action may be required by government authorities or
                       the company to ensure the health and safety of FF’s employees, customers, suppliers, vendors and business
                       partners. There is no

                                                                               42




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             59/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 61 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1257
                       Table of Contents
                       assurance that such actions will be sufficient to mitigate the risks posed by the virus or be satisfactory to
                       government authorities. If significant portions of FF’s workforce are unable to work effectively, including due
                       to illness, quarantines, social distancing, government actions or other restrictions in connection with the
                       COVID-19 pandemic, FF’s business prospects, financial condition and results of operations will be negatively
                       impacted.

                             On April 17, 2020, the Company entered into a Paycheck Protection Program Promissory Note (“PPP
                       Note”) with East West Bank under the Paycheck Protection Program of the recently enacted Coronavirus Aid,
                       Relief and Economic Security Act (the “CARES Act”). The Company received total proceeds of $9,200 from
                       the PPP Note, which is due on April 17, 2022. In accordance with the requirements of the CARES Act, the
                       Company will use the proceeds primarily for payroll costs, rent and utilities.

                              The extent to which the COVID-19 pandemic impacts FF will depend on future developments which are
                       highly uncertain and cannot be predicted, including, but not limited to the duration and spread of the pandemic,
                       its severity, the actions to contain the virus or treat its impact, the effectiveness and side effects of vaccines, and
                       how quickly and to what extent normal economic and operating activities can resume. The COVID-19
                       pandemic could limit the ability of FF’s suppliers and business partners to perform, including third party
                       suppliers’ ability to provide components, materials and service used for FF 91. FF may also experience an
                       increase in the cost of raw materials. Even after the COVID-19 pandemic has subsided, FF may continue to
                       experience an adverse impact to its business as a result of the global economic impact and any lasting effects on
                       the global economy, including any recession that has occurred or may occur in the future.

                       If FF is unable to attract and/or retain key employees and hire qualified personnel, its ability to compete
                       could be harmed.
                             FF’s success depends substantially on the continued efforts of its executive officers and key employees.
                       If one or more of FF’s executive officers or key employees are unable or unwilling to continue their services
                       with FF, FF may not be able to replace them easily, in a timely manner, or at all. Certain of FF’s employees may
                       terminate their employment with FF once they receive payment for their historically reduced compensation
                       bonuses which is contingent upon the closing of the Business Combination.

                               If any of FF’s executive officers or key employees terminates his or her services, FF’s business may be
                       negatively affected. In addition, FF may incur additional expenses to recruit, train and retain qualified
                       personnel. FF adopted a global partnership program to retain, and provide incentives for, certain key
                       management members. However, there is no guarantee that FF will be able to attract other qualified candidates
                       to fill certain positions. The failure to do so may lead to difficulties in effectively executing FF’s business
                       strategies, and its business, prospects, financial condition and results of operations could be materially and
                       adversely affected. Furthermore, if any of FF’s executive officers or key employees joins a competitor or forms
                       a competing company, FF may lose know-how and be poorly positioned in the marketplace.

                       Unionization activities or labor disputes may disrupt FF’s business and operations and affect its profitability.

                             Although none of our employees are currently represented by organized labor unions, it is not uncommon
                       for employees at companies in the automobile industry to belong to a union, which can result in higher
                       employee costs and increased risk of work stoppages. Although FF works diligently to provide the best possible
                       work environment for its employees, they could still decide to join or seek representation by organized labor
                       unions, or FF may be required to become a union signatory. FF’s business and operations as well as its
                       profitability could be adversely affected if unionized activities such as work stoppages occur, or if FF becomes
                       involved in labor disputes or other actions filed by labor unions. Any unfavorable outcome in such disputes
                       could create a negative perception of how FF treats its employees.

                       If FF’s employees were to engage in strikes or other work stoppages, or if third-party strikes or work
                       stoppages cause supply chain interruptions, FF’s business, prospects, operations, financial condition and
                       liquidity could be materially adversely affected.
                             A strike or work stoppage by FF’s employees or by employees of FF’s outsourcing partners or suppliers
                       could have a material adverse effect on its business, prospects, operations, financial condition and liquidity.
                       Work stoppages at FF’s suppliers may cause supply chain interruptions, which could materially and adversely
                       impact FF’s operations given its limited, and in most cases, single-source supply chain. If a work stoppage
                       occurs, it could

                                                                                 43




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 60/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 62 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1258
                       Table of Contents
                       delay the manufacture and sale of FF’s products, disrupt its business and operations, or have an adverse effect
                       on FF’s cashflow, all of which could materially and adversely affect FF’s business, prospects, operating results,
                       financial condition and liquidity.

                       The discovery of defects in vehicles may result in delays in new model launches, recall campaigns or
                       increased warranty costs, which may adversely affect FF’s brand and result in a decrease in the residual
                       value of FF’s vehicles.

                             FF’s vehicles may contain design and manufacturing defects. The design and manufacturing of FF’s
                       vehicles are complex and could contain latent defects and errors, which may cause its vehicles not to perform or
                       operate as expected or even result in property damage, personal injuries or death. Furthermore, FF’s vehicles
                       use a substantial amount of third-party and in-house software codes and complex hardware to operate.
                       Advanced technologies are inherently complex, and defects and errors may be revealed over time. While FF has
                       performed extensive internal testing on its vehicles and the related software and hardware systems, and will
                       continue this testing and evaluation, FF has a limited frame of reference by which to assess the long-term
                       performance of its vehicles and systems. There can be no assurance that FF will detect or fix the defects in a
                       timely manner.

                              The discovery of defects in FF’s vehicles may result in delays in new model launches, recall campaigns,
                       product liability claims or increased warranty costs and other expenses, and may decrease the residual values of
                       vehicles that are subject to leasing arrangements. FF might from time to time, voluntarily or involuntarily,
                       initiate vehicle recalls if any of FF’s vehicles, including any systems or parts sourced from suppliers and
                       contractors, prove to be defective or noncompliant with applicable laws and regulations. Such recalls, whether
                       voluntary or involuntary or caused by systems or components engineered or manufactured by FF or by suppliers
                       and contractors, could require that FF incur significant costs relating to logistics and/or repair. All of the
                       foregoing could materially harm FF’s brand image, business, prospects, financial condition and results of
                       operations.

                       FF may become subject to product liability claims, which could harm its financial condition and liquidity if
                       FF is not able to successfully defend or insure against such claims.
                             FF may become subject to product liability claims, which could harm its business, prospects, operating
                       results and financial condition. The automotive industry experiences significant product liability claims, and FF
                       faces the inherent risk of exposure to claims in the event FF’s vehicles do not perform as expected or experience
                       a malfunction that results in property damage, personal injury and/or death. Such claims could divert FF’s
                       financial and other resources and cause disruption to its operations. Furthermore, a successful product liability
                       claim against FF could result in a substantial monetary award while generating significant negative publicity.
                       FF’s insurance coverage might not be sufficient to cover all potential product liability claims.

                       If FF is sued for infringing or misappropriating intellectual property rights of third parties, litigation could
                       be costly and time consuming and could prevent FF from developing or commercializing its future products.

                              FF is subject to litigation risks from third parties alleging infringement of their intellectual property,
                       which could be time-consuming and costly, regardless of whether the claims have merit. Individuals,
                       organizations and companies, including FF’s competitors, may hold or obtain patents, trademarks and/or other
                       proprietary rights that would prevent, limit or interfere with its ability to make, use, develop, sell and/or market
                       FF’s vehicles or components, and may bring claims alleging FF’s infringement of such rights. If FF is
                       determined to have or believes there is a high likelihood that FF has infringed upon a third party’s intellectual
                       property rights, not only may FF be required to pay substantial damages or settlement costs, but FF may also be
                       required to cease sales of its vehicles, incorporate certain components into its vehicles, or offer vehicles or other
                       goods or services that incorporate or use the challenged intellectual property, seek a license from the holder of
                       the infringed intellectual property rights (which license may not be available on reasonable terms or at all),
                       redesign the vehicles or other goods or services, establish and maintain alternative branding for FF’s products
                       and services, and/or alter FF’s business strategy, all of which could prevent FF from developing or
                       commercializing its vehicles and adversely and materially hamper its business, prospects, financial condition
                       and results of operations. In addition, any litigation or claims, whether or not valid, could result in substantial
                       costs, negative publicity, and diversion of resources and management attention.

                                                                                44




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               61/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 63 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1259
                       Table of Contents

                       FF may be subject to damages resulting from claims that FF or its employees have wrongfully used or
                       disclosed alleged trade secrets or other intellectual property rights of former employers of FF’s employees.
                             Many of FF’s employees were previously employed by other automotive companies or by suppliers to
                       automotive companies. FF may be subject to claims that it or these employees have inadvertently or otherwise
                       used or disclosed trade secrets or other proprietary information of their former employers. Litigation may be
                       necessary to defend against these claims. If FF fails in defending such claims, in addition to paying monetary
                       damages, it may lose valuable intellectual property rights or personnel. A loss of key personnel or their work
                       product could hamper or prevent FF’s ability to commercialize its products, which could severely harm FF’s
                       business, prospects, results of operations and financial condition. Even if FF is successful in defending against
                       these claims, litigation could result in substantial costs, negative publicity and demand on management
                       resources, which would materially adversely affect its business, prospects, brand, financial condition and results
                       of operations.

                       FF has elected to protect some of its technologies as trade secrets rather than as patents, however, this
                       approach has certain risks and disadvantages.

                             FF has elected to protect many of its technological developments as trade secrets rather than filing patent
                       applications on them. If another person has filed or files in the future a patent application on the same subject
                       invention FF may be precluded from subsequently filing for its own patent on such invention. In addition, if the
                       other person’s patent application is granted, FF’s continued use of its technological development could then
                       constitute infringement of the other person’s patent. In that case FF could be forced to stop using the affected
                       technology or to pay royalties to continue using it. These risks are heightened for FF given the large number of
                       patent filings in the industry.

                             Another risk of reliance upon trade secret protection is that there is no guarantee that the efforts FF has
                       made to keep its trade secrets secret will be successful. Trade secrets may be taken or used without FF’s
                       authorization or knowledge, including via information security breaches. It is difficult to detect that trade secrets
                       are being misappropriated, and it is very difficult and expensive to prove disclosure or unauthorized use in court
                       and to obtain an adequate remedy.

                       FF is dependent upon its proprietary intellectual properties.
                              FF considers its copyrights, trademarks, trade names, internet domain names, patents and other
                       intellectual property assets invaluable to its ability to develop and protect new technology, grow its business and
                       enhance FF’s brand recognition. FF has invested significant resources to develop its intellectual property assets.
                       Failure to successfully maintain or protect these assets could harm FF’s business. The steps FF has taken to
                       protect its intellectual property rights may not be adequate or prevent theft and use of its trade secrets by others
                       or prevent competitors from copying its newly developed technology. If FF is unable to protect its proprietary
                       rights or if third parties independently develop or gain access to similar technology, FF’s business, revenue,
                       reputation and competitive position could be harmed. For example, the measures FF takes to protect its
                       intellectual property from unauthorized use by others may not be effective for various reasons, including the
                       following:

                             •     any patent applications FF submits may not result in the issuance of patents;

                             •     the scope of FF’s issued patents may not be broad enough to protect its proprietary rights;
                             •     FF’s issued patents may be challenged and/or invalidated by its competitors or others;

                             •     the costs associated with enforcing patents, confidentiality and invention agreements and/or other
                                   intellectual property rights may make aggressive enforcement impracticable;

                             •     current and future competitors may circumvent FF’s patents;
                             •     FF’s in-licensed patents may be invalidated, or the owners of these patents may breach their license
                                   arrangements; and

                             •     even if FF obtains a favorable outcome in litigation asserting its rights, FF may not be able to obtain
                                   an adequate remedy, especially in the context of unauthorized persons copying or reverse
                                   engineering FF’s products or technology.

                                                                                45




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               62/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 64 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1260
                       Table of Contents
                              FF may need to resort to litigation to enforce its intellectual property rights if its intellectual property
                       rights are infringed or misappropriated, which could be costly and time-consuming. Additionally, protection of
                       FF’s intellectual property rights in different jurisdictions may vary in their effectiveness. FF has little patent
                       coverage anywhere in the world except the United States and China. Implementation and enforcement of
                       Chinese intellectual property-related laws historically has been considered to be deficient and ineffective.
                       Moreover, with FF’s ownership of patents limited mostly to those issued in China and the United States, FF may
                       find it impossible to prevent competitors from copying its patented advancements in vehicles manufactured and
                       sold elsewhere.

                             Despite FF’s efforts to protect its proprietary rights, third parties may still attempt to copy or otherwise
                       obtain and use its intellectual property or seek court declarations that such third parties’ intellectual property
                       does not infringe upon FF’s intellectual property rights, or they may be able to independently develop
                       technologies that are the same as or similar to FF’s technologies.

                       FF may not be able to obtain patent protection on certain of its technological developments, and may face
                       better-funded competitors with formidable patent portfolios.

                              FF may not be able to obtain patent protection for certain of its technological developments because some
                       of its existing applications were abandoned and applicable filing deadlines for seeking to protect such
                       technologies may have passed in the United States and around the world. Also, FF has elected to protect some
                       of its technologies as trade secrets rather than as patents. However, this approach risks the wrongful disclosure
                       and use of FF’s trade secrets by departing employees and others. FF has delayed filing for patent protection on
                       certain of its technological developments in recent years due to financial constraints. Because patents are
                       granted on a first-to-file basis, a delay in patent filings, such as this, can result in other companies filing for and
                       obtaining the same inventions either independently derived or otherwise. In addition, inventions not subject to
                       an earlier filing date as disclosed in an active application can result in FF’s inventions or patents being
                       “blocked” by prior art in the meantime. The consequences of the filing delays could place FF at a disadvantage
                       relative to competitors that have been continuously more active in filing patent applications and could leave FF
                       unable to protect its technologies that differentiate FF’s vehicles from the vehicles of its competitors. FF also
                       faces better-funded competitors with formidable patent portfolios and there can be no guarantee that one or
                       more competitors has not and/or will not obtain patent protection on features necessary to implement in FF’s
                       vehicles.

                       FF is subject to stringent and changing laws, regulations, standards and contractual obligations related to
                       data privacy and security, and FF’s actual or perceived failure to comply with such obligations could harm
                       its reputation, subject it to significant fines and liability, or otherwise adversely affect FF’s business,
                       prospects, financial condition and results of operations.
                             FF plans to permit certain of its business partners to collect, process, store, and in some cases transfer
                       across borders, personally identifiable information concerning the drivers and passengers of FF’s vehicles. Such
                       information may include among other things faces, names, geolocation information, payment data, and
                       preferences. Although FF has adopted security policies and measures, including technology, to protect its
                       customer information and other proprietary data, it may be required to expend significant resources to comply
                       with data breach requirements if third parties improperly obtain and use personal information of FF’s customers
                       or FF otherwise experiences a data loss with respect to its customers’ personal information.

                              FF plans to operate on a global basis, and thus FF will face a significant burden to comply with data
                       privacy and information security laws and regulations in the United States, the State of California, China,
                       Europe, and the rest of the world. Although FF endeavors to comply with all such laws and regulations, as well
                       as FF’s own policies and obligations under contracts with third parties, FF may at times fail to do so or be
                       alleged to have failed to do so. Any failure or perceived failure by FF to comply with such laws, regulations,
                       policies, and obligations in one or more jurisdictions could expose FF to litigation, awards, fines or judgments,
                       civil and/or criminal penalties or negative publicity, and could adversely affect FF’s business, financial
                       condition, results of operations and prospects.

                              The global regulatory framework governing the collection, processing, storage, use and sharing of
                       personal information, is rapidly evolving and is likely to continue to be subject to uncertainty and varying
                       interpretations. In the United States, certain state laws may be more stringent or broader in scope, or offer
                       greater individual rights, with respect to sensitive and personal information than federal, international or other
                       state laws, and such laws may differ from each other, which may complicate compliance efforts. For example,
                       California enacted the California

                                                                                 46




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 63/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 65 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1261
                       Table of Contents
                       Consumer Privacy Act of 2018 (“CCPA”) which went into effect in January 2020 and became enforceable by
                       the California Attorney General in July 2020, and which, among other things, requires companies covered by
                       the legislation to provide new disclosures to California consumers and afford such consumers new rights of
                       access and deletion for personal information, as well as the right to opt-out of certain sales of personal
                       information. The CCPA provides for civil penalties for violations, as well as a private right of action for certain
                       data breaches that result in the loss of personal information. This private right of action may increase the
                       likelihood of, and risks associated with, data breach litigation. Additionally, a new California ballot initiative,
                       the California Privacy Rights Act (“CPRA”) was passed in November 2020. Effective starting on January 1,
                       2023, the CPRA imposes additional obligations on companies covered by the legislation and will significantly
                       modify the CCPA, including by expanding consumers’ rights with respect to certain sensitive personal
                       information. The CPRA also creates a new state agency that will be vested with authority to implement and
                       enforce the CCPA and the CPRA. The effects of the CCPA and the CPRA are potentially significant and may
                       require FF to modify its data collection or processing practices and policies and to incur substantial costs and
                       expenses in an effort to comply and increase our potential exposure to regulatory enforcement and/or litigation.
                       Internationally, many jurisdictions have established their own data security and privacy legal framework with
                       which FF or its clients may need to comply, including, but not limited to, the European Union, or EU. The EU’s
                       data protection landscape is currently unstable, resulting in possible significant operational costs for internal
                       compliance and risk to FF’s business. In October 2020 a proposed new Personal Information Protection Law
                       was introduced in China. The draft law seeks to impose restrictions on entities that collect and process personal
                       data and sensitive information about subjects in China. The law imposes fines for non-compliance up to RMB
                       50,000,000 (approximately $7.4 million) or up to 5% of the entity’s revenue for the preceding year.

                              Failure by FF, whether actual or perceived, to comply with federal, state or international privacy, data
                       protection or security laws or regulations could result in regulatory or litigation-related actions against FF, legal
                       liability, fines, damages and other costs, and could adversely affect its business, financial condition, results of
                       operations and prospects.

                       FF is subject to cybersecurity risks relating to its various systems and software, or that of any third party that
                       FF relies upon, and any failure, cyber event or breach of security could prevent FF from effectively
                       operating its business, harm its reputation or subject FF to significant liability.

                             FF and the business partners storing its data are routinely subject to cybersecurity threats and attacks.
                       Information security risks have increased in recent years in part because of the proliferation of new technologies
                       and the increased sophistication and activities of organized crime, hackers, terrorists, state-sponsored actors, and
                       other external parties. FF’s vehicles contain complex information technology systems and software to support
                       interactive and other functions. FF maintains policies, procedures and technological safeguards and has
                       implemented policy, procedural, technical, physical and administrative controls intended to prevent
                       unauthorized access to its information technology networks and vehicles’ systems. However, unauthorized
                       persons may attempt to gain unauthorized access to modify, alter, insert malicious code and use such networks
                       and systems. In the event FF’s or FF business partners’ data system protection efforts are unsuccessful and such
                       systems or the data systems of vehicles are compromised, FF could suffer substantial harm.
                             FF cannot entirely eliminate the risk of improper or unauthorized access to or disclosure of data or
                       personal information, other security events that impact the integrity or availability of FF’s data systems and
                       operations, or the related costs FF may incur to mitigate the consequences from such events. Additionally, FF
                       cannot guarantee that its insurance coverage would be sufficient to cover all losses. Moreover, FF has limited
                       control over and limited ability to monitor FF’s third-party business partners that collect, store, and process
                       information, including personally identifiable information, on FF’s behalf. They and their systems could be the
                       subject of cyberattacks, just as FF could, and they may or may not put into practice the policies and safeguards
                       they should in order to comply with applicable laws, regulations, and their contractual obligations to FF. A
                       vulnerability in a third-party business partner’s software or systems, a failure of FF’s third-party business
                       partner’s safeguards, policies or procedures, or a breach of a third-party business provider’s software or systems
                       could result in the compromise of the confidentiality, integrity or availability of FF’s systems or vehicles or the
                       data stored by FF’s business partners.

                             To the extent that FF’s vehicles are commercialized, there can be no assurance that these vulnerabilities
                       related to FF’s systems and software will not be exploited in the future before they can be identified, or that
                       FF’s remediation efforts will be successful. A major breach of FF’s network security and systems could have
                       negative consequences

                                                                                47




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               64/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 66 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1262
                       Table of Contents
                       for its business, prospects, financial condition and results of operation including possible fines, penalties and
                       damages, reduced customer demand for FF’s vehicles and harm to its reputation and brand. Any cyber-attacks,
                       unauthorized access, disruption, damage or control of FF’s information technology networks and systems or any
                       loss or leakage of data or information stored in its systems could result in disruption of FF’s operations and
                       legal claims or proceedings. In addition, regardless of their veracity, reports of cyber-attacks to our networks,
                       systems or data, as well as other factors that may result in the perception that FF’s networks, systems or data are
                       vulnerable to “hacking,” could further negatively affect FF’s brand and harm its business, prospects, financial
                       condition and results of operation.

                       FF may not be able to obtain regulatory approval for its vehicles.

                              Motor vehicles are subject to substantial regulation under international, federal, state and local laws.
                       Vehicles produced by FF will be required to comply with the applicable safety, product and other standards and
                       regulations in FF’s targeted markets. For example, FF’s vehicles in the United States will be subject to
                       numerous regulatory requirements established by the National Highway Traffic Safety Administration
                       (“NHTSA”), including all applicable Federal Motor Vehicle Safety Standards (“FMVSS”). Rigorous testing and
                       the use of approved materials and equipment are among the requirements for achieving federal certification. In
                       addition, FF’s vehicles sold in China must pass various tests and undergo a certification process and be affixed
                       with the China Compulsory Certification (“CCC”), before delivery from the factory and sale, and such
                       certification is also subject to periodic renewal. FF may fail to obtain or renew the required certification or
                       regulatory approval for its vehicles, which may prevent FF from delivering, selling and/or importing/exporting
                       its vehicles, and therefore materially and adversely affect its business, results of operations, financial condition
                       and prospects.

                       FF and its manufacturing partners may be subject to increased environmental and safety or other regulation
                       resulting in higher costs, cash expenditures, and/or sales restrictions.

                              As a manufacturing company, including with respect to FF’s current Hanford, California facility, its
                       potential future facility with a third-party manufacturer in South Korea and its proposed joint venture in China,
                       FF and its manufacturing partners are or will be subject to complex environmental, manufacturing, health and
                       safety laws and regulations at numerous jurisdictional levels in the U.S., South Korea and other locations where
                       they may expand operations, including laws relating to the use, handling, storage, recycling, disposal and
                       human exposure to hazardous materials and relating to the construction, expansion and maintenance of their
                       facilities. The costs of compliance, including remediating contamination if any is found on FF or its
                       manufacturing partner’s properties, and any changes to their operations mandated by new or amended laws,
                       may be significant. FF and/or its manufacturing partners may be required to incur additional costs to comply
                       with any changes to such regulations, and any failures to comply could result in significant expenses, delays or
                       fines. FF and its manufacturing partners will be subject to laws, regulations and standards applicable to the
                       supply, manufacture, import, sale and service of automobiles in different jurisdictions and relating to vehicle
                       safety, fuel economy and emissions, among other things, in different jurisdictions which often may be
                       materially different from each other. As a result, FF and/or its manufacturing partners may need to make
                       additional investments in the applicable vehicles and systems to ensure regulatory compliance.
                             Additionally, there is a variety of international, federal and state regulations that may apply to
                       autonomous vehicles, which include many existing vehicle standards that were not originally intended to apply
                       to vehicles that may not have a driver. For example, there are currently no federal U.S. regulations pertaining to
                       the safety of autonomous vehicles; however, NHTSA has established recommended guidelines. Certain states
                       have legal restrictions on autonomous vehicles, and many other states are considering them. Such regulations
                       continue to rapidly change, which increases the likelihood of a patchwork of complex or conflicting regulations.
                       This could result in higher costs and cash expenditures, or may delay products or restrict self-driving features
                       and availability, any of which could adversely affect our business, prospects, financial condition and results of
                       operation.

                                                                               48




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              65/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 67 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1263
                       Table of Contents

                       FF may be subject to anti-corruption, anti-bribery, anti-money laundering, economic sanctions and other
                       similar laws and regulations, and noncompliance with such laws and regulations could subject FF to civil,
                       criminal and administrative penalties, remedial measures and legal expenses, all of which could adversely
                       affect FF’s business, prospects, results of operations, financial condition and reputation.
                             FF is or will be subject to laws with respect to anti-corruption, anti-bribery, anti-money laundering,
                       financial and economic sanctions and other similar laws and regulations in various jurisdictions in which FF
                       conducts, or in the future may conduct, activities, including the U.S. Foreign Corrupt Practices Act (“FCPA”)
                       and other anti-corruption laws and regulations. The FCPA prohibits FF and its officers, directors, employees and
                       business partners acting on its behalf, including agents, from offering, promising, authorizing or providing
                       anything of value to a “foreign official” for the purposes of influencing official decisions or obtaining or
                       retaining business or otherwise obtaining favorable treatment. The FCPA also requires companies to make and
                       keep books, records and accounts that accurately reflect transactions and dispositions of assets and to maintain a
                       system of adequate internal accounting controls. A violation of these laws or regulations could adversely affect
                       FF’s business, prospects, results of operations, financial condition and reputation.

                             FF’s policies and procedures designed to ensure compliance with these regulations may not be sufficient,
                       and its directors, officers, employees, representatives, consultants, agents, and business partners could engage in
                       improper conduct for which FF may be held responsible. Non-compliance with anti-corruption, anti-bribery,
                       anti-money laundering or financial and economic sanctions laws could subject FF to adverse media coverage,
                       investigations, and severe administrative, civil and criminal sanctions, collateral consequences, remedial
                       measures and legal expenses, all of which could materially and adversely affect FF’s business, prospects, results
                       of operations, financial condition and reputation.

                       Increases in costs, disruption of supply or shortage of materials used to manufacture FF’s vehicles, in
                       particular for lithium-ion cells or electronic components, could harm its business.

                              FF incurs significant costs related to procuring components and raw materials required to manufacture its
                       vehicles. FF may experience cost increases, supply disruption and/or shortages relating to components and raw
                       materials, which could materially and adversely impact its business, prospects, financial condition and operating
                       results. FF uses various components and raw materials in its business, such as steel, aluminum, and lithium
                       battery cells. The prices for these materials fluctuate, and their available supply may be unstable, depending on
                       market conditions and global demand for these materials, including as a result of increased production of
                       electric vehicles by FF’s competitors, as well as unforeseeable events such as the COVID-19 pandemic.
                              For instance, FF is exposed to multiple risks relating to lithium battery cells or electronic components,
                       including but not limited to: (i) an increase in the cost, or decrease in the available supply, of materials used in
                       the battery cells, such as lithium, nickel, cobalt and manganese; (ii) disruption in the supply of battery cells or
                       electronic components due to quality issues or recalls by battery cell or electronic component manufacturers;
                       and (iii) the inability or unwillingness of FF’s current battery cell or electronic component manufacturers to
                       build or operate battery cell or electronic components manufacturing plants to supply the numbers of lithium
                       cells or electronic components required to support the growth of the electric vehicle industry as demand for such
                       battery cells or electronic components increases.

                             FF’s business is dependent on the continued supply of battery cells for the battery packs used in its
                       vehicles and other electronic components. While FF believes several sources of the battery cells are available
                       for such battery packs, it has to date fully qualified only one supplier for the battery cells used in such battery
                       packs and have very limited flexibility in changing battery cell suppliers. Additionally, FF has not approved
                       secondary sources for the key sourced components used in FF 91. Any disruption in the supply of battery cells
                       or electronic components from such suppliers could disrupt production of FF’s vehicles until such time as a
                       different supplier is fully qualified. There can be no assurance that FF would be able to successfully retain
                       alternative suppliers on a timely basis, on acceptable terms or at all.

                             Furthermore, tariffs or shortages in petroleum and other economic conditions may result in significant
                       increases in freight charges and material costs. In addition, a growth in popularity of electric vehicles without a
                       significant expansion in battery cell production capacity could result in shortages which would result in
                       increased materials costs to FF negatively impact its business, prospects, financial condition and results of
                       operations.

                                                                                49




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              66/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 68 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1264
                       Table of Contents
                       Substantial increases in the prices for FF’s raw materials or components would increase its operating costs, and
                       could reduce the margins if FF cannot recoup the increased costs through increased vehicle prices. Any attempts
                       to increase product prices in response to increased material costs could result in a decrease in sales and therefore
                       materially and adversely affect FF’s brand, business, prospects, financial condition and operating results.

                       FF may be subject to risks associated with autonomous driving technology.

                              FF 91 is designed with autonomous driving functionalities and FF plans to continue its research and
                       development efforts in autonomous driving technology. However, such functionality is relatively new and poses
                       risks, such as from defective software performance or unauthorized access or security attacks by other persons.
                       The safety of such technologies also depends in part on user interaction, and users may not be accustomed to
                       using such technologies. Such failures could lead to accidents, injury and death. For example, there have
                       already been fatal accidents caused by autonomous driving vehicles developed by other leading market players.
                       Any accidents involving self-driving vehicles — even if involving those of FF’s competitors — may result in
                       lawsuits, liability and negative publicity and increase calls for more restrictive laws and regulations governing
                       self-driving vehicles or to keep in place laws and regulations in locations that do not permit drivers to employ
                       the self-driving functionality. Any of the foregoing could materially and adversely affect FF’s business, results
                       of operations, financial condition, reputation and prospects.

                             Autonomous driving technology is also subject to considerable regulatory uncertainty as the law evolves
                       to catch up with the rapidly evolving nature of the technology itself, all of which are beyond FF’s control. Also
                       see “FF and its manufacturing partners may be subject to increased environmental and safety or other
                       regulation resulting in higher costs, cash expenditures, and/or sales restrictions.”

                       Developments in new energy technology or improvements in the fuel economy of internal combustion
                       engines or significant reduction in gas prices may materially and adversely affect FF’s business, prospects,
                       financial condition and results of operation.
                              Significant developments in alternative technologies, such as advanced diesel, ethanol, or compressed
                       natural gas or improvements in the fuel economy of the internal combustion engine or significant reduction in
                       gas prices may materially and adversely affect FF’s business, prospects, financial condition and results of
                       operation in ways FF does not currently anticipate. Other fuels or sources of energy, such as hydrogen fuel cells,
                       may emerge as customers’ preferred alternative to battery electric vehicles. FF is currently a pure battery
                       electric vehicle company. Any failure by FF to develop new or enhanced technologies or processes, or to react
                       to changes in existing technologies or consumer preferences, could result in the loss of competitiveness of FF’s
                       vehicles, decreased revenue and a loss of market share to competitors.

                       FF’s vehicles will make use of lithium-ion battery cells, which have been observed to catch fire or vent smoke
                       and flame.

                             FF’s vehicles will make use of lithium-ion battery cells. It has been reported that on rare occasions,
                       lithium-ion cells can rapidly release the energy they store by venting smoke and flames in a manner that can
                       ignite nearby materials as well as other lithium-ion cells. While FF has designed the battery enclosure and
                       management system in its battery pack to be actively and continuously monitoring all battery modules over the
                       current voltage and temperature conditions of the battery pack to prevent such incidents, a field or testing failure
                       of our vehicles or battery packs could occur, which could subject FF to product liability claims, product recalls,
                       or redesign efforts, and lead to negative publicity. Moreover, any failure of a competitor’s electric vehicle or
                       energy storage product may cause indirect adverse publicity for FF and FF’s products.

                            In addition, FF will need to store a significant number of lithium-ion cells at its facilities. Any
                       mishandling of battery cells may cause disruption to business operations and cause damage and injuries.

                       FF may not be able to guarantee customers access to efficient, economical and comprehensive charging
                       solutions.
                             FF has not built any commercial charging infrastructure, and FF’s customers will have to rely on private
                       and publicly accessible charging infrastructure, which is generally considered to be insufficient, especially in
                       China. Although FF has developed its proprietary and patented battery pack system with leading battery energy
                       density of

                                                                               50




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              67/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 69 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1265
                       Table of Contents
                       187 Wh/kg (without coolant) and high charging capability of up to 200kW, FF may not have competitive
                       advantages in terms of proprietary charging infrastructure or holistic charging solutions. Some competitors may
                       provide charging services via self-owned charging infrastructure, battery swapping and charging vehicles,
                       which FF may not be able to deliver.

                              The charging services FF may provide could fail to meet the expectations and demands of FF’s customers,
                       who may lose confidence in FF and its vehicles. This may also deter potential customers from purchasing FF’s
                       vehicles. In addition, even if FF has the ability and plan to build its own charging infrastructure, it may not be
                       cost-effective and FF may face difficulties in finding proper locations and obtaining relevant government
                       permits and approvals. To the extent FF is unable to meet its customers’ expectations or demand, or faces
                       difficulties in developing efficient, economical and comprehensive charging solutions, FF’s reputation,
                       business, financial condition and results of operations may be materially and adversely affected.

                       FF will face risks associated with international operations, including possible unfavorable regulatory,
                       political, currency, tax and labor conditions, which could harm its business, prospects, financial condition
                       and results of operations.

                              FF has a global footprint with domestic and international operations and subsidiaries. Accordingly, FF is
                       subject to a variety of legal, political and regulatory requirements and social, environmental and economic
                       conditions over which FF has little control. For example, FF may be impacted by trade policies, environmental
                       conditions, political uncertainty and economic cycles involving the United States and China, which are
                       inherently unpredictable. FF is subject to a number of risks particularly associated with international business
                       activities that may increase FF’s costs, impact its ability to sell vehicles and require significant management
                       attention. These risks include conforming FF’s vehicles to various international regulatory and safety
                       requirements as well as charging and other electric infrastructures, organizing local operating entities, difficulty
                       in establishing, staffing and managing foreign operations, challenges in attracting customers, hedging against
                       foreign exchange risk, compliance with foreign labor laws and restrictions, and foreign government taxes,
                       regulations and permit requirements, FF’s ability to enforce its contractual rights, trade restrictions, customs
                       regulations, tariffs and price or exchange controls, and preferences of foreign nations for domestically
                       manufactured products. If FF does not sufficiently address any of these challenges, its business, prospects,
                       financial condition and results of operations may be materially and adversely affected.

                       FF might not obtain and maintain sufficient insurance coverage, which could expose FF to significant costs
                       and business disruption.
                              To the extent FF commercializes its vehicles, FF may only obtain and maintain a limited liability
                       insurance coverage for its products and business operations. A successful liability claim against FF due to
                       injuries suffered by the users of its vehicles or services could materially and adversely affect FF’s business,
                       prospects, financial condition, results of operations and reputation. In addition, FF does not have any business
                       disruption insurance. Any business disruption event could result in substantial cost and diversion of resources.

                       Government financial support, incentives and policies for electric vehicles are subject to change.
                       Discontinuation of any of the government subsidies or imposition of any additional taxes or surcharges
                       could adversely affect FF’s business, prospects, financial condition and results of operations.

                              Government financial support and subsidies are critical to electric vehicle sales and changing consumer
                       behaviors. Any reduction, discontinuation, elimination or discriminatory application of government financial
                       support, subsidies and economic incentives because of policy changes, fiscal tightening, or the perceived
                       success of electric vehicles or other reasons may result in the diminished competitiveness of the electric vehicle
                       industry generally or FF’s electric vehicles in particular. Competitors who have already rolled out their electric
                       vehicles before the phase-out or discontinuation of these incentives may be able to expand their customer base
                       more effectively, which could place FF at a competitive disadvantage. While certain tax credits and other
                       incentives for alternative energy production, alternative fuel and electric vehicles have been available in the
                       past, there is no guarantee that these programs will be available in the future. If current tax incentives are not
                       available in the future, or if additional taxes or surcharges are imposed, FF’s business, prospects, financial
                       condition and results of operations could be harmed.

                                                                                51




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              68/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 70 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1266
                       Table of Contents

                       FF may engage in direct-to-consumer leasing or financing arrangements in the future which will expose FF
                       to credit, compliance and residual value risks, the failure of which to manage may materially harm FF’s
                       business, prospects, financial condition and results of operation.
                             FF expects the availability of financing or leasing programs to be important for its potential customers and
                       may offer financing or leasing arrangements for its vehicles or collaborate with third parties to provide such
                       arrangements in the future. However, FF may not be able to obtain adequate funding for its future financing or
                       leasing programs or offer terms acceptable to potential customers. If FF is unable to provide compelling
                       financing or leasing arrangements for its vehicles, it may be unable to grow the vehicle orders and deliveries,
                       which could materially and adversely harm FF’s business, prospects, financial condition and results of
                       operations.

                             Additionally, if FF does not successfully monitor and comply with applicable national, state, and/or local
                       consumer protection laws and regulations governing these transactions, FF may become subject to enforcement
                       actions or penalties, either of which may harm its business and reputation.

                             Moreover, offering leasing or financing arrangements will expose FF to risks commonly associated with
                       the extension of credit. Credit risk is the potential loss that may arise from any failure in the ability or
                       willingness of the customer to fulfil its contractual obligations when they fall due. In the event of a widespread
                       economic downturn or other catastrophic event, FF’s customers may be unable or unwilling to satisfy their
                       payment obligations on a timely basis or at all. Moreover, competitive pressure and challenging markets may
                       increase credit risk through loans and leases to financially weak customers and extended payment terms. If a
                       significant number of FF’s customers default, FF may incur credit losses and/or have to recognize impairment
                       charges with respect to the underlying assets, which may be substantial. Any such credit losses and/or
                       impairment charges could adversely affect FF’s business, prospects, operating results or financial condition.
                             Further, in lease arrangements, the profitability of any vehicles returned to FF at the end of their leases
                       depends on FF’s ability to accurately project such vehicles’ residual values at the outset of the leases, and such
                       values may fluctuate prior to the end of their terms depending on various factors such as supply and demand of
                       FF’s used vehicles, economic cycles, and the pricing of new vehicles. FF may incur substantial losses if its
                       vehicles’ fair market value deteriorates faster than projected.

                       FF’s founder, Mr. Yueting Jia (YT Jia), is closely associated with the image and brand of FF. Circumstances
                       affecting YT Jia’s reputation, and investor and public perception of his role and influence in FF, may shape
                       FF’s brand and ability to do business. Additionally, YT Jia may continue to be subject to certain restrictions
                       in China if not all creditors participating in YT Jia’s restructuring plan comply with the requirement to
                       request removal of YT Jia from such restrictions.

                              FF’s founder, Mr. YT Jia, has previously been the subject of negative press related to his debts and has
                       significant influence over FF’s management and operations. In December 2019, YT Jia was also determined by
                       the Shenzhen Stock Exchange of China to be unsuitable for a position as director, supervisor or executive
                       officer of public listed companies in China as a result of violation by Leshi Information Technology Co., Ltd.
                       (“LeTV”), a public company founded and controlled by YT Jia in China, of several listing rules of Shenzhen
                       Stock Exchange, including procedural non-compliance for the provision of funding and guarantees by LeTV to
                       other affiliated companies founded by YT Jia, discrepancies in LeTV’s forecast and financials, and procedurally
                       improper use of proceeds from LeTV’s public offering. Additionally, as the controlling shareholder and the
                       former chairman of LeTV, YT Jia, received a preliminary notice from China Securities Regulatory Commission
                       (“CSRC”) in September 2020 notifying the CSRC’s intention to impose an administrative fine of RMB240
                       million and a ban from entry into the securities market on YT Jia as a result of LeTV’s misrepresentation in the
                       registration document of its IPO and its financial statements, fraud in connection with a private placement, and
                       other violations of securities law and listing requirements. As of the date hereof, final determination of such fine
                       and injunction has not been made. In January 2021, YT Jia, as the former executive director and chairman of
                       Coolpad Group Limited (SEHK: 2369) (“Coolpad”) received a decision from the Listing Committee of The
                       Stock Exchange of Hong Kong Limited (the “HKSE Listing Committee”) that YT Jia and another former
                       executive director of Coolpad had breached their undertakings to the HKSE Listing Committee in connection
                       with Coolpad’s failure to comply with the Hong Kong listing rules requirement to timely announce certain
                       disclosable transactions (such as advancement of money, provision of financial assistance, or certain related
                       party transactions) and timely publish its financial results. HKSE Listing Committee determines that YT Jia’s
                       retention of office on the board of Coolpad would have been prejudicial to the interests of investors. YT Jia
                       appealed the decision on January 15, 2021.

                                                                               52




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              69/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 71 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1267
                       Table of Contents
                             As the Founder and the Chief Product and User Ecosystem Officer of FF, YT Jia’s image will be closely
                       associated with its brand. The media’s focus on negative coverage could materially and adversely affect FF’s
                       valuation and investors’ confidence. Such negative publicity could also solicit inquiries from securities
                       regulatory bodies in the relevant jurisdictions where FF does business. While YT Jia completed a Chapter 11
                       restructuring plan with respect to his personal debts and claims in June 2020 and received a discharge order on
                       March 4, 2021 with an effective discharge date as of February 3, 2021, there is no assurance that such negative
                       publicity, although not directly related to FF, would not adversely affect FF’s business, prospects, brand,
                       financial condition and results of operations.

                              Additionally, as a condition for the creditors to receive distribution from the trust established as part of the
                       restructuring plan, creditors are required to request Chinese Courts to remove YT Jia from the list of dishonest
                       judgment debtors (“China Debtor List”) and lift any consumption or travel restrictions (“China Restrictions”)
                       that are currently imposed on YT Jia by the Chinese courts. As of January 17, 2021, creditors of more than 80%
                       of the total allowed claims in the restructuring plan confirmed submitted such a request to the Chinese courts.
                       However, there may be risks that other holders who had not yet submitted such a request would not submit the
                       request or that the Chinese courts do not approve such a request. If YT Jia cannot be removed from such
                       restrictions, he will not be able to make certain consumptions or actions deemed as “high consumption” which
                       will nevertheless be necessary for him to work in China, such as taking a plane. If YT Jia cannot be removed
                       from the China Debtor List, in addition to the restriction applies to consumption restriction, he cannot be a
                       director, supervisor or other executive officer of the company in China.

                       FF Global, which is governed by an executive committee consisting of eight members, may exert influence
                       over the management of FF through its issuance of equity interests as additional compensation to the
                       management of FF.

                             As described below in this proxy statement/consent solicitation statement/prospectus under the caption
                       “Partnership Program,” FF established a partnership program (the “Partnership Program”) through FF Global
                       Partners LLC (“FF Global”) in July 2019. FF Global controls Pacific Technology Holding LLC, which
                       indirectly holds approximately 30.7% of FF’s share capital on a fully-diluted basis as of the date hereof. The
                       members and managers of FF Global are treated as “partners” or “preparatory partners” from FF ’s internal
                       governance perspective. FF Global is managed by its executive committee (the “FF Global Executive
                       Committee”), which currently consists of eight managers — YT Jia, Matthias Aydt, Jiawei Wang, Tin Mok,
                       Prashant Gulati, Chaoying Deng, Philip Bethell and Dr. Carsten Breitfeld. A majority of these managers
                       (excluding Dr. Carsten Breitfeld, who does not yet have voting rights because he has not met the tenure
                       eligibility requirement and once he satisfies the tenure requirement in September 2022, subject to election by
                       the partners of FF Global, he will become a voting manager) is required to approve any actions of FF Global.
                       The managers, except for Chaoying Deng, are nominated by the partners of FF Global from the existing
                       partners that satisfy certain qualifications and elected by all partners by plurality voting according to the policy
                       and procedures adopted by the committee.

                             FF Global may issue equity interests to members of FF management and FF employees as additional
                       incentives to attract and retain talent of FF. The decisions on the issuance of FF Global equity interests to FF
                       management and employees are made by the FF Global Executive Committee, which consists of voting
                       members that are not Target NEOs and different from the members of the compensation committee of the New
                       FF board of directors. Certain of FF’s current management (including most of the executive officers of FF) and
                       other FF employees participate in the Partnership Program as members in FF Global. By controlling the
                       decision making regarding additional incentives to be granted to the management and employees of FF, FF
                       Global and its executive committee may exert influence over the management of FF outside the New FF board
                       of directors. FF Global’s interests may conflict with the interests of FF.

                       FF is subject to legal proceedings and claims arising in the ordinary course of business.

                             FF has been and continues to be involved in legal proceedings and claims in the ordinary course of
                       FF’s business. Outcome of any litigation is inherently uncertain. For example, FF has been involved in litigation
                       with contractors and suppliers over its past due payments. Although FF has been making efforts to settle these
                       disputes, including establishing a vendor trust secured by certain of FF’s assets in April 2019, there are five
                       active legal proceedings pending in connection therewith as of the date hereof in the U.S. FF is also involved in
                       a lawsuit brought by a former employee alleging fraudulent inducement and wrongful termination, seeking
                       damages of $6.4 million unpaid compensation and immediate vesting of options for 20 million FF shares, as
                       well as a lawsuit alleging breach of a lease for a building that FF allegedly occupied a portion of for a short
                       period of time. Additionally, FF’s China subsidiaries are involved in 90 proceedings or disputes in China.
                       Substantially all of the claims arose out of those subsidiaries’ ordinary course of business, involving lease
                       contracts, third-party suppliers or vendors, or labor disputes. The amounts

                                                                                 53




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 70/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 72 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1268
                       Table of Contents
                       claimed by the parties in the disputes involving FF’s China subsidiaries range from $1,000 to $5.2 million. If
                       one or more of those legal matters were resolved against FF in a reporting period for amounts above
                       management’s expectations, FF’s business prospects, financial condition and operating results could be
                       materially adversely affected.

                              Further, regardless of whether the results of the legal proceedings are favorable to FF, they could still
                       result in substantial costs, negative publicity and diversion of resources and management attention, which could
                       materially affect FF’s business, prospects, financial condition and results of operations.

                       Risks Related to FF’s Operations in China

                       Substantial aspects of FF’s business and operation may be based in China, which will be subject to
                       economic, operational and legal risks specific to China.

                             As part of FF’s dual-market strategy, substantial aspects of its business and operations may be based in
                       China in the future, which will increase FF’s sensitivity to the economic, operational and legal risks specific to
                       China. For example, China’s economy differs from the economies of most developed countries in many aspects,
                       including, but not limited to, the degree of government involvement, level of corruption, control of capital
                       investment, reinvestment control of foreign exchange, control of intellectual property, allocation of resources,
                       growth rate and development level. It is unclear whether and how FF’s current or future business, prospects,
                       financial condition or results of operations may be affected by changes in China’s economic, political and social
                       conditions and in its laws, regulations and policies. In addition, many of the economic reforms carried out by
                       the Chinese government are unprecedented or experimental and are expected to be refined and improved over
                       time. This refining and improving process may not necessarily have a positive effect on FF’s operations and
                       business development. Additionally, the legal system in China is not fully developed and there are inherent
                       uncertainties that may affect the protection afforded to FF for its business and activities in China that are
                       governed by the Chinese laws and regulations.
                             Further, if substantial FF operations and markets are based in the People’s Republic of China (“PRC”), FF
                       may need to rely on dividends and other distributions paid by its PRC subsidiaries to fund any cash and
                       financing requirements FF may have, and any limitation on the ability of the PRC subsidiaries to make
                       payments to FF, including but not limited to foreign currencies control, could have a material and adverse effect
                       on FF’s business, prospects, financial condition and results of operation, including FF’s ability to conduct
                       business, or limit FF’s ability to grow.

                       FF may be adversely affected by the complexity, uncertainties and changes in PRC regulations on internet-
                       related business, automotive businesses and other business carried out by FF’s PRC subsidiaries.

                              The Chinese government extensively regulates the internet and automotive industries and other business
                       carried out by FF’s PRC operating entities, such laws and regulations are relatively new and evolving, and their
                       interpretation and enforcement involve significant uncertainties. As a result, in certain circumstances it may be
                       difficult to determine what actions or omissions may be deemed to be in violation of applicable laws and
                       regulations.

                              Several PRC regulatory authorities, such as the State Administration for Market Regulation, the National
                       Development and Reform Commission, the Ministry of Industry and Information Technology, and the Ministry
                       of Commerce (“MOFCOM”), oversee different aspects of the electric vehicle business, and FF’s PRC
                       subsidiaries will be required to obtain a wide range of government approvals, licenses, permits and registrations
                       in connection with their operations in China. For example, certain filings must be made by automobile dealers
                       through the information system for the national automobile circulation operated by the relevant commerce
                       department within 90 days after the receipt of a business license. Furthermore, the electric vehicle industry is
                       relatively immature in China, and the government has not adopted a clear regulatory framework to regulate the
                       industry.
                             There are substantial uncertainties regarding the interpretation and application of the existing PRC laws,
                       regulations and policies and possible new laws, regulations or policies relating to internet-related businesses as
                       well as automotive businesses and companies. There is no assurance that FF will be able to obtain all the
                       permits or licenses related to its business in China, or will be able to maintain its existing licenses or obtain new
                       ones. In the event that the PRC government considers that FF was or is operating without the proper approvals,
                       licenses or permits, promulgates new laws and regulations that require additional approvals or licenses, or
                       imposes additional restrictions on the operation of any part of FF’s business, the PRC government has the
                       power, among other things, to

                                                                                54




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               71/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 73 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1269
                       Table of Contents
                       levy fines, confiscate FF’s income, revoke its business licenses, and require FF to discontinue the relevant
                       business or impose restrictions on the affected portion of its business. Any of these actions by the PRC
                       government may have a material adverse effect on FF’s business, prospects, financial condition and results of
                       operations.

                       Any independent registered public accounting firm operating in China that FF uses as an auditor for its
                       operations in China will not be permitted to be subject to inspection by the Public Company Accounting
                       Oversight Board (“PCAOB”), and as such, investors may be deprived of the benefits of such inspection.

                            FF expects to expand the operations in China in the future to carry out its dual-home market strategy. Any
                       independent registered public accounting firm that FF uses as an auditor for its operations in China will not be
                       permitted to be subject to inspection by PCAOB.

                              Inspections of other PCAOB-registered firms by the PCAOB outside of China have identified deficiencies
                       in their audit procedures and quality control procedures, which may improve future audit quality. This lack of
                       PCAOB inspections in China prevents the PCAOB from regularly evaluating audits and quality control
                       procedures of any auditors operating in China. As a result, investors may be deprived of the benefits of PCAOB
                       inspections to the extent that certain portions of financial statements are prepared by auditors in China. The
                       inability of the PCAOB to conduct inspections of auditors in China makes it more difficult to evaluate the
                       effectiveness of the China-based audit procedures or quality control procedures as compared to auditors outside
                       of China that are subject to PCAOB inspections. Investor confidence may be affected by the fact that the
                       financial statements with respect to FF’s PRC operating entities were prepared by auditors not inspected by the
                       PCAOB.
                              The lack of PCAOB inspections with respect to FF’s operations in China may subject FF to additional
                       risks in light of the changing regulatory framework. As part of a continued regulatory focus in the United States
                       on limited access to business books and records and audit work papers caused by the protection of state secrets
                       and national security laws in China, the Holding Foreign Companies Accountable Act (“HFCA”) Act was
                       enacted in December 2020. The major purpose of the HFCA is to avail U.S. regulators of access to review
                       audits for companies in the same manner in which they review those of firms in any other nation. The HFCA
                       requires that, among others, to the extent that the PCAOB has been unable to inspect a reporting issuers’ auditor
                       for three consecutive years, the SEC shall prohibit its stock from being traded on any national securities
                       exchange or any over-the-counter markets in the United States. Such legislation efforts could cause investor
                       uncertainty for both affected foreign issuers and transnational companies with operations in China including FF.
                       If FF’s accounting firms could not avail to the PCAOB inspection regarding its work in China within three
                       years, FF will need to take remedial measures including shifting its operations and marketing to other
                       jurisdictions, which will materially and adversely affect its business, prospects, financial condition and results
                       of operations.

                       Risks Related to the Business Combination and PSAC’s Common Stock Following the Business
                       Combination

                           Unless the context otherwise requires, all references in this section to “we,” “us,” or “our” refer to
                       PSAC prior to the Business Combination and to New FF and its subsidiaries following the Business
                       Combination.

                       Following the consummation of the Business Combination, our only significant asset will be ownership of
                       100% of FF’s capital shares, and we do not currently intend to pay dividends on our Class A common stock
                       and, consequently, your ability to achieve a return on your investment will depend on appreciation in the
                       price of our Class A common stock.

                              Following the consummation of the Business Combination, we will have no direct operations and no
                       significant assets other than the ownership of 100% of FF’s capital stock. We will depend on FF for
                       distributions, loans and other payments to generate the funds necessary to meet our financial obligations,
                       including our expenses as a publicly traded company, and to pay any dividends with respect to our common
                       stock. Applicable state law and contractual restrictions, including in agreements governing the current or future
                       indebtedness of FF, as well as the financial condition and operating requirements of FF, may limit our ability to
                       obtain cash from FF. Thus, we do not expect to pay cash dividends on our common stock. Any future dividend
                       payments are within the absolute discretion of our board of directors and will depend on, among other things,
                       our results of operations, working capital requirements, capital expenditure requirements, financial condition,
                       level of indebtedness, contractual restrictions with respect to payment of dividends, business opportunities,
                       anticipated cash needs, provisions of applicable law and other factors that our board of directors may deem
                       relevant.

                                                                              55




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            72/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 74 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1270
                       Table of Contents

                       There can be no assurance that New FF’s Class A common stock will be approved for listing on Nasdaq or
                       that New FF will be able to comply with the continued listing standards of Nasdaq.
                             In connection with the closing of the Business Combination, we intend to list the Class A common stock
                       of New FF on Nasdaq under the symbol “FFIE.” If, after the Business Combination, Nasdaq delists New FF’s
                       shares from trading on its exchange for failure to meet the applicable listing standards, we and our shareholders
                       could face significant material adverse consequences including:

                             •     a limited availability of market quotations for our securities;

                             •     reduced liquidity for our securities;
                             •     a determination that our common stock is a “penny stock” which will require brokers trading in our
                                   common stock to adhere to more stringent rules, possibly resulting in a reduced level of trading
                                   activity in the secondary trading market for shares of our common stock;

                             •     a limited amount of news and analyst coverage; and

                             •     a decreased ability to issue additional securities or obtain additional financing in the future.

                       Subsequent to the consummation of the Business Combination, New FF may be required to take write-downs
                       or write-offs, or New FF may be subject to restructuring, impairment or other charges that could have a
                       significant negative effect on New FF’s business, prospects, financial condition, results of operations and the
                       trading price of New FF’s securities, which could cause you to lose some or all of your investment.
                              Although PSAC has conducted due diligence on FF, this diligence may not surface all material issues that
                       may be present with FF’s business. Factors outside of FF’s and PSAC’s control may, at any time, arise. As a
                       result of these factors, New FF may be forced to later write-down or write-off assets, restructure its operations,
                       or incur impairment or other charges that could result in New FF reporting losses. Even if PSAC’s due diligence
                       successfully identified certain risks, unexpected risks may arise, and previously known risks may materialize in
                       a manner not consistent with PSAC’s preliminary risk analysis. Even though these charges may be non-cash
                       items and therefore not have an immediate impact on New FF’s liquidity, the fact that New FF reports charges
                       of this nature could contribute to negative market perceptions about New FF or its securities. In addition,
                       charges of this nature may cause New FF to be unable to obtain future financing on favorable terms or at all.

                       If the Business Combination’s benefits do not meet the expectations of investors or securities analysts, the
                       market price of New FF’s securities may decline.

                             If the perceived benefits of the Business Combination do not meet the expectations of investors or
                       securities analysts, the market price of PSAC’s securities prior to the completion of the Business Combination
                       may decline.

                             In addition, following the Business Combination, fluctuations in the trading price of New FF’s securities
                       could contribute to the loss of all or part of your investment. Prior to the Business Combination, there has not
                       been a public market for FF’s ordinary shares. Accordingly, the valuation ascribed to FF may not be indicative
                       of the price that will prevail in the trading market following the Business Combination. If an active market for
                       New FF’s securities develops and continues, the trading price of New FF’s securities following the Business
                       Combination could be volatile and subject to wide fluctuations in response to various factors, some of which are
                       beyond New FF’s control.
                             Any of the factors listed below could have a material adverse effect on your investment in New FF’s
                       securities, and New FF’s securities may trade at prices significantly below the price paid by you. In such
                       circumstances, the trading price of New FF’s securities may not recover and may experience a further decline.
                       Factors affecting the trading price of New FF’s securities may include:

                             •     actual or anticipated fluctuations in New FF’s financial results or the financial results of companies
                                   perceived to be similar to it;

                             •     changes in the market’s expectations about New FF’s operating results;
                             •     success of competitors;

                                                                                56




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            73/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 75 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1271
                       Table of Contents
                             •     New FF’s operating results failing to meet the expectation of securities analysts or investors in a
                                   particular period;

                             •     New FF’s ability to attract and retain senior management or key operating personnel, and the
                                   addition or departure of key personnel;

                             •     changes in financial estimates and recommendations by securities analysts concerning New FF or
                                   the transportation industry in general;
                             •     operating and share price performance of other companies that investors deem comparable to New
                                   FF;

                             •     New FF’s ability to market new and enhanced products and technologies on a timely basis;

                             •     changes in laws and regulations affecting New FF’s business;
                             •     New FF’s ability to meet compliance requirements;

                             •     commencement of, or involvement in, threatened or actual litigation and government investigations;

                             •     changes in New FF’s capital structure, such as future issuances of securities or the incurrence of
                                   additional debt;
                             •     the volume of New FF’s common stock available for public sale;

                             •     any change in New FF’s board of directors or management;

                             •     actions taken by New FF’s directors, executive officers or significant stockholders such as sales of
                                   New FF’s common stock, or the perception that such actions could occur; and
                             •     general economic and political conditions such as recessions, interest rates, fuel prices, international
                                   currency fluctuations and acts of war or terrorism.

                              Broad market and industry factors may materially harm the market price of New FF’s securities
                       irrespective of New FF’s operating performance. The stock markets in general have experienced price and
                       volume fluctuations that have often been unrelated or disproportionate to the operating performance of the
                       particular companies affected. The trading prices and valuations of these stocks, and of New FF’s securities,
                       may not be predictable. A loss of investor confidence in the market for electric vehicle manufacturers’ stocks or
                       the stocks of other companies which investors perceive to be similar to New FF could depress New FF’s share
                       price regardless of New FF’s business, prospects, financial conditions or results of operations. A decline in the
                       market price of New FF’s securities also could adversely affect New FF’s ability to issue additional securities
                       and New FF’s ability to obtain additional financing in the future.

                       New FF’s ability to use net operating loss carryforwards and other tax attributes may be limited in
                       connection with the Business Combination or other ownership changes.

                              FF currently has net operating loss carryforwards for U.S. federal and state, as well as non-U.S., income
                       tax purposes that are potentially available to offset future taxable income, subject to certain limitations
                       (including the limitations described below). If not utilized, U.S. federal net operating loss carryforward amounts
                       generated prior to January 1, 2018 will begin to expire 20 years after the tax year in which such losses
                       originated. Non-U.S. and state net operating loss carryforward amounts may also be subject to expiration.
                       Realization of these net operating loss carryforwards depends on the future taxable income of New FF, and
                       there is a risk that the existing carryforwards of New FF could expire unused and be unavailable to offset future
                       income tax liabilities, which could materially and adversely affect New FF’s operating results.
                             Under Section 382 of the Code, if a corporation undergoes an “ownership change” (generally defined as a
                       greater than 50% change (by value) in the ownership of its equity by certain stockholders over a three year
                       period), the corporation’s ability to use its pre-change net operating loss carryforwards and certain other pre-
                       change tax attributes to offset its post-change income may be limited. The applicable rules generally operate by
                       focusing on changes in ownership among stockholders considered by the rules as owning, directly or indirectly,
                       5% or more of the stock of a company, as well as changes in ownership arising from new issuances of stock by
                       the company. FF may have experienced ownership changes in the past and New FF may experience an
                       ownership change as a result of the Business Combination. New FF may also experience ownership changes in
                       the future as a result of

                                                                               57




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              74/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 76 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1272
                       Table of Contents
                       changes in the ownership of its stock, which may be outside our control. Accordingly, New FF’s ability to
                       utilize its net operating loss carryforwards could be limited by such ownership changes, which could result in
                       increased tax liability to New FF, potentially decreasing the value of its stock.

                              There are additional limitations found under Sections 269, 383, and 384 of the Code that may also limit
                       the use of net operating loss carryforwards that may apply and result in increased tax liability to New FF,
                       potentially decreasing the value of New FF’s stock. In addition, a “Separate Return Limitation Year”, or SRLY,
                       generally encompasses all separate return years of a U.S. federal consolidated group member (or predecessor in
                       a Section 381 or other transaction), including tax years in which it joins a consolidated return of another group.
                       According to Treasury Regulation Section 1.1502-21, net operating losses of a member that arise in a SRLY
                       may be applied against consolidated taxable income only to the extent of the loss member’s cumulative
                       contribution to the consolidated taxable income. As a result, this SRLY limitation may also increase New FF’s
                       tax liability (by reducing the carryforward of certain net operating losses that otherwise might be used to offset
                       the amount of taxable gain), potentially decreasing the value of New FF’s stock.

                       As a result of the Business Combination, New FF’s tax obligations and related filings may become
                       significantly more complex and subject to greater risk of audit or examination by taxing authorities, and
                       outcomes resulting from such audits or examinations could adversely impact our business, prospects,
                       financial condition and results of operations, including our after-tax profitability and financial results.

                             After the Business Combination, New FF’s operations may be subject to significant income, withholding
                       and other tax obligations in the United States and may become subject to taxes in numerous additional state,
                       local and non-U.S. jurisdictions with respect to our income, operations and subsidiaries related to those
                       jurisdictions. In addition, New FF will have international supplier and customer relationships and may expand
                       operations to multiple jurisdictions, including jurisdictions in which the tax laws, their interpretation or their
                       administration may not be favorable. Additionally, future changes in tax law or regulations in any jurisdiction in
                       which New FF will operate could result in changes to the taxation of New FF’s income and operations, which
                       could cause our after-tax profitability to be lower than anticipated.
                              New FF’s after-tax profitability could be subject to volatility or affected by numerous factors, including
                       (a) the availability of tax deductions, credits, exemptions, refunds (including refunds of value added taxes) and
                       other benefits to reduce New FF’s tax liabilities, (b) changes in the valuation of New FF’s deferred tax assets
                       and liabilities, (c) expected timing and amount of the release of any tax valuation allowances, (d) tax treatment
                       of stock-based compensation, (e) changes in the relative amount of our earnings subject to tax in the various
                       jurisdictions in which New FF operates or has subsidiaries, (f) the potential expansion of New FF’s business
                       into or otherwise becoming subject to tax in additional jurisdictions, (g) changes to New FF’s existing
                       intercompany structure (and any costs related thereto) and business operations, (h) the extent of New FF’s
                       intercompany transactions and the extent to which taxing authorities in the relevant jurisdictions respect those
                       intercompany transactions and (i) New FF’s ability to structure its operations in an efficient and competitive
                       manner. Due to the complexity of multinational tax obligations and filings, New FF may have a heightened risk
                       related to audits or examinations by U.S. federal, state, local and non-U.S. taxing authorities. Outcomes from
                       these audits or examinations could have an adverse effect on our business, prospects, financial condition and
                       results of operations, including our after-tax profitability and financial condition.

                              New FF’s after-tax profitability may also be adversely impacted by changes in the relevant tax laws and
                       tax rates, treaties, regulations, administrative practices and principles, judicial decisions and interpretations
                       thereof, in each case, possibly with retroactive effect. Additionally, the Multilateral Convention to Implement
                       Tax Treaty Related Measures to Prevent BEPS recently entered into force among the jurisdictions that have
                       ratified it, although the United States has not yet entered into this convention. These recent changes could
                       negatively impact New FF’s taxation, especially if New FF expands its relationships and operations
                       internationally.

                                                                               58




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            75/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 77 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1273
                       Table of Contents

                       New FF’s failure to timely and effectively implement controls and procedures required by Section 404(a) of
                       the Sarbanes-Oxley Act that will be applicable to it after the Business Combination is consummated could
                       have a material adverse effect on its business.
                             FF is currently not subject to Section 404 of the Sarbanes-Oxley Act. However, following the
                       consummation of the Business Combination, New FF will be required to provide management’s attestation on
                       internal controls commencing with New FF’s annual report for the year ending December 31, 2021 in
                       accordance with applicable SEC guidance. The standards required for a public company under Section 404(a) of
                       the Sarbanes-Oxley Act are significantly more stringent than those required of FF as a privately-held company.
                       Management may not be able to effectively and timely implement controls and procedures that adequately
                       respond to the increased regulatory compliance and reporting requirements that will be applicable after the
                       Business Combination. If New FF is not able to implement the additional requirements of Section 404(a) in a
                       timely manner or with adequate compliance, it may not be able to assess whether its internal controls over
                       financial reporting are effective, which may subject it to adverse regulatory consequences and could harm
                       investor confidence and the market price of its securities.

                       New FF will qualify as an “emerging growth company” within the meaning of the Securities Act as of the
                       closing of the Business Combination, and if it takes advantage of certain exemptions from disclosure
                       requirements available to emerging growth companies, it could make New FF’s securities less attractive to
                       investors and may make it more difficult to compare New FF’s performance to the performance of other
                       public companies.

                              New FF will qualify as an “emerging growth company” as defined in Section 2(a)(19) of the Securities
                       Act, as modified by the JOBS Act, as of the closing of the Business Combination. As such, New FF will be
                       eligible for and intends to take advantage of certain exemptions from various reporting requirements applicable
                       to other public companies that are not emerging growth companies for as long as it continues to be an emerging
                       growth company, including, but not limited to, (a) not being required to comply with the auditor attestation
                       requirements of Section 404 of the Sarbanes- Oxley Act, (b) reduced disclosure obligations regarding executive
                       compensation in New FF’s periodic reports and proxy statements and (c) exemptions from the requirements of
                       holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden
                       parachute payments not previously approved. As a result, New FF’s stockholders may not have access to certain
                       information they may deem important. New FF will remain an emerging growth company until the earliest of
                       (i) the last day of the fiscal year in which the market value of New FF’s Class A common stock that are held by
                       non-affiliates exceeds $700 million as of June 30 of that fiscal year, (ii) the last day of the fiscal year in which it
                       has total annual gross revenue of $1.07 billion or more during such fiscal year (as indexed for inflation), (iii) the
                       date on which it has issued more than $1 billion in non-convertible debt in the prior three-year period or (iv) the
                       last day of the fiscal year following the fifth anniversary of the date of the first sale of PSAC common stock in
                       the IPO. We cannot predict whether investors will find New FF’s securities less attractive because it will rely on
                       these exemptions. If some investors find New FF’s securities less attractive as a result of its reliance on these
                       exemptions, the trading prices of New FF’s securities may be lower than they otherwise would be, there may be
                       a less active trading market for New FF’s securities and the trading prices of New FF’s securities may be more
                       volatile.

                             Further, Section 102(b)(1) of the JOBS Act exempts emerging growth companies from being required to
                       comply with new or revised financial accounting standards until private companies (that is, those that have not
                       had a Securities Act registration statement declared effective or do not have a class of securities registered under
                       the Exchange Act) are required to comply with the new or revised financial accounting standards. The JOBS
                       Act provides that a company can elect to opt out of the extended transition period and comply with the
                       requirements that apply to non- emerging growth companies but any such an election to opt out is irrevocable.
                       We have elected not to opt out of such extended transition period, which means that when a standard is issued or
                       revised and it has different application dates for public or private companies, we, as an emerging growth
                       company, can adopt the new or revised standard at the time private companies adopt the new or revised
                       standard. This may make comparison of New FF’s financial statements with another public company which is
                       neither an emerging growth company nor an emerging growth company which has opted out of using the
                       extended transition period difficult or impossible because of the potential differences in accounting standards
                       used.

                                                                                 59




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 76/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 78 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1274
                       Table of Contents

                       The unaudited pro forma financial information included herein may not be indicative of what New FF’s
                       actual financial position or results of operations would have been.
                             The unaudited pro forma financial information included herein is presented for illustrative purposes only
                       and is not necessarily indicative of what New FF’s actual financial position or results of operations would have
                       been had the Business Combination been completed on the dates indicated.

                       Following the consummation of the Business Combination, New FF will incur significant increased
                       expenses and administrative burdens as a public company, which could have an adverse effect on its
                       business, financial condition and results of operations.

                              Following the consummation of the Business Combination, New FF will face increased legal, accounting,
                       administrative and other costs and expenses as a public company that FF does not incur as a private company.
                       The Sarbanes-Oxley Act of 2002 or the Sarbanes-Oxley Act, including the requirements of Section 404, to the
                       extent applicable to New FF, as well as rules and regulations subsequently implemented by the SEC, the Dodd-
                       Frank Wall Street Reform and Consumer Protection Act of 2010 and the rules and regulations promulgated and
                       to be promulgated thereunder, the PCAOB and the securities exchanges, impose additional reporting and other
                       obligations on public companies. Compliance with public company requirements will increase costs and make
                       certain activities more time-consuming. A number of those requirements will require that we carry out activities
                       FF has not done previously. For example, New FF will create new board committees and adopt new internal
                       controls and disclosure controls and procedures. In addition, expenses associated with SEC reporting
                       requirements will be incurred. Furthermore, if any issues in complying with those requirements are identified
                       (for example, if New FF identifies a material weakness or significant deficiency in the internal control over
                       financial reporting), we could incur additional costs rectifying those issues, and the existence of those issues
                       could adversely affect our reputation or investor perceptions of it. It may also be more expensive to obtain
                       director and officer liability insurance. Risks associated with our status as a public company may make it more
                       difficult to attract and retain qualified persons to serve on our board of directors or as executive officers. The
                       additional reporting and other obligations imposed by these rules and regulations will increase legal and
                       financial compliance costs and the costs of related legal, accounting and administrative activities. These
                       increased costs will require us to divert a significant amount of money that could otherwise be used to expand
                       the business and achieve strategic objectives. Advocacy efforts by stockholders and third parties may also
                       prompt additional changes in governance and reporting requirements, which could further increase costs.

                       We may issue additional shares of common stock or preferred shares under an employee incentive plan upon
                       or after consummation of the Business Combination, which would dilute the interest of our stockholders.

                              We may issue a substantial number of additional shares of common or preferred stock under an employee
                       incentive plan after consummation of the Business Combination (although our current amended and restated
                       certificate of incorporation provides that we may not issue securities that can vote with common stockholders
                       on matters related to our pre-initial business combination activity). The issuance of additional shares of
                       common or preferred stock:
                             •     may significantly dilute the equity interest of investors;

                             •     may subordinate the rights of holders of common stock if preferred stock is issued with rights senior
                                   to those afforded our common stock;

                             •     could cause a change of control if a substantial number of shares of our common stock are issued,
                                   which may affect, among other things, our ability to use our net operating loss carry forwards, if
                                   any, and could result in the resignation or removal of our present officers and directors; and
                             •     may adversely affect prevailing market prices for our common stock.

                                                                                60




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            77/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 79 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1275
                       Table of Contents

                       Our certificate of incorporation provides, subject to limited exceptions, that the Court of Chancery of the
                       State of Delaware will be the sole and exclusive forum for certain stockholder litigation matters, which could
                       limit our stockholders’ ability to obtain a chosen judicial forum for disputes with us or our directors, officers,
                       employees or stockholders.
                             Our certificate of incorporation requires to the fullest extent permitted by law, that derivative actions
                       brought in our name, actions against directors, officers and employees for breach of fiduciary duty and other
                       similar actions may be brought in the Court of Chancery in the State of Delaware or, if that court lacks subject
                       matter jurisdiction, another federal or state court situated in the State of Delaware. Any person or entity
                       purchasing or otherwise acquiring any interest in shares of our capital stock shall be deemed to have notice of
                       and consented to the forum provisions in our certificate of incorporation. In addition, our certificate of
                       incorporation and Bylaws provide that the federal district courts of the United States shall be the exclusive
                       forum for the resolution of any complaint asserting a cause of action under the Securities Act and the Exchange
                       Act.

                             In March 2020, the Delaware Supreme Court issued a decision in Salzburg et al. v. Sciabacucchi, which
                       found that an exclusive forum provision providing for claims under the Securities Act to be brought in federal
                       court is facially valid under Delaware law. It is unclear whether this decision will be appealed, or what the final
                       outcome of this case will be. We intend to enforce this provision, but we do not know whether courts in other
                       jurisdictions will agree with this decision or enforce it.

                             This choice of forum provision may limit a stockholder’s ability to bring a claim in a judicial forum of its
                       choosing for disputes with us or any of our directors, officers, other employees or stockholders, which may
                       discourage lawsuits with respect to such claims. Alternatively, if a court were to find the choice of forum
                       provision contained in our certificate of incorporation to be inapplicable or unenforceable in an action, we may
                       incur additional costs associated with resolving such action in other jurisdictions, which could harm its
                       business, operating results and financial condition.

                       Charter documents and Delaware law could prevent a takeover that stockholders consider favorable and
                       could also reduce the market price of our stock.
                             Our certificate of incorporation and Bylaws contain provisions that could delay or prevent a change in
                       control of New FF. These provisions could also make it more difficult for stockholders to elect directors and
                       take other corporate actions. These provisions include:

                             •     authorizing our board of directors to issue preferred stock with voting or other rights or preferences
                                   that could discourage a takeover attempt or delay changes in control;

                             •     prohibiting cumulative voting in the election of directors;
                             •     providing that vacancies on our board of directors may be filled only by a majority of directors then
                                   in office, even though less than a quorum;

                             •     limiting the adoption, amendment or repeal of our bylaws or the repeal of the provisions of our
                                   certificate of incorporation regarding the election and removal of directors without the required
                                   approval of at least two-thirds of the shares entitled to vote at an election of directors;

                             •     prohibiting stockholder action by written consent;
                             •     limiting the persons who may call special meetings of stockholders; and

                             •     requiring advance notification of stockholder nominations and proposals.

                             These provisions may frustrate or prevent any attempts by our stockholders to replace or remove our
                       current management by making it more difficult for stockholders to replace members of our board of directors,
                       which is responsible for appointing the members of our management. In addition, the provisions of Section 203
                       of the “DGCL” govern New FF. These provisions may prohibit large stockholders, in particular those owning
                       15% or more of our outstanding voting stock, from merging or combining with New FF for a certain period of
                       time without the consent of its board of directors. These and other provisions in our certificate of incorporation
                       and Bylaws and under Delaware law could discourage potential takeover attempts, reduce the price investors
                       might be willing to pay in the

                                                                               61




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             78/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 80 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1276
                       Table of Contents
                       future for shares of Class A common stock and result in the market price of Class A common stock being lower
                       than it would be without these provisions. For more information, see the section of this registration statement
                       captioned “Description of New FF Securities — Certain Anti-Takeover Provisions of Delaware Law and PSAC’s
                       Proposed Second Amended and Restated Certificate of Incorporation.”

                       Claims for indemnification by our directors and officers may reduce our available funds to satisfy successful
                       third-party claims against us and may reduce the amount of money available to us.

                             Our certificate of incorporation and Bylaws provides that we will indemnify our directors and officers, in
                       each case to the fullest extent permitted by Delaware law.

                             In addition, as permitted by Section 145 of the DGCL, our Bylaws and our indemnification agreements
                       that we entered into with our directors and officers provide that:
                             •     We will indemnify our directors and officers for serving New FF in those capacities or for serving
                                   other business enterprises at our request, to the fullest extent permitted by Delaware law. Delaware
                                   law provides that a corporation may indemnify such person if such person acted in good faith and in
                                   a manner such person reasonably believed to be in or not opposed to the best interests of the
                                   registrant and, with respect to any criminal proceeding, had no reasonable cause to believe such
                                   person’s conduct was unlawful;

                             •     We may, in our discretion, indemnify employees and agents in those circumstances where
                                   indemnification is permitted by applicable law;

                             •     We will be required to advance expenses, as incurred, to our directors and officers in connection
                                   with defending a proceeding, except that such directors or officers shall undertake to repay such
                                   advances if it is ultimately determined that such person is not entitled to indemnification;
                             •     We will not be obligated pursuant to our Bylaws to indemnify a person with respect to proceedings
                                   initiated by that person against New FF or our other indemnitees, except with respect to proceedings
                                   authorized by our Board of Directors or brought to enforce a right to indemnification;

                             •     the rights conferred in our Bylaws are not exclusive, and we are authorized to enter into
                                   indemnification agreements with our directors, officers, employees and agents and to obtain
                                   insurance to indemnify such persons; and

                             •     We may not retroactively amend our amended and restated bylaw provisions to reduce our
                                   indemnification obligations to directors, officers, employees and agents.

                       The future exercise of registration rights may adversely affect the market price of our common stock.
                               Certain of our shareholders will have registration rights for restricted securities. We are obligated to
                       register certain securities, including all of the shares of PSAC common stock and Private Warrants held by the
                       Sponsor, Class A common stock received by certain significant FF equity holders as part of the Business
                       Combination and the shares of PSAC common stock to be issued in the Private Placement. We are obligated to
                       (i) to file a resale “shelf” registration statement to register such securities (and any shares of New FF’s common
                       stock into which they may be exercised following the consummation of the Business Combination) within 45
                       business days after of the closing of the Business Combination and (ii) use reasonable best efforts to cause such
                       registration statement to be declared effective by the SEC as soon as reasonably practicable after the filing.
                       Sales of a substantial number of shares of common stock pursuant to the resale registration statement in the
                       public market could occur at any time the registration statement remains effective. In addition, certain
                       registration rights holders can request underwritten offerings to sell their securities. These sales, or the
                       perception in the market that the holders of a large number of shares intend to sell shares, could reduce the
                       market price of our common stock.

                                                                               62




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            79/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 81 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1277
                       Table of Contents

                       Concentration of ownership after the Business Combination may have the effect of delaying or preventing a
                       change in control.
                              It is anticipated that, following the completion of the Business Combination and assuming (for illustrative
                       purposes) no redemptions of our outstanding public stock, PSAC’s initial stockholders, including our Sponsor,
                       will retain an ownership interest of 30,206,511 shares or 9.4% of New FF and FF’s stakeholders will own
                       213,176,594 shares or 66.0% of the New FF common stock. In addition, FF Top, which will hold 20.6% of New
                       FF’s common stock after the Business Combination (assuming redemption of 100% of our outstanding Public
                       Shares), has entered into voting agreements with certain FF stakeholders pursuant to which FF Top will vote as
                       a proxy of all of the Class A common stock of New FF to be owned by such FF stakeholders after the Business
                       Combination subject to certain limitations. FF Top is also entitled to nominate a number of directors based on
                       its voting power with respect to New FF’s outstanding common stock, which is expected to be approximately
                       30.4% as of the closing, assuming no redemption of our outstanding Public Shares, and 32.8% as of the closing,
                       assuming redemption of 100% of our outstanding Public Shares, and therefore entitle FF Top to nominate three
                       out of nine directors to the board of New FF. As a result, FF’s equity holders, particularly FF Top, may have the
                       ability to determine the outcome of corporate actions of New FF requiring stockholder approval. This
                       concentration of ownership may have the effect of delaying or preventing a change in control and might
                       adversely affect the market price of our common stock. See the section entitled “Unaudited Pro Forma
                       Condensed Combined Financial Information” for further information.

                       We may not be able to complete the Private Placement in connection with the Business Combination.

                             We may not be able to complete the Private Placement on terms that are acceptable to us, or at all. Many
                       of the investors that participated in the Private Placement are based in foreign jurisdictions and it is uncertain to
                       what extent PSAC can successfully enforce such investors’ commitments in the Private Placement in such
                       foreign jurisdictions. If we do not complete the Private Placement, we may not be able to complete the Business
                       Combination. The terms of any alternative financing may be more onerous to New FF than the Private
                       Placement, and we may be unable to obtain alternative financing on terms that are acceptable to us, or at all.
                       The failure to secure additional financing could have a material adverse effect on the continued development or
                       growth of New FF. None of our officers, directors or stockholders is required to provide any financing to us in
                       connection with or after the Business Combination.

                       Upon New FF achieving an equity market capitalization of $20 billion, the Class B common stock held by
                       FF Top will convert from one vote per share to ten votes per share, which will entitle it to have substantial
                       influence over New FF’s corporate matters.

                              Upon the completion of the Business Combination, New FF will adopt a dual-class share structure such
                       that its common shares will consist of Class A common stock and Class B common stock, and FF Top, an entity
                       controlled by FF’s existing management and employees, will beneficially own, directly or indirectly all of the
                       Class B common shares, representing 19.1% of New FF’s outstanding common shares and the voting power of
                       such shares. In respect of matters requiring the votes of shareholders, each share of Class A common stock will
                       be entitled to one vote and each share of Class B common stock will initially be entitled to one vote until New
                       FF’s volume weighted average total equity market capitalization achieves $20 billion for a period of 20
                       consecutive trading days, after which each Class B common share will be entitled to ten votes. If FF Top obtains
                       such enhanced voting rights, it would have considerable influence over matters such as decisions regarding
                       mergers, consolidations and the sale of all or substantially all of the assets of New FF, election of directors and
                       other significant corporate actions. FF Top could take actions that are not in the best interest of New FF or its
                       other shareholders. This mechanism may discourage, delay or prevent a change in control, which could have the
                       effect of depriving other shareholders of New FF of the opportunity to receive a premium for their shares as part
                       of a sale of our company.

                       Upon the conversion of Class B common stock held by FF Top from one vote per share to ten votes per
                       share, Nasdaq may consider New FF to be a “controlled company” within the meaning of the Nasdaq listing
                       standards and, as a result, New FF may qualify for exemptions from certain corporate governance
                       requirements.
                             So long as more than 50% of the voting power for the election of directors of New FF is held by an
                       individual, a group or another company, New FF will qualify as a “controlled company” under Nasdaq listing
                       requirements.

                                                                                63




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               80/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 82 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1278
                       Table of Contents
                       While New FF does not currently qualify as a controlled company, after such time as New FF at the end of any
                       20 consecutive trading days, has a volume weighted average total equity market capitalization of at least $20
                       billion, holders of shares of New FF Class B common stock will be entitled to ten votes for each such share,
                       which will cause FF stakeholders to own 87.5% of the voting control of New FF and New FF may qualify as a
                       controlled company. As a controlled company, New FF would be exempt from certain Nasdaq corporate
                       governance requirements, including those that would otherwise require the board of New FF to have a majority
                       of independent directors and require that New FF establish a compensation committee comprised entirely of
                       independent directors, or otherwise ensure that the compensation of New FF’s executive officers and nominees
                       for directors are determined or recommended to the board of directors by the independent members of the board
                       of directors. While New FF does not currently intend to rely on any of these exemptions, the board of New FF
                       following the market capitalization event may elect to rely on such exemptions if New FF is considered a
                       “controlled company,” and to the extent it relies on one or more of these exemptions, holders of New FF’s
                       capital stock will not have the same protections afforded to stockholders of companies that are subject to all of
                       Nasdaq’s corporate governance requirements.

                       Our dual class structure may depress the trading price of our Class A Common Stock.

                              We cannot predict whether our dual class structure will result in a lower or more volatile market price of
                       our Class A common stock or in adverse publicity or other adverse consequences. For example, certain index
                       providers have announced restrictions on including companies with multiple-class share structures in certain of
                       their indexes. S&P Dow Jones and FTSE Russell have announced changes to their eligibility criteria for
                       inclusion of shares of public companies on certain indices, including the S&P 500, pursuant to which companies
                       with multiple classes of shares of common stock are excluded. In addition, several stockholder advisory firms
                       have announced their opposition to the use of multiple class structures. As a result, the dual class structure of
                       our common stock may cause stockholder advisory firms to publish negative commentary about our corporate
                       governance practices or otherwise seek to cause New FF to change our capital structure. Any such exclusion
                       from indices or any actions or publications by stockholder advisory firms critical of our corporate governance
                       practices or capital structure could adversely affect the value and trading market of our Class A common stock.

                       If securities or industry analysts do not publish research or reports about our business or publish negative
                       reports about our business, our share price and trading volume could decline.

                             The trading market for our Class A common stock will depend on the research and reports that securities
                       or industry analysts publish about us or our business. Currently, we do not have any analyst coverage and may
                       not obtain analyst coverage in the future. In the event we obtain analyst coverage, we will not have any control
                       over such analysts. If one or more of the analysts who cover New FF downgrade our shares or change their
                       opinion of our shares, our share price would likely decline. If one or more of these analysts cease coverage of
                       New FF or fail to regularly publish reports on New FF, we could lose visibility in the financial markets, which
                       could cause our share price or trading volume to decline.

                       New FF’s ability to pay dividends in the future will be subject to its subsidiaries’ ability to distribute cash to
                       it.
                             We do not anticipate that New FF’s board of directors will declare dividends in the foreseeable future. If
                       New FF decides to declare dividends in the future, as a holding company, it will require dividends and other
                       payments from its subsidiaries to meet such cash requirements. In addition, minimum capital requirements may
                       indirectly restrict the amount of dividends paid upstream, and repatriations of cash from New FF’s subsidiaries
                       may be subject to withholding, income and other taxes in various applicable jurisdictions. If New FF’s
                       subsidiaries are unable to distribute cash to it and it is unable to pay dividends, New FF common stock may
                       become less attractive to investors and the price of its shares of common stock may become volatile.

                       We will incur increased costs and obligations as a result of being a public company.

                              As a privately held company, FF has not been required to comply with certain corporate governance and
                       financial reporting practices and policies required of a publicly traded company. As a publicly traded company,
                       we will incur significant legal, accounting and other expenses that we were not required to incur in the recent
                       past, particularly after we are no longer an “emerging growth company” as defined under the JOBS Act. In
                       addition, new

                                                                               64




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            81/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 83 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1279
                       Table of Contents
                       and changing laws, regulations and standards relating to corporate governance and public disclosure, including
                       the Dodd Frank Wall Street Reform and Consumer Protection Act and the rules and regulations promulgated
                       and to be promulgated thereunder, as well as under the Sarbanes-Oxley Act, the JOBS Act, and the rules and
                       regulations of the SEC and national securities exchanges have created uncertainty for public companies and
                       increased the costs and the time that our board of directors and management must devote to complying with
                       these rules and regulations. We expect these rules and regulations to increase our legal and financial compliance
                       costs and lead to a diversion of management time and attention from revenue generating activities.

                             Furthermore, the need to establish the corporate infrastructure demanded of a public company may divert
                       management’s attention from implementing our growth strategy, which could prevent us from improving our
                       business, results of operations and financial condition. We have made, and will continue to make, changes to
                       our internal controls and procedures for financial reporting and accounting systems to meet our reporting
                       obligations as a publicly traded company. However, the measures we take may not be sufficient to satisfy our
                       obligations as a publicly traded company.

                             For as long as we remain an “emerging growth company” as defined in the JOBS Act, we may take
                       advantage of certain exemptions from various reporting requirements that are applicable to other public
                       companies that are not “emerging growth companies.” We may remain an “emerging growth company” until the
                       earliest of (i) the last day of our fiscal year following July 24, 2025 (the fifth anniversary of the consummation
                       of PSAC’s initial public offering), (ii) the last day of the fiscal year in which the market value of our shares of
                       common stock that are held by non-affiliates exceeds $700 million as of June 30 of that fiscal year, (iii) the last
                       day of the fiscal year in which we have total annual gross revenue of $1.07 billion or more during such fiscal
                       year (as indexed for inflation) or (iv) the date on which we have issued more than $1.0 billion in non-
                       convertible debt in the prior three-year period. Further, there is no guarantee that the exemptions available to us
                       under the JOBS Act will result in significant savings. To the extent we choose not to use exemptions from
                       various reporting requirements under the JOBS Act, we will incur additional compliance costs, which may
                       impact earnings.

                       As an “emerging growth company,” we cannot be certain if the reduced disclosure requirements applicable
                       to “emerging growth companies” will make our shares of common stock less attractive to investors.
                              We are an “emerging growth company,” as defined in the JOBS Act, and we may take advantage of
                       certain exemptions from various reporting requirements that are applicable to other public companies that are
                       not emerging growth companies including, but not limited to, not being required to obtain an assessment of the
                       effectiveness of our internal controls over financial reporting from our independent registered public accounting
                       firm pursuant to Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive
                       compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a
                       nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute
                       payments not previously approved. In addition, the JOBS Act provides that an emerging growth company can
                       take advantage of an extended transition period for complying with new or revised accounting standards. This
                       allows an emerging growth company to delay the adoption of these accounting standards until they would
                       otherwise apply to private companies. PSAC has elected not to opt out of such extended transition period. We
                       cannot predict if investors will find our shares of common stock less attractive because we will rely on these
                       exemptions. If some investors find our shares of common stock less attractive as a result, there may be a less
                       active market for our shares of common stock and our share price may be more volatile.

                       If we do not develop and implement all required accounting practices and policies, we may be unable to
                       provide the financial information required of a U.S. publicly traded company in a timely and reliable
                       manner.

                             If we fail to develop and maintain effective internal controls and procedures and disclosure procedures
                       and controls, we may be unable to provide financial information and required SEC reports that a U.S. publicly
                       traded company is required to provide in a timely and reliable fashion. Any such delays or deficiencies could
                       penalize us, including by limiting our ability to obtain financing, either in the public capital markets or from
                       private sources and hurt our reputation and could thereby impede our ability to implement our growth strategy.
                       In addition, any such delays or deficiencies could result in our failure to meet the requirements for listing of our
                       shares of common stock on a national securities exchange.

                                                                                65




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              82/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 84 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1280
                       Table of Contents

                       The PSAC board of directors did not obtain a third-party valuation or fairness opinion in determining
                       whether or not to proceed with the Business Combination.
                              PSAC’s board of directors did not obtain a third-party valuation or fairness opinion in connection with
                       their determination to approve the Business Combination with FF. In analyzing the Business Combination,
                       PSAC’s board and management conducted due diligence on FF and researched the industry in which FF
                       operates and concluded that the Business Combination was in the best interest of PSAC’s stockholders.
                       Accordingly, investors will be relying solely on the judgment of PSAC’s board of directors in valuing FF’s
                       business, and the PSAC board of directors may not have properly valued such business. The lack of a third-
                       party valuation or fairness opinion may also lead an increased number of stockholders to vote against the
                       proposed business combination or demand conversion of their shares into cash, which could potentially impact
                       PSAC’s ability to consummate the Business Combination.

                       If PSAC’s stockholders fail to properly demand redemption rights, they will not be entitled to convert their
                       shares of common stock of PSAC into a pro rata portion of the trust account.

                             PSAC stockholders holding Public Shares may demand that PSAC convert their shares into a pro rata
                       portion of the trust account, calculated as of two business days prior to the anticipated consummation of the
                       Business Combination. PSAC stockholders who seek to exercise this conversion right must deliver their stock
                       (either physically or electronically) to PSAC’s transfer agent prior to the vote at the meeting. Any PSAC
                       stockholder who fails to properly demand redemption rights will not be entitled to convert his or her shares into
                       a pro rata portion of the trust account for conversion of his shares. See the section entitled “Special Meeting of
                       PSAC Stockholders — Redemption Rights” for the procedures to be followed if you wish to convert your shares
                       to cash.

                       The Sponsor and PSAC’s officers and directors own shares of common stock and warrants that will be
                       worthless and have made loans and incurred reimbursable expenses that may not be reimbursed or repaid if
                       the Business Combination is not approved. Such interests may have influenced their decision to approve the
                       Business Combination with FF.

                              The Sponsor and PSAC’s officers and directors and/or their affiliates beneficially own or have a pecuniary
                       interest in Private Shares and Private Warrants that they purchased prior to, or simultaneously with, PSAC’s
                       initial public offering. The holders have no redemption rights with respect to these securities in the event a
                       business combination is not effected in the required time period. Therefore, if the Business Combination with
                       FF, or another business combination, is not approved within the required time period, such securities held by
                       such persons will be worthless. Such shares had an estimated aggregate market value of $74,796,022 based
                       upon the closing price of $12.01 per Public Share on Nasdaq on March 29, 2021, and an estimated aggregate
                       market value of $            based upon the closing price of $        per Public Share on Nasdaq on             ,
                       2021, the record date. Such warrants had an estimated aggregate market value of $1,242,389 based upon the
                       closing price of $2.57 per Public Warrant on Nasdaq on March 29, 2021, and an estimated aggregate market
                       value of $           based upon the closing price of $         per Public Warrant on Nasdaq on             , 2021,
                       the record date. See the section entitled “The Business Combination Proposal — Interests of PSAC’s Directors
                       and Officers in the Business Combination.”
                            These financial interests may have influenced the decision of PSAC’s directors to approve the Business
                       Combination with FF and to continue to pursue such Business Combination. In considering the
                       recommendations of PSAC’s board of directors to vote for the business combination proposal and other
                       proposals, its stockholders should consider these interests.

                       PSAC’s executive officers are liable to ensure that proceeds of the trust account are not reduced by vendor
                       claims in the event the Business Combination is not consummated. They have also agreed to pay for any
                       liquidation expenses if a business combination is not consummated. Such liability may have influenced their
                       decision to approve the Business Combination with FF.

                             If the Business Combination with FF, or another business combination, is not consummated by PSAC
                       within the required time period, PSAC’s executive officers will be personally liable under certain circumstances
                       described herein to ensure that the proceeds in the trust account are not reduced by the claims of target
                       businesses or claims of vendors or other entities that are owed money by PSAC for services rendered or
                       contracted for or products sold to PSAC. If PSAC consummates a business combination, on the other hand,
                       PSAC will be liable for

                                                                               66




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            83/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 85 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1281
                       Table of Contents
                       all such claims. Neither PSAC nor the executive officers have any reason to believe that the executive officers
                       will not be able to fulfill their indemnity obligations to PSAC. See the section entitled “Other Information
                       Related to PSAC — Financial Condition and Liquidity” for further information. If PSAC is required to be
                       liquidated and there are no funds remaining to pay the costs associated with the implementation and completion
                       of such liquidation, PSAC’s executive officers have also agreed to advance PSAC the funds necessary to pay
                       such costs and complete such liquidation (currently anticipated to be no more than approximately $15,000) and
                       not to seek repayment for such expense.

                             These personal obligations of the executive officers may have influenced PSAC’s board of directors’
                       decision to approve the Business Combination with FF and to continue to pursue such Business Combination.
                       In considering the recommendations of PSAC’s board of directors to vote for the business combination proposal
                       and other proposals, PSAC’s stockholders should consider these interests.

                       The exercise of PSAC’s directors’ and officers’ discretion in agreeing to changes or waivers in the terms of
                       the Business Combination may result in a conflict of interest when determining whether such changes to the
                       terms of the Business Combination or waivers of conditions are appropriate and in PSAC’s stockholders’
                       best interest.

                              In the period leading up to the closing of the Business Combination, events may occur that, pursuant to
                       the Merger Agreement, would require PSAC to agree to amend the Merger Agreement, to consent to certain
                       actions taken by FF or to waive rights that PSAC is entitled to under the Merger Agreement. Such events could
                       arise because of changes in the course of FF’s business, a request by FF to undertake actions that would
                       otherwise be prohibited by the terms of the Merger Agreement or the occurrence of other events that would
                       have a material adverse effect on FF’s business and would entitle PSAC to terminate the Merger Agreement. In
                       any of such circumstances, it would be at PSAC’s discretion, acting through its board of directors, to grant its
                       consent or waive those rights. The existence of the financial and personal interests of the directors described in
                       the preceding risk factors may result in a conflict of interest on the part of one or more of the directors between
                       what he or they may believe is best for PSAC and what he or they may believe is best for themselves in
                       determining whether or not to take the requested action. As of the date of this proxy statement/consent
                       solicitation statement/prospectus, PSAC does not believe there will be any material changes or waivers that
                       PSAC’s directors and officers would be likely to make after the mailing of this proxy statement/consent
                       solicitation statement/prospectus. PSAC will circulate a new or amended proxy statement/consent solicitation
                       statement/prospectus if changes to the terms of the Transactions that would have a material impact on its
                       stockholders are required prior to the vote on the business combination proposal.

                       If PSAC is unable to complete the Business Combination with FF, or another business combination, by April
                       24, 2022, PSAC will cease all operations except for the purpose of winding up, redeeming 100% of the
                       outstanding Public Shares and, subject to the approval of its remaining stockholders and its board of
                       directors, dissolving and liquidating. In such event, third parties may bring claims against PSAC and, as a
                       result, the proceeds held in the trust account could be reduced and the per-share liquidation price received by
                       stockholders could be less than $10.00 per share.
                              Under the terms of PSAC’s amended and restated certificate of incorporation, PSAC must complete the
                       Business Combination with FF, or another business combination, by April 24, 2022, or PSAC must cease all
                       operations except for the purpose of winding up, redeeming 100% of the outstanding Public Shares and, subject
                       to the approval of its remaining stockholders and its board of directors, dissolving and liquidating. In such
                       event, third parties may bring claims against PSAC. Although PSAC has obtained waiver agreements from
                       certain vendors and service providers it has engaged and owes money to, and the prospective target businesses it
                       has negotiated with, whereby such parties have waived any right, title, interest or claim of any kind they may
                       have in or to any monies held in the trust account, there is no guarantee that they or other vendors who did not
                       execute such waivers will not seek recourse against the trust account notwithstanding such agreements.
                       Furthermore, there is no guarantee that a court will uphold the validity of such agreements. Accordingly, the
                       proceeds held in the trust account could be subject to claims which could take priority over those of PSAC’s
                       Public Stockholders. If PSAC is unable to complete a business combination within the required time period, the
                       executive officers have agreed they will be personally liable under certain circumstances described herein to
                       ensure that the proceeds in the trust account are not reduced by the claims of target businesses or claims of
                       vendors or other entities that are owed money by PSAC for services rendered or contracted for or products sold
                       to PSAC. However, they may not be able to meet such obligation. Therefore, the per-share distribution from the
                       trust account in such a situation may be less than $10.00 due to such claims.

                                                                               67




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             84/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 86 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1282
                       Table of Contents
                              Additionally, if PSAC is forced to file a bankruptcy case or an involuntary bankruptcy case is filed against
                       it which is not dismissed, or if PSAC otherwise enters compulsory or court supervised liquidation, the proceeds
                       held in the trust account could be subject to applicable bankruptcy law, and may be included in its bankruptcy
                       estate and subject to the claims of third parties with priority over the claims of its stockholders. To the extent
                       any bankruptcy claims deplete the trust account, PSAC may not be able to return to its Public Stockholders at
                       least $10.00 per share.

                       PSAC’s Sponsor has agreed to vote in favor of the Business Combination, regardless of how our public
                       stockholders vote.

                             Our Sponsor has agreed to vote its shares in favor of the Business Combination. The Sponsor owns
                       approximately 21% of the outstanding shares of PSAC common stock prior to the Business Combination.
                       Accordingly, it is more likely that the necessary stockholder approval for the Business Combination will be
                       received than would be the case if our Sponsor had agreed to vote its shares in accordance with the majority of
                       the votes cast by our public stockholders.

                       PSAC’s stockholders may be held liable for claims by third parties against PSAC to the extent of distributions
                       received by them.

                             If PSAC is unable to complete the Business Combination with FF, or another business combination within
                       the required time period, PSAC will (i) cease all operations except for the purpose of winding up, (ii) as
                       promptly as reasonably possible but not more than ten business days thereafter, redeem 100% of the outstanding
                       Public Shares, which redemption will completely extinguish Public Stockholders’ rights as stockholders
                       (including the right to receive further liquidation distributions, if any), subject to applicable law and (iii) as
                       promptly as reasonably possible following such redemption, subject to the approval of its remaining
                       stockholders and its board of directors, dissolve and liquidate, subject (in the case of (ii) and (iii) above) to its
                       obligations under Delaware law to provide for claims of creditors and the requirements of other applicable law.
                       PSAC cannot assure you that it will properly assess all claims that may be potentially brought against PSAC. As
                       such, PSAC’s stockholders could potentially be liable for any claims to the extent of distributions received by
                       them (but not more) and any liability of its stockholders may extend well beyond the third anniversary of the
                       date of distribution. Accordingly, PSAC cannot assure you that third parties will not seek to recover from its
                       stockholders amounts owed to them by PSAC.
                              If PSAC is forced to file a bankruptcy case or an involuntary bankruptcy case is filed against it which is
                       not dismissed, any distributions received by stockholders could be viewed under applicable debtor, creditor
                       and/or bankruptcy laws as either a “preferential transfer” or a “fraudulent conveyance.” As a result, a
                       bankruptcy court could seek to recover all amounts received by PSAC’s stockholders. Furthermore, because
                       PSAC intends to distribute the proceeds held in the trust account to its Public Stockholders promptly after the
                       expiration of the time period to complete a business combination, this may be viewed or interpreted as giving
                       preference to its Public Stockholders over any potential creditors with respect to access to or distributions from
                       its assets. Furthermore, PSAC’s board may be viewed as having breached its fiduciary duties to its creditors
                       and/or may have acted in bad faith, and thereby exposing itself and the company to claims of punitive damages,
                       by paying Public Stockholders from the trust account prior to addressing the claims of creditors. PSAC cannot
                       assure you that claims will not be brought against it for these and/or other reasons.

                       Activities taken by existing PSAC stockholders to increase the likelihood of approval of the business
                       combination proposal and other proposals could have a depressive effect on PSAC’s stock.

                             At any time prior to the Special Meeting, during a period when they are not then aware of any material
                       nonpublic information regarding PSAC or its securities, the Sponsor, PSAC’s officers, directors and
                       stockholders from prior to the initial public offering, FF or FF’s shareholders and/or their respective affiliates
                       may purchase shares from institutional and other investors who vote, or indicate an intention to vote, against the
                       business combination proposal, or execute agreements to purchase such shares from such investors in the future,
                       or they may enter into transactions with such investors and others to provide them with incentives to acquire
                       shares of PSAC common stock

                                                                                68




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               85/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 87 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1283
                       Table of Contents
                       or vote their shares in favor of the business combination proposal. The purpose of such share purchases and
                       other transactions would be to increase the likelihood of PSAC obtaining sufficient proxies to vote in favor of
                       the proposal set forth herein where it appears that such proposal would otherwise not be approved. Entering into
                       any such arrangements may have a depressive effect on PSAC common stock. For example, as a result of these
                       arrangements, an investor or holder may have the ability to effectively purchase shares at a price lower than
                       market value and may therefore be more likely to sell shares, either prior to or immediately after the Special
                       Meeting.

                       Risks Related to the Redemption

                       There is no guarantee that a stockholder’s decision whether to redeem their shares for a pro rata portion of
                       the trust account will put the stockholder in a better future economic position.

                              PSAC can give no assurance as to the price at which a stockholder may be able to sell its Public Shares in
                       the future following the completion of the Business Combination or any alternative business combination.
                       Certain events following the consummation of any initial business combination, including the Business
                       Combination, may cause an increase in PSAC’s share price, and may result in a lower value realized now than a
                       stockholder of PSAC might realize in the future had the stockholder redeemed their shares. Similarly, if a
                       stockholder does not redeem their shares, the stockholder will bear the risk of ownership of the Public Shares
                       after the consummation of any initial business combination, including the Business Combination, and there can
                       be no assurance that a stockholder can sell its shares in the future for a greater amount than the redemption price
                       set forth in this proxy statement/consent solicitation statement/prospectus. A stockholder should consult the
                       stockholder’s own tax and/or financial advisor for assistance on how this may affect his, her or its individual
                       situation.

                       Stockholders who wish to convert their Public Shares in connection with the Business Combination must
                       comply with specific requirements for conversion that may make it more difficult for them to exercise their
                       conversion rights prior to the deadline for exercising their rights.

                             Each Public Stockholder will have the right, regardless of whether he, she, or it is voting for or against the
                       Business Combination or does not vote at all, to demand that we convert such holder’s shares into a pro rata
                       share of the trust account as of two business days prior to the consummation of the Business Combination.
                       Public Stockholders who wish to convert their shares must either (i) tender their certificates to our transfer agent
                       physically or (ii) deliver their shares to the transfer agent electronically using the Depository Trust Company’s
                       DWAC (Deposit/Withdrawal At Custodian) System, at the holders’ option, in each case prior to the Special
                       Meeting. In order to obtain a physical stock certificate, a stockholder’s broker and/or clearing broker, DTC and
                       our transfer agent will need to act to facilitate this request. It is our understanding that stockholders should
                       generally allot at least two weeks to obtain physical certificates from the transfer agent. However, because we
                       do not have any control over this process or over the brokers or DTC, it may take significantly longer than two
                       weeks to obtain a physical stock certificate. While we have been advised that it takes a short time to deliver
                       shares through the DWAC System, we cannot assure you of this fact. Accordingly, if it takes longer than we
                       anticipate for stockholders to deliver their shares, stockholders who wish to convert may be unable to meet the
                       deadline for exercising their conversion rights and thus may be unable to convert their shares.

                       If Public Stockholders who wish to convert their shares tender their certificates to our transfer agent
                       physically, such converting stockholders may be unable to sell their securities when they wish to in the event
                       that the Business Combination is not approved.
                             If Public Stockholders who wish to convert their shares tender their certificates to our transfer agent
                       physically and the Business Combination is not consummated, we will promptly return such certificates to the
                       tendering Public Stockholders. Accordingly, investors who attempted to convert their shares in such a
                       circumstance will be unable to sell their securities after the failed acquisition until we have returned their
                       securities to them. The market price for our shares of common stock may decline during this time and you may
                       not be able to sell your securities when you wish to, even while other stockholders that did not seek conversion
                       may be able to sell their securities.

                                                                               69




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              86/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 88 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1284
                       Table of Contents

                       If third parties bring claims against PSAC, the proceeds held in the trust account could be reduced and the
                       per share redemption amount received by stockholders may be less than $10.00 per share.
                              Our placing of funds in trust may not protect those funds from third party claims against us. Although we
                       will seek to have all vendors and service providers we engage and prospective target businesses we negotiate
                       with execute agreements with us waiving any right, title, interest or claim of any kind in or to any monies held
                       in the trust account for the benefit of our Public Stockholders, they may not execute such agreements.
                       Furthermore, even if such entities execute such agreements with us, they may seek recourse against the trust
                       account. A court may not uphold the validity of such agreements. Accordingly, the proceeds held in trust could
                       be subject to claims which could take priority over those of our Public Stockholders. If we are unable to
                       complete a business combination and distribute the proceeds held in trust to our Public Stockholders, our
                       Sponsor has agreed (subject to certain exceptions described elsewhere in this prospectus) that it will be liable to
                       ensure that the proceeds in the trust account are not reduced below $10.00 per share by the claims of target
                       businesses or claims of vendors or other entities that are owed money by us for services rendered or contracted
                       for or products sold to us. However, we have not asked our Sponsor to reserve for such indemnification
                       obligations, nor have we independently verified whether our Sponsor has sufficient funds to satisfy its
                       indemnity obligations and believe that our Sponsor’s only assets are securities of our company. Therefore, we
                       believe it is unlikely that our Sponsor will be able to satisfy its indemnification obligations if it is required to do
                       so. As a result, the per-share distribution from the trust account may be less than $10.00, plus interest, due to
                       such claims.

                             Additionally, if we are forced to file a bankruptcy case or an involuntary bankruptcy case is filed against
                       us which is not dismissed, the proceeds held in the trust account could be subject to applicable bankruptcy law,
                       and may be included in our bankruptcy estate and subject to the claims of third parties with priority over the
                       claims of our stockholders. To the extent any bankruptcy claims deplete the trust account, we may not be able to
                       return to our Public Stockholders at least $10.00 per share.

                       Risks If the Adjournment Proposal Is Not Approved

                       If the adjournment proposal is not approved, and an insufficient number of votes have been obtained to
                       authorize the consummation of the Business Combination, PSAC’s board of directors will not have the
                       ability to adjourn the Special Meeting to a later date in order to solicit further votes, and, therefore, the
                       Business Combination will not be approved.

                             PSAC’s board of directors is seeking approval to adjourn the Special Meeting to a later date or dates if, at
                       the Special Meeting, PSAC does not have sufficient proxies to approve one or more of the other proposals. If
                       the adjournment proposal is not approved, PSAC’s board will not have the ability to adjourn the Special
                       Meeting to a later date and, therefore, the Business Combination would not be completed.

                                                                                 70




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 87/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 89 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1285
                       Table of Contents

                                                   SPECIAL MEETING OF PSAC STOCKHOLDERS

                       General
                             PSAC is furnishing this proxy statement/consent solicitation statement/prospectus to PSAC’s stockholders
                       as part of the solicitation of proxies by PSAC’s board of directors for use at the Special Meeting of PSAC
                       stockholders to be held on         , 2021, and at any adjournment or postponement thereof. This proxy
                       statement/consent solicitation statement/prospectus provides PSAC’s stockholders with information they need
                       to know to be able to vote or instruct their vote to be cast at the Special Meeting.

                       Date, Time and Place

                             The Special Meeting of stockholders will be held on         , 2021, at 11:00 a.m., Eastern time, in a virtual
                       format. PSAC stockholders may attend, vote and examine the list of PSAC stockholders entitled to vote at the
                       Special Meeting by visiting https://www.cstproxy.com/propertysolutionsacquisition/sm2021 and entering the
                       control number found on their proxy card, voting instruction form or notice they previously received. In light of
                       public health concerns regarding the novel coronavirus (COVID-19), the Special Meeting will be held in a
                       virtual meeting format only. You will not be able to attend the Special Meeting physically.

                       Purpose of the PSAC Special Meeting

                             At the Special Meeting, PSAC is asking holders of PSAC common stock to:
                             •     consider and vote upon a proposal to adopt the Merger Agreement and approve the Business
                                   Combination contemplated thereby (the business combination proposal);

                             •     consider and vote upon separate proposals to approve amendments to PSAC’s current amended and
                                   restated certificate of incorporation: (i) change the name of the public entity from “Property
                                   Solutions Acquisition Corp.” to “Faraday Future Intelligent Electric Inc.”; (ii) increase PSAC’s
                                   authorized shares from 50,000,000 authorized shares of a single class of common stock and
                                   1,000,000 authorized shares of preferred stock to 750,000,000 authorized shares of Class A
                                   common stock, 75,000,000 authorized shares of Class B common stock, and 10,000,000 authorized
                                   shares of preferred stock; (iii) amend the voting rights of PSAC shareholders such that each share of
                                   Class B common stock will be entitled to ten votes for each such share after such time as New FF at
                                   the end of any 20 consecutive trading days, has a volume weighted average total equity market
                                   capitalization of at least $20 billion; (iv) delete the various provisions applicable only to special
                                   purpose acquisition corporations (such as the obligation to dissolve and liquidate if a business
                                   combination is not consummated within a certain period of time); (v) add provisions authorizing
                                   New FF’s board of directors to issue preferred stock, rights, warrants and options without
                                   shareholder approval; and (vi) amend the choice of forum provisions to permit only federal district
                                   courts to consider claims arising under the Securities Act. (charter proposals);

                             •     to elect nine directors who, upon consummation of the Transactions, will be the directors of New
                                   FF, in each case, until their successors are elected and qualified or their earlier resignation or
                                   removal (director election proposal);
                             •     consider and vote upon a proposal to approve, for purposes of complying with applicable listing
                                   rules of Nasdaq, the issuance by PSAC of common stock, par value $0.0001 per share, to certain
                                   accredited investors and qualified institutional buyers in each case in a private placement, the
                                   proceeds of which will be used to finance the Business Combination and related transactions and
                                   the costs and expenses incurred in connection therewith with any balance used for working capital
                                   purposes (the Nasdaq proposal);

                             •     to consider and vote upon a proposal to approve the 2021 Plan (incentive plan proposal); and

                             •     consider and vote upon a proposal to adjourn the Special Meeting to a later date or dates, if
                                   necessary, to permit further solicitation and vote of proxies in the event that PSAC does not have
                                   sufficient proxies to approve one or more of the foregoing proposals (adjournment proposal).

                                                                               71




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             88/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 90 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1286
                       Table of Contents

                       Recommendation of PSAC Board of Directors
                              PSAC’s board of directors has unanimously determined that the business combination proposal is fair to
                       and in the best interests of PSAC and its stockholders; has unanimously approved the business combination
                       proposal; unanimously recommends that stockholders vote “FOR” the business combination proposal;
                       unanimously recommends that stockholders vote “FOR” each of the charter proposals; unanimously
                       recommends that stockholders vote “FOR” the election of all of the persons nominated by PSAC’s management
                       for election as directors; unanimously recommends that stockholders vote “FOR” the incentive plan proposal;
                       unanimously recommends that stockholders vote “FOR” the Nasdaq proposal; and unanimously recommends
                       that stockholders vote “FOR” an adjournment proposal if one is presented to the meeting.

                       Record Date; Persons Entitled to Vote

                             PSAC has fixed the close of business on         , 2021, as the “record date” for determining PSAC
                       stockholders entitled to notice of and to attend and vote at the Special Meeting. As of the close of business on
                            , 2021, there were 29,516,511 shares of PSAC common stock outstanding and entitled to vote. Each share
                       of PSAC common stock is entitled to one vote per share at the Special Meeting.

                             Pursuant to agreements with PSAC, the 6,227,812 Private Shares held by the Sponsor, and any shares of
                       common stock acquired by them or any of PSAC’s officers or directors in the aftermarket, will be voted in favor
                       of the business combination proposal. In connection with PSAC’s initial public offering, EarlyBird had also
                       agreed to vote its shares in favor of the business combination proposal and currently owns 311,215 shares.

                       Quorum
                              The presence, in person (which would include presence at a virtual meeting) or by proxy, of a majority of
                       all the outstanding shares of common stock entitled to vote constitutes a quorum at the Special Meeting.

                       Abstentions and Broker Non-Votes

                             Proxies that are marked “abstain” and proxies relating to “street name” shares that are returned to PSAC
                       but marked by brokers as “not voted” will be treated as shares present for purposes of determining the presence
                       of a quorum on all matters. The latter will not be treated as shares entitled to vote on the matter as to which
                       authority to vote is withheld from the broker. If a stockholder does not give the broker voting instructions, under
                       applicable self-regulatory organization rules, its broker may not vote its shares on “non-routine” proposals, such
                       as the business combination proposal, the charter proposals and the incentive plan proposal.

                       Required Vote for Approval

                             The approval of the business combination proposal and the charter proposals will require the affirmative
                       vote for the proposal by the holders of a majority of the then outstanding shares of common stock. Abstentions
                       and broker non-votes have the same effect as a vote against the proposals.
                              The approval of the incentive plan proposal, the Nasdaq proposal and adjournment proposal, if presented,
                       will require the affirmative vote of the holders of a majority of PSAC common stock represented and entitled to
                       vote thereon at the meeting. Abstentions are deemed entitled to vote on such proposals. Therefore, they have the
                       same effect as a vote against the proposals. Broker non-votes are not deemed entitled to vote on such proposals
                       and, therefore, they will have no effect on the vote on such proposals.

                              Directors are elected by a plurality. “Plurality” means that the individuals who receive the largest number
                       of votes cast “FOR” are elected as directors. Consequently, any shares not voted “FOR” a particular nominee
                       (whether as a result of an abstention, a direction to withhold authority or a broker non-vote) will not be counted
                       in the nominee’s favor.

                                                                               72




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             89/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 91 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1287
                       Table of Contents

                       Voting Your Shares
                              Each share of PSAC common stock that you own in your name entitles you to one vote. Your proxy card
                       shows the number of shares of PSAC common stock that you own. If your shares are held in “street name” or
                       are in a margin or similar account, you should contact your broker to ensure that votes related to the shares you
                       beneficially own are properly counted.

                             PSAC stockholders may vote electronically at the Special Meeting by proxy or by visiting
                       https://www.cstproxy.com/propertysolutionsacquisition/sm2021 and entering the control number found on their
                       proxy card, voting instruction form or notice they previously received. If you vote by proxy, you may change
                       your vote by submitting a later dated proxy before the deadline or by voting electronically at the Special
                       Meeting.

                       Revoking Your Proxy

                            If you are a stockholder and you give a proxy, you may revoke it at any time before it is exercised by
                       doing any one of the following:
                             •     you may send another proxy card with a later date;

                             •     you may notify PSAC’s Secretary in writing before the Special Meeting that you have revoked your
                                   proxy; or

                             •     you may attend the Special Meeting, revoke your proxy, and vote in person, as indicated above.

                       Who Can Answer Your Questions About Voting Your Shares
                             If you are a stockholder and have any questions about how to vote or direct a vote in respect of your
                       shares of PSAC common stock, you may call Morrow Sodali LLC, PSAC’s proxy solicitor, at (800) 662-5200
                       or Jordan Vogel, PSAC’s Co-Chief Executive Officer and Secretary, at (646) 502-9845.

                       Redemption Rights

                              Holders of Public Shares may seek to convert their shares to cash, regardless of whether they vote for or
                       against the business combination proposal or do not vote at all. Any stockholder holding Public Shares as of the
                       record date may demand that PSAC convert such shares into a pro rata portion of the trust account (which, for
                       illustrative purposes, was approximately $        per share as of       , 2021, the record date), calculated as of
                       two business days prior to the anticipated consummation of the Business Combination. If a holder properly
                       seeks conversion as described in this section and the Business Combination is consummated, PSAC will convert
                       these shares into a pro rata portion of funds deposited in the trust account and the holder will no longer own
                       these shares following the Business Combination.

                             PSAC’s Sponsor will not have redemption rights with respect to any shares of common stock owned by
                       them, directly or indirectly.
                             Holders may demand conversion by delivering their stock, either physically or electronically using
                       Depository Trust Company’s DWAC System, to PSAC’s transfer agent prior to the vote at the meeting. If you
                       hold the shares in street name, you will have to coordinate with your broker to have your shares certificated or
                       delivered electronically. Certificates that have not been tendered (either physically or electronically) in
                       accordance with these procedures will not be converted into cash. There is a nominal cost associated with this
                       tendering process and the act of certificating the shares or delivering them through the DWAC system. The
                       transfer agent will typically charge the tendering broker $45 and it would be up to the broker whether or not to
                       pass this cost on to the converting stockholder. In the event the proposed business combination is not
                       consummated this may result in an additional cost to stockholders for the return of their shares.

                             Any request to convert such shares, once made, may be withdrawn at any time up to the vote on the
                       business combination proposal. Furthermore, if a holder of a Public Share delivered its certificate in connection
                       with an election of its conversion and subsequently decides prior to the applicable date not to elect to exercise
                       such rights, it may simply request that the transfer agent return the certificate (physically or electronically).

                                                                              73




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            90/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 92 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1288
                       Table of Contents
                             If the Business Combination is not approved or completed for any reason, then PSAC’s Public
                       Stockholders who elected to exercise their redemption rights will not be entitled to convert their shares into a
                       pro rata portion of the trust account, as applicable. In such case, PSAC will promptly return any shares
                       delivered by public holders. If PSAC would be left with less than $5,000,001 of net tangible assets as a result of
                       the holders of Public Shares properly demanding conversion of their shares to cash, PSAC will not be able to
                       consummate the Business Combination.

                              The closing price of PSAC common stock on            , 2021, the record date, was $        . The cash held in
                       the trust account on such date was approximately $          ($       per Public Share). Prior to exercising
                       redemption rights, stockholders should verify the market price of PSAC common stock as they may receive
                       higher proceeds from the sale of their common stock in the public market than from exercising their redemption
                       rights if the market price per share is higher than the conversion price. PSAC cannot assure its stockholders that
                       they will be able to sell their shares of PSAC common stock in the open market, even if the market price per
                       share is higher than the conversion price stated above, as there may not be sufficient liquidity in its securities
                       when its stockholders wish to sell their shares.

                             If a holder of Public Shares exercises its redemption rights, then it will be exchanging its shares of PSAC
                       common stock for cash and will no longer own those shares. You will be entitled to receive cash for these shares
                       only if you properly demand conversion no later than the close of the vote on the business combination proposal
                       by delivering your stock certificate (either physically or electronically) to PSAC’s transfer agent prior to the
                       vote at the meeting, and the Business Combination is consummated.

                       Appraisal Rights
                             Neither stockholders, unitholders nor warrant holders of PSAC have appraisal rights in connection with
                       the Business Combination under the DGCL.

                       Proxy Solicitation Costs

                             PSAC is soliciting proxies on behalf of its board of directors. This solicitation is being made by mail but
                       also may be made by telephone or in person. PSAC and its directors, officers and employees may also solicit
                       proxies in person, by telephone or by other electronic means. PSAC will bear the cost of the solicitation.

                             PSAC has hired Morrow Sodali LLC to assist in the proxy solicitation process. PSAC will pay that firm a
                       fee of $25,000 plus disbursements. Such payment will be made from non-trust account funds.
                            PSAC will ask banks, brokers and other institutions, nominees and fiduciaries to forward the proxy
                       materials to their principals and to obtain their authority to execute proxies and voting instructions. PSAC will
                       reimburse them for their reasonable expenses.

                       Sponsor

                              As of      , 2021, the record date, the Sponsor beneficially owned and was entitled to vote an aggregate
                       of 6,227,812 Private Shares that were issued prior to or concurrently with PSAC’s initial public offering. Such
                       shares currently constitute approximately 21% of the outstanding shares of PSAC’s common stock. The
                       Sponsor and PSAC’s directors and officers have agreed to vote such Private Shares, as well as any shares of
                       PSAC common stock acquired in the aftermarket, in favor of the business combination proposal. The Sponsor
                       and PSAC’s directors and officers also intend to vote their shares in favor of all other proposals being presented
                       at the meeting. The Private Shares held by the Sponsor have no right to participate in any redemption
                       distribution and will be worthless if no business combination is effected by PSAC.

                            In connection with the initial public offering, the Sponsor entered into an escrow agreement pursuant to
                       which the Founder Shares are held in escrow and may not be transferred (subject to limited exceptions) until
                       one year after the consummation of an initial business combination or earlier if, subsequent to the
                       consummation of an initial business combination, (i) the last sales price of PSAC’s common stock equals or
                       exceeds $12.50 per share (as adjusted for stock splits, stock dividends, reorganizations and recapitalizations) for
                       any 20 trading days within any 30 trading day period commencing at least 150 days after the initial business
                       combination or (ii) PSAC (or any successor entity) consummates a subsequent liquidation, merger, stock
                       exchange or other similar transaction which

                                                                               74




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              91/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 93 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1289
                       Table of Contents
                       results in all of the company’s stockholders having the right to exchange their shares of common stock for cash,
                       securities or other property. The Private Shares held by the Sponsor as a result of its purchase of private units
                       are not transferable by the Sponsor until the closing of an initial business combination.

                              At any time prior to the Special Meeting, during a period when they are not then aware of any material
                       nonpublic information regarding PSAC or its securities, the Sponsor, FF or its shareholder and/or their
                       respective affiliates may purchase shares from institutional and other investors who vote, or indicate an
                       intention to vote, against the business combination proposal, or execute agreements to purchase such shares
                       from such investors in the future, or they may enter into transactions with such investors and others to provide
                       them with incentives to acquire shares of PSAC’s common stock or vote their shares in favor of the business
                       combination proposal. The purpose of such share purchases and other transactions would be to increase the
                       likelihood of satisfaction of the requirements to complete the Business Combination where it appears that such
                       requirements would otherwise not be met. While the exact nature of any such incentives has not been
                       determined as of the date of this proxy statement/consent solicitation statement/prospectus, they might include,
                       without limitation, arrangements to protect such investors or holders against potential loss in value of their
                       shares, including the granting of put options and the transfer to such investors or holders of shares or rights
                       owned by the Sponsor for nominal value.

                              Entering into any such arrangements may have a depressive effect on PSAC common stock. For example,
                       as a result of these arrangements, an investor or holder may have the ability to effectively purchase shares at a
                       price lower than market value and may therefore be more likely to sell shares, either prior to or immediately
                       after the Special Meeting.
                            If such transactions are effected, the consequence could be to cause the Business Combination to be
                       approved in circumstances where such approval could not otherwise be obtained. Purchases of shares by the
                       persons described above would allow them to exert more influence over the approval of the business
                       combination proposal and other proposals and would likely increase the chances that such proposals would be
                       approved.

                              No agreements dealing with the above arrangements or purchases have been entered into as of the date of
                       this proxy statement/consent solicitation statement/prospectus. PSAC will file a Current Report on Form 8-K to
                       disclose arrangements entered into or significant purchases made by any of the aforementioned persons that
                       would affect the vote on the business combination proposal or the net tangible asset threshold. Any such report
                       will include descriptions of any arrangements entered into or significant purchases by any of the aforementioned
                       persons.

                                                                              75




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           92/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 94 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1290
                       Table of Contents

                                           FF’S SOLICITATION OF WRITTEN CONSENTS OR PROXIES

                       Purpose of the Consent or Proxy Solicitation; Recommendation of FF’s Board of Directors
                             FF’s board of directors is providing this proxy statement/consent solicitation statement/prospectus to
                       FF shareholders. FF shareholders holding shares with voting rights are being asked to adopt and approve the
                       adoption of the Merger Agreement and the Business Combination (the “FF merger proposal”) by executing and
                       delivering the written consent furnished with this proxy statement/consent solicitation statement/prospectus.

                           For more information regarding the FF merger proposal, see the section entitled “The Business
                       Combination Proposal.”

                             After consideration, FF’s board of directors unanimously approved and declared advisable the Merger
                       Agreement and the Business Combination upon the terms and conditions set forth in the Merger Agreement,
                       and unanimously determined that the Merger Agreement (including, but not limited to, the Plan of Merger,
                       attached as Exhibit D thereto) and the Business Combination are in the best interests of FF and its shareholders.
                       FF’s board of directors unanimously recommends that FF shareholders holding shares with voting rights
                       approve the FF merger proposal.

                       FF Shareholders Entitled to Consent or Vote
                             Only FF shareholders of record, holding shares with voting rights, as of the close of business on     ,
                       2021, (the “FF Record Date”), will be entitled to execute and deliver a written consent or vote on the FF merger
                       proposal. As of the close of business on the FF Record Date, there were           shares with voting rights
                       outstanding.

                       Required Written Consents or Votes

                              The approval of the FF merger proposal requires approval by special resolution, being the affirmative vote
                       or consent of the holders of not less than two-thirds of the voting power of such FF shareholders as, being
                       entitled to do so, vote in person or, where proxies are allowed, by proxy at a general meeting of FF of which
                       notice specifying the intention to propose the resolution as a special resolution has been duly given and where a
                       poll is taken regard shall be had in computing a majority to the number of votes to which each FF shareholder is
                       entitled; or approved in writing by all of the FF shareholders entitled to vote at a general meeting of FF in
                       relation thereto, in one or more instruments each signed by one or more of such FF shareholders and the
                       effective date of the special resolution so adopted shall be the date on which the instrument or the last of such
                       instruments, if more than one, is executed.

                             Concurrently with the execution of the Merger Agreement, PSAC and FF entered into support agreements
                       with certain FF shareholders (the “Supporting FF Shareholders”), requiring each Supporting FF Shareholder to
                       approve and vote in favor of the Business Combination, subject to the terms and conditions set forth therein.
                       The FF shares that are owned by the Supporting FF Shareholders and that are subject to the support agreements
                       represent approximately 99.94% of the voting power of FF, in each case, as of April 5, 2021; accordingly, FF
                       expects to have the required votes to obtain the FF shareholder approval required under the Merger Agreement.

                       Submission of Written Consents or Proxies
                              You may consent to or vote in favor of the FF merger proposal with respect to your FF shares by
                       completing, dating and signing the written consent or proxy enclosed with this proxy statement/consent
                       solicitation statement/prospectus and promptly returning it to FF by the consent or voting deadline.

                             Once you have completed, dated and signed the written consent, you may deliver it to FF by emailing a
                       .pdf copy to Jarret Johnson, General Counsel of FF, at jarret.johnson@ff.com or by mailing your written consent
                       or proxy to FF Intelligent Mobility Global Holdings Ltd., 18455 S. Figueroa Street, Gardena, California 90248,
                       Attention: General Counsel.

                            FF’s board of directors has set      , 2021 as the consent or voting deadline. FF reserves the right to
                       extend the consent or voting deadline beyond       , 2021. Any such extension may be made without notice to
                       FF shareholders.

                                                                              76




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           93/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 95 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1291
                       Table of Contents

                       Executing Written Consents or Proxies; Revocation of Written Consents or Proxies
                             You may execute a written consent or proxy to approve the FF merger (which is equivalent to a vote
                       “FOR” such proposal), or disapprove, or abstain from consenting or voting with respect to, the FF merger
                       proposal (which is equivalent to a vote “AGAINST” such proposal). If you do not return your written consent, it
                       will have the same effect as a vote “AGAINST” the FF merger proposal. If you are a record holder of FF shares
                       with voting rights on the FF Record Date and you return a signed written consent or proxy without indicating
                       your decision on the FF merger proposal, you will have given your consent or proxy (as applicable) to approve
                       such proposal.

                              Your consent or proxy to the FF merger proposal may be changed or revoked at any time before the
                       consent or voting deadline. If you wish to change or revoke your consent or proxy before the consent or voting
                       deadline, you may do so by sending a new written consent or proxy with a later date or by delivering a notice of
                       revocation, in either case by emailing a .pdf copy to Jarret Johnson, General Counsel of FF, at
                       jarret.johnson@ff.com or by mailing your written consent or proxy to FF Intelligent Mobility Global Holdings
                       Ltd., 18455 S. Figueroa Street, Gardena, California 90248, Attention: General Counsel.

                       Solicitation of Written Consents or Proxies; Expenses

                              The expense of preparing, printing and mailing these consent solicitation materials is being borne by FF.
                       Officers and employees of FF may solicit consents or proxies by telephone and in person, in addition to
                       solicitation by mail. These persons will receive their regular compensation but no special compensation for
                       soliciting consents or proxies.

                                                                              77




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          94/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 96 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1292
                       Table of Contents

                                                      THE BUSINESS COMBINATION PROPOSAL
                             The discussion in this proxy statement/consent solicitation statement/prospectus of the Business
                       Combination and the principal terms of the Merger Agreement is subject to, and is qualified in its entirety by
                       reference to, the Merger Agreement. A copy of the Merger Agreement is attached as Annex A to this proxy
                       statement/consent solicitation statement/prospectus.

                       Structure of the Transactions

                            The Merger Agreement provides, among other things, for Merger Sub to merge with and into FF, with
                       FF surviving as a wholly-owned subsidiary of PSAC.

                             Under the Merger Agreement, the outstanding FF shares (other than the outstanding FF shares held by
                       FF Top), the outstanding FF converting debt and certain other outstanding liabilities of FF will be converted
                       into 151,463,831 shares of new Class A common stock of New FF following the Transactions and, for FF Top,
                       61,712,763 shares of new Class B common stock of New FF following the Transactions, with each such
                       outstanding FF share (or indicative FF share, with respect to such outstanding FF converting debt and such
                       other outstanding liabilities of FF) converted into a number of shares of new Class A common stock (or, in the
                       case of FF Top, shares of new Class B common stock) of New FF following the Transactions equal to the
                       Exchange Ratio, the numerator of which is equal to (i) the number of shares of New FF common stock
                       following the Transactions equal to the quotient of (A) $2,716,000,000 (plus net cash of FF, less debt of FF, plus
                       debt of FF that will be converted into shares of New FF common stock following the Transactions, plus any
                       additional bridge loan in an amount not to exceed $100,000,000), divided by (B) $10, minus (ii) an additional
                       25,000,000 shares which may be issuable to FF stockholders as additional consideration upon certain price
                       thresholds, and the denominator of which is equal to the sum of (y) the number of outstanding shares of FF,
                       including shares issuable upon exercise of vested FF options and vested FF warrants (in each case assuming
                       cashless exercise) and upon conversion of outstanding convertible notes, and (z) the indicative number of FF
                       shares with respect to the outstanding FF converting debt.
                             Additionally, each FF option or FF warrant that is outstanding immediately prior to the closing of the
                       Business Combination (and by its terms will not terminate upon the closing of the Business Combination) will
                       remain outstanding and convert into the right to purchase a number of shares of New FF Class A common stock
                       equal to the number of FF ordinary shares subject to such option or warrant multiplied by the Exchange Ratio at
                       an exercise price per share equal to the current exercise price per share for such option or warrant divided by the
                       Exchange Ratio, with the aggregate amount of shares of Class A common stock issuable upon exercise of such
                       options and warrants to be 35,821,808.

                             Following the closing of the Business Combination, and as additional consideration for the Merger and
                       the other transactions contemplated by the Business Combination, after the occurrence of the triggering events
                       described below within the Earnout Period, New FF will issue or cause to be issued to each FF shareholder
                       (allocated among them as set forth on the allocation schedule in the Merger Agreement), the following shares of
                       Class A common stock (the “Earnout Shares”), upon the terms and subject to the conditions set forth in the
                       Merger Agreement:

                             •     upon the occurrence of Earnout Triggering Event I, a one-time issuance of 12,500,000 Earnout
                                   Shares in the aggregate; and
                             •     upon the occurrence of Earnout Triggering Event II, a one-time issuance of 12,500,000 Earnout
                                   Shares in the aggregate.

                              For the avoidance of doubt, FF shareholders shall be entitled to receive Earnout Shares upon the
                       occurrence of each Earnout Triggering Event; provided, however, that each triggering event described above
                       shall only occur once, if at all, and in no event shall FF shareholders be entitled to receive more than an
                       aggregate of 25,000,000 Earnout Shares.

                             Accordingly, this prospectus covers up to an aggregate of 273,998,402 shares of PSAC common stock.
                             In connection with the Business Combination, each outstanding share of PSAC’s common stock, by its
                       terms, will automatically convert into one share of Class A common stock upon consummation of the Business
                       Combination. Each outstanding warrant of PSAC entitles the holder thereof to purchase shares of Class A
                       common stock beginning on the later of 30 days after the consummation of a business combination and 12
                       months from the closing of the initial public offering.

                                                                               78




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             95/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 97 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1293
                       Table of Contents
                              Immediately after the closing of the Business Combination, assuming no Public Stockholder exercises its
                       redemption rights, former FF shareholders and converting FF debtholders will own 213,176,594 shares or
                       approximately 66.0% of the voting control and shares of New FF common stock to be outstanding immediately
                       after the Business Combination, current PSAC stockholders will own 30,206,511 shares or approximately 9.4%
                       of the voting control and shares of New FF common stock, and the remaining 79,500,000 shares or 24.6% of
                       the voting control and shares will be held by the investors purchasing PSAC common stock in the Private
                       Placement, in each case, based on the number of shares of PSAC common stock outstanding as of             , 2021
                       (in each case, without regard to (i) any shares of New FF common stock issuable upon exercise of options and
                       warrants and (ii) any Earnout Shares). After such time as New FF at the end of any 20 consecutive trading days,
                       has a volume weighted average total equity market capitalization of at least $20 billion, holders of shares of
                       Class B common stock will be entitled to ten votes for each such share, which will cause FF stakeholders to
                       own 87.5% of the voting control of New FF, current PSAC stockholders will own approximately 3.4% of the
                       voting control of New FF and approximately 9.1% of the voting control of New FF will be held by the investors
                       purchasing PSAC common stock in the private placement.

                       FF Headquarters; Stock Symbols

                             After completion of the Transactions:

                             •     the corporate headquarters and principal executive offices of New FF will be located at 18455 S.
                                   Figueroa St., Gardena, CA 90248, which is FF’s corporate headquarters; and
                             •     if the parties’ application for listing is approved, PSAC’s shares of common stock and warrants will
                                   be traded on the Nasdaq Stock Market under the symbols FFIE and FFIEW, respectively.

                       Background of the Business Combination

                             PSAC is a blank check company formed in order to effect a merger, share exchange, asset acquisition,
                       stock purchase, recapitalization, reorganization or other similar business combination with one or more
                       businesses or entities. PSAC was incorporated under the laws of the State of Delaware on February 11, 2020.

                             The Business Combination with FF is the result of an extensive search for a potential transaction and
                       business combination utilizing the network and investing and transaction experience of PSAC’s management
                       team. The terms of the Merger Agreement are the result of arm’s-length negotiations between representatives of
                       PSAC and FF. The following is a brief discussion of the background of these negotiations, the Merger
                       Agreement and the Business Combination.
                             On July 24, 2020, PSAC closed its initial public offering. Prior to the consummation of its initial public
                       offering, neither PSAC, nor anyone on its behalf, contacted any prospective target businesses or had any
                       substantive discussions, formal or otherwise, with respect to a transaction with PSAC.

                              From the date of the initial public offering through the signing of the Merger Agreement with FF on
                       January 27, 2021, representatives of PSAC contacted and were contacted by a number of individuals and
                       entities with respect to business combination opportunities and engaged in discussions with several possible
                       target businesses regarding potential transactions. During that period, PSAC’s officers and directors identified
                       and met with over 40 potential target businesses from a wide range of industry segments and had in person
                       and/or virtual and telephonic meetings with many target management teams, owners, and their representatives.
                       The decision not to pursue any particular target business that PSAC analyzed was generally the result of one or
                       more of (i) PSAC’s determination that such business did not represent as attractive a target as FF due to a
                       combination of business prospects (including expected revenue growth, nature of customer and supplier
                       arrangements and competitive strength of products and services), strategy, management teams, structure and
                       valuation, (ii) a difference in valuation expectations between PSAC, on the one hand, and the target and/or its
                       owners, on the other hand, (iii) a potential target’s unwillingness to engage with PSAC given the timing and
                       uncertainty of closing due to the requirement for PSAC stockholder approval or (iv) a potential target’s
                       unwillingness to engage with PSAC given conflicting business objectives on the target’s side.

                             On an ongoing basis, FF’s management team and board of directors, together with its financial and legal
                       advisors, have reviewed and evaluated potential strategic opportunities and alternatives with a view to
                       enhancing shareholder value. Such opportunities and alternatives have included, among other things, secured
                       and unsecured debt and public and private equity financings to support the company’s operational needs and
                       advance the development and production of the FF 91.

                                                                               79




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          96/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 98 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1294
                       Table of Contents
                              On October 30, 2018, Stifel Nicolas & Co., Inc. (“Stifel”) and its subsidiary, Miller Buckfire & Co., LLC,
                       were engaged by FF to explore a broad range of capital raising alternatives. In May of 2020, Stifel, on behalf of
                       FF, expanded its exploration of strategic alternatives to include potential special purpose acquisition company
                       acquirers. During June and July 2020, Stifel received multiple letters of interest, including one from Riverside
                       Management Group (“Riverside”). Riverside became aware of FF at the end of June and began discussions with
                       Stifel about the opportunity. On July 7, 2020, Riverside executed a non-disclosure agreement to receive data
                       room access and requested access to FF management. On July 8, 2020, FF conducted a management
                       presentation for Riverside. At that time, FF began discussions with representatives of Credit Suisse Securities
                       (USA) LLC (“Credit Suisse”) about reviewing interest that had been expressed in FF from multiple parties
                       interested in acquisition or capital raising opportunities. On July 19, 2020, FF engaged Credit Suisse to act as
                       the company’s equity capital markets advisor and financial advisor with respect to a sale to, or merger with, a
                       special purpose acquisition company. FF engaged Stifel and its subsidiary, Miller Buckfire & Co., LLC, through
                       a letter agreement, most recently restated on July 22, 2020, by which FF and Faraday&Future Inc. as its
                       financial advisor, capital markets advisor and investment banker to advise and assist FF in pursuing a sale or
                       financing transaction with a special purpose acquisition company. On July 29, 2020, FF and Riverside began to
                       explore a possible business combination and, throughout the first half of August, Riverside began their due
                       diligence, including interviewing FF team members and consulting representatives of Deutsche Bank Securities,
                       Inc. (“DB”), financial advisor to Riverside, while legal advisor, Latham & Watkins, LLP (“Latham & Watkins”)
                       commenced legal diligence on FF. Riverside then conducted on-site diligence, performing a site visit and test
                       driving a FF 91, at FF’s company headquarters in Gardena, California on September 17, 2020 and thorough
                       touring of FF’s manufacturing facility in Hanford, California on September 18, 2020. Throughout the rest of
                       September 2020, Riverside continued its business diligence on FF.

                              PSAC met FF as a result of its relationship with Riverside. Riverside signed a non-disclosure agreement
                       with PSAC on October 12, 2020 in order to discuss FF and its attractiveness as a potential target for a business
                       combination. After determining that FF was an attractive acquisition target and that further, in depth analysis
                       would be warranted, PSAC and Riverside entered into a services agreement, dated as of October 13, 2020 (and
                       amended on October 26, 2020), pursuant to which Riverside would provide consulting and advisory services in
                       connection with a possible business combination between PSAC and FF in exchange for (i) $10 million in cash
                       from PSAC at the closing of the business combination, (ii) shares of common stock in PSAC to be issued by
                       PSAC at the closing of the business combination equal to 0.625% of the enterprise value of FF, with an
                       attributed value of $10.00 per share of common stock and with an equal amount of shares being forfeited by the
                       Sponsor for no consideration and (iii) PSAC common stock to be issued by PSAC at the closing of the business
                       combination having a value equal to $6,900,000.00, with an attributed value of $10.00 per share of common
                       stock. On October 13, 2020, Riverside facilitated a meeting between representatives of PSAC and FF to discuss
                       each party’s interest in pursuing a possible business combination. Also on October 13, 2020, Riverside and
                       PSAC held a call to discuss and review diligence materials sent across by Riverside. During this call, Riverside
                       described the diligence review it conducted on FF, including Riverside’s previous due diligence information it
                       had created during the summer of 2020 covering FF’s operations, financial condition, intellectual property,
                       technology, suppliers and corporate structure. On October 14, 2020, FF sent to PSAC a high-level overview of
                       FF’s business, and PSAC provided FF with materials summarizing PSAC’s management and board of directors
                       and the process and timing of effecting a potential financing transaction with a special purpose acquisition
                       company.

                             On October 15, 2020, representatives of FF, PSAC and Riverside met by virtual meeting to further discuss
                       PSAC’s interest in effecting a business combination transaction with FF, current market conditions for SPAC
                       transactions, recently completed comparable transactions and timing and process issues. Also on October 15,
                       2020, Riverside and PSAC held a virtual meeting to discuss PSAC’s questions on the diligence materials and to
                       discuss next steps in preparing a letter of intent, valuation, and potential governance structure. Over the next
                       seven days, representatives of PSAC, Riverside and FF engaged in discussions about the business plan and
                       prospects of FF, the capitalization structure of FF and PSAC, the funding required by FF to execute its business
                       plan and potential governance structure of a combined company. PSAC, together with Riverside, also
                       commenced due diligence on FF by first assessing the diligence Riverside performed on FF during the summer
                       of 2020 and determining the steps needed to verify, update and conduct further due diligence on FF. These
                       diligence efforts included a review of the operations, financial condition, intellectual property, technology,
                       suppliers and corporate structure of FF and such other customary areas of due diligence for a potential business
                       combination. PSAC’s legal advisor, Latham & Watkins, who had also conduced the FF due diligence for
                       Riverside, commenced legal diligence on FF on behalf of PSAC.

                                                                              80




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           97/438
4/6/2021 Case   2:20-cv-08035-SVW-JPR             Document 110-7 Filed 04/06/21 Page 99 of 439 Page ID
                           https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                                #:1295
                       Table of Contents
                              On October 16, 2020, PSAC sent to FF an initial draft of a letter of intent setting forth the proposed terms
                       of a transaction between PSAC and FF. The letter of intent proposed an enterprise value for FF of
                       approximately $2.706 billion inclusive of the value of a $250 million earn-out, payable in the equity of the
                       combined company, and assuming net debt of approximately $841 million (approximately $668 million of
                       which would be converted into equity or options). The letter also contemplated the concurrent Private
                       Placement of approximately $600 million to help fund the FF business plan.

                             PSAC arrived at the proposed valuation for FF by analyzing FF’s financial projections, business plan and
                       IP portfolio. After performing this initial analysis, PSAC engaged an independent, third-party automotive
                       consultant to review, assess and validate the aspects of FF’s business that PSAC considered unique,
                       differentiated and highly valuable. PSAC identified a list of competitive companies, operating in a related
                       industry or sector as FF, and ran a comparison based on a number of qualitative and quantitative metrics
                       including capital invested to date, speed to market, number of preproduction assets, quality and size of team, its
                       domain expertise, manufacturing strategy and various other financial metrics. In addition, PSAC was able to use
                       the recent initial public offerings of several of FF’s competitors as a benchmark.

                             In the evening on October 16, 2020, FF, through its legal counsel, Sidley Austin LLP (“Sidley Austin”),
                       sent back to PSAC a revised letter of intent indicating that the enterprise value and quantum of debt, including
                       the amount of debt that would be converted into equity, had to be further discussed and that the size of private
                       placement to be raised from third party investors should be reduced to around $500 million. On October 17,
                       2020, Riverside and PSAC held a call to discuss FF’s proposed revisions to the letter of intent. On October 18,
                       2020, PSAC delivered a further revised draft of the letter of intent to FF contemplating a $620 million private
                       placement to be raised from third party investors.
                             On October 19, 2020, FF’s board of directors met to review and discuss the letter of intent. Dr. Carsten
                       Breitfeld, Brian Krolicki, Matthias Aydt, Jiawei Wang and Chaoying Deng, being all of the members of the FF
                       board of directors, were present at and participated in the meeting. Also participating by invitation were certain
                       members of FF management, representatives of Sidley Austin, Credit Suisse and Stifel, and representatives of
                       FF’s secured lenders, Birch Lake Partners, LP (“Birch Lake”) and ATW Partners, LLC (“ATW”). Following the
                       Board meeting, FF, through its legal counsel, Sidley Austin, sent back to PSAC a further revised letter of intent
                       indicating that the size of private placement to be raised from third party investors should be reduced to a range
                       around $500 million.

                             Also on October 19, 2020, Riverside and PSAC held a call regarding ongoing discussions on a bridge
                       loan and the liabilities and capital structure of the potential combined company. On October 20, 2020, FF,
                       PSAC and Riverside entered into a non-disclosure agreement relating to the proposed transaction, and PSAC,
                       Riverside and FF engaged in several conversations regarding the terms of the draft letter of intent. On October
                       20, 2020, the parties executed a revised draft of the letter of intent (the “Letter of Intent”) setting forth an FF
                       enterprise value of $2.716 billion, inclusive of the $250 million earn-out, and assuming net debt of
                       approximately $841 million (approximately $668 million of which would be converted into equity or options).
                       The Letter of Intent contemplated a concurrent PSAC private placement of $500 million, exclusive of
                       approximately $250 million that might be raised from a potential FF strategic investor. Pursuant to the Letter of
                       Intent, FF also agreed to have exclusive negotiations with PSAC until December 31, 2020 (subject to automatic
                       extensions if the parties were negotiating in good faith). Following the execution of the Letter of Intent, PSAC,
                       Riverside and FF continued to conduct due diligence, including business and legal due diligence involving the
                       respective third-party advisors of PSAC and FF.

                             On October 23, 2020, PSAC’s board of directors met via teleconference. Jordan Vogel, Aaron Feldman,
                       David Amsterdam, Avi Savar, and Eduardo Abush, being all the members of the PSAC board of directors, were
                       present at and participated in the meeting. At this meeting, the PSAC board members discussed the Letter of
                       Intent, ratified its execution and discussed due diligence on Faraday.
                              On November 3, 2020, Latham & Watkins circulated an initial draft of the Merger Agreement to FF’s
                       legal counsel, Sidley Austin. The draft of the Merger Agreement reflected the terms of the Letter of Intent. The
                       initial draft of the Merger Agreement also provided for, among other things: (i) a transaction structure which
                       required soliciting and obtaining the approval of PSAC and FF shareholders after the execution of the merger
                       agreement, (ii) the issuance of PSAC common stock as consideration in the merger pursuant to a registration
                       statement, (iii) a mutual closing condition in favor of both PSAC and FF providing that PSAC’s cash at closing
                       (the funds contained in the trust account as of immediately prior to the effective time, plus all other cash and
                       cash equivalents of PSAC, minus the aggregate amount of cash proceeds that would be required to satisfy the
                       redemption of any shares of PSAC common stock pursuant to the redemption offer (to the extent not already
                       paid), plus the cash proceeds from the Private Placement) will equal or exceed an amount to be determined by
                       the parties (such condition, the “Minimum Cash Condition”),

                                                                               81




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             98/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 100 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1296
                       Table of Contents
                       (iv) regulatory efforts covenants requiring the parties to use reasonable best efforts to take all actions necessary
                       in order to obtain regulatory clearance, (v) the entry into certain ancillary agreements concurrently with the
                       execution of the merger agreement and (vi) representations, warranties and covenants customary for
                       transactions of this type.

                             On November 6, 2020, PSAC’s board of directors met via teleconference. Jordan Vogel, Aaron Feldman,
                       David Amsterdam, Avi Savar, and Eduardo Abush, being all the members of the PSAC board of directors, were
                       present at and participated in the meeting. At this meeting, the PSAC board members discussed the transaction
                       process involving Faraday, the pro forma liabilities of Faraday and the risk factors relating to the Faraday
                       business and the potential transaction.

                             On November 9, 2020, Sidley Austin circulated a revised draft of the Merger Agreement to Latham &
                       Watkins. The key issues addressed in the revised draft were (i) certain changes to the calculation methodology
                       and payment terms regarding the earn-out , (ii) the calculation of indebtedness and conversion of certain debt to
                       equity in the merger, (iii) the scope of certain representations and warranties, and (iv) the structure of the
                       transaction pending further analysis.
                             On November 12, 2020, Latham & Watkins circulated a revised draft of the Merger Agreement to Sidley
                       Austin. The key issue addressed in the revised draft was a change in the transaction structure from a Delaware
                       public holding company and a single merger of a Cayman merger subsidiary with and into FF to a Cayman
                       public holding company and a dual-merger structure in which FF would create new acquisition entities that
                       would merge into FF and PSAC.

                              On November 13, 2020, PSAC’s board of directors met via teleconference. Jordan Vogel, Aaron Feldman,
                       David Amsterdam, Avi Savar, and Eduardo Abush, being all the members of the PSAC board of directors, were
                       present at and participated in the meeting. Also participating by invitation were representatives of DB, now
                       financial advisor to PSAC, and Jeffrey Gallant of Graubard Miller, general counsel to PSAC. At this meeting,
                       DB gave a presentation about FF and its business, operations and financial outlook following a possible
                       business combination involving PSAC. DB and the PSAC board of directors also discussed the potential Private
                       Placement that was being considered in connection with the proposed Business Combination. After discussion,
                       the board of directors approved a motion giving PSAC management authority to continue to pursue the
                       Business Combination. Between November 16, 2020 and December 6, 2020, Sidley Austin and Latham &
                       Watkins exchanged several revised drafts of the Merger Agreement and ancillary agreements, with the key
                       issues addressed in such revised drafts including (i) certain changes to the mechanics of the merger, (ii) the
                       treatment of antitrust filing fees, (iii) the treatment of the conversion of existing FF indebtedness into FF stock
                       and PSAC stock prior to or in connection with the closing and (iv) whether FF would have the right to terminate
                       the Merger Agreement in the event it did not obtain stockholder approval. Latham & Watkins and Sidley Austin
                       agreed on behalf of their respective clients that the Minimum Cash Condition would be $450 million. During
                       this time, PSAC, Riverside and FF continued to have discussions about their respective businesses and
                       background information to facilitate due diligence and to begin the preparation of a proxy statement/consent
                       solicitation statement/prospectus that would be filed following the announcement of a Business Combination.

                              Beginning on November 14, 2020, Credit Suisse and Stifel, acting as placement agents for PSAC,
                       contacted potential investors who have a track record of long-term investments and an interest in investing in
                       similar transactions on a “wall cross” basis to arrange for investor meetings with PSAC, Riverside and FF. From
                       November 14, 2020 through January 27, 2021, PSAC, Riverside, and FF held over 300 investor meetings with
                       certain potential investors in the Private Placement. The placement agents also began outreach to select strategic
                       investors on November 14, 2020 and reached out to approximately 80 potential investors. Outreach to
                       approximately 75 institutional investors in Asia commenced on December 1, 2020, with the assistance of DB
                       acting as placement agent. Outreach to approximately 150 institutional investors in the United States
                       commenced on January 4, 2021. FF arranged for a digital data room to be established to provide certain
                       financial and commercial materials of FF to prospective Private Placement investors who agreed to be brought
                       “over the wall”. On October 30, 2020, Latham & Watkins delivered an initial draft of the form subscription
                       agreement for the Private Placement to Sidley Austin. Between October 30, 2020 and November 9, 2020,
                       Latham & Watkins and Sidley Austin finalized the form of subscription agreement. The form of subscription
                       agreement was made available to potential investors in the Private Placement through a digital data room on
                       January 11, 2021. From January 11, 2021 through January 27, 2021, PSAC, Riverside and FF, with the logistical
                       assistance of the placement agents, held follow-up phone calls with prospective investors in the Private
                       Placement, negotiated the terms of the subscription agreements with prospective investors and their respective
                       counsel, and received indications of interest.

                                                                                82




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              99/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 101 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1297
                       Table of Contents
                             On each of December 7, 2020 and December 18, 2020, representatives of Latham & Watkins and Sidley
                       Austin met by telephone to discuss issues regarding the transaction structure, including the advisability of
                       retaining the dual-merger structure or reverting back to the single-merger structure and the tax implications of
                       each option.

                             On December 11, 2020, PSAC’s board of directors met via teleconference. Jordan Vogel, Aaron Feldman,
                       David Amsterdam, Avi Savar, and Eduardo Abush, being all the members of the PSAC board of directors, were
                       present at and participated in the meeting. At this meeting, the PSAC board members discussed the Private
                       Placement process and strategy.

                             Also on December 11, 2020, FF’s board of directors met via virtual meeting. Dr. Carsten Breitfeld, Brian
                       Krolicki, Matthias Aydt, Jiawei Wang and Chaoying Deng, being all of the members of the FF board of
                       directors, were present at and participated in the meeting. Also participating by invitation were certain members
                       of FF management, representatives of Sidley Austin, Credit Suisse, Stifel, Birch Lake and ATW, and
                       representatives of Lowenstein Sandler LLP (“Lowenstein”), the trustee of the Founding Future Creditors Trust.
                       At this meeting, Jiawei Wang, FF’s Vice President Global Capital Markets, provided an overview of the history
                       and current status of FF’s negotiations with PSAC, an overview of the proposed transaction, pro forma
                       valuation, the status of PSAC’s efforts to line up Subscription Investors to participate in the Private Placement
                       and the anticipated transaction timeline. FF board members engaged in discussion about the proposed
                       transaction but took no formal action at this meeting.
                             On December 17, 2020, PSAC and FF entered into an amendment to the Letter of Intent extending the
                       exclusivity period through March 31, 2021.

                             On December 19, 2020, Latham & Watkins circulated a revised draft of the Merger Agreement to Sidley
                       Austin. The key issue addressed in the revised draft was reverting the transaction structure from a dual-merger
                       structure back to a single merger of a Cayman merger subsidiary with and into FF. The decision to change the
                       transaction structure was made by the parties based on the results of a detailed tax analysis performed by the
                       parties’ tax and legal advisors.

                             On December 24, 2020, PSAC’s board of directors met via teleconference. Jordan Vogel, Aaron Feldman,
                       David Amsterdam, Avi Savar, and Eduardo Abush, being all the members of the PSAC board of directors, were
                       present at and participated in the meeting. At this meeting, the PSAC board members discussed the potential
                       Business Combination, due diligence process and plans for the Private Placement.
                              On January 8, 2021, PSAC’s board of directors met via teleconference. Jordan Vogel, Aaron Feldman,
                       David Amsterdam, Avi Savar, and Eduardo Abush, being all the members of the Board, were present at and
                       participated in the meeting. Also participating by invitation were David Allinson of Latham & Watkins, special
                       counsel to PSAC, and Jeffrey Gallant of Graubard Miller, general counsel to PSAC. At this meeting, Mr. Vogel
                       provided an overview of the status of PSAC’s negotiations with FF regarding the Business Combination and
                       PSAC’s discussions with potential Subscription Investors. Mr. Allinson provided an overview of, and led
                       discussions regarding, the key terms of the Merger Agreement and ancillary documents, including the
                       calculation of the exchange ratio, the scope of the representations and warranties, the closing conditions, and the
                       material covenants. Mr. Allinson and members of the board also discussed the status of the Form S-4
                       registration statement, post-signing filing process and transaction timeline. After discussion, the board of
                       directors approved a motion giving PSAC management authority to continue to pursue the Business
                       Combination and take actions necessary to consummate it, short of executing the Merger Agreement, which
                       execution would require approval at a separate meeting of the board of directors or by a subsequent written
                       consent of the board of directors.

                             Legal counsel to the parties continued to exchange comments to the Merger Agreement and ancillary
                       agreements until they were substantially finalized on January 27, 2021. PSAC continued its efforts to finalize
                       and execute Subscription Agreements with Subscription Investors participating in the Private Placement.

                             On January 27, 2021, FF’s board of directors met via virtual meeting, at which Dr. Carsten Breitfeld,
                       Brian Krolicki, Matthias Aydt, Jiawei Wang and Chaoying Deng, being all of the members of the FF board of
                       directors, were present at and participated in the meeting. Also participating by invitation were certain members
                       of FF management, representatives of Sidley Austin, Credit Suisse, Stifel, Birch Lake, ATW and Lowenstein.
                       At this meeting, Jiawei Wang, FF’s Vice President Global Capital Markets, provided an update on the status of
                       negotiations concerning the terms of the Business Combination, which had come to a conclusion, and the status
                       of commitments obtained from Subscription Investors to participate in the Private Placement. Vijay Sekhon of
                       Sidley Austin provided an updated summary of key terms of the Merger Agreement and ancillary agreements.
                       After discussion, FF’s board of directors unanimously approved the Merger Agreement, ancillary agreements
                       and the FF charter amendment.

                                                                               83




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             100/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 102 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1298
                       Table of Contents
                             On January 27, 2021, Latham & Watkins circulated final drafts of the Merger Agreement and ancillary
                       documents to the board of directors of PSAC. On January 27, 2021, PSAC’s board of directors met via virtual
                       meeting. Jordan Vogel, Aaron Feldman, David Amsterdam, Avi Savar, and Eduardo Abush, being all the
                       members of the Board, were present at and participated in the meeting. Also participating by invitation were
                       representatives of Latham & Watkins, special counsel to PSAC. At this meeting, Mr. Feldman provided an
                       overview of the Private Placement process and size of the Private Placement. After the board of directors
                       discussed the Private Placement and asked questions, members of the board asked the representatives of
                       Latham & Watkins about the merger agreement, ancillary agreements and the conclusion of negotiations of the
                       Business Combination among the parties as well as the regulatory approval process. The board of directors also
                       discussed the finalization of the shareholders agreement and corporate governance provisions that would apply
                       following completion of the Business Combination. Representatives of Latham & Watkins discussed with the
                       board their fiduciary duties relating to the approval of the Business Combination and related matters. After
                       further discussion, the board of directors approved a motion giving PSAC management authority to finalize all
                       transaction documentation and to circulate all final documentation to the board of directors for approval
                       evidenced by written consent of the board of directors. Following distribution of all final transaction
                       documentation later on January 27, 2021, the PSAC board of directors executed a written consent dated January
                       27, 2021 approving the Private Placement, the Merger Agreement, all ancillary agreements and resolving to
                       submit for approval of its stockholders the Merger Agreement and the transactions contemplated thereby,
                       including the issuance of common stock of PSAC necessary to consummate the Private Placement and the
                       Business Combination.

                              The Merger Agreement was signed on January 27, 2021. Prior to market open January 28, 2021, PSAC
                       and FF jointly issued a press release announcing the signing of the Merger Agreement, and PSAC filed a
                       Current Report on Form 8-K announcing the execution of the Merger Agreement and discussing the key terms
                       of the Merger Agreement in detail. On February 25, 2021, the Merger Agreement was amended to increase the
                       permitted amount of any additional bridge loan to $100 million. Stifel has also been engaged by PSAC to serve
                       as its capital markets advisor with respect to the Business Combination.

                       PSAC’s Board of Directors’ Reasons for Approval of the Transactions

                              PSAC’s board of directors, in evaluating the Business Combination, consulted with PSAC’s management
                       and legal and financial advisors. In reaching its unanimous resolution (i) that the terms and conditions of the
                       Merger Agreement, including the proposed Business Combination, are advisable, fair to, and in the best
                       interests of PSAC and its stockholders and (ii) to recommend that stockholders adopt and approve the Merger
                       Agreement and approve the Transactions contemplated therein, PSAC’s board considered a range of factors,
                       including but not limited to, the factors discussed below. In light of the number and wide variety of factors, the
                       PSAC board of directors did not consider it practicable to and did not attempt to quantify or otherwise assign
                       relative weights to the specific factors it considered in reaching its determination. The PSAC board of directors
                       viewed its position as being based on all of the information available and the factors presented to and
                       considered by it. In addition, individual directors may have given different weight to different factors. This
                       explanation of PSAC’s reasons for the Business Combination and all other information presented in this section
                       is forward-looking in nature and, therefore, should be read in light of the factors discussed under “Forward-
                       Looking Statements.”
                             In approving the Transactions, the PSAC board of directors determined not to obtain a fairness opinion.
                       The officers and directors of PSAC have substantial experience in evaluating the operating and financial merits
                       of companies from a wide range of industries and concluded that their experience and backgrounds, together
                       with the experience and sector expertise of PSAC’s financial advisors, including Riverside Management Group,
                       LLC (“Riverside”) and Deutsche Bank Securities Inc., enabled them to make the necessary analyses and
                       determinations regarding the Business Combination with FF. In addition, PSAC’s officers and directors and
                       PSAC’s advisors have substantial experience with mergers and acquisitions.

                             In considering the Business Combination, the PSAC board of directors gave considerable weight to the
                       following factors:

                             •     Battery, Drivetrain and related Technologies. PSAC’s board of directors considered FF’s
                                   competitiveness supported by approximately 880 filed or issued utility and design patents, including
                                   with respect to battery, drivetrain and related technologies. In addition, PSAC’s board of directors
                                   considered FF’s industry leading and differentiated variable platform architecture and propulsion
                                   technology;

                                                                               84




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            101/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 103 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1299
                       Table of Contents
                             •    Advanced Internet, Autonomous Driving and Intelligence (I.A.I) Technology. PSAC’s board of
                                  directors considered FF’s integrated technology stack, created by a team with deep industry
                                  experience in developing and deploying large scale internet services and applications, including
                                  I.A.I. technology;

                             •    Focus on a Target Market. PSAC’s board of directors considered FF’s initial focus on the
                                  premium luxury market with the launch of the FF 91, a class defining vehicle with the potential to
                                  establish FF as a premium automotive brand, before achieving larger production volumes across
                                  various vehicle segments;

                             •    Manufacturing Strategy and Launch Readiness. With 42 prototype and pre-production FF 91
                                  assets and its leased manufacturing facility in Hanford, California, FF is believed to be one of the
                                  closest to production among emerging electric vehicle manufacturers. PSAC’s board of directors
                                  considered the quality control advantages that access to the leased manufacturing facility may have
                                  on FF’s ability to come to market;
                             •    Shift to Zero Emission Vehicles. PSAC’s board of directors considered the secular trends in electric
                                  vehicles. Electric Vehicles are projected to grow at a 30% CAGR to 2030 and electric vehicle
                                  penetration is expected to reach 60% of vehicles sold in the U.S. by 2040;

                             •    Market Valuation of Comparable Companies. The PSAC board of directors believes that FF’s
                                  expected enterprise value/EBITDA/revenue multiples compare favorably to the public trading
                                  market valuations of electric vehicle manufacturers which PSAC considers comparable (Fisker,
                                  Lordstown and Canoo);

                             •    Due Diligence. The results of PSAC’s due diligence investigation of FF conducted by PSAC’s
                                  management team and its financial, technical and legal advisors;
                             •    Proven Management Team. PSAC’s board of directors believe that FF has an experienced
                                  management team with a proven ability to design, develop and commercially produce vehicles. FF’s
                                  executive team includes former executives and engineers that have extensive experience at leading
                                  automobile companies, including electric vehicle focused automobile companies;

                             •    Terms of the Merger Agreement. PSAC’s board of directors reviewed the financial and other terms
                                  of the Merger Agreement and determined that it was reasonable;

                             •    Other Alternatives. PSAC’s board of directors believes, after a thorough review of other business
                                  combination opportunities reasonably available to PSAC, that the Business Combination represents
                                  the best potential business combination for PSAC and the most attractive opportunity for PSAC
                                  based upon the process utilized to evaluate and assess other potential business combination targets.
                                  PSAC’s board of directors believes that such process has not presented a better alternative.
                             The PSAC board of directors also considered a variety of uncertainties and risks and other potentially
                       negative factors concerning the Business Combination, including, but not limited to, the following:

                             •    The risk that the potential benefits of the Business Combination may not be fully achieved, or may
                                  not be achieved within the expected time frame;

                             •    The risk that FF is a pre-revenue company with a history of losses, and expects to incur significant
                                  expenses and continuing losses for the foreseeable future, in addition to the risks associated with
                                  executing on its business plan, including without limitation the risk that FF may be unable to
                                  adequately control the cost associated with its operation;
                             •    The risk that the closing might not occur in a timely manner or that the closing might not occur at
                                  all, despite the companies’ efforts;

                             •    The risk that FF’s business and prospects depend significantly on its ability to build the Faraday
                                  Future brand. FF may not succeed in continuing to establish, maintain and strengthen the Faraday
                                  Future brand, and its brand and reputation could be harmed by negative publicity regarding FF or its
                                  EVs;

                             •    The risk that FF may not be successful in competing in the automotive market, which is highly
                                  competitive.

                                                                              85




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         102/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 104 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1300
                       Table of Contents
                             The PSAC board of directors concluded that the potential benefits that it expected PSAC and its
                       stockholders to achieve as a result of the Transactions outweighed the potentially negative factors associated
                       with the Transactions. The board also noted that the PSAC stockholders would have a substantial economic
                       interest in New FF (depending on the level of PSAC stockholders that sought conversion of their Public Shares
                       into cash). The Sponsor and certain officers and directors of PSAC may have interests in the Business
                       Combination as individuals that are in addition to, and that may be different from, the interests of PSAC’s
                       stockholders (see section titled “The Business Combination Proposal — Interests of PSAC’s Directors and
                       Officers in the Business Combination”). PSAC’s independent directors on the PSAC audit committee reviewed
                       and considered these interests during the negotiation of the Business Combination and in evaluating and
                       unanimously approving, as members of the PSAC audit committee, the Merger Agreement and the Transactions
                       contemplated therein. Accordingly, the board unanimously determined that the Merger Agreement and the
                       Transactions contemplated therein, were advisable, fair to, and in the best interests of the PSAC and its
                       stockholders.

                       Certain Forecasted Financial Information for FF

                             Although the assumptions and estimates on which the forecasts for revenue and costs are based are
                       believed by FF’s management to be reasonable and based on the best then-currently available information, the
                       financial forecasts are forward-looking statements that are based on assumptions that are inherently subject to
                       significant uncertainties and contingencies, many of which are beyond FF’s control. While all forecasts are
                       necessarily speculative, FF believes that the prospective financial information covering periods beyond twelve
                       months from its date of preparation carries increasingly higher levels of uncertainty and should be read in that
                       context. There will be differences between actual and forecasted results, and actual results may be materially
                       greater or materially less than those contained in the forecasts. The inclusion of the forecasted financial
                       information in this proxy statement/consent solicitation statement/prospectus should not be regarded as an
                       indication that FF or its representatives considered or consider the forecasts to be a reliable prediction of future
                       events, and reliance should not be placed on the forecasts.

                              The forecasts were requested by, and disclosed to, PSAC for use as a component in its overall evaluation
                       of FF, and are included in this proxy statement/consent solicitation statement/prospectus on that account. FF has
                       not warranted the accuracy, reliability, appropriateness or completeness of the forecasts to anyone, including to
                       PSAC. Neither FF’s management nor any of its representatives has made or makes any representation to any
                       person regarding the ultimate performance of FF compared to the information contained in the forecasts, and
                       none of them intends to or undertakes any obligation to update or otherwise revise the forecasts to reflect
                       circumstances existing after the date when made or to reflect the occurrence of future events in the event that
                       any or all of the assumptions underlying the forecasts are shown to be in error. Accordingly, they should not be
                       looked upon as “guidance” of any sort. FF will not refer back to these forecasts in its future periodic reports
                       filed under the Exchange Act.
                              FF does not as a matter of course make public projections as to future sales, earnings or other results.
                       However, FF’s management has prepared the prospective financial information set forth below to present the
                       key elements of the forecasts provided to PSAC. The accompanying prospective financial information was not
                       prepared with a view toward public disclosure or with a view toward complying with the guidelines established
                       by the American Institute of Certified Public Accountants with respect to prospective financial information, but,
                       in the view of FF’s management, was prepared on a reasonable basis, reflects currently available estimates and
                       judgments, and presents, to management’s knowledge and belief, the expected course of action and the expected
                       future financial performance of FF. However, this information is not fact and should not be relied upon as being
                       necessarily indicative of future results, and readers of this proxy statement/consent solicitation
                       statement/prospectus are cautioned not to place undue reliance on the prospective financial information.

                             The prospective financial information included in this proxy statement/consent solicitation
                       statement/prospectus has been prepared by, and is the responsibility of, FFs management.
                       PricewaterhouseCoopers LLP, the independent registered public accounting firm of FF, has not audited,
                       reviewed, examined, compiled nor applied agreed-upon procedures with respect to the accompanying
                       prospective financial information and, accordingly, PricewaterhouseCoopers LLP does not express an opinion
                       or any other form of assurance with respect thereto. The PricewaterhouseCoopers LLP report included in this
                       proxy statement/consent solicitation statement/prospectus relates to FF’s previously issued financial statements.
                       It does not extend to the prospective financial information and should not be read to do so.

                                                                                86




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              103/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 105 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1301
                       Table of Contents

                       Key Financial Metrics:
                              The projections set out below assume the consummation of the Business Combination. As described
                       above, FF’s ability to achieve these projections will depend upon a number of factors outside of its control.
                       These factors include significant business, economic and competitive uncertainties and contingencies. FF
                       developed these projections based upon assumptions with respect to future business decisions and conditions
                       that are subject to change, including FF’s execution of its strategies and product development, as well as growth
                       in the markets in which it proposes to operate. As a result, FF’s actual results may materially vary from the
                       projections set out below. See also “Forward-Looking Statements” and the risk factors set out in “Risk Factors
                       — If the Business Combination’s benefits do not meet the expectations of investors or securities analysts, the
                       market price of New FF’s securities may decline.”

                             The following table sets forth certain summarized prospective financial information regarding FF for
                       2021, 2022, 2023, 2024 and 2025:

                                                                            Forecast Year Ended December 31,
                       (USD in millions)         2021E               2022E               2023E              2024E              2025E
                       Revenue             $             —     $             504     $       4,038      $       10,555 $             21,445
                       EBITDA              $          (227)    $            (722) $              (268) $            914 $              2,312

                             FF defines EBITDA, a non-U.S. GAAP financial measure, as net earnings (loss) before interest expense,
                       income tax expense (benefit), depreciation and amortization. FF is not providing a reconciliation of its projected
                       EBITDA for the full years 2021 – 2025 to the most directly comparable measure prepared in accordance with
                       U.S. GAAP, because FF is unable to provide this reconciliation without unreasonable effort due to the
                       uncertainty and inherent difficulty of predicting the occurrence, the financial impact, and the periods in which
                       the adjustments may be recognized. Non-U.S. GAAP financial measures should not be considered in isolation
                       from, or as a substitute for, financial information presented in compliance with U.S. GAAP, and may not be
                       comparable to similarly titled measures used by other companies.

                             FF’s revenue forecasts are based on its management’s assessment of a variety of operational and market
                       assumptions, including the continued growth of the market for electric vehicles, customer demand, number of
                       vehicles produced and projected vehicle sales price, among other assumptions.
                             The key elements of the forecasts provided to PSAC are summarized below:

                             •     Strong revenue forecast for 2021 – 2025;

                             •     Anticipated 3% market share for vehicle sales and 7% market share for last-mile delivery vehicles
                                   in 2025;
                             •     Estimated run-rate EBITDA margins of +10% by 2025 and beyond.

                       Key Non-Financial Metrics:

                                                                          Forecast Year Ended December 31,
                       (in thousands)           2021E               2022E                2023E              2024E              2025E
                       Vehicles sold(1)                   —                     2                  39               113                 302
                       ____________
                       (1)   Includes B2C passenger vehicles as well B2B Smart Last Mile Delivery sales.

                       Satisfaction of 80% Test

                              It is a requirement under PSAC’s amended and restated certificate of incorporation that any business
                       acquired by PSAC have a fair market value equal to at least 80% of the balance of the funds in the trust account
                       (excluding the deferred underwriting commissions and taxes payable on the income earned on the trust account)
                       at the time of the execution of a definitive agreement for an initial business combination. Based on the financial
                       analyses used to approve the Business Combination described herein, PSAC’s board of directors determined
                       that this requirement was met. In reaching this determination, PSAC’s board of directors concluded that it was
                       appropriate to base such valuation on qualitative factors such as management strength and depth, competitive
                       positioning and technical skills as well as quantitative factors such as the historical growth rate and potential for
                       future growth in revenues and profits of FF

                                                                                    87




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               104/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 106 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1302
                       Table of Contents
                       based in part upon the comparable company analysis process utilized to evaluate and assess other potential
                       business combination targets. PSAC’s board of directors believes that the financial skills and background of its
                       members qualify it to conclude that the acquisition met this requirement.

                       Interests of PSAC’s Directors and Officers in the Business Combination

                             In considering the recommendation of the board of directors of PSAC to vote in favor of approval of the
                       business combination proposal, the charter amendments proposal and the other proposals, stockholders should
                       keep in mind that PSAC’s Sponsor and its directors and executive officers have interests in such proposals that
                       are different from, or in addition to, those of PSAC stockholders generally. In particular:

                             •    If the Business Combination with FF, or another business combination, is not consummated by
                                  April 24, 2022, PSAC will cease all operations except for the purpose of winding up, redeeming
                                  100% of the outstanding Public Shares for cash and, subject to the approval of its remaining
                                  stockholders and its board of directors, dissolving and liquidating. In such event, the 6,227,812
                                  Private Shares held by PSAC’s Sponsor would be worthless because the holders are not entitled to
                                  participate in any conversion or distribution with respect to such shares. Such shares had an
                                  estimated aggregate market value of $74,796,022 based upon the closing price of $12.01 per Public
                                  Share on Nasdaq on March 29, 2021, and an estimated aggregate market value of $              based
                                  upon the closing price of $       per Public Share on Nasdaq on          , 2021, the record date. The
                                  Private Shares held by the Sponsor consist of 5,744,392 Founder Shares that were purchased for
                                  $25,000 and 483,420 shares of common stock contained in the units purchased by the Sponsor in
                                  connection with PSAC’s initial public offering for $4,834,200.
                             •    The Shareholder Agreement contemplated by the Merger Agreement provides that Jordan Vogel
                                  will be a director of New FF after the closing of the Business Combination (assuming he is elected
                                  at the Special Meeting as described in this proxy statement/consent solicitation
                                  statement/prospectus). Additionally, Scott Vogel, who will be a director of New FF after the closing
                                  of the Business Combination (assuming he is elected at the Special Meeting as described in this
                                  proxy statement/consent solicitation statement/prospectus), is Jordan Vogel’s brother. As such, in
                                  the future, each will receive any cash fees, stock options or stock awards that New FF’s board of
                                  directors determines to pay to its non-executive directors.

                             •    PSAC’s Sponsor holds an aggregate of 483,420 Private Warrants, which were purchased as part of
                                  the private units. Such warrants had an estimated aggregate market value of $1,242,389 based upon
                                  the closing price of $2.57 per Public Warrant on Nasdaq on March 29, 2021, and an estimated
                                  aggregate market value of $         based upon the closing price of $     per Public Warrant on
                                  Nasdaq on        , 2021, the record date. The Private Warrants will become worthless if PSAC does
                                  not consummate a business combination by April 24, 2022. The Private Warrants held by the
                                  Sponsor consist of 483,420 warrants of PSAC contained in the units purchased by the Sponsor in
                                  connection with PSAC’s initial public offering for $4,834,200.

                             •    If PSAC is unable to complete a business combination within the required time period, its executive
                                  officers will be personally liable under certain circumstances described herein to ensure that the
                                  proceeds in the trust account are not reduced by the claims of target businesses or claims of vendors
                                  or other entities that are owed money by PSAC for services rendered or contracted for or products
                                  sold to PSAC. If PSAC consummates a business combination, on the other hand, PSAC will be
                                  liable for all such claims.
                             •    PSAC’s Sponsor, including its officers and directors, and their affiliates are entitled to
                                  reimbursement of out-of-pocket expenses incurred by them in connection with certain activities on
                                  PSAC’s behalf, such as identifying and investigating possible business targets and business
                                  combinations. However, if PSAC fails to consummate a business combination within the required
                                  period, they will not have any claim against the trust account for reimbursement. Accordingly,
                                  PSAC may not be able to reimburse these expenses if the Business Combination with FF, or another
                                  business combination, is not completed by April 24, 2022. As of April 5, 2021, PSAC’s Sponsor,
                                  including its officers and directors, and their affiliates had not incurred any reimbursable out-of-
                                  pocket expenses. They may incur such expenses in the future, although they are not expected to
                                  exceed $20,000 in the aggregate. On February 28, 2021, PSAC issued an unsecured promissory
                                  note to the Sponsor (the “Promissory Note”) pursuant to which PSAC may borrow up to an
                                  aggregate principal amount of $500,000. The Promissory Note is

                                                                              88




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          105/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 107 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1303
                       Table of Contents
                                   non-interest bearing and payable upon the closing of the Business Combination. The Sponsor may
                                   elect to convert all or a portion of the unpaid balance of the note into shares of Class A common
                                   stock at $10.00 per share. As of April 5, 2021, PSAC had borrowed $500,000 under the Promissory
                                   Note.
                             •     The continued indemnification of current directors and officers and the continuation of directors and
                                   officers liability insurance.
                             •     If PSAC is required to be liquidated and there are no funds remaining to pay the costs associated
                                   with the implementation and completion of such liquidation, PSAC’s executive officers have agreed
                                   to advance PSAC the funds necessary to pay such costs and complete such liquidation (currently
                                   anticipated to be no more than approximately $15,000) and not to seek repayment for such
                                   expenses.

                       Recommendation of PSAC’s Board of Directors
                             After careful consideration of the matters described above, particularly FF’s leading position in its
                       industry, potential for growth and profitability, the experience of FF’s management, FF’s competitive
                       positioning, its customer relationships, and technical skills, PSAC’s board determined unanimously that each of
                       the business combination proposal, the charter proposals, the director election proposal, the incentive plan
                       proposal, the Nasdaq proposal and the adjournment proposal, if presented, is fair to and in the best interests of
                       PSAC and its stockholders. PSAC’s board of directors has approved and declared advisable and unanimously
                       recommend that you vote or give instructions to vote “FOR” each of these proposals.
                             The foregoing discussion of the information and factors considered by the PSAC board of directors is not
                       meant to be exhaustive, but includes the material information and factors considered by the PSAC board of
                       directors.

                       Anticipated Accounting Treatment
                             The Business Combination will be accounted for as a reverse recapitalization in accordance with GAAP.
                       Under this method of accounting, PSAC has been treated as the “acquired” company for financial reporting
                       purposes. FF was determined to be the accounting acquirer primarily because FF stakeholders will collectively
                       own a majority of outstanding shares of the combined company as of the closing of the merger, they have
                       nominated seven of the nine board of directors as of the closing of the merger, and FF’s management will
                       continue to manage the combined company. Additionally, FF’s business will comprise the ongoing operations of
                       the combined company immediately following the consummation of the Business Combination. Accordingly,
                       for accounting purposes, the financial statements of the combined entity will represent a continuation of the
                       financial statements of FF with the acquisition being treated as the equivalent of FF issuing stock for the net
                       assets of PSAC, accompanied by a recapitalization. The net assets of PSAC will be stated at historical cost, with
                       no goodwill or other intangible assets recorded.

                       Regulatory Matters
                              The Business Combination is not subject to any additional federal or state regulatory requirement or
                       approval, except for the filings with the State of Delaware necessary to effectuate the Business Combination and
                       the filing of required notifications and the expiration or termination of the required waiting periods under the
                       HSR Act. PSAC and FF have made the appropriate filings pursuant to the HSR Act with the DOJ and FTC. The
                       waiting period under the HSR Act expired on March 15, 2021.

                       Required Vote for Approval
                              The approval of the business combination proposal will require the affirmative vote of the holders of a
                       majority of the then outstanding shares of PSAC common stock entitled to vote at the meeting. Additionally, the
                       Business Combination will not be consummated if PSAC has less than $5,000,001 of net tangible assets after
                       taking into account the holders of Public Shares that properly demanded that PSAC convert their Public Shares
                       into their pro rata share of the trust account.
                            The approval of the business combination proposal is a condition to the consummation of the Business
                       Combination. If the business combination proposal is not approved, the other proposals (except an adjournment
                       proposal, as described below) will not be presented to the stockholders for a vote.
                           THE PSAC BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT THE PSAC
                       STOCKHOLDERS VOTE “FOR” THE APPROVAL OF THE BUSINESS COMBINATION
                       PROPOSAL.

                                                                              89




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           106/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 108 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1304
                       Table of Contents

                                                               THE MERGER AGREEMENT
                             For a discussion of the merger structure and merger consideration provisions of the Merger Agreement,
                       see the section entitled “The Business Combination Proposal.” Such discussion and the following summary of
                       other material provisions of the Merger Agreement is qualified by reference to the complete text of the Merger
                       Agreement, a copy of which is attached as Annex A to this proxy statement/consent solicitation
                       statement/prospectus. All stockholders are encouraged to read the Merger Agreement in its entirety for a more
                       complete description of the terms and conditions of the Business Combination.

                              On January 27, 2021, PSAC entered into a Merger Agreement by and among PSAC, Merger Sub and FF,
                       the terms of which are reflected in the summary of the Merger Agreement below. On February 25, 2021, the
                       same parties entered into the First Amendment to Agreement and Plan of Merger, the terms of which are
                       reflected in the summary of the Merger Agreement below. Pursuant to and subject to the terms and conditions of
                       the Merger Agreement, Merger Sub will merge with and into FF, with FF surviving the merger. As a result of
                       the Business Combination, FF will become a wholly-owned subsidiary of PSAC, with the stockholders of FF
                       becoming stockholders of PSAC.

                              Under the Merger Agreement, the outstanding FF shares (other than the outstanding FF shares held by
                       FF Top), the outstanding FF converting debt and certain other outstanding liabilities of FF will be converted
                       into 151,463,831 shares of new Class A common stock of New FF following the Transactions and, for FF Top,
                       61,712,763 shares of new Class B common stock of New FF following the Transactions, with each such
                       outstanding FF share (or indicative FF share, with respect to such outstanding FF converting debt and such
                       other outstanding liabilities of FF) converted into a number of shares of new Class A common stock (or, in the
                       case of FF Top, shares of new Class B common stock) of New FF following the Transactions equal to the
                       Exchange Ratio, the numerator of which is equal to (i) the number of shares of New FF common stock
                       following the Transactions equal to the quotient of (A) $2,716,000,000 (plus net cash of FF, less debt of FF, plus
                       debt of FF that will be converted into shares of New FF common stock following the Transactions, plus any
                       additional bridge loan in an amount not to exceed $100,000,000), divided by (B) $10, minus (ii) an additional
                       25,000,000 shares which may be issuable to FF stockholders as additional consideration upon certain price
                       thresholds, and the denominator of which is equal to the sum of (y) the number of outstanding shares of FF,
                       including shares issuable upon exercise of vested FF options and vested FF warrants (in each case assuming
                       cashless exercise) and upon conversion of outstanding convertible notes, and (z) the indicative number of FF
                       shares with respect to the outstanding FF converting debt. As of April 5, 2021 we estimate that the exchange
                       ratio will be 0.13625 at the time of the closing of the Business Combination. This example is provided for
                       illustrative purposes and is subject to fluctuation based on changes to the inputs described above.
                             Additionally, each FF option or FF warrant that is outstanding immediately prior to the closing of the
                       Business Combination (and by its terms will not terminate upon the closing of the Business Combination) will
                       remain outstanding and convert into the right to purchase a number of shares of New FF Class A common stock
                       equal to the number of FF ordinary shares subject to such option or warrant multiplied by the Exchange Ratio at
                       an exercise price per share equal to the current exercise price per share for such option or warrant divided by the
                       Exchange Ratio, with the aggregate amount of shares of Class A common stock issuable upon exercise of such
                       options and warrants to be 35,821,808. Accordingly, this prospectus covers up to an aggregate of 273,998,402
                       shares of PSAC common stock.

                              At the closing of the Business Combination, certain FF shareholders and other parties thereto will enter
                       into the Registration Rights Agreement pursuant to which PSAC will agree to file a shelf registration statement
                       with respect to the registrable securities under the Registration Rights Agreement. PSAC also agreed to provide
                       customary “piggyback” registration rights. The Registration Rights Agreement also provides that PSAC will
                       pay certain expenses relating to such registrations and indemnify the stockholders against certain liabilities.

                             FF shareholders receiving shares of New FF common stock in connection with the Business Combination
                       will be subject to a 180-day lockup period for all shares of New FF common stock held by such persons. Under
                       the lock-up agreement to be entered into by the Vendor Trust and certain FF bridge lenders and warrant-holders,
                       subject to certain limited exceptions, such parties agree that with respect to (a) 33⅓% of the shares of New FF
                       common stock received by such FF stakeholders in connection with the Transactions, not to sell, transfer or take
                       certain other actions with respect to such shares of New FF common stock for a period of 30 days after the
                       closing of the Business Combination, (b) 33⅓% of the shares of New FF common stock received by such FF
                       stakeholders

                                                                               90




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             107/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 109 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1305
                       Table of Contents
                       in connection with the Transactions, not to sell, transfer or take certain other actions with respect to such shares
                       of New FF common stock for a period of 60 days after the closing of the Business Combination, and (c) the
                       remaining 33⅓% of the shares of New FF common stock received by such FF stakeholders in connection with
                       the Transactions, not to sell, transfer or take certain other actions with respect to such shares of New FF
                       common stock for a period of 90 days after the closing of the Business Combination. The shares of New FF
                       common stock to be issued to FF employees on account of their reduced compensation will be subject to a
                       vesting period of 90 days.

                             The Business Combination is expected to be consummated in the second quarter of 2021, after the
                       required approval by PSAC stockholders and the fulfillment of certain other conditions.

                       Earnout

                             From and after the closing of the Business Combination until the end of the Earnout Period, within five
                       business days after the occurrence of an Earnout Triggering Event, PSAC shall issue Earnout Shares to the
                       FF shareholders as follows:
                             •     upon the occurrence of Earnout Triggering Event I, a one-time issuance of 12,500,000 Earnout
                                   Shares in the aggregate; and

                             •     upon the occurrence of Earnout Triggering Event II, a one-time issuance of 12,500,000 Earnout
                                   Shares in the aggregate, plus an additional 12,500,000 Earnout Shares in the aggregate if not
                                   previously issued upon the occurrence of Earnout Triggering Event I.

                              If, during the Earnout Period, there is a change in control of PSAC, PSAC shall, no later than immediately
                       prior to the consummation of such change in control, issue to the FF shareholders as additional consideration for
                       the Merger:
                             •     if the change in control consideration paid or payable to PSAC stockholders in connection with such
                                   change in control is equal to or greater than $13.50 per share but less than $15.50 per share (each as
                                   adjusted), (A) 12,500,000 shares in the aggregate minus (B) any shares of New FF common stock
                                   previously issued pursuant to Earnout Triggering Events; and

                             •     if the change in control consideration paid or payable to the PSAC stockholders in connection with
                                   such change in control is equal to or greater than $15.50 per share, as adjusted, (A) 25,000,000
                                   shares in the aggregate minus (B) any shares of New FF common stock previously issued pursuant
                                   to Earnout Triggering Events.

                             The volume-weighted average sale price necessary to meet the conditions of the Earnout Triggering
                       Events, the number of Earnout Shares to be issued upon the occurrence of the Earnout Triggering Events, and
                       the per share value of change in control consideration necessary to issue additional consideration will be
                       equitably adjusted for stock splits, stock dividends, recapitalizations, reclassifications, combination, exchange
                       of shares or other like changes or transactions with respect to New FF common stock occurring during the
                       Earnout Period.

                       Closing and Effective Time of the Business Combination
                             The closing of the Business Combination will take place on the date which is the third business day
                       following the satisfaction or waiver of the conditions described below under the subsection entitled “—
                       Conditions to the Closing of the Business Combination,” unless PSAC and FF agree in writing to another time.
                       The Business Combination is expected to be consummated as soon as practicable after the Special Meeting of
                       PSAC stockholders described in this proxy statement/consent solicitation statement/prospectus.

                       Representations and Warranties

                             The Merger Agreement contains representations and warranties of FF relating to, among other things, due
                       organization and qualification; subsidiaries; the authorization, performance and enforceability against FF of the
                       Merger Agreement; absence of conflicts; the consent, approval or authorization of governmental authorities;
                       pre-transaction capitalization; financial statements; absence of undisclosed liabilities; litigation and
                       proceedings; compliance with laws; intellectual property matters; contracts and absence of defaults; benefit
                       plans; labor matters; tax matters; brokers’ fees; insurance; assets and real property; environmental matters;
                       absence of certain changes or events; transactions with affiliates; internal controls; permits; top suppliers;
                       vehicle certification and manufacturing; and statements made in this proxy statement/consent solicitation
                       statement/prospectus.

                                                                                91




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              108/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 110 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1306
                       Table of Contents
                             The Merger Agreement contains representations and warranties of each of PSAC and Merger Sub relating
                       to, among other things, due organization and qualification; the authorization, performance and enforceability
                       against PSAC and Merger Sub of the Merger Agreement; absence of conflicts; litigation and proceedings; the
                       consent, approval or authorization of governmental authorities; financial ability and trust account; brokers’ fees;
                       SEC reports, financial statements, Sarbanes-Oxley Act and absence of undisclosed liabilities; business activities
                       and the absence of certain changes or events; statements made in this proxy statement/consent solicitation
                       statement/prospectus; no outside reliance; tax matters; capitalization; and Nasdaq listing.

                       Covenants

                              PSAC and FF have each agreed to use reasonable best efforts to obtain any required governmental,
                       regulatory or material third-party consents and approvals and to take such other actions as may be reasonably
                       necessary to consummate the Business Combination. Notwithstanding the foregoing, in no event will PSAC,
                       Merger Sub, FF or any of FF’s subsidiaries be obligated to bear any expense or pay any fee or grant any
                       concession in connection with obtaining any consents, authorizations or approvals pursuant to the terms of any
                       contract to which FF or any of its subsidiaries is a party or otherwise in connection with the consummation of
                       the Business Combination. FF has also agreed to use commercially reasonable efforts to continue to operate its
                       business in the ordinary course prior to the closing of the Business Combination, subject to customary
                       exceptions. FF has agreed that, unless otherwise required or permitted under the Merger Agreement, and subject
                       to certain exceptions, neither it nor its subsidiaries will take the following actions, among others, without the
                       prior written consent of PSAC (which consent will not be unreasonably conditioned, withheld, delayed or
                       denied):

                             •     change or amend their articles of association, memorandum of association, bylaws or other
                                   organizational documents, except as provided in the Merger Agreement;
                             •     make, declare or pay any dividend or distribution to FF shareholders;

                             •     effect any recapitalization, reclassification, split or other change in its capitalization, except as
                                   provided in the Merger Agreement;

                             •     authorize for issuance, issue, sell, transfer, pledge, encumber, dispose of or deliver any additional
                                   shares of its capital stock or securities convertible into or exchangeable for shares of its capital
                                   stock, or issue, sell, transfer, pledge, encumber or grant any right, option or other commitment for
                                   the issuance of shares of its capital stock, or split, combine or reclassify any shares of its capital
                                   stock, other than pursuant to the exercise or granting of options in the ordinary course of business or
                                   the exercise of warrants or in connection with the conversion of convertible debt, except as provided
                                   in the Merger Agreement;
                             •     repurchase, redeem or otherwise acquire or offer to repurchase, redeem or otherwise acquire any
                                   shares of capital stock or other equity interests other than repurchases pursuant to the terms of FF’s
                                   equity incentive plan or special talent incentive plan;

                             •     enter into, assume, assign, partially or completely amend or modify any material term of or
                                   terminate (excluding any expiration in accordance with its terms) any material contract, any lease
                                   related to the material leased real property (excluding the exercise of any extension options as, and
                                   pursuant to the terms, set forth in real estate lease documents) or any collective bargaining or
                                   similar agreement (including agreements with works councils and trade unions and side letters)
                                   other than entry into such agreements in the ordinary course consistent with past practice or as
                                   required by law;

                             •     sell, transfer, lease, license, pledge or otherwise encumber, abandon, cancel or convey or dispose of
                                   any assets, properties or business, except for sales or dispositions of obsolete or worthless assets or
                                   of items or materials in an amount not in excess of $1,000,000 in the aggregate, other than sales or
                                   leases of assets to customers in the ordinary course of business;
                             •     (I) except as otherwise required by law or existing company benefit plans, policies or contracts of
                                   FF or its subsidiaries in effect on the date of the Merger Agreement, (i) grant any material increase
                                   in compensation, benefits or severance to any employee or manager, except in the ordinary course
                                   of business consistent with past practice with annual base compensation less than $250,000 or in
                                   connection with promotion of an employee in the ordinary course, (ii) adopt, enter into or materially
                                   amend any company benefit plan, other than in the ordinary course of business with respect to
                                   annual

                                                                                 92




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             109/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 111 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1307
                       Table of Contents
                                  renewals, (iii) grant or provide any material bonus, severance or termination payments or benefits to
                                  any employee or director of FF or its subsidiaries, except in connection with the hiring or firing of
                                  any in the ordinary course of business consistent with past practice, or (iv) hire any employee of FF
                                  or its subsidiaries or any other individual who is providing or will provide services to FF or its
                                  subsidiaries other than any employee or other service provider with annual base compensation
                                  below $250,000 in the ordinary course of business consistent with past practice or (II) enter into any
                                  contract or take any action that would cause an increase to the aggregate bonus paid to FF
                                  employees;

                            •     except as set forth in the Merger Agreement, (i) fail to maintain its existence or acquire by merger or
                                  consolidation with, or purchase substantially all of the assets of, or a controlling equity interest in,
                                  another business entity, or acquire any assets, securities, properties, or businesses in excess of
                                  certain thresholds, or (ii) sell, transfer, license, assign, fail to maintain, or otherwise dispose of or
                                  encumber material assets or intellectual property of FF or its subsidiaries with a value in excess of
                                  $1,000,000, or acquire assets in excess of $1,000,000, except for assignments of intellectual
                                  property developed in the course of providing engineering, development or similar services to any
                                  subsidiary or customer of FF, non-exclusive licenses of intellectual property granted in the ordinary
                                  course of business, and the expiration of intellectual property rights in accordance with the
                                  applicable statutory term;

                            •     adopt or enter into a plan of liquidation or reorganization of FF or its subsidiaries (other than those
                                  contemplated by the Merger Agreement);
                            •     make any capital expenditures (or commitment to make any capital expenditures) that in the
                                  aggregate exceed $4,000,000, other than any capital expenditure (or series of related capital
                                  expenditures) consistent in all material respects with FF’s annual capital expenditure budget for
                                  periods following the date of the Merger Agreement;

                            •     make any loans or advances to any person, except advances to employees or officers of FF or its
                                  subsidiaries made in the ordinary course of business consistent with past practice;

                            •     make or change any material tax election or adopt or change any material tax accounting method,
                                  file any amendment to any income tax return or other material tax return, enter into any agreement
                                  with a governmental authority with respect to taxes, settle or compromise any claim or assessment
                                  in respect of material taxes, or consent to any extension or waiver of the statutory period of
                                  limitations applicable to any claim or assessment in respect of a material amount of taxes, enter into
                                  any tax sharing or similar arrangement, or take or fail to take any other action that could have the
                                  effect of materially increasing the present or future tax liability or materially decreasing any present
                                  or future tax asset of PSAC and its affiliates after the closing of the Business Combination;
                            •     take any action, or knowingly fail to take any action, which action or failure to act prevents or
                                  impedes, or could reasonably be expected to prevent or impede, the intended tax treatment of the
                                  Business Combination;

                            •     enter into any agreement that materially restricts the ability of FF or its subsidiaries to engage or
                                  compete in any line of business, or enter into any agreement that materially restricts the ability to
                                  enter a new line of business;

                            •     enter into, renew or amend in any material respect any agreement with an affiliate;
                            •     waive, release, compromise, settle or satisfy any pending or threatened claim or compromise or
                                  settle any liability, other than in the ordinary course of business or that does not exceed $1,000,000
                                  individually or $4,000,000 in the aggregate;

                            •     incur, guarantee or otherwise become liable for (whether directly, contingently or otherwise) any
                                  indebtedness exceeding $5,000,000 in the aggregate (other than an additional bridge loan, not to
                                  exceed $100,000,000), or amend, restate or modify any terms of or any agreement with respect to
                                  any outstanding indebtedness, except with respect to any FF converting debtholder, or repay any
                                  indebtedness with funds received from the bridge loan, other than as set forth in the Merger
                                  Agreement;

                                                                               93




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              110/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 112 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1308
                       Table of Contents
                            •     make any change in financial accounting methods, principles or practices materially affecting the
                                  reported consolidated assets, liabilities or results of operations of FF or its subsidiaries, except
                                  insofar as may have been required by a change in U.S. GAAP or law;

                            •     voluntarily fail to maintain, cancel or materially change coverage under any insurance policy in
                                  form and amount equivalent in all material respects to the insurance coverage maintained with
                                  respect to FF and its subsidiaries and their assets and properties as of the date of the Merger
                                  Agreement;

                            •     except as required by law, take any action that would reasonably be expected to materially impair,
                                  materially delay or prevent the Business Combination; and
                            •     enter into any agreement to do any of the foregoing.

                            The Merger Agreement also contains additional covenants of the parties, including covenants in
                       connection with:

                            •     the protection of confidential information of the parties and, subject to confidentiality, attorney-
                                  client privilege and legal requirements, the provision of reasonable access to information;
                            •     the preparation and filing by PSAC of this proxy statement/consent solicitation statement/prospectus
                                  with FF’s cooperation to solicit proxies from PSAC stockholders to vote on the proposals that will
                                  be presented for consideration at the extraordinary general meeting;

                            •     the preparation and filing by PSAC and FF of the notification required of each of them under the
                                  HSR Act in connection with the transactions contemplated by the Merger Agreement;

                            •     FF’s waiver of its rights to make claims against PSAC to collect from the trust fund established for
                                  the benefit of Public Stockholders for any monies that may be owed to FF by PSAC;
                            •     compliance by PSAC in all material respects with its reporting obligations under applicable
                                  securities laws;

                            •     FF’s obligation to provide reasonable cooperation, assistance and information in connection with
                                  any Private Placement investment with FF’s prior written consent;

                            •     customary indemnification of, and provision of insurance with respect to, former and current
                                  officers and directors of PSAC and FF;
                            •     FF’s obligation to solicit approval via written consent or votes of its stockholders to the Business
                                  Combination;

                            •     each party’s obligation to use reasonable best efforts to effect the intended tax treatment of the
                                  Business Combination;

                            •     PSAC’s obligation to take reasonable best efforts to ensure that PSAC common stock and PSAC
                                  warrants remain listed on a national securities exchange and cause the PSAC common stock issued
                                  as merger consideration and the PSAC common stock underlying exchanged FF options and FF
                                  warrants to be approved for listing on Nasdaq;
                            •     PSAC’s obligation to approve and adopt a management incentive equity plan in such form as
                                  reasonably agreed by PSAC and FF, which plan shall (i) replace the FF option plans, and
                                  (ii) provide for an aggregate share reserve thereunder equal to twelve percent (12%) of the number
                                  of shares of PSAC common stock on a fully diluted basis at the date of the closing of the Business
                                  Combination;

                            •     FF’s and PSAC’s agreement not to, and not to permit their affiliates or representatives to, solicit
                                  alternative transactions prior to termination of the Merger Agreement;
                            •     PSAC’s obligation to keep current and timely file all reports required to be filed or furnished with
                                  the SEC and otherwise comply in all material respects with its reporting obligations under
                                  applicable securities laws;

                                                                               94




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         111/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 113 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1309
                       Table of Contents
                            •     PSAC’s board of directors’ obligation to adopt a resolution so that the acquisition of PSAC common
                                  stock pursuant to the Merger Agreement and the other agreements contemplated thereby by any
                                  person owning securities of FF who is expected to become a director or officer (as defined under
                                  Rule 16a-1(f) under the Exchange Act) of PSAC following the Closing shall be an exempt
                                  transaction for purposes of Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder;
                                  and

                            •     PSAC’s obligation to amend its amended and restated certificate of incorporation and bylaws as
                                  described elsewhere herein.

                       Conditions to the Closing of the Business Combination

                       General Conditions

                             Consummation of the Business Combination is conditioned on approval thereof by PSAC stockholders. In
                       addition, each party’s obligation to consummate the Business Combination is conditioned upon, among other
                       things:
                            •     all required filings under the HSR Act having been completed and any applicable waiting period
                                  having expired or been terminated;

                            •     no order, judgment, injunction, decree, writ, stipulation, determination or award, in each case,
                                  entered by or with any governmental authority, or statute, rule or regulation being in force that
                                  enjoins or prohibits the consummation of the Business Combination;

                            •     PSAC having at least $5,000,001 of net tangible assets remaining prior to the Business Combination
                                  after taking into account any redemptions by holders of Public Shares that properly demand that
                                  PSAC redeem their Public Shares for their pro rata share of the trust account prior to the closing of
                                  the Business Combination;
                            •     the Registration Statement on Form S-4 of which this proxy statement/consent solicitation
                                  statement/prospectus forms a part having become effective in accordance with the provisions of the
                                  Securities Act, and no stop order having been issued by the SEC that remains in effect with respect
                                  to the Form S-4, and no proceeding seeking such a stop order having been threatened in writing or
                                  initiated by the SEC that remains pending;

                            •     the delivery by each party to the other party of a certificate with respect to (i) the truth and accuracy
                                  of such party’s representations and warranties as of execution of the Merger Agreement and as of
                                  the closing of the Business Combination (subject to certain negotiated bring-down standards) and
                                  (ii) the performance by such party of covenants contained in the Merger Agreement required to be
                                  performed by such party in all material respects as of or prior to the closing of the Business
                                  Combination;

                            •     the PSAC common stock to be issued pursuant to the Merger Agreement and underlying the
                                  exchanged FF options and FF warrants having been approved for listing on Nasdaq;
                            •     approval of the Business Combination by PSAC stockholders; and

                            •     approval of the Business Combination by FF shareholders.

                       FF’s Conditions to the Closing of the Business Combination

                             The obligations of FF to consummate the Business Combination are also conditioned upon, among other
                       things:
                            •     the accuracy of the representations and warranties of PSAC and Merger Sub (subject to certain
                                  bring-down standards);

                            •     performance of the covenants of PSAC and Merger Sub to be performed by such parties in all
                                  material respects as of or prior to the closing of the Business Combination;

                            •     PSAC filing an amended and restated certificate of incorporation with the Secretary of State of the
                                  State of Delaware and adopting amended and restated bylaws, each in substantially the form as
                                  attached to the Merger Agreement;

                                                                               95




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              112/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 114 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1310
                       Table of Contents
                            •     PSAC executing the Registration Rights Agreement;

                            •     PSAC executing the Shareholder Agreement;

                            •     the covenants of the Sponsor contained in that certain letter agreement, dated as of July 21, 2020
                                  between PSAC, the Sponsor and Graubard Miller having been performed in all material respects;
                            •     the amount of cash available to PSAC as of immediately prior to the closing of the Business
                                  Combination shall not be less than $450 million after giving effect to payment of amounts that
                                  PSAC will be required to pay to redeeming stockholders upon consummation of the Business
                                  Combination; and

                            •     the delivery by PSAC to FF of a lock-up agreement substantially in the form attached to the Merger
                                  Agreement, executed by the Sponsor.

                       PSAC’s and Merger Sub’s Conditions to the Closing of the Business Combination

                             The obligations of PSAC and Merger Sub to consummate the Business Combination are also conditioned
                       upon, among other things:
                            •     the accuracy of the representations and warranties of FF (subject to certain bring-down standards);

                            •     performance of the covenants of FF to be performed by FF in all material respects as of or prior to
                                  the closing of the Business Combination;

                            •     all directors of FF that will not continue as directors of New FF having executed and delivered to
                                  PSAC letters of resignation; and
                            •     the delivery by FF of lock-up agreements substantially in the form attached to the Merger
                                  Agreement, executed by certain FF shareholders.

                       Waiver

                              If permitted under applicable law, PSAC or FF may waive any inaccuracies in the representations and
                       warranties made to such party and contained in the Merger Agreement and waive compliance with any
                       agreements or conditions for the benefit of such party contained in the Merger Agreement. However, pursuant
                       to PSAC’s existing amended and restated certificate of incorporation, the condition requiring that PSAC have at
                       least $5,000,001 of net tangible assets may not be waived.

                       Termination

                           The Merger Agreement may be terminated at any time, but not later than the closing of the Business
                       Combination, as follows:
                            •     by mutual written consent of PSAC and FF;

                            •     by either PSAC or FF if the transactions are not consummated on or before six months after the date
                                  of the Merger Agreement, provided that a breach of the Merger Agreement by the terminating party
                                  shall not have been the primary cause of the failure to close by such date;

                            •     by either PSAC or FF if consummation of the Business Combination is permanently enjoined or
                                  prohibited by the terms of a final, non-appealable order, decree or ruling of a governmental entity or
                                  a statue, rule or regulation, provided that breach of the Merger Agreement by terminating party shall
                                  not have been the primary cause thereof;
                            •     by either PSAC or FF if the other party has breached any of its representations, warranties or
                                  covenants, such that the closing conditions would not be satisfied at the closing of the Business
                                  Combination, and has not cured such breach within forty-five (45) days (or any shorter time period
                                  that remains prior to the termination date provided in the second bullet above) of notice from the
                                  other party of its intent to terminate, provided that a breach of the Merger Agreement by the
                                  terminating party shall not have been the primary cause of the failure to close by such date;

                                                                             96




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           113/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 115 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1311
                       Table of Contents
                             •     by PSAC if FF shareholder approval of the Business Combination has not been obtained by the later
                                   of (i) ten days following the date that this proxy statement/consent solicitation statement/prospectus
                                   is disseminated by FF to its stockholders and (ii) the date of the Special Meeting; or

                             •     by either PSAC or FF if, at the PSAC stockholder meeting, the Business Combination shall fail to
                                   be approved by the required vote described herein (subject to any adjournment or recess of the
                                   meeting).

                       Effect of Termination

                              In the event of proper termination by any of the parties, the Merger Agreement will be of no further force
                       or effect (other than with respect to certain surviving obligations specified in the Merger Agreement), without
                       any liability on the part of any party thereto or its respective affiliates, officers, directors or stockholders, other
                       than liability of any party thereto for any intentional and willful breach of the Merger Agreement by such party
                       occurring prior to such termination.

                       Fees and Expenses
                            Except as otherwise set forth in the Merger Agreement, all fees and expenses incurred in connection with
                       the Merger Agreement and the transactions contemplated thereby will be paid by the party incurring such
                       expenses whether or not the transactions are consummated.

                       Confidentiality; Access to Information

                             Each party to the Merger Agreement will afford to the other parties and their financial advisors,
                       accountants, counsel and other representatives reasonable access during normal business hours, upon reasonable
                       notice, to all of their respective properties, books, records and personnel during the period prior to the closing of
                       the Business Combination to obtain all information concerning the business, including the status of business
                       development efforts, properties, results of operations and personnel, as each party may reasonably request. The
                       parties agree to maintain in confidence any non-public information received from the other party, and to use
                       such non-public information only for purposes of consummating the transactions contemplated by the Merger
                       Agreement.

                       Amendments

                            The Merger Agreement may be amended by the parties thereto at any time prior to the closing of the
                       Business Combination by execution of an instrument in writing signed on behalf of each of the parties.

                       Governing Law; Consent to Jurisdiction
                             The Merger Agreement is governed by and construed in accordance with the law of the state of Delaware,
                       regardless of the law that might otherwise govern under applicable principles of the conflicts of laws of
                       Delaware. However, the following matters arising out of or relating to Merger Agreement shall be construed,
                       performed and enforced in accordance with the Companies Act: the Business Combination, the vesting of the
                       rights, property, choses in action, business, undertaking, goodwill, benefits, immunities and privileges,
                       contracts, obligations, claims, debts and liabilities of Merger Sub and FF in FF, the cancellation of the shares of
                       FF, the rights provided in Section 238 of the Companies Act, the fiduciary or other duties of the FF board of
                       directors and the board of directors of Merger Sub and the internal corporate affairs of FF and Merger Sub.

                                                                                 97




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 114/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 116 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1312
                       Table of Contents

                                     CERTAIN AGREEMENTS RELATED TO THE BUSINESS COMBINATION
                             This section describes the material provisions of certain additional agreements entered into or to be
                       entered into pursuant to or in connection with the transactions contemplated by the Merger Agreement, which
                       are referred to as the “Related Agreements.” Such discussion and the following summary of other material
                       provisions of the Related Agreements are qualified by reference to the complete texts of the Related Agreement,
                       copies of which are filed as exhibits to this proxy statement/consent solicitation statement/prospectus. All
                       stockholders are encouraged to read the Related Agreements in their entirety.

                       Sponsor Support Agreement

                              Concurrently with the execution of the Merger Agreement, PSAC entered into a support agreement with
                       the Sponsor, Jordan Vogel and Aaron Feldman pursuant to which they have agreed, among other things, to vote
                       all of the shares of PSAC common stock legally and beneficially owned by them in favor of the Business
                       Combination, and against any proposal in opposition to the Merger Agreement and any other action or proposal
                       involving PSAC or any of its subsidiaries that is intended to, or would reasonably be expected to, prevent,
                       impede or adversely affect the Transactions in any material respect. Under the support agreement, the Sponsor
                       have also agreed that, with limited exceptions, prior to the termination of the support agreement, the Sponsor
                       will not transfer or otherwise enter into any agreement or understanding with respect to a transfer relating to any
                       shares of PSAC common stock legally and beneficially owned by them. The support agreement will terminate
                       upon the earliest to occur: (a) the mutual written consent of PSAC, the Sponsor and FF, (b) the closing of the
                       Transactions, and (c) the date of termination of the Merger Agreement in accordance with its terms.
                       Additionally, PSAC’s directors and officers have agreed pursuant to a letter agreement executed in connection
                       with PSAC’s initial public offering to vote any shares of PSAC common stock held by them in favor of the
                       Business Combination.

                       Shareholder Support Agreements

                              Concurrently with the execution of the Merger Agreement, the Supporting FF Shareholders, who are the
                       three largest shareholders of FF, have entered into support agreements with PSAC pursuant to which each
                       Supporting FF Shareholder has agreed, among other things, to approve or vote in favor of the Business
                       Combination, against any action or proposal involving PSAC or any of its subsidiaries that is intended to, or
                       would reasonably be expected to, prevent, impede or adversely affect the Transactions in any material respect,
                       and promptly execute the definitive documents, agreements and filings (including with applicable governmental
                       authorities) related to the Business Combination reasonably required to be executed by such Supporting FF
                       Shareholder in furtherance of the Business Combination subject to the terms and conditions set forth therein.
                       Under the support agreements, each Supporting FF Shareholder has also agreed that, with limited exceptions,
                       prior to the termination of the applicable support agreement, such Supporting FF Shareholder will not transfer
                       or otherwise enter into any agreement or understanding with respect to a transfer relating to any Claims (as
                       defined in the applicable support agreement) owned by such Supporting FF Shareholder. The support
                       agreements will terminate automatically without any further required actions or notice upon the earliest to
                       occur: (a) the closing of the Transactions, and (b) the date of termination of the Merger Agreement in
                       accordance with its terms. The support agreements may also be terminated by the mutual written consent of the
                       parties to the applicable support agreement. The Creditors Trust also has the right to terminate its support
                       agreement if it reasonably believes failure to terminate the applicable support agreement would result in a
                       breach of its fiduciary duties under applicable law. FF Top has also agreed to exercise its drag-along rights
                       pursuant to the articles of association of FF, as amended, and any other contract under which FF Top may have
                       similar drag-along rights to cause FF’s other shareholders’ to vote in favor of (and not oppose) the Business
                       Combination, in each case to the extent permitted by the applicable drag-along rights. Collectively, as of April
                       5, 2021, the Supporting FF Shareholders held approximately 99.94% of the outstanding voting power of FF.
                       The Supporting FF Shareholders therefore hold a sufficient number of FF shares to approve the FF merger
                       proposal without the vote of any other FF shareholder.

                                                                               98




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             115/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 117 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1313
                       Table of Contents

                       Transaction Support Agreements
                             FF has entered into transaction support agreements with the FF converting debtholders pursuant to which
                       such FF converting debtholders have agreed to exchange the debt and/or other claims owed by FF and its
                       subsidiaries to such FF converting debtholders for shares of New FF common stock on the terms set forth in the
                       Merger Agreement (including the allocation schedule attached to the Merger Agreement), and to otherwise
                       support the transactions contemplated by the Merger Agreement, subject to the terms and conditions set forth in
                       such transaction support agreements.

                       Registration Rights Agreement

                              PSAC and certain FF shareholders are expected to enter into the Registration Rights Agreement at the
                       closing of the Business Combination pursuant to which such FF shareholders will be entitled to have registered,
                       in certain circumstances, the resale of shares of common stock of PSAC (and the shares of common stock
                       underlying warrants of PSAC) held by or issued to them at the closing of the Business Combination, subject to
                       the terms and conditions set forth therein. Within 45 days of the closing of the Transactions, New FF will be
                       obligated to file a shelf registration statement to register the resale of certain securities and New Faraday is
                       required to use its reasonable best efforts to have such shelf registration statement declared effective as soon as
                       practicable after the filing thereof and no later than the earlier of (x) the ninetieth calendar day following the
                       filing date if the SEC notifies New Faraday that it will “review” the shelf registration statement and (y) the tenth
                       business day after the date New Faraday is notified in writing by the SEC that such shelf registration statement
                       will not be “reviewed” or will not be subject to further review. Additionally, at any time and from time to time
                       after one year (or 180 days with respect to Season Smart) after the closing of the Business Combination, such
                       FF shareholders representing a majority-in-interest of the total number of shares of New FF common stock
                       issued and outstanding on a fully diluted basis held by the parties to the Registration Rights Agreement (or
                       Season Smart) may make a written demand for registration for resale under the Securities Act of all or part of
                       the shares of New FF common stock (and the shares of New FF common stock underlying warrants of PSAC)
                       held by or issued to them at the closing of the Business Combination in an underwritten offering involving gross
                       proceeds of no less than $50,000,000. PSAC will not be obligated to effect more than an aggregate of two
                       underwritten offerings per year (or three underwritten offerings per year demanded by Season Smart) and, with
                       respect to Season Smart, such shares of New FF common stock do not exceed more than 10% of the outstanding
                       shares of New FF. The parties to the Registration Rights Agreement will also be entitled to participate in certain
                       registered offerings by PSAC, subject to certain limitations and restrictions. PSAC will be required to pay
                       certain expenses incurred in connection with the exercise of the registration rights under this agreement.

                       Shareholder Agreement

                              PSAC and FF Top are expected to enter into the Shareholder Agreement at the closing of the Business
                       Combination pursuant to which (a) PSAC and FF Top will agree on the initial composition of New FF’s board
                       of directors and (b) so long as FF Top beneficially owns shares of issued and outstanding shares of New
                       FF common stock representing in excess of 5% voting power, FF Top will have the right to nominate a specified
                       number of directors on New FF’s board of directors, based on FF Top’s voting power of the issued and
                       outstanding New FF common stock, a sufficient number of which will be independent such that New FF’s board
                       of directors would be comprised of a majority of independent directors assuming the election of the FF Top
                       designees and the other members of New FF’s board of directors until New FF is a “controlled company” as
                       defined in the rules of the national securities exchange on which the New FF common stock is listed. FF Top
                       will have the right to nominate a replacement for any of its designees who is not elected or whose board service
                       has terminated prior to the end of such director’s term. So long as the Shareholder Agreement is in effect, any
                       action by New FF’s board of directors to increase or decrease the total number of directors comprising New
                       FF’s board of directors will require the prior written consent of FF Top and in connection with any increase or
                       decrease in the total number of directors comprising New FF’s board of directors, the number of FF Top
                       designees required to be independent will be increased or decreased as may be necessary. FF Top will also have
                       the right for its nominees to serve on each committee of New FF’s board of directors proportionate to the
                       number of nominees it has on New FF’s board of directors, subject to compliance with applicable law and stock
                       exchange listing rules.

                                                                               99




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              116/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 118 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1314
                       Table of Contents

                       FF Shareholder Lock-up Agreements
                             Under the Merger Agreement, as a condition to receiving PSAC common stock after the closing of the
                       Business Combination in respect of their FF ordinary shares, FF shareholders are required to execute lockup
                       agreements pursuant to which, subject to certain limited exceptions, such shareholders must agree not to sell,
                       transfer or take certain other actions with respect to such shares of New FF common stock for a period of
                       180 days after the closing of the Business Combination, subject to certain customary exceptions. Under the
                       lock-up agreement to be entered into by the Vendor Trust and certain FF bridge lenders and warrantholders,
                       subject to certain limited exceptions, such parties agree that with respect to (a) 33⅓% of the shares of New FF
                       common stock received by such FF stakeholders in connection with the Transactions, not to sell, transfer or take
                       certain other actions with respect to such shares of New FF common stock for a period of 30 days after the
                       closing of the Business Combination, (b) 33⅓% of the shares of New FF common stock received by such FF
                       stakeholders in connection with the Transactions, not to sell, transfer or take certain other actions with respect to
                       such shares of New FF common stock for a period of 60 days after the closing of the Business Combination,
                       and (c) the remaining 33⅓% of the shares of New FF common stock received by such FF stakeholders in
                       connection with the Transactions, not to sell, transfer or take certain other actions with respect to such shares of
                       New FF common stock for a period of 90 days after the closing of the Business Combination. The shares of
                       New FF common stock to be issued to FF employees on account of their reduced compensation will be subject
                       to a vesting period of 90 days.

                              Pursuant to the completed Chapter 11 restructuring plan involving the personal debts of YT Jia, YT Jia is
                       entitled to receive 5% of any distributions to the Creditor Trust until the Creditor’s Trust receives aggregate
                       cash payments of $4.9 billion (subject to adjustment as claims are resolved through other means, such as
                       conversion of debt into FF Shares and disposal of collaterals or frozen assets of the primary obligors); provided
                       that such 5% may be reduced due to completion of settlement negotiations that YT Jia is having with a few
                       individuals. Upon the consummation of the Business Combination, the Creditors Trust will own approximately
                       7% of New FF and YT Jia will have a 0.35% economic interest in New FF through the Creditors Trust as a
                       result of the distribution of New FF shares to the Creditors Trust.

                       Sponsor Lockup Agreement

                             Under the Merger Agreement, as a condition to FF’s obligation to close, PSAC is required to deliver to FF
                       a lockup agreement executed by the Sponsor pursuant to which, subject to certain limited exceptions, the
                       Sponsor must agree that (a) 50% of the shares of PSAC common stock held by the Sponsor will not be sold,
                       transferred or otherwise disposed of for a period ending the earlier of (i) the one year anniversary of the closing
                       of the Business Combination, and (ii) the date on which the closing price of shares of PSAC common stock on
                       the principal securities exchange or securities market on which such shares are then traded equals or exceeds
                       $12.50 per share (as adjusted for stock splits, stock dividends, reorganizations and recapitalizations) for any
                       twenty trading days within any thirty trading day period after the closing of the Business Combination; and
                       (b) the other 50% of the shares of PSAC common stock held by the Sponsor will not be sold, transferred or
                       otherwise disposed of for a period ending earlier of (i) the one year anniversary of the closing of the Business
                       Combination and (ii) the date on which PSAC completes a liquidation, merger, capital stock exchange or other
                       similar transaction that results in all of PSAC’s shareholders having the right to exchange their shares for cash,
                       securities or other property.

                       Subscription Agreements
                             In connection with the execution of the Merger Agreement, PSAC entered into separate Subscription
                       Agreements with certain accredited investors or qualified institutional buyers (collectively, the “Subscription
                       Investors”) concurrently with the execution of the Merger Agreement on January 27, 2021. Pursuant to the
                       Subscription Agreements, the Subscription Investors agreed to subscribe for and purchase, and PSAC agreed to
                       issue and sell, to the Subscription Investors an aggregate of 79,500,000 shares of common stock of PSAC for a
                       purchase price of $10.00 per share, or an aggregate of approximately $795 million, in a private placement.
                       17,500,000 of such shares ($175 million in net proceeds) will be issued to an anchor investor and the issuance
                       of such shares is subject to certain regulatory approvals and limitations on use. The Subscription Agreements
                       further require PSAC to have an effective shelf registration statement registering the resale of the shares of
                       PSAC common stock held by the Subscription Investors within 60 calendar days (or 90 calendar days if the
                       SEC notifies PSAC that it will review the registration statement) following the closing of the Transactions.

                                                                               100




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               117/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 119 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1315
                       Table of Contents
                              The closing of the private placement will occur on the date of and immediately prior to the consummation
                       of the Transactions and is conditioned thereon and on other customary closing conditions. The common stock to
                       be issued pursuant to the Subscription Agreements has not been registered under the Securities Act, and will be
                       issued in reliance upon the exemption provided under Section 4(a)(2) of the Securities Act and/or Regulation D
                       promulgated thereunder. The Subscription Agreements will terminate and be void and of no further force or
                       effect upon the earlier to occur of: (i) such date and time as the Merger Agreement is validly terminated in
                       accordance with its terms without consummation of the Merger, (ii) upon the mutual written agreement of the
                       parties thereto to terminate the applicable Subscription Agreement, (iii) if any of the conditions to closing set
                       forth in the Subscription Agreement are not satisfied or waived on or prior to the closing date and (iv) if the
                       closing of the Merger shall not have occurred on or before July 27, 2021.

                                                                             101




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           118/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 120 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1316
                       Table of Contents

                                            MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS
                             The following discussion is a summary of the material U.S. federal income tax considerations relevant to
                       (i) U.S. Holders of FF shares (collectively, “FF Capital Stock”) who exchange their FF Capital Stock for PSAC
                       common stock in the Business Combination, and (ii) U.S. Holders and Non-U.S. Holders of Public Shares of
                       electing to have their Public Shares redeemed for cash upon the closing of the Business Combination. This
                       discussion applies only to Public Shares and shares of FF Capital Stock, as the case may be, that are held as
                       “capital assets” within the meaning of Section 1221 of the U.S. Internal Revenue Code of 1986, as amended
                       (the “Code”) (generally, property held for investment).

                             The following discussion does not address the effects of other U.S. federal tax laws, such as estate and gift
                       tax laws, and any applicable state, local or non-U.S. tax laws are not discussed. This discussion is based on the
                       Code, Treasury regulations promulgated thereunder, judicial decisions, and published rulings and administrative
                       pronouncements of the U.S. Internal Revenue Service (the “IRS”), in each case in effect as of the date hereof.
                       These authorities may change or be subject to differing interpretations. Any such change or differing
                       interpretation may be applied retroactively in a manner that could adversely affect the tax consequences
                       discussed below. Neither FF nor PSAC has sought or will seek any rulings from the IRS regarding the matters
                       discussed below. There can be no assurance the IRS or a court will not take a contrary position to that discussed
                       below regarding the tax consequences discussed below.

                              This discussion does not address (i) any tax considerations for holders of FF converting debt, FF debt who
                       converted such FF debt into FF Capital Stock prior to the Business Combination, FF options or FF warrants or
                       (ii) the tax considerations for any beneficial owners of Private Warrants or Founder Shares. Further, this
                       discussion does not address all U.S. federal income tax consequences relevant to a holder’s particular
                       circumstances, including the impact of the Medicare contribution tax on net investment income. In addition, it
                       does not address consequences relevant to holders subject to special rules, including, without limitation:
                             •     a holder of FF Capital Stock that is not a U.S. Holder;
                             •     banks, insurance companies, and certain other financial institutions;
                             •     regulated investment companies and real estate investment trusts;
                             •     brokers, dealers or traders in securities;
                             •     traders in securities that elect to mark-to-market;
                             •     tax-exempt organizations or governmental organizations;
                             •     persons subject to the alternative minimum tax;
                             •     U.S. expatriates and former citizens or long-term residents of the United States;
                             •     persons holding FF Capital Stock or Public Shares, as the case may be, as part of a hedge, straddle,
                                   constructive sale, or other risk reduction strategy or as part of a conversion transaction or other
                                   integrated investment;
                             •     persons subject to special tax accounting rules as a result of any item of gross income with respect
                                   to FF Capital Stock or Public Shares, as the case may be, being taken into account in an applicable
                                   financial statement;
                             •     persons that actually or constructively own 10% or more of the outstanding FF Capital Stock by
                                   vote or value;
                             •     “controlled foreign corporations,” “passive foreign investment companies,” and corporations that
                                   accumulate earnings to avoid U.S. federal income tax;
                             •     S corporations, partnerships or other entities or arrangements treated as partnerships or other flow-
                                   through entities for U.S. federal income tax purposes (and investors therein);
                             •     U.S. Holders having a functional currency other than the U.S. dollar;
                             •     persons who hold or received FF Capital Stock or Public Shares, as the case may be, pursuant to the
                                   exercise of any employee stock option, through a tax qualified retirement plan or otherwise as
                                   compensation;

                                                                                102




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             119/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 121 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1317
                       Table of Contents
                             •     tax-qualified retirement plans; and

                             •     pension plans, including any “qualified foreign pension funds” as defined in Section 897(l)(2) of the
                                   Code and entities all of the interests of which are held by qualified foreign pension funds.

                             For purposes of this discussion, a “U.S. Holder” is any beneficial owner of shares of FF Capital Stock or
                       Public Shares, as the case may be, that is for U.S. federal income tax purposes:
                             •     an individual who is a citizen or resident of the United States;

                             •     a corporation (or other entity taxable as a corporation) created or organized under the laws of the
                                   United States, any state thereof, or the District of Columbia;

                             •     an estate, the income of which is subject to U.S. federal income tax regardless of its source; or
                             •     a trust that (1) is subject to the primary supervision of a U.S. court and the control of one or more
                                   “United States persons” (within the meaning of Section 7701(a)(30) of the Code), or (2) has a valid
                                   election in effect to be treated as a United States person for U.S. federal income tax purposes.

                             If an entity treated as a partnership for U.S. federal income tax purposes holds FF Capital Stock or Public
                       Shares, the tax treatment of an owner of such entity will depend on the status of the owners, the activities of the
                       entity and certain determinations made at the owner level. Accordingly, entities treated as partnerships for
                       U.S. federal income tax purposes and the partners in such partnerships should consult their tax advisors
                       regarding the U.S. federal income tax consequences to them.

                           INVESTORS SHOULD CONSULT THEIR TAX ADVISORS WITH RESPECT TO THE
                       APPLICATION OF THE U.S. FEDERAL INCOME TAX LAWS TO THEIR PARTICULAR
                       SITUATIONS AS WELL AS ANY TAX CONSEQUENCES ARISING UNDER THE U.S. FEDERAL
                       ESTATE OR GIFT TAX LAWS OR UNDER THE LAWS OF ANY STATE, LOCAL OR NON-U.S.
                       TAXING JURISDICTION OR UNDER ANY APPLICABLE INCOME TAX TREATY.

                       Material Tax Considerations of the Business Combination to U.S. Holders of FF Capital Stock

                       Tax Consequences if the Business Combination Qualifies as a Reorganization Within the Meaning of
                       Section 368(a) of the Code
                             It is the opinion of Sidley Austin LLP that the Business Combination will qualify as a “reorganization”
                       for U.S. federal income tax purposes within the meaning of Section 368(a) of the Code (the “Intended Tax
                       Treatment”). This opinion is based on facts and representations contained in representation letters provided by
                       FF, PSAC and Merger Sub and on customary factual assumptions, and further assumes that the Business
                       Combination is completed in the manner set forth in the Merger Agreement and the Registration Statement on
                       Form S-4 of which this proxy statement/consent solicitation statement/prospectus forms a part. If any
                       assumption or representation is or becomes inaccurate, the U.S. federal income tax consequences of the
                       Business Combination could be adversely affected.

                             Neither FF nor PSAC has requested, and neither intends to request, a ruling from the IRS as to the U.S.
                       federal income tax consequences of the Business Combination. Further, the obligations of the parties to
                       complete the Business Combination are not conditioned upon the qualification of the Business Combination for
                       the Intended Tax Treatment and the Business Combination will occur even if it does not so qualify. Because a
                       tax opinion represents the legal judgment of counsel rendering the opinion and is not binding on the Internal
                       Revenue Service, no assurance can be given that the IRS will not assert, or that a court would not sustain, a
                       position contrary to any of those set forth below. If the Business Combination failed to qualify as a
                       “reorganization” under Section 368(a) of the Code, U.S. Holders who receive shares of PSAC common stock in
                       exchange for FF Capital Stock would be treated as if they sold their FF Capital Stock in a fully taxable
                       transaction. Accordingly, each U.S. Holder is urged to consult its tax advisor with respect to the particular tax
                       consequence of the Business Combination to such holder.

                             Assuming the Business Combination qualifies as a “reorganization,” U.S. Holders who receive shares of
                       PSAC common stock in exchange for FF Capital Stock pursuant to the Business Combination generally should
                       not recognize taxable gain or loss. The aggregate tax basis for U.S. federal income tax purposes of the shares of

                                                                               103




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             120/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 122 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1318
                       Table of Contents
                       PSAC common stock received by any such U.S. Holder should be the same as the aggregate adjusted tax basis
                       of the FF Capital Stock surrendered in exchange therefor. The holding period of the shares of PSAC common
                       stock received by such U.S. Holder should include the period during which the FF Capital Stock exchanged
                       therefor were held by such U.S. Holder.

                       Information Reporting

                             Certain information reporting requirements may apply to each U.S. Holder that is a “significant holder” of
                       FF Capital Stock. A “significant holder” is a holder of FF Capital Stock that, immediately before the Business
                       Combination, owned at least 1% (by vote or value) of the outstanding FF Capital Stock (or, in certain instances,
                       FF Capital Stock with a basis of at least $1 million). You are urged to consult your tax advisor as to the potential
                       application of these information reporting requirements.

                            All holders of FF Capital Stock are urged to consult their tax advisors with respect to the tax
                       consequences of the Business Combination in their particular circumstances, including tax return
                       reporting requirements, any federal tax laws other than those pertaining to income tax (including estate
                       and gift tax laws), and any state, local, foreign or other tax laws.

                       Material Tax Considerations Related to a Redemption of Public Shares

                       U.S. Holders

                       Redemption of Public Shares.
                              In the event that a U.S. Holder’s Public Shares are redeemed pursuant to the redemption provisions
                       described in this proxy statement/consent solicitation statement/prospectus under the section entitled “Special
                       Meeting of PSAC Stockholders — Redemption Rights,” the treatment of the transaction for U.S. federal income
                       tax purposes will depend on whether the redemption qualifies as a sale of the Public Shares under Section 302
                       of the Code. If the redemption qualifies as a sale of the Public Shares, the U.S. Holder will be treated as
                       described under “— U.S. Holders — Gain or Loss on Redemption Treated as Sale of Public Shares” below.
                       Whether a redemption qualifies for sale treatment will depend largely on the total number of shares of our stock
                       treated as held by the U.S. Holder (including any stock constructively owned by the U.S. Holder as a result of
                       owning warrants) relative to all of our shares outstanding both before and after the redemption. The redemption
                       of PSAC common stock generally will be treated as a sale of the Public Shares (rather than a corporate
                       distribution) if the redemption or purchase by us (i) is “substantially disproportionate” with respect to the U.S.
                       Holder, (ii) results in a “complete termination” of the U.S. Holder’s interest in us or (iii) is “not essentially
                       equivalent to a dividend” with respect to the U.S. Holder. These tests are explained more fully below.

                              In determining whether any of the foregoing tests are satisfied, a U.S. Holder takes into account not only
                       stock actually owned by the U.S. Holder, but also shares of our stock that are constructively owned by it. A
                       U.S. Holder may constructively own, in addition to stock owned directly, stock owned by certain related
                       individuals and entities in which the U.S. Holder has an interest or that have an interest in such U.S. Holder, as
                       well as any stock the U.S. Holder has a right to acquire by exercise of an option, which would generally include
                       PSAC common stock which could be acquired pursuant to the exercise of the warrants. In order to meet the
                       substantially disproportionate test, the percentage of our outstanding voting stock actually and constructively
                       owned by the U.S. Holder immediately following the redemption of Public Shares must, among other
                       requirements, be less than 80% of the percentage of our outstanding voting stock actually and constructively
                       owned by the U.S. Holder immediately before the redemption. There will be a complete termination of a U.S.
                       Holder’s interest if either (i) all of the shares of PSAC common stock actually and constructively owned by the
                       U.S. Holder are redeemed or (ii) all of the shares of PSAC common stock actually owned by the U.S. Holder
                       are redeemed and the U.S. Holder is eligible to waive, and effectively waives in accordance with specific rules,
                       the attribution of stock owned by certain family members and the U.S. Holder does not constructively own any
                       other PSAC common stock. The redemption of Public Shares will not be essentially equivalent to a dividend if
                       a U.S. Holder’s conversion results in a “meaningful reduction” of the U.S. Holder’s proportionate interest in
                       PSAC. Whether the redemption will result in a meaningful reduction in a U.S. Holder’s proportionate interest in
                       us will depend on the particular facts and circumstances. However, the IRS has indicated in a published ruling
                       that even a small reduction in the proportionate interest of a small minority

                                                                               104




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              121/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 123 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1319
                       Table of Contents
                       stockholder in a publicly held corporation who exercises no control over corporate affairs may constitute such a
                       “meaningful reduction.” A U.S. Holder should consult with its own tax advisors as to the tax consequences of a
                       redemption or purchase by us.

                             If none of the foregoing tests is satisfied, then the redemption us will be treated as a corporate distribution
                       and the tax effects will be as described under “— U.S. Holders — Taxation of Redemption Treated as a
                       Distribution” below. After the application of those rules, any remaining tax basis of the U.S. Holder in the
                       redeemed Public Shares will be added to the U.S. Holder’s adjusted tax basis in its remaining stock, or, if it has
                       none, to the U.S. Holder’s adjusted tax basis in its warrants or possibly in other stock constructively owned by
                       it.

                       Gain or Loss on Redemption Treated as Sale of Public Shares.

                              If the redemption qualifies as a sale or other taxable disposition of Public Shares, a U.S. Holder generally
                       will recognize capital gain or loss in an amount equal to the difference between the amount realized and the
                       U.S. Holder’s adjusted tax basis in the Public Shares. Any such capital gain or loss generally will be long-term
                       capital gain or loss if the U.S. Holder’s holding period for the Public Shares so disposed of exceeds one year.
                       The initial public offering of the Public Shares closed on July 24, 2020 and any redemption is expected to occur
                       prior to the one-year anniversary of such date. If that is the case, any such capital gain will be short-term capital
                       gain which will be taxed at regular ordinary income tax rates.
                              Generally, the amount of gain or loss recognized by a U.S. Holder is an amount equal to the difference
                       between (i) the sum of the amount of cash and the fair market value of any property received in such disposition
                       and (ii) the U.S. Holder’s adjusted tax basis in its Public Shares so disposed of. A U.S. Holder’s adjusted tax
                       basis in its Public Shares generally will equal the U.S. Holder’s adjusted cost less any prior distributions treated
                       as a return of capital for U.S. federal income tax purposes.

                       Taxation of Redemption Treated as a Distribution.

                             If the redemption does not qualify as a sale of Public Shares, a U.S. Holder will generally be treated as
                       receiving a distribution. Such distributions generally will be includable in a U.S. Holder’s gross income, in
                       accordance with such U.S. Holder’s method of accounting for U.S. federal income tax purposes, as dividend
                       income, but only to the extent that such distributions are paid out of our current or accumulated earnings and
                       profits as determined under U.S. federal income tax principles. Dividends will be taxable to a corporate U.S.
                       Holder at regular rates and will generally be eligible for the dividends-received deduction if the requisite
                       holding period is satisfied. Distributions in excess of such earnings and profits generally will be applied against
                       and reduce the U.S. Holder’s basis in its PSAC common stock (but not below zero) and, to the extent in excess
                       of such basis, will be treated as gain from the sale or exchange of such PSAC common stock in the manner
                       described above under “— U.S. Holders — Gain or Loss on Redemption Treated as a Sale of Public Shares.”

                              With respect to non-corporate U.S. Holders and with certain exceptions, dividends may be “qualified
                       dividend income,” which is taxed at the lower applicable long-term capital gain rate provided that the U.S.
                       Holder satisfies certain holding period requirements and the U.S. Holder is not under an obligation to make
                       related payments with respect to positions in substantially similar or related property. It is unclear whether the
                       redemption rights with respect to the Public Shares may prevent a U.S. Holder from satisfying the applicable
                       holding period requirements with respect to the dividends received deduction or the preferential tax rate on
                       qualified dividend income, as the case may be, because there is no authority directly on-point with respect to
                       whether such redemption rights diminish a U.S. Holder’s risk of loss with respect to Public Shares in a manner
                       that suspends the holding period for such Public Shares under the applicable holding period requirements. If the
                       holding period requirements are not satisfied, then non-corporate U.S. Holders may be subject to tax on such
                       dividends at regular ordinary income tax rates instead of the preferential rate that applies to qualified dividend
                       income.

                       U.S. Information Reporting and Backup Withholding.
                             Distributions with respect to the PSAC common stock to a U.S. Holder, whether or not such distributions
                       qualify as dividends for U.S. federal income tax purposes, and proceeds from the sale, exchange or redemption
                       of the PSAC common stock by a U.S. Holder generally are subject to information reporting to the IRS and
                       possible

                                                                               105




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               122/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 124 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1320
                       Table of Contents
                       U.S. backup withholding, unless the U.S. Holder is an exempt recipient. Backup withholding may apply to such
                       payments if a U.S. Holder fails to furnish a correct taxpayer identification number, a certification of exempt
                       status or has been notified by the IRS that it is subject to backup withholding (and such notification has not been
                       withdrawn).

                             Backup withholding is not an additional tax. Amounts withheld as backup withholding may be credited
                       against a U.S. Holder’s U.S. federal income tax liability, and such holder may obtain a refund of any excess
                       amounts withheld under the backup withholding rules by timely filing the appropriate claim for refund with the
                       IRS and furnishing any required information.

                       Non-U.S. Holders

                              For purposes of this discussion, a “Non-U.S. Holder” is any beneficial owner of PSAC common stock that
                       is for U.S. federal income tax purposes:
                             •     a non-resident alien individual;

                             •     a foreign corporation; or

                             •     a foreign estate or trust.

                       Redemption of Public Shares.
                              The characterization for U.S. federal income tax purposes of the redemption of a Non-U.S. Holder’s
                       Public Shares pursuant to the redemption provisions described in the section of this proxy statement/consent
                       solicitation statement/prospectus entitled “Special Meeting of PSAC Stockholders — Redemption Rights”
                       generally will follow the U.S. federal income tax characterization of such a redemption of a U.S. Holder’s
                       Public Shares, as described under “— U.S. Holders — Redemption of Public Shares” above, and the
                       consequences of the redemption to the Non-U.S. Holder will be as described below under “— Non-U.S. Holders
                       — Gain on Redemption Treated as a Sale of Public Shares” and “— Non-U.S. Holders — Taxation of
                       Redemption Treated as a Distribution,” as applicable. It is possible that because the applicable withholding
                       agent may not be able to determine the proper characterization of a redemption of a Non-U.S. Holder’s Public
                       Shares, the withholding agent might treat the redemption as a distribution subject to withholding tax.

                       Gain on Redemption Treated as a Sale of Public Shares.

                            A Non-U.S. Holder generally will not be subject to U.S. federal income or withholding tax in respect of
                       any gain realized upon the redemption of Public Shares unless:

                             •     the gain is effectively connected with the Non-U.S. Holder’s conduct of a trade or business within
                                   the United States (and, if required by an applicable income tax treaty, the Non-U.S. Holder
                                   maintains a permanent establishment in the United States to which such gain is attributable);
                             •     the Non-U.S. Holder is a nonresident alien individual present in the United States for 183 days or
                                   more during the taxable year of the disposition and certain other requirements are met; or

                             •     the Public Shares constitute a U.S. real property interest (“USRPI”) by reason of PSAC’s status as a
                                   U.S. real property holding corporation (“USRPHC”) for U.S. federal income tax purposes.

                             Gain described in the first bullet point above generally will be subject to U.S. federal income tax on a net
                       income basis at the regular graduated rates applicable to a U.S. Holder, unless an applicable tax treaty provides
                       otherwise. A Non-U.S. Holder that is a corporation also may be subject to a branch profits tax at a rate of 30%
                       (or such lower rate specified by an applicable income tax treaty) on such effectively connected gain, as adjusted
                       for certain items.
                             Gain described in the second bullet point above will be subject to U.S. federal income tax at a rate of 30%
                       (or such lower rate specified by an applicable income tax treaty), which may be offset by U.S. source capital
                       losses of the Non-U.S. Holder (even though the individual is not considered a resident of the United States),
                       provided the Non-U.S. Holder has timely filed U.S. federal income tax returns with respect to such losses.

                                                                              106




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             123/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 125 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1321
                       Table of Contents
                            With respect to the third bullet above, PSAC believes that it is not and has not been at any time since its
                       formation, and does not expect to be immediately after the Business Combination is completed, a USRPHC.

                             Non-U.S. Holders should consult their tax advisors regarding potentially applicable income tax treaties
                       that may provide for different rules.

                       Taxation of Redemption Treated as a Distribution.

                             If a redemption does not qualify as a sale of Public Shares, a Non-U.S. Holders will generally be treated
                       as receiving a distribution. Such distributions to the extent paid out of our current or accumulated earnings and
                       profits (as determined under U.S. federal income tax principles) will constitute dividends for U.S. federal
                       income tax purposes. Amounts not treated as dividends for U.S. federal income tax purposes will constitute a
                       return of capital and first be applied against and reduce a Non-U.S. Holder’s adjusted tax basis in its PSAC
                       common stock, but not below zero. Any excess will be treated as capital gain and will be treated as described
                       above under “— Non-U.S. Holders — Gain on Redemption Treated as a Sale of Public Shares.”
                             Subject to the discussion below on effectively connected income, dividends paid to a Non-U.S. Holder of
                       PSAC common stock will be subject to U.S. federal withholding tax at a rate of 30% of the gross amount of the
                       dividends (or such lower rate specified by an applicable income tax treaty, provided the Non-U.S. Holder
                       furnishes a valid IRS Form W-8BEN or W-8BEN-E (or other applicable documentation) certifying qualification
                       for the lower treaty rate). A Non-U.S. Holder that does not timely furnish the required documentation, but that
                       qualifies for a reduced treaty rate, may obtain a refund of any excess amounts withheld by timely filing an
                       appropriate claim for refund with the IRS.

                              If dividends paid to a Non-U.S. Holder are effectively connected with the Non-U.S. Holder’s conduct of a
                       trade or business within the United States (and, if required by an applicable income tax treaty, the Non-U.S.
                       Holder maintains a permanent establishment in the United States to which such dividends are attributable), the
                       Non-U.S. Holder will be exempt from the U.S. federal withholding tax described above. To claim the
                       exemption, the Non-U.S. Holder must furnish to the applicable withholding agent a valid IRS Form W-8ECI,
                       certifying that the dividends are effectively connected with the Non-U.S. Holder’s conduct of a trade or business
                       within the United States.

                              Any such effectively connected dividends will be subject to U.S. federal income tax on a net income basis
                       at the regular graduated rates. A Non-U.S. Holder that is a corporation also may be subject to a branch profits
                       tax at a rate of 30% (or such lower rate specified by an applicable income tax treaty) on such effectively
                       connected dividends, as adjusted for certain items. Non-U.S. Holders should consult their tax advisors regarding
                       any applicable tax treaties that may provide for different rules.

                       Information Reporting and Backup Withholding.
                             Payments of dividends on PSAC common stock will not be subject to backup withholding, provided the
                       applicable withholding agent does not have actual knowledge or reason to know the holder is a United States
                       person and the holder either certifies its non-U.S. status, such as by furnishing a valid IRS Form W-8BEN, W-
                       8BEN-E or W-8ECI, or otherwise establishes an exemption. However, information returns are required to be
                       filed with the IRS in connection with any dividends on PSAC common stock paid to the Non-U.S. Holder,
                       regardless of whether any tax was actually withheld. In addition, proceeds from a sale or other taxable
                       disposition of PSAC common stock within the United States or conducted through certain U.S.-related brokers
                       generally will not be subject to backup withholding or information reporting if the applicable withholding agent
                       receives the certification described above and does not have actual knowledge or reason to know that such
                       holder is a United States person, or the holder otherwise establishes an exemption. Proceeds from a disposition
                       of PSAC common stock conducted through a non-U.S. office of a non-U.S. broker generally will not be subject
                       to backup withholding or information reporting.

                              Copies of information returns that are filed with the IRS may also be made available under the provisions
                       of an applicable treaty or agreement to the tax authorities of the country in which the Non-U.S. Holder resides
                       or is established. Backup withholding is not an additional tax. Any amounts withheld under the backup
                       withholding rules may be allowed as a refund or a credit against a Non-U.S. Holder’s U.S. federal income tax
                       liability, provided the required information is timely furnished to the IRS.

                                                                              107




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           124/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 126 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1322
                       Table of Contents

                       Additional Withholding Tax on Payments Made to Foreign Accounts.
                              Withholding taxes may be imposed under Sections 1471 to 1474 of the Code (such Sections commonly
                       referred to as the Foreign Account Tax Compliance Act, or “FATCA”) on certain types of payments made to
                       non-U.S. financial institutions and certain other non-U.S. entities. Specifically, a 30% withholding tax may be
                       imposed on dividends on, or (subject to the proposed Treasury Regulations discussed below) gross proceeds
                       from the sale or disposition of PSAC common stock paid to a “foreign financial institution” or a “non-financial
                       foreign entity” (each as defined in the Code), unless (1) the foreign financial institution undertakes certain
                       diligence and reporting obligations, (2) the non-financial foreign entity either certifies it does not have any
                       “substantial United States owners” (as defined in the Code) or furnishes identifying information regarding each
                       substantial United States owner, or (3) the foreign financial institution or non-financial foreign entity otherwise
                       qualifies for an exemption from these rules. If the payee is a foreign financial institution and is subject to the
                       diligence and reporting requirements in (1) above, it must enter into an agreement with the U.S. Department of
                       the Treasury requiring, among other things, that it undertake to identify accounts held by certain “specified
                       United States persons” or “United States-owned foreign entities” (each as defined in the Code), annually report
                       certain information about such accounts, and withhold 30% on certain payments to non-compliant foreign
                       financial institutions and certain other account holders. Foreign financial institutions located in jurisdictions that
                       have an intergovernmental agreement with the United States governing FATCA may be subject to different
                       rules.

                              Under the applicable Treasury regulations and administrative guidance, withholding under FATCA
                       generally applies to payments of dividends on PSAC common stock. While withholding under FATCA would
                       have applied also to payments of gross proceeds from the sale or other disposition of PSAC common stock on
                       or after January 1, 2019, proposed Treasury Regulations eliminate FATCA withholding on payments of gross
                       proceeds entirely. Taxpayers generally may rely on these proposed Treasury Regulations until final Treasury
                       Regulations are issued.

                            Non-U.S. Holders should consult their tax advisors regarding the potential application of withholding
                       under FATCA.

                                                                                108




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                125/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 127 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1323
                       Table of Contents

                               UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION

                         Defined terms included below have the same meaning as terms defined and included elsewhere in this proxy
                                                    statement/consent solicitation statement/prospectus.
                              PSAC is providing the following unaudited pro forma condensed combined financial information to aid
                       you in your analysis of the financial aspects of the Business Combination and related transactions. The
                       following unaudited pro forma condensed combined financial information presents the combination of the
                       financial information of PSAC and FF adjusted to give effect to the Business Combination and related
                       transactions. The following unaudited pro forma condensed combined financial information has been prepared
                       in accordance with Article 11 of Regulation S-X as amended by the final rule, Release No. 33-10786
                       “Amendments to Financial Disclosures about Acquired and Disposed Businesses.” Defined terms included
                       below have the same meaning as terms defined and included elsewhere in this proxy statement/consent
                       solicitation statement/prospectus.

                             The historical financial information of PSAC was derived from the audited financial statements of PSAC
                       as of December 31, 2020 and for the period from February 11, 2020 (inception) through December 31, 2020,
                       included elsewhere in this proxy statement/consent solicitation statement/prospectus. The historical financial
                       information of FF was derived from the audited consolidated financial statements of FF as of and for the year
                       ended December 31, 2020, included elsewhere in this proxy statement/consent solicitation statement/prospectus.
                       This information should be read together with PSAC’s and FF’s audited financial statements and related notes,
                       the sections titled “PSAC’s Management’s Discussion and Analysis of Financial Condition and Results of
                       Operations,” and “FF’s Management’s Discussion and Analysis of Financial Condition and Results of
                       Operations” and other financial information included elsewhere in this proxy statement/consent solicitation
                       statement/prospectus.

                             The Business Combination will be accounted for as a reverse recapitalization, with no goodwill or other
                       intangible assets recorded, in accordance with GAAP. Under this method of accounting, PSAC will be treated as
                       the “accounting acquiree” and FF as the “accounting acquirer” for financial reporting purposes. FF was
                       determined to be the accounting acquirer primarily because FF stakeholders will collectively own a majority of
                       the outstanding shares of the combined company as of the closing of the merger (66.0% in no redemption
                       scenario and 70.9% in maximum redemption scenario, see the pro forma common shares outstanding under the
                       two scenarios table below), FF management have nominated seven of the nine board of directors as of the
                       closing of the merger, and FF’s management will continue to manage the combined company. Additionally, FF’s
                       business will comprise the ongoing operations of the combined company immediately following the
                       consummation of the Business Combination. Accordingly, for accounting purposes, the Business Combination
                       will be treated as the equivalent of FF issuing shares for the net assets of PSAC, followed by a recapitalization.
                       Accordingly, the consolidated assets, liabilities, and results of operations of FF will become the historical
                       financial statements of New FF, and PSAC’s assets, liabilities and results of operations will be consolidated
                       with FF beginning on the acquisition date.
                             The unaudited pro forma condensed combined balance sheet as of December 31, 2020 assumes that the
                       Business Combination and related transactions occurred on December 31, 2020. The unaudited pro forma
                       condensed combined statement of operations for the year ended December 31, 2020 gives pro forma effect to
                       the Business Combination and related transactions as if they had occurred on January 1, 2020. FF and PSAC
                       have not had any historical relationship prior to the Business Combination. Accordingly, no pro forma
                       adjustments were required to eliminate activities between the companies.

                             These unaudited pro forma condensed combined financial statements are for informational purposes only.
                       They do not purport to indicate the results that would have been obtained had the Business Combination and
                       related transactions actually been completed on the assumed date or for the periods presented, or which may be
                       realized in the future. The pro forma adjustments are based on the information currently available and the
                       assumptions and estimates underlying the pro forma adjustments are described in the accompanying notes.
                       Actual results may differ materially from the assumptions within the accompanying unaudited pro forma
                       condensed combined financial information. New FF will incur additional costs after the Business Combination
                       in order to satisfy its obligations as an SEC-reporting public company.

                                                                              109




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            126/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 128 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1324
                       Table of Contents

                       The Business Combination and Related Transactions
                             The aggregate merger consideration for the Business Combination will be $2,251.0 million, payable in the
                       form of shares of PSAC’s common stock valued at $10.00 per share, as well as contingent consideration of up
                       to 25,000,000 additional shares of Class A common stock in the aggregate in two equal tranches upon the
                       occurrence of each Earnout Triggering Event (the “Earnout Shares”):

                             •    The minimum earnout of 12,500,000 additional shares is triggered if the surviving company
                                  common stock VWAP is greater than $13.50 for any period of twenty (20) trading days out of thirty
                                  (30) consecutive trading days (the “Minimum Target Shares”);

                             •    The maximum earnout of an additional 12,500,000 additional shares is triggered if the surviving
                                  company common stock VWAP is greater than $15.50 for any period of twenty (20) trading days
                                  out of thirty (30) consecutive trading days, (the “Maximum Target Shares”) plus the Minimum
                                  Target Shares, if not previously issued
                              The accounting treatment of the Earnout Shares is being evaluated to assess if the arrangements qualify as
                       equity classified instruments or liability classified instruments, including evaluating if the Earnout Triggering
                       Events include events or adjustments that are not considered indexed to the fair value of the New FF common
                       stock. If the arrangements are required to be accounted for as liabilities, then the Earnout Shares will be
                       recognized as liabilities at fair value upon the closing of the Business Combination and remeasured to fair value
                       at each balance sheet date in future reporting periods with changes in fair value recorded in the New FF
                       consolidated statement of operations. We expect to finalize our assessment of the accounting treatment prior to
                       the closing of the Business Combination. The unaudited pro forma condensed combined financial information
                       does not reflect earnout consideration effects, as the achievement of the earnout is uncertain. Accordingly, no
                       effect has been given for the potential earnout shares.

                             Upon the terms and subject to the conditions set forth in the Merger Agreement, at the Closing, PSAC,
                       Merger Sub and FF shall cause Merger Sub to be merged with and into FF (the “Merger”), with FF continuing
                       as the surviving company under the Companies Act (which is sometimes hereinafter referred to for the periods
                       at and after the Effective Time as the “Surviving Company”) following the Merger, being a wholly-owned
                       subsidiary of Acquiror and the separate corporate existence of Merger Sub shall cease. The Merger shall be
                       consummated in accordance with the Merger Agreement and the Companies Act. The pro forma adjustments
                       giving effect to the Business Combination and related transactions are summarized below, and are discussed
                       further in the footnotes to these unaudited pro forma condensed combined financial statements:

                             •    the merger of Merger Sub, a wholly-owned subsidiary of PSAC, with and into FF, with FF
                                  continuing as the surviving company;
                             •    the consummation of the Business Combination and reclassification of cash held in PSAC’s trust
                                  account to cash and cash equivalents, net of redemptions (see below);

                             •    the consummation of the Private Placement;

                             •    the repayment of FF liabilities and the conversion of certain FF liabilities to equity;
                             •    the conversion of the Redeemable Preference Shares and Class B Preferred Shares (“FF Preferred
                                  Stock”) to permanent equity;

                             •    the accounting for transaction costs incurred by both PSAC and FF; and

                             •    the issuance of equity awards to FF employees.
                            The unaudited pro forma condensed combined financial information has been prepared using the
                       assumptions below with respect to the potential redemption into cash of PSAC’s common stock:

                             •    Assuming No Redemptions: This scenario assumes that no public stockholders of PSAC exercise
                                  redemption rights with respect to their public shares for a pro rata share of the funds in PSAC’s trust
                                  account.

                                                                              110




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            127/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 129 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1325
                       Table of Contents
                             •     Assuming Maximum Redemptions: This scenario assumes that 22,352,059 of the Public Shares are
                                   redeemed for an aggregate payment of approximately $223.5 million (based on the estimated per
                                   share redemption price of approximately $10.00 per share based on the Company’s as-adjusted trust
                                   account as of December 31, 2020). Under the terms of the Merger Agreement, the consummation of
                                   the Business Combination is conditioned upon PSAC delivering to FF evidence that, immediately
                                   prior to the Closing (and following any redemptions of public shares), PSAC will have net tangible
                                   assets of at least $5.0 million upon consummation of the Business Combination. Further, the Merger
                                   Agreement provides that FF is not required to consummate the Transactions if immediately prior to
                                   the consummation of the Transactions, PSAC does not have at least $450.0 million of cash available
                                   to be released from the trust account and/or received by PSAC under the Subscription Agreements
                                   after giving effect to payment of amounts that PSAC will be required to pay to converting
                                   stockholders upon consummation of the Transactions.

                       The existing FF stakeholders will hold 213,176,594 of the Class A and Class B public shares immediately after
                       the Business Combination, which approximates a 66.0% ownership level assuming no redemptions and a 70.9%
                       ownership level assuming maximum redemptions. The following summarizes the pro forma common shares
                       outstanding under the two scenarios (excluding the potential dilutive effect of warrants and the Earnout Shares
                       as further described in Note 4):

                                                                         No Redemption                        Maximum Redemption
                                                               Class A         Class B                   Class A        Class B
                                                               Shares          Shares          %         Shares         Shares          %
                       Stockholders
                         Former FF stakeholders              151,463,831      61,712,763     66.0% 151,463,831         61,712,763       70.9%
                         Private Shares(1)                      6,538,943                —     2.1%      6,538,943                —      2.2%
                         Riverside Management Group
                           (RMG) Fee(2)                           690,000                —     0.2%        690,000                —      0.2%
                         PSAC public stockholders              22,977,568                —     7.1%        625,509                —      0.2%
                         Private Placement                     79,500,000                —   24.6%      79,500,000                —     26.5%
                         Total shares of FF common
                           stock outstanding at closing
                           of the Transaction                261,170,342      61,712,763 100.0% 238,818,283            61,712,763     100.0%
                       ____________
                       (1)   PSAC equity known as the Founder’s Shares and the private units, which include Representative Shares and Private
                             Placement Units issued by PSAC.
                       (2)   Equity issued to RMG in exchange for services as financial partner and advisor to PSAC; but excludes the shares
                             being issued to RMG of which an equal amount of shares of the Sponsor are being forfeited.

                             The following unaudited pro forma condensed combined balance sheet as of December 31, 2020 and the
                       unaudited pro forma condensed combined statements of operations for the year ended December 31, 2020 are
                       based on the historical financial statements of PSAC and FF. The unaudited pro forma adjustments are based on
                       information currently available, assumptions, and estimates underlying the unaudited pro forma adjustments are
                       described in the accompanying notes. Actual results may differ materially from the assumptions used to present
                       the accompanying unaudited pro forma condensed combined financial information.

                                                                                 111




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                128/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 130 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1326
                       Table of Contents

                                          UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET
                                                                        (in thousands, except share data)
                                                                           As of                                       As of                                As of
                                                                        December 31,                                December 31,                         December 31,
                                                                            2020               Transaction              2020     Transaction                 2020
                                                                                 Property       Accounting           Pro Forma    Accounting              Pro Forma
                                                                                 Solutions     Adjustments           Combined    Adjustments              Combined
                                                                                Acquisition     (Assuming            (Assuming    (Assuming               (Assuming
                                                                       FF         Corp.             No                   No       Maximum                 Maximum
                                                                   (Historical) (Historical)   Redemptions)         Redemptions) Redemptions)            Redemptions)

                       Assets
                       Current assets:
                          Cash                                     $     1,124 $       549 $       229,884     3A   $    732,685 $ 229,884          3A   $    509,164
                                                                                                   795,000     3D                       795,000     3D
                                                                                                   (207,793)   3E                       (207,793)   3E
                                                                                                    (59,339)   3I                        (59,339)   3I
                                                                                                    (24,840)   3I                        (24,840)   3I
                                                                                                     (1,900)   3J                         (1,900)   3J
                                                                                                                                        (223,521)   3B
                          Restricted cash                                 703            —                                   703                                  703
                          Deposits                                       6,412           —                                 6,412                                6,412
                          Prepaid expenses and other current
                             assets                                      6,200         129                                 6,329                                6,329
                             Total current assets                       14,439         678         731,012               746,129        507,491               522,008
                          Property and equipment, net                  293,933           —                               293,933                              293,933
                          Cash and marketable securities held in
                             Trust Account                                  —      229,884         (229,884)   3A             —         (229,884)   3A             —
                          Other non-current assets                       8,010           —           (3,661)   3I          4,349          (3,661)   3I          4,349
                             Total assets                          $   316,382 $ 230,562       $   497,467          $   1,044,411   $   273,946          $    820,890
                       Liabilities and stockholders’ equity
                          (deficit)
                       Current liabilities:
                          Accounts payable                         $    86,601 $         — $        (70,553)   3E   $     13,733 $ (70,553)         3E   $     13,733
                                                                                                     (2,315)   3F                         (2,315)   3F
                          Accrued expenses and other current
                            liabilities                                 52,382       2,042          (39,373)   3E         13,151         (39,373)   3E         13,151
                                                                                                     (1,900)   3J                         (1,900)   3J
                          Related party accrued interest                78,583           —          (10,484)   3E             —          (10,484)   3E             —
                                                                                                    (68,099)   3F                        (68,099)   3F
                          Accrued interest                              39,707           —          (39,642)   3F             65         (39,642)   3F             65
                          Related party notes payable                  299,403           —          (37,308)   3E          5,642         (37,308)   3E          5,642
                                                                                                   (257,270)   3F                       (257,270)   3F
                                                                                                       768     3F                           768     3F
                                                                                                        49     3F                            49     3F
                          Notes payable, current portion               182,151           —          (50,075)   3E             —          (50,075)   3E             —
                                                                                                   (132,362)   3F                       (132,362)   3F
                                                                                                       286     3F                           286     3F
                          Vendor payables in trust                     110,224           —         (111,574)   3F             —         (111,574)   3F             —

                                                                                                      1,350    3F                          1,350    3F
                       Total current liabilities                       849,051       2,042         (818,502)              32,591        (818,502)              32,591
                          Capital leases, less current portion          36,501           —                                36,501                               36,501
                          Other liability, less current portion          1,000           —                                 1,000                                1,000
                          Notes payable, less current portion            9,168           —                                 9,168                                9,168
                             Total liabilities                     $   895,720 $     2,042 $ (818,502)              $     79,260 $ (818,502)             $     79,260
                       Commitments and contingencies (Note
                          11)
                       Redeemable convertible preferred stock,
                          $0.00001 par value; 470,588,235
                          shares authorized, issued and
                          outstanding as of December 31, 2020;
                          redemption amount of $800,000 as of
                          December 31, 2020                            724,823           —         (724,823)   3G             —         (724,823)   3G             —
                       Class B convertible preferred stock,            697,643           —         (697,643)   3G             —         (697,643)   3G             —

https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                                        129/438
4/6/2021Case   2:20-cv-08035-SVW-JPR                  Document 110-7 Filed 04/06/21 Page 131 of 439 Page ID
                               https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                      $0.00001 par value; 600,000,000               #:1327
                         shares authorized, 452,941,177 issued
                         and outstanding as of December 31,
                         2020; redemption amount of
                         $1,106,988 as of December 31, 2020
                       Common stock subject to possible
                         redemption, 22,352,059 shares at
                         redemption value                        —   223,520     (223,520)   3C   —   (223,520)   3C   —

                                                                               112




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                              130/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 132 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1328
                       Table of Contents

                              UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET — (Continued)
                                                                       (in thousands, except share data)
                                                                           As of                                      As of                            As of
                                                                        December 31,                               December 31,                     December 31,
                                                                            2020               Transaction             2020     Transaction             2020
                                                                                   Property     Accounting          Pro Forma    Accounting          Pro Forma
                                                                                   Solutions Adjustments            Combined    Adjustments          Combined
                                                                                  Acquisition (Assuming             (Assuming    (Assuming           (Assuming
                                                                       FF           Corp.          No                   No       Maximum             Maximum
                                                                   (Historical)   (Historical) Redemptions)        Redemptions) Redemptions)        Redemptions)

                       Stockholders’ deficit:
                       Preferred stock, $0.0001 par value;
                          10,000,000 shares authorized; none
                          issued and outstanding                           —           —                                  —                                 —
                       Class A Common stock, $0.0001 par
                          value; 750,000,000 shares authorized                           1               2    3C          10              2    3C            8
                                                                                                         5    3F                          5    3F
                                                                                                         1    3H                          1    3H
                                                                                                         1    3G                          1    3G
                                                                                                                                         (2)   3B
                       Class B Common stock, $0.0001 par
                          value; 10,000,000 shares authorized              —           —                 1    3F            1             1    3F            1
                       Class A ordinary stock, $0.00001 par
                          value; 400,000,000 shares authorized;
                          41,234,448 shares issued and
                          outstanding as of December 31, 2020              —           —                                  —                                 —
                       Class B ordinary stock, $0.00001 par
                          value; 400,000,000 shares authorized;
                          147,058,823 shares issued and
                          outstanding as of December 31, 2020               1          —                (1)   3H          —            (1.0)   3H           —
                                                                                                       —      3G                        —      3G
                          Additional paid-in capital                 395,308        7,108          724,822    3G   3,412,582       724,822     3G    3,189,063
                                                                                                   697,643    3G                   697,643     3G
                                                                                                   223,518    3C                   223,518     3C
                                                                                                    (2,109)   3H                     (2,109)   3H
                                                                                                   795,000    3D                   795,000     3D
                                                                                                   (63,000)   3I                    (63,000)   3I
                                                                                                   611,256    3F                   611,256     3F
                                                                                                     6,900    3K                     6,900     3K
                                                                                                    16,136    3L                    16,136     3L
                                                                                                                                  (223,519)    3B
                          Accumulated other comprehensive
                            loss                                       (5,974)         —                               (5,974)                          (5,974)
                          Accumulated deficit                      (2,391,139)     (2,109)           2,109    3H   (2,441,468)       2,109     3H   (2,441,468)
                                                                                                   (24,840)   3I                    (24,840)   3I
                                                                                                       (49)   3F                        (49)   3F
                                                                                                   (16,136)   3L                    (16,136)   3L
                                                                                                    (6,900)   3K                     (6,900)   3K

                                                                                                    (2,404)   3F                     (2,404)   3F



                             Total stockholders’ deficit           (2,001,804)      5,000      2,961,955             965,151      2,738,434            741,630
                             Total liabilities, preferred stock,
                                and stockholders’ deficit            316,382      230,562          497,467         1,044,411       273,946             820,890

                                   See accompanying notes to unaudited pro forma condensed combined financial information.

                                                                                             113




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                                   131/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 133 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1329
                       Table of Contents

                               UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS
                                                               (in thousands, except share and per share data)
                                                                       Period From
                                                                       February 11,
                                                                           2020
                                                                        (Inception)
                                                    Year Ended           Through                                        Year Ended                                   Year Ended
                                                   December 31,        December 31,                                    December 31,                                 December 31,
                                                       2020                2020                                            2020            Transaction                  2020
                                                                            Property       Transaction                                      Accounting               Pro Forma
                                                                            Solutions       Accounting               Pro Forma             Adjustments               Combined
                                                                           Acquisition     Adjustments               Combined               (Assuming                (Assuming
                                                           FF                Corp.        (Assuming No             (Assuming No             Maximum                  Maximum
                                                       (Historical)        (Historical)    Redemptions)             Redemptions)           Redemptions)             Redemptions)

                       Operating expenses
                          Operating costs          $            —      $         2,218    $             —          $          2,218    $            —           $          2,218
                          Research and
                            development                    20,186                                                           20,186                                       20,186
                          Sales and marketing                3,672                                                            3,672                                        3,672
                          General and
                             administrative                41,071                   —             24,840     3CC            88,947              24,840    3CC            88,947
                                                                                                    6,900    3EE                                 6,900    3EE
                                                                                                  16,136     3FF                                16,136    3FF
                          Loss on disposal of
                            property and
                            equipment                           10                                                               10                                          10
                            Total operating
                                expenses                   64,939                2,218            47,876                   115,033              47,876                  115,033
                       Loss from operations               (64,939)              (2,218)           (47,876)                 (115,033)           (47,876)                (115,033)
                       Change in fair value
                         measurement of related
                         party notes payable and
                         notes payable                      (8,948)                 —                                        (8,948)                                      (8,948)
                       Change in fair value
                         measurement of The9
                         Conditional Obligation              3,872                                                            3,872                                        3,872
                       Gain on extinguishment of
                         related party notes
                         payable, notes payable
                         and vendor payables in
                         trust, net                          2,107                                                            2,107                                        2,107
                       Other expense, net                   (5,455)                 —                                        (5,455)                                      (5,455)
                       Interest earned on
                          marketable securities
                          held in Trust Account                 —                  100              (100) 3AA                    —                (100) 3AA                  —
                       Unrealized gain on
                          marketable securities
                          held in Trust Account                 —                     9                 (9) 3AA                  —                   (9) 3AA                 —
                       Related party interest
                          expense                         (38,995)                  —             38,625     3BB               (370)            38,625    3BB               (370)
                       Interest expense                   (34,724)                  —             19,889     3BB            (14,835)            19,889    3BB            (14,835)
                       Loss before income taxes          (147,082)              (2,109)           10,529                   (138,662)            10,529                 (138,662)
                       Income tax provision                      (3)                —                   —    3DD                 (3)                —     3DD                 (3)
                                Net loss           $     (147,085) $            (2,109)   $       10,529           $       (138,665)   $        10,529          $      (138,665)


                       Basic and diluted net loss
                         per share, Common
                         stock subject to possible
                         redemption                               $         —
                       Basic and diluted weighted
                         average shares
                         outstanding, Common
                         stock subject to possible
                         redemption                                 22,557,034
                       Net loss per share of
                         common stock – basic
                         and diluted                              $      (0.35)
                       Weighted average shares of
                         common stock
                         outstanding – basic and
                         diluted                                     6,068,878
                       Net loss per share – Class A
                         and Class B – basic and
                         diluted                    $      (2.99)                                                  $          (0.43)                            $          (0.46)
                       Weighted average shares
                         outstanding – Class A
                         and Class B – basic and
                         diluted                      49,261,411                              273,621,694     4        322,883,105         251,269,635     4        300,531,046

                                   See accompanying notes to unaudited pro forma condensed combined financial information.

                                                                                                  114
https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                                                    132/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 134 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1330




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         133/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 135 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1331
                       Table of Contents

                        NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION
                                                      (in thousands, except share and per share data)

                       NOTE 1 — BASIS OF PRESENTATION

                             The Business Combination will be accounted for as a reverse recapitalization, with no goodwill or other
                       intangible assets recorded, in accordance with GAAP. Under this method of accounting, PSAC will be treated as
                       the “accounting acquiree” and FF as the “accounting acquirer” for financial reporting purposes. Accordingly,
                       for accounting purposes, the Business Combination will be treated as the equivalent of FF issuing shares for the
                       net assets of PSAC, followed by a recapitalization. The net assets of PSAC will be stated at historical cost, with
                       no goodwill or other intangible assets recorded. Operations prior to the Business Combination will be those of
                       FF.

                              The unaudited pro forma condensed combined balance sheet as of December 31, 2020 assumes that the
                       Business Combination and related transactions occurred on December 31, 2020. The unaudited pro forma
                       condensed combined statement of operations for the year ended December 31, 2020 gives pro forma effect to
                       the Business Combination as if it had been completed on January 1, 2020. These periods are presented on the
                       basis that FF is the acquirer for accounting purposes.
                              The pro forma adjustments reflecting the consummation of the Business Combination and related
                       transactions are based on certain currently available information and certain assumptions and methodologies
                       that PSAC believes are reasonable under the circumstances. The unaudited condensed pro forma adjustments,
                       which are described in the accompanying notes, may be revised as additional information becomes available
                       and is evaluated. Therefore, it is likely that the actual adjustments will differ from the pro forma adjustments
                       and it is possible the difference may be material. PSAC believes that its assumptions and methodologies provide
                       a reasonable basis for presenting all of the significant effects of the Business Combination and related
                       transactions based on information available to management at the time and that the pro forma adjustments give
                       appropriate effect to those assumptions and are properly applied in the unaudited pro forma condensed
                       combined financial information.

                             The unaudited pro forma condensed combined financial information assumes that PSAC’s warrants will
                       be equity classified upon completion of the Business Combination. FF management has not yet performed a
                       comprehensive review of the accounting policies related to PSAC’s warrants.

                             The Vendor Trust contains interests held by vendors related to approximately $25 million of purchase
                       orders for goods and services not yet provided. Management is currently evaluating with its suppliers and
                       contractors whether these interests will be settled with PSAC equity. Due the uncertainly resulting from the
                       ongoing negotiations, no adjustment has been made in the pro forma financial statements.
                             The unaudited pro forma condensed combined financial information does not give effect to any
                       anticipated synergies, operating efficiencies, tax savings, or cost savings that may be associated with the
                       Business Combination. The unaudited pro forma condensed combined financial information is not necessarily
                       indicative of what the actual results of operations and financial position would have been had the Business
                       Combination and related transactions taken place on the dates indicated, nor are they indicative of the future
                       consolidated results of operations or financial position of the post-combination company. They should be read
                       in conjunction with the historical financial statements and notes thereto of PSAC and FF.

                       NOTE 2 — ACCOUNTING POLICIES AND RECLASSIFICATIONS

                             Upon consummation of the Business Combination, management will perform a comprehensive review of
                       the two entities’ accounting policies. As a result of the review, management may identify differences between
                       the accounting policies of the two entities which, when conformed, could have a material impact on the
                       financial statements of the post-combination company. Based on its initial analysis, management did not
                       identify any differences that would have a material impact on the unaudited pro forma condensed combined
                       financial information. As a result, the unaudited pro forma condensed combined financial information does not
                       assume any differences in accounting policies.

                             As part of the preparation of these unaudited pro forma condensed combined financial statements, certain
                       reclassifications were made to align PSAC’s financial statement presentation with that of FF.

                                                                              115




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            134/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 136 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1332
                       Table of Contents

                       NOTE 3 — ADJUSTMENTS TO UNAUDITED PRO FORMA CONDENSED COMBINED
                       FINANCIAL INFORMATION
                              The unaudited pro forma condensed combined financial information has been prepared to illustrate the
                       effect of the Business Combination and related transactions and has been prepared for informational purposes
                       only.

                             The following unaudited pro forma condensed combined financial information has been prepared in
                       accordance with Article 11 of Regulation S-X as amended by the final rule, Release No. 33-10786
                       “Amendments to Financial Disclosures about Acquired and Disposed Businesses.” Release No. 33-10786
                       replaces the existing pro forma adjustment criteria with simplified requirements to depict the accounting for the
                       transaction (“Transaction Accounting Adjustments”) and present the reasonably estimable synergies and other
                       transaction effects that have occurred or are reasonably expected to occur (“Management’s Adjustments”).
                       PSAC has elected not to present Management’s Adjustments and will only be presenting Transaction
                       Accounting Adjustments in the unaudited pro forma condensed combined financial information. FF and PSAC
                       have not had any historical relationship prior to the Business Combination. Accordingly, no pro forma
                       adjustments were required to eliminate activities between the companies.

                             The pro forma combined provision for income taxes does not necessarily reflect the amounts that would
                       have resulted had the post-combination company filed consolidated income tax returns during the periods
                       presented. The Company has not reflected the income tax benefit in the pro forma statement of operations, as
                       the Company does not believe that the income tax benefit is realizable and records a full valuation allowance
                       against all deferred tax assets.
                             The terms of the Business Combination also include an earnout provision pursuant to which certain
                       additional contingent consideration would be payable in up to 25,000,000 additional shares of Class A common
                       stock in the aggregate in two equal tranches upon the occurrence of each Earnout Triggering Event. The
                       unaudited pro forma condensed combined financial information does not reflect earnout consideration effects,
                       as the achievement of the earnout is uncertain. Accordingly, no effect has been given for the potential earnout
                       shares.

                             The pro forma basic and diluted earnings per share amounts presented in the unaudited pro forma
                       condensed combined statement of operations are based upon the number of FF’s shares outstanding, assuming
                       the Business Combination and related transactions occurred on January 1, 2020.

                       Adjustments to Unaudited Pro Forma Condensed Combined Balance Sheet

                             The adjustments included in the unaudited pro forma condensed combined balance sheet as of December
                       31, 2020 are as follows:
                             (A) Reflects the reclassification of $229.9 million held in PSAC’s trust account to cash and cash
                                 equivalents.

                             (B) Reflects the reduction in cash and PSAC’s additional-paid-in-capital in the amount of $223.5
                                 million related to the maximum redemption scenario.

                             (C) Reflects the reclassification of PSAC’s common stock subject to possible redemption into
                                 permanent equity.
                             (D) Reflects cash proceeds from the concurrent Private Placement in the amount of $795.0 million and
                                 corresponding offset to additional-paid-in-capital.

                             (E) Reflects the repayment of $207.8 million of FF liabilities at the time of closing are comprised of the
                                 following:

                                   •       related party notes payable of $37.3 million and related accrued interest of $10.5 million;
                                   •       notes payable of $50.1 million (principal payment only);

                                   •       accrued employee back payments of $16.4 million; and

                                   •       vendor payments of $93.5 million, of which $70.5 million reduce accounts payable and $23.0
                                           million reduce accrued expenses and other current liabilities.

                                                                                116




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           135/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 137 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1333
                       Table of Contents
                            (F) Reflects the conversion of $611.2 million of FF liabilities into fully vested shares of PSAC common
                                stock and the elimination of the unaccreted discount of approximately $2.5 million. The liabilities
                                of FF as of December 31, 2020 which will convert to equity at the time of closing are comprised of
                                the following:

                                  •        related party notes payable of $257.2 million, net of approximately $0.8 million unaccredited
                                           discount which was expensed and recorded in accumulated deficit and the related accrued
                                           interest of $68.1 million;

                                  •        notes payable of $132.4 million, net of $0.3 million of unaccreted discount which was
                                           expensed and recorded in accumulated deficit and the related accrued interest of $27.8
                                           million;
                                  •        vendor payables in trust of $111.6 million, net of $1.4 million of unaccreted discount which
                                           was expensed and recorded in accumulated deficit, and related accrued interest of $11.8
                                           million; and

                                  •        critical vendors of $2.3 million.

                            (G) Reflects the conversion of the FF Preferred Stock into permanent equity in accordance with the
                                Business Combination Agreement.
                            (H) Reflects the elimination of PSAC’s retained earnings and FF’s par value of common shares upon
                                consummation of the Business Combination.

                            (I)   Reflects an adjustment of $84.1 million to reduce cash and $3.7 million to reduced deferred offering
                                  costs for transaction costs expected to be incurred by PSAC and FF in relation to the Business
                                  Combination and Private Placement, including advisory, banking, printing, legal and accounting
                                  services. As part of the Business Combination, $24.8 million was expensed and recorded in
                                  accumulated deficit, and the remaining $63.0 million was determined to be equity issuance costs
                                  and offset to additional-paid-in-capital.

                            (J)   Reflects the settlement of $1.9 million of accrued offering cost incurred during the PSAC IPO due
                                  upon completion of the business combination.
                            (K) Reflects the issuance of PSAC equity shares to Riverside for management fees.

                            (L) Reflects the issuance of $16.1 million of fully vested equity awards issued to employees upon
                                consummation of the Business Combination as compensation for prior service.

                       Adjustments to Unaudited Pro Forma Condensed Combined Statement of Operations

                             The pro forma adjustments included in the unaudited pro forma condensed combined statement of
                       operations for the year ended December 31, 2020 are as follows:
                            (AA) Elimination of interest income and unrealized gain on the Trust Account.

                            (BB) Elimination of interest expense and related party interest expense of $54.0 million and debt issuance
                                 cost of $4.6 million on FF liabilities converted to common stock of PSAC or paid down with cash at
                                 the closing of the Business Combination.

                            (CC) Reflects the estimated transaction costs of $24.8 million as if incurred on January 1, 2020, the date
                                 the Business Combination occurred for the purposes of the unaudited pro forma condensed
                                 combined statement of operations. This is a non-recurring item.
                            (DD) The net effect of all adjustments impacting the pro forma statement of operations results in an
                                 income tax benefit of approximately $2.6 million based on the application of the blended statutory
                                 tax rate of 25%. However, the Company has not reflected the income tax benefit in the pro forma
                                 statement of operations, as the Company does not believe that the income tax benefit is realizable
                                 and records a full valuation allowance against all deferred tax assets.

                            (EE) Reflects the expense of $6.9 million related to the issuance of new equity awards related to
                                 Riverside management fees. This is a non-recurring item.

                                                                               117




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           136/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 138 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1334
                       Table of Contents
                             (FF) Reflects the expense of $16.1 million related to the issuance of new equity awards granted to
                                  employees upon consummation of the Business Combination. The new equity awards are fully
                                  vested and are intended to compensate employees for temporary reductions in salary that occurred
                                  prior to the Business Combination. This is a non-recurring item.

                       NOTE 4 — EARNINGS PER SHARE
                             Represents the net earnings per share calculated under the two-class method using the historical weighted
                       average outstanding shares and the issuance of additional shares in connection with the Business Combination
                       and Private Placement, assuming the shares were outstanding since January l, 2020. The Company used the
                       two-class method to compute net income per common share, because it had issued multiple classes of common
                       stock. The two-class method requires earnings for the period to be allocated between multiple classes of
                       common stock based upon their respective rights to receive distributed and undistributed earnings. As the
                       Business Combination and Private Placement are being reflected as if they had occurred at the beginning of the
                       period presented, the calculation of weighted average shares outstanding for basic and diluted net loss per share
                       assumes that the shares issuable relating to the Business Combination and Private Placement have been
                       outstanding for the entire period presented. If the maximum number of shares are redeemed, this calculation is
                       retroactively adjusted to eliminate such shares for the entire period.
                             The unaudited pro forma condensed combined financial information has been prepared assuming two
                       alternative levels of redemption into cash of PSAC’s common stock for the year ended December 31, 2020:

                                                                                    (in thousands, except share and per share data)
                                                                              No Redemption                      Maximum Redemption
                                                                          Class A            Class B           Class A            Class B
                                                                          Shares             Shares            Shares             Shares
                       Stockholders
                       Numerator
                         Net loss (in thousands)                    $      (112,162) $          (26,503) $       (110,191) $          (28,474)


                       Denominator(1)
                         Former FF stakeholders                         151,463,831         61,712,763       151,463,831         61,712,763
                         Private Shares(3)                                6,538,943                    —        6,538,943                   —
                         Riverside Management Group
                           (RMG) Fee(2)                                    690,000                     —          690,000                   —
                         PSAC public stockholders                        22,977,568                    —          625,509                   —
                         Third party investors in PIPE
                           Investment                                    79,500,000                    —      79,500,000                    —
                         Total shares of FF common stock
                           outstanding at closing of the
                           Transaction                                  261,170,342         61,712,763       238,818,283         61,712,763


                       Net loss per share
                         Basic and diluted                          $         (0.43) $            (0.43) $           (0.46) $           (0.46)
                       ____________
                       (1)   Due to the uncertain timing of the Earnout Triggering Events, the denominator excludes the effect of the Earnout
                             Shares
                       (2)   Equity issued to RMG in exchange for services as financial partner and advisor to PSAC but excludes the shares
                             being issued to RMG of which an equal amount of shares of the Sponsor are being forfeited.
                       (3)   PSAC equity known as the Founder’s Shares and the private units, which include Representative Shares and Private
                             Placement Units issued by PSAC.

                             PSAC currently has 23,572,119 warrants. Each warrant entitles the holder to purchase one share of
                       common stock at $11.50 per one share. These warrants are not exercisable until 30 days after the closing of the
                       Business Combination. As the combined company is in a loss position in 2020, any shares issued upon exercise
                       of these warrants would have an anti-dilutive effect on earnings per share and, therefore, have not been
                       considered in the calculation of pro forma net loss per common share.
                             FF currently has 1,930,147 warrants. Each warrant entitles the holder to purchase one share of common
                       stock at $2.72 per one share. As the combined company is in a loss position in 2020, any shares issued upon
                       exercise of these warrants would have an anti-dilutive effect on earnings per share and, therefore, have not been
                       considered in the calculation of pro forma net loss per common share.

                                                                                118




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 137/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 139 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1335
                       Table of Contents

                                                               THE CHARTER PROPOSALS
                              The charter proposals, if approved, will approve amendments to PSAC’s current amended and restated
                       certificate of incorporation:

                             (i)   change the name of the public entity from “Property Solutions Acquisition Corp.” to “Faraday
                                   Future Intelligent Electric Inc.”;

                             (ii) increase PSAC’s authorized shares from 50,000,000 authorized shares of a single class of common
                                   stock and 1,000,000 authorized shares of preferred stock to 750,000,000 authorized shares of
                                   Class A common stock, 75,000,000 authorized shares of Class B common stock, and 10,000,000
                                   authorized shares of preferred stock;
                             (iii) amend the voting rights of PSAC shareholders such that each share of Class B common stock will
                                   be entitled to ten votes for each such share after such time as New FF has an average total equity
                                   market capitalization of at least $20 billion for a consecutive period of 20 trading days;

                             (iv) delete the various provisions applicable only to special purpose acquisition corporations (such as the
                                  obligation to dissolve and liquidate if a business combination is not consummated within a certain
                                  period of time);

                             (v) add provisions authorizing New FF’s board of directors to issue preferred stock, rights, warrants and
                                  options without shareholder approval; and
                             (vi) amend the choice of forum provisions to permit only federal district courts to consider claims arising
                                  under the Securities Act.

                       Required Vote for Approval

                            If the business combination proposal is not approved, the charter proposals will not be presented at the
                       Special Meeting.

                             The approval of each charter proposal will require the affirmative vote of the holders of a majority of the
                       outstanding shares of PSAC common stock on the record date.
                             Under the Merger Agreement, the approval of the charter proposals is a condition to the adoption of the
                       business combination proposal.

                            A copy of PSAC’s second amended and restated certificate of incorporation, as will be in effect assuming
                       approval of all of the charter proposals and upon consummation of the Business Combination, is attached to this
                       proxy statement/consent solicitation statement/prospectus as Annex B.

                           PSAC’S BOARD OF DIRECTORS RECOMMENDS THAT STOCKHOLDERS VOTE “FOR”
                       THE APPROVAL OF EACH OF THE CHARTER PROPOSALS.

                                                                              119




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           138/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 140 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1336
                       Table of Contents

                                                         THE DIRECTOR ELECTION PROPOSAL

                       Election of Directors
                              At the Special Meeting, nine directors will be elected who will be the directors of New FF upon
                       consummation of the Transactions. New FF’s board of directors will be of a single class serving a term of one
                       year. If management’s nominees are elected, such nominees will serve as directors until the general meeting to
                       be held in 2022 and, in each case, until their successors are elected and qualified or their earlier resignation or
                       removal. New FF’s board of directors will consist of Dr. Carsten Breitfeld (FF’s Global Chief Executive
                       Officer), Matthias Aydt (FF’s Senior Vice President of Business Development and Product Definition), Qing Ye
                       (FF’s Vice President of Business Development and FF PAR), Jordan Vogel (PSAC’s current Chairman and Co-
                       Chief Executive Officer), Lee Liu, Brian Krolicki (a current director of FF), Christine Harada, Susan G.
                       Swenson and Scott D. Vogel. Information regarding each nominee is set forth in the section entitled
                       “Management of New FF Following the Business Combination.”

                       Required Vote for Approval

                             Under Delaware law, the election of directors requires a plurality vote of the shares of common stock
                       present in person (including virtually) or represented by proxy and entitled to vote at the Special Meeting.
                       “Plurality” means that the individuals who receive the largest number of votes cast “FOR” are elected as
                       directors. Consequently, any shares not voted “FOR” a particular nominee (whether as a result of an abstention,
                       a direction to withhold authority or a broker non-vote) will not be counted in the nominee’s favor.

                             Unless authority is withheld or the shares are subject to a broker non-vote, the proxies solicited by the
                       board of directors will be voted “FOR” the election of these nominees. In case any of the nominees becomes
                       unavailable for election to the board of directors, due to an event that is not anticipated, the persons named as
                       proxies, or their substitutes, will have full discretion and authority to vote or refrain from voting for any other
                       candidate in accordance with their judgment.
                             If the business combination proposal is not approved or any of the charter proposals is not approved and
                       the applicable condition in the Merger Agreement is not waived, the director election proposal will not be
                       presented at the meeting.

                             Following consummation of the Transactions, the election of directors of New FF will be governed by its
                       charter documents, the DGCL and the Shareholder Agreement described above.

                                PSAC’S BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT PSAC
                              STOCKHOLDERS VOTE “FOR” EACH OF THE NOMINEES LISTED IN THIS PROXY
                                   STATEMENT/CONSENT SOLICITATION STATEMENT/PROSPECTUS.

                                                                                120




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             139/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 141 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1337
                       Table of Contents

                                    MANAGEMENT OF NEW FF FOLLOWING THE BUSINESS COMBINATION

                       Management and Board of Directors
                             At the effective time of the Business Combination, in accordance with the terms of the Merger
                       Agreement, and assuming the election of the nominees set forth above, the board of directors and executive
                       officers of New FF will be as follows:

                       Name                                Age                                  Position
                       Dr. Carsten Breitfeld               57    Global Chief Executive Officer and Director(4)
                       Zvi Glasman                         57    Chief Financial Officer
                       Yueting Jia (YT Jia)                47    Founder and Chief Product & User Ecosystem Officer
                       Benedikt Hartmann                   61    Senior Vice President of Supply Chain
                       Chui Tin Mok                        46    Executive Vice President, Head of User Ecosystem
                       Matthias Aydt                       63    Senior Vice President, Business Development and Product Definition
                                                                 and Director
                       Robert A. Kruse Jr.                 61    Senior Vice President, Product Execution
                       Hong Rao                            50    Vice President, I.A.I.
                       Jiawei Wang                         30    Vice President, Global Capital Markets
                       Jordan Vogel                        41    Director(2)(3)
                       Brian Krolicki                      60    Director(2)
                       Christine Harada                    48    Director(1)(4)
                       Lee Liu                             56    Director(2)(3)
                       Qing Ye                             38    Director(4)
                       Susan G. Swenson                    72    Director(1)(3)
                       Scott D. Vogel                      45    Director(1)
                       ____________
                       (1)    Member of the audit committee
                       (2)    Member of the nominating committee
                       (3)    Member of the compensation committee
                       (4)    Member of the finance and investment committee

                       Executive Officers and Directors

                             Dr. Carsten Breitfeld has served as FF’s Global Chief Executive Officer since September 2019.
                       Dr. Breitfeld is a veteran in the automotive industry and had held various positions with BMW Group for
                       approximately 20 years, including serving as its Group Vice President and Head of the i8 Vehicle Program,
                       which gave birth to the i8 luxury plug-in hybrid model. From July 2016 to January 2019, Dr. Breitfeld was the
                       Chief Executive Officer and Chairman of the Board of BYTON, a Chinese electric vehicle startup with
                       operations in multiple countries and cofounded by Dr. Breitfeld. Dr. Breitfeld received his PhD degree in
                       Mechanical Engineering from the University of Hannover.

                            Dr. Breitfeld is well-qualified to serve on the New FF’s board of directors based on his extensive
                       executive experience in the automotive industry and his experience with FF and service as FF’s Global Chief
                       Executive Officer.
                             Mr. Zvi Glasman has served as FF’s Chief Financial Officer since December 2020. From August 2013 to
                       October 2019, Mr. Zvi served as the Chief Financial Officer of Fox Factory Holding Corp. (Nasdaq: FOXF)
                       (“Fox Factory”), a publicly traded company that designs, engineers, manufactures and markets performance-
                       defining products and systems for customers worldwide, primarily used on bikes, side-by-side vehicles, ATVs,
                       snowmobiles, motorcycles, automotive, and other off-road and on-road recreational vehicles. Mr. Zvi first
                       joined Fox Factory as the Chief Financial Officer of its subsidiary which he served from January 2008 until
                       August 2013, and led Fox Factory’s initial public offering in 2013. Prior to joining Fox Factory, Mr. Glasman
                       held CFO roles with several companies from 2001 to 2008. Mr. Glasman is an inactive certified public
                       accountant. He earned a Bachelor of Science degree in Finance from Pennsylvania State University in 1985.

                                                                                  121




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                       140/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 142 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1338
                       Table of Contents
                             Mr. Yueting Jia (YT Jia) is the Founder of FF and has served as FF’s Chief Product and User Ecosystem
                       Officer since September 2019. In 2003, YT Jia founded Xbell Union Communication Technology (Beijing) Co.,
                       a Singapore publicly-listed company that developed and launched China’s first mobile video streaming software
                       system. In 2004, YT Jia founded LeTV, a video streaming website. In 2011, YT Jia founded Le Holdings Co.
                       Ltd (“LeEco”), which is an internet ecosystem technology company with business segments including smart
                       phones, smart TV, smart cars, internet sports, video content, internet finance and cloud computing. In 2014, YT
                       Jia founded FF and was its Chief Executive Officer until September 2019. YT Jia defined and led the team in
                       creating the FF 91. As Chief Product and User Ecosystem Officer, YT Jia oversees activities in product
                       innovation, strategy and definition; internet, AI and autonomous driving; user experience, user acquisition and
                       user operation and will report directly to the New FF board of directors. YT Jia completed master’s degree
                       courses in enterprise management from Shan Xi University and attended the China CEO Program jointly
                       offered by Cheung Kong Graduate School of Business, Columbia Business School, IMD and London Business
                       School.

                              Mr. Benedikt Hartmann has served as FF’s Senior Vice President of Supply Chain since January 2020.
                       Prior to joining FF, from September 2017 to December 2019, Mr. Hartmann served as the Vice President of
                       Purchasing and Supplier Quality at BMW-Brilliance Automotive, a BMW joint venture in China with a yearly
                       production of 540,000 vehicles, in which Mr. Hartmann was responsible for the purchasing of production and
                       non-production material as well as managing and overseeing supplier quality. From January 2013 to
                       August 2017, Mr. Hartmann served as the Vice President of Purchasing Production and Development Partners
                       at BMW AG, where he was responsible for contract manufacturing sourcing and research and development
                       services for complete vehicles. Between 2006 and 2013 he held various positions at BMW AG including Vice
                       President of Project Purchasing 1-, 3-, 4- and 5-Series and Vice President of Purchasing Powertrain and Chassis
                       globally. Mr. Hartmann received his Master degree in Industrial Engineering at University Karlsruhe.

                             Mr. Chui Tin Mok has served as FF’s Executive Vice President and the Global Head of User Ecosystem
                       since August 2018. Mr. Mok is very experienced in managing marketing & sales functions in global internet
                       tech companies. Prior to joining FF, Mr. Mok worked in Trend Lab Limited, which Mr. Mok founded in
                       January 2017. Trend Lab has been rated as Top 10 Innovation Startups. From September 2017 to January 2018,
                       Mr. Mok was the President of EFT Solutions Limited (HKEx: 8062), a Hong Kong public company that
                       provides online and offline payment solutions. From 2013 to 2017, Mr. Mok served as the Group Chief
                       Marketing Officer of LeEco Group and also the CEO of LeEco APAC. During this time, he successfully
                       managed a team of more than 1500 people across all business functions of smartphone, smart TV, video
                       streaming service, cloud computing, online content distribution, e-commerce, retail, etc. in both domestic and
                       overseas markets. He contributed to helping LeEco successfully enter the Hong Kong, India and US markets.
                       Mr. Mok served as the Global Vice President of Sales and Marketing of Meizu Technology Co., Ltd. from 2010
                       to 2013. He managed marketing and communication departments that included more than 500 employees and
                       was in charge of the sales channel upgrade as well as the overseas expansion. Mr. Mok received his Higher
                       Diploma in Building Service Engineering from Hong Kong Institute of Vocational Education, and his Executive
                       Master Degree in Business Administration from International Business Academy of Switzerland.
                             Mr. Matthias Aydt has served as FF’s Senior Vice President of Business Development and Product
                       Definition since November 2019, overseeing business development of FF’s business to business sales,
                       technology licensing and strategic cooperation as well as leading its product strategy for future products. Mr.
                       Aydt has served in various leadership roles at FF, including Senior Vice President of Product Execution, Vice
                       President of Vehicle Engineering and Vehicle Chief Engineer and Head of Hardware Architecture. Mr. Aydt has
                       extensive experience in the automotive industry. Prior to joining FF in July 2016, Mr. Aydt served as the Vice
                       President of Vehicle Engineering of Qoros Auto from January 2015 to May 2016, held various positions at
                       Magna Steyr from 2006 to 2014, including Branch Manager and Head of Project Management at Magna Steyr
                       China. Mr. Aydt received his Bachelor of Science degree from Fachhochschule Ulm - Hochschule für Technik.

                             Mr. Aydt is well qualified to serve on the New FF’s board of directors based on his extensive executive
                       experience in the automotive industry and with FF and his strategic and technical background.

                            Mr. Robert A. Kruse Jr has served as FF’s Senior Vice President of Product Execution since
                       November 2019, and is responsible for product development, advanced technology, vehicle program
                       management and manufacturing, and leads the product execution strategy. Mr. Kruse also sits on the advisory
                       board of American Battery Solutions and Neah Power Strategic. Prior to joining FF, Mr. Kruse was the Chief
                       Technology Officer of Karma Automotive from

                                                                             122




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         141/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 143 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1339
                       Table of Contents
                       January 2017 to October 2019, and Chief Technology Officer of Qoros Automotive from June 2015 to
                       December 2016. Prior to that, from May 2013 to October 2014 he served as the Vice President of Townsend
                       Capital and before that, from November 2010 to May 2013, Mr. Kruse was the Chief Operating Officer and a
                       member of the board of Saktis3 Inc., a startup solid-state battery company. From 1978 to 2009, Mr. Kruse
                       worked in General Motors Corporation Michigan in various leadership capacities, including the Global
                       Executive Director in charge of hybrid, electric vehicles and advanced technology batteries, among others. Mr.
                       Kruse holds a Bachelor of Science degree in Electrical Engineering from Missouri University of Science &
                       Technology and a Master of Science degree in Management from Massachusetts Institute of Technology.

                             Mr. Hong Rao has served as FF’s Vice President of I.A.I. (Internet, Autonomous Driving, Intelligence)
                       since April 2015, overseeing technology innovation, product and technology roadmap, system architecture,
                       software and AI, among others. Prior to joining FF, Mr. Rao served as Co-Founder and Chief Technology
                       Officer at Borqs Technologies from October 2007 to March 2015 and held several engineering leadership
                       positions in Motorola from 2003 to 2007. Mr. Rao received his Master of Business Administration degree from
                       Arizona State University, his Master of Science degree in Electrical Engineering from Beijing Institute of
                       Technology, and his Bachelor of Science degree in Electrical Engineering from Shanghai University of
                       Science & Technology.

                             Mr. Jiawei Wang has served as FF’s Vice President of Global Capital Markets since May 2018. Prior to
                       that, Mr. Wang was the General Manager of China Capital Markets at FF from March 2017 to January 2018 and
                       Global Head of Capital Markets from January 2018 to May 2018. Before joining FF, Mr. Wang worked at
                       LeEco as Director of Corporate Development from 2015 to 2017. He co-founded Galaxy Global Inc. in
                       September 2013 and worked as a private equity analyst at Knights Investment Group from December 2013 to
                       February 2014. Mr. Wang received his Bachelor Degree in Finance from Central University of Finance and
                       Economics.
                             Mr. Qing Ye. Upon consummation of the Business Combination, Mr. Ye will serve as a member of New
                       FF’s board of directors. Mr. Ye joined FF in February 2018 and currently serves as FF’s Vice President of
                       Business Development and FF PAR. Mr. Ye also served as a director of Faraday Future from September 2018 to
                       February 2020. Prior to joining FF, Mr. Ye served as the Vice President of Smart Device Overseas at LeEco
                       from November 2016 to May 2017, and President of LeEco U.S. from May 2017 to February 2018, as a
                       member of the board of directors of Lucid Motors from September 2017 to August 2018, and as a Country
                       GM/MD of Huawei Consumer BG at Huawei France from January 2014 to October 2016. Mr. Ye received his
                       Master degree in Electronics Engineering from Zhongshan University and his Bachelor degree in Engineering
                       and Administration from Huazhong Science and Technology University.

                             Mr. Ye is well-qualified to serve on the New FF board of directors due to his extensive leadership
                       experience in electric vehicle and technology companies.

                              Mr. Jordan Vogel has served as PSAC’s Chairman, Co-Chief Executive Officer and Secretary since its
                       inception, and upon consummation of the Business Combination, will serve as a member of New FF’s board of
                       directors. Mr. Vogel has been actively investing in and managing residential real estate in New York City since
                       2001. Since April 2009, Mr. Vogel has served as Co-Founder and Managing Member of Benchmark Real Estate
                       Group, LLC, a real estate investment company. Mr. Vogel oversees all of the firm’s acquisitions and is a
                       member of its Investment Committee. Prior to founding Benchmark, Mr. Vogel worked at SG2 Properties, LLC,
                       heading their acquisitions group from 2004 to 2009. Prior to SG2, Mr. Vogel worked at William Moses Co.,
                       Inc., an owner-operator of luxury apartments in Manhattan, from 2002 to 2004. He was responsible for asset
                       management and the day-to-day operation of the entire portfolio. Mr. Vogel began his career in private equity in
                       2000 at Cramer Rosenthal McGlynn, LLC, a $5 billion money management firm located in New York City. Mr.
                       Vogel graduated with a B.S. in Economics from the University of Pennsylvania and received an M.S. in Real
                       Estate Development from New York University.
                             Mr. Vogel is well-qualified to serve on the New FF’s board of directors due to his investment experience
                       and special purpose acquisition company experience.

                             Mr. Brian K. Krolicki. Upon consummation of the Business Combination, Mr. Krolicki will serve as a
                       member and Chairman of New FF’s board of directors. Mr. Krolicki sat on the advisory board of FF from
                       June 2019 to April 2020 and has been a director of FF since May 2020. Mr. Krolicki has extensive experiences
                       in both the public and private sectors, and has served as a director or member of the advisory board in various
                       companies. Mr. Krolicki was the Lieutenant Governor of the State of Nevada from 2007 to 2014 and the State
                       Treasurer of

                                                                             123




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          142/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 144 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1340
                       Table of Contents
                       the State of Nevada from 1999 to 2006. Mr. Krolicki also served in a wide variety of critical positions, including
                       Chairman of the Nevada Commission on Economic Development and President of the Nevada State Senate.
                       During his tenure as State Treasurer, Nevada became the first state treasury to receive the Certificate of
                       Excellence in Investment Policy. In 2004, Brian was honored with the prestigious Award for Excellence in
                       Public Finance and, in the same year, earned the distinction the nation’s “Most Outstanding State Treasurer.”
                       Mr. Krolicki sits on the boards of Vislink Technologies Inc. (Nasdaq: VISL), and Nevada Nanotech Systems
                       (and is currently its chairman of the audit committee). He is also the director of government relations of
                       Customer Engagement Technologies, a payment solutions company in partnership with JPMorgan Chase. Mr.
                       Krolicki holds a B.A. degree in Political Science from Stanford University.

                             Mr. Krolicki is well-qualified to serve on the New FF’s board of directors based on his directorship
                       experience with various companies, governance experience from his public service careers and extensive
                       experience in the financial and technology industries.

                              Ms. Christine June Harada. Upon consummation of the Business Combination, Ms. Harada will serve as
                       a member of New FF’s board of directors. Ms. Harada has over 25 years of experience leading government and
                       management consulting organizations. Currently, Ms. Harada is a Partner at Ridge-Lane Limited Partners,
                       which she joined in August 2017. She has served as independent director and chair of governance committee at
                       Rekor Solutions (Nasdaq: REKR) since August 2017, and sits on the board of Millennium Institute and U.S.
                       Green Building Council of Los Angeles. From September 2018 to August 2020, Ms. Harada served as President
                       of i(x) Investments, an investment holding company that invests in the critical areas of human needs including
                       renewable energy. From November 2015 to January 2017, Ms. Harada was appointed and served as Federal
                       Chief Sustainability Officer. Prior to that role, Ms. Harada was the Acting Chief of Staff of the U.S. General
                       Services Administration, and also served as Associate Administrator, Government-wide Policy and Chief
                       Acquisition Officer. Ms. Harada’s private sector experience includes 10 years in management consulting at the
                       Boston Consulting Group and Booz Allen Hamilton. Ms. Harada holds an M.A. in International Studies from
                       the Lauder Institute and an MBA, Finance from the Wharton School at the University of Pennsylvania. She also
                       holds an M.S. in Aeronautics/Astronautics from Stanford University and a B.S. in Aeronautics/Astronautics
                       from the Massachusetts Institute of Technology.
                             Ms. Harada is well-qualified to serve on the New FF board of directors based on her skills and
                       experiences in sustainability, technology, finance, consulting and governmental policy, and her background in
                       organizational policy and corporate best practices.

                             Mr. Lee Liu. Upon consummation of the Business Combination, Mr. Liu will serve as a member of New
                       FF’s board of directors. Mr. Liu has extensive experiences in human resource, social capital and organizational
                       capital management. Currently, Mr. Liu serves as founder and Chief Executive officer of King Maker Company
                       (KMC) and Chairman of China Intelligent Management Association, a national society focusing on human
                       resource development. Prior to founding KMC as well as CIMA in May 2020, Mr. Liu served as Senior Vice
                       President of Human Resources at Baidu Inc., and the Chairman of Baidu Cloud Business. Prior to joining Baidu
                       in April 2011, Mr. Liu served a variety of management roles in Motorola Inc. across regions and countries,
                       including the Vice President of Global Human Resources. Mr. Liu received his PhD degree in Economics from
                       Southwestern University of Finance and Economics. He also holds an Executive MBA degree from Peking
                       University and a Bachelor degree in Microelectronis from Tianjin University.

                            Mr. Liu is well-qualified to serve on the New FF board of directors based on his extensive background in
                       technology and internet services and human resources management.
                             Ms. Susan G. Swenson. Upon consummation of the Business Combination, Ms. Swenson will serve as a
                       member of New FF’s board of directors. Ms. Swenson has several decades of operating experience in wireless
                       telecom, video technologies and digital media, as well as telematics and small business software. Since March
                       2019, Ms. Swenson has served on the board of Sonim Technologies Inc. (Nasdaq: SONM), and currently chairs
                       the compensation committee. Since July 2018, Ms. Swenson has served on the board of Vislink Technologies,
                       Inc. (Nasdaq: VISL), a provider of wireless video communications products, where she is board chair and chair
                       of the audit committee. Since February 2012, Ms. Swenson has served on the board of Harmonic, Inc. (Nasdaq:
                       HLIT), a video delivery and media company, where she is chair of the governance & nominating committee.
                       From August 2012 to August 2018, Ms. Swenson served on the board of FirstNet, an independent authority
                       within

                                                                              124




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            143/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 145 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1341
                       Table of Contents
                       the NTIA/Department of Commerce responsible for establishing a single nationwide public safety broadband
                       network, and was chair of the board from 2014 to 2018. From December 2015 to June 2017, Ms. Swenson
                       served as Chairperson and Chief Executive Officer of Inseego Corporation (formerly Novatel Wireless; Nasdaq:
                       INSG), a wireless internet solutions and telematics provider, and served as the board chairperson from April
                       2014 to June 2017. From February 2004 to October 2005, Ms. Swenson served as the President and Chief
                       Operating Officer of T-Mobile US, Inc. From 1999 to 2004, Ms. Swenson served as President of Leap Wireless
                       International, Inc., and Chief Executive Officer of Cricket Communications, Inc., a prepaid wireless service
                       provider and subsidiary of Leap. Ms. Swenson also served as Chief Executive Officer of Sage North America
                       from 2008 to 2011. Ms. Swenson previously served on the board of directors of Wells Fargo from November
                       1994 to December 2017. Ms. Swenson received a B.A. in French from San Diego State University.

                             Ms. Swenson is well-qualified to serve New FF’s board of directors based on her extensive leadership and
                       directorship experience with technology, media and communications companies.

                              Mr. Scott D. Vogel. Upon consummation of the Business Combination, Mr. Vogel will serve as a member
                       of New FF’s board of Directors. Mr. Vogel has served as the Managing Member at Vogel Partners LLC, a
                       private investment and advisory firm, since July 2016. From 2002 to July 2016, Mr. Vogel served as Managing
                       Director at Davidson Kempner Capital Management. From 1999 to 2001, he worked at MPF Investors, L.L.C.
                       Prior to MPF Investors, he was an investment banker at Chase Securities, Inc. Mr. Vogel has served on
                       numerous boards during his career, including the board of Seadrill Ltd. from July 2018 to February 2020, Arch
                       Coal, Inc. from October 2016 to May 2019 and Key Energy Services, Inc. from December 2016 to April 2019.
                       Currently, Mr. Vogel serves on the board of directors of the following public companies: Alpha Metallurgical
                       Resources, Inc. since December 2019, CBL & Associates Properties, Inc. since October 2020, Avaya Holdings
                       Corp. since December 2017, and Bonanza Creek Energy since April 2017. Mr. Vogel received his Master of
                       Business Administration Degree from The Wharton School at the University of Pennsylvania and his
                       Bachelor’s degree in Business Administration from Washington University.
                             Mr. Vogel is well-qualified to serve on the New FF board of directors due to his mix experience with
                       executive management oversight, finance and capital markets, human resources and compensation, and strategic
                       planning.

                       Board Composition

                            New FF’s board of directors will direct the management of New FF’s business and affairs, as provided by
                       Delaware law, and will conduct its business through meetings of the board of directors and its standing
                       committees.

                              Assuming the election of the nominees set forth in the section entitled “The Director Election Proposal,”
                       it is anticipated that New FF’s board of directors will consist of nine members upon the consummation of the
                       Business Combination, each of who will serve for an initial term of one year. Under the Shareholder
                       Agreement, New FF will agree to nominate and seek re-election of the initial New FF board of directors at the
                       first annual meeting following the closing of the Business Combination. Brian Krolicki will serve as Chairman
                       of New FF’s board of directors. The primary responsibilities of New FF’s board of directors will be to provide
                       oversight, strategic guidance, counseling and direction to New FF’s management. New FF’s board of directors
                       will meet on a regular basis and additionally as required.

                       Family Relationships
                             Mr. Jordan Vogel is the brother of Mr. Scott D. Vogel. Mr. Jiawei Wang is the nephew of YT Jia. There
                       are no other family relationships between any of PSAC’s executive officers and directors or director nominees.

                       Involvement in Certain Legal Proceedings.

                             YT Jia filed for bankruptcy protection under Chapter 11 of Title 11 of the United States (the “Bankruptcy
                       Code”) on October 14, 2019 in the U.S. Bankruptcy Court for the District of Delaware which was later
                       transferred to Bankruptcy Court for the Central District of California (the “Bankruptcy Court”). YT Jia filed for
                       bankruptcy as a result of guarantees or borrowing made by YT Jia in order to fund LeECO and other businesses
                       founded by YT Jia in China. The Chapter 11 plan was approved by the Bankruptcy Court and became effective
                       on June 26, 2020.

                                                                             125




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           144/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 146 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1342
                       Table of Contents
                              In December 2019, YT Jia was determined by the Shenzhen Stock Exchange of China to be unsuitable for
                       a position as director, supervisor or executive officer of public listed companies in China as a result of violation
                       by LeTV, a public company founded and controlled by YT Jia in China, of several listing rules of Shenzhen
                       Stock Exchange, including procedural non-compliance for the provision of funding and guarantees by LeTV to
                       other affiliated companies founded by YT Jia, discrepancies in LeTV’s forecast and financials, and procedurally
                       improper use of proceeds from LeTV’s public offering. Additionally, as the controlling shareholder and the
                       former chairman of LeTV, YT Jia received a preliminary notice from China Securities Regulatory Commission
                       (“CSRC”) in September 2020 notifying the CSRC’s intention to impose an administrative fine of RMB240
                       million and a ban from entry into the securities market as a result of LeTV’s misrepresentation in the
                       registration document of its IPO and its financial statements, fraud in connection with a private placement, and
                       other violations of securities law and listing requirements. As of the date hereof, final determination of such fine
                       and injunction has not been made.

                             In January 2021, YT Jia, as the former executive director and chairman of Coolpad Group Limited
                       (SEHK: 2369) received a decision from the Listing Committee of The Stock Exchange of Hong Kong Limited
                       (the “HKSE Listing Committee”) that YT Jia and another executive director of Coolpad had breached their
                       undertakings to the HKSE Listing Committee in connection with Coolpad Group Limited’s failure to comply
                       with the Hong Kong listing rules requirement to timely announce certain disclosable transactions (such as
                       advancement of money, provision of financial assistance, or certain related party transactions) and timely
                       publish its financial results. HKSE Listing Committee determined that YT Jia’s retention of office on the board
                       of Coolpad would have been prejudicial to the interests of investors. YT Jia appealed the decision on January
                       15, 2021.

                       Independence of Directors

                              New FF will adhere to the rules of the Nasdaq Stock Market in determining whether a director is
                       independent. The board of directors of PSAC has consulted, and will consult, with its counsel to ensure that the
                       board’s determinations are consistent with those rules and all relevant securities and other laws and regulations
                       regarding the independence of directors. The Nasdaq Stock Market listing standards generally define an
                       “independent director” as a person, other than an executive officer of a company or any other individual having
                       a relationship which, in the opinion of New FF’s board of directors, would interfere with the exercise of
                       independent judgment in carrying out the responsibilities of a director. The parties have determined that Jordan
                       Vogel, Brian Krolicki, Christine Harada, Lee Liu, Susan G. Swenson and Scott D. Vogel will be considered
                       independent directors. New FF’s independent directors will have regularly scheduled meetings at which only
                       independent directors are present. A majority of the New FF board of directors will be remain independent,
                       meaning New FF cannot elect to be a controlled company under Nasdaq listing rules, until the market
                       capitalization of New FF exceeds $20 billion and the New FF board of directors elects to become a controlled
                       company as a result of FF Top having requisite voting power for New FF to become a controlled company.

                       Risk Oversight
                              New FF’s board of directors will oversee the risk management activities designed and implemented by
                       management. New FF’s board of directors will execute its oversight responsibility both directly and through its
                       committees. New FF’s board of directors will also consider specific risk topics, including risks associated with
                       its strategic initiatives, business plans and capital structure. New FF’s management, including its executive
                       officers, is primarily responsible for managing the risks associated with the operation and business of the
                       company and will provide appropriate updates to the board of directors and the audit committee. New FF’s
                       board of directors will delegate to the audit committee oversight of its risk management process, and its other
                       committees will also consider risk as they perform their respective committee responsibilities. All committees
                       will report to the board of directors as appropriate, including when a matter rises to the level of material or
                       enterprise risk.

                       Meetings and Committees of the Board of Directors

                             PSAC has established a separately standing audit committee, nominating committee, compensation
                       committee and finance and investment committee. Such committees will be the committees of New FF
                       following the Business Combination.

                                                                               126




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              145/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 147 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1343
                       Table of Contents

                       Audit Committee Information
                             New FF will have an audit committee comprised of independent directors. It is expected that the audit
                       committee will initially consist of Susan Swenson, Christine Harada and Scott Vogel with Susan Swenson
                       serving as chair. Each of the members of the audit committee will be independent under the applicable listing
                       standards. The audit committee has a written charter. The purpose of the audit committee will be, among other
                       things, to appoint, retain, set compensation of, and supervise New FF’s independent registered public
                       accounting firm, review the results and scope of the audit and other accounting related services and review New
                       FF’s accounting practices and systems of internal accounting and disclosure controls.

                             The audit committee will at all times be composed exclusively of “independent directors,” as defined for
                       audit committee members under the Nasdaq Stock Market listing standards and the rules and regulations of the
                       SEC, who are “financially literate.” “Financially literate” generally means being able to read and understand
                       fundamental financial statements, including a company’s balance sheet, income statement and cash flow
                       statement. In addition, New FF will be required to certify to the exchange that the committee has, and will
                       continue to have, at least one member who has past employment experience in finance or accounting, requisite
                       professional certification in accounting, or other comparable experience or background that results in the
                       individual’s financial sophistication. Our board has deemed Susan Swenson to be a financial expert on the audit
                       committee.

                       Nominating Committee Information

                             New FF will have a nominating committee of the board of directors comprised of Brian Krolicki, Lee Liu
                       and Jordan Vogel with Brian Krolicki serving as chair. Each member of the nominating committee will be
                       independent under the applicable listing standards. The nominating committee has a written charter. The
                       nominating committee will be responsible for overseeing the selection of persons to be nominated to serve on
                       New FF’s board of directors.

                       Guidelines for Selecting Director Nominees
                             The nominating committee will consider persons identified by its members, management, stockholders,
                       investment bankers and others. The guidelines for selecting nominees, which are specified in the nominating
                       committee charter, generally provide that persons to be nominated:

                            •     should have demonstrated notable or significant achievements in business, education or public
                                  service;

                            •     should possess the requisite intelligence, education and experience to make a significant
                                  contribution to the board of directors and bring a range of skills, diverse perspectives and
                                  backgrounds to its deliberations; and
                            •     should have the highest ethical standards, a strong sense of professionalism and intense dedication
                                  to serving the interests of the stockholders.

                             The nominating committee will consider a number of qualifications relating to management and
                       leadership experience, background and integrity and professionalism in evaluating a person’s candidacy for
                       membership on the board of directors. The nominating committee may require certain skills or attributes, such
                       as financial or accounting experience, to meet specific board needs that arise from time to time and will also
                       consider the overall experience and makeup of its members to obtain a broad and diverse mix of board
                       members. The nominating committee will not distinguish among nominees recommended by stockholders and
                       other persons. Under the Shareholder Agreement to be entered into between New FF and FF Top, FF Top will
                       have the right to nominate a specified number of directors on New FF’s board of directors based on FF Top’s
                       voting power of the issued and outstanding New FF common stock.

                       Compensation Committee Information

                              New FF will have a compensation committee consisting of independent directors. It is expected that the
                       compensation committee will initially consist of Lee Liu, Susan Swenson and Jordan Vogel with Lee Liu
                       serving as chair. The compensation committee has a written charter. The purpose of the compensation
                       committee will be to review and approve compensation paid to New FF’s officers and directors and to
                       administer New FF’s incentive compensation plans, including authority to make and modify awards under such
                       plans.

                                                                             127




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         146/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 148 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1344
                       Table of Contents
                             Any award made pursuant to an individual subject to the requirements of Section 16 of the Exchange Act
                       must be approved by a committee of two or more members of the board who are “nonemployee directors” as
                       defined in Rule 16b-3(d)(1) under the Exchange Act.

                       Finance and Investment Committee Information

                             After the consummation of the Business Combination, New FF anticipates having a finance and
                       investment committee, of which Christine Harada, Carsten Breitfeld and Bob Ye will serve as members.
                       Christine Harada will serve as chairperson of the finance and investment committee. It is anticipated that the
                       principal functions of the finance and investment committee will include:

                             •     reviewing analyses and provide guidance and advice regarding acquisitions and divestments and
                                   discuss and review New FF’s tax strategies, planning, and related structures;
                             •     reviewing the New FF’s capital structure and capital allocation, including any organic and inorganic
                                   investments;

                             •     reviewing and discussing any dividend policy;

                             •     reviewing and discussing any share repurchase activities and plans; and
                             •     reviewing and discussing any debt portfolio, credit facilities, compliance with financial covenants,
                                   commodity, interest rate, and currency derivative strategies, and proposed securities offerings.

                             The finance and investment committee will operate under a written charter, which will be effective after
                       the consummation of the Business Combination. Under the Shareholder Agreement, Jiawei Wang will serve as a
                       non-voting member of the finance and investment committee as long as he serves as an officer of New FF.

                       Code of Ethics

                             PSAC currently has a Code of Ethics that applies to all of its employees, officers, and directors. This
                       includes PSAC’s principal executive officer, principal financial officer, and principal accounting officer or
                       controller, or persons performing similar functions. Upon consummation of the Business Combination, the Code
                       of Ethics will apply to New FF. The full text of the Code of Ethics will be posted on New FF’s website at
                       www.ff.com. New FF intends to disclose on its website any future amendments of the Code of Ethics or waivers
                       that exempt any principal executive officer, principal financial officer, principal accounting officer or controller,
                       persons performing similar functions, or New FF’s directors from provisions in the Code of Ethics.

                       Compensation Committee Interlocks and Insider Participation
                             None of the members of the compensation committee is currently, or has been at any time, one of PSAC’s
                       officers or employees. None of PSAC’s executive officers currently serves, or has served during the last year, as
                       a member of the board of directors or compensation committee of any entity that has one or more executive
                       officers serving as a member of PSAC’s board of directors or compensation committee.

                       Shareholder and Interested Party Communications

                             Prior to the Transactions, PSAC’s board of directors did not provide a process for shareholders or other
                       interested parties to send communications to the board of directors because management believed that it was
                       premature to develop such processes given the limited liquidity of PSAC’s common stock at that time.
                       However, management of New FF following the Transactions may establish a process for shareholder and
                       interested party communications in the future.

                                                                               128




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               147/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 149 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1345
                       Table of Contents

                                                           THE INCENTIVE PLAN PROPOSAL
                             On       , 2021, the PSAC board of directors approved the adoption of the Faraday Future Intelligent
                       Electric Inc. 2021 Stock Incentive Plan (the “2021 Plan”), subject to approval by PSAC’s stockholders. If the
                       2021 Plan is adopted by PSAC’s stockholders, New FF will be able to make awards of long-term equity
                       incentives, which we believe are critical for attracting, motivating, rewarding and retaining a talented team who
                       will contribute to our success. In the event that the 2021 Plan is not approved by the stockholders of PSAC, the
                       2021 Plan and any awards thereunder will be void and of no force or effect.

                       Purposes of the 2021 Plan

                             The purposes of the 2021 Plan are (i) to align the interests of New FF’s stockholders and the recipients of
                       awards under the 2021 Plan by increasing the proprietary interest of such recipients in New FF’s growth and
                       success, (ii) to advance the interests of New FF by attracting and retaining non-employee directors, officers,
                       other employees, consultants, independent contractors and agents and (iii) to motivate such persons to act in the
                       long-term best interests of New FF and its stockholders.

                       Description of the 2021 Plan

                             The following description is qualified in its entirety by reference to the plan document, a copy of which is
                       attached as Annex C and incorporated into this proxy statement/consent solicitation statement/prospectus by
                       reference.

                       Administration
                             The 2021 Plan will be administered by the compensation committee of the New FF board of directors, or
                       a subcommittee thereof, or such other committee designated by the New FF board of directors (the “Plan
                       Committee”), in each case consisting of two or more members of the New FF board of directors. Each member
                       of the Plan Committee is intended to be (i) a “non-employee director” within the meaning of Rule 16b-3 under
                       the Exchange Act, and (ii) “independent” within the meaning of the rules of Nasdaq.

                               Subject to the express provisions of the 2021 Plan, the Plan Committee has the authority to select eligible
                       persons to receive awards and determine all of the terms and conditions of each award. All awards are
                       evidenced by an agreement containing such provisions not inconsistent with the 2021 Plan as the Plan
                       Committee approves. The Plan Committee also has authority to establish rules and regulations for
                       administering the 2021 Plan and to decide questions of interpretation or application of any provision of the 2021
                       Plan. The Plan Committee may take any action such that (i) any outstanding options and SARs become
                       exercisable in part or in full, (ii) all or any portion of a restriction period on any outstanding awards lapse,
                       (iii) all or a portion of any performance period applicable to any awards lapse, and (iv) any performance
                       measures applicable to any outstanding awards be deemed satisfied at the target, maximum or any other level.

                             The Plan Committee may delegate some or all of its power and authority under the 2021 Plan to the New
                       FF board of directors, a subcommittee of the New FF board of directors, a member of the New FF board of
                       directors, the Chief Executive Officer or other executive officer of New FF as the Plan Committee deems
                       appropriate, except that it may not delegate its power and authority to a member of the New FF board of
                       directors, the Chief Executive Officer or any executive officer with regard to awards to persons subject to
                       Section 16 of the Exchange Act.

                       Types of Awards
                             Under the 2021 Plan, New FF may grant:

                             •     Non-qualified stock options;

                             •     Incentive stock options (within the meaning of Section 422 of the Internal Revenue Code);
                             •     Stock appreciation rights (“SARs”);

                             •     Restricted stock, restricted stock units and other stock awards (collectively, “Stock Awards”); and

                             •     Performance awards.

                                                                              129




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             148/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 150 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1346
                       Table of Contents

                       Available Shares
                              Subject to the capitalization adjustment provisions contained in the 2021 Plan, the number of shares of
                       PSAC common stock (referred to in this section as “New FF common stock”) initially available for awards
                       under the 2021 Plan is 48,848,050, all of which may be granted as incentive stock options. The number of
                       shares of common stock available under the 2021 Plan will increase annually on the first day of each calendar
                       year, beginning with the calendar year ending December 31, 2022, and continuing until (and including) the
                       calendar year ending December 31, 2031, with such annual increase equal to the lesser of (i) 5% of the number
                       of shares of New FF common stock issued and outstanding on December 31st of the immediately preceding
                       fiscal year and (ii) an amount determined by the New FF board of directors. The closing price of a share of
                       PSAC common stock as reported on Nasdaq on             , 2021 was $       per share.

                             The number of available shares under the 2021 Plan will be reduced by the sum of the aggregate number
                       of shares of common stock which become subject to outstanding awards. To the extent that shares of common
                       stock subject to an outstanding award granted under the 2021 Plan or the Smart King Ltd. Equity Incentive
                       Plan, the Smart King Ltd. Special Talent Incentive Plan and each other equity plan maintained by FF under
                       which awards are outstanding as of the effective date of the 2021 Plan (collectively, the “Prior Plans”) are not
                       issued or delivered by reason of (i) the expiration, termination, cancellation or forfeiture of such award
                       (excluding shares subject to an option canceled upon settlement of a related tandem SAR or subject to a tandem
                       SAR cancelled upon exercise of a related option), or (ii) the settlement of such award in cash, then such shares
                       will again be available for grant under the 2021 Plan. In addition, common stock subject to an award under the
                       2021 Plan or a Prior Plan will again be available for issuance under the 2021 Plan if such shares are (i) shares
                       that were subject to an option or stock-settled SAR and were not issued or delivered upon the net settlement or
                       net exercise of such option or SAR, or (ii) shares delivered to or withheld by New FF to pay the purchase price
                       or the withholding taxes related to an outstanding award. Notwithstanding the foregoing, shares repurchased by
                       New FF on the open market with the proceeds of an option exercise will not again be available for issuance
                       under the 2021 Plan.

                       Change in Control

                               Unless otherwise provided in an award agreement, in the event of a change in control of New FF, the New
                       FF board of directors (as constituted prior to such change in control) may, in its discretion, require that (i) some
                       or all outstanding options and SARs will become exercisable in full or in part, either immediately or upon a
                       subsequent termination of employment, (ii) the restriction period applicable to some or all outstanding Stock
                       Awards will lapse in full or in part, either immediately or upon a subsequent termination of employment,
                       (iii) the performance period applicable to some or all outstanding awards will lapse in full or in part, and (iv) the
                       performance measures applicable to some or all outstanding awards will be deemed satisfied at the target,
                       maximum or any other level. In addition, in the event of a change in control, the New FF board of directors
                       may, in its discretion, require that shares of capital stock of the company resulting from or succeeding the
                       business of PSAC pursuant to such change in control, or the parent thereof, or other property be substituted for
                       some or all of the shares of PSAC common stock subject to outstanding awards as determined by the PSAC
                       board of directors, and/or require outstanding awards, in whole or in part, to be surrendered to PSAC in
                       exchange for a payment of cash, shares of capital stock in the company resulting from the change in control, or
                       the parent thereof, other property, or a combination of cash and shares or other property.
                              Under the terms of the 2021 Plan, a change in control is generally defined as: (i) certain acquisitions by
                       any person, entity or group of 50% or more of the total voting power of New FF; (ii) a change in the
                       composition of a majority of the New FF board of directors during any 12-month period by directors whose
                       appointment was not endorsed by the members of the incumbent members of the New FF board of directors; or
                       (iii) certain sales of 50% or more of New FF’s assets.

                       Clawback of Awards

                             The awards granted under the 2021 Plan and any cash payment or shares of common stock delivered
                       pursuant to an award are subject to forfeiture, recovery by New FF or other action pursuant to the applicable
                       award agreement or any clawback or recoupment policy which New FF may adopt from time to time, including
                       any such policy which New FF may be required to adopt under the Dodd-Frank Wall Street Reform and
                       Consumer Protection Act and implementing rules and regulations thereunder, or as otherwise required by law.

                                                                               130




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               149/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 151 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1347
                       Table of Contents

                       Effective Date, Termination and Amendment
                             The 2021 Plan will become effective as of the date of stockholder approval and will terminate on the tenth
                       anniversary of the effective date of the 2021 Plan, unless earlier terminated by the New FF board of directors.
                       The New FF board of directors may amend the 2021 Plan at any time, subject to any requirement of stockholder
                       approval required by applicable law, rule or regulation, including any rule of Nasdaq, and provided that no
                       amendment may be made that seeks to modify the non-employee director compensation limit under the 2021
                       Plan or that materially impairs the rights of a holder of an outstanding award without the consent of such holder.

                       Eligibility

                             Participants in the 2021 Plan will consist of such officers, other employees, non-employee directors,
                       consultants, independent contractors and agents of New FF and its subsidiaries (and such persons who are
                       expected to become any of the foregoing) as selected by the Plan Committee. The aggregate value of cash
                       compensation and the grant date fair value of shares of common stock that may be awarded or granted during
                       any fiscal year of New FF to any non-employee director will not exceed $750,000. As of March 18, 2021,
                       approximately 345 employees and 1 non-employee director are eligible to participate in the 2021 Plan if
                       selected by the Plan Committee to participate.

                       Stock Options and SARs

                             The 2021 Plan provides for the grant of stock options and SARs. The Plan Committee will determine the
                       conditions to the exercisability of each option and SAR.
                              Each option will be exercisable for no more than ten years after its date of grant. If the option is an
                       incentive stock option and the optionee owns greater than ten percent of the voting power of all shares of capital
                       stock of New FF (a “ten percent holder”), then the option will be exercisable for no more than five years after
                       its date of grant. Except in the case of substitute awards granted in connection with a corporate transaction, the
                       exercise price of an option will not be less than 100% of the fair market value of a share of New FF common
                       stock on the date of grant, unless the option is an incentive stock option and the optionee is a ten percent holder,
                       in which case the exercise price will be the price required by the Code.

                              No SAR granted in tandem with an option (a “tandem SAR”) will be exercised later than the expiration,
                       cancellation, forfeiture or other termination of the related option, and no free-standing SAR will be exercised
                       later than ten years after its date of grant. Other than in the case of substitute awards granted in connection with
                       a corporate transaction, the base price of a SAR will not be less than 100% of the fair market value of a share of
                       New FF common stock on the date of grant, provided that the base price of a tandem SAR will be the exercise
                       price of the related option. A SAR entitles the holder to receive upon exercise (subject to withholding taxes)
                       shares of New FF common stock (which may be restricted stock) or, to the extent provided in the award
                       agreement, cash or a combination thereof, with an aggregate value equal to the difference between the fair
                       market value of the shares of New FF common stock on the exercise date and the base price of the SAR.

                             All of the terms relating to the exercise, cancellation or other disposition of stock options and SARs
                       (i) upon a termination of employment of a participant with or service to New FF of the holder of such award,
                       whether by reason of disability, retirement, death or any other reason, or (ii) during a paid or unpaid leave of
                       absence, are determined by the Plan Committee. Notwithstanding anything in the award agreement to the
                       contrary, the holder of an option or SAR will not be entitled to receive dividend equivalents with respect to the
                       shares of common stock subject to such option or SAR.
                            The 2021 Plan expressly permits, without the approval of New FF’s stockholders, the repricing of options
                       and SARs.

                       Stock Awards

                              The 2021 Plan provides for the grant of Stock Awards. The Plan Committee may grant a Stock Award as a
                       restricted stock award, restricted stock unit award or other stock award. Restricted stock awards and restricted
                       stock unit awards are subject to forfeiture if the holder does not remain continuously in the employment of New
                       FF or its subsidiaries during the restriction period or if specified performance measures (if any) are not attained
                       during the performance period.

                                                                               131




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              150/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 152 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1348
                       Table of Contents
                              Unless otherwise set forth in a restricted stock award agreement, the holder of shares of restricted stock
                       has rights as a stockholder of New FF, including the right to vote and receive dividends with respect to shares of
                       restricted stock and to participate in any capital adjustments applicable to all holders of New FF common stock;
                       provided, however, that a distribution with respect to shares of New FF common stock, including a regular cash
                       dividend, will be deposited by New FF and will be subject to the same restrictions as the restricted stock.

                              The agreement awarding restricted stock units will specify (i) whether such award may be settled in
                       shares of New FF common stock, cash or a combination thereof; and (ii) whether the holder will be entitled to
                       receive, on a current or deferred basis, dividend equivalents, and, if determined by the Plan Committee, interest
                       on, or the deemed reinvestment of, any deferred dividend equivalents, with respect to the number of shares of
                       New FF common stock subject to such award. Any dividend equivalents with respect to restricted stock units
                       will be subject to the same vesting conditions as the underlying awards. Prior to settlement of a restricted stock
                       unit in shares of New FF common stock, the holder of a restricted stock unit has no rights with respect to the
                       shares of New FF common stock subject to such award.

                              The Plan Committee is authorized to grant other stock awards that may be denominated or payable in,
                       valued in whole or in part by reference to, or otherwise based on, or related to, shares of New FF common
                       stock, including without limitation shares of New FF common stock granted as a bonus and not subject to any
                       vesting conditions, dividend equivalents, deferred stock units, stock purchase rights and shares of New FF
                       common stock issued in lieu of obligations of New FF to pay cash under any compensatory plan or
                       arrangement, subject to such terms as determined by the Plan Committee. The Plan Committee will determine
                       the terms and conditions of such awards. Any distribution, dividend or dividend equivalents with respect to
                       other stock awards that are subject to vesting conditions will be subject to the same vesting conditions as the
                       underlying awards.
                             All of the terms relating to the satisfaction of performance measures and the termination of a restriction
                       period or performance period relating to a Stock Award, or the forfeiture and cancellation of a Stock Award
                       (i) upon a termination of employment with or service to New FF or any of its subsidiaries of the holder of such
                       award, whether by reason of disability, retirement, death or any other reason, or (ii) during a paid or unpaid
                       leave of absence, will be determined by the Plan Committee.

                       Performance Awards

                             The 2021 Plan also provides for the grant of performance awards. The agreement relating to a
                       performance award will specify whether such award may be settled in shares of New FF common stock
                       (including shares of restricted stock) or cash or a combination thereof. The agreement relating to a performance
                       award will provide, in the manner determined by the Plan Committee, for the vesting of such performance
                       award if the specified performance measures are satisfied or met during the specified performance period and
                       for the forfeiture of such award if the specified performance measures are not satisfied or met during the
                       specified performance period. Any dividends or dividend equivalents with respect to a performance award will
                       be subject to the same vesting restrictions as such performance award. Prior to the settlement of a performance
                       award in shares of common stock, the holder of such award has no rights as a stockholder of New FF with
                       respect to such shares.

                             All of the terms relating to the satisfaction of performance measures and the termination of a performance
                       period, or the forfeiture and cancellation of a performance award upon (i) a termination of employment with or
                       service to New FF or any of its subsidiaries of the holder of such award, whether by reason of disability,
                       retirement, death or any other reason, or (ii) during a paid or unpaid leave of absence, will be determined by the
                       Plan Committee.

                       Performance Measures
                              Under the 2021 Plan, the grant, vesting, exercisability or payment of certain awards, or the receipt of
                       shares of New FF common stock subject to certain awards, may be made subject to the satisfaction of
                       performance measures. The performance goals applicable to a particular award will be determined by the Plan
                       Committee at the time of grant. One or more of the following business criteria for New FF, on a consolidated
                       basis, and/or for specified subsidiaries, business or geographical units or operating areas of New FF (except
                       with respect to the total shareholder return and earnings per share criteria) or individual basis, may be used by
                       the Plan Committee in establishing performance measures under the 2021 Plan: the attainment by a share of
                       New FF common stock of a

                                                                              132




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            151/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 153 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1349
                       Table of Contents
                       specified fair market value for a specified period of time; increase in stockholder value; earnings per share;
                       return on or net assets; return on equity; return on investments; return on capital or invested capital; total
                       stockholder return; earnings or income of New FF before or after taxes and/or interest; earnings before interest,
                       taxes, depreciation and amortization (“EBITDA”); EBITDA margin; operating income; revenues; operating
                       expenses, attainment of expense levels or cost reduction goals; market share; cash flow, cash flow per share,
                       cash flow margin or free cash flow; interest expense; economic value created; gross profit or margin; operating
                       profit or margin; net cash provided by operations; price-to-earnings growth; and strategic business criteria,
                       consisting of one or more objectives based on meeting specified goals relating to market penetration, customer
                       acquisition, business expansion, cost targets, customer satisfaction, reductions in errors and omissions,
                       reductions in lost business, management of employment practices and employee benefits, supervision of
                       litigation, supervision of information technology, quality and quality audit scores, efficiency, commercial launch
                       of new products, completion of projects and closing of acquisitions, divestitures, financings or other
                       transactions, or such other goals as the Plan Committee may determine whether or not listed in the 2021 Plan.
                       Each goal may be determined on a pre-tax or post-tax basis or on an absolute or relative basis and may include
                       comparisons based on current internal targets, the past performance of New FF (including the performance of
                       one or more subsidiaries, divisions, or operating units) or the past or current performance of other companies or
                       market indices (or a combination of such past and current performance). Performance goals may include
                       comparisons relating to capital (including, but not limited to, the cost of capital), stockholders’ equity, shares
                       outstanding, assets or net assets, sales, or any combination thereof. In establishing a performance measure or
                       determining the achievement of a performance measure, the Plan Committee may provide that achievement of
                       the applicable performance measures may be amended or adjusted to include or exclude components of any
                       performance measure, including, without limitation: (i) foreign exchange gains and losses, (ii) asset write-
                       downs, (iii) acquisitions and divestitures, (iv) change in fiscal year, (v) unbudgeted capital expenditures,
                       (vi) special charges such as restructuring or impairment charges; (vii) debt refinancing costs; (viii) extraordinary
                       or noncash items; (ix) unusual, infrequently occurring, nonrecurring or one-time events affecting New FF or its
                       financial statements; or (x) changes in law or accounting principles.

                       Federal Income Tax Consequences

                             The following is a brief summary of certain United States federal income tax consequences generally
                       arising with respect to awards under the 2021 Plan. This discussion does not address all aspects of the
                       United States federal income tax consequences of participating in the 2021 Plan that may be relevant to
                       participants in light of their personal investment or tax circumstances and does not discuss any state, local or
                       non-United States tax consequences of participating in the 2021 Plan. Each participant is advised to consult his
                       or her particular tax advisor concerning the application of the United States federal income tax laws to such
                       participant’s particular situation, as well as the applicability and effect of any state, local or non-United States
                       tax laws before taking any actions with respect to any awards.

                       Stock Options

                              A participant will not recognize taxable income at the time an option is granted and New FF will not be
                       entitled to a tax deduction at that time. A participant will recognize compensation taxable as ordinary income
                       (and subject to income tax withholding in respect of an employee) upon exercise of a non-qualified stock option
                       equal to the excess of the fair market value of the shares purchased over their exercise price, and New FF (or the
                       applicable employer) will be entitled to a corresponding deduction, subject to the limitations under
                       Section 162(m) of the Code. A participant will not recognize income (except for purposes of the alternative
                       minimum tax) upon exercise of an incentive stock option. If the shares acquired by exercise of an incentive
                       stock option are held for the longer of two years from the date the option was granted and one year from the
                       date it was exercised, any gain or loss arising from a subsequent disposition of those shares will be taxed as
                       long-term capital gain or loss, and New FF will not be entitled to any deduction. If, however, those shares are
                       disposed of within the above-described period, then in the year of that disposition the participant will recognize
                       compensation taxable as ordinary income equal to the excess of the lesser of (1) the amount realized upon that
                       disposition, and (2) the excess of the fair market value of those shares on the date of exercise over the exercise
                       price, and New FF (or the applicable employer) will be entitled to a corresponding deduction, subject to the
                       limitations under Section 162(m) of the Code.

                                                                               133




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              152/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 154 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1350
                       Table of Contents

                       SARs
                              A participant will not recognize taxable income at the time SARs are granted and New FF will not be
                       entitled to a tax deduction at that time. Upon exercise, the participant will recognize compensation taxable as
                       ordinary income (and subject to income tax withholding in respect of an employee) in an amount equal to the
                       fair market value of any shares delivered and the amount of cash paid by New FF, and New FF (or the
                       applicable employer) will be entitled to a corresponding deduction, subject to the limitations under
                       Section 162(m) of the Code.

                       Stock Awards

                              A participant will not recognize taxable income at the time restricted stock is granted and New FF will not
                       be entitled to a tax deduction at that time, unless the participant makes an election to be taxed at that time. If
                       such election is made, the participant will recognize compensation taxable as ordinary income (and subject to
                       income tax withholding in respect of an employee) at the time of the grant in an amount equal to the excess of
                       the fair market value for the shares at such time over the amount, if any, paid for those shares. If such election is
                       not made, the participant will recognize compensation taxable as ordinary income (and subject to income tax
                       withholding in respect of an employee) at the time the restrictions constituting a substantial risk of forfeiture
                       lapse in an amount equal to the excess of the fair market value of the shares at such time over the amount, if
                       any, paid for those shares. The amount of ordinary income recognized by making the above-described election
                       or upon the lapse of restrictions constituting a substantial risk of forfeiture is deductible by New FF (or the
                       applicable employer) as compensation expense, subject to the limitations under Section 162(m) of the Code. In
                       addition, a participant receiving dividends with respect to restricted stock for which the above-described
                       election has not been made and prior to the time the restrictions constituting a substantial risk of forfeiture lapse
                       will recognize compensation taxable as ordinary income (and subject to income tax withholding in respect of an
                       employee), rather than dividend income, in an amount equal to the dividends paid and New FF (or the
                       applicable employer) will be entitled to a corresponding deduction, subject to the limitations under
                       Section 162(m) of the Code.

                             A participant will not recognize taxable income at the time a restricted stock unit is granted and New FF
                       will not be entitled to a tax deduction at that time. Upon settlement of restricted stock units, the participant will
                       recognize compensation taxable as ordinary income (and subject to income tax withholding in respect of an
                       employee) in an amount equal to the fair market value of any shares delivered and the amount of any cash paid
                       by New FF, and New FF (or the applicable employer) will be entitled to a corresponding deduction, subject to
                       the limitations under Section 162(m) of the Code.
                             The tax consequences of another type of Stock Award will depend on the structure and form of such
                       award. A participant who receives a Stock Award in the form of shares of New FF common stock that are not
                       subject to any restrictions under the 2021 Plan will recognize compensation taxable as ordinary income on the
                       date of grant in an amount equal to the fair market value of such shares on that date, and New FF (or the
                       applicable employer) will be entitled to a corresponding deduction, subject to the limitations under
                       Section 162(m) of the Code.

                       Performance Awards

                             A participant will not recognize taxable income at the time performance awards are granted and New FF
                       will not be entitled to a tax deduction at that time. Upon settlement of performance awards, the participant will
                       recognize compensation taxable as ordinary income (and subject to income tax withholding in respect of an
                       employee) in an amount equal to the fair market value of any shares delivered and the amount of cash paid by
                       New FF, and New FF (or the applicable employer) will be entitled to a corresponding deduction, subject to the
                       limitations under Section 162(m) of the Code.

                       Section 162(m) of the Code

                             Section 162(m) of the Code generally limits to $1 million the amount that a publicly held corporation is
                       allowed each year to deduct for the compensation paid to the corporation’s chief executive officer, chief
                       financial officer and certain of the corporation’s current and former executive officers.

                                                                                134




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               153/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 155 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1351
                       Table of Contents

                       New Plan Benefits
                             The Plan Committee has the discretion to grant awards under the 2021 Plan and, therefore, it is not
                       possible as of the date of this proxy statement/consent solicitation statement/prospectus to determine future
                       awards that will be received by participants under the 2021 Plan.

                       Required Vote for Approval

                            If the business combination proposal and the other proposals (excluding the adjournment proposal) are not
                       approved, the incentive plan proposal will not be presented at the Special Meeting. The affirmative vote of a
                       majority of the votes cast by holders of PSAC common stock, voting together as a single class at a meeting at
                       which quorum is present is required to approve the incentive plan proposal.

                             Failure to submit a proxy or to vote online at the Special Meeting and abstentions from voting will have
                       no effect on the incentive plan proposal.
                            Notwithstanding the approval of the incentive plan proposal, if the Business Combination is not
                       consummated for any reason, the actions contemplated by the incentive plan proposal will not be effected.

                           THE PSAC BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” APPROVAL OF THE
                       FARADAY FUTURE INTELLIGENT ELECTRIC INC. 2021 STOCK INCENTIVE PLAN.

                                                                              135




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                        154/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 156 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1352
                       Table of Contents

                                                      EXECUTIVE AND DIRECTOR COMPENSATION
                             This section discusses the material components of the executive compensation program for certain of
                       Faraday&Future Inc.’s (“Faraday Future”) executive officers (the “Target NEOs”) and directors. This discussion
                       may contain forward-looking statements that are based on New FF’s current plans, considerations, expectations
                       and determinations regarding future compensation programs. Actual compensation programs that New FF
                       adopts following the completion of the Business Combination may differ materially from the existing and
                       currently planned programs summarized or referred to in this discussion.

                       Post-Combination Company Executive Compensation

                             In connection with the Business Combination, New FF intends to develop an executive compensation
                       program that is designed to align executive compensation with New FF’s business objectives and the creation of
                       stockholder value, while enabling New FF to attract, motivate and retain individuals who contribute to the long-
                       term success of New FF. We anticipate that compensation for our executive officers will have three primary
                       components: base salary; an annual cash incentive bonus; and long-term equity-based incentive compensation.
                       We expect to grant the long-term equity-based incentive compensation to our executive officers under the 2021
                       Plan if we obtain stockholder approval of the plan as described below in “The Incentive Plan Proposal.”

                             Decisions on the executive compensation program will be made by the compensation committee, as
                       established at the closing of the Business Combination. The executive compensation program actually adopted
                       will depend on the judgment of the members of the compensation committee. Faraday Future has retained
                       Mercer (US) Inc. (“Mercer”), an independent compensation consultant, to assist Faraday Future in evaluating
                       the compensation programs for the executive officers following the closing of the Business Combination.
                       Mercer will also assist our board of directors in developing a compensation program for our non-employee
                       directors following the closing of the Business Combination.
                             Prior to the closing, employees of FF will receive restricted stock awards that will be converted into
                       shares of New FF at the closing of the Business Combination. These restricted stock awards are being granted
                       in recognition of reduced prior compensation received by employees of FF. These restricted stock awards will
                       vest 90 days following the closing of the Business Combination, subject to the recipient’s continued
                       employment through such date. The grant values for the Target NEOs on an individual basis and the remaining
                       executive officers in the aggregate are as follows: Dr. Breitfeld, $1,598,354; Mr. Mok, $214,773; Mr. Wang,
                       $122,510; and the remaining executive officers of FF, in the aggregate, $1,141,339.

                       Summary Compensation Table — Fiscal 2020

                              The following table sets forth certain information concerning compensation paid to the Target NEOs for
                       the fiscal year ended December 31, 2020:
                                                                                                        Non-Equity
                                                                                    Stock    Option    Incentive Plan All Other
                                                            Salary     Bonus       Awards    Awards    Compensation Compensation       Total
                       Name and Principal Position   Year    ($)(1)     ($)           ($)     ($)(2)        ($)          ($)(3)         ($)
                       Dr. Carsten Breitfeld         2020 468,313     400,000(4)         — 1,765,581            —          98,419     2,732,313
                         Global Chief Executive
                         Officer


                       Chui Tin Mok                  2020 163,417     200,000(5)         —   285,760            —               —       649,177
                         Executive Vice President
                         and Head of User
                         Ecosystem


                       Jiawei Wang                   2020 161,512          —             —   480,240            —               —       641,752
                         Vice President of Global
                         Capital Markets
                       ____________
                       (1)   The annualized base salaries for the Target NEOs at the beginning of fiscal 2020 were as follows: Dr. Breitfeld,
                             $1,800,000; Mr. Mok, $500,000 and Mr. Wang, $304,000. In response to the COVID-19 pandemic, Faraday Future
                             reduced the base salaries of each Target NEO in March 2020. The amounts reported in this column represent base
                             salaries earned by the Target NEOs during fiscal 2020, which included the application of the COVID-19 reduction.

                                                                                   136




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                  155/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 157 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1353
                       Table of Contents
                       (2)   The amounts reported in this column reflect the grant date fair value of time-based stock option awards granted to the
                             Target NEOs during 2020 by FF under the Smart King Ltd. Equity Incentive Plan (the “FF EIP”) and are accounted
                             for in accordance with FASB ASC Topic 718. Please see Note 13 titled “Stock-Based Compensation” beginning on
                             page F-51 of FF’s Notes to Consolidated Financial Statements included elsewhere in this proxy statement/consent
                             solicitation statement/prospectus for a discussion of the relevant assumptions used in calculating these amounts. The
                             grant date fair values of these option awards were as follows: Dr. Breitfeld — $1,685,440; Mr. Mok — $285,760 and
                             Mr. Wang — $480,240.
                             In addition, the amount reported in this column for Dr. Breitfeld includes the grant date fair value of an equity award
                             granted to him during 2020 by FF Global (an indirect shareholder of FF as described below in this proxy
                             statement/consent solicitation statement/prospectus under “Partnership Program”). This value is accounted for in
                             accordance with FASB ASC Topic 718 based on the following assumptions: 10 year term; volatility of 34.96%;
                             discount rate of 0.75%; and an estimated per unit value as of the grant date of $0.09. The grant date fair value of this
                             FF Global award for Dr. Breitfeld is $80,141.
                       (3)   For Dr. Breitfeld, this amount includes $79,200 which is the value of the corporate housing provided to Dr. Breitfeld
                             in 2020 and $19,219 which is the value of a rental car provided to Dr. Breitfeld in 2020.
                       (4)   This amount represents the portion of the signing and retention bonus granted to Dr. Breitfeld that vested during 2020.
                             The remaining portion of the bonus vests based on Dr. Breitfeld’s continued employment through August 2022, as
                             described in more detail below under “Employment Agreements, Offer Letters and Other Compensatory
                             Agreements.”
                       (5)   This amount represents the portion of the signing and retention bonus granted to Mr. Mok that vested during 2020.
                             The remaining portion of the bonus vests based on Mr. Mok’s continued employment through October 2023, as
                             described in more detail below under “Employment Agreements, Offer Letters and Other Compensatory
                             Agreements.”

                       Employment Agreements, Offer Letters and Other Compensatory Agreements

                       Dr. Carsten Breitfeld

                             Dr. Breitfeld entered into an employment agreement with Faraday Future, dated August 6, 2019, that
                       provides for his employment as Faraday Future’s Global Chief Executive Officer. The agreement has a term of
                       three years and provides for Dr. Breitfeld to receive an annual base salary of $2,250,000 (which was temporarily
                       reduced to $1,800,000). In connection with the Business Combination, Dr. Breitfeld’s base salary will be
                       increased to $2,250,000 and he will receive a lump sum bonus equal to the amount by which his base salary was
                       reduced from September 2019 to the closing of the Business Combination. The agreement also provides that
                       Dr. Breitfeld will be paid a signing and retention bonus of $1,200,000, which vests in three annual installments
                       in August 2020, August 2021 and August 2022, and that he is entitled to receive a discretionary annual
                       performance bonus. The agreement also provides that Dr. Breitfeld will be granted an initial option to purchase
                       13 million Class A ordinary shares of FF (which was granted in April 2020) and will receive a future option
                       grant to purchase 4 million Class A ordinary shares of FF if Faraday Future achieves certain milestones on
                       certain dates as specified by Faraday Future’s founder. Dr. Breitfeld is also entitled to participate in all benefit
                       programs provided to employees of Faraday Future generally and to reimbursement for business expenses, paid
                       time off, a car allowance, payment for visa application and legal fees, $5,000 for accounting advisors retained to
                       advise Dr. Breitfeld on the computation of his personal taxes, and reimbursement of relocation expenses within
                       90 days of the effective date of the agreement. Dr. Breitfeld is also provided corporate housing by Faraday
                       Future (or a monthly housing allowance not to exceed $8,000). Faraday Future has also agreed to reimburse Dr.
                       Breitfeld for monthly contributions to the German Public Retirement Insurance System.
                             If Dr. Breitfeld’s employment is terminated by Faraday Future without cause (as such term is defined in
                       the employment agreement), he will receive, subject to him executing and not revoking a general release of
                       claims in favor of Faraday Future, a lump sum payment equal to his base salary for the remainder of the term of
                       the employment agreement. If Dr. Breitfeld’s employment is terminated due to his death or disability (as such
                       term is defined in the employment agreement), Faraday Future will pay Dr. Breitfeld (or his estate) a lump sum
                       payment equal to three months base salary.
                              The employment agreement contains an indefinite confidentiality clause, one-year post-termination non-
                       solicitation of employees and independent contractors clause, one-year post-termination non-interference with
                       customers clause, and one-year post termination non-disparagement clause.
                            Dr. Breitfeld’s employment agreement will be amended, effective as of the effective time of the Business
                       Combination, to provide that he will serve as the Chief Executive Officer of New FF and report to the New FF
                       board of directors, to remove provisions that are no longer operative and to add customary provisions for public
                       company employment agreements, such as a 280G cutback provision.

                                                                                   137




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                        156/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 158 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1354
                       Table of Contents

                       Chui Tin Mok

                             Mr. Mok entered into an offer letter with Faraday Future, dated October 10, 2018, that provides for his
                       employment as Faraday Future’s Global UP2U EVP. The offer letter provides for Mr. Mok to receive an annual
                       base salary of $500,000. The agreement also provides that Mr. Mok will be paid a signing and retention bonus
                       of $1,000,000, which vests over 60 months through October 2023, and that he is entitled to receive a
                       discretionary annual performance bonus (with a target amount of $300,000). Mr. Mok is also entitled to
                       participate in Faraday Future’s health insurance, 401(k) plan, paid time off and paid holidays.

                       Jiawei Wang

                             Mr. Wang entered into an offer letter with Faraday Future, dated January 23, 2018 and amended July 1,
                       2019, that provides for his employment as Faraday Future’s Head of Capital. The offer letter provides for Mr.
                       Wang to receive an annual base salary of $100,000 (which was adjusted in July 2019 to $304,000 and was
                       scheduled to increase to $380,000 on March 1, 2020). Upon Faraday Future raising equity of $200 million, Mr.
                       Wang will receive a bonus equal to the amount by which his base salary was reduced from July 1, 2019 to
                       February 29, 2020. The agreement also provides that Mr. Wang is entitled to receive a discretionary annual
                       performance bonus (with a target amount of $120,000 effective July 1, 2019). Mr. Wang is also entitled to
                       participate in Faraday Future’s health insurance, 401(k) plan, paid time off and paid holidays.

                       Zvi Glasman

                              Mr. Glasman entered into an offer letter with Faraday Future, dated December 20, 2020 and amended and
                       restated March 29, 2021, that provides for his employment as Faraday Future’s Chief Financial Officer and,
                       upon the effective time of the Business Combination, the Chief Financial Officer of New FF. The restated offer
                       letter provides for Mr. Glasman to receive an annual base salary of $320,000, that will increase to $600,000
                       effective April 1, 2021 (with a $70,000 true-up payment) and will increase to $1,000,000 if New FF reaches a
                       market capitalization of $7.5 billion. Mr. Glasman is entitled to receive a discretionary annual bonus (with a
                       target amount of $400,000 effective March 29, 2021), became entitled to a special efforts bonus of $300,000
                       effective March 29, 2021, and is entitled to a transaction bonus of $400,000 upon the effective time of the
                       Business Combination, provided that he is still employed on such date. In January 2021, Mr. Glasman was
                       granted (i) an initial option to purchase 2 million Class A ordinary shares of FF that will become vested over
                       seven years commencing in December 2020, (ii) an additional option to purchase 2 million Class A ordinary
                       shares of FF that will become vested over seven years commencing upon the start of production of the FF91,
                       and (iii) an option based upon his assistance with the PIPE Financing that will become vested upon the effective
                       time of the Business Combination, provided that he is still employed on such date. If Mr. Glasman’s
                       employment is terminated by Faraday Future or New FF without cause (as defined in the offer letter) or by Mr.
                       Glasman for good reason (as defined in the letter agreement), Mr. Glasman will be entitled to receive a lump
                       sum severance payment equal to one year’s base salary and, if such termination occurs after the effective time
                       of the Business Combination, a pro rata target bonus. Mr. Glasman is also entitled to participate in Faraday
                       Future’s health insurance, 401(k) plan, paid time off and paid holidays.

                                                                             138




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          157/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 159 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1355
                       Table of Contents

                       Outstanding Equity Awards at 2020 Fiscal Year-End

                       FF Equity Awards:

                            The table below sets forth certain information concerning outstanding stock options to acquire Class A
                       Ordinary Shares of FF held by the Target NEOs as of December 31, 2020. In connection with the Business
                       Combination, all outstanding stock options of FF will be converted into options to purchase Class A Common
                       Stock of New FF as described in the “The Merger Agreement” section above.

                                                                              Option Awards
                                                                                        Number of           Number of
                                                                                         Securities         Securities
                                                                                        Underlying          Underlying         Option
                                                                                        Unexercised        Unexercised         Exercise    Option
                                                                                        Options (#)         Options (#)         Price     Expiration
                       Name                                          Date of Grant      Exercisable        Unexercisable         ($)        Date
                       Dr. Carsten Breitfeld                           4/8/2020             1,841,667       11,158,333(1)          0.34    4/8/2030
                                                                      7/26/2020                 75,359          678,230(2)         0.34 7/26/2030
                       Chui Tin Mok                                   5/30/2019             1,450,000         4,550,000(3)         0.36 5/30/2029
                                                                      7/26/2020                 40,670        2,292,823  (4)
                                                                                                                                   0.34 7/26/2030
                       Jiawei Wang                                     2/1/2018             7,793,750           206,250(5)         0.36    2/1/2028
                                                                      5/30/2019                 53,550           68,850(6)         0.36 5/30/2029
                                                                      7/26/2020                 29,187        3,830,144(7)         0.34 7/26/2030
                       ____________
                       (1)    The unvested portion of this option is scheduled to vest as follows (subject in each case to the Target NEO’s
                              continued employment through the applicable vesting date):
                              •     With respect to 3,575,000 shares, in thirty-three equal monthly installments on the third day of each month
                                    through September 3, 2024.
                              •     With respect to 2,383,333 shares, in forty-four equal monthly installments on the third day of each month
                                    through September 3, 2024.
                              •     With respect to 2,600,000 shares, in forty-eight equal monthly installments beginning on September 3, 2021.

                              •     With respect to 2,600,000 shares, in forty-eight equal monthly installments beginning on September 3, 2022.

                       (2)    The unvested portion of this option is scheduled to vest as to 25% of the shares subject to the option on March 16,
                              2021 and the remaining portion of the option shall vest in thirty-six equal monthly installments thereafter, subject to
                              the Target NEO’s continued employment through the applicable vesting date.
                       (3)    The unvested portion of this option is scheduled to vest as follows (subject in each case to the Target NEO’s
                              continued employment through the applicable vesting date):

                              •     With respect to 1,250,000 shares, in twenty-five equal monthly installments on the eighth day of each month
                                    through December 8, 2022.
                              •     With respect to 900,000 shares, in thirty-six equal monthly installments on the eighth day of each month
                                    through December 8, 2022.
                              •     With respect to 1,200,000 shares, in forty-eight equal monthly installments beginning on January 8, 2021.
                              •     With respect to 1,200,000 shares, in forty-eight equal monthly installments beginning on January 8, 2022.
                       (4)    The unvested portion of this option is scheduled to vest as follows (subject in each case to the Target NEO’s
                              continued employment through the applicable vesting date):
                              •     With respect to 1,992,823 shares, as to 498,206 of such shares on March 16, 2021 and as to the remaining
                                    1,494,617 of such shares in thirty-six equal monthly installments thereafter.
                              •     With respect to 180,000 shares, as to 45,000 of such shares on June 26, 2021 and as to the remaining 135,000
                                    of such shares in thirty-six equal monthly installments thereafter.
                              •     With respect to 60,000 shares, in forty-eight equal monthly installments beginning on June 26, 2021.
                              •     With respect to 30,000 shares, in forty-eight equal monthly installments beginning on June 26, 2022.
                              •     With respect to 30,000 shares, in forty-eight equal monthly installments beginning on June 26, 2023.

                                                                                     139




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                        158/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 160 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1356
                       Table of Contents
                       (5)    The unvested portion of this option is scheduled to vest in eleven equal monthly installments on the twenty-first day
                              of each month through November 21, 2021, subject to the Target NEO’s continued employment through the
                              applicable vesting date
                       (6)    The unvested portion of this option is scheduled to vest in twenty-seven equal monthly installments on the fifteenth
                              day of each month through February 15, 2023, subject to the Target NEO’s continued employment through the
                              applicable vesting date.
                       (7)    The unvested portion of this option is scheduled to vest as follows (subject in each case to the Target NEO’s
                              continued employment through the applicable vesting date):

                              •     With respect to 1,430,144 shares, as to 357,536 of such shares on March 16, 2021 and as to the remaining
                                    1,072,608 of such shares in thirty-six equal monthly installments thereafter.

                              •     With respect to 960,000 shares, as to 240,000 of such shares on June 26, 2021 and as to the remaining 720,000
                                    of such shares in thirty-six equal monthly installments thereafter.

                              •     With respect to 480,000 shares, in forty-eight equal monthly installments beginning on June 26, 2021.

                              •     With respect to 480,000 shares, in forty-eight equal monthly installments beginning on June 26, 2022.

                              •     With respect to 480,000 shares, in forty-eight equal monthly installments beginning on June 26, 2023.

                       FF Global Equity Awards:
                              As described below in this proxy statement/consent solicitation statement/prospectus under “Partnership
                       Program,” certain members of Faraday Future management (including each of the Target NEOs) and other
                       Faraday Future employees participate as partners in FF Global, an indirect shareholder of FF through FF
                       Global’s controlling equity interest in an indirect parent company of FF Top. Under the terms of their
                       participation, the executive pays the purchase price for their equity interests in FF Global in 10 annual
                       installments. The table below sets forth the FF Global equity interests for each of the Target NEOs as of
                       December 31, 2020. The estimated per unit value of these interests as of December 31, 2020 was approximately
                       $0.09. FF Global intends to amend its governance documents to, among other things, clarify the parties’
                       intention in terms of the allocation and distribution of economic interests of the FF Global units received by the
                       partners and preparatory partners.

                                                                                                     FF Global Awards
                                                                                       Number of      Number of
                                                                                       Securities      Securities
                                                                                      Underlying      Underlying      Per-Unit
                                                                                      Unexercised     Unexercised     Purchase            Award
                                                                                       Awards (1)     Awards (1)       Price            Expiration
                       Name                                             Date of Grant Exercisable(1) Unexercisable(1)    ($)               Date
                       Dr. Carsten Breitfeld                              6/10/2020       13,000,000                   —         0.50   6/10/2030
                       Chui Tin Mok                                       6/25/2019         3,900,000                  —         0.50   6/25/2029
                       Jiawei Wang                                        6/25/2019         9,100,000                  —         0.50   6/25/2029
                       ____________
                       (1)    The FF Global equity interests are fully vested and exercisable. However, if the executive does not pay an installment
                              of the purchase price when due, the equity interests related to that installment will be forfeited to FF Global without
                              consideration.

                       Description of Equity Incentive Plan (“EIP”)

                              FF maintains the FF EIP. The FF EIP provides that upon an acquisition of FF if the administrator has not
                       provided for the assumption or substitution of outstanding equity awards, then all outstanding equity awards
                       held by then-employed service providers shall fully vest and become exercisable prior to the closing of the
                       acquisition, and will terminate in connection with the acquisition. In connection with the Business Combination,
                       all outstanding stock options of FF will be converted into options to purchase Class A Common Stock of New
                       FF as described in the “The Merger Agreement” section above.

                              In connection with the Business Combination, stockholders will be asked to approve the 2021 Plan, which
                       will replace the FF EIP with respect to future equity awards. For information regarding a proposed plan
                       governing post-closing equity compensation for employees, officers and directors, see “Incentive Plan
                       Proposal” above.

                                                                                    140




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                        159/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 161 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1357
                       Table of Contents

                       Description of Retirement Plans
                              Each of the Target NEOs (other than Dr. Breitfeld) participate in a defined contribution 401(k) plan
                       maintained by Faraday Future for the benefit of its full-time employees based in the United States. This 401(k)
                       plan is intended to qualify under Section 401 of the Internal Revenue Code so that employee contributions and
                       income earned on such contributions are not taxable to employees until withdrawn. Employees may elect to
                       defer a portion of their eligible compensation, not to exceed the statutorily prescribed annual limit, in the form
                       of elective deferral contributions to this 401(k) plan. This 401(k) plan also has a “catch-up contribution” feature
                       for employees aged 50 or older (including those who qualify as “highly compensated” employees) who can
                       defer amounts over the statutory limit that applies to all other employees. Currently, Faraday Future does not
                       make any discretionary or matching employer contributions to the 401(k) plan. Participants are always vested in
                       their contributions to the 401(k) plan.

                              Dr. Breitfeld participates in the German Public Retirement Insurance System as required under German
                       law. Faraday Future does not make any contributions to this retirement plan, but as noted above in the
                       description of his employment agreement, Faraday Future will reimburse Dr. Breitfeld for his contributions to
                       this retirement system following the Business Combination.

                       Director Compensation Table — Fiscal 2020

                             The following table sets forth certain information concerning compensation paid to Brian Krolicki, who is
                       not an employee of either FF or Faraday Future, for his service on the boards of FF and Faraday Future (the
                       “boards”) for the last fiscal year. Messrs. Breitfeld, Aydt, Mok and Wang also served as directors of Faraday
                       Future during the last fiscal year; however, their compensation is reflected in the Summary Compensation
                       Table — Fiscal 2020 as they did not receive any additional compensation for their service on the board of
                       directors of Faraday Future.

                                                                       Fees Earned or
                                                                        Paid in Cash       Stock Awards      Option Awards            Total
                       Name                                                  ($)                ($)              ($)(1)(2)             ($)
                       Brian Krolicki                                             4,167                 —              40,013              44,180



                       ____________
                       (1)    As of December 31, 2020, Mr. Krolicki held options to acquire 679,167 Class A ordinary shares of FF with 108,333
                              of such options unvested as of December 31, 2020.
                       (2)    The amounts reported in this column reflect the grant date fair value of a time-based stock option award granted to
                              Mr. Krolicki during 2020 by FF under the FF EIP and are accounted for in accordance with FASB ASC Topic 718.
                              Please see Note 13 titled “Stock-Based Compensation” beginning on page F-51 of FF’s Notes to Consolidated
                              Financial Statements included elsewhere in this proxy statement/consent solicitation statement/prospectus for a
                              discussion of the relevant assumptions used in calculating these amounts.

                             Pursuant to the terms of the Director Agreement by and among FF, Faraday Future and Brian Krolicki,
                       dated May 1, 2020 (the “Director Agreement”), Mr. Krolicki is entitled to receive (i) an annual cash stipend of
                       $10,000, paid in four equal quarterly payments, (ii) meeting fees of $1,000 for each board meeting above 12
                       meetings per year, and (iii) $5,000 per year for serving on any committee of the boards (which shall be
                       increased to $10,000 if Mr. Krolicki serves as the chair of any such committee). During fiscal 2020, Mr.
                       Krolicki served on three committees of the boards, and was chair of the Audit Committee, however he did not
                       receive any compensation for service on these committees in 2020 as they were formed in December 2020 and
                       did not have any meetings in 2020. Mr. Krolicki is also entitled to reimbursement of any expenses incurred in
                       connection with his service on the boards.

                             Pursuant to the terms of the Director Agreement, Mr. Krolicki received an option to purchase 325,000
                       Class A ordinary shares of FF on May 1, 2020 at an exercise price equal to the fair market value of the ordinary
                       shares on the date of grant. The option vests ratably on a monthly basis over 12 months from May 1, 2020,
                       subject to Mr. Krolicki’s continued service on the boards through each vesting date.

                                                                                   141




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                    160/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 162 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1358
                       Table of Contents
                             As noted above under “Management of New FF Following the Business Combination,” Dr. Breitfeld and
                       Mr. Aydt will be executive officers of New FF and will serve on the board of directors of New FF after the
                       Business Combination. Qing Ye will be an employee of New FF, serving as its Vice President of Business
                       Development and FF PAR, and will also serve on the New FF board of directors. These individuals will not
                       receive any additional compensation for their services as directors of New FF. The employee compensation
                       arrangements for Mr. Aydt and Mr. Ye as of the date hereof are briefly summarized below.

                             Mr. Aydt commenced employment with Faraday Future in July 2016 and currently serves as its Global
                       SVP, Business Development and Product Definition. Pursuant to his retention letter with Faraday Future dated
                       February 25, 2020, his base salary is $400,000, and he is eligible to receive a discretionary annual performance
                       bonus (with a target amount of $100,000). Mr. Aydt is also entitled to participate in Faraday Future’s health
                       insurance, 401(k) plan, paid time off and paid holidays. For his services as an employee during 2020, Mr. Aydt
                       received $139,417 in base salary. He was also granted an option in July 2020 to purchase up to 1,315,790 shares
                       of Class A Ordinary Shares of FF at an exercise price of $0.34 per share. Mr. Aydt also holds 7,332,000
                       membership units in FF Global on the terms generally described above under “FF Global Equity Awards.”

                             Mr. Ye commenced employment with Faraday Future in August 2018 and currently serves as its Vice
                       President of Business Development and FF PAR. Pursuant to his offer letter with Faraday Future dated August
                       27, 2018, his base salary is $300,000, and he is eligible to receive a discretionary annual performance bonus
                       (with a target amount of $100,000). Mr. Ye is also entitled to participate in Faraday Future’s health insurance,
                       401(k) plan, paid time off and paid holidays. For his services as an employee during 2020, Mr. Ye received
                       $153,750 in base salary. He was also granted an option in July 2020 to purchase up to 250,479 shares of Class A
                       Ordinary Shares of FF at an exercise price of $0.34 per share. Mr. Ye also holds 3,632,700 membership units in
                       FF Global on the terms generally described above under “FF Global Equity Awards.”

                                                                             142




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          161/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 163 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1359
                       Table of Contents

                                                                THE NASDAQ PROPOSAL

                       Overview
                             In connection with the Business Combination, PSAC intends to issue (subject to customary terms and
                       conditions) up to 79,500,000 shares of PSAC common stock to Subscription Investors pursuant to the
                       Subscription Agreements and up to 273,998,402 shares of PSAC common stock pursuant to the Merger
                       Agreement.

                       Why PSAC Needs Stockholder Approval

                             We are seeking stockholder approval in order to comply with Nasdaq Listing Rules 5635(a) and (d).

                             Under Nasdaq Listing Rule 5635(a), stockholder approval is required prior to the issuance of securities in
                       connection with the acquisition of another company if such securities are not issued in a public offering and
                       (A) have, or will have upon issuance, voting power equal to or in excess of 20% of the voting power
                       outstanding before the issuance of common stock (or securities convertible into or exercisable for common
                       stock); or (B) the number of shares of common stock to be issued is or will be equal to or in excess of 20% of
                       the number of shares of common stock outstanding before the issuance of the stock or securities.
                             Under Nasdaq Listing Rule 5635(d), stockholder approval is required for a transaction other than a public
                       offering involving the sale, issuance or potential issuance by an issuer of common stock (or securities
                       convertible into or exercisable for common stock) at a price that is less than the greater of book or market value
                       of the stock if the number of shares of common stock to be issued is or may be equal to 20% or more of the
                       common stock, or 20% or more of the voting power, outstanding before the issuance.

                             Pursuant to the Subscription Agreements, PSAC has obtained commitments from Subscription Investors
                       to purchase shares of PSAC common stock for a purchase price of $10.00 per share, in the Private Placement,
                       which remain subject to customary conditions including the closing of the Merger. The 79,500,000 shares of
                       PSAC common stock PSAC anticipates issuing pursuant to the Subscription Agreements will (1) constitute
                       more than 20% of PSAC’s then outstanding common stock and (2) be sold for a purchase price of $10.00 per
                       share, which will be less than the greater of the book or market value of the shares. PSAC is required to obtain
                       shareholder approval of such issuances pursuant to Nasdaq Listing Rules 5635(a) and (d).

                       Effect of Proposal on Current Stockholders

                             If the Nasdaq proposal is adopted, up to approximately 353,498,402 shares of PSAC common stock may
                       be issued pursuant to the terms of the Merger Agreement and the Subscription Agreements, which would result
                       in significant dilution to PSAC’s stockholders, and would afford stockholders a smaller percentage interest in
                       the voting power, liquidation value and aggregate book value of PSAC after the closing of the Business
                       Combination
                             In the event that this proposal is not approved by PSAC stockholders, the Business Combination may not
                       be consummated.

                       Required Vote for Approval

                              Approval of the Nasdaq proposal requires the affirmative vote of a majority in voting power of the
                       outstanding shares of PSAC common stock present in person (including virtually) or by proxy at the Special
                       Meeting. Assuming a valid quorum is otherwise established, failure to vote and broker non-votes will have no
                       effect on the outcome of any vote on the Nasdaq proposal. Abstentions are deemed entitled to vote on such
                       proposals. Therefore, they have the same effect as a vote against the proposals.

                            The Nasdaq proposal is conditioned upon the approval and completion of the business combination
                       proposal. If the business combination proposal is not approved, the Nasdaq proposal will have no effect, even if
                       approved by the PSAC stockholders.
                                  PSAC’S BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT PSAC
                                          STOCKHOLDERS VOTE “FOR” THE NASDAQ PROPOSAL.

                                                                              143




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            162/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 164 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1360
                       Table of Contents

                                                            THE ADJOURNMENT PROPOSAL
                              The adjournment proposal allows PSAC’s board of directors to submit a proposal to adjourn the Special
                       Meeting to a later date or dates, if necessary, to permit further solicitation and vote of proxies in the event PSAC
                       is does not have sufficient proxies to approve one or more of the foregoing proposals. In no event will PSAC
                       solicit proxies to adjourn the Special Meeting or consummate the Business Combination beyond the date by
                       which it may properly do so under its amended and restated certificate of incorporation and Delaware law. See
                       the section entitled “The Business Combination Proposal — Interests of PSAC’s Directors and Officers in the
                       Business Combination.”

                             In addition to an adjournment of the Special Meeting upon approval of an adjournment proposal, the
                       board of directors of PSAC is empowered under Delaware law to postpone the meeting at any time prior to the
                       meeting being called to order. In such event, PSAC will issue a press release and take such other steps as it
                       believes are necessary and practical in the circumstances to inform its stockholders of the postponement.

                       Consequences if the Adjournment Proposal is not Approved

                             If an adjournment proposal is presented to the meeting and is not approved by the stockholders, PSAC’s
                       board of directors may not be able to adjourn the Special Meeting to a later date if PSAC is unable to
                       consummate the Business Combination (because either the business combination proposal is not approved or
                       the conditions to consummating the Business Combination have not been met). In such event, the Business
                       Combination would not be completed.

                       Required Vote for Approval
                             Adoption of the adjournment proposal requires the affirmative vote of a majority of the issued and
                       outstanding shares of PSAC’s common stock represented in person (including virtually) or by proxy at the
                       meeting and entitled to vote thereon. Adoption of the adjournment proposal is not conditioned upon the
                       adoption of any of the other proposals.

                           THE PSAC BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT PSAC
                       STOCKHOLDERS VOTE “FOR” THE APPROVAL OF THE ADJOURNMENT PROPOSAL.

                                                                               144




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              163/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 165 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1361
                       Table of Contents

                                                      OTHER INFORMATION RELATED TO PSAC

                       Introduction
                             PSAC was incorporated on February 11, 2020 for the purpose of entering into a merger, share exchange,
                       asset acquisition, stock purchase, recapitalization, reorganization or other similar business combination with
                       one or more businesses or entities. PSAC’s efforts to identify a prospective target business were not limited to
                       any particular industry or geographic region. Prior to executing the Merger Agreement, PSAC’s efforts were
                       limited to organizational activities, completion of its initial public offering and the evaluation of possible
                       business combinations.

                       Initial Public Offering and Simultaneous Private Placement

                              On July 24, 2020, PSAC closed its initial public offering of 20,000,000 units, with each unit consisting of
                       one share of its common stock and one warrant, with each whole warrant entitling the holder thereof to purchase
                       one share of its common stock at a purchase price of $11.50 commencing on the later of 30 days after the
                       consummation of a business combination and 12 months from the closing of the initial public offering. The
                       units from the initial public offering were sold at an offering price of $10.00 per unit, generating total gross
                       proceeds of $200,000,000. Simultaneously with the consummation of the initial public offering, PSAC
                       consummated the private sale of 535,000 private units at $10.00 per unit for an aggregate purchase price of
                       $5,350,000. A total of $200,000,000, was deposited into the trust account and the remaining proceeds became
                       available to be used as working capital to provide for business, legal and accounting due diligence on
                       prospective business combinations and continuing general and administrative expenses.

                              On July 29, 2020, PSAC was notified by the underwriters of their intent to partially exercise their over-
                       allotment option on July 31, 2020. As such, on July 31, 2020, PSAC consummated the sale of an additional
                       2,977,568 units, at $10.00 per unit, and the sale of an additional 59,551 private units, at $10.00 per private unit,
                       generating total gross proceeds of $30,371,190. A total of $29,775,680 of the net proceeds was deposited into
                       the trust account, bringing the aggregate proceeds held in the trust account to $229,775,680.
                             Except as described in the prospectus for PSAC’s initial public offering and described in the subsection
                       below entitled “— PSAC’s Management’s Discussion and Analysis of Financial Condition and Results of
                       Operations,” these proceeds will not be released until the earlier of the completion of an initial business
                       combination and PSAC’s redemption of 100% of the outstanding Public Shares upon its failure to consummate
                       a business combination within the required time period.

                       Fair Market Value of Target Business

                              The target business or businesses that PSAC acquires must collectively have a fair market value equal to
                       at least 80% of the balance of the funds in the trust account (excluding the deferred underwriting commissions
                       and taxes payable on the income earned on the trust account) at the time of the execution of a definitive
                       agreement for its initial business combination, although PSAC may acquire a target business whose fair market
                       value significantly exceeds 80% of the trust account balance. PSAC’s board of directors determined that this
                       test was met in connection with the proposed business combination with FF as described in the section titled
                       “The Business Combination Proposal” above.

                       Stockholder Approval of Business Combination

                             Under PSAC’s amended and restated certificate of incorporation, in connection with any proposed
                       business combination, PSAC must seek stockholder approval of an initial business combination at a meeting
                       called for such purpose at which Public Stockholders may seek to convert their Public Shares into cash,
                       regardless of whether they vote for or against the proposed business combination or do not vote at all, subject to
                       the limitations described in the prospectus for PSAC’s initial public offering. Accordingly, in connection with
                       the Business Combination with FF, the PSAC Public Stockholders may seek to convert their Public Shares into
                       cash in accordance with the procedures set forth in this proxy statement/consent solicitation
                       statement/prospectus.

                                                                               145




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              164/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 166 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1362
                       Table of Contents

                       Voting Restrictions in Connection with Stockholder Meeting
                             In connection with any vote for a proposed business combination, including the vote with respect to the
                       business combination proposal, PSAC’s Sponsor and its officers and directors have agreed to vote their Private
                       Shares, as well as any shares of common stock acquired in the aftermarket, in favor of such proposed business
                       combination.

                              At any time prior to the Special Meeting, during a period when they are not then aware of any material
                       nonpublic information regarding PSAC or its securities, the Sponsor, FF and/or their respective affiliates may
                       purchase shares from institutional and other investors who vote, or indicate an intention to vote, against the
                       business combination proposal, or execute agreements to purchase such shares from them in the future, or they
                       may enter into transactions with such persons and others to provide them with incentives to acquire shares of
                       PSAC’s common stock or vote their shares in favor of the business combination proposal. The purpose of such
                       share purchases and other transactions would be to increase the likelihood of satisfaction of the requirements
                       that the Business Combination be approved where it appears that such requirements would otherwise not be
                       met. All shares repurchased by PSAC’s affiliates pursuant to such arrangements would be voted in favor of the
                       proposed business combination. As of the date of this proxy statement/consent solicitation statement/prospectus,
                       no agreements dealing with the above have been entered into.

                       Liquidation if No Business Combination

                             Under PSAC’s amended and restated certificate of incorporation, if PSAC does not complete the Business
                       Combination with FF or another initial business combination by April 24, 2022, PSAC will (i) cease all
                       operations except for the purpose of winding up, (ii) as promptly as reasonably possible but not more than ten
                       business days thereafter, redeem 100% of the outstanding Public Shares and (iii) as promptly as reasonably
                       possible following such redemption, subject to the approval of PSAC’s remaining stockholders and its board of
                       directors, dissolve and liquidate, subject (in the case of (ii) and (iii) above) to PSAC’s obligations under
                       Delaware law to provide for claims of creditors and the requirements of other applicable law. At such time, the
                       warrants will expire. Holders of warrants will receive nothing upon a liquidation with respect to such rights and
                       the warrants will be worthless.
                             PSAC’s Sponsor has agreed to waive its rights to participate in any distribution from PSAC’s trust
                       account or other assets with respect to its Private Shares. There will be no distribution from the trust account
                       with respect to PSAC’s warrants, which will expire worthless if PSAC is liquidated.

                              The proceeds deposited in the trust account could, however, become subject to the claims of PSAC’s
                       creditors which would be prior to the claims of the PSAC Public Stockholders. Although PSAC has obtained
                       waiver agreements from certain vendors and service providers it has engaged and owes money to, and the
                       prospective target businesses PSAC has negotiated with, whereby such parties have waived any right, title,
                       interest or claim of any kind they may have in or to any monies held in the trust account, and although PSAC
                       will seek such waivers from vendors it engages in the future, there is no guarantee that they or other vendors
                       who did not execute such waivers will not seek recourse against the trust account notwithstanding such
                       agreements. PSAC’s executive officers have agreed that they will be personally liable to pay debts and
                       obligations to target businesses or vendors or other entities that are owed money by PSAC for services rendered
                       or contracted for or products sold to it, but PSAC cannot assure that they will be able to satisfy their
                       indemnification obligations if they are required to do so. Additionally there are two exceptions to the personal
                       indemnity they have given: they will have no personal liability (1) as to any claimed amounts owed to a target
                       business or vendor or other entity who has executed a valid and enforceable agreement with PSAC waiving any
                       right, title, interest or claim of any kind they may have in or to any monies held in the trust account, or (2) as to
                       any claims under the indemnity with the underwriters of the initial public offering against certain liabilities,
                       including liabilities under the Securities Act. Moreover, such executives will not be personally liable to the
                       PSAC Public Stockholders and instead will only have liability to PSAC. Furthermore, neither of the executives
                       may be able to satisfy his indemnification obligations if he is required to so as PSAC has not required such
                       executives to retain any assets to provide for their respective indemnification obligations, nor has PSAC taken
                       any further steps to ensure that such executives will be able to satisfy any indemnification obligations that arise.
                       Accordingly, the actual per-share redemption price could be less than approximately $10.00, plus interest, due
                       to claims of creditors. Additionally, if PSAC is forced to file a bankruptcy case or an involuntary bankruptcy
                       case is filed against it which is not dismissed, the proceeds held in the trust account could be subject to
                       applicable bankruptcy law, and may be included in PSAC’s bankruptcy estate and subject to the claims of third
                       parties with

                                                                               146




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               165/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 167 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1363
                       Table of Contents
                       priority over the claims of PSAC’s stockholders. To the extent any bankruptcy claims deplete the trust account,
                       PSAC cannot assure you it will be able to return to the PSAC Public Stockholders at least approximately $10.00
                       per share. PSAC’s Public Stockholders are entitled to receive funds from the trust account only in the event of
                       its failure to complete a business combination within the required time periods or if the stockholders properly
                       seek to have PSAC convert their respective shares for cash upon a business combination which is actually
                       completed by PSAC. In no other circumstances does a stockholder have any right or interest of any kind to or in
                       the trust account.

                              Under the DGCL, stockholders may be held liable for claims by third parties against a corporation to the
                       extent of distributions received by them in a dissolution. The portion of PSAC’s trust account distributed to the
                       PSAC Public Stockholders upon the redemption of 100% of the outstanding Public Shares in the event PSAC
                       does not complete its initial business combination within the required time period may be considered a
                       liquidation distribution under Delaware law. If the corporation complies with certain procedures set forth in
                       Section 280 of the DGCL intended to ensure that it makes reasonable provision for all claims against it,
                       including a 60-day notice period during which any third-party claims can be brought against the corporation, a
                       90-day period during which the corporation may reject any claims brought, and an additional 150-day waiting
                       period before any liquidating distributions are made to stockholders, any liability of stockholders with respect to
                       a liquidating distribution is limited to the lesser of such stockholder’s pro rata share of the claim or the amount
                       distributed to the stockholder, and any liability of the stockholder would be barred after the third anniversary of
                       the dissolution.

                              Furthermore, if the portion of PSAC’s trust account distributed to the PSAC Public Stockholders upon the
                       redemption of 100% of the Public Shares in the event PSAC does not complete its initial business combination
                       within the required time period is not considered a liquidation distribution under Delaware law and such
                       redemption distribution is deemed to be unlawful, then pursuant to Section 174 of the DGCL, the statute of
                       limitations for claims of creditors could then be six years after the unlawful redemption distribution, instead of
                       three years, as in the case of a liquidation distribution. If PSAC is unable to complete a business combination
                       within the prescribed time frame, it will (i) cease all operations except for the purpose of winding up, (ii) as
                       promptly as reasonably possible but not more than ten business days thereafter, redeem 100% of the outstanding
                       Public Shares, which redemption will completely extinguish the PSAC Public Stockholders’ rights as
                       stockholders (including the right to receive further liquidation distributions, if any), subject to applicable law,
                       and (iii) as promptly as reasonably possible following such redemption, subject to the approval of PSAC’s
                       remaining stockholders and its board of directors, dissolve and liquidate, subject (in the case of (ii) and
                       (iii) above) to its obligations under Delaware law to provide for claims of creditors and the requirements of
                       other applicable law. Accordingly, if a business combination does not occur, it is PSAC’s intention to redeem
                       the Public Shares as soon as reasonably possible following the expiration of the time periods described above
                       and, therefore, PSAC does not intend to comply with the procedures required by Section 280 of the DGCL,
                       which would limit the amount and duration of PSAC’s stockholders’ liability with respect to liquidating
                       distributions as described above. As such, PSAC’s stockholders could potentially be liable for any claims to the
                       extent of distributions received by them (but no more) and any liability of PSAC’s stockholders may extend
                       well beyond the third anniversary of such date.
                             Because PSAC will not be complying with Section 280 of the DGCL, Section 281(b) of the DGCL
                       requires PSAC to adopt a plan, based on facts known to it at such time that will provide for its payment of all
                       existing and pending claims or claims that may be potentially brought against it within the subsequent 10 years.
                       However, because PSAC is a blank check company, rather than an operating company, and PSAC’s operations
                       will be limited to searching for prospective target businesses to acquire, the only likely claims to arise would be
                       from its vendors (such as lawyers, investment bankers, etc.) or prospective target businesses.

                             PSAC will pay the costs of any subsequent liquidation from its remaining assets outside of the trust
                       account. If such funds are insufficient, PSAC’s executive officers have agreed to pay the funds necessary to
                       complete such liquidation (currently anticipated to be no more than approximately $15,000) and have agreed
                       not to seek repayment for such expenses.

                       Facilities

                             Upon consummation of the Business Combination, the principal executive offices of PSAC will be those
                       of FF (18455 S. Figueroa Street, Gardena, California 90248). Please see the “Facilities” subsection in the
                       “Business of FF” section of this prospectus for information regarding additional facilities of FF.

                                                                               147




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             166/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 168 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1364
                       Table of Contents

                       Employees
                             PSAC has two executive officers. These individuals are not obligated to devote any specific number of
                       hours to PSAC’s matters and intend to devote only as much time as they deem necessary to its affairs.

                       Directors and Executive Officers

                              PSAC’s current directors and executive officers are as follows:

                       Name                               Age                                   Position
                       Jordan Vogel                        41    Chairman and Co-Chief Executive Officer and Secretary
                       Aaron Feldman                       40    Co-Chief Executive Officer, Treasurer and Director
                       David Amsterdam                     39    Director
                       Avi Savar                           48    Director
                       Eduardo Abush                       43    Director

                             Mr. Jordan Vogel. Mr. Vogel has served as PSAC’s chairman, Co-Chief Executive Officer and
                       Secretary since its inception. Mr. Vogel has been actively investing in and managing residential real estate in
                       New York City since 2001. Since April 2009, Mr. Vogel has served as Co-Founder and Managing Member of
                       Benchmark Real Estate Group, LLC, a real estate investment company. Mr. Vogel oversees all of the firm’s
                       acquisitions and is a member of its Investment Committee. Prior to founding Benchmark, Mr. Vogel worked
                       under Stephen Siegel (Global Chairman of CBRE) at SG2 Properties, LLC, or SG2, heading their acquisitions
                       group from 2004 to 2009. While at SG2, the company successfully acquired over $600 million worth of
                       residential real estate. Prior to SG2, Mr. Vogel worked at William Moses Co., Inc., an owner-operator of luxury
                       apartments in Manhattan, from 2002 to 2004. He was responsible for asset management and the day-to-day
                       operation of the entire portfolio. Mr. Vogel began his career in private equity in 2000 at Cramer Rosenthal
                       McGlynn, LLC, a $5 billion money management firm located in New York City. While working for its private
                       equity fund, he originated over $350 million of private equity deals. Mr. Vogel graduated with a B.S. in
                       Economics from the University of Pennsylvania and received an M.S. in Real Estate Development from
                       New York University.
                             Mr. Aaron Feldman. Mr. Feldman has served as PSAC’s Co-Chief Executive Officer and Treasurer
                       since its inception. Mr. Feldman has been actively investing in and managing residential real estate in New York
                       City since 2004. Since April 2009, Mr. Feldman has served as Co-Founder and Managing Member of
                       Benchmark Real Estate Group, LLC. Mr. Feldman is in charge of the firm’s capital markets, overseeing all
                       investor relations, and is on the firm’s Investment Committee. Prior to founding Benchmark, Mr. Feldman
                       worked at SG2, heading its Manhattan Property and Asset Management Group and overseeing a portfolio of
                       700 apartments with a value of $300 million. He was directly responsible for investment performance, which
                       included all aspects of redevelopment, construction, revenue and expense management, marketing and leasing.
                       Mr. Feldman graduated with a B.S. in Management from Tulane University and is an active member of the
                       Tulane University Dean’s Advisory Board and National Campaign Council. He was inducted into Tulane’s
                       Athletic Hall of Fame in 2011 for his accomplishments as a member of the baseball team. Mr. Feldman actively
                       participates in several charities, including ReThink Food and Restoration NY.

                              Mr. David Amsterdam has served as a member of PSAC’s board of directors since February 2020. Mr.
                       Amsterdam has served as President — Investments and Eastern Region and Co-Head of US Capital Markets for
                       Colliers International, a publicly traded real estate services and investment management firm, since
                       March 2018. His responsibilities include advising investors, corporate users and landlords across the full
                       spectrum of commercial real estate transactions. Prior to Colliers International, Mr. Amsterdam worked with
                       real estate executive, Paul Massey, on his New York City mayoral campaign in 2017. Mr. Amsterdam
                       previously served in various positions with Cushman & Wakefield from 2005 to 2011 and SL Green Realty
                       Corp. from 2011 to 2016. While with SL Green, Mr. Amsterdam was responsible for structuring and negotiating
                       lease transactions for a portfolio of 10 million square feet of trophy Class A assets and routinely completed
                       nearly 100 transactions per year. He implemented redevelopment, repositioning and strategic upgrading
                       programs throughout the portfolio and assisted with equity and structured finance investments, acquisitions and
                       dispositions and joint ventures. He graduated with a B.A. in Political Science from Syracuse University.

                             Mr. Avi Savar has served as a member of PSAC’s board of directors since February 2020. Over the last
                       two decades, Mr. Savar has helped leading organizations drive change by leveraging digital as a transformative
                       force to build and grow their brands. In March 2011, Mr. Savar established Hyper Focus LLC (formerly Savar
                       Ventures),

                                                                              148




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          167/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 169 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1365
                       Table of Contents
                       an advisory and investment firm, and also joined venture capital firm Dreamit Ventures, where he currently
                       serves as Partner and Board Director. Mr. Savar was named President of consumer intelligence platform SUZY,
                       Inc. in February 2018. In 2004, Mr. Savar founded Big Fuel, a global digital marketing agency, which he grew
                       from a one-man shop to an industry leader with over 130 employees worldwide. Over the following years, Big
                       Fuel consulted with some of the world’s leading brands, including American Express, GM, Budweiser,
                       Samsung, Gatorade, Colgate-Palmolive, Fisher-Price, Weight Watchers, AFLAC, T-Mobile and Carnival
                       Cruises. Big Fuel was acquired by Publicis Group in 2011. Mr. Savar is the author of Content to Commerce:
                       Engaging Consumers Across Paid, Owned and Earned Channels (published by Wiley in 2013) and was named
                       the inaugural President of the Cannes Lions Branded Content Jury in 2010. Mr. Savar is a director of Arccos
                       Golf and sits on advisory boards for American Express, DCP Midstream and AgAge’s Publisher’s Council.
                       Mr. Savar graduated with a BS in Communications from Boston University.

                             Mr. Eduardo Abush has served as a member of PSAC’s board of directors since February 2020.
                       Mr. Abush has served as Managing Partner and Portfolio Manager of Waterfront Capital Partners LLC, a hedge
                       fund based in New York City, since he founded the firm in January 2013. Previously, Mr. Abush was a Portfolio
                       Manager at Millennium Partners LLC (New York) from 2005 to 2013 and a Senior Analyst at Zimmer Lucas
                       Partners LLC from 2003 to 2005. Mr. Abush graduated Suma Cum Laude and received his BA in Economics
                       from the Instituto Tecnologico Autonomo de Mexico and an MBA from Stanford University-Graduate School
                       of Business.

                       Legal Proceedings

                             There is no material litigation, arbitration, governmental proceeding or any other legal proceeding
                       currently pending or known to be contemplated against PSAC, and PSAC has not been subject to any such
                       proceeding in the 10 years preceding the date of this proxy statement/consent solicitation statement/prospectus.

                       Periodic Reporting and Audited Financial Statements
                             PSAC has registered its securities under the Exchange Act and has reporting obligations, including the
                       requirement to file annual and quarterly reports with the SEC. In accordance with the requirements of the
                       Exchange Act, PSAC’s annual reports contain financial statements audited and reported on by PSAC’s
                       independent registered public accounting firm. PSAC has filed with the SEC its Annual Report on Form 10-K
                       for the year ended December 31, 2020.

                       PSAC’s Management’s Discussion and Analysis of Financial Condition and Results of Operations

                             The following discussion of PSAC’s financial condition and results of operations should be read in
                       conjunction with PSAC’s consolidated financial statements and notes to those statements included in this proxy
                       statement/consent solicitation statement/prospectus. This discussion contains forward-looking statements that
                       involve risks and uncertainties. Please see the sections entitled “Forward-Looking Statements” and “Risk
                       Factors” in this proxy statement/consent solicitation statement/prospectus.

                       Critical Accounting Policies

                             For a more detailed discussion of PSAC’s accounting policies, please see Note 2 to the consolidated
                       financial statements of PSAC included elsewhere in this proxy statement/consent solicitation
                       statement/prospectus.

                       Common Stock Subject to Possible Redemption
                              PSAC accounts for its common stock subject to possible conversion in accordance with the guidance in
                       Accounting Standards Codification (“ASC”) Topic 480 “Distinguishing Liabilities from Equity.” Common
                       stock subject to mandatory redemption is classified as a liability instrument and measured at fair value.
                       Conditionally redeemable common stock (including common stock that features redemption rights that are
                       either within the control of the holder or subject to redemption upon the occurrence of uncertain events not
                       solely within PSAC’s control) is classified as temporary equity. At all other times, common stock is classified as
                       stockholders’ equity. PSAC’s common stock features certain redemption rights that are considered to be outside
                       of its control and subject to occurrence of uncertain future events. Accordingly, common stock subject to
                       possible redemption is presented at redemption value as temporary equity, outside of the stockholders’ equity
                       section of PSAC’s balance sheet.

                                                                              149




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            168/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 170 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1366
                       Table of Contents

                       Net Loss Per Common Share
                              PSAC applies the two-class method in calculating earnings per share. Net income (loss) per common
                       share, basic and diluted for common stock subject to possible redemption is calculated by dividing the interest
                       income earned on the Trust Account, net of applicable taxes, if any, by the weighted average number of shares
                       of common stock subject to possible redemption outstanding for the period. Net income (loss) per common
                       share, basic and diluted for and non-redeemable common stock is calculated by dividing net loss less income
                       attributable to common stock subject to possible redemption, by the weighted average number of shares of non-
                       redeemable common stock outstanding for the period presented.

                       Recent Accounting Standards

                             PSAC’s management does not believe that any other recently issued, but not yet effective, accounting
                       standards, if currently adopted, would have a material effect on PSAC’s financial statements.

                       Results of Operations

                             PSAC has neither engaged in any operations nor generated any revenues to date. PSAC’s only activities
                       from February 11, 2020 (inception) through December 31, 2020 were organizational activities, those necessary
                       to prepare for its initial public offering and, subsequent to the initial public offering, identifying a target
                       company for a business combination. PSAC does not expect to generate any operating revenues until after the
                       completion of the Business Combination. PSAC generates non-operating income in the form of interest income
                       on marketable securities held after the initial public offering. PSAC incurs expenses as a result of being a public
                       company (for legal, financial reporting, accounting and auditing compliance), as well as for due diligence
                       expenses.
                             For the period from February 11, 2020 (inception) through December 31, 2020, PSAC had a net loss of
                       $2,109,383, which consists of operating costs of $2,218,182, offset by interest earned on marketable securities
                       held in the Trust Account of $99,990 and an unrealized gain on marketable securities held in the trust account of
                       $8,809.

                       Financial Condition and Liquidity

                             On July 24, 2020, PSAC consummated its initial public offering of 22,977,568 Units, which included the
                       partial exercise by the underwriters of their over-allotment option on July 31, 2020, in the amount of 2,977,568
                       additional units, at $10.00 per unit, generating gross proceeds of $229,775,680. Simultaneously with the closing
                       of the initial public offering and the partial exercise of the over-allotment option, PSAC consummated the sale
                       of 594,551 private units at a price of $10.00 per private unit in a private placement to PSAC’s stockholders,
                       generating gross proceeds of $5,945,510.

                             Following the initial public offering, the partial exercise of the over-allotment option by the underwriters’
                       and the sale of the private units, a total of $229,775,680 was placed in the trust account and PSAC had $813,980
                       of cash held outside of the trust account, after payment of costs related to the initial public offering, and
                       available for working capital purposes. We incurred $5,117,030 in transaction costs, including $4,595,510 of
                       underwriting fees and $521,520 of other offering costs.
                              For the period from February 11, 2020 (inception) through December 31, 2020, cash used in operating
                       activities was $304,885. Net loss of $2,109,383 was affected by interest earned on marketable securities held in
                       the Trust Account of $99,990 and unrealized gain on marketable securities held in the trust account of $8,809.
                       Changes in operating assets and liabilities, which provided $1,913,297 of cash from operating activities.

                             As of December 31, 2020, PSAC had cash and marketable securities held in the trust account of
                       $229,884,479. PSAC intends to use substantially all of the funds held in the trust account, including any
                       amounts representing interest earned on the trust account to complete its Business Combination. PSAC may
                       withdraw interest to pay franchise and income taxes. During the period ended December 31, 2020, PSAC did
                       not withdraw any interest earned on the trust account. To the extent that PSAC’s capital stock or debt is used, in
                       whole or in part, as consideration to complete its business combination, the remaining proceeds held in the trust
                       account will be used as working capital to finance the operations of the target business or businesses, make
                       other acquisitions and pursue PSAC’s growth strategies.

                                                                              150




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             169/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 171 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1367
                       Table of Contents
                             As of December 31, 2020, PSAC had cash of $549,395 outside of the trust account. PSAC intends to use
                       the funds held outside the trust account primarily to identify and evaluate target businesses, perform business
                       due diligence on prospective target businesses, travel to and from the offices, plants or similar locations of
                       prospective target businesses or their representatives or owners, review corporate documents and material
                       agreements of prospective target businesses, and structure, negotiate and complete a business combination.

                             In order to fund working capital deficiencies or finance transaction costs in connection with a Business
                       Combination, PSAC’s Sponsor, or certain of PSAC’s officers and directors or their affiliates may, but are not
                       obligated to, loan PSAC funds as may be required. If PSAC completes a business combination, PSAC would
                       repay such loaned amount out of the proceeds of the trust account released to it. Otherwise, the working capital
                       loans would be repaid only out of funds held outside the trust account. In the event that a business combination
                       does not close, PSAC may use a portion of proceeds held outside the trust account to repay such loaned
                       amounts, but no proceeds held in the trust account would be used to repay such loaned amounts. Up to
                       $1,500,000 of such loans may be convertible into units, at a price of $10.00 per unit at the option of the lender.
                       The units would be identical to the private units. The terms of such loans, if any, have not been determined and
                       no written agreements exist with respect to such loans. The loans would be repaid upon consummation of a
                       business combination, without interest.

                              PSAC monitors the adequacy of its working capital in order to meet the expenditures required for
                       operating its business prior to its initial business combination. However, if PSAC’s estimates of the costs of
                       identifying a target business, undertaking in-depth due diligence and negotiating an initial business combination
                       are less than the actual amount necessary to do so, PSAC may have insufficient funds available to operate its
                       business prior to its business combination. Moreover, PSAC may need to obtain additional financing either to
                       complete its business combination or because it becomes obligated to redeem a significant number of its public
                       shares upon completion of its business combination, in which case PSAC may issue additional securities or
                       incur debt in connection with such business combination. If PSAC is unable to complete its initial business
                       combination because PSAC does not have sufficient funds available to it, PSAC will be forced to cease
                       operations and liquidate the trust account.

                       Off-Balance Sheet Arrangements
                             PSAC did not have any off-balance sheet arrangements as of December 31, 2020.

                       Related Person Transactions

                             See “Certain Relationships and Related Person Transactions — PSAC Related Person Transactions.”

                       Quantitative and Qualitative Disclosures About Market Risk.

                              As of December 31, 2020, PSAC was not subject to any market or interest rate risk. Following the
                       consummation of the initial public offering, the net proceeds of the initial public offering, including amounts in
                       the trust account, have been invested in U.S. government treasury bills, notes or bonds with a maturity of
                       180 days or less or in certain money market funds that invest solely in U.S. treasuries. Due to the short-term
                       nature of these investments, PSAC believes there will be no associated material exposure to interest rate risk.

                       Independent Auditors’ Fees
                             Marcum acts as PSAC’s independent registered public accounting firm. The following is a summary of
                       fees paid or to be paid to Marcum for services rendered. PricewaterhouseCoopers LLP, acts as FF’s independent
                       registered public accounting firm. PricewaterhouseCoopers LLP is expected to act as PSAC’s independent
                       public accounting firm after consummation of the Business Combination.

                       Audit Fees

                             Audit fees consist of fees billed for professional services rendered for the audit of PSAC’s year-end
                       financial statements and services that are normally provided by Marcum in connection with regulatory filings.
                       The aggregate fees billed by Marcum for professional services rendered for the audit of PSAC’s annual
                       financial statements, review of the financial information included in PSAC’s Forms 10-Q for the respective
                       periods and other required filings with the SEC for the period from February 11, 2020 (inception) through
                       December 31, 2020 totaled $76,220. The above amounts include interim procedures and audit fees, as well as
                       attendance at audit committee meetings.

                                                                              151




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            170/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 172 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1368
                       Table of Contents

                       Audit-Related Fees
                             Audit-related services consist of fees billed for assurance and related services that are reasonably related
                       to performance of the audit or review of our financial statements and are not reported under “Audit Fees.” These
                       services include attest services that are not required by statute or regulation and consultations concerning
                       financial accounting and reporting standards. PSAC did not pay Marcum for consultations concerning financial
                       accounting and reporting standards for the period from February 11, 2020 (inception) through December 31,
                       2020.

                       Tax Fees

                             PSAC did not pay Marcum for tax planning and tax advice for the period from February 11, 2020
                       (inception) through December 31, 2020.

                       All Other Fees

                           PSAC did not pay Marcum for other services for the period from February 11, 2020 (inception) through
                       December 31, 2020.

                       Audit Committee Pre-Approval Policies and Procedures
                             PSAC’s audit committee was formed upon the consummation of the initial public offering. As a result, the
                       audit committee did not pre-approve all of the foregoing services, although any services rendered prior to the
                       formation of our audit committee were approved by PSAC’s board of directors. Since the formation of PSAC’s
                       audit committee, and on a going-forward basis, the audit committee has and will pre-approve all auditing
                       services and permitted non-audit services to be performed by PSAC’s auditors, including the fees and terms
                       thereof (subject to the de minimis exceptions for non-audit services described in the Exchange Act which are
                       approved by the audit committee prior to the completion of the audit).

                       Code of Ethics

                             In July 2020, PSAC’s board of directors adopted a code of ethics that applies to all of PSAC’s executive
                       officers, directors and employees. The code of ethics codifies the business and ethical principles that govern all
                       aspects of PSAC’s business. PSAC will provide, without charge, upon request, copies of its code of ethics.
                       Requests for copies of PSAC’s code of ethics should be sent in writing to Property Solutions Acquisition Corp.,
                       654 Madison Avenue, Suite 1009 New York, New York 10065.

                             Upon the consummation of the Business Combination, PSAC’s code of business conduct and ethics will
                       apply to all of the executive officers, directors and employees of New FF and its subsidiaries, including FF.

                                                                              152




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            171/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 173 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1369
                       Table of Contents

                                                                      BUSINESS OF FF
                              Unless the context otherwise requires, all references to the “company” in this section refer to FF
                       Intelligent Mobility Global Holdings Ltd. and its subsidiaries and its controlled affiliates (collectively, “FF”).
                       The discussion of FF’s business and the electric vehicle industry below is qualified by, and should be read in
                       conjunction with, the discussion of the risks related to FF’s business and industry detailed elsewhere in this
                       proxy statement/consent solicitation statement/prospectus.

                       Company Overview

                             FF is a California-based global shared intelligent mobility ecosystem company founded in 2014 with a
                       vision to disrupt the automotive industry.

                              With headquarters in Los Angeles, California, the company designs and engineers next-generation smart
                       electric connected vehicles. FF intends to manufacture vehicles at its production facility in Hanford, California,
                       with additional future production capacity needs addressed through a contract manufacturing partner in South
                       Korea. The company has additional engineering, sales, and operational capabilities in China and plans to
                       develop its manufacturing capability in China through a joint venture. Since its founding, the company has
                       created major innovations in technology and products, and a user centered business model. These innovations
                       are enabling FF to set new standards in luxury and performance that will enhance quality of life and redefine the
                       future of intelligent mobility.

                       Technology
                             FF’s technology innovations include its proprietary Variable Platform Architecture (“VPA”), propulsion
                       system, and Internet, Autonomous Driving, and Intelligence (“I.A.I.”) system.

                             The VPA is a modular skateboard-like platform which can be sized to accommodate various motor and
                       powertrain configurations, enabling fast and capital efficient product development for both the passenger and
                       commercial vehicle segments. FF’s propulsion system includes industry-leading inverter design, battery pack
                       gravimetric energy density and propulsion system gravimetric power density. The propulsion system provides a
                       leading competitive edge in electric drivetrain performance and battery pack performance. FF’s advanced I.A.I.
                       technology offers high-performance computing, high speed internet connectivity, Over-the-air (“OTA”) updates,
                       an open ecosystem for third party application integration, and a Level 3 autonomous driving-ready system, in
                       addition to several other proprietary innovations that enable the company to build an advanced highly
                       personalized user experience.

                             Since inception, FF has developed a differentiated portfolio of valuable intellectual property. As of
                       December 31, 2020, the company has filed over 880 patents globally and has been granted over 550 patents
                       (with 150 issued patents in the U.S., 380 issued patents in China, and the remaining issued in other
                       jurisdictions). Key patents include FF’s inverter assembly, fully submerged battery cells in liquid coolant,
                       battery strings design, integrated drive and motor assemblies, methods and apparatus for generating current
                       commands for an interior permanent magnet (“IPM”) motor and keyless vehicle entry system. These key
                       patents will expire in 2035 and 2036.

                       Products
                              FF’s B2C (business-to-consumer) passenger vehicle launch pipeline over the next five years includes FF
                       91 series, FF 81 series, and FF 71 series. FF’s passenger vehicle portfolio is designed to address different
                       passenger vehicle segments. In addition to passenger vehicles, leveraging its VPA, FF plans to launch a Smart
                       Last Mile Delivery (“SLMD”) vehicle to address the high growth last mile delivery opportunity. FF’s presence
                       in the last mile delivery segment will enable the company to leverage its technology and expand its total
                       addressable market and avenues for growth.

                             Each of the three passenger vehicle series is planned in two different configurations. At the top end, the
                       “Futurist” configurations will drive FF’s core brand values (design, superior driving experience, and
                       personalized user experience) to the fullest. Offering multiple configurations allows FF to participate in a wide
                       price range within each vehicle series.

                                                                               153




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            172/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 174 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1370
                       Table of Contents
                             FF intends to commercially launch FF 91 series within twelve months after closing of the Business
                       Combination. Toward that goal, FF has completed most of the vehicle development milestones, including 29
                       prototype and 13 pre-production assets. FF 91 series is designed to compete with Maybach, Bentley Bentayga,
                       Lamborghini Urus, Ferrari Purosangue, Mercedes S-Class, Porsche Taycan, BMW 7-Series etc. In addition to
                       the FF 91 series, FF has planned the following passenger vehicle offerings:

                             •     FF 81 series, FF’s second passenger vehicle, will be a premium mass market electric connected
                                   vehicle positioned to compete against Tesla Model S and Model X, Nio ES8, BMW 5-series, and
                                   similar vehicles.

                             •     FF 71 series, FF’s mass market passenger vehicle, will integrate connectivity and advanced
                                   technology into a smaller vehicle size and positioned to compete against Tesla Model 3 and Model
                                   Y, BMW 3-series, and similar vehicles.

                       Product Positioning
                             All FF passenger vehicles will share common brand DNA of:

                             •     modern design: styling and interior materials;

                             •     superior driving experience: leading power, performance and driving range; and
                             •     personalized user experience: space, comfort and internet experience.

                             The flagship FF 91 series will define the FF brand DNA. This DNA will carry over to FF 81 and FF 71
                       series. With such brand DNA, FF products are expected to be ahead of competition in their respective segments
                       in terms of design, driving experience, interior comfort, connectivity, and user experience.

                       Robust Hybrid Manufacturing Strategy

                             To implement a capital light business model, FF has adopted a hybrid global manufacturing strategy
                       consisting of its refurbished manufacturing facility in Hanford, California and collaboration with Myoung Shin,
                       a leading contract manufacturing partner in South Korea. The company is exploring the possibility of additional
                       manufacturing capacity in China through a joint venture.
                             As of the date hereof, FF has:

                             •     leased a 1.1 million square foot manufacturing facility in Hanford, California with an expected
                                   production capacity of approximately 10,000 vehicles per year;

                             •     entered into a memorandum of understanding with a contract manufacturing partner in South Korea
                                   for additional manufacturing capacity of up to 270,000 vehicles per year by 2025; and
                             •     entered into a non-binding memorandum of understanding with a tier-1 municipal city and a
                                   cooperation framework agreement with Zhejiang Geely Holding Group Co., Ltd. (“Geely Holding”)
                                   regarding, among other things, a potential joint venture in China and manufacturing vehicles
                                   through the joint venture. The joint venture remains subject to agreement by the parties on a joint
                                   venture agreement and the closing of the Private Placement.

                       Distribution Model

                             FF management anticipates making its first passenger vehicles available in the U.S., followed shortly by a
                       rollout in China. Expansion to Europe is expected to begin in 2023. FF plans to utilize a direct sales model
                       integrating online and offline sales channels to drive sales and user (including customers, drivers, passengers of
                       FF vehicles) operations to continuously create value. FF’s offline sales are planned through FF’s self-owned
                       stores as well as FF Partner-owned stores and showrooms. The self-owned stores are expected to help establish
                       the FF brand, while the partner-owned stores and showrooms will enable expansion of the sales and distribution
                       network without substantial capital investment by FF.

                                                                              154




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            173/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 175 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1371
                       Table of Contents

                       FF’s Competitive Strengths
                             FF’s products, technology, team and business model provide strong competitive differentiation:

                       FF’s proprietary VPA

                             FF’s proprietary VPA is a skateboard-like platform that incorporates the critical components of an electric
                       vehicle, and can be sized to accommodate various motor and powertrain configurations. This flexible modular
                       design supports a range of consumer and commercial vehicles and facilitates rapid development of multiple
                       vehicle programs to reduce cost and time to market.

                       Superior product performance with industry-leading propulsion technology

                              FF’s propulsion system includes industry-leading inverter design, battery pack gravimetric energy density
                       and propulsion system gravimetric power density. FF’s proprietary FF Echelon Inverter used in FF’s electric
                       powertrain has the technological advantage driving a large amount of current in a small space using proprietary
                       parallel Insulated Gate Bipolar Transistors (“IGBTs”). This achieves low inverter losses and high efficiency.
                       The propulsion system has high torque accuracy with fast transient response. FF’s patented flooded cell
                       technology enables the battery pack to possess leading gravimetric energy density. The electric motor drive
                       units are fully integrated with the inverter, transmission and control unit to create industry-leading compact and
                       efficient design. Propelled by an integrated FF designed powertrain system ideally suited for FF’s modular
                       VPA, FF’s vehicles can achieve leading horsepower, efficiency, and acceleration performance.

                       Internet, Autonomous Driving, and Intelligence (“I.A.I”) Technology
                             FF’s advanced I.A.I. technology offers high-performance computing, high speed internet connectivity,
                       OTA updates, an open ecosystem for third party application integration, and a Level 3 autonomous driving-
                       ready system, in addition to several other proprietary innovations that enable the company to build an advanced
                       highly personalized user experience. The FF 91 series will feature a high-performance dual systems-on-a-chip
                       (“SoC”) computing platform for in-vehicle infotainment, an NVIDIA Xavier-based autonomous driving system,
                       and a high-speed connectivity system capable of up to three simultaneous 4G/LTE carrier connections.
                       Together, these systems deliver a highly intelligent voice-first user experience, and seamless cloud connectivity
                       and a vehicle that is Level 3 highway autonomous driving ready.

                             FF’s I.A.I system is built on an enhanced Android Automotive code base and is upgraded with each
                       release of Google’s platform.

                             All FF vehicles use FF’s proprietary FFID unique identifier to deliver personalized content, apps and
                       experiences. FFID provides a unique Faraday Future user profile that ensures a consistent experience across the
                       FF Ecosystem, as the user goes from one seat to another or even from one vehicle to another.

                       Strong intellectual property portfolio
                              FF has significant capabilities in the areas of vehicle engineering, vehicle design and development, as
                       well as software, internet, and AI. The company has additionally developed a number of proprietary processes,
                       systems and technologies across these areas. FF’s research and development efforts have resulted in a strong
                       intellectual property portfolio across battery, powertrain, software, user interface design and user experience
                       design (“UI/UX”), and advanced driver-assistance systems, among other areas. As an example, FF’s patented
                       battery design submerges battery components in liquid coolant to improve battery safety, extend life and
                       increase energy density. This modular battery design with independent battery strings facilitates production of a
                       variety of vehicles and configurations. FF’s proprietary inverter design provides 42% more current than
                       inverters in competitor electric vehicles, and creates the highest power-to-weight ratios in the industry. The
                       patented keyless entry technology recognizes the user from a distance, opens (not only unlocks) doors and
                       customizes the user’s seating area using facial-recognition-prompted download of FFID. Patented autonomous
                       driving technology can be used to find empty space in a parking lot and autonomously park using cameras,
                       radars, LIDARs (Light Detection and Ranging), ultrasound and an inertial measurement unit (“IMU”). FF
                       believes its strong intellectual property portfolio will allow continued differentiation from its competitors and
                       shorten time to market for future products.

                                                                              155




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            174/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 176 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1372
                       Table of Contents

                       Visionary management with a strong record of success
                              FF is led by a visionary management team with a unique combination of extensive automotive and
                       internet experience. FF’s Global CEO, Dr. Carsten Breitfeld, is a seasoned automotive industry veteran with
                       over 20 years of leadership experience at BMW. Dr. Breitfeld was previously in charge of several innovative
                       vehicle projects at BMW, including the i8 Vehicle Program which gave birth to the i8 luxury plug-in hybrid
                       model. Dr. Breitfeld also served as Founder, Chairman and Chief Executive Officer of BYTON, a Chinese
                       electric vehicle startup with operations in multiple countries. FF’s Founder and Chief Product and User
                       Ecosystem Officer, YT Jia, oversees activities in product innovation, strategy and definition; internet, AI and
                       autonomous driving; user experience, user acquisition and user operation. YT Jia founded Leshi Information
                       Technology Co., ltd., a video streaming website in 2004. He also founded Le Holdings Co. Ltd. (“LeEco”), an
                       internet ecosystem and technology company with businesses including smart phones, smart TV, smart cars,
                       internet sports, video content, internet finance and cloud computing. FF’s other management team members
                       have significant product, industry and leadership experience in areas such as vehicle engineering, battery,
                       powertrain, software, internet, AI, and consumer electronics.

                       Speed to market with the ability to launch commercial production within 12 months after the Business
                       Combination
                             FF has achieved major commercial milestones to bring its FF 91 model to the market. Unlike many
                       competitors, FF has the advantage of speed to market as it is positioned to launch a production try-out in 9
                       months and commercial production of FF 91 series within 12 months after the Business Combination. FF has
                       completed 29 prototypes and 13 pre-production assets and has completed most of the vehicle development
                       hurdles including feasibility, concept and development phases. As of the date hereof, 94% of the key
                       components for FF 91 have been sourced, 91% production tooling is complete and 75% of production
                       equipment is complete.

                       Electric Vehicle Industry Overview and Market Opportunity
                             The electric vehicle industry is poised for explosive growth. Based on the Electric Vehicle Outlook 2020
                       report, a long-term forecast published in May 2020 by Bloomberg New Energy Finance (“BNEF Report”),
                       passenger electric vehicle sales in the U.S., Europe and China would grow to a total of approximately 7.7
                       million vehicles in 2025, from 1.6 million vehicles in 2020, and then grow to approximately 22.5 million
                       vehicles by 2030, representing approximately 37% of all vehicle sales within these regions in 2030.
                             Driven by China’s new energy vehicle (“NEV”) credit and European CO2 regulations as well as city
                       policies restricting new internal combustion engine (“ICE”) vehicle sales, electric vehicle sales in China and
                       Europe combined will represent 72% of all passenger electric vehicle sales in 2030, according to the BNEF
                       Report. In addition, since many U.S. households have the infrastructure to install home charging, they are ideal
                       adopters of electric vehicles. According to the BNEF Report, by 2040, over half of all new passenger vehicles
                       sold will be electric, with markets in China and parts of Europe achieving a much higher penetration. For
                       commercial electric vehicles, demand for electric small vans, and trucks are expected to rise more than 50% by
                       2040, with the U. S., Europe, and China markets expanding even faster, according to BNEF Report. In addition,
                       the report notes that light-duty commercial vehicles will see the greatest surge in demand for electric drivetrains
                       among all commercial vehicles. FF believes its U.S. and China dual-home market strategy, as well as its
                       innovative DNA, strong technology portfolio and emphasis on design, driving experience and personalized user
                       experience will position it well in the passenger electric vehicle segments in these markets. By leveraging the
                       scalable design and modularity of FF’s variable platform architecture, FF is well-positioned to capitalize on
                       growing demands for light, commercial electric vehicles. Additionally, FF’s robust vehicle engineering
                       capabilities and extensive portfolio of technologies offer significant future licensing and strategic partnership
                       opportunities.

                       Key Drivers for Electric Vehicle Market Growth
                              Several important factors are contributing to the popularity of electric vehicles, in both the passenger
                       electric vehicle and light-duty commercial vehicle segments. FF believes the following factors will continue to
                       drive growth in these markets:

                       Increasing Environmental Awareness and Tightening Emission Regulations
                             Environmental concerns have resulted in tightening emission regulations globally, and there is a broad
                       consensus that further emission reductions will require increased electrification in the automotive industry. The
                       cost of regulatory compliance for ICE powertrains is rising sharply due to the natural limitations of traditional

                                                                              156




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             175/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 177 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1373
                       Table of Contents
                       ICE technologies. In response, global original equipment manufacturers (“OEMs”) are aggressively shifting
                       their strategies toward electric vehicles. At the same time, consumers are more concerned about the impact of
                       goods they purchase, both on their personal health and the environment. As consumer awareness increases, zero
                       emission transportation has become a popular and widely advocated urban lifestyle which has accelerated
                       further development in the electric vehicle market. Consumer pressure can also be seen in the commercial
                       electric vehicle market. Being encouraged by their customers to reduce their carbon footprints, retailers,
                       logistics companies and other corporations are highly incentivized to transition their existing fleets or new
                       vehicle purchases toward electric vehicles.

                       Decreasing Battery and Electric Vehicle Ownership Costs

                              Battery and battery-related costs represent the most expensive components of an electric vehicle,
                       according to the BNEF Report. The falling price of lithium-ion batteries is the most important factor affecting
                       electric vehicle penetration in the future. Additionally, the average battery energy density is expected to increase
                       with continuous improvements in battery chemistries, improved materials, advanced engineering and
                       manufacturing efficiencies. With improvements in battery technology and economies of scale, battery
                       production costs (translated to electric vehicle ownership costs) should continue to decrease. The BNEF Report
                       states that the average lithium-ion battery price has fallen by 87% from 2010 to 2019 to $156/kWh. They
                       project the cost of lithium-ion batteries will fall as low as $61/kWh by 2030. According to the BNEF Report,
                       price parity between electric vehicles and ICE is expected to be reached by the mid-2020s in most vehicle
                       segments, subject to variation between geographies.

                       Strong Regulatory Push
                              An increasing number of countries are encouraging the adoption of electric vehicles or a shift away from
                       fossil-fuel-powered vehicles. For example, in the U.S., both states and municipalities have begun to roll out
                       legislation banning combustion engines, with California mandating that every new passenger car and truck sold
                       to be zero-emission by 2035, and every new medium and heavy-duty truck sold be zero-emission by 2045.
                       Fifteen additional U.S. states and Washington, D.C. have announced they intend to follow California’s lead in
                       transitioning all sales of heavy-duty trucks, vans and buses to zero-emission, with potentially more to follow in
                       coming years. In China, the focused regulatory push has been one of the strongest drivers of NEV penetration.
                       In recent years, the Chinese government implemented a series of favorable policies encouraging the purchase of
                       electric vehicles and construction of electric vehicle charging infrastructure. Since 2015, the Chinese regulatory
                       authorities have provided subsidies to purchasers of electric vehicles. Although previous purchase subsidies
                       were reduced in China by approximately half in 2019, the Chinese government has continued to provide
                       subsidies for charging infrastructure construction. Since 2016, the Chinese central finance department has been
                       incentivizing certain local governments with funds and subsidies for the construction and operation of charging
                       facilities and other relevant charging infrastructure, such as charging stations and battery swap stations. Europe,
                       UK, Denmark, Iceland, Ireland, the Netherlands, Slovenia and Sweden have all announced plans to phase out
                       combustion engines in some form or fashion by 2030. These legislative tailwinds have already begun to force
                       some legacy OEMs toward electrification, creating a strong need for a modular, flexible and cost-efficient
                       electric vehicle solution, which will increase competition in the alternative energy vehicle industry.

                       Growth of Electric “Shared Mobility”

                              According to the BNEF Report, despite the drop in 2020 due to COVID-19, the global shared mobility
                       fleet (i.e., ride-hailing and car-sharing) is expected to represent 16% of the total kilometers traveled by
                       passenger vehicles by 2040, up from less than 5% in 2019. Bloomberg data also predicted that due to electric
                       vehicles’ lower operating costs, they are anticipated to account for over 80% of shared mobility vehicles by
                       2040, representing a dramatic increase from its current penetration of 1.8%. At the same time, as vehicle
                       consumers move to rely upon shared mobility fleets, and view ride-hailing and car-sharing as a service, such
                       trends may partially offset passenger vehicle demand growth.

                       Corporate History and Milestones

                             Faraday&Future Inc., the company’s primary U.S. operating subsidiary, was incorporated and founded in
                       the State of California in May 2014. In July 2014, LeSee Automotive (Beijing) Co., Ltd. (“LeSee Beijing”), the
                       company’s primary Chinese operating entity, was formed in China.
                           To facilitate global investment of FF’s business and operations in different jurisdictions, FF established a
                       Cayman Islands holding company structure for the entities within the group. As part of these efforts,

                                                                               157




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              176/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 178 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1374
                       Table of Contents
                       Smart Technology Holdings Ltd. (formerly known as FF Global Holdings Ltd.) was incorporated on May 23,
                       2014 in the Cayman Islands, which directly or indirectly owned and/or controlled 100% of the shareholding of
                       all operating subsidiaries in the group. In March 2017, FF established FF Automotive (China) Co., Ltd., as a
                       Chinese wholly-foreign-owned entity (“WFOE”). As part of a broader corporate reorganization, and to facilitate
                       third-party investment, FF incorporated its top-level holding company, FF Intelligent Mobility Global Holdings
                       Ltd. (formerly known as Smart King Ltd.), in the Cayman Islands in November 2017, as the parent company of
                       Smart Technology Holdings Ltd. To enable effective control over FF’s Chinese operating entity and its
                       subsidiaries without direct equity ownership, in November 2017, the WFOE entered into a series of contractual
                       arrangements (“VIE contractual arrangements”) with LeSee Beijing and LeSee Zhile Technology Co., Ltd.,
                       which previously held 100% of LeSee Beijing. The VIE contractual arrangement enabled FF to exercise
                       effective control over LeSee Beijing and its subsidiaries, to receive substantially all of the economic benefits of
                       such entities, and to have an exclusive option to purchase all or part of the equity interests in LeSee Beijing. The
                       VIE contractual arrangements were adjusted in the past three years, and were terminated on August 5, 2020.
                       LeSee Beijing is currently owned 99% by the WFOE.

                             The chart below shows the organizational structure of FF and its material subsidiaries as of the date
                       hereof. FF expects that the following organizational structure will remain the same following the Business
                       Combination (apart from PSAC owning 100% of FF intelligent Mobility Global Holdings Ltd.).




                       Milestones
                             Significant milestones in FF’s historical development and commercialization of FF’s electric vehicles
                       include the following:

                             •      In 2015, FF completed its first test mule car, and a fully developed electric vehicle Beta prototype
                                    was completed in August 2016.

                             •      In January 2016, FF debuted the FF Zero 1 at the 2016 Consumer Electronics Show (CES) and
                                    obtained a U.S. patent for FF’s proprietary power inverter, the “FF Echelon Inverter.” In
                                    November 2016, FF obtained an autonomous vehicle testing permit issued by the State of
                                    California, which allowed FF to test self-driving vehicles on public roads with the presence of a
                                    safety driver.
                             •      In January 2017, FF revealed FF 91, its luxury electric crossover vehicle, at CES 2017. FF 91’s beta
                                    prototype set the fastest production-electric vehicle record at the Pikes Peak International Hill
                                    Climb in 2017, with a time of 11 minutes and 25.083 seconds.

                             •      In November 2017, FF entered into agreements with its Series A investor in connection with its
                                    Series A financing and received gross proceeds of US$800.0 million through June 2018.
                             •      In August 2018, FF completed its first pre-production build of FF 91 in its Hanford, California
                                    manufacturing facility. FF also began designing the FF 81 project in January 2018.
                             •      In September 2020, FF entered into a non-binding memorandum of understanding with a large city
                                     in China where FF plans to build its China headquarters and research and development center in
                                     China. Pursuant to the non-binding proposal, FF intends to form a joint venture in the city and
                                     expects that the city will provide certain support to the joint venture.

                                                                               158




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              177/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 179 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1375
                       Table of Contents
                             •    In January 2021, FF entered into a cooperation framework agreement with Zhejiang Geely Holding
                                   Group Co., Ltd. pursuant to which Geely Holding agreed to explore the possibility of joint
                                   investment in the technology licensing, contract manufacturing and joint venture with FF and the
                                   city, as well as to pursue the possibility of further business cooperation with the joint venture. The
                                   joint venture remains subject to agreement by the parties on a joint venture agreement and the
                                   closing of the Private Placement. FF believes the strategic partnership among the city, Geely
                                   Holding and FF, if successfully entered into, will benefit the implementation of FF’s dual-home
                                   market strategy in China.

                       Partnership Program
                             In order to ensure the sustainability of the company’s mission, vision and values, FF established a
                       partnership program (the “Partnership Program”) through FF Global Partners LLC (“FF Global”) in July 2019.
                       FF Global controls Pacific Technology Holding LLC, which indirectly holds 30.7% of FF’s share capital on a
                       fully-diluted basis as of the date hereof. The members and managers of FF Global are treated as “partners” or
                       “preparatory partners” from FF’s internal governance perspective. FF Global is managed by its board of
                       managers which also functions as its executive committee, which currently consists of eight managers — YT
                       Jia, Matthias Aydt, Jiawei Wang, Tin Mok, Prashant Gulati, Chaoying Deng, Philip Bethell and Dr. Carsten
                       Breitfeld. A majority of the board of managers of FF Global (excluding Dr. Carsten Breitfeld, who does not yet
                       have voting rights because he has not met the tenure eligibility requirement, and once he satisfies the tenure
                       requirement in September 2022, subject to election by the partners of FF Global, he will become a voting
                       manager) is required to approve any actions of FF Global, including actions relating to the voting and
                       disposition of shares of New FF held by FF Top and indirectly owned by FF Global. The committee has adopted
                       policies to address the nomination and election of partners and managers of FF Global. These policies specify
                       certain minimum requirements to be eligible for such positions, including minimum tenure as an employee of
                       FF, business-related performance and behaviour-related performance in connection with corporate cultural
                       values during the tenure as an employee of FF, minimum tenure as a partner or preparatory partner, and
                       payment of a portion of the capital contributions to FF Global. FF Global elects those members of FF
                       management and FF employees who share the same mission and vision, demonstrate partnership spirits, and
                       have made significant contributions to become partners or preparatory partners of FF Global, and issues
                       corresponding equity incentives to them. The managers, except for the managing partner, are nominated by the
                       partners of FF Global from the existing partners that satisfy certain qualifications and elected by all partners by
                       plurality voting according to the policy and procedures adopted by the committee. Each partner has one vote in
                       the process and the preparatory partners have no voting rights but each can attend the meetings of the partners.
                              The Partnership Program is a very important measure to attract and retain talent of FF. FF believes that the
                       Partnership Program will set a solid foundation for an advanced corporate governance structure and will
                       facilitate attracting, retaining and nurturing global talent across industries. The program aims to embody the
                       vision of a large group of management team and employees and foster the spirit of partnership. The peer nature
                       of the partnership enables the company’s executives and some key employees to work together without
                       bureaucracy. FF Global has 22 partners and 6 preparatory partners as of the date hereof. The Partnership
                       Program is dynamic and enables admission of new partners and preparatory partners each year. The number of
                       partners and preparatory partners may also change due to the retirement of partners or the departure of partners
                       for other reasons.

                             The Partnership Program will survive the Business Combination. FF Global intends to amend its
                       governance documents to, among other things, clarify the parties’ intention in terms of the allocation of income
                       and loss and any distributions to the members of FF Global. Such amendment will include reclassifying each
                       existing unit of FF Global into a capital unit and a profits unit and forming a new limited liability company to
                       be wholly-owned by FF Global that will in turn hold approximately 58.5% of the equity interest in Pacific
                       Technology Holding LLC.

                       FF Technology

                       Variable Platform Architecture
                             FF believes one of its core technology competencies is its proprietary Variable Platform Architecture
                       (VPA). FF’s VPA is a flexible and adaptable skateboard-like platform featuring a monocoque vehicle structure
                       with integrated chassis and body. The platform directly houses the critical components of an electric vehicle,
                       including all-wheel steering, suspension system, brakes, wheels, electric propulsion system, electronic control
                       units and high voltage battery, among others. Each of these component systems has been engineered in-house or
                       integrated into the FF vehicles with a view to strive for optimizing performance, efficient packaging, and
                       functional integration.

                                                                              159




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             178/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 180 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1376
                       Table of Contents
                             As an integrated structure, the skateboard-like platform can be shortened or lengthened to allow various
                       wheelbases and battery pack sizes along with other options to fit into the platform. It is designed to
                       accommodate up to three motors and support single or dual rear motors and a single front motor. VPA can be
                       configured in front-wheel-drive (“FWD”), rear-wheel-drive (“RWD”) or all-wheel-drive (“AWD”)
                       configurations. The platform enables scalable vehicle design and improves manufacturing flexibility as well as
                       capital efficiency and allows continuous improvement across product generations. It is also designed to reduce
                       development time for future models leveraging the platform, as most of research and development and a
                       significant portion of the crash structure is integrated into the platform and enables 5 star and equivalent safety
                       ratings. The modular design of the VPA is adaptable to support a wide range of FF vehicles for both consumer
                       and commercial vehicle markets.




                       Propulsion Technology

                              FF has designed an integrated set of powertrain systems ideally suited for FF’s modular VPA. FF’s
                       proprietary and patented designed electric powertrain provides a leading competitive edge in horsepower,
                       efficiency, and acceleration performance. It features an integrated drive system with the industry’s highest
                       gravimetric power density.

                       Battery Pack and Battery Management System

                             FF designed its battery packs to achieve high gravimetric energy density and fast charging capability
                       while maintaining safety, reliability, and long life. FF’s proprietary technology includes systems for high-
                       density energy storage, battery pack cooling, safety, modularity, efficiency and electronics management. FF’s
                       patented “string” battery design and integration results in the industry’s largest battery pack gravimetric energy
                       density of 187 Wh/kg dry (without coolant). Each string includes 6 battery modules and each module can be
                       adapted to create 900 volt strings. Together with the VPA, the string battery design enables various wheelbases
                       variable range. The advanced cooling system in the battery pack that consists of FF’s patented cell submersion
                       technology can improve battery safety, extend battery life and increase energy density. Leveraging this
                       advanced cooling system, FF’s battery pack is designed to support charge rates of 200kW for all vehicles. FF 91
                       will be able to reach an 80% charge from 20% in approximately 25 minutes. FF’s proprietary laser welding
                       process allows welding of multiple cells simultaneously, which is designed to reduce cycle time and
                       manufacturing costs. FF laser weld design and technology has 50% less pack welds compared to a wire bonded
                       approach. All components, architecture, and battery management systems are designed and will be assembled
                       either in-house in FF’s Hanford, California manufacturing facility or other contract manufacturing facilities
                       through contract manufacturing partner or joint venture.

                       FF Echelon Inverter
                             The inverter in FF’s electric vehicle powertrain governs the flow of high-voltage electrical current
                       throughout the vehicle and serves to power the electric motor, generating torque while driving and delivering
                       energy into the battery pack while braking. The inverter converts direct current from the battery pack into
                       alternating current to drive the permanent magnet motors and provides “regenerative braking” functionality,
                       which captures energy from braking to charge the battery pack. The primary technological advantages of FF’s
                       designs include the ability to drive large amounts of current in a small, physical package with high efficiency
                       and low cost (low inverter losses to provide 98% of inverter efficiency) utilizing patented parallel IGBT
                       technology and can achieve high torque accuracy with fast transient response. The inverter can achieve high
                       reliability due to tab bonds in the high current path. The monitoring system is integrated into the inverter to
                       provide enhanced safety. The patented FF Echelon Inverter is designed to have high power in a compact light
                       weight package with high reliability and durability and can support multiple motor configurations.

                                                                               160




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             179/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 181 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1377
                       Table of Contents

                       Integrated Electric Motor Drive Units
                             FF has internally designed, and will assemble, its electric motor drive units (including gearbox) either in-
                       house in its Hanford, California manufacturing facility or other manufacturing facilities through contract
                       manufacturing partner or joint venture. The motors use hairpin windings for high copper fill factor and lower
                       losses, thereby improving torque and power density. The electric drive units are fully integrated with the
                       inverter, transmission, and control unit to create a compact and efficient design. The FF designed drive units
                       have low noise and vibration that can greatly improve driving experience. Depending on the power
                       requirements of each model, the motors can be utilized individually or in two or three motor configurations. The
                       combination of high-power and high-torque is expected to provide users with powerful driving force. The FF 91
                       Futurist, equipped with three integrated electric drive units (each is designed to deliver up to 350 horsepower),
                       is expected to deliver 1,050 horsepower and 12,510 Newton meters (“Nm”) of torque. FF believes its electric
                       drive unit design is ahead of most of its competitors in terms of performance because of its proprietary,
                       advanced packaging, stator-rotor design, unique inverter layout and superior power density.




                       Internet, Autonomous Driving, and Intelligence (“I.A.I”)

                             FF utilizes an industry-leading automotive grade dual-chip computing system running the Android
                       Automotive operating system. FF’s I.A.I system is built on an enhanced Android Automotive code base and is
                       upgraded with each release of Google’s platform. FF’s vehicles are designed with software OTA capabilities,
                       which allow software and applications in the vehicle to be updated and upgraded wirelessly to deliver
                       continuous enhancements. The vehicle will be connected to FF’s information cloud at all times. When there is a
                       firmware or software update available, FF’s cloud will push an update message to the vehicle to notify the
                       driver to schedule an update. Upgrades will be wirelessly downloaded to the vehicle, installed, and launched,
                       including updates for firmware, operating systems, middleware, and applications. FF’s patented Future OS
                       operating system allows multiple users to login through FF 91, preparing user’s preferences per their cloud
                       based FFID profiles.

                             For autonomous driving, FF’s Level 3 autonomous driving-ready system will deliver multiple ADAS
                       features through a combination of FF’s own as well as industry partners’ applications. FF plans to devote
                       resources to autonomous driving research and development and plans to work with partners to deliver full
                       autonomous-driving capabilities in highway and urban driving, as well as parking, across its vehicle lines in the
                       future.
                              FF’s Artificial Intelligence system can actively learn preferences, habits, entertainment, and navigation
                       routines of a user, and associates them with the user’s unique FFID (Faraday Future proprietary user ID). FFID
                       provides a unique Faraday Future user profile that ensures a consistent experience across the FF Ecosystem, as
                       the user goes from one seat to another or even from one vehicle to another. The seamless design and interface of
                       the in-vehicle infotainment system planned in the FF vehicles will offer multiple HMI options and facilitate a
                       personalized user experience for each seat in the vehicle. The enhanced user experience platform powered by
                       Android enables seamless access to third party applications. FF’s patented Intelligent Aggregation Engine can
                       pull content from multiple video applications and displays content in a single area, removing the need to access
                       multiple applications. The Intelligent Recommendation Engine that may be integrated in certain FF series learns
                       each passenger or driver’s digital media preferences across multiple video applications and provide personalized
                       recommendations. The User Recognition function is embedded in each seat through facial or voice recognition,
                       to deliver a suite of personalized content and preferences.

                                                                              161




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            180/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 182 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1378
                       Table of Contents




                       Electrical/ Electronic (“E/E”) Architecture
                             FF plans to design the first generation of FF vehicle series (FF 91 and FF 81) to adopt a domain-
                       centralized E/E architecture, which enables architecture flexibility and maximizes performance efficiency while
                       meaningfully reducing the overall system complexity and weight. The domain-centralized E/E architecture will
                       consolidate the domain functions across five core high-performance domain control units (“DCU”) that manage,
                       compute, and process controls for propulsion, chassis, self-driving, body and IoV (Internet over Vehicle –
                       connected infotainment system). The E/E architecture of FF’s variable platform architecture is designed with the
                       capacity to support the power and communication requirements necessary for seamless integration with
                       advanced autonomous systems as they evolve. All of FF’s DCUs will support OTA updates and data collection.

                       FF Products

                             FF has developed an extensive portfolio of proprietary technologies that will be embedded and integrated
                       in FF vehicles. FF’s B2C passenger vehicle launch pipeline over the next five years includes FF 91 series, FF 81
                       series and FF 71 series. In addition to passenger vehicles, leveraging its VPA, FF plans to launch a Smart Last
                       Mile Delivery (“SLMD”) vehicle to address the high growth last mile delivery opportunity.

                       Passenger Vehicles

                             Each of the three passenger vehicle series is planned in two different configurations. All passenger
                       vehicles will share common brand DNA of:
                             •     modern design: styling and interior materials;

                             •     superior driving experience: leading power, performance, and driving range; and

                             •     personalized user experience: space, comfort, and internet experience.
                             The flagship FF 91 series will define the FF brand DNA. This DNA will carry over to FF 81 and FF 71
                       series. At the top end, the Futurist configurations of each of these series will be designed to push the core brand
                       values to the maximum. With this brand DNA, FF products are expected to be ahead of competition in their
                       respective segments in terms of design, driving experience, interior comfort, connectivity, and user experience.

                                                                               162




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             181/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 183 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1379
                       Table of Contents

                       FF 91
                              With a wheelbase of 3,200 mm, FF 91, FF’s flagship vehicle, is designed to be a high-performance luxury
                       electric vehicle in the E-segment/Executive/Full-Size or F-segment/Full-size luxury vehicle segment. FF has
                       completed 29 prototypes and 13 pre-production assets for validation and testing. FF aims to launch FF 91 within
                       twelve months after the closing of the Business Combination.
                              FF believes that FF 91 represents a bold new breed of electric mobility that combines high performance,
                       precise handling, the comfort of a luxury passenger vehicle, and a unique collection of intelligent internet
                       features. It leverages FF’s proprietary VPA, which is a skateboard-like platform structure designed and
                       engineered in-house. This integrated platform provides measurable improvements in overall vehicle structural
                       performance, safety, and handling. FF 91 features a multi-motor configuration and an all-wheel drive system.
                       With three electric motors (one in the front and two in the rear), the top configuration (FF 91 Futurist) is
                       designed to produce 850 to 1,050 horsepower and 12,510 Nm of torque to all four wheels. This enables FF 91
                       Futurist to have torque vectoring in the rear for enhanced vehicle dynamics and stability in addition to rear
                       wheel steering and acceleration from zero to 60 mph in less than 2.40 seconds (with variances depending on
                       selected motor configuration). Its all-wheel drive system offers greater traction control as well as precise power
                       distribution. This technology delivers superior acceleration and safety. It leverages rear-wheel steering for agile
                       cornering, allowing drivers to confidently execute maneuvers, which significantly improves vehicle handling in
                       emergency situations.
                             The variable platform architecture for FF 91 series houses strings of lithium ion and floor-mounted
                       batteries, as well as FF’s proprietary inverter, the FF Echelon Inverter, and integrated electric motor drive units.
                       With the 130-kWh battery system (including 6 strings per battery pack), FF 91 can achieve an estimated driving
                       range of up to 378 miles on the EPA cycle and over 700 kilometers on the NEDC cycle. FF 91 can charge at up
                       to a 200kW rate. FF plans to provide charging solutions in FF’s self-owned stores and FF Partner-owned stores
                       and showrooms.
                              FF 91 aims to deliver a first-class user experience that emphasizes personalization and comfort for all
                       users of the vehicle, including the driver and passengers. In terms of driver comfort, there are six driver-specific
                       screens including an ultra-large heads-up display and slim instrument cluster. The center information display
                       supports on-screen gesturing with swipe of fingers. The reconfigurable 3D touch steering wheel can allow
                       further user configurability. FF 91 is a connected device that has a voice-first user interface as well as an open
                       ecosystem for third-party applications, and offers an immersive audio, video, and media experience. There are
                       over 100 inches of high-resolution viewing area across 11 displays embedded in the vehicle. These include
                       industry’s first 17-inch front passenger screen and industry-leading 27-inch rear passenger display, allowing
                       passengers to stream their favorite movies, TV shows and live sports while FF 91 is in motion without driver
                       distraction. The voice-first foundation enables multiple natural commands at once, facilitating the areas of
                       comfort (including air conditioning, seat positions and doors), productivity (including text, email and phone
                       calls), entertainment (including media playlists and content search) and destination reaching (including refined
                       search and navigation). The connectivity is powered by “Super Mobile AP”, which consists of up to three
                       modems to realize aggregated high internet speed and great coverage by multi-carriers for high-throughput and
                       continuous coverage. The Artificial Intelligence system and use of FFID (automatically loaded through facial
                       recognition in each seat) carry the personalized user experience from seat-to-seat and vehicle-to-vehicle. The
                       front and rear passengers will have individual sound zones, which allow passengers in the front and passengers
                       in the rear to listen to their separate audio content with minimal sound interference. The luxury interior design
                       of FF 91 Futurist also features “zero gravity” seats in the rear row (with industry leading 48.9 inches rear leg
                       room and 60-degree recline). The vehicle also offers a spa mode with personalized seat position, ventilation,
                       massage settings, light animations, and ambient sound.
                             For autonomous driving, FF 91 will have up to 12 cameras, up to 5 radar sensors, LIDAR, and 12
                       ultrasound sensors with full 360-degree sensor coverage to allow the FF 91 to steer autonomously once the
                       autonomous driving software solution is validated and released. FF’s autonomous driving system will deliver
                       several highway autonomy & parking features, and through continuous learning over time, will enable
                       Autonomous Valet Parking (“AVP”) — where the vehicle can autonomously navigate a parking lot, find a
                       parking space and park itself. Eventually, the adaptive learning could allow the driver to use an application to
                       park and summon the vehicle after the driver has exited the vehicle.
                             FF 91 will feature an SAE Level 3 capable autonomous driving system that will deliver multiple ADAS
                       features through a combination of FF’s own as well as partners’ applications. FF plans to devote resources to
                       autonomous driving research and development and plans to work with partners to deliver full autonomous-
                       driving capabilities in highway and urban driving, as well as parking, across its vehicle lines in the future.
                             FF 91 Futurist has a target starting price of $180,000.

                                                                               163




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              182/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 184 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1380
                       Table of Contents




                                                                      164




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         183/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 185 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1381
                       Table of Contents




                       FF 81

                             FF 81 series is FF’s planned second vehicle model and is aimed at the premium mass market in the D-
                       segment or E-segment (with a wheelbase of 3,000 mm). FF has completed the design of FF 81 and has
                       conducted the second virtual assessment loop for the FF 81 design and engineering. FF 81 is now in the
                       engineering stage and is expected to start pre-series production around 18 months after the launch of the FF 91.
                       FF 81 is designed on FF’s proprietary VPA enabling up to 60% carry-over of common parts from FF 91. In
                       addition, parts developed for the FF 81 can be carried back to FF 91 series. The large number of common parts
                       shared across vehicle models creates economics of scale and reduces costs.

                             FF 81 aims to deliver a premium user experience that emphasizes personalization. FF 81 is planned with
                       high-performance computing and next generation connectivity with a voice-first user interface and open
                       ecosystem for third-party applications. It also has integrated, autonomous driving features and the pertinent
                       hardware capability, including cameras, radars, ultrasound sensors and optional LIDAR(s).
                             FF 81 Futurist has a target starting price of $95,000.

                       FF 71

                              FF’s third planned passenger vehicle, FF 71 series, is expected to be a connected electric vehicle with a
                       more compact size aiming at the mass market in the C-segment or D-segment (with a wheelbase of 2,850 mm).
                       FF 71 will be designed to integrate full connectivity and advanced technology into a smaller vehicle size. As FF
                       is currently focusing on the development of FF 91 and FF 81, the company does not expect to start design and
                       development of FF 71 until 2022 and plans to launch FF 71 Futurist configuration in 2024, assuming that
                       sufficient funding is secured in a timely manner.

                             FF 71 Futurist has a target starting price of $65,000.

                                                                               165




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          184/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 186 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1382
                       Table of Contents




                       Commercial Vehicles

                       Smart Last Mile Delivery (“SLMD”)
                             FF plans to provide purpose-built Smart Last Mile Delivery vehicles by leveraging its proprietary VPA
                       and technical solutions developed for FF’s passenger vehicles. Using the modularity and commonality of the
                       VPA enables specifically tailored SLMD configurations to meet the exact customer needs, whether for fleet
                       provider or last mile delivery divisions, while reducing development time and costs. There will be three sizes of
                       configurations, all of which are built on the VPA platform.

                             FF’s last-mile delivery vehicles are expected to be designed to have the following features:

                             •    Customizable cargo van capacity of up to 500 cubic feet;
                             •    Flexible range options from 110 miles to 330 miles;

                             •    High cargo efficiency: 25.6 cubic feet/ft length;

                             •    6.5 feet standing clearance with roll-up rear door for convenience; and
                             •    Estimated charging from 20% to 80% within 25 minutes.

                             Several other advantages to utilizing FF’s VPA include a floor mounted battery pack for low center of
                       gravity, low floor enabled by VPA that allows easy ingress, an all-wheel-drive option and rear steering for
                       enhanced maneuverability.




                                                                             166




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           185/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 187 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1383
                       Table of Contents
                             Additionally, FF’s technical solutions for advanced connectivity and user experience enable an easy
                       integration of the SLMD as another device in the logistics system. Such features will include:

                             •     Advanced connectivity and telematics for next-gen fleet management;

                             •     OTA upgrade capability;
                             •     Third party application integration on touch screen display;

                             •     Surround view cameras for improved visibility;

                             •     Equipped with Level 3 ready autonomy and ready-for-future capabilities; and
                             •     SLMD’s adaptive modular build enables additional use cases (utilities, tradesmen, and others) with
                                   minimal additional time or investment.

                       Manufacturing Strategy

                              FF plans to manufacture FF 91 series vehicles in its manufacturing facility in Hanford, California with an
                       annual capacity of 10,000 vehicles. In particular, once the Hanford, California manufacturing facility is fully
                       refurbished and built out, FF intends to manufacture core electrification components that are critical to the
                       production of FF 91, including the inverter, electric motor, battery modules, and complete battery packs at this
                       facility. In addition to these components, FF will conduct operations similar to traditional vehicle manufacturing
                       facilities such as body assembly, paint operations, final vehicle assembly, and end-of-line testing for FF 91 in
                       the Hanford manufacturing facility. FF intends for its vehicle engineering and manufacturing teams to work
                       alongside one another to streamline the feedback loop for rapid product enhancements and quality improvement
                       and will extensively utilize virtual manufacturing simulation methods to validate operations and improve the
                       manufacturing processes.

                             For additional capacity for production of FF 91 (i.e., exceeding 10,000 vehicles annually), FF can expand
                       production operations in Hanford or leverage its contract manufacturing partner in South Korea as needed. For
                       FF 81, FF plans to outsource direct vehicle production to its contract manufacturing partner in South Korea, as
                       FF believes outsourcing could reduce capital investment and accelerate its go-to-market strategy for launching
                       FF 81, while benefiting from the flexibility to scale volume to match demand level. FF may outsource the
                       production of FF 71 to its contract manufacture partner in South Korea or a manufacturing joint venture in
                       China. These plans align with FF’s asset-light, flexible manufacturing strategy. For more information about FF’s
                       manufacturing facility, see the discussion below under the heading “Facilities.” For more information about
                       FF’s memorandum of understanding for contract manufacturing in South Korea, see the discussion below under
                       the heading “Key Agreements and Partnerships.”

                       Sales, Delivery, and Servicing of Vehicle
                              As of the date hereof, FF has not yet sold any electric vehicles. FF plans to adopt a direct sales model that
                       utilizes a mix of online and offline presence to drive sales. FF’s offline sales network will consist of FF’s self-
                       owned stores and FF Partner-owned stores and showrooms. The self-owned stores are expected to establish FF
                       brand awareness, while the FF Partner-owned stores and showrooms are expected to expand the sales and
                       distribution network without substantial capital investment by FF.

                              FF plans to establish stores and showrooms in certain key markets, which may include Los Angeles, San
                       Francisco, New York, Miami, Beijing, Shanghai, Guangzhou, Shenzhen, London, Paris, and Oslo, among other
                       cities. These locations will operate as experiential showrooms for FF’s electric vehicle models and will provide
                       sales, aftersales, and charging services. The FF Partner-owned stores and showrooms will support FF’s online-
                       to-offline sales model, vehicle delivery, charging service and other user operations. To support its expansion
                       plan via FF Partner-owned stores and showrooms, FF has already signed memoranda of understanding with
                       automotive dealer groups such as Jolta in the U.S., and Harmony Auto, Topyoung, Huachi Fuwei, and Haipai in
                       China.

                             All purchase transactions will be processed online through FF’s website or mobile apps, while FF Partners
                       will support the process (including demonstration drives and providing vehicle information) and receive
                       compensation for sales based on sales territory and/or services performed. Users accessing FF.com can directly
                       purchase

                                                                               167




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              186/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 188 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1384
                       Table of Contents
                       the vehicle online and can choose their closest FF store or FF Partner-owned store and showroom for support.
                       Customers going to a FF Partner-owned store will be supported by staff and directed to FF.com for purchasing.
                       FF believes that once the reputation of FF’s vehicles has been established and users are familiar with FF
                       vehicles, an increasing share of the vehicle sales process is likely to be completed fully online. This will further
                       free up offline capacity and potentially increase productivity for FF’s Partner-owned stores. As FF will oversee
                       delivery of the vehicles, both FF stores and FF Partner-owned stores and showrooms will be able to run their
                       operations with lower on-site inventory, keeping them asset light.

                              The FF Partner-owned stores and showrooms will be the prioritized network for servicing FF’s vehicles,
                       which may include repair, maintenance, and bodywork services. FF will also contract with select third-party
                       service centers to ensure coverage and will deploy mobile service vans based on user demand. To quickly ramp
                       up its service capabilities, FF has already signed a memorandum of understanding with Formel D, a global
                       provider of “After Sales as a Service”. Additionally, FF users can benefit from FF’s connected remote service
                       platform that can address a majority of service issues, perform remote diagnosis and OTA updates, perform
                       artificial intelligence and predictive maintenance, and will be able to offer real-time service and repair status
                       update to vehicle users.

                       FF Suppliers

                              FF has partnered with tier-1 reputable, international suppliers in North America, Europe, and Asia. These
                       include: LG Chem, which provides lithium-ion battery cells according to FF’s specifications; Bosch, which
                       provides FF’s passive safety systems, and key components for brakes and ADAS systems; and BorgWarner,
                       which provides key components (rotor and stator) for FF’s drive units; ThyssenKrupp Presta for steering rack;
                       Ricardo for gearbox; and Joyson for airbags and seatbelts systems. FF has selected and on-boarded suppliers for
                       all critical parts for FF 91 (approximately 94% of the key components as of the date hereof). Although FF has
                       not approved secondary sources for key components of FF 91, it has identified possible secondary suppliers for
                       all key components. FF aims to obtain systems, components, raw materials, parts, manufacturing equipment,
                       and other supplies and services from suppliers which FF believes to be reputable and reliable.
                             To expand the capacity for production of FF 91 beyond FF’s Hanford plant, FF entered into a
                       memorandum of understanding to secure additional capacity for painted bodies through its contract
                       manufacturing partner in South Korea. The memorandum of understanding with the contract manufacturer in
                       South Korea also covers manufacturing of FF 81 in the same plant, thus significantly reducing investment. FF
                       aims to obtain systems, components, raw materials, parts, manufacturing equipment, and other supplies and
                       services from suppliers which FF believes to be reputable and reliable.

                       Intellectual Property

                              FF has significant capabilities in the areas of vehicle engineering, development and design, and has
                       developed a number of proprietary systems and technologies. As of December 31, 2020, FF has filed over 880
                       patent applications with approximately 550 patents issued worldwide, including approximately 150 issued in the
                       U.S. and 380 issued in China, and has over 700 trademark registrations worldwide. FF intends to continue to
                       file additional patent applications with respect to its technology. FF’s patented technology covers battery,
                       UI/UX, powertrain, ADAS, body, hardware/software platform and chassis. Key patents include FF’s inverter
                       assembly, fully-submerged battery cells for vehicle energy-storage systems, patented battery strings design,
                       integrated drive and motor assemblies, methods and apparatus for generating current commands for an interior
                       permanent magnet (“IPM”) motor and seamless vehicle access system. These key patents will expire in 2035 or
                       2036.

                       Key Agreements and Partnerships

                       Strategic Partnership with Myoung Shin, South Korea

                             On September 1, 2020, FF entered into a non-binding memorandum of understanding with Myoung Shin
                       in South Korea for the manufacturing of FF’s vehicles beyond FF’s own manufacturing capacity. Contract
                       manufacturing in South Korea can benefit from its very low or no tariffs on imports and exports to key target
                       markets. Production by Myoung Shin will be launched in the former General Motors plant with key retained

                                                                               168




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              187/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 189 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1385
                       Table of Contents
                       personnel in vehicle production and ramp-up. Myoung Shin has a production capacity of 270,000 vehicles per
                       year at its production plant. Pursuant to the memorandum of understanding, Myoung Shin is anticipated to
                       reserve a production capacity for FF 81 and FF 91 body parts, consistent with the final targeted production
                       volumes.

                       Strategic Partnership with a Tier-1 City in China

                              FF entered into a non-binding memorandum of understanding with a tier-1 city in China (affiliated entities
                       of which are subscribers in the Private Placement) in September 2020, pursuant to which FF intends to establish
                       a joint venture company (the “JV”) in that city. This joint venture is expected to be managed and controlled by
                       FF. The proposed strategic partnership is subject to the condition that FF will receive capital of no less than
                       $500 million through Private Placement and/or the Business Combination and agreement by the parties on
                       binding definitive documentation. In December 2020, the JV was established initially as an entity wholly-
                       owned by FF, which is intended to primarily engage in the manufacturing of FF’s high-end Internet smart
                       electric vehicles, with targeted total annual maximum production capacity to be 250,000 units, to be achieved in
                       two phases in the second quarter of 2025 and the fourth quarter of 2026.

                       Potential Partnership with Geely Holding

                             In December 2020, FF entered into a non-binding memorandum of understanding with Zhejiang Geely
                       Holding Group Co., Ltd. (“Geely Holding”), who is also a subscriber in the Private Placement, pursuant to
                       which the parties contemplate a strategic cooperation in various areas including engineering, technology, supply
                       chain and contract manufacturing.
                             In January 2021, FF, the JV, a subsidiary of FF, and Geely Holding entered into a cooperation framework
                       agreement and a license agreement that set forth the major commercial understanding of the proposed
                       cooperation among the parties in the areas of potential investment into the JV, engineering, technology and
                       contract manufacturing support. The foregoing framework agreement and the license agreement may be
                       terminated if the parties fail to enter into the joint venture definitive agreement or to close the Merger
                       Agreement and related transactions.

                       Strategic Partnerships on FF Partner Stores and Other Sales and Service

                       FF Partner Stores in the U.S.

                             FF has entered into a non-binding memorandum of understanding with Jolta for setting up FF Partner-
                       owned stores in the U.S. for vehicle sales. The memorandum of understanding contemplates a coverage by Jolta
                       of approximately 15 major U.S. cities by 2025 and 30 major U.S. cities going forward.

                       FF Partner Stores in China

                             FF has entered into a non-binding memorandum of understanding with each of Harmony Auto, Topyoung,
                       Huachi Fuwei, and Haipai to establish Partner-owned stores in more than 30 major cities in China for vehicle
                       sales and service.

                       After-Sales and Service Offering
                             FF has entered into a non-binding memorandum of understanding with Formel D for setting up FF’s after-
                       sales and service offering in addition to FF’s Partner-owned stores and FF’s stores for the U.S., China and
                       European markets. The memorandum of understanding contemplates that Formel D will provide services for FF
                       in more than 15 major U.S. cities, more than 10 major cities in China and more than 10 major European
                       countries.

                                                                             169




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           188/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 190 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1386
                       Table of Contents

                       Facilities
                              FF leases all of its facilities. The following table sets forth the location, approximate size, primary use and
                       lease term of FF’s major facilities.

                                                  Approximate
                                                 Size (Building)                                                              Lease
                                                    in Square                                                               Expiration
                       Location                        Feet                           Primary Use                              Date
                       Gardena, California      146,765            Global headquarters, research and development,      April 30, 2022
                                                                   office
                       Hanford, California      1,100,000          Manufacturing                                       December 31, 2027
                       Beijing, China           13,142             Administrative services, research and               December 14, 2021
                                                                   development, strategic planning
                       Guangzhou, China         1,363              Administrative services, research and               September 30, 2021
                                                                   development, strategic planning
                       Shanghai, China          1,189              Administrative services, research and               July 14, 2021
                                                                   development, strategic planning
                       Shanghai, China          377                Administrative services, research and               July 11, 2021
                                                                   development, strategic planning

                             FF expects construction and refurbishment of the Hanford manufacturing facility to be completed by nine
                       months after the closing of the Business Combination. The facility is planned to have a body shop, a paint shop,
                       component manufacturing and an assembly line. The Hanford manufacturing facility is approximately 1.1
                       million square feet and, once it is built out, is expected to have the capacity to support a production of 10,000
                       vehicles per year.

                       Employees

                              As of the date hereof, FF has 288 active employees globally. A majority of FF’s employees are engaged in
                       research and development and related engineering, manufacturing, and supply chain functions. FF plans to ramp
                       up additional hiring efforts for its targeted vehicle production and delivery. FF’s targeted hires typically have
                       significant experience working for reputable OEMs, software, internet, consumer electronics and artificial
                       intelligence companies, as well as tier-one automotive suppliers and engineering firms. FF has not experienced
                       any work stoppages and considers its relationship with its employees to be good. None of FF’s employees are
                       subject to a collective bargaining agreement or represented by a labor union.
                              The FF team is composed of experienced talent from a variety of industry backgrounds and nationalities
                       with a common goal of creating highly innovative and unique products. FF’s human capital resources objectives
                       include, as applicable, identifying, recruiting, retaining, incentivizing and integrating existing and additional
                       employees. FF has a competitive equity incentive plan to promote its core values through ownership and to
                       attract, retain and motivate its exceptional employees.

                       Governmental Regulations, Programs and Incentives

                             FF operates in an industry that is subject to extensive environmental regulation, which has become more
                       stringent over time. The laws and regulations to which FF is subject govern, among others, vehicle emissions
                       and the storage, handling, treatment, transportation and disposal of hazardous materials and the remediation of
                       environmental contamination. Compliance with such laws and regulations at an international, regional, national,
                       provincial and local level is critical to FF’s ability to continue its operations.

                             Environmental standards applicable to FF are established by the laws and regulations of the countries in
                       which FF operates, standards adopted by regulatory agencies and the permits and licenses issued to FF. Each of
                       these sources is subject to periodic modifications and comprise what FF anticipates will be increasingly
                       stringent requirements. Violations of these laws, regulations or permits and licenses may result in substantial
                       administrative, civil or even criminal fines, penalties and orders to cease any violating operations or to conduct
                       or pay for corrective work. In some instances, violations may also result in the suspension or revocation of
                       permits or licenses.

                                                                                170




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                189/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 191 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1387
                       Table of Contents

                       Vehicle Safety and Testing Regulation
                             FF vehicles will be subject to, and must comply with, numerous regulatory requirements established by
                       the National Highway Traffic Safety Administration (“NHTSA”), including all applicable U.S. Federal Motor
                       Vehicle Safety Standards (“FMVSS”). As a manufacturer, FF must self-certify that its vehicles meet all
                       applicable FMVSSs before the vehicles are sold in the U.S. There are many FMVSSs that will apply to FF
                       vehicles, such as crash-worthiness requirements, crash avoidance requirements and electric vehicle
                       requirements (i.e., limitations on electrolyte spillage, battery retention and avoidance of electric shock after
                       certain crash tests). FF’s future vehicles must fully comply with all applicable FMVSSs. Additionally, there are
                       regulatory changes being considered for several FMVSSs, and FF must comply with all such FMVSS
                       regulations.

                             In addition to FMVSS, FF will also be required to comply with other federal laws administered by
                       NHTSA, including the Corporate Average Fuel Economy (“CAFE”) standards, Theft Prevention Act
                       requirements, consumer information labeling requirements, early warning reporting requirements regarding
                       warranty claims, field reports, death and injury reports and foreign recalls and owners’ manual requirements. FF
                       must also comply with the Automobile Information and Disclosure Act, which requires manufacturers of motor
                       vehicles to disclose certain information regarding the manufacturer’s suggested retail price, optional equipment
                       and pricing. Further, this law allows inclusion of city and highway fuel economy ratings, as determined by EPA,
                       as well as crash test ratings as determined by NHTSA.

                              FF vehicles sold outside of the U.S. are subject to similar foreign safety, environmental, and other
                       regulations. If those regulations and standards are different from those applicable in the U.S., FF will redesign
                       and/or retest its vehicles. For example, the European Union (“E.U.”) has established new approval and
                       oversight rules requiring that a national authority certify compliance with heightened safety rules, emissions
                       limits and production requirements before vehicles can be sold in each E.U. member state, the initial of which
                       rules were rolled out on September 1, 2020, and there is also regulatory uncertainty regarding how these rules
                       will impact sales in the United Kingdom given its recent withdrawal from the E.U. These changes could impact
                       the rollout of new vehicle features in Europe. FF vehicles sold in China will be subject to compulsory product
                       certification by certification authorities designated by the State Certification and Accreditation Administration
                       Committee. Additionally, for FF vehicles to be approved for manufacture and sale in China, FF vehicles will
                       need to be added to the Announcement of Vehicle Manufacturers and Products issued by the Ministry of
                       Industry and Information Technology (“MIIT”) of China, by showing compliance with the relevant safety and
                       technical requirements and other conditions, including among others, the Administrative Rules on the
                       Admission of New Energy Vehicle Manufacturers and Products and the Administrative Rules on the Admission
                       of Passenger Vehicles Manufacturer and Products, and passing the review by the MIIT.

                       Battery Safety and Testing Regulations
                             FF’s battery packs must conform to mandatory regulations governing the transport of “dangerous goods”
                       that may present a risk in transportation, which includes lithium-ion batteries, and are subject to regulations
                       issued by the Pipeline and Hazardous Materials Safety Administration. (“PHMSA”). These regulations are
                       based on the UN Recommendations on the Safe Transport of Dangerous Goods Model Regulations and related
                       UN Manual Tests and Criteria. The regulations vary by mode of transportation when these items are shipped,
                       such as by ocean vessel, rail, truck or air. FF will complete the applicable transportation tests for its battery
                       packs, demonstrating its compliance with applicable regulations. FF uses lithium-ion cells in its high-voltage
                       battery packs. The use, storage and disposal of FF’s battery packs is regulated under federal law. FF will enter
                       into agreements with third-party battery recycling companies to recycle FF’s battery packs.

                       Environmental Credits

                             In connection with the production, delivery, and placement into service of FF’s zero-emission vehicles, FF
                       will earn tradable credits. FF may sell FF future credits to automotive companies and other regulated entities
                       who can use the credits to comply with emission standards and other regulatory requirements. For example,
                       under California’s Zero Emission Vehicle Regulation and those of states that have adopted California’s
                       standards, vehicle manufacturers are required to earn or purchase credits, referred to as ZEV credits, for
                       compliance with their annual regulatory requirements. These laws provide that automakers may bank or sell to
                       other regulated parties their excess credits if they earn more credits than the minimum quantity required by
                       those laws. FF may also earn other types of salable regulatory credits in the U.S. and abroad, including
                       greenhouse gas, fuel economy, and clean fuels credits.

                                                                              171




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           190/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 192 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1388
                       Table of Contents

                       EPA Emissions and Certification
                              The U.S. Clean Air Act requires that FF obtain a Certificate of Conformity issued by the U.S.
                       Environmental Protection Agency (“EPA”) or a California Executive Order issued by the California Air
                       Resources Board (“CARB”) certifying that FF vehicles comply with all applicable emissions requirements. A
                       Certificate of Conformity is required for vehicles sold in states covered by the Clean Air Act’s standards. A
                       CARB Executive Order is required for vehicles sold in states that have adopted California’s stricter standards
                       for emissions controls related to new vehicles and engines sold in such states. States that have adopted the
                       California standards as approved by EPA also recognize the CARB Executive Order for sales of vehicles. In
                       addition to California, there are 13 other states that have either adopted or are in the process of adopting the
                       stricter California standards, including New York, Massachusetts, Vermont, Maine, Pennsylvania, Connecticut,
                       Rhode Island, Washington, Oregon, New Jersey, Maryland, Delaware and Colorado. FF is required to seek an
                       EPA Certificate of Conformity for vehicles sold in states covered by the Clean Air Act’s standards or a CARB
                       Executive Order for vehicles sold in California or any of the other 13 states identified above that have adopted
                       the stricter California standards.

                       Regulation — Self Driving

                             There are no federal U.S. regulations pertaining to the safety of self-driving vehicles; however, the
                       NHTSA has established recommended guidelines. Certain U.S. states have legal restrictions on self-driving
                       vehicles, and many other states are considering them. This patchwork increases the legal complexity for FF’s
                       vehicles. In Europe, certain vehicle safety regulations apply to self-driving braking and steering systems, and
                       certain treaties also restrict the legality of certain higher levels of self-driving vehicles. Self-driving laws and
                       regulations are expected to continue to evolve in numerous jurisdictions in the U.S. and foreign countries, and
                       may create restrictions on self-driving features that FF develops.

                       Automobile Manufacturer and Dealer Regulation

                             U.S. state laws regulate the manufacture, distribution and sale of automobiles, and generally require motor
                       vehicle manufacturers and dealers to be licensed in order to sell vehicles directly to consumers in the state. FF
                       will need to secure dealer licenses (or their equivalent) and engage in sales activities for its self-owned stores
                       and service centers, while partners in certain states will support by providing services via partner-owned stores
                       and showrooms.
                              In China, automobile suppliers and dealers are required to receive a business license and file and update
                       the relevant information through the information management system for the national automobile circulation
                       operated by the competent commerce department in China. Additionally, according to the Administrative
                       Measures on Automobile Sales, automobile suppliers and dealers shall sell automobiles, spare parts and other
                       related products that are in compliance with relevant provisions and standards of the state, and the dealers shall,
                       in an appropriate manner, expressly indicate the prices of automobiles, spare parts and other related products as
                       well as the rates of charges for various services on their business premises, and shall not sell products at higher
                       prices or charge other fees without express indication.

                       Competition

                              FF has experienced, and expects to continue to experience, intense competition from several companies,
                       particularly as the transportation sector increasingly shifts towards low-emission, zero-emission or carbon
                       neutral solutions. Many established and new automobile manufacturers have entered or have announced plans
                       to enter the alternative fuel and electric vehicle market. Many major automobile manufacturers, such as Tesla,
                       Porsche, Mercedes and Audi, have electric vehicles available today. Other current and prospective automobile
                       manufacturers are also developing electric vehicles, for example Nio, xPeng, Li Auto, Canoo and Fisker, among
                       others. In addition, several manufacturers offer hybrid vehicles, including plug-in versions. FF directly
                       competes with other pure-play electric vehicle companies targeting the high-end segment, while also competing
                       to a lesser extent with new energy vehicles (“NEVs”) and internal combustion engine (“ICE”) vehicles in the
                       mid- to high-end segment offered by traditional OEMs. FF believes the primary competitive factors in the
                       electric vehicle market include, but are not limited to:

                             •     pricing;
                             •     technological innovation;

                                                                                172




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              191/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 193 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1389
                       Table of Contents
                             •     vehicle performance, quality and safety;

                             •     space, comfort and user experience;

                             •     service and charging options;
                             •     design, styling and interior materials; and

                             •     manufacturing efficiency.

                              FF believes that it will compete favorably with its competitors on the basis of these factors. However,
                       most of FF’s current and potential competitors have greater financial, technical, supply chain, manufacturing,
                       marketing, and other resources than FF. They may be able to deploy greater resources to the design,
                       development, manufacturing, supply chain, distribution, promotion, sales, marketing, and support of their
                       electric vehicles. Additionally, FF’s competitors may also have greater name recognition, longer operating
                       histories, lower cost of materials, larger sales forces, broader customer and industry relationships, and other
                       resources than FF does.

                       Legal Proceedings and Vendor Trust
                             From time to time, FF may become involved in legal proceedings arising in the ordinary course of
                       business. In the past, FF has been involved in litigation with contractors and suppliers when FF failed to make
                       overdue payments due to cash constraints FF faced, certain of which were settled through the Vendor Trust FF
                       established on April 29, 2019. In exchange for contributing accounts receivable to the Vendor Trust, the
                       participating vendors are required to refrain from bringing legal claims regarding any overdue payment and
                       forbear from exercising remedies on any payables tendered to or accepted by the Vendor Trust. FF’s suppliers
                       and contractors holding aggregate past due payables of approximately US$116.1 million participated in the
                       Vendor Trust and received interests in the Trust. Certain FF suppliers and contractors also received interests in
                       the Trust related to approximately $25.0 million of purchase orders for goods and services to be provided in the
                       future. During September and October 2020, FF paid an aggregate of US$4.5 million to the Vendor Trust, thus
                       reducing the aggregate past due principal payables and purchase orders held by the Vendor Trust to
                       approximately US$136.6 million. In the fourth quarter of 2020, the Vendor Trust agreed to amend the
                       agreement governing the Vendor Trust to permit the conversion of the interests in the Vendor Trust to equity
                       interests in PSAC in connection with the Business Combination.

                              Additionally, FF’s China subsidiaries are involved in 90 proceedings or disputes in China. Substantially
                       all of the claims arose out of those subsidiaries’ ordinary course of business, involving lease contract, third-
                       party suppliers or vendors, or labor disputes. The amounts claimed by the parties in the disputes involving FF’s
                       China subsidiaries range from $1,000 to $5.2 million.

                             FF is also involved in a lawsuit brought by a former employee alleging fraudulent inducement and
                       wrongful termination, seeking damages, including $6.4 million of unpaid compensation and immediate vesting
                       of 20 million FF shares.
                             Other than disclosed herein, FF is currently not a party to any legal proceedings the outcome of which, if
                       determined adversely to FF, would individually or in the aggregate be reasonably expected to have a material
                       adverse effect on FF’s business, financial condition, or results of operations.

                                                                                 173




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           192/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 194 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1390
                       Table of Contents

                                 FF’S MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION
                                                    AND RESULTS OF OPERATIONS
                            Unless context otherwise requires, all references in this section to “FF Intelligent Mobility Global
                       Holdings Ltd.” “FF” “we,” “us,” “our,” or “its” refer to FF Intelligent Mobility Global Holdings Ltd. and its
                       consolidated subsidiaries.

                              The following discussion and analysis is intended to help the reader understand FF’s results of operations
                       and financial condition. This discussion and analysis is provided as a supplement to, and should be read in
                       conjunction with, the section entitled “Selected Historical Financial Information of FF”, the section entitled
                       “Unaudited Pro Forma Condensed Combined Information”, and FF’s consolidated financial statements and
                       notes thereto included elsewhere in this proxy statement/consent solicitation statement/prospectus. Some of the
                       information contained in this discussion and analysis or set forth elsewhere in this proxy statement/consent
                       solicitation statement/prospectus, including information with respect to FF’s plans and strategy for FF’s
                       business, includes forward-looking statements that involve risks and uncertainties. FF’s actual results may
                       differ materially from management’s expectations as a result of various factors, including but not limited to
                       those discussed in the sections entitled “Risk Factors” and “Forward Looking Statements.” The objective of
                       this section is to provide investors an understanding of the financial drivers and levers in FF’s business and
                       describe the financial performance of the business.

                       Overview

                             FF is a California-based global shared intelligent mobility ecosystem company founded in 2014 with a
                       vision to disrupt the automotive industry.
                             With headquarters in Los Angeles, California, FF designs and engineers next-generation smart electric
                       connected vehicles. FF intends to manufacture vehicles at its production facility in Hanford, California, with
                       additional future production capacity needs addressed through a contract manufacturing partner in South Korea.
                       FF has additional engineering, sales, and operational capabilities in China and plans to develop its
                       manufacturing capability in China through a joint venture.

                             Since its founding, FF has created major innovations in technology and products, and a user centered
                       business model. These innovations are enabling FF to set new standards in luxury and performance that will
                       enhance quality of life and redefine the future of intelligent mobility.

                             FF’s innovations in technology include its proprietary VPA, propulsion system and I.A.I system. The
                       following combination of capabilities of FF’s products, technology, team, and business model distinguish FF
                       from its competitors:
                             •     FF has designed and developed a breakthrough mobility platform — its proprietary VPA.

                             •     FF’s propulsion system provides a leading competitive edge in acceleration and range enabled by an
                                   industry-leading inverter design, battery pack gravimetric energy density and gravimetric power
                                   density.

                             •     FF’s advanced I.A.I. technology offers high-performance computing, high speed internet
                                   connectivity, OTA updated, an open ecosystem for third party application integration, and a Level 3
                                   autonomous driving-ready system, in addition to several other proprietary innovations that enable
                                   FF to build an advanced highly personalized user experience.
                             •     Since inception, FF has developed a portfolio of intellectual property, established its proposed
                                   supply chain and assembled a global team of automotive and technology experts and innovators to
                                   achieve its goal of redefining the future of the automotive industry. As of the date hereof, FF has
                                   filed over 880 patents, and has been granted over 550 patents.

                             •     FF’s B2C (business-to-customer) passenger vehicle launch pipeline over the next five years includes
                                   FF 91 series, FF 81 series, and FF 71 series. Below are the intended launch dates of each vehicle:

                             •     FF intends to commercially launch FF 91 within twelve months after closing of the Business
                                   Combination. FF believes that FF 91 is the first fully connected car with individual connectivity that
                                   will provide each passenger a unique and personalized experience.

                                                                              174




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            193/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 195 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1391
                       Table of Contents
                             •     FF plans to commercially launch its second passenger vehicle, FF 81, in 2023, which will be a
                                   premium mass market electric vehicle positioned to compete against Tesla Model S and Model X,
                                   BMW 5-series, and Nio ES8.

                             •     FF plans to develop a mass market passenger vehicle, FF 71, expected to launch in 2024. FF 71 will
                                   integrate full connectivity and advanced technology into a smaller vehicle size and is positioned to
                                   compete against Tesla Model 3 and Model Y, and BMW 3-series.

                             •     FF plans to develop a Smart Last Mile Delivery vehicle to address the high growth last mile
                                   delivery opportunity particularly in Europe, China and the U.S. FF’s modular VPA facilitates entry
                                   into the last mile delivery segment, allowing FF to expand its total addressable market and avenues
                                   of growth. FF plans to launch the FF SLMD vehicles in 2023.
                             FF has adopted a hybrid manufacturing strategy consisting of its refurbished manufacturing facility in
                       Hanford, California as well as collaborating with a reputable contract manufacturing partner in South Korea. FF
                       has established a framework agreement to explore the possibility of additional manufacturing capacity in China
                       through a joint venture. All passenger vehicles as well as the Smart Last Mile Delivery vehicle are expected to
                       be available for sales in the U.S., China, and Europe.

                       Impact of COVID-19 on FF’s Business

                             There continues to be worldwide impact from the COVID-19 pandemic. The impact of COVID-19
                       includes changes in consumer and business behavior, pandemic fears, market downturns, and restrictions on
                       business and individual activities has created significant volatility in the global economy and has led to reduced
                       economic activity. The spread of COVID-19 has also created a disruption in the manufacturing, delivery and
                       overall supply chain of vehicle manufacturers and suppliers and has led to a global decrease in vehicle sales in
                       markets around the world.

                              The pandemic has resulted in government authorities implementing numerous measures to try to contain
                       the virus, such as travel bans and restrictions, quarantines, stay-at-home or shelter-in-place orders, and business
                       shutdowns. For example, FF’s employees based in California have been subject to stay-at-home orders from
                       state and local governments. These measures may adversely impact FF’s employees and operations and the
                       operations of FF’s suppliers and business partners and could negatively impact the construction schedule of
                       FF’s manufacturing facility and the production schedule of FF 91. In addition, various aspects of FF’s business
                       and manufacturing facility cannot be conducted remotely. These measures by government authorities may
                       remain in place for a significant period of time and could adversely affect FF’s construction and manufacturing
                       plans, sales and marketing activities, and business operations.
                             In response to the pandemic, congress passed the Coronavirus Aid, Relief, and Economic Security Act
                       (the “CARES Act”) administered by the United States Small Business Administration. Under the terms of the
                       CARES Act, recipients can apply for and receive forgiveness for all or a portion of loans granted under
                       the Paycheck Protection Program (the “PPP”). Such forgiveness is determined, based on the use
                       of loan proceeds for certain permissible purposes as set forth in the PPP, including, but not limited to, payroll
                       costs (as defined under the PPP) and mortgage interest, rent or utility costs (collectively, “Qualifying
                       Expenses”), and on the maintenance of employee and compensation levels during the eight-week period
                       following the funding of the PPP Loan. However, no assurance is provided that we will be able to obtain
                       forgiveness of the PPP Loan in whole or in part. In 2020, FF received a PPP loan of $9,168.

                              The vaccine is being administered, however supplies are short. Any resurgence may slow down FF’s
                       ability to ramp-up FF’s production program on time to satisfy investors and potential customers. Any delay to
                       production will delay FF’s ability to launch FF 91 and begin generating revenue. The COVID-19 pandemic
                       could limit the ability of FF’s suppliers and business partners to perform, including third party suppliers’ ability
                       to provide components and materials used in FF 91. FF may also experience an increase in the cost of raw
                       materials. FF does not anticipate any material impairments as a result of COVID-19, however, FF will continue
                       to evaluate on an ongoing basis. Even after the COVID-19 pandemic has subsided, FF may continue to
                       experience an adverse impact to its business as a result of the global economic impact and any lasting effects on
                       the global economy, including any recession that has occurred or may occur in the future. Refer to Part II,
                       Item 1A. Risk Factors for a full discussion of the risks associated with the COVID-19 pandemic.

                                                                               175




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              194/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 196 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1392
                       Table of Contents

                       Business Combination and Public Company Costs
                             On January 27, 2021, FF, PSAC and Merger Sub entered into the Merger Agreement, Pursuant to the
                       Merger Agreement, at the closing of the Business Combination, Merger Sub (a newly-formed, wholly-owned,
                       direct subsidiary of PSAC formed solely for purposes of the Merger) will be merged with and into FF (the
                       “Merger”), with FF continuing as the surviving company under the Companies Act following the Merger, as a
                       wholly-owned subsidiary of PSAC and the separate corporate existence of Merger Sub shall cease. Upon
                       completion of the Business Combination, FF will be the successor registrant with the SEC, meaning that FF’s
                       financial statements for previous periods will be disclosed in the registrant’s future periodic reports filed with
                       the SEC.

                              While the legal acquirer in the Merger Agreement is PSAC, for financial accounting and reporting
                       purposes under GAAP, FF will be the accounting acquirer and the Business Combination will be accounted for
                       as a “reverse recapitalization.” A reverse recapitalization does not result in a new basis of accounting, and the
                       financial statements of the combined entity represent the continuation of the financial statements of FF in many
                       respects. Under this method of accounting, PSAC will be treated as the “acquired” company for financial
                       reporting purposes. For accounting purposes, FF will be deemed to be the accounting acquirer in the transaction
                       and, consequently, the transaction will be treated as a recapitalization of FF (i.e., a capital transaction involving
                       the issuance of stock by PSAC for the stock of FF). Accordingly, the consolidated assets, liabilities and results
                       of operations of FF will become the historical financial statements of New FF, and PSAC’s assets, liabilities and
                       results of operations will be consolidated with FF’s beginning on the acquisition date. Operations prior to the
                       Business Combination will be presented as those of FF in future reports. The net assets of PSAC will be
                       recognized at historical cost (which is expected to be consistent with carrying value), with no goodwill or other
                       intangible assets recorded.

                             Upon consummation of the Business Combination and the closing of the Private Placement, the most
                       significant change in FF’s future reported financial position and results of operations is expected to be an
                       estimated increase in cash (as compared to FF’s balance sheet as of December 31, 2020) of approximately
                       $500.8 million, assuming maximum stockholder redemptions of 22,352,059 of the Public Shares, or
                       $730.7 million, assuming no redemptions, including up to $795.0 million in gross proceeds from the Private
                       Placement by the Subscription Investors. Total direct and incremental transaction costs of PSAC and FF are
                       estimated at approximately $87.4 million, $63.0 million will be expensed as part of the Business Combination
                       and the remaining $24.8 million is determined to be equity issuance costs and offset to additional-paid-in-
                       capital.
                             As a consequence of the Business Combination, FF will become the successor to an SEC-registered and
                       Nasdaq-listed company which will require FF to hire additional personnel and implement procedures and
                       processes to address public company regulatory requirements and customary practices. FF expects to incur
                       additional annual expenses as a public company for, among other things, directors’ and officers’ liability
                       insurance, director fees and additional internal and external accounting, legal and administrative resources,
                       including increased audit and legal fees.

                       Components of FF’s Results of Operations

                       Key Factors Affecting Operating Results

                             FF’s performance and future success depend on several factors that present significant opportunities but
                       also pose risks and challenges, including those discussed below and in the section titled “Risk Factors.”

                       Faraday Future Vehicle Launch

                             FF expects to derive revenue from FF 91, which is anticipated to launch twelve months after the closing
                       of the Business Combination. FF plans to build out and manufacture FF 91 in its own manufacturing facility in
                       Hanford, California with an annual capacity of 10,000 vehicles. Additionally, FF 81, FF 71 and Smart Last Mile
                       Delivery electrical vehicle models are in development and are planned to release after the FF 91.

                                                                               176




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               195/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 197 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1393
                       Table of Contents

                       Production and Operations
                             FF expects to incur significant operating costs that will impact its future profitability, including research
                       and development expenses as it introduces new models and improves existing models, capital expenditures in
                       the expansion of its manufacturing capacities, additional operating costs and expenses for production ramp-up,
                       raw material procurement costs, general and administrative expenses as it scales its operations, interest expense
                       from debt financing activities and selling and distribution expenses as it builds its brand and markets vehicles.
                       In addition, it may incur significant costs in connection with its services once it delivers FF 91, including
                       servicing and warranty costs. FF’s ability to become profitable in the future will not only depend on its ability to
                       successfully market the vehicles, but also to control the costs.

                             To date, FF has not yet sold any electric vehicles. As a result, FF will require substantial additional capital
                       to develop products and fund operations for the foreseeable future. Until FF can generate sufficient revenue
                       from product sales, FF expects to finance operations through a combination of existing cash on hand, public
                       offerings, private placements and debt financings. The amount and timing of future funding requirements will
                       depend on many factors, including the pace and results of development efforts. Any delays in the successful
                       completion of manufacturing facilities will impact FF’s ability to generate revenue. For additional discussion of
                       FF’s ability to continue as a going concern, see the section titled “Liquidity and Capital Resources and Going
                       Concern” in Note 2 of the notes to FF’s consolidated financial statements included elsewhere in this proxy
                       statement/consent solicitation statement/prospectus and for further details on liquidity, please see the “Liquidity
                       and Capital Resources” section below.

                       Revenues

                             FF is a development stage company and has not generated any revenue to date. FF’s anticipated
                       introduction of FF 91, its first vehicle launch, is expected to generate the majority of FF’s future revenue while
                       other vehicles are in development.

                       Operating Expenses

                       Research and Development
                             Research and development activities represent a significant part of FF’s business. FF’s research and
                       development efforts focus on the design and development of FF’s electric vehicles and continuing to prepare its
                       prototype electric vehicle to exceed industry standards for compliance, innovation and performance.
                       Additionally, research and development expenses consist of personnel-related costs (including salaries, bonuses,
                       benefits, and stock-based compensation) for FF’s employees focused on research and development activities,
                       other related costs, depreciation and an allocation of FF’s general overhead. FF expects research and
                       development expenses to increase in absolute dollars as FF continues to develop vehicles, raises capital, and
                       anticipates an increase in activities in the U.S. and China which is where FF’s research and development
                       operations are primarily located.

                       Sales and Marketing

                             Sales and marketing expenses consist primarily of personnel-related costs (including salaries, bonuses,
                       benefits and stock-based compensation) for FF’s employees focused on sales and marketing, costs associated
                       with sales and marketing activities, and an allocation of FF’s general overhead. Marketing activities include
                       related expenses to introduce the brand and the electric vehicle prototype to the market. FF expects selling and
                       marketing expenses to continue to increase in absolute dollars as FF brings its electric vehicles to market and
                       seeks to generate sales.

                       General and Administrative

                              General and administrative expenses consist primarily of personnel-related costs, (including salaries,
                       bonuses, benefits and stock-based compensation) for employees associated with administrative services such as
                       legal, human resources, information technology, accounting and finance, other related costs, and legal loss
                       contingency expenses, which are FF’s estimates of future legal settlements. These expenses also include certain
                       third-party consulting services, certain facilities costs, and any corporate overhead costs not allocated to other
                       expense categories. FF expects its general and administrative expenses to increase in absolute dollars as FF
                       continues to grow its business. FF also anticipates that it will incur additional costs for employees and third-
                       party consulting services related to preparations to become and operate as a public company.

                                                                               177




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               196/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 198 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1394
                       Table of Contents

                       Loss on Disposal of Asset Held for Sale
                             Loss on disposal of asset held for sale consists of the loss on the sale of the Nevada property classified as
                       held for sale property in 2019. No similar activity was recorded in 2020 and as of December 31, 2020 no assets
                       were held for sale. Activity ceased in 2019 and FF does not anticipate any further activity in future periods.

                       Gain on Cancellation of Land Use Rights
                             Gain of cancellation of land use rights consists of the gain on cancellation of land use rights in China.
                       Activity ceased in 2019 and FF does not anticipate any further activity in future periods.

                       Loss on Disposal of Property and Equipment
                            Loss on the disposal of property and equipment consists of losses on the disposal of property and
                       equipment.

                       Gain on Expiration of Put Option
                              Gain on expiration of put option consists of the derecognition of the Easy Go put options which were held
                       as a liability at fair value and expired in February of 2019. FF does not anticipate any further activity in future
                       periods.

                       Change in Fair Value Measurement of Related Party Notes Payable and Notes Payable
                             Change in fair value measurement of related party notes payable and notes payable consists of the charges
                       and gains to fair value measurements of certain financial instruments which FF has elected to hold at fair value.
                       FF expects changes in fair value measurement of related party notes payable and notes payable activity to
                       decrease with the Business Combination as the liabilities are expected to convert to equity. Until they convert,
                       FF expects fluctuation with market conditions.

                       Change in Fair Value Measurement of The9 Conditional Obligation
                             Change in fair value measurement of the9 conditional obligation consists of the charges and gains to fair
                       value measurements of The9 conditional obligation which FF has elected to hold at fair value. FF expects
                       changes in fair value measurement The9 conditional obligation activity to decrease with the Business
                       Combination as the liabilities are expected to convert to equity. Until they convert, FF expects fluctuation with
                       market conditions.

                       Gain on Extinguishment of Related Party Notes Payable, Notes Payable and Vendor Payables in Trust
                             Gain on extinguishment of related party notes payable, notes payable and vendor payables in trust consists
                       of the gain from debt amendments which resulted in the application of extinguishment accounting.

                       Other expense, net
                             Other expense, net consists of foreign currency transaction gains and losses and other expenses such as
                       bank fees and late charges. Foreign currency transaction gains and losses are generated by settlements of
                       invoices denominated in currencies other than the reporting currency. FF expects other expense to fluctuate as
                       FF continues to transact internationally.

                       Related Party Interest Expense
                            Related party interest expense consists of interest expense on notes payable with related parties. FF
                       expects related party interest expense to decrease significantly, as the majority of related party notes payable
                       convert to equity upon completion of the Business Combination.

                       Interest Expense
                            Interest expense primarily consists of interest on outstanding notes payable, capital leases, certain supplier
                       payables and related to FF’s vendor payables in trust. FF expects interest expense to decrease significantly, as
                       the majority of notes payable and all of the vendor payables in trust convert to equity upon completion of the
                       Business Combination.

                                                                               178




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             197/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 199 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1395
                       Table of Contents

                       Results of Operations (amounts in thousands, except share and per share data)
                              To date, FF has not generated any revenue from the design, development, manufacturing, engineering and
                       sale or distribution of electric vehicles. Please refer to Part II, Item 1A. Risk Factors for a full discussion on
                       risks and uncertainties related to cost.

                       Comparison of the Years Ended December 31, 2020 and 2019

                                                                                                           Year Ended December 31,
                                                                                                            2020              2019
                       Consolidated Statements of Operations
                       Operating expenses
                       Research and development                                                       $      20,186      $      28,278
                       Sales and marketing                                                                    3,672                5,297
                       General and administrative                                                            41,071             71,167
                       Loss on disposal of asset held for sale                                                     —            12,138
                       Gain on cancellation of land use rights                                                     —           (11,467)
                       Loss on disposal of property and equipment                                                  10              4,843
                         Total operating expenses                                                            64,939            110,256


                       Loss from operations                                                                 (64,939)          (110,256)
                       Gain on expiration of put option                                                            —            43,239
                       Change in fair value measurement of related party notes payable and notes
                         payable                                                                              (8,948)          (15,183)
                       Change in fair value measurement of The9 conditional obligation                        3,872                  —
                       Gain on extinguishment of related party notes payable, notes payable and
                         vendor payables in trust, net                                                        2,107                  —
                       Other expense, net                                                                     (5,455)                —
                       Related party interest expense                                                       (38,995)           (34,074)
                       Interest expense                                                                     (34,724)           (25,918)
                       Loss before income taxes                                                            (147,082)          (142,192)
                       Income tax provision                                                                        (3)                (3)
                            Net loss                                                                  $    (147,085) $        (142,195)

                       Research and Development

                                                                      Year Ended December 31,                       Change
                                                                        2020             2019             Amount               %
                       Research and development                   $        20,186 $          28,278 $        (8,092)             (28.6)%

                             The decrease in research and development expense for the year ended December 31, 2020 was due
                       primarily to a decrease in personnel expenses of $7,804 due to a decrease in headcount and temporary salary
                       reductions, a decrease in materials of $200 and a decrease of $153 of other expenses such as depreciation
                       expense, software subscriptions, freight and delivery costs and repairs and maintenance.

                       Sales and Marketing

                                                                      Year Ended December 31,                       Change
                                                                        2020             2019             Amount               %
                       Sales and marketing                        $            3,672 $          5,297 $      (1,625)             (30.7)%

                            The decrease in sales and marketing expense for the year ended December 31, 2020 was due primarily to
                       personnel expense decrease of $1,653 related to a decrease in headcount and temporary salary reductions.

                                                                                179




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            198/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 200 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1396
                       Table of Contents

                       General and Administrative

                                                                           Year Ended December 31,                           Change
                                                                            2020               2019              Amount                 %
                       General and administrative                  $             41,071 $           71,167 $        (30,096)             (42.3)%

                             The decrease in general and administrative expense for the year ended December 31, 2020 was primarily
                       due to a decrease of personnel expenses of $9,211 due to a decrease in headcount and temporary salary
                       reductions; professional services consisting of general corporate compliance and other legal matters resulted in
                       a decrease of $6,010; a decrease of $5,907 in rent and related expenses and a decrease of $6,546 in other
                       administrative expenses which include information technology, software subscriptions, travel and entertainment
                       and depreciation expense.

                       Loss on Disposal of Asset Held for Sale

                                                                           Year Ended December 31,                           Change
                                                                            2020               2019              Amount                 %
                       Loss on disposal of asset held for sale                      —               12,138          (12,138)            (100.0)%

                             In 2019, land and related improvements for property owned in Las Vegas, Nevada classified as held for
                       sale of $29,038 was sold for a total of $16,900, which resulted in a $12,138 loss on disposal being recognized.
                       For the year ended December 31, 2020 there was no comparable activity.

                       Gain on Cancellation of Land Use Rights

                                                                           Year Ended December 31,                           Change
                                                                            2020               2019              Amount                 %
                       Gain on cancellation of land use rights     $                — $            (11,467) $         11,467            (100.0)%

                             In 2019, land use rights granted by the government of Zhejiang (China) for use of a parcel of land
                       canceled and reverted to the government of Zhejiang. The Company derecognized the land use rights and the
                       land use grant liability of $58,485 and $51,103, respectively. As part of the cancellation, the Company received
                       cash of $15,902 and incurred tax expense of $2,947, resulting in a gain of $11,467. For the year ended
                       December 31, 2020 there was no comparable activity.

                       Loss on Disposal of Property and Equipment

                                                                                 Year Ended December 31,                       Change
                                                                                   2020              2019           Amount              %
                       Loss on disposal of property and equipment            $              10 $          4,843 $     (4,833)            (99.8)%

                             In 2019, FF disposed of property and equipment held by its operations in China at a loss of $4,843. For
                       the year ended December 31, 2020 there was immaterial activity.

                       Gain on Expiration of Put Option

                                                                           Year Ended December 31,                           Change
                                                                            2020               2019              Amount                 %
                       Gain on expiration of put option            $                — $             43,239 $        (43,239)            (100.0)%

                             In 2019, the gain related to the expiration of the related party put options that expired unexercised in
                       2019. For the year ended December 31, 2020 there was no comparable activity.

                       Change in Fair Value Measurement of Related Party Notes Payable and Notes Payable

                                                                            Year Ended December 31,                            Change
                                                                             2020                  2019             Amount              %
                       Change in fair value measurement of
                         related party notes payable and
                         notes payable                                 $         (8,948) $          (15,183) $        (6,235)            (41.1)%

                                                                                   180




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                   199/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 201 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1397
                       Table of Contents
                             The decrease in the change in fair value for related party notes payable and notes payable for the year
                       ended December 31, 2020 relates to the remeasurements of certain term notes payable agreements, which FF
                       elected to measure using the fair value option. In 2019, one of the notes payable held at fair value settled for
                       $21,668 related to a note payable with a $15,000 principal, which accounted for a significant portion of the
                       2019 fair value adjustment.

                       Change in Fair Value Measurement of The9 Conditional Obligation

                                                                         Year Ended December 31,                     Change
                                                                          2020              2019            Amount               %
                       Change in fair value measurement of
                         The9 Conditional Obligation                 $           3,872 $            — $           3,872           100.0%

                            The increase in the change in fair value for The9 conditional obligation for the year ended December 31,
                       2020 relates to the remeasurement of the contractual obligation.

                       Gain on extinguishment of related party notes payable, notes payable and vendor payables in trust, net

                                                                         Year Ended December 31,                     Change
                                                                          2020              2019            Amount               %
                       Gain on extinguishment of related party
                         notes payable, notes payable and vendor
                         payables in trust, net                  $               2,107 $            — $           2,107           100.0%

                              The increase in gain on extinguishment for the year ended December 31, 2020 relates to amendments to
                       related party notes payable and notes payable agreements and the vendor trust which were deemed substantive,
                       resulting in the application of extinguishment accounting. For the year ended December 31, 2019 there was no
                       comparable activity.

                       Other Expense, Net

                                                                         Year Ended December 31,                     Change
                                                                          2020              2019            Amount               %
                       Other expense, net                            $       (5,455) $              — $           5,455           100.0%

                             The increase in other expense, net for the year ended December 31, 2020 was primarily due to an increase
                       of loss on foreign exchange of $4,108 on a $57,000 note payable held in RMB that is remeasured at the end of
                       each year.

                       Related Party Interest Expense

                                                                         Year Ended December 31,                     Change
                                                                          2020              2019            Amount               %
                       Related party interest expense                $      (38,995) $        (34,074) $          4,921              14.4%

                             The increase in related party interest expense for the year ended December 31, 2020 is related to both the
                       interest on a $9,508 increase in unpaid related party principal balance and an amendment on a related party note
                       payable agreement which increased the interest rate increasing from 0% to 12% on a note with a $24,603
                       principal balance.

                       Interest Expense

                                                                         Year Ended December 31,                     Change
                                                                          2020              2019            Amount               %
                       Interest expense                              $      (34,724) $        (25,918) $          8,806              34.0%

                                                                              181




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             200/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 202 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1398
                       Table of Contents
                            The increase in interest expense for the year ended December 31, 2020 is related to a $55,839 increase in
                       unpaid principal balance throughout the year and the full year effect of interest on the vendor payables in trust.

                       Liquidity and Capital Resources and Going Concern (in thousands, except share and per share data)

                             As described in the “Overview” section of this MD&A, the COVID-19 pandemic impacted FF’s ability to
                       fundraise and may have a material impact on future periods as FF prepares to bring its product to market,
                       including its cash flows from financing activities, which funds its operations. The extent of COVID-19’s impact
                       on FF’s liquidity will depend upon, among other things, the duration and severity of the outbreak or subsequent
                       outbreaks and related government responses such as required physical distancing, restrictions on business
                       operations and travel, the pace of recovery of economic activity and the impact to consumers, all of which are
                       uncertain and difficult to predict. Refer to Part II, Item 1A. Risk Factors for a full discussion of the risks
                       associated with the COVID-19 pandemic.

                              FF started experiencing financial hardship in 2018 and was not able to fulfill all its accounts payable
                       obligations to its suppliers absent a significant financing inflow. The accounts payable balance was
                       approximately $141,000 past due in April 2019. Certain suppliers ceased supplying their products and services
                       to FF and/or initiated legal claims against FF when FF failed to make overdue payments. On April 29, 2019, FF
                       established the Vendor Trust to stabilize FF’s supplier base by providing suppliers with the ability to exchange
                       their unsecured trade receivables for secured trust interests. All interests in the Vendor Trust are collateralized
                       by a first lien, with third payment priority, pursuant to applicable intercreditor arrangements, on virtually all
                       tangible and intangible assets of FF. The applicable interest rate for the Vendor Trust principal balance is 6.00%.
                       A total of $111,574 and $115,900 of FF’s trade payables were contributed to the Vendor Trust with accrued
                       interest of $11,840 and $4,638 as of December 31, 2020 and 2019, respectively. For 2019, this represented
                       approximately 57% of all suppliers’ accounts payable balances. Since April 2019, approximately $134 in
                       additional trade payables have been contributed to the Vendor Trust by two suppliers, and two cash payments to
                       the holders of interests in the Vendor Trust in the total amount of approximately $4,500.
                              The maturity date of the Vendor Trust secured trust interests was originally November 30, 2019. Through
                       several amendments to the agreements with the Vendor Trust, the maturity date was extended to March 5, 2021.
                       On October 30, 2020, following a vote of the holders of the secured trust interests and with the approval of a
                       steering committee of holders of secured trust interests, FF and the trustee of the Vendor Trust amended the trust
                       agreement governing the Vendor Trust to permit the secured trust interests to be satisfied with equity to be
                       issued in connection with a qualified merger with a special purpose acquisition company (including the
                       Business Combination) in lieu of cash. On March 1, 2021, the maturity date was further extended to the earliest
                       to occur of October 6, 2021, the closing of a qualified merger with a special purpose acquisition company (such
                       as is contemplated by the Business Combination), a change in control of FF or an acceleration of the obligations
                       under certain of FF’s other secured financing arrangements. Consideration to satisfy these obligations will be in
                       the form of equity interests in PSAC in connection with the Business Combination, in lieu of cash, for an
                       aggregate of approximately 15,334,634 shares of New FF Class A common stock.

                             With respect to accounts payable obligations outside of the Vendor Trust, some suppliers have continued
                       to work with FF on advance payment terms. Therefore, in the accounts payable obligations, there are deposits
                       (refundable and non-refundable), retainers that are kept at an agreed upon minimum balance and advance
                       payments for services and products. Resolution of open balances for suppliers who did not contribute their trade
                       receivables to the Vendor Trust has been managed on a case-by-case basis, with ongoing negotiation of new
                       payment terms, including cash advances and retainers, as well as repayment plans if needed. FF is also
                       defending against a limited number of civil lawsuits brought by certain suppliers that did not contribute trade
                       receivables to the Vendor Trust.

                              Since inception, FF has incurred cumulative losses from operations, negative cash flows from operating
                       activities and an accumulated deficit of $2,391,139 as of December 31, 2020. FF has funded its operations and
                       capital needs primarily through the proceeds received from capital contributions and the issuance of related
                       party notes payable and notes payable. The vast majority of notes payable and equity have been funded by
                       entities controlled or previously controlled by FF’s founder and former CEO and, to a lesser extent, Season
                       Smart. As of the date of the report on FF’s consolidated financial statements for the year ended December 31,
                       2020, there were $19,196 in related party notes payable and notes payable in default. Based on these factors, FF
                       has concluded that

                                                                              182




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             201/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 203 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1399
                       Table of Contents
                       there is substantial doubt about its ability to continue as a going concern for the period of 12 months from the
                       date the consolidated financial statements, included elsewhere in this proxy statement/consent solicitation
                       statement/prospectus, were available for issuance.

                              FF has devoted substantial effort and capital resources to strategic planning, engineering, design, and
                       development of FF’s planned electric vehicle platform; design and development of specific initial electric
                       vehicle models; and capital raising. The continuation of these activities will require additional capital. The
                       achievement of FF’s operating plans and maintenance of an adequate level of liquidity are subject to various
                       risks associated with the ability to continue to successfully close additional rounds of funding, as well as service
                       and/or refinance existing debt arrangements. FF’s forecasts and projections of working capital reflect significant
                       judgment and estimates for which there are inherent risks and uncertainties. FF’s plans include the continued
                       development of its planned electric vehicle platform and bringing initial vehicle models to market. The plans
                       will require FF to continue to raise significant amounts of capital through the issuance of additional debt and
                       equity securities.

                             FF’s continuing short-term and long-term liquidity requirements are expected to be impacted by the
                       following:
                             •     The timing and costs involved in bringing FF’s products to market;

                             •     The expansion of production capacity;

                             •     The costs of maintaining, expanding, and protecting FF’s intellectual property portfolio, including
                                   potential litigation costs and liabilities;
                             •     The costs related to becoming a public company;

                             •     FF’s plans to apply for loan forgiveness related to the Paycheck Protection Program Promissory
                                   Note, obtained pursuant to the Paycheck Protection Program of the Coronavirus Aid Relief and
                                   Economic Security Act; please refer to Part II, Item 1A. Risk Factors for a full discussion on risks
                                   related to inability to obtain loan forgiveness;

                             •     The Business Combination;
                             •     The ability of FF to extend the maturity dates for FF’s existing notes payable and interests in the
                                   Vendor Trust to the extent not converted to equity in connection with the Business Combination;
                                   and

                             •     Issuance of additional notes payable.

                              There can be no assurance that FF will be successful in achieving its strategic plans, that FF’s future
                       capital raises will be sufficient to support its ongoing operations, or that any additional financing will be
                       available in a timely manner or on acceptable terms, if at all. If FF is unable to raise sufficient financing or
                       events or circumstances occur such that FF does not meet its strategic plans, FF will reduce certain discretionary
                       spending, alter or scale back vehicle development programs, be unable to develop new or enhanced production
                       methods, or be unable to fund capital expenditures, which effects FF’s ability to achieve its business objectives.
                       FF believes that existing cash along with recent financing activities, continued fundraising efforts and the
                       planned Business Combination will be sufficient to support working capital and capital expenditure
                       requirements for at least the next 12 months. For the year ended December 31, 2020, subsequent financing
                       activities include the issuance of the additional bridge note and other financing resulting in approximately
                       $51,151 of notes payable issued; applying for loan forgiveness on the $9,168 Paycheck Protection Program
                       Promissory Note (“PPP Note”); extension of notes payable maturity dates for existing notes; entering into
                       Transaction Support Agreements with the holders of approximately $685,725 of notes payable, vendor payables
                       in trust, accounts payable and employee payments for salary reductions providing for the conversion of such
                       debt into equity in connection with the Business Combination, and other debt fundraising. For additional
                       discussion around substantial subsequent financing transactions, see “Subsequent Events” in Note 16 of the
                       notes to FF’s consolidated financial statements included elsewhere in this proxy statement/consent solicitation
                       statement/prospectus.
                             FF’s commitments during the next 12 months as of December 31, 2020 include its operating lease
                       obligations of $525, and capital lease obligations of $4,395. For additional discussion on FF’s operating leases
                       and other commitments, see the sections titled “Operating Leases” and “Commitments and Contingencies” in
                       Note 11 and for additional discussion of FF’s ability to continue as a going concern, see the section titled
                       “Liquidity and Capital

                                                                               183




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              202/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 204 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1400
                       Table of Contents
                       Resources and Going Concern” in Note 2 of the notes to FF’s consolidated financial statements included
                       elsewhere in this proxy statement/consent solicitation statement/prospectus. For a full discussion of the risk
                       factors, refer to Part II, Item 1A. Risk Factors.

                       Significant Related Party Notes Payable and Notes Payable Facilities

                             As discussed above, one of FF’s major sources of funding is through the issuance of related party notes
                       payable and notes payable. As of December 31, 2020, FF’s outstanding unpaid principal balance for related
                       party notes payable and notes payable were $296,845 and $177,657, respectively, with related party and third
                       party accrued interest of $78,583 and $40,208, respectively. As of December 31, 2019, FF’s outstanding unpaid
                       principal balance for related party notes payable and notes payable were $287,337 and $121,818, respectively,
                       with related party and third party accrued interest of $42,352 and $17,459, respectively. Below is a summary
                       describing notes which are outstanding as of December 31, 2020 and 2019. For additional discussion of FF’s
                       outstanding related party and third-party lenders, see Note 8 Related Party Notes Payable and Note 9 Notes
                       Payable of the notes to FF’s consolidated financial statements included elsewhere in this proxy
                       statement/consent solicitation statement/prospectus. FF’s related party notes payable and notes payable facilities
                       will be converted into equity in connection with the Business Combination or repaid post Business
                       Combination. All other notes will be converted into equity in connection with the Business Combination or are
                       expected to be paid on the agreed upon maturity date.

                             Below is a summary of FF’s related party notes payable and notes payable facilities:
                             FF has been primarily funded by notes payable and capital contributions from related parties of FF. As
                       detailed below, these related parties include employees as well as affiliates and other companies controlled or
                       previously controlled by FF’s founder and former CEO.

                             Related party notes payable consists of the following as of December 31, 2020 and 2019:

                                                                                           December 31, 2020
                                                   Contractual   Contractual                Fair Value       0%                           Net
                                                    Maturity      Interest      Unpaid     Measurement Coupon     Loss (Gain) on        Carrying
                       Note Name                      Date         Rates        Balance    Adjustments Discount   Extinguishments        Value
                                                    June 30,
                       Related party note(1)          2021        12.00%       $ 240,543 $         — $    (861) $          204      $      239,886
                                                    Due on
                       Related party note(2)        Demand        15.00%*         10,000           —        —                —              10,000
                       Related party notes – NPA   October 9,
                         tranche(3)                  2021         10.00%          18,112         3,515      —                —              21,627
                       Related party notes –        Due on
                         China(4)                   Demand        18.00%*          9,196           —        —                —               9,196
                                                                     0%
                                                                  coupon,
                       Related party notes –        Due on         10.00%
                         China various other(5)     Demand        imputed          6,548           —      (190)             (22)             6,336
                       Related party notes –        Due on
                         China various other(5)     Demand         8.99%           1,410           —        —                (3)             1,407
                       Related party notes –        Due on
                         Other(6)                   Demand         0.00%             424           —        —                —                 424
                       Related party notes –        June 30,
                         Other(6)                     2021         6.99%           4,160           —        —               (50)             4,110
                       Related party notes –        June 30,
                         Other(6)                     2021         8.00%           6,452           —        —               (35)             6,417
                                                                               $ 296,845 $       3,515 $ (1,051) $          94      $      299,403

                                                                                   184




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                     203/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 205 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1401
                       Table of Contents

                                                                                            December 31, 2019
                                                                                                      Fair Value
                                                   Contractual       Contractual         Unpaid     Measurement       0% Coupon        Net Carrying
                       Note Name                   Maturity Date    Interest Rates       Balance     Adjustments       Discount            Value
                                                   December 31,
                       Related party note(1)          2020            12.00%         $     215,940 $           — $           —     $          215,940
                                                                    0% coupon,
                                                      Due on         10.00%
                       Related party note(1)          Demand         imputed                24,399             —         (3,557)               20,842
                                                      Due on
                       Related party note(2)          Demand          15.00%*               10,000             —             —                 10,000
                       Related party notes – NPA
                         tranche(3)              May 31, 2020         10.00%                18,112          3,410            —                 21,522
                       Related party notes –       Due on
                         China(4)                 Demand             18.00%*                 8,601             —             —                  8,601
                                                                    0% coupon,
                       Related party notes –          Due on          10.00%
                         China various other(5)       Demand         imputed                 6,125             —           (607)                5,518
                       Related party notes –       December 31,
                         Other(6)                     2020             6.99%                 4,160             —             —                  4,160
                                                                                     $     287,337 $        3,410 $      (4,164) $            286,583
                       ____________
                       (1)-(6)   Refer to Note 8. Related Party Notes Payable within notes to consolidated financial statements for further
                                 discussion on each footnote.

                              During the year-end December 31, 2020, FF’s outstanding unpaid principal balance of related party notes
                       payable increased from $287,337 to $296,845 due to additional proceeds from new related party notes payable.
                       Of this unpaid principal balance, $37,915 of related party notes payable was modified resulting in a gain on
                       extinguishment being recognized with a resulting unaccreted discount of $767 as of December 31, 2020,
                       $240,543 of related party notes payable was modified resulting in a troubled debt restructuring with no gain or
                       loss recognized, and $18,112 of related party notes payable was measured at fair value due to embedded
                       conversion features. Additionally, $257,270 in unpaid principal balance of the related party notes payable is
                       planned to convert to equity in conjunction with the Qualified SPAC Merger and $37,308 is planned to be
                       repaid in cash.

                                                                                     185




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                        204/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 206 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1402
                       Table of Contents
                             Notes payable consists of the following as of December 31, 2020 and 2019:

                                                                                             December 31, 2020
                                                       Contractual        Contractual                 Fair Value                                    Net
                                                        Maturity           Interest        Unpaid   Measurement               Gain on             Carrying
                       Note Name                          Date               Rates         Balance   Adjustments          Extinguishments          Value
                                                     Repayment in
                                                    10% increments
                                                    contingent on a
                                                       specified
                       Note payable(1)             fundraising event           12.00% $ 57,293 $                     — $              —     $          57,293
                       Notes payable – NPA
                         tranche(2)                 October 6, 2021            10.00%        27,118               5,263               —                32,381
                                       (3)
                       Notes payable                 June 30, 2021             12.00%        19,100                  —                —                19,100
                       Notes payable(4)              June 30, 2021               1.52%          4,400                —              (102)               4,298
                       Notes payable(4)              June 30, 2021               8.99%          2,240                —                (5)               2,235
                                       (4)
                       Notes payable                 June 30, 2021               8.00%           300                 —                (1)                    299
                       Notes – payable China         Various Dates
                         various other(5)                2021                    6.00%          4,869                —               (62)               4,807
                       Notes – payable China
                         various other(5)           Due on Demand                9.00%          3,677                —               (18)               3,659
                       Notes – payable China
                         various other(5)           Due on Demand                0.00%          4,597                —                —                 4,597
                       Notes – payable various
                         other notes(6)              June 30, 2021               6.99%          1,380                —               (10)               1,370
                       Notes – payable various
                         other notes(6)             Due on Demand                8.99%           380                 —                (1)                    379
                       Notes – payable various
                         other notes(7)              June 30, 2021               2.86%          1,500                —               (29)               1,471
                       Note payable(8)               March 9, 2021               0.00%       15,000               2,712               —                17,712
                       Note payable(9)              October 6, 2021            12.75%        15,000               5,972               —                20,972
                       Notes payable(10)             June 30, 2021               8.00%       11,635                  —               (57)              11,578
                       Notes payable(11)             April 17, 2022              1.00%          9,168                —                —                 9,168
                                                                                          $ 177,657 $            13,947 $           (285) $           191,319


                                                                                                     December 31, 2019
                                                                           Contractual           Contractual                       Fair Value         Net
                                                                            Maturity              Interest     Unpaid             Measurement       Carrying
                       Note Name                                              Date                  Rates      Balance            Adjustments        Value
                                                                        Repayment in 10%
                                                                     increments contingent on
                                                                      a specified fundraising
                       Note payable(1)                                         event                    12.00% $      53,185 $               — $       53,185
                                                    (2)
                       Notes payable – NPA tranche                        May 31, 2020                  10.00%        26,218              4,935        31,153
                       Notes payable– NPA tranche(2)                      March 6, 2020                 10.00%             900              169         1,069
                       Notes payable(3)                                December 31, 2019                12.00%        12,100                 —         12,100
                       Notes payable(3)                                  Due on Demand                  12.00%            7,000              —          7,000
                       Notes payable(4)                                December 31, 2019                1.52%             4,400              —          4,400
                       Notes payable(4)                                    July 1, 2020                 8.99%             2,240              —          2,240
                                                             (5)
                       Notes payable – China various other               Due on Demand                  9.00%             3,440              —          3,440
                       Notes payable – China various other(5)          Various Dates 2020               6.00%             3,155              —          3,155
                       Notes payable – China various other(5)            Due on Demand                  0.00%             4,300              —          4,300
                                                                      Repayment upon new
                                                                     equity or debt financing
                                                                     in an aggregate amount
                       Notes payable – various other notes(6)          exceeding $50,000                8.99%              500               —               500
                                                           (6)
                       Notes payable – various other notes               Due on Demand                  6.99%              180               —               180
                       Notes payable – various other notes(6)             June 3, 2020                  6.99%             2,700              —          2,700
                       Notes payable – various other notes(7)          December 31, 2019                2.86%             1,500              —          1,500
                                                                                                                 $   121,818 $            5,104 $     126,922
                       ____________



https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                                   205/438
4/6/2021Case   2:20-cv-08035-SVW-JPR                     Document 110-7 Filed 04/06/21 Page 207 of 439 Page ID
                               https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                    (1)-(11) Refer to Note 9. Notes Payable within the notes #:1403
                                                                             to consolidated financial statements for further discussion on each
                            note.

                                                                         186




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               206/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 208 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1404
                       Table of Contents
                             During the year-end December 31, 2020, FF’s outstanding unpaid principal balance of notes payable
                       increased from $121,818 to $177,657 due to additional proceeds from new notes payable. Of this unpaid
                       principal balance, $30,382 of notes payable was modified resulting in a gain on extinguishment being
                       recognized with a resulting unaccreted discount of $285 as of December 31, 2020, $76,393 of notes payable
                       was modified resulting in a troubled debt restructuring with no gain or loss recognized, and $57,117 of notes
                       payable was measured at fair value due to embedded features. Additionally, $132,361 in unpaid principal
                       balance of the notes payable is planned to convert to equity in conjunction with the Qualified SPAC Merger and
                       $50,075 is planned to be repaid in cash.

                       Cash Flow Analysis

                             The following table summarizes FF’s cash flows for the period indicated:

                                                                                                             Year ended December 31,
                                                                                                              2020              2019
                                                                                                          (in thousands)    (in thousands)
                       Net cash used in operating activities                                          $        (41,165) $       (189,795)
                       Net cash provided by investing activities                                                 2,993            26,906
                       Net cash provided by financing activities                                                36,831           162,617
                       Effect of exchange rate changes on cash and restricted cash                                (186)            (3,906)

                       Operating Activities

                             FF continues to experience negative cash flows from operations as FF designs and develops its vehicle
                       and builds its infrastructure both in the United States and China. FF’s cash flows from operating activities are
                       significantly affected by FF’s cash investments to support the growth of FF’s business in areas such as research
                       and development associated with FF’s electric vehicles, corporate planning and general and administrative
                       functions. FF’s operating cash flows are also affected by its working capital needs to support growth and
                       fluctuations in personnel related expenditures, accounts payable, accrued interest and other current liabilities,
                       deposits and other current assets.

                             Net cash used by operating activities was $41,165 for the year ended December 31, 2020. The largest
                       component of FF’s cash used during the year was $38,785 for wages, compensation related expenses and
                       professional services. Cash outflows of $3,137 was related to interest paid to lenders. Other movements were
                       related to changes in working capital.
                             Net cash used by operating activities was $189,795 for the year ended December 31, 2019. The most
                       significant change was related to the restructuring of certain vendor payables into the vendor trust, which
                       resulted in a cash outflow of $115,900. Additionally, $81,492 was used for wages, compensation related
                       expenses and professional services. Other movements were related to changes in working capital.

                       Investing Activities

                             Net cash provided by investing activities was $2,993 for the year ended December 31, 2020. Cash used
                       for investing activities include $607 in payments for vendor deposits used for equipment purchases offset by
                       cash provided by the receipt of payments of notes receivable in the amount of $3,600.

                              Net cash provided by investing activities was $26,906 for the year ended December 31, 2019. The
                       primary components in cash flows from investing activities were $16,900 proceeds from the sale of FF’s
                       property owned in Las Vegas, Nevada, and $15,902 proceeds from the cancellation of the land use rights by the
                       government of Zhejiang in China. Cash used for investing activities include $2,256 in payments for equipment,
                       as well as the issuance of notes receivable in the amount of $4,260 offset by receipt of payments for these notes
                       in the amount of $620.

                       Financing Activities
                             FF has financed its operations primarily with proceeds from issuances of related-party notes payable and
                       notes payable during the years ended December 31, 2020 and 2019.

                             Net cash provided by financing activities was $36,831 for the year ended December 31, 2020. Cash
                       provided primarily consists of proceeds of $40,895 from issuance of notes payable and proceeds of $10,256
                       from related party issuance of notes payable. These were partially offset by payments for notes payable
                       obligations of $3,621, payments

                                                                              187




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             207/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 209 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1405
                       Table of Contents
                       of notes payable issuance costs of $4,562, and payments of capital leases obligations of $1,926. FF also
                       restructured certain vendor payables into a secured trust which is reflected as an inflow from financing activities
                       in the amount of $174 (with a corresponding outflow from operating activities).

                             Net cash provided by financing activities was $162,617 for the year ended December 31, 2019. Cash
                       provided primarily consists of proceeds of $55,272 from issuance of notes payable and proceeds of $30,622
                       from related party issuance of notes payable. Cash of $1,445 was also received from capital contributions and
                       the exercise of stock options. Cash proceeds of $5,000 was received from the conditional obligation with The9.
                       Cash proceeds of $29,000 was received from a failed sale-leaseback with $1,435 in payments of capital lease
                       obligations. FF also restructured certain vendor payables into a secured trust which is reflected as an inflow
                       from financing activities in the amount of $115,900 (with a corresponding outflow from operating activities).
                       Cash outflows during the year were $58,623 related to repayments of notes payable, $1,500 related to
                       repayments of related party notes and $4,462 related to payments of notes payable issuance costs.

                       Effect of Exchange Rate Changes on Cash and Restricted Cash

                              FF experienced negative cash flows from the effect of exchange rates during the years ended December
                       31, 2020 and 2019. The effects of exchange rate changes on cash and restricted cash are from fluctuations on
                       the translation of assets and liabilities. Changes in the various exchange rates against the U.S. dollar may
                       positively or negatively affect FF’s operating results. The effect of exchange rate change was an unfavorable
                       $186 and $3,906 for the years ended December 31, 2020 and 2019, respectively.

                       Contractual Obligations and Commitments
                              The following table sets forth, as of December 31, 2020, certain significant cash obligations that will
                       affect FF’s future liquidity:

                                                                                                Payments Due by Period
                                                                                        Less than         1 to 3           3 to 5            After
                                                                        Total            1 year           years            years            5 years
                                                                                                       (in thousands)
                       Operating lease obligations                 $            525 $           525 $              — $              — $               —
                       Capital lease obligations(1)                        16,843            4,395            5,207            3,549              3,692
                       Vendor payables in trust(2)                       111,574           111,574                 —                —                 —
                       Vendor payables in trust interest   (5)
                                                                           11,840           11,840                 —                —                 —
                       Related party notes payable(3)                    296,845           296,845                 —                —                 —
                       Related party accrued interest(5)                   78,583           78,583                 —                —                 —
                       Notes payable  (4)
                                                                         177,658           168,490            9,168                 —                 —
                       Notes payable accrued interest(5)                   28,368           28,368                 —                —                 —
                         Total contractual obligations             $     722,236 $         700,620 $         14,375 $          3,549 $            3,692
                       ____________
                       (1)   Capital lease obligations include property leases, such as FF main production facility in Hanford, California, its
                             headquarters in Gardena California (refer to Note 9 for further discussion of the Atlas failed sales leaseback of the
                             notes to FF’s consolidated financial statements included elsewhere in this proxy statement/consent solicitation
                             statement/prospectus) and equipment leases.
                       (2)   The Vendor Trust provides FF’s suppliers with the opportunity to exchange unsecured trade receivables held by such
                             suppliers for secured trust interests. All obligations due under the Vendor Trust are collateralized by a first lien, with
                             third payment priority, pursuant to applicable intercreditor agreements, on substantially all of the tangible and
                             intangible assets of the borrowers and guarantors.
                       (3)   Related party notes payable include multiple term notes to related party lenders. Interest rates range from 0% – 18%.
                       (4)   Notes payable includes multiple term notes to third-party lenders. Interest rates range from 0% – 12.75%.
                       (5)   Accrued interest related to the actual amount accrued at as of December 31, 2020 related to the related party notes
                             payable, notes payable and vendor payables in trust.

                             The commitment amounts in the table above are associated with contracts that are enforceable and legally
                       binding and that specify all significant terms, including fixed or minimum services to be used, fixed, minimum
                       or variable price provisions, and the approximate timing of the actions under the contracts. The table does not
                       include obligations under agreements that FF can cancel without a significant penalty.

                                                                                     188




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                          208/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 210 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1406
                       Table of Contents

                       Off-Balance Sheet Arrangements
                             FF does not have relationships with unconsolidated entities or financial partnerships, such as entities often
                       referred to as structured finance or special purpose entities, which would have been established for the purpose
                       of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Thus, we did
                       not have any off-balance sheet arrangements as of December 31, 2020.

                       Critical Accounting Policies and Estimates

                             The preparation of FF’s consolidated financial statements requires management to make estimates and
                       assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent liabilities, and
                       the reported amounts of expenses during the reporting period. Management has based its estimates on historical
                       experience and on various other assumptions that are believed to be reasonable under the circumstances, the
                       results of which form the basis for making judgments about the carrying values that are not readily apparent
                       from other sources.

                              Actual results may differ from these estimates under different assumptions or conditions. Changes in the
                       accounting estimates are reasonably likely to occur from period to period. Accordingly, actual results could
                       differ significantly from the estimates made by FF’s management. Critical accounting estimates and
                       assumptions are evaluated on an ongoing basis including those related to the: (i) realization of tax assets and
                       estimates of tax liabilities; (ii) valuation of equity securities; (iii) recognition and disclosure of contingent
                       liabilities, including litigation reserves; (iv) fair value of related party notes payable and notes payable and (v)
                       estimated useful lives of long-lived assets. To the extent that there are material differences between these
                       estimates and actual results, future financial statement presentation, financial condition, results of operations
                       and cash flows will be affected. Given the global economic climate and unpredictable nature and unknown
                       duration of the COVID-19 pandemic, estimates are subject to additional volatility. Actual results may differ
                       materially from those estimates.
                              For a description of FF’s significant accounting policies, see Note 3 “Summary of Significant Accounting
                       Policies,” of the notes to consolidated financial statements included elsewhere in this proxy statement/consent
                       solicitation statement/prospectus. An accounting policy is considered to be critical if it requires an accounting
                       estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is
                       made, and if different estimates that reasonably could have been used, or changes in the accounting estimates
                       that are reasonably likely to occur periodically, could materially impact the consolidated financial statements.
                       Management believes the following critical accounting policies reflect the more significant estimates and
                       assumptions used in the preparation of FF’s consolidated financial statements.

                       Fair Value Measurements

                       Stock-Based Compensation

                              FF accounts for all stock-based compensation awards granted to employees and non-employees as stock-
                       based compensation expense at fair value. FF’s stock-based payments consist of stock options subject to
                       vesting. FF estimates the fair value of stock options using the Black-Scholes option-pricing model. Determining
                       the fair value of stock-based compensation awards under this model requires highly subjective assumptions,
                       including the fair value of the underlying ordinary share, risk-free interest rate, the expected term of the award,
                       the expected volatility of the price of FF’s ordinary share, and the expected dividend yield of FF’s ordinary
                       share. These estimates involve inherent uncertainties and the applicable of management’s judgment. If FF had
                       made different assumptions, FF’s stock-based compensation expense and its net loss could have been materially
                       different.

                             The assumptions and estimates are as follows:
                             •     Expected Term. Given FF does not have sufficient exercise history to develop reasonable
                                   expectations about future exercise patterns and post-vesting employment termination behavior, FF
                                   determines the expected term using the simplified method, which estimates the term based on an
                                   averaging of the vesting period and contractual term of the option grant for employee awards and
                                   the contractual term of the stock option award agreement for non-employees.

                             •     Expected Volatility. FF determines the expected volatility based on the historical average
                                   volatilities of publicly traded industry peers. FF intends to continue to consistently apply this
                                   methodology using

                                                                                189




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              209/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 211 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1407
                       Table of Contents
                                   the same or similar public companies until a sufficient amount of historical information regarding
                                   the volatility of FF’s own ordinary shares price becomes available, unless circumstances change
                                   such that the identified companies are no longer similar to FF, in which case more suitable
                                   companies whose stock prices are publicly available would be utilized in the calculation.

                             •     Risk-Free Interest Rate. The risk-free interest rate assumption is based upon observed interest
                                   rates on United States government securities appropriate for the expected term of the stock option.

                             •     Expected Dividend Yield. FF has not paid and does not anticipate applying any cash dividends in
                                   the foreseeable future and, therefore, FF uses an expected dividend yield of zero.
                             •     Forfeiture rate. The Company estimates a forfeiture rate to calculate its stock-based compensation
                                   expense for its stock-based awards. The forfeiture rate is based on an analysis of actual forfeitures.
                                   The Company will continue to evaluate the appropriateness of the forfeiture rate based on actual
                                   forfeiture experience, analysis of employee turnover, and other factors. Changes in the estimated
                                   forfeiture rate can have a significant impact on the Company’s stock-based compensation expense
                                   as the cumulative effect of adjusting the rate is recognized in the period the estimated forfeiture rate
                                   is changed.

                             •     Fair Value of Ordinary Shares. Because there is no public market for FF’s ordinary shares, FF’s
                                   Board of Directors has determined the fair value of FF’s ordinary shares at the time of the grant of
                                   stock options by considering a number of objective and subjective factors. The fair value of the
                                   underlying ordinary shares will be determined by FF’s Board of Directors until such time as FF’s
                                   ordinary shares commences trading on an established stock exchange or national market system.
                                   The fair value has been determined in accordance with applicable elements of the practice aid
                                   issued by the American Institute of Certified Public Accountants titled “Valuation of Privately Held
                                   Company Equity Securities Issued as Compensation”. FF’s Board of Directors grants stock options
                                   with exercise prices equal to the fair value of FF’s ordinary shares on the date of grant. See section
                                   entitled “Fair Value of Ordinary Shares” for additional discussion of the valuation model and
                                   assumptions used to fair value FF’s ordinary shares.

                             For the information relating to FF’s stock options granted in the years ended December 31, 2020 and
                       2019, respectively, see Note 13 of the notes to FF’s consolidated financial statements included elsewhere in this
                       prospectus.
                              In addition to the assumptions used in the Black-Scholes option-pricing model, FF also estimates a
                       forfeiture rate to calculate its stock-based compensation expense for FF’s stock-based awards. The forfeiture
                       rate is based on an analysis of actual forfeitures. FF will continue to evaluate the appropriateness of the
                       forfeiture rate based on actual forfeiture experience, analysis of employee turnover, and other factors. Changes
                       in the estimated forfeiture rate can have a significant impact on FF’s stock-based compensation expense as the
                       cumulative effect of adjusting the rate is recognized in the period the estimated forfeiture rate is changed. If a
                       revised forfeiture rate is higher than the previously estimated forfeiture rate, an adjustment is made that will
                       result in a decrease to our stock-based compensation expense recognized in FF’s consolidated financial
                       statements. If a revised forfeiture rate is lower than the previously estimated forfeiture rate, an adjustment will
                       be made that will result in an increase to FF’s stock-based compensation expense recognized in FF’s
                       consolidated financial statements.

                       Fair Value of Ordinary Shares

                              FF is required to estimate the fair value of the ordinary shares underlying FF’s stock-based awards. The
                       fair value of the ordinary shares underlying FF’s stock-based awards has been determined in each case by FF’s
                       Board of Directors, with input from management and contemporaneous third-party valuation expert. FF
                       believes that its Board of Directors has the relevant experience and expertise to determine the fair value of FF’s
                       ordinary shares. FF’s Board of Directors intends all stock options granted to be exercisable at a price per share
                       not less than the fair value per share of the ordinary share underlying those stock options on the date of grant.

                             In the absence of a public market for FF’s ordinary shares, the valuation of FF’s ordinary shares has been
                       determined using a hybrid method, which incorporated a scenario-based method and an option pricing method.
                       The valuation was performed in accordance with the guidelines outlined in the American Institute of Certified
                       Public Accountants Practice Guide, Valuation of Privately Held Company Equity Securities Issued as
                       Compensation.

                                                                               190




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              210/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 212 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1408
                       Table of Contents
                              FF considered various objective and subjective factors to determine the fair value of FF’s ordinary shares
                       as of each grant date, including:

                             •     Contemporaneous valuations performed by unrelated third-party experts;

                             •     The progress of FF’s research and development;
                             •     FF’s stage of development and commercialization and FF’s business strategy;

                             •     Industry information, such as external market conditions affecting the electric car industry and
                                   trends within the electric car industry;

                             •     Lack of marketability of FF’s ordinary shares;
                             •     Likelihood of achieving a liquidity event, such as an initial public offering, SPAC merger, or
                                   strategic sale given prevailing market conditions and the nature and history of FF’s business;

                             •     Prices, privileges, powers, preferences and rights of our convertible preferred stock relative to those
                                   of FF’s ordinary shares;

                             •     Forecasted cash flow projections for FF’s business,
                             •     Illiquidity of stock-based awards involving securities in a private company; and

                             •     Macroeconomic conditions.

                             The assumptions underlying these valuations represented management’s best estimate, which involved
                       inherent uncertainties and the application of management’s judgment. The probability of a liquidity event and
                       the derived discount rate are significant assumptions used to estimate the fair value of FF’s ordinary shares. If
                       FF had used different assumptions or estimates, the fair value of FF’s ordinary shares and FF’s stock-based
                       compensation expense could have been materially different.

                       Fair Value Measurements and Fair Value of Related Party Notes Payable and Notes Payable
                              Fair value measurement applies to financial assets and liabilities as well as other assets and liabilities
                       carried at fair value on a recurring and nonrecurring basis. Fair value is an exit price, representing the amount
                       that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market
                       participants. As such, fair value is a market-based measurement that should be determined based on
                       assumptions that market participants would use in pricing an asset or liability. As a basis for considering such
                       assumptions, the standard establishes a three-tier value hierarchy, which prioritizes the inputs used in measuring
                       fair value as follows:

                            Level 1 Valuations for assets and liabilities traded in active exchange markets, or interest in open-end
                                    mutual funds that allow a company to sell its ownership interest back at net asset value on a daily
                                    basis. Valuations are obtained from readily available pricing sources for market transactions
                                    involving identical assets, liabilities or funds.

                            Level 2 Valuations for assets and liabilities traded in less active dealer, or broker markets, such as quoted
                                    prices for similar assets or liabilities or quoted prices in markets that are not active. Level 2
                                    instruments typically include U.S. government and agency debt securities, and corporate
                                    obligations. Valuations are usually obtained through market data of the investment itself as well
                                    as market transactions involving comparable assets, liabilities or funds.
                            Level 3 Valuations for assets and liabilities that are derived from other valuation methodologies, such as
                                    option pricing models, discounted cash flow models and similar techniques, and not based on
                                    market exchange, dealer, or broker-traded transactions. Level 3 valuations incorporate certain
                                    assumptions and projections in determining the fair value assigned to such assets or liabilities.

                                                                               191




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             211/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 213 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1409
                       Table of Contents
                             ASC 825-10 “Financial Instruments”, allows entities to voluntarily choose to measure certain financial
                       assets and liabilities at fair value (fair value option). The fair value option may be elected on an instrument-by-
                       instrument basis and is irrevocable unless a new election date occurs. If the fair value option is elected for an
                       instrument, unrealized gains and losses for that instrument should be reported in earnings at each subsequent
                       reporting date.

                              FF has elected the fair value option for certain related party notes payable and notes payable with
                       embedded derivatives. The fair value of certain related party notes payable and notes payable was determined
                       using a yield method, probability weighted for the likelihood of a liquidity event prior to maturity that would
                       result in the conversion of the notes payable into ordinary shares. The probability of a liquidity event and the
                       derived discount rate are assumptions used to estimate the fair value of FF’s notes payable carried at fair value.
                       For further discussion see Note 4 Fair Value of Financial Instruments in the notes to consolidated financial
                       statements elsewhere in this proxy statement/consent solicitation statement/prospectus.

                       Income Taxes

                              FF recognizes deferred tax liabilities and assets for the expected future tax consequences of temporary
                       differences between the carrying amounts and the tax bases of assets and liabilities. Deferred income tax assets
                       and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which
                       those temporary differences are expected to be recovered or settled. The effect of a change in tax rates on
                       deferred tax assets and liabilities is recognized in the consolidated statements of operations and comprehensive
                       loss in the period that includes the enactment date. A valuation allowance is recorded when it is more likely
                       than not that some of the deferred tax assets will not be realized. In evaluating the need for a valuation
                       allowance, management considers the weighting of all available positive and negative evidence, which includes,
                       among other things, the nature, frequency and severity of current and cumulative taxable income or losses,
                       future projections of profitability, and the duration of statutory carryforward periods.
                             FF recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax
                       position will be sustained on examination by the taxing authorities, based on the technical merits of the position.
                       The tax benefits recognized in FF’s Consolidated Financial Statements from such positions are then measured
                       based on the largest benefit that has a greater than 50% likelihood of being realized. FF recognizes interest and
                       penalties accrued with respect to uncertain tax positions, if any, in its provision for income taxes in the
                       consolidated statements of operations and comprehensive loss.

                       Recent Accounting Pronouncements

                            See Note 3 in the sections titled “Recently adopted accounting pronouncements” and “Recently issued
                       accounting pronouncements not yet adopted” as referred to in FF’s consolidated financial statements included
                       elsewhere in this proxy statement/consent solicitation statement/prospectus for a discussion about accounting
                       pronouncements recently adopted and recently issued not yet adopted.

                       Quantitative and Qualitative Disclosures about Market Risk

                             FF is exposed to market risks in the ordinary course of its business. Market risk represents the risk of loss
                       that may impact FF’s financial position due to adverse changes in financial market prices and rates. FF’s market
                       risk exposure is primarily the result of fluctuations in interest rates and foreign currency exchange rates.

                       Interest Rate Risk
                             FF did not have any related party notes payable or notes payable outstanding in which fluctuations in the
                       interest rates would affect FF as of December 31, 2020 and 2019. FF’s related party notes payable and notes
                       payable are fixed rate instruments and are not subject to fluctuations in interest rates. FF did not enter into
                       investments for trading for speculative purposes. FF has not been exposed, nor anticipate being exposed to
                       material risk due to changes in interest rates.

                             As of December 31, 2020 and 2019, FF had cash and restricted cash of $1,827 and $3,354, respectively.

                                                                               192




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             212/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 214 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1410
                       Table of Contents

                       Foreign Currency Exchange Risk
                              FF’s reporting currency is the U.S. dollar, and the functional currency of each of FF’s subsidiaries is either
                       its local currency or the U.S. dollar, depending on the circumstances. The assets and liabilities of each of FF’s
                       subsidiaries are translated into U.S. dollars at exchange rates in effect at each balance sheet date and operations
                       accounts are translated using the average exchange rate for the relevant period. Decreases in the relative value
                       of the U.S. dollar to other currencies may negatively affect operating results as expressed in U.S. dollars.
                       Foreign currency translation adjustments are accounted for as a component of accumulated other comprehensive
                       income (loss) within stockholders’ deficit. Gains or losses due to transactions in foreign currencies are reflected
                       in the consolidated statements of operations under the line item “Other expense, net.” FF has not engaged in the
                       hedging of foreign currency transactions to date, although FF may choose to do so in the future. FF does not
                       believe that an immediate 10% increase or decrease in the relative value of the U.S. dollar to other currencies
                       would have a material effect on operating results.

                       Credit Risk

                              Financial instruments that potentially subject FF to credit risk consist of cash, notes receivable and
                       deposits. FF maintains its cash with major financial institutions. At times, cash account balances with any one
                       financial institution may exceed Federal Deposit Insurance Corporation (“FDIC”) insurance limits ($250 per
                       depositor per institution) and China Deposit Insurance Regulations limits (RMB 500 per depositor per
                       institution). FF believes the financial institutions that hold FF’s cash are financially sound and, accordingly,
                       minimal credit risk exists with respect to cash. The notes receivable balance relates to a third party note which is
                       subject to credit risk. However, credit risk on the note is minimized by the borrower also being a lender to FF
                       and the amount due to the lender from FF is greater than the note receivable balance. FF pays vendor deposits
                       for tooling and equipment which are subject to credit risk. Historically, FF has written off any deposits which
                       are determined to be unrecoverable and continues to monitor credit risk related to deposits.

                       Internal Control Over Financial Reporting

                             In connection with the audit of FF’s consolidated financial statements for the year ended December 31,
                       2019, FF management identified material weaknesses in FF’s internal controls over financial reporting
                       (“internal controls”). The material weakness in FF’s internal controls remained unremedied for the year ended
                       December 31, 2020. See the section titled “Risk Factors — FF identified material weaknesses in its internal
                       control over financial reporting. If FF is unable to remediate these material weaknesses, or if it identifies
                       additional material weaknesses in the future or otherwise fails to maintain an effective system of internal
                       controls, it may not be able to accurately or timely report its financial condition or results of operations, which
                       may adversely affect FF’s business and share price.”

                       Segment Information
                            FF has determined that FF operates as one reportable segment, which is the design, development,
                       manufacturing, engineering and sale and distribution of electric vehicles and related products in the global
                       market.

                       Emerging Growth Company Status

                             In April 2012, the JOBS Act was enacted. Section 107(b) of the JOBS Act provides that an emerging
                       growth company can take advantage of an extended transition period for complying with new or revised
                       accounting standards. Thus, an emerging growth company can delay the adoption of certain accounting
                       standards until those standards would otherwise apply to private companies. New FF has elected to take
                       advantage of the extended transition period to comply with new or revised accounting standards and to adopt
                       certain of the reduced disclosure requirements available to emerging growth companies. As a result of the
                       accounting standards election, New FF will not be subject to the same implementation timing for new or revised
                       accounting standards as other public companies that are not emerging growth companies which may make
                       comparison of New FF’s financials to those of other public companies more difficult.

                                                                               193




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               213/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 215 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1411
                       Table of Contents

                                                      BENEFICIAL OWNERSHIP OF SECURITIES

                       Security Ownership of Certain Beneficial Owners and Management of PSAC
                              The following table sets forth information regarding the beneficial ownership of PSAC common stock as
                       of (i) April 5, 2021 (prior to the Business Combination and the Private Placement) and (ii) immediately
                       following the consummation of the Business Combination by:

                             •     each person known by PSAC to be the beneficial owner of more than 5% of PSAC’s outstanding
                                   shares of common stock either on the PSAC record date or after the consummation of the Business
                                   Combination;

                             •     each of PSAC’s current executive officers and directors;
                             •     all of PSAC’s current executive officers and directors as a group;

                             •     each person who will become an executive officer or a director of PSAC upon the consummation of
                                   the Business Combination; and

                             •     all of PSAC’s executive officers and directors as a group immediately following the consummation
                                   of the Business Combination.
                              At any time prior to the Special Meeting, during any period when they are not then aware of any material
                       nonpublic information regarding PSAC or its securities, the Sponsor, PSAC’s officers and directors, FF and FF
                       shareholders and/or their respective affiliates may purchase shares from institutional and other investors who
                       vote, or indicate an intention to vote, against the business combination proposal, or execute agreements to
                       purchase such shares from them in the future, or they may enter into transactions with such persons and others
                       to provide them with incentives to acquire common stock or vote their shares in favor of the business
                       combination proposal. The purpose of such share purchases and other transactions would be to increase the
                       likelihood of satisfaction of the requirements that the holders of a majority of the Public Shares entitled to vote
                       at the Special Meeting to approve the business combination proposal vote in favor of each business combination
                       proposal and that PSAC will have in excess of $5,000,001 of net tangible assets upon the closing of the
                       Business Combination after taking into account Public Stockholders that properly demanded redemption of
                       their Public Shares into cash, when it appears that such requirements would otherwise not be met. While the
                       exact nature of any such incentives has not been determined as of the date of this proxy statement/consent
                       solicitation statement/prospectus, they might include, without limitation, arrangements to protect such investors
                       or holders against potential loss in value of their shares, including the granting of put options and the transfer to
                       such investors or holders of shares of warrants owned by the Sponsor for nominal value.

                              Entering into any such arrangements may have a depressive effect on PSAC common stock. For example,
                       as a result of these arrangements, an investor or holder may have the ability to effectively purchase shares at a
                       price lower than market value and may therefore be more likely to sell the shares it owns, either prior to or
                       immediately after the Special Meeting.

                                                                               194




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               214/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 216 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1412
                       Table of Contents
                             As of the date of this proxy statement/consent solicitation statement/prospectus, no agreements dealing
                       with the above have been entered into. PSAC will file a Current Report on Form 8-K to disclose any
                       arrangements entered into or significant purchases made by any of the aforementioned persons that would affect
                       the vote on the business combination proposal and charter amendment proposals or the redemption threshold.
                       Any such report will include descriptions of any arrangements entered into or significant purchases by any of
                       the aforementioned persons.

                                                                                      Before the                          After the
                                                                                Business Combination(2)             Business Combination(3)
                                                                             Amount and       Approximate       Amount and       Approximate
                                                                              Nature of       Percentage of      Nature of       percentage of
                                                                              Beneficial      Outstanding        Beneficial      Outstanding
                                                                              Ownership          Shares          Ownership          Shares
                       Name and Address of Beneficial Owner


                       Directors and Executive Officers Pre-Business
                         Combination(1)
                       Jordan Vogel(4)                                           6,227,812            21.1%        6,227,812                  %
                       Aaron Feldman(4)                                          6,227,812            21.1%        6,227,812                  %
                       Avi Savar                                                         —              —                   —
                       Eduardo Abush                                                     —              —                   —
                       David Amsterdam                                                   —              —                   —
                       All executive officers and directors as a group
                         (five individuals)                                      6,227,812            21.1%        6,227,812                  %


                       Directors and Executive Officers Post-Business
                         Combination(5)
                       Dr. Carsten Breitfeld
                       Zvi Glasman
                       Yueting Jia (YT Jia)
                       Benedikt Hartmann
                       Chui Tin Mok
                       Robert A. Kruse Jr.
                       Hong Rao
                       Jiawei Wang
                       Jordan Vogel(4)                                           6,227,812            21.1%        6,227,812                  %
                       Brian Krolicki
                       Christine Harada
                       Qing Ye
                       Lee Liu
                       Susan G. Swenson
                       Scott D. Vogel


                       All executive officers and directors as a group
                         (15 individuals)


                       Five Percent Holders Pre-Business
                         Combination
                       Property Solutions Acquisition Sponsor, LLC(4)            6,227,812            21.1%        6,227,812                  %


                       Five Percent Holders Post-Business
                         Combination
                       Season Smart Limited(6)
                       FF Top Holding LLC.(7)                                                                     99,465,076               30.5%
                       Founding Future Creditors Trust    (8)


                       ____________
                       *     Less than 1%.
                       (1)   Unless otherwise indicated, the business address of each of the individuals is 654 Madison Ave, Suite 1000,
                             New York, NY 10065.

https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                   215/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 217 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1413
                                                                   195




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         216/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 218 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1414
                       Table of Contents
                       (2)   The pre-Business Combination percentage of beneficial ownership of PSAC in the table below is calculated based on
                             29,516,511 shares of common stock outstanding as of the record date. The amount of beneficial ownership does not
                             reflect the common stock issuable upon exercise of PSAC’s warrants as such warrants may not be exercisable within
                             60 days. Unless otherwise indicated, PSAC believes that all persons named in the table have sole voting and
                             investment power with respect to all shares of common stock beneficially owned by them prior to the Business
                             Combination.
                       (3)   The post-Business Combination “Amount and Nature of Beneficial Ownership” and “Approximate Percentage of
                             Outstanding Shares” is calculated based on 322,883,105 shares of PSAC common stock expected to be outstanding
                             immediately following consummation of the Business Combination. Such expected number of shares of PSAC
                             common stock outstanding amount (i) assumes that no Public Stockholders properly elect to redeem their shares for
                             cash, (ii) includes the shares issued in the Private Placement and (iii) includes the shares of PSAC common stock that
                             will be issuable upon exercise of FF options and FF warrants following consummation of the Business Combination.
                             The amount of beneficial ownership for each individual or entity post-Business Combination does not include shares
                             of common stock issuable upon exercise of (i) the warrants included in the units offered in the initial public offering,
                             (ii) the Private Warrants, (iii) the shares of New FF common stock that will be issuable upon exercise of FF options
                             and FF warrants following consummation of the Business Combination or (iv) the Earnout Shares. Unless otherwise
                             indicated, PSAC believes that all persons named in the table have sole voting and investment power with respect to
                             all PSAC common stock shown to be beneficially owned by them after giving effect to the Business Combination.
                       (4)   These shares consist of Private Shares held by Property Solutions Acquisition Sponsor, LLC, of which Jordan Vogel
                             and Aaron Feldman are managing members. Accordingly, all securities held by Property Solutions Acquisition
                             Sponsor, LLC may ultimately be deemed to be beneficially held by Messrs. Vogel and Feldman. Each such person
                             disclaims any beneficial ownership of the reported shares other than to the extent of any pecuniary interest they may
                             have therein, directly or indirectly.
                       (5)   Unless otherwise indicated, the business address of each of the individuals is 18455 S. Figueroa Street, Gardena,
                             California 90248.
                       (6)   Season Smart is an indirect subsidiary of China Evergrande Group, a Cayman company. China Evergrande Group
                             holds its interest in Season Smart through a chain of entities, and China Evergrande Group’s direct and indirect
                             subsidiaries through which it holds interest in Season Smart are New Garland Limited (a British Virgin Islands
                             company) Global Development Limited (a Cayman company), Acelin Global Limited (a British Virgin Islands
                             company), Evergrande Health Industry Holdings Limited (a British Virgin Islands company) and China Evergrande
                             New Energy Vehicle Group Limited (a Hong Kong company) (collectively, the “Evergrande Entities”). Each
                             Evergrande Entity, by reason of its ownership of the voting securities of the subsidiary below it in the ownership
                             structure, has the right to elect or appoint a majority of the members of the governing body of that subsidiary and,
                             therefore, to direct the management and policies of that subsidiary. Mr. Hui Ka Yan (“Mr. Hui”) is a controlling
                             shareholder of China Evergrande Group, through his wholly-owned subsidiary, Xin Xin (BVI) Limited (a British
                             Virgin Islands company). Mr. Hui, by reason of his ownership of the voting securities of Xin Xin (BVI) Limited, has
                             the right to elect or appoint the members of the governing body of China Evergrande Group. As a result, each
                             Evergrande Entity, Mr. Hui and Xin (BVI) Limited may be deemed to be the beneficial owner the shares held of
                             record by Season Smart.
                       (7)   Includes 63,515,022 shares of New FF common stock to be held of record by FF Top and 35,950,054 shares of New
                             FF common stock to be held of record by certain other stockholders subject to voting agreements. No such other
                             stockholders subject to voting agreements will own more than 5% of the issued and outstanding New FF common
                             stock. FF Top exercises voting power over the shares held by such other stockholders pursuant to voting agreements.
                             FF Top is indirectly controlled by Pacific Technology Holding LLC, the managing member of which is FF Global
                             Partners LLC (“FF Global”). FF Global is governed by a board of managers, consisting of eight managers – YT Jia,
                             Matthias Aydt, Jiawei Wang, Tin Mok, Prashant Gulati, Chaoying Deng, Philip Bethell and Carsten Breitfeld. A
                             majority of the board of managers of FF Global is required to approve any actions of FF Global, including actions
                             relating to the voting and disposition of shares of New FF held by FF Top.
                       (8)   Creditor Trust directly holds 19,190,305 shares of New FF common stock. Creditor Trust also holds a 20% preferred
                             membership interest in Pacific Technology Holding LLC but does not control the disposition of any shares of New FF
                             common stock held directly or indirectly by Pacific Technology Holding LLC. Jeffrey D. Prol is the trustee of
                             Creditor Trust (the “Trustee”). The Trustee, solely in his capacity as such and subject to the trust agreement that
                             established and governs Creditor.

                             The Sponsor and PSAC’s officers and directors beneficially own an aggregate of 21% of PSAC’s
                       issued and outstanding common stock as of the PSAC record date. Because of this ownership block, such
                       individuals may be able to effectively exercise control over all matters requiring approval by PSAC
                       stockholders, including the election of directors and approval of significant corporate transactions other
                       than approval of its initial business combination.

                                                                                   196




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                        217/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 219 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1415
                       Table of Contents

                                       CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS

                       Related Person Policy
                              PSAC’s Code of Ethics requires PSAC to avoid, wherever possible, all related party transactions that
                       could result in actual or potential conflicts of interests, except under guidelines approved by the board of
                       directors (or the audit committee). Related-party transactions are defined as transactions in which (1) the
                       aggregate amount involved will or may be expected to exceed $120,000 in any calendar year, (2) PSAC or any
                       of its subsidiaries is a participant, and (3) any (a) executive officer, director or nominee for election as a
                       director, (b) greater than 5% beneficial owner of PSAC’s shares of common stock, or (c) immediate family
                       member, of the persons referred to in clauses (a) and (b), has or will have a direct or indirect material interest
                       (other than solely as a result of being a director or a less than 10% beneficial owner of another entity). A
                       conflict of interest situation can arise when a person takes actions or has interests that may make it difficult to
                       perform his or her work objectively and effectively. Conflicts of interest may also arise if a person, or a member
                       of his or her family, receives improper personal benefits as a result of his or her position.

                              PSAC’s audit committee, pursuant to its written charter, is responsible for reviewing and approving
                       related-party transactions to the extent PSAC enters into such transactions. The audit committee will consider
                       all relevant factors when determining whether to approve a related party transaction, including whether the
                       related party transaction is on terms no less favorable than terms generally available to an unaffiliated third-
                       party under the same or similar circumstances and the extent of the related party’s interest in the transaction. No
                       director may participate in the approval of any transaction in which he is a related party, but that director is
                       required to provide the audit committee with all material information concerning the transaction. Additionally,
                       PSAC requires each of its directors and executive officers to complete an annual directors’ and officers’
                       questionnaire that elicits information about related party transactions.

                            These procedures are intended to determine whether any such related party transaction impairs the
                       independence of a director or presents a conflict of interest on the part of a director, employee or officer.

                       PSAC Related Person Transactions

                       Founder Shares
                              On February 11, 2020, the Sponsor purchased an aggregate of 5,750,000 shares of the PSAC’s common
                       stock for an aggregate price of $25,000 (the “Founder Shares”). The Founder Shares included an aggregate of
                       up to 750,000 shares subject to forfeiture by the Sponsor to the extent that the underwriters’ over-allotment was
                       not exercised in full or in part, so that the Sponsor would collectively own 20% of PSAC’s issued and
                       outstanding shares after the initial public offering (assuming the Sponsor did not purchase any Public Shares in
                       the initial public offering and excluding the Private Shares). As a result of the underwriters’ election to partially
                       exercise their over-allotment option on July 31, 2020 and the expiration of the remaining over-allotment option,
                       5,608 Founder Shares were forfeited and 744,392 Founder Shares are no longer subject to forfeiture, resulting
                       in there being 5,744,392 Founder Shares issued and outstanding.

                              The Sponsor has agreed, subject to certain limited exceptions, not to transfer, assign or sell any of the
                       Founder Shares until (1) with respect to 50% of the Founder Shares, the earlier of one year after the completion
                       of a Business Combination and the date on which the closing price of the common stock equals or exceeds
                       $12.50 per share (as adjusted for stock splits, stock dividends, reorganizations, recapitalizations and the like) for
                       any 20 trading days within any 30-trading day period commencing after a Business Combination and (2) with
                       respect to the remaining 50% of the Founder Shares, one year after the completion of a Business Combination,
                       or earlier, in either case, if, subsequent to a Business Combination, PSAC completes a liquidation, merger, stock
                       exchange or other similar transaction which results in all of PSAC’s stockholders having the right to exchange
                       their shares of common stock for cash, securities or other property.

                       Private Units

                             Contemporaneously with the closing of the initial public offering and the exercise of the overallotment
                       option, the Sponsor purchased an aggregate of 483,420 private units in a private placement at a price of $10.00
                       per private unit. Each private unit consists of one Private Share and one Private Warrant. The private units are
                       identical to the

                                                                               197




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               218/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 220 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1416
                       Table of Contents
                       units sold in the initial public offering except that the Private Warrants: (i) will not be redeemable by PSAC and
                       (ii) may be exercised for cash or on a cashless basis, so long as they are held by the initial purchasers or any of
                       their permitted transferees. If the Private Warrants are held by holders other than the initial purchasers or any of
                       their permitted transferees, the Private Warrants will be redeemable by PSAC and exercisable by the holders on
                       the same basis as the warrants included in the units sold in the initial public offering. The initial purchasers have
                       agreed not to transfer, assign or sell any of the private units and underlying securities (except in connection with
                       the same limited exceptions that the Private Shares may be transferred as described above) until after the
                       completion of the initial business combination. Furthermore, they have agreed (A) to vote the Private Shares in
                       favor of any proposed business combination, (B) not to convert any Private Shares in connection with a
                       stockholder vote to approve a proposed initial business combination or sell any Private Shares to PSAC in a
                       tender offer in connection with a proposed initial business combination and (C) that the Private Shares shall not
                       participate in any liquidating distribution from the trust account upon winding up if a business combination is
                       not consummated. In the event of a liquidation prior to an initial business combination, the private units will
                       likely be worthless.

                       Advances

                             The Sponsor advanced PSAC an aggregate of $75,000 to cover expenses related to the initial public
                       offering. The advances were non-interest bearing and due on demand. The outstanding advances of $75,000
                       were repaid upon the consummation of the initial public offering on July 24, 2020.

                       Promissory Notes

                              On February 14, 2020, PSAC issued an unsecured promissory note to the Sponsor (the “Promissory
                       Note”), pursuant to which PSAC may borrow up to an aggregate principal amount of $150,000. The Promissory
                       Note was non-interest bearing and payable on the earlier of (i) December 31, 2020, (ii) the consummation of the
                       initial public offering or (iii) the date on which PSAC determines not to proceed with the initial public offering.
                       The outstanding balance under the Promissory Note of $133,000 was repaid upon the consummation of the
                       initial public offering on July 24, 2020.
                             On February 28, 2021, PSAC issued an unsecured promissory note to the Sponsor (the “Promissory
                       Note”) pursuant to which PSAC may borrow up to an aggregate principal amount of $500,000. The Promissory
                       Note is non-interest bearing and payable upon the closing of the Business Combination. The Sponsor may elect
                       to convert all or a portion of the unpaid balance of the note into shares of Class A common stock at $10.00 per
                       share. As of April 5, 2021, PSAC had borrowed $500,000 under the Promissory Note.

                       Administrative Services Agreement

                             PSAC entered into an agreement whereby, commencing on the July 21, 2020, through the earlier of
                       PSAC’s consummation of a Business Combination and its liquidation, PSAC will pay an affiliate of PSAC’s
                       executive officers a total of $10,000 per month for office space and related services. For the period from
                       February 11, 2020 (inception) through December 31, 2020, PSAC incurred and paid $50,000 in fees for these
                       services.

                       Sponsor Support Agreement

                              Concurrently with the execution of the Merger Agreement, PSAC entered into a support agreement with
                       the Sponsor, Jordan Vogel and Aaron Feldman pursuant to which they have agreed, among other things, to vote
                       all of the shares of PSAC common stock legally and beneficially owned by them in favor of the Business
                       Combination, and against any proposal in opposition to the Merger Agreement and any other action or proposal
                       involving PSAC or any of its subsidiaries that is intended to, or would reasonably be expected to, prevent,
                       impede or adversely affect the Transactions in any material respect. Under the support agreement, the Sponsor
                       have also agreed that, with limited exceptions, prior to the termination of the support agreement, the Sponsor
                       will not transfer or otherwise enter into any agreement or understanding with respect to a transfer relating to any
                       shares of PSAC common stock legally and beneficially owned by them. The support agreement will terminate
                       upon the earliest to occur: (a) the mutual written consent of PSAC, the Sponsor and FF, (b) the closing of the
                       Transactions, and (c) the date of termination of the Merger Agreement in accordance with its terms.
                       Additionally, PSAC’s directors and officers have agreed pursuant to a letter agreement executed in connection
                       with PSAC’s initial public offering to vote any shares of PSAC common stock held by them in favor of the
                       Business Combination.

                                                                               198




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               219/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 221 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1417
                       Table of Contents

                       Subscription Agreements
                             In connection with the execution of the Merger Agreement, PSAC entered into separate Subscription
                       Agreements with certain accredited investors or qualified institutional buyers (collectively, the “Subscription
                       Investors”) concurrently with the execution of the Merger Agreement on January 27, 2021. Pursuant to the
                       Subscription Agreements, the Subscription Investors agreed to subscribe for and purchase, and PSAC agreed to
                       issue and sell, to the Subscription Investors an aggregate of 79,500,000 shares of common stock of PSAC for a
                       purchase price of $10.00 per share, or an aggregate of approximately $795 million, in a private placement.
                       17,500,000 of such shares ($175 million in net proceeds) will be issued to an anchor investor and the issuance
                       of such shares is subject to certain regulatory approvals and limitations on use. The Subscription Agreements
                       further require PSAC to have an effective shelf registration statement registering the resale of the shares of
                       PSAC common stock held by the Subscription Investors within 60 calendar days (or 90 calendar days if the
                       SEC notifies PSAC that it will review the registration statement) following the closing of the Transactions.

                              The closing of the private placement will occur on the date of and immediately prior to the consummation
                       of the Transactions and is conditioned thereon and on other customary closing conditions. The common stock to
                       be issued pursuant to the Subscription Agreements has not been registered under the Securities Act, and will be
                       issued in reliance upon the exemption provided under Section 4(a)(2) of the Securities Act and/or Regulation D
                       promulgated thereunder. The Subscription Agreements will terminate and be void and of no further force or
                       effect upon the earlier to occur of: (i) such date and time as the Merger Agreement is validly terminated in
                       accordance with its terms without consummation of the Merger, (ii) upon the mutual written agreement of the
                       parties thereto to terminate the applicable Subscription Agreement, (iii) if any of the conditions to closing set
                       forth in the Subscription Agreement are not satisfied or waived on or prior to the closing date and (iv) if the
                       closing of the Merger shall not have occurred on or before July 27, 2021.

                       Sponsor Lockup Agreement

                             Under the Merger Agreement, as a condition to FF’s obligation to close, PSAC is required to deliver to FF
                       a lockup agreement executed by the Sponsor pursuant to which the Sponsor must agree that (a) 50% of the
                       shares of PSAC common stock held by the Sponsor will not be sold, transferred or otherwise disposed of for a
                       period ending the earlier of (i) the one year anniversary of the closing of the Business Combination, and (ii) the
                       date on which the closing price of shares of PSAC common stock on the principal securities exchange or
                       securities market on which such shares are then traded equals or exceeds $12.50 per share for any twenty
                       trading days within any thirty trading day period after the closing of the Business Combination; and (b) the
                       other 50% of the shares of PSAC common stock held by the Sponsor will not be sold, transferred or otherwise
                       disposed of for a period ending earlier of (i) the one year anniversary of the closing of the Business
                       Combination and (ii) the date on which PSAC completes a liquidation, merger, capital stock exchange or other
                       similar transaction that results in all of PSAC’s shareholders having the right to exchange their shares for cash,
                       securities or other property.
                             The closing of the Private Placement will occur on the date of and immediately prior to the consummation
                       of the Business Combination and is conditioned thereon and on other customary closing conditions. The PSAC
                       common stock to be issued pursuant to the Subscription Agreements has not been registered under the
                       Securities Act, and will be issued in reliance upon the exemption provided under Section 4(a)(2) of the
                       Securities Act and/or Regulation D promulgated thereunder. The Subscription Agreements will terminate and be
                       void and of no further force or effect upon the earlier to occur of: (a) such date and time as the Merger
                       Agreement is validly terminated in accordance with its terms or (b) upon the mutual written consent of each of
                       the parties to each such Subscription Agreement.

                       Agreement with Riverside Management Group

                              PSAC has entered into a transaction services agreement, dated as of October 13, 2020 (and amended on
                       October 26, 2020), pursuant to which Riverside would provide consulting and advisory services in connection
                       with a possible business combination between PSAC and FF in exchange for (i) $10 million in cash from PSAC
                       at the closing of the Business Combination, (ii) shares of common stock in PSAC to be issued by PSAC at the
                       closing of the Business Combination equal to 0.625% of the pre-closing enterprise value of the FF, with an
                       attributed value

                                                                              199




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            220/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 222 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1418
                       Table of Contents
                       of $10.00 per share of common stock and with an equal amount of shares being forfeited by the Sponsor for no
                       consideration, and (iii) PSAC common stock to be issued by PSAC at the closing of the Business Combination
                       having a value equal to $6,900,000.00, with an attributed value of $10.00 per share of common stock.

                       FF Related Person Transactions

                             The following is a summary of transactions since January 1, 2018 to which FF has been a participant and
                       in which the amount involved exceeded or will exceed $120,000, and in which any of FF’s directors, executive
                       officers or holders of more than 5% of any class of FF’s equity interests at the time of such transaction, or any
                       members of their immediate family, had or will have a direct or indirect material interest.

                       Shareholder Agreement

                              PSAC and FF Top are expected to enter into the Shareholder Agreement at the closing of the Transactions
                       pursuant to which (a) PSAC and FF Top will agree on the initial composition of New FF’s board of directors
                       and (b) so long as FF Top beneficially owns shares of issued and outstanding shares of New FF common stock
                       representing in excess of 5% voting power, FF Top will have the right to nominate a specified number of
                       directors on New FF’s board of directors based on FF Top’s voting power of the issued and outstanding New FF
                       common stock, a sufficient number of which will be independent such that New FF’s board of directors would
                       be comprised of a majority of independent directors assuming the election of the FF Top designees and the other
                       members of New FF’s board of directors until New FF is a “controlled company” as defined in the rules of the
                       national securities exchange on which the New FF common stock is listed. FF Top will have the right to
                       nominate a replacement for any of its designees who is not elected or whose board service has terminated prior
                       to the end of such director’s term. So long as the Shareholder Agreement is in effect, any action by New FF’s
                       board of directors to increase or decrease the total number of directors comprising New FF’s board of directors
                       will require the prior written consent of FF Top and in connection with any increase or decrease in the total
                       number of directors comprising New FF’s board of directors, the number of FF Top designees required to be
                       independent will be increased or decreased as may be necessary. FF Top will also have the right for its
                       nominees to serve on each committee of New FF’s board of directors proportionate to the number of nominees
                       it has on New FF’s board of directors, subject to compliance with applicable law and stock exchange listing
                       rules.

                       Shareholder Support Agreements
                              Concurrently with the execution of the Merger Agreement, the Supporting FF Shareholders, who are the
                       three largest shareholders of FF, have entered into support agreements with PSAC pursuant to which each
                       Supporting FF Shareholder has agreed, among other things, to approve or vote in favor of the Business
                       Combination, against any action or proposal involving PSAC or any of its subsidiaries that is intended to, or
                       would reasonably be expected to, prevent, impede or adversely affect the Transactions in any material respect,
                       and promptly execute the definitive documents, agreements and filings (including with applicable governmental
                       authorities) related to the Business Combination reasonably required to be executed by such Supporting FF
                       Shareholder in furtherance of the Business Combination subject to the terms and conditions set forth therein.
                       Under the support agreement, each Supporting FF Shareholder has also agreed that, with limited exceptions,
                       prior to the termination of the applicable support agreement, such Supporting FF Shareholder will not transfer
                       or otherwise enter into any agreement or understanding with respect to a transfer relating to any Claims (as
                       defined in the applicable support agreement) owned by such Supporting FF Shareholder. The support
                       agreements will terminate automatically without any further required actions or notice upon the earliest to
                       occur: (a) the closing of the Transactions, and (b) the date of termination of the Merger Agreement in
                       accordance with its terms. The support agreements may also be terminated by the mutual written consent of the
                       parties to the applicable support agreement. The Creditors Trust also has the right to terminate its support
                       agreement if it reasonably believes failure to terminate the support agreement would result in a breach of its
                       fiduciary duties under applicable law. FF Top has also agreed to exercise its drag-along rights pursuant to the
                       articles of association of FF, as amended, and any other contract under which FF Top may have similar drag-
                       along rights to cause FF’s other shareholders’ to vote in favor of (and not oppose) the Business Combination, in
                       each case to the extent permitted by the applicable drag-along rights. Collectively, as of April 5, 2021, the
                       Supporting FF Shareholders held approximately 99.94% of the outstanding voting power of FF. The Supporting
                       FF Shareholders therefore hold a sufficient number of FF shares to approve the FF merger proposal without the
                       vote of any other FF shareholder.

                                                                              200




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           221/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 223 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1419
                       Table of Contents

                       Restructuring Agreement with Evergrande
                             In November 2017, FF received a commitment from Season Smart Limited (“Season Smart”), an affiliate
                       of Evergrande Health Industry Group (“Evergrande”), to provide $2.0 billion in funding, subject to certain
                       conditions, in exchange for a 45% preferred equity stake in FF. Evergrande initially funded $800 million in
                       2018, and the terms of the agreement provided that the remaining $1.2 billion would be contributed by the end
                       of 2019 and 2020, subject to certain conditions.

                             After a dispute among FF, Season Smart and certain of their affiliates regarding, among other things,
                       whether certain conditions to Season Smart’s requirement to provide additional funding were satisfied, on
                       December 31, 2018, FF, Season Smart and certain of their affiliates entered into a restructuring agreement
                       pursuant to which Season Smart’s preferred equity interest in FF was restructured and reduced to 32% and the
                       FF affiliated parties and Season Smart affiliated parties released one another and their respective affiliates from
                       certain claims (including Season Smart’s obligation to make additional investments in FF). In addition, the
                       restructuring agreement provides that FF may at any time before December 31, 2023 redeem, in part or in
                       whole, the FF shares held by Season Smart at a predetermined redemption price. The restructuring agreement
                       also provided that, among other matters, (i) Season Smart agreed that FF could enter into new equity financing
                       arrangements without Season Smart’s approval so long as the valuation for such equity financing is not less than
                       a specified threshold; (ii) Season Smart agreed to acquire Evergrande FF Holding (Hong Kong) Limited, which
                       was previously a wholly-owned subsidiary of FF and owned certain Chinese assets of FF; and (iii) FF revised
                       its memorandum and articles of association to provide Season Smart with certain rights. Certain Season Smart
                       approval rights under the restructuring agreement are required to be terminated at the closing of the Business
                       Combination under the transaction support agreement signed by Season Smart with PSAC and FF.

                              Also pursuant to the restructuring agreement, an affiliate of Evergrande provided a loan in the principal
                       amount of $10.0 million to FF, which was drawn down in January 2019. YT Jia provided a personal guarantee
                       for this loan. The loan bears interest at an annual rate of 10% if repaid by June 30, 2019, and increases to 15%
                       per annum thereafter. The loan matured on June 30, 2019 and as of the date of this proxy statement/consent
                       solicitation statement/prospectus, the full principal amount of $10.0 million remained outstanding. Under a
                       support agreement entered into with Evergrande in connection with the Merger Agreement, FF agreed to repay
                       this loan at the closing of the Business Combination.

                       Borrowings from Related Parties

                       Affiliate Notes Payable
                              On March 30, 2018, Smart Technology Holdings, Ltd., an exempted company incorporated under the
                       laws of the Cayman Islands and a wholly-owned subsidiary of FF (“Smart Technology”) issued: (a) a
                       promissory note in the principal amount of US$212.0 million to Faraday & Future (HK) Limited, a private
                       company limited by shares established under the laws of Hong Kong previously controlled by FF’s founder
                       (“F&F HK” and such note, the “US$212.0M Note”) and (b) a promissory note in the principal amount of
                       US$66.9 million to Leview Mobile HK Limited, a private company limited by shares established under the laws
                       of Hong Kong controlled by FF’s founder (Leview HK and such note, the “US$66.9M Note” and, together with
                       the US$212.0M Note, the “Notes”). The Note accrued simple interest rate at 12% per annum. The maturity date
                       of the Notes was extended from December 31, 2019 to June 30, 2021. On August 28, 2020, Leview HK
                       transferred all of its rights, interests and title in and to the US$66.9M Note to F&F HK in exchange for F&F
                       HK’s issuance of a note covering an equivalent amounts to Leview HK (such transfer, the “US$66.9M Note
                       Transfer”), and on August 28, 2020 and immediately following the US$66.9M Note Transfer, Smart
                       Technology transferred all of its then outstanding obligations under the Notes to FF in exchange for FF’s paid-in
                       capital contributions to Smart Technology being increased by an equivalent amount, and F&F HK transferred
                       all of its rights under the Notes to CYM Tech Holdings LLC, a Delaware limited liability company (“CYM”) in
                       exchange for CYM’s issuance of a note covering an equivalent amount to F&F HK. As of December 31, 2020,
                       FF repaid $62.9 million of the principal and $36.2 million of accrued interest under the Notes. As of the date of
                       this proxy statement/consent solicitation statement/prospectus, the aggregate outstanding balance of the Notes
                       was approximately $277.6 million.

                                                                              201




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             222/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 224 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1420
                       Table of Contents
                             On April 5, 2017, FF issued a promissory note in a principal amount of US$0.7 million to a Meng Wu, the
                       former executive director of LeSee Automotive (Beijing) Co., Ltd. (the “US$0.7M Note”). The US$0.7M Note
                       does not accrue interest. The maturity date of the US$0.7M Note was extended from October 2, 2017 to June
                       30, 2021. FF has not made payments on the principal balance as of December 31, 2020. As of the date of this
                       proxy statement/consent solicitation statement/prospectus, the outstanding principal balance was approximately
                       $0.7 million.

                              From December 2017 to July 2018, LeSEE Automotive (Beijing) Co., Ltd., a company incorporated
                       under the laws of the People’s Republic of China and an indirect subsidiary of FF (“LeSee”), issued multiple
                       promissory notes in an aggregate principal amount of $28.9 million to Beijing Bairui Culture Media Co., Ltd.,
                       an entity previously controlled by FF’s founder (“Bairui” and such notes collectively, the “US$28.9M Notes”).
                       The US$28.9M Notes started to bear a simple interest rate of 12% per annum since January 2020. On August
                       28, 2020, Bairui transferred all of its rights, interests and title in and to the US$28.9M Notes to F&F HK in
                       exchange for F&F HK’s issuance of a note covering an equivalent amounts to Bairui (such transfer, the
                       “US$28.9M Notes Transfer”), and the outstanding interest of $1.9M added back to the principal balance of
                       $24.6M on August 28, 2020 and immediately following the US$28.9M Notes Transfer, LeSee transferred all of
                       its then outstanding obligations under the US$28.9M Notes to FF in exchange for successive paid-in capital
                       contributions from FF through Smart Technology, FF Hong Kong Holding Limited and FF Automotive (China)
                       Co., Ltd. to LeSee being increased by an equivalent amount, and F&F HK transferred all of its rights under the
                       US$28.9M Notes to CYM in exchange for CYM’s issuance of a note covering an equivalent amount to F&F
                       HK. The maturity dates of the US$28.9M Notes were extended from December 31, 2020 to June 30, 2021. As
                       of December 31, 2020, FF has repaid $4.3 million of the principal under the US$28.9M Notes. As of the date of
                       this proxy statement/consent solicitation statement/prospectus, the outstanding balance of the US$28.9M Notes
                       was approximately $26.5 million.

                              On April 29, 2019, FF entered into a note purchase agreement (as amended, restated and otherwise
                       modified from time to time, the “Note Purchase Agreement”) with certain purchasers, with U.S. Bank National
                       Association, as the notes agent, and Birch Lake Fund Management, LP as the collateral agent. The notes are
                       guaranteed by FF including several of FF subsidiaries in the U.S., Cayman Islands and Hong Kong. The
                       principal amount of notes that may be issued under the NPA is $200 million. During 2019, a total of
                       approximately $43.6 million, consisting of approximately $27.1 million of notes payable and $16.5 million of
                       related party notes, was loaned to FF at a 10% interest rate, payable at the maturity date of the note. All
                       obligations due under the NPA are collateralized by a first lien, with second payment priority, on substantially
                       all tangible and intangible assets of the borrowers and guarantors. The loans under the Note Purchase
                       Agreement were subject to representations, warranties, and covenants and were initially scheduled to mature on
                       October 31, 2019. All loaned amounts remained outstanding and interest of $828,000 of the related party
                       interest was accrued as of December 31, 2019. In October 2020, FF obtained an extension of the maturity date
                       of the loans under the Note Purchase Agreement to October 6, 2021.

                       FF Shareholder Lockup Agreements
                               Under the Merger Agreement, as a condition to receiving New FF common stock after the closing of the
                       Business Combination in respect of their FF ordinary shares, FF’s shareholders are required to execute lockup
                       agreements pursuant to which such shareholders must agree not to sell, transfer or take certain other actions
                       with respect to such shares of New FF common stock for a period of 180 days after the closing of the Business
                       Combination, subject to certain customary exceptions. Under the lock-up agreement to be entered into by the
                       Vendor Trust and certain FF bridge lenders and warrantholders, subject to certain limited exceptions, such
                       parties agree that with respect to (a) 33⅓% of the shares of New FF common stock received by such FF
                       stakeholders in connection with the Transactions, not to sell, transfer or take certain other actions with respect to
                       such shares of New FF common stock for a period of 30 days after the closing of the Business Combination, (b)
                       33⅓% of the shares of New FF common stock received by such FF stakeholders in connection with the
                       Transactions, not to sell, transfer or take certain other actions with respect to such shares of New FF common
                       stock for a period of 60 days after the closing of the Business Combination, and (c) the remaining 33⅓% of the
                       shares of New FF common stock received by such FF stakeholders in connection with the Transactions, not to
                       sell, transfer or take certain other actions with respect to such shares of New FF common stock for a period of
                       90 days after the closing of the Business Combination. The shares of New FF common stock to be issued to FF
                       employees on account of their reduced compensation will be subject to a vesting period of 90 days.

                                                                               202




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               223/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 225 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1421
                       Table of Contents

                       Policies and Procedures for Related Person Transactions
                             Prior to the consummation of the Business Combination, New FF’s board of directors intends to adopt a
                       policy with respect to the review, approval and ratification of related party transactions. Under the policy, New
                       FF’s audit committee is responsible for reviewing and approving related person transactions. In the course of its
                       review and approval of related party transactions, New FF’s audit committee will consider the relevant facts and
                       circumstances to decide whether to approve such transactions. In particular, New FF’s policy requires New FF’s
                       audit committee to consider, among other factors it deems appropriate:

                             •    the related person’s relationship to New FF and interest in the transaction;

                             •    the material facts of the proposed transaction, including the proposed aggregate value of the
                                  transaction;
                             •    the impact on a director’s or a director nominee’s independence in the event the related person is a
                                  director or director nominee or an immediate family member of the director or director nominee;

                             •    the benefits to New FF of the proposed transaction;

                             •    if applicable, the availability of other sources of comparable products or services; and
                             •    an assessment of whether the proposed transaction is on terms that are comparable to the terms
                                  available to an unrelated third party or to employees generally.

                             The audit committee may only approve those transactions that are in, or are not inconsistent with, New
                       FF’s best interests and those of New FF’s shareholders, as the audit committee determines in good faith.

                             In addition, under New FF’s code of business conduct and ethics, which will be adopted prior to the
                       consummation of the Business Combination, New FF’s employees, officers, directors and director nominees
                       will have an affirmative responsibility to disclose any transaction or relationship that reasonably could be
                       expected to give rise to a conflict of interest.
                             All of the transactions described above were entered into prior to the adoption of the New FF’s written
                       related party transactions policy (which policy will be adopted prior to the consummation of Business
                       Combination), but all were approved by FF’s board of directors or management considering similar factors to
                       those described above.

                       Section 16(a) Beneficial Ownership Reporting Compliance

                             Section 16(a) of the Exchange Act requires PSAC’s directors, officers and persons owning more than 10%
                       of PSAC’s common stock to file reports of ownership and changes of ownership with the SEC. Based on its
                       review of the copies of such reports furnished to PSAC, or representations from certain reporting persons that
                       no other reports were required, PSAC believes that all applicable filing requirements were complied with during
                       the quarter ended.

                                                                             203




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           224/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 226 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1422
                       Table of Contents

                                                     COMPARISON OF STOCKHOLDERS’ RIGHTS
                              If the Business Combination is consummated, shareholders of FF (other than FF Top) will receive and
                       become holders of shares of new Class A common stock of New FF and FF Top will receive and become holder
                       of shares of new Class B common stock of New FF. FF is organized under the laws of the Cayman Islands and
                       New FF is organized under the laws of Delaware. Differences in the rights of holders of FF shares and holders
                       of New FF common stock will arise due to differences between the laws of their respective jurisdictions and
                       their respective constitutional documents, including their certificates of incorporation, bylaws or memorandum
                       and articles of association, as applicable. As holders of shares of New FF common stock, your rights with
                       respect thereto will be governed by Delaware law, including the DGCL, as well as the second amended and
                       restated certificate of incorporation of New FF in the form attached to this proxy statement/consent solicitation
                       statement/prospectus as Annex B and the second amended and restated bylaws of New FF. This section
                       summarizes the material differences between the rights of FF shareholders and holders of shares of New FF
                       common stock.

                              The following summary is not a complete statement of the rights of the shareholders or stockholders of
                       either of the two companies or a complete description of the specific provisions referred to below. The
                       identification of specific differences is not intended to indicate that other equally significant or more significant
                       differences do not exist. The form of the second amended and restated certificate of incorporation of New FF
                       that will be in effect upon the completion of the Business Combination is attached to this proxy
                       statement/consent solicitation statement/prospectus as Annex B. We urge you to read the second amended and
                       restated certificate of incorporation in its entirety for a complete description of the rights and preferences of the
                       post-combination company’s securities following the business combination.

                             For more information on the charter proposals, see the section entitled “The Charter Proposals.”

                                               New FF                                                         FF
                                                                 Organizational Documents
                       Following the Business Combination, the rights of the The rights of the shareholders of FF are governed by
                       stockholders of New FF will be governed by the        the seventh amended and restated memorandum of
                       second amended and restated certificate of            association and the seventh amended and restated
                       incorporation of New FF (the “New FF Charter”), the articles of association of FF (the “FF M&A”) and the
                       second amended and restated bylaws of New FF (the Cayman Islands law, including the Companies Act (As
                       “New FF Bylaws”) and Delaware law, including the      Revised) of the Cayman Islands (the “Companies Act”).
                       DGCL.

                       The Merger Agreement also provides that at the
                       Closing, FF Top and New FF will enter into the
                       Shareholders Agreement, the terms of which are
                       described in the section entitled “Certain Agreements
                       Related to the Business Combination — Shareholder
                       Agreement,” which sets forth, among other things,
                       certain rights and obligations of FF Top and New FF
                       concerning the corporate governance of New FF.

                                                                   Number of Authorized Shares
                       New FF will have 835,000,000 authorized shares of        The share capital of FF is US$20,163.11662 divided
                       all classes of capital stock, consisting of 750,000,000 into 665,209,680 Class A Ordinary Shares of a nominal
                       authorized shares of Class A common stock,               or par value of US$0.00001 each, 180,000,000 Class B
                       75,000,000 authorized shares of Class B common           Ordinary Shares of a nominal or par value of
                       stock, par value of $0.0001 per share, and 10,000,000 US$0.00001 each, 470,588,235 Redeemable Preference
                       authorized shares of preferred stock, par value of       Shares of a nominal or par value of US$0.00001 each,
                       $0.0001 per share.                                       87,617,555 Class A-1 Preferred Shares of a nominal or
                                                                                par value of US$0.00001 each, 158,479,868 Class A-2
                                                                                Preferred Shares of a nominal or par value of
                                                                                US$0.00001 each, 1,475,147 Class A-3 Preferred
                                                                                Shares of a nominal or par value of US$0.00001 each
                                                                                and 452,941,177 Class B Preferred Shares of a nominal
                                                                                or par value of US$0.00001 each.

                                                                                204




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               225/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 227 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1423
                       Table of Contents

                                              New FF                                                      FF
                        Class A Common Stock of New FF v. Class A Ordinary Shares, Class B Ordinary Shares, Class A Preferred
                                                      Shares and Redeemable Preference Shares of FF
                       New FF stockholders will have no preemptive or other Holders of Class A ordinary shares and Class B
                       subscription rights and there will be no sinking fund or ordinary shares have no preemptive or other
                       redemption provisions applicable to the Class A          subscription rights and there is no sinking fund or
                       common stock.                                            redemption provisions applicable to the Class A
                                                                                ordinary shares or the Class B ordinary shares.

                                                                               Holders of Class A preferred shares have preemptive
                                                                               rights with respect to FF’s issuance of certain new
                                                                               securities subject to customary exceptions. There is no
                                                                               sinking fund or redemption provisions applicable to the
                                                                               Class A preferred shares. The Class A preferred shares
                                                                               are convertible into Class A ordinary shares on a one-
                                                                               to-one basis at the option of holders of Class A
                                                                               preferred shares at any time upon written notice to FF.
                                                                               In connection with an IPO or a SPAC transaction, the
                                                                               Class A preferred shares will be automatically
                                                                               converted into the class of common shares held by the
                                                                               public in an IPO or SPAC transaction.
                                                                               Holders of redeemable preference shares have no
                                                                               preemptive or other subscription rights. There is no
                                                                               sinking fund provisions applicable to the redeemable
                                                                               preference shares. Holders of redeemable preference
                                                                               shares are subject to FF’s right to redeem such shares at
                                                                               any time on or prior to December 31, 2023 and are
                                                                               entitled to mandatory redemption rights upon the
                                                                               occurrence of certain specified events. Immediately
                                                                               prior to any IPO, the holders of redeemable preference
                                                                               shares may elect to convert their redeemable preference
                                                                               shares to such class of shares to be held by public float
                                                                               shareholders immediately prior to any IPO.
                                                                               Additionally, holders of redeemable preference shares
                                                                               also have block rights on certain material corporate
                                                                               actions of FF.

                                            Class B Common Stock of New FF v. Class B Preferred Shares of FF
                       New FF stockholders will have no preemptive or other Holders of FF Class B preferred shares have no
                       subscription rights and there will be no sinking fund or preemptive or other subscription rights and there is no
                       redemption provisions applicable to the Class B          sinking fund or redemption provisions applicable to the
                       common stock.                                            FF Class B preferred shares.

                       The Class B common stock will be convertible into       The Class B preferred shares will automatically convert
                       shares of Class A common stock on a one-to-one basis    into Class B ordinary shares upon any sale, transfer,
                       at the option of the holders of the Class B common      assignment or disposition of any Class B preferred
                       stock at any time upon written notice to New FF. In     share by FF Top on a one-to-one basis.
                       addition, the Class B common stock will automatically
                       convert into shares of Class A common stock upon
                       any sale, transfer, assignment or disposition of any
                       share of Class B common stock by a holder to any
                       person, or upon a change of ultimate beneficial
                       ownership of any share of Class B common stock to
                       any person on a one-to-one basis.

                                                                             205




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           226/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 228 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1424
                       Table of Contents

                                              New FF                                                      FF
                                                                          Preferred Stock
                       The board of directors is authorized to issue shares of Not applicable.
                       preferred stock in one or more series, and to fix voting
                       powers, designations, preferences and relative,
                       participating, optional or other special rights for each
                       series and any qualifications, limitations or restrictions
                       applicable to the shares of each series. The number of
                       authorized shares of preferred stock may be increased
                       or decreased (but not below the number of shares
                       thereof then outstanding) without shareholder
                       approval.

                       The New FF board of directors will be able to, subject
                       to limitations prescribed by Delaware law, without
                       stockholder approval, issue preferred stock with
                       voting and other rights that could adversely affect the
                       voting power and other rights of the holders of the
                       common stock and could have anti-takeover effects;
                       provided that any issuance of preferred stock with
                       more than one vote per share or having the effect of
                       disproportionately diluting the Class B shares shall
                       require the prior approval of the holders of a majority
                       of the outstanding Class B shares. The ability of the
                       New FF board of directors to issue preferred stock
                       without stockholder approval except as set forth
                       above, while providing flexibility in connection with
                       possible acquisitions and other corporate purposes,
                       could, among other things, have the effect of delaying,
                       deferring or preventing a change of control of New FF
                       or the removal of New FF’s management and may
                       adversely affect the market price of New FF Class A
                       common stock and the voting and other rights of the
                       holders of New FF. New FF will have no preferred
                       stock outstanding at the date the second amended and
                       restated certificate of incorporation becomes effective.
                       Although the PSAC board of directors does not
                       currently intend to issue any shares of preferred stock,
                       we cannot assure you that the New FF board of
                       directors will not do so in the future.

                                                                 Rights, Warrants and Options
                       New FF has the authority to create and issue rights,     Subject to the preemptive rights of holders of Class A
                       warrants and options entitling the holders thereof to    preferred shares with respect to the issuance of certain
                       purchase shares of any class or series of New FF’s       new securities and the requirement that the rights,
                       capital stock or other securities of New FF, and such    warrants and options issued cannot be valued at below a
                       rights, warrants and options shall be evidenced by or minimum valuation price or rank senior to the
                       in instrument(s) approved by the New FF board of         redeemable preference shares on distribution without
                       directors. The New FF board of directors is              the prior approval of holders of a majority of the
                       empowered to set the exercise price, duration, times     outstanding redeemable preference shares, FF has the
                       for exercise and other terms and conditions of such      authority to create and issue rights, warrants and
                       rights, warrants or options; provided, however, that the options entitling the holders thereof to purchase FF’s
                       consideration to be received for any shares of capital equity securities. Notwithstanding the foregoing, FF
                       stock subject thereto may not be less than the par       may issue rights, warrants and options at below the
                       value thereof.                                           minimum valuation price referenced in the immediately
                                                                                preceding sentence under the existing Equity Incentive
                                                                                Plan or Special Talent Incentive Plan to certain
                                                                                individuals that provide services to FF and/or its
                                                                                subsidiaries.

                                                                              206




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           227/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 229 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1425
                       Table of Contents

                                               New FF                                                        FF
                                                                           Voting Power
                       Except as otherwise required by law or as otherwise       With respect to all matters subject to shareholder vote
                       provided in any preferred stock designation, the          or consent (including election of directors), the holders
                       holders of common stock possess all voting power for of Class A ordinary shares are not entitled to vote, the
                       the election of our directors and all other matters       holders of Class B ordinary shares and the holders of
                       requiring stockholder action. Holders of Class A          Class A preferred shares are entitled to one vote per
                       common stock are entitled to one vote per share.          share, the holders of Class B preferred shares are
                       Holders of Class B common stock are entitled to one entitled to ten votes per share and the holders of
                       vote per share until such time as New FF has a volume redeemable preference shares are entitled to 0.5625
                       weighted average total equity market capitalization of votes per share.
                       at least $20 billion for a period of 20 consecutive
                       trading days, after which holders of Class B common
                       stock will be entitled to ten votes per share.

                                                                          Director Elections
                       Subject to the special rights of the holders of one or      FF may, by resolutions passed by a simple majority of
                       more series of preferred stock to elect directors, at       the voting powers of FF shareholders as, being entitled
                       each succeeding annual meeting of stockholders, a           to do so, voting at a general meeting of FF or approved
                       director shall be elected and hold office until the next in writing, appoint any person to be a director of FF.
                       annual meeting of stockholders; provided that the           The board of directors of FF may also from time to time
                       initial directors are required to be re-nominated by the appoint any person to be a director, either to fill a casual
                       Company at the first annual meeting after the closing vacancy or as an addition to the existing directors,
                       of the Business Combination under the Shareholder           subject to any upper limit on the number of directors
                       Agreement. There is no cumulative voting with               prescribed pursuant to the FF M&A.
                       respect to the election of directors, with the result that
                       the holders of more than 50% of the shares voted for
                       the election of directors can elect all of the directors.

                                                                             Dividends
                       Subject to applicable law and the rights, if any, of the After the redeemable preference shares have been
                       holders of any outstanding series of the preferred         redeemed and paid in full, the Class A preferred shares
                       stock, the holders of the shares of the common stock       and the Class B preferred shares are entitled to receive,
                       shall be entitled to receive such dividends and other      pari passu with each other, the dividends, in cash or
                       distributions (payable in cash, property or capital        wholly or partly by the distribution of specific assets
                       stock of New FF) when, as and if declared thereon by (which may consist of the shares or securities of any
                       the New FF board of directors from time to time out of other company), as the board of directors of FF may
                       any assets or funds of New FF legally available            from time to time declare, payable to the holders of
                       therefor, and shall share equally on a per share basis in Class A preferred shares and Class B preferred shares
                       such dividends and distributions.                          pro rata and in preference to any dividend payable with
                                                                                  respect to the then issued and outstanding ordinary
                                                                                  shares.

                                                                                 Subject to the rights of the redeemable preference
                                                                                 shares, the holders of Class A preferred shares, Class B
                                                                                 preferred shares, and the ordinary shares of FF are
                                                                                 entitled to the dividends, in cash or wholly or partly by
                                                                                 the distribution of specific assets (which may consist of
                                                                                 the shares or securities of any other company), as the
                                                                                 board of directors of FF may from time to time declare.

                                                                               207




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               228/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 230 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1426
                       Table of Contents

                                              New FF                                                        FF
                                                                         Exclusive Forum
                       Unless New FF consents in writing to the selection of Not applicable.
                       an alternative forum, the Court of Chancery of the
                       State of Delaware shall, to the fullest extent permitted
                       by law, be the sole and exclusive forum for (i) any
                       derivative action or proceeding brought on behalf of
                       new FF, (ii) any action asserting a claim of breach of
                       fiduciary duty owed by any director, officer,
                       employee, agent or stockholder of New FF to New FF
                       or New FF’s stockholders, creditors or other
                       constituents, (iii) any action asserting a claim arising
                       pursuant to any provision of the General Corporation
                       Law of the State of Delaware or the second amended
                       and restated certificate of incorporation or the bylaws
                       of New FF, or (iv) any action asserting a claim
                       governed by the internal affairs doctrine, in each case
                       subject to said Court of Chancery having personal
                       jurisdiction over the indispensable parties named as
                       defendants therein; provided that, each of (i) through
                       (iv) above will not apply to suits brought to enforce
                       any liability or duty created by the Securities Act of
                       1933, as amended, the Securities and Exchange Act of
                       1934, as amended, or any other claim for which the
                       federal courts have exclusive jurisdiction; and
                       provided further that, if and only if the Court of
                       Chancery of the State of Delaware dismisses any such
                       action for lack of subject matter jurisdiction, such
                       action may be brought in another state or federal court
                       sitting in the State of Delaware.

                       If any action the subject matter of which is within the
                       scope described above is filed in a court other than a
                       court located within the State of Delaware (a “Foreign
                       Action”) in the name of any stockholder, such
                       stockholder shall be deemed to have consented to
                       (i) the personal jurisdiction of the state and federal
                       courts located within the State of Delaware in
                       connection with any action brought in any such court
                       to enforce paragraph A immediately above (an
                       “Enforcement Action”) and (ii) having service of
                       process made upon such stockholder in any such
                       Enforcement Action by service upon such
                       stockholder’s counsel in the Foreign Action as agent
                       for such stockholder.

                                                             Liquidation, Dissolution and Winding Up
                       Subject to applicable law and the rights, if any, of the In the event of any voluntary or involuntary liquidation,
                       holders of any outstanding series of the preferred         dissolution or winding-up of FF, after payment or
                       stock, in the event of any voluntary or involuntary        provision for payment of the debts and other liabilities
                       liquidation, dissolution or winding-up of New FF,          of FF, FF will first redeem the redeemable preference
                       after payment or provision for payment of the debts        shares in cash in full, then distribute the proceeds
                       and other liabilities of New FF, the holders of the        and/or assets of FF to holders of Class A preferred
                       shares of the common stock shall be entitled to receive shares and Class B preferred shares ratably in
                       all the remaining assets of New FF available for           proportion to the aggregate liquidation preferences that
                       distribution to its stockholders, ratably in proportion to would be payable to such holders pursuant to the FF
                       the number of shares of the common stock held by           M&A, and then distribute any remaining proceeds or
                       them.                                                      assets to holders of ordinary shares ratably in
                                                                                  proportion to the number of shares then held by them.

                                                                                 208




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             229/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 231 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1427
                       Table of Contents

                                               New FF                                                       FF
                                                            Amendment of Organizational Documents
                       (a) The affirmative vote of the holders of at least sixty- Generally, the shareholders of FF may, by resolutions
                       six and two-thirds percent (66-2/3%) of the voting         passed by a majority of not less than two-thirds of the
                       power of all of the then-outstanding shares of the         voting power of the shareholders at a general meeting
                       voting stock of New FF, voting together as a single        of FF or by written approval by all of the shareholders
                       class, will be required to alter, amend or repeal          entitled to vote at a general meeting of FF, amend the
                       Articles V (Board of Directors), VI (Stockholders),        FF M&A. Notwithstanding the foregoing, the rights
                       VII (Liability and Indemnification; Corporate              attached to any class (unless otherwise provided by the
                       Opportunity), VIII (Exclusive Forum) and IX                terms of issue of the shares of that class) may, whether
                       (Amendments) of the New FF Charter; (b) the                or not the FF is being wound-up, be varied with the
                       affirmative vote of the holders of a majority of the       consent in writing of the holders of three-fourths of the
                       then-outstanding shares of Class B common stock,           issued shares of that class or with the sanction of a
                       voting separately as a class, will be required to alter,   resolution passed by a majority of the votes cast at a
                       amend or repeal Section 4.5 (Rights Attached to            separate general meeting of the holders of the shares of
                       Capital Stock) or clause (ii) in Article IX                the class at which meeting the necessary quorum shall
                       (Amendments) of the New FF Charter; and (c) the            be two persons at least holding or representing by proxy
                       affirmative vote of the holders of a majority of the       one-third of the issued shares of the class, except that
                       then-outstanding shares of Class A common stock,           (a) any amendment to FF M&A in a manner that
                       voting separately as a class, will be required to alter,   materially, adversely and disproportionately affects the
                       amend or repeal Section 4.5 (Rights Attached to            holders of Class A preferred shares requires prior
                       Capital Stock) or clause (iii) in Article IX               written consent of the holders of a majority of the
                       (Amendment) of the New FF Charter.                         outstanding Class A preferred shares; and (b) any
                                                                                  amendment has the effect of altering or varying in an
                       Generally, a majority of the authorized number of          adverse manner any of the rights, preferences or
                       directors or the stockholders of New FF, by the            privileges attached to, or increase the obligations
                       affirmative vote of the holders of at least sixty-six and attached to, the redeemable preference shares (other
                       two-thirds percent (66 2/3%) of the then-outstanding than expressly permitted under Article 16A), has the
                       shares of the capital stock of New FF entitled to vote effect of amending Article 13.1(d) (Transfer of Class B
                       generally in the election of directors, voting together Preferred Shares) or has the effect of amending Article
                       as a single class, may adopt, alter, change, amend or      68 (Audit) will require prior written consent of holders
                       repeal the New FF Bylaws. Notwithstanding the              of a majority of the outstanding redeemable preference
                       foregoing, (1) any alteration, change, amendment or        shares.
                       repeal of Sections 4 (Place of Meetings), 18 (Powers),
                       24 (Quorum and Voting), 27 (Committees), 28 (Duties
                       of Chairperson of the Board of Directors), 30 (Officers
                       Designated), 31 (Tenure and Duties of Officers) or 49
                       (Amendments) of these Bylaws will require (i) the
                       affirmative vote of two-thirds of the directors then in
                       office and (ii) the affirmative vote of the holders of at
                       least sixty-six and two-thirds percent (66 2/3%) of the
                       then-outstanding shares of the capital stock of New FF
                       entitled to vote generally in the election of directors,
                       voting together as a single class, and (2) for so long as
                       the Shareholder Agreement remains in effect, any
                       alteration, change amendment or repeal of any
                       provision of the New FF Bylaws the terms of which
                       are subject to the Shareholder Agreement, will require
                       the prior written consent of FF Top or its successor in
                       interest.

                                                                               209




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              230/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 232 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1428
                       Table of Contents

                                                        DESCRIPTION OF NEW FF SECURITIES
                              The following description of the material terms of the share capital of PSAC following the Transactions
                       includes a summary of specified provisions of the charter documents of PSAC that will be in effect upon
                       completion of the Transactions. This description is qualified by reference to PSAC’s charter documents as will
                       be in effect upon consummation of the Transactions, copies of which are attached to this proxy
                       statement/consent solicitation statement/prospectus and are incorporated in this proxy statement/consent
                       solicitation statement/prospectus by reference.

                       General

                             After the Business Combination, PSAC’s second amended and restated certificate of incorporation will
                       provide for 750,000,000 authorized shares of Class A common stock, 75,000,000 authorized shares of Class B
                       common stock and 10,000,000 authorized shares of preferred stock.

                       Common Stock

                             The holders of Class A common stock and Class B common stock will be entitled to one vote for each
                       share held of record on all matters to be voted on by stockholders until the occurrence of a Qualifying Equity
                       Market Capitalization, following which holders of Class B common stock shall be entitled to ten votes per share
                       and shall continue to be entitled to ten votes per share regardless of whether the Qualifying Equity Market
                       Capitalization shall continue to exist or not thereafter.
                             A “Qualifying Equity Market Capitalization” means PSAC, at the end of any 20 consecutive trading days,
                       has a volume weighted average total equity market capitalization of at least $20 billion as determined by
                       multiplying the average closing sale price per share of Class A common stock on the Nasdaq (or such other
                       securities exchange on which PSAC’s securities are then listed for trading) at the time of determination by the
                       then total number of issued shares of Class A common stock, Class B common stock and other shares of PSAC.

                             Shares of Class B common stock shall have the right to convert into shares of Class A common stock at
                       any time at the rate of one share of Class A common stock for each share of Class B common stock. Class A
                       common stock will not have the right to convert into Class B common stock.

                             There is no cumulative voting with respect to the election of directors, with the result that the holders of
                       more than 50% of the voting power represented by shares of PSAC common stock voted for the election of
                       directors can elect all of the directors.
                             Holders of PSAC common stock will not have any conversion, preemptive or other subscription rights
                       and there will be no sinking fund or redemption provisions applicable to the common stock.

                       Preferred Stock

                              PSAC’s certificate of incorporation, as amended, will authorize the issuance of 10,000,000 shares of
                       preferred stock with such designations, rights and preferences as may be determined from time to time by
                       PSAC’s board of directors. PSAC’s board of directors will be empowered, without stockholder approval, to
                       issue the preferred stock with dividend, liquidation, conversion, voting or other rights which could adversely
                       affect the voting power or other rights of the holders of PSAC common stock; provided that any issuance of
                       preferred stock with more than one vote per share shall require the prior approval of the holders of a majority of
                       the outstanding Class B shares. In addition, the preferred stock could be utilized as a method of discouraging,
                       delaying or preventing a change in control of PSAC.

                       Description of Warrants

                             Upon consummation of the Transactions, PSAC will have warrants outstanding to purchase an aggregate
                       of 23,572,119 Class A shares of common stock (assuming no holders of Public Shares seek to convert such
                       shares to cash). Each outstanding whole warrant of PSAC shall continue to represent the right to purchase one
                       share of Class A common stock upon closing of the Transactions at a price of $11.50 per share, subject to
                       adjustment as discussed below, at any time commencing on the later of 30 days after the consummation of a
                       business combination and 12 months from the closing of the initial public offering.

                                                                               210




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            231/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 233 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1429
                       Table of Contents
                              No warrants will be exercisable for cash unless there is an effective and current registration statement
                       covering the shares of PSAC common stock issuable upon exercise of the warrants and a current prospectus
                       relating to such shares of PSAC common stock. Notwithstanding the foregoing, if a registration statement
                       covering the shares of PSAC common stock issuable upon exercise of the Public Warrants is not effective
                       within a specified period following the consummation of the Business Combination, warrant holders may, until
                       such time as there is an effective registration statement and during any period when PSAC shall have failed to
                       maintain an effective registration statement, exercise warrants on a cashless basis pursuant to the exemption
                       provided by Section 3(a)(9) of the Securities Act, provided that such exemption is available. If that exemption,
                       or another exemption, is not available, holders will not be able to exercise their warrants on a cashless basis. In
                       the event of such cashless exercise, each holder would pay the exercise price by surrendering the warrants for
                       that number of shares of PSAC common stock equal to the quotient obtained by dividing (x) the product of the
                       number of shares of common stock underlying the warrants, multiplied by the difference between the exercise
                       price of the warrants and the “fair market value” (defined below) by (y) the fair market value. The “fair market
                       value” for this purpose will mean the average reported last sale price of the shares of PSAC common stock for
                       the 5 trading days ending on the trading day prior to the date of exercise. The warrants will expire on the fifth
                       anniversary of completion of the Business Combination, at 5:00 p.m., New York City time, or earlier upon
                       redemption or liquidation.

                              The Private Warrants, as well as any warrants underlying additional units issued to the Sponsor or PSAC’s
                       officers, directors or their affiliates in payment of working capital loans, will be identical to the warrants
                       underlying the units offered in the initial public offering except that such warrants will be exercisable for cash
                       or on a cashless basis, at the holder’s option, and will not be redeemable by PSAC, in each case so long as they
                       are still held by the Sponsor or its permitted transferees.

                             PSAC may call the warrants for redemption (excluding the Private Warrants and any warrants underlying
                       additional units issued to the Sponsor, PSAC’s officers, directors or their affiliates in payment of working
                       capital loans made to PSAC), in whole and not in part, at a price of $0.01 per warrant,
                             •     at any time while the warrants are exercisable;

                             •     upon not less than 30 days’ prior written notice of redemption to each warrant holder;

                             •     if, and only if, the reported last sale price of the shares of common stock equals or exceeds $18.00
                                   per share (as adjusted for stock splits, stock dividends, reorganizations and recapitalizations), for
                                   any 20 trading days within a 30 trading day period commencing at any time after the warrants
                                   become exercisable and ending on the third business day prior to the notice of redemption to
                                   warrant holders; and
                             •     if, and only if, there is a current registration statement in effect with respect to the shares underlying
                                   such warrants.

                             The right to exercise will be forfeited unless the warrants are exercised prior to the date specified in the
                       notice of redemption. On and after the redemption date, a record holder of a warrant will have no further rights
                       except to receive the redemption price for such holder’s warrant upon surrender of such warrant.

                             If PSAC calls the warrants for redemption as described above, its management will have the option to
                       require all holders that wish to exercise warrants to do so on a “cashless basis.” In such event, each holder
                       would pay the exercise price by surrendering the warrants for that number of shares of PSAC common stock
                       equal to the quotient obtained by dividing (x) the product of the number of shares of PSAC common stock
                       underlying the warrants, multiplied by the difference between the exercise price of the warrants and the “fair
                       market value” (defined below) by (y) the fair market value. The “fair market value” shall mean the average
                       reported last sale price of the shares of PSAC common stock for the 5 trading days ending on the third trading
                       day prior to the date on which the notice of redemption is sent to the holders of warrants.
                             The exercise price and number of shares of PSAC common stock issuable on exercise of the warrants may
                       be adjusted in certain circumstances including in the event of a share dividend, extraordinary dividend or
                       PSAC’s recapitalization, reorganization, merger or consolidation. However, the warrants will not be adjusted for
                       issuances of shares of PSAC common stock at a price below their respective exercise prices.

                                                                                211




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                232/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 234 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1430
                       Table of Contents
                              In addition, if (x) PSAC issues additional shares of common stock or equity-linked securities for capital
                       raising purposes in connection with the closing of its initial business combination at an issue price or effective
                       issue price of less than $9.20 per share of common stock (with such issue price or effective issue price to be
                       determined in good faith by the board of directors, and in the case of any such issuance to the Sponsor or its
                       affiliates, without taking into account any Founder Shares held by it prior to such issuance), (y) the aggregate
                       gross proceeds from such issuances represent more than 60% of the total equity proceeds, and interest thereon,
                       available for the funding of the initial business combination on the date of the consummation of the initial
                       business combination (net of redemptions), and (z) the market value is below $9.20 per share, the exercise price
                       of the warrants will be adjusted (to the nearest cent) to be equal to 115% of the greater of (i) the market value or
                       (ii) the price at which PSAC issues the additional shares of common stock or equity-linked securities.

                              The warrants may be exercised upon surrender of the warrant certificate on or prior to the expiration date
                       at the offices of the warrant agent, with the exercise form on the reverse side of the warrant certificate
                       completed and executed as indicated, accompanied by full payment of the exercise price, by certified or official
                       bank check payable to us, for the number of warrants being exercised. The warrant holders do not have the
                       rights or privileges of holders of shares of PSAC common stock and any voting rights until they exercise their
                       warrants and receive shares of PSAC common stock. After the issuance of shares of PSAC common stock upon
                       exercise of the warrants, each holder will be entitled to one vote for each share held of record on all matters to
                       be voted on by shareholders.

                             Warrant holders may elect to be subject to a restriction on the exercise of their warrants such that an
                       electing warrant holder would not be able to exercise their warrants to the extent that, after giving effect to such
                       exercise, such holder would beneficially own in excess of 9.8% of the shares of common stock outstanding.
                             No fractional shares will be issued upon exercise of the warrants. If, upon exercise of the warrants, a
                       holder would be entitled to receive a fractional interest in a share, PSAC will, upon exercise, round up to the
                       nearest whole number the number of shares of common stock to be issued to the warrant holder.

                       Certain Anti-Takeover Provisions of Delaware Law and PSAC’s Proposed Second Amended and
                       Restated Certificate of Incorporation

                           Upon consummation of the Business Combination and assuming approval of the PSAC charter proposals,
                       PSAC will have certain anti-takeover provisions in place as follows:

                       Special Meeting of Stockholders

                             PSAC’s bylaws will provide that special meetings of stockholders may be called only by (i) the
                       chairperson of the board of directors, (ii) the chief executive officer or (iii) a majority vote of PSAC’s board of
                       directors.

                       Advance Notice Requirements for Stockholder Proposals and Director Nominations
                             PSAC’s bylaws will provide that stockholders seeking to bring business before PSAC’s special meeting of
                       stockholders, or to nominate candidates for election as directors at PSAC’s special meeting of stockholders,
                       must provide timely notice of their intent in writing subject to certain exceptions for FF Top board designees
                       under the Shareholder Agreement. To be timely, a stockholder’s notice will need to be received by FF secretary
                       at PSAC’s principal executive offices not later than the close of business on the 90th day nor earlier than the
                       open of business on the 120th day prior to the anniversary date of the immediately preceding special meeting of
                       stockholders. Pursuant to Rule 14a-8 of the Exchange Act, proposals seeking inclusion in PSAC’s annual proxy
                       statement must comply with the notice periods contained therein. PSAC’s bylaws also specify certain
                       requirements as to the form and content of a stockholders’ meeting. These provisions may preclude PSAC
                       stockholders from bringing matters before the special meeting of stockholders or from making nominations for
                       directors at PSAC’s special meeting of stockholders.

                       Authorized but Unissued Shares

                             PSAC’s authorized but unissued common stock and preferred stock will be available for future issuances
                       without stockholder approval and could be utilized for a variety of corporate purposes, including future
                       offerings to raise additional capital, acquisitions and employee benefit plans. The existence of authorized but
                       unissued and unreserved common stock and preferred stock could render more difficult or discourage an
                       attempt to obtain control of PSAC by means of a proxy contest, tender offer, merger or otherwise.

                                                                               212




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              233/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 235 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1431
                       Table of Contents

                       Exclusive Forum Selection
                              PSAC’s second amended and restated certificate of incorporation will require, to the fullest extent
                       permitted by law, that derivative actions brought in PSAC’s name, actions against directors, officers and
                       employees for breach of fiduciary duty and other similar actions may be brought only in the Court of Chancery
                       in the State of Delaware and, if brought outside of Delaware, the stockholder bringing the suit will be deemed to
                       have consented to service of process on such stockholder’s counsel except any action (A) as to which the Court
                       of Chancery in the State of Delaware determines that there is an indispensable party not subject to the
                       jurisdiction of the Court of Chancery (and the indispensable party does not consent to the personal jurisdiction
                       of the Court of Chancery within ten days following such determination), (B) which is vested in the exclusive
                       jurisdiction of a court or forum other than the Court of Chancery or (C) for which the Court of Chancery does
                       not have subject matter jurisdiction. PSAC’s second amended and restated certificate of incorporation will also
                       require that the federal district courts of the United States of America be the exclusive forum for the resolution
                       of any complaint asserting a cause of action arising under the Securities Act of 1933, as amended, and/or the
                       Securities Exchange Act of 1934, as amended. Any person or entity purchasing or otherwise acquiring any
                       interest in shares of PSAC’s common stock shall be deemed to have notice of and consented to the forum
                       provisions in the second amended and restated certificate of incorporation.

                              This choice of forum provision may limit a stockholder’s ability to bring a claim in a judicial forum that it
                       finds favorable for disputes with PSAC or any of PSAC’s directors, officers, other employees or stockholders,
                       which may discourage lawsuits with respect to such claims. PSAC cannot be certain that a court will decide that
                       this provision is either applicable or enforceable, and if a court were to find the choice of forum provision
                       contained in PSAC’s second amended and restated certificate of incorporation to be inapplicable or
                       unenforceable in an action, PSAC may incur additional costs associated with resolving such action in other
                       jurisdictions, which could harm PSAC’s business, operating results and financial condition.

                             PSAC’s second amended and restated certificate of incorporation will provide that the exclusive forum
                       provision will be applicable to the fullest extent permitted by applicable law.

                       Limitation on Liability and Indemnification of Directors and Officers
                             PSAC’s second amended and restated certificate of incorporation will provide that directors and officers
                       will be indemnified by PSAC to the fullest extent authorized by Delaware law as it now exists or may in the
                       future be amended.

                             PSAC’s bylaws will also permit PSAC to secure insurance on behalf of any officer, director or employee
                       for any liability arising out of his or her actions, regardless of whether Delaware law would permit
                       indemnification. Upon consummation of the Business Combination, PSAC will have purchased a policy of
                       directors’ and officers’ liability insurance that insures PSAC’s directors and officers against the cost of defense,
                       settlement or payment of a judgment in some circumstances and insures PSAC against its obligations to
                       indemnify the directors and officers.

                              These provisions may discourage stockholders from bringing a lawsuit against PSAC’s directors for
                       breach of their fiduciary duty. These provisions also may have the effect of reducing the likelihood of derivative
                       litigation against directors and officers, even though such an action, if successful, might otherwise benefit
                       PSAC and PSAC stockholders. Furthermore, a stockholder’s investment may be adversely affected to the extent
                       PSAC pays the costs of settlement and damage awards against directors and officers pursuant to these
                       indemnification provisions. We believe that these provisions, the insurance and the indemnity agreements are
                       necessary to attract and retain talented and experienced directors and officers.
                             Insofar as indemnification for liabilities arising under the Securities Act may be permitted to PSAC’s
                       directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, PSAC has been
                       advised that, in the opinion of the SEC, such indemnification is against public policy as expressed in the
                       Securities Act and is, therefore, unenforceable.

                                                                               213




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              234/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 236 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1432
                       Table of Contents

                                                          PSAC SECURITIES AND DIVIDENDS

                       Property Solutions Acquisition Corp.

                       Market Price of Units, Common Stock and Warrants
                            PSAC’s units, warrants and common stock are traded on the Nasdaq Stock Market LLC under the
                       symbols PSACU, PSACW and PSAC, respectively. The shares of PSAC common stock and warrants
                       underlying the units began trading separately on the Nasdaq Capital Market on August 28, 2020.

                       Holders

                             As of      , there was      holder of record of units, holders of record of shares of common stock
                       and holders of record of warrants. Management believes PSAC has in excess of 300 beneficial holders of its
                       securities.

                       Dividends

                             PSAC did not pay any dividends to its security holders during the quarter ended December 31, 2020.

                       Transfer Agent and Warrant Agent
                            The transfer agent for PSAC common stock and warrant agent for its warrants upon consummation of the
                       Business Combination will be Continental Stock Transfer & Trust Company, 1 State Street, 30th Floor,
                       New York, New York 10004.

                       FF

                       Market Price of Ordinary Shares

                             Historical market price information regarding FF is not provided because there is no public market for its
                       securities.

                       Holders

                             As of      , there were      holders of record of FF shares.

                                                                             214




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          235/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 237 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1433
                       Table of Contents

                                                                    APPRAISAL RIGHTS

                       PSAC Stockholders, Unitholders, Warrantholder
                            Neither PSAC stockholders, unitholders nor warrant holders have appraisal rights under the DGCL in
                       connection with the Transactions.

                       FF Shareholders

                              Under Section 238 of the Companies Act, any shareholder of a constituent company of a merger is
                       entitled to payment of the fair value of such shares held upon dissent to the merger. Where the parties cannot
                       agree on price, either party may file a petition to determine the fair value. The rights of dissenting shareholders
                       do not delay or impede the effective date of a merger, but rather run concurrently and may well extend past the
                       effective date.

                             Any holder of FF shares, who is lawfully entitled to dissent to the Merger, that exercises such right to
                       dissent to the Merger has such rights of appraisal as set forth in the Merger Agreement and the Companies Act,
                       and such shares shall not be converted into or represent the right to receive any consideration as stated in the
                       Merger Agreement, but shall only be entitled to such rights as are granted under the Companies Act to the
                       holder of dissenting shares.

                                                     OTHER STOCKHOLDER COMMUNICATIONS
                             Stockholders and interested parties may communicate with PSAC’s board of directors, any committee
                       chairperson or the non-management directors as a group by writing to the board or committee chairperson in
                       care of Property Solutions Acquisition Corp., 654 Madison Avenue, Suite 1009 New York, New York 10065.
                       Following the Business Combination, such communications should be sent in care of Jordan Vogel, Chairman
                       and Co-Chief Executive Officer. Each communication will be forwarded, depending on the subject matter, to
                       the board of directors, the appropriate committee chairperson or all non-management directors.

                                                                               215




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             236/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 238 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1434
                       Table of Contents

                                                                    LEGAL MATTERS
                            Latham & Watkins LLP will pass upon the validity of the shares of PSAC common stock to be issued in
                       connection with the Business Combination.

                                                                          EXPERTS

                              The financial statements of Property Solutions Acquisition Corp. at December 31, 2020 and for the period
                       from February 11, 2020 (inception) through December 31, 2020 included in this proxy statement/consent
                       solicitation statement/prospectus, have been audited by Marcum LLP, independent registered public accounting
                       firm, as set forth in their report thereon (which contains an explanatory paragraph relating to substantial doubt
                       about the ability of Property Solutions Acquisition Corp. to continue as a going concern as described in Note 1
                       to the financial statements), appearing elsewhere in this proxy statement/consent solicitation
                       statement/prospectus, and are included in reliance on such report given on the authority of said firm as experts
                       in auditing and accounting.

                              The financial statements of FF Intelligent Mobility Global Holdings Ltd. as of December 31, 2020 and
                       2019 and for the years then ended included in this proxy statement/consent solicitation statement/prospectus
                       have been so included in reliance on the report (which contains an explanatory paragraph relating to FF
                       Intelligent Mobility Global Holdings Ltd.’s ability to continue as a going concern as described in Note 2 to the
                       financial statements) of PricewaterhouseCoopers LLP, an independent registered public accounting firm, given
                       on the authority of said firm as experts in auditing and accounting.

                                                 DELIVERY OF DOCUMENTS TO STOCKHOLDERS
                             Pursuant to the rules of the SEC, PSAC and services that it employs to deliver communications to its
                       stockholders are permitted to deliver to two or more stockholders sharing the same address a single copy of
                       PSAC’s proxy statement. Upon written or oral request, PSAC will deliver a separate copy of the proxy
                       statement to any stockholder at a shared address to which a single copy of each document was delivered and
                       who wishes to receive separate copies of such documents. Stockholders receiving multiple copies of such
                       documents may likewise request that PSAC deliver single copies of such documents in the future. Stockholders
                       may notify PSAC of their requests by calling or writing PSAC at its principal executive offices at 654 Madison
                       Avenue, Suite 1009 New York, New York 10065 or (646) 502-9845. Following the Business Combination, such
                       requests should be made by calling or writing New FF at (424) 276-7616 or 18455 S. Figueroa St., Gardena,
                       CA 90248.

                                                                             216




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           237/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 239 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1435
                       Table of Contents

                                                   WHERE YOU CAN FIND MORE INFORMATION
                             PSAC files reports, proxy statements and other information with the SEC as required by the Exchange
                       Act. You may access information on PSAC at the SEC web site containing reports, proxy statements and other
                       information at: http://www.sec.gov.

                              Information and statements contained in this proxy statement/consent solicitation statement/prospectus or
                       any annex to this proxy statement/consent solicitation statement/prospectus are qualified in all respects by
                       reference to the copy of the relevant contract or other annex filed as an exhibit to this proxy statement/consent
                       solicitation statement/prospectus.

                             All information contained in this document relating to PSAC has been supplied by PSAC, and all such
                       information relating to FF has been supplied by FF. Information provided by one another does not constitute
                       any representation, estimate or projection of the other.
                           If you would like additional copies of this document or if you have questions about the Business
                       Combination, you should contact via phone or in writing:

                                                                         Jordan Vogel
                                                             Property Solutions Acquisition Corp.
                                                               654 Madison Avenue, Suite 1009
                                                                 New York, New York 10065
                                                                     Tel. (646) 502-9845

                                                                              217




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           238/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 240 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1436
                       Table of Contents

                                              INDEX TO CONSOLIDATED FINANCIAL STATEMENTS

                                                                                                                            Page
                       FF INTELLIGENT MOBILITY GLOBAL HOLDINGS LTD.


                       Report of Independent Registered Public Accounting Firm                                              F-2
                       Consolidated Financial Statements
                       Balance Sheets as of December 31, 2020 and 2019                                                      F-3
                       Statements of Operations and Comprehensive Loss for the years ended December 31, 2020 and 2019       F-4
                       Statements of Convertible Preferred Stock and Stockholders’ Deficit for the years ended
                         December 31, 2020 and 2019                                                                         F-5
                       Statements of Cash Flows for the years ended December 31, 2020 and 2019                              F-6
                       Notes to Consolidated Financial Statements                                                           F-8


                       PROPERTY SOLUTIONS ACQUISITION CORP.


                       Report of Independent Registered Public Accounting Firm                                              F-60
                       Financial Statements
                       Balance Sheet as of December 31, 2020                                                                F-61
                       Statement of Operations for the period from February 11, 2020 to December 31, 2020                   F-62
                       Statement of Changes in Stockholders’ Equity for the period from February 11, 2020 to December 31,
                         2020                                                                                               F-63
                       Statement of Cash Flows for the period from February 11, 2020 to December 31, 2020                   F-64
                       Notes to Financial Statements                                                                        F-65

                                                                           F-1




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                   239/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 241 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1437
                       Table of Contents

                                                Report of Independent Registered Public Accounting Firm
                       To the Board of Directors and Stockholders of FF Intelligent Mobility Global Holdings Ltd.

                       Opinion on the Financial Statements

                             We have audited the accompanying consolidated balance sheets of FF Intelligent Mobility Global
                       Holdings Ltd. and its subsidiaries (the “Company”) as of December 31, 2020 and 2019, and the related
                       consolidated statements of operations and comprehensive loss, of convertible preferred stock and stockholders’
                       deficit, and of cash flows for the years then ended, including the related notes (collectively referred to as the
                       “consolidated financial statements”). In our opinion, the consolidated financial statements present fairly, in all
                       material respects, the financial position of the Company as of December 31, 2020 and 2019, and the results of
                       its operations and its cash flows for the years then ended in conformity with accounting principles generally
                       accepted in the United States of America.

                       Substantial Doubt about the Company’s Ability to Continue as a Going Concern

                             The accompanying consolidated financial statements have been prepared assuming that the Company will
                       continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has
                       suffered recurring losses from operations and has cash outflows from operating activities that raise substantial
                       doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also
                       described in Note 2. The consolidated financial statements do not include any adjustments that might result
                       from the outcome of this uncertainty.

                       Basis for Opinion
                             These consolidated financial statements are the responsibility of the Company’s management. Our
                       responsibility is to express an opinion on the Company’s consolidated financial statements based on our audits.
                       We are a public accounting firm registered with the Public Company Accounting Oversight Board
                       (United States) (PCAOB) and are required to be independent with respect to the Company in accordance with
                       the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange
                       Commission and the PCAOB.

                             We conducted our audits of these consolidated financial statements in accordance with the standards of
                       the PCAOB and in accordance with auditing standards generally accepted in the United States of America.
                       Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the
                       consolidated financial statements are free of material misstatement, whether due to error or fraud.

                             Our audits included performing procedures to assess the risks of material misstatement of the consolidated
                       financial statements, whether due to error or fraud, and performing procedures that respond to those risks. Such
                       procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the
                       consolidated financial statements. Our audits also included evaluating the accounting principles used and
                       significant estimates made by management, as well as evaluating the overall presentation of the consolidated
                       financial statements. We believe that our audits provide a reasonable basis for our opinion.


                       /s/ PricewaterhouseCoopers LLP
                       Los Angeles, California
                       April 5, 2021
                       We have served as the Company’s auditor since 2018.

                                                                              F-2




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            240/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 242 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1438
                       Table of Contents

                                                              FF Intelligent Mobility Global Holdings Ltd.
                                                                      Consolidated Balance Sheets
                                                                      December 31, 2020 and 2019
                                                            (in thousands, except share and per share data)

                                                                                                                2020             2019
                       Assets
                       Current assets
                          Cash                                                                             $       1,124     $       2,221
                          Restricted cash                                                                              703           1,133
                          Deposits                                                                                 6,412             5,164
                          Other current assets                                                                     6,200            10,515
                             Total current assets                                                                 14,439            19,033
                       Property and equipment, net                                                               293,933           292,526
                       Other non-current assets                                                                    8,010             3,658
                             Total assets                                                                  $     316,382     $     315,217
                       Liabilities, Convertible Preferred Stock and Stockholders’ Deficit
                       Current liabilities
                          Accounts payable                                                                 $      86,601     $      68,648
                          Accrued expenses and other current liabilities                                          52,382            48,265
                          Related party accrued interest                                                          78,583            42,352
                          Accrued interest                                                                        39,707            17,459
                          Related party notes payable                                                            299,403           286,583
                          Notes payable, current portion                                                         182,151           126,922
                          Vendor payables in trust                                                               110,224           115,900
                             Total current liabilities                                                           849,051           706,129
                          Capital leases, less current portion                                                    36,501            41,162
                          Other liability, less current portion                                                    1,000             7,475
                          Deferred rent, less current portion                                                           —               113
                          Notes payable, less current portion                                                      9,168                —
                             Total liabilities                                                                   895,720           754,879
                       Commitments and contingencies (Note 11)
                       Redeemable convertible preferred stock, $0.00001 par value; 470,588,235 shares
                         authorized, issued and outstanding as of December 31, 2020 and 2019;
                         redemption amount of $800,000 as of December 31, 2020 and 2019                          724,823           724,823
                       Class B convertible preferred stock, $0.00001 par value; 600,000,000 shares
                         authorized; 452,941,177 and 600,000,000 shares issued and outstanding as of
                         December 31, 2020 and 2019, respectively; redemption amount of $1,106,988
                         and $1,466,400 as of December 31, 2020 and 2019, respectively                           697,643           924,149
                       Stockholders’ Deficit
                          Class A ordinary stock, $0.00001 par value; 400,000,000 shares authorized;
                            41,234,448 and 40,879,124 shares issued and outstanding as of
                            December 31, 2020 and 2019, respectively                                                    —               —
                          Class B ordinary stock, $0.00001 par value; 180,000,000 and 100,000,000 shares
                            authorized as of December 31, 2020 and 2019, respectively; 147,058,823
                            and zero shares issued and outstanding as of December 31, 2020 and 2019,
                            respectively                                                                                 1              —
                          Additional paid-in capital                                                             395,308           158,704
                          Accumulated other comprehensive loss                                                     (5,974)           (3,284)
                          Accumulated deficit                                                                  (2,391,139)       (2,244,054)
                             Total stockholders’ deficit                                                       (2,001,804)       (2,088,634)
                             Total liabilities, convertible preferred stock, and stockholders’ deficit     $     316,382     $     315,217

                                      The accompanying notes are an integral part of these consolidated financial statements.

                                                                                       F-3




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               241/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 243 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1439
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                              Consolidated Statements of Operations and Comprehensive Loss
                                                          Years Ended December 31, 2020 and 2019
                                                      (in thousands, except share and per share data)

                                                                                                          2020               2019
                       Operating expenses
                       Research and development                                                      $     20,186      $      28,278
                       Sales and marketing                                                                  3,672               5,297
                       General and administrative                                                          41,071             71,167
                       Loss on disposal of asset held for sale                                                   —            12,138
                       Gain on cancellation of land use rights                                                   —            (11,467)
                       Loss on disposal of property and equipment                                                10             4,843
                              Total operating expenses                                                     64,939            110,256


                       Loss from operations                                                               (64,939)           (110,256)
                       Gain on expiration of put option                                                          —            43,239
                       Change in fair value measurement of related party notes payable and
                         notes payable                                                                     (8,948)            (15,183)
                       Change in fair value measurement of The9 Conditional Obligation                      3,872                   —
                       Gain on extinguishment of related party notes payable, notes payable and
                         vendor payables in trust, net                                                      2,107                   —
                       Other expense, net                                                                  (5,455)                  —
                       Related party interest expense                                                     (38,995)            (34,074)
                       Interest expense                                                                   (34,724)            (25,918)
                       Loss before income taxes                                                          (147,082)           (142,192)
                       Income tax provision                                                                      (3)                 (3)
                              Net loss                                                                   (147,085)           (142,195)
                            Less: Net income attributable to noncontrolling interest                             —                  997
                                 Net loss attributable to FF Intelligent Mobility Global Holdings
                                   Ltd.                                                              $   (147,085) $         (143,192)


                       Per share information attributable to FF Intelligent Mobility Global
                         Holdings Ltd.
                       Net loss per ordinary share – Class A and Class B – basic and diluted      $      (2.99) $               (3.52)
                       Weighted average ordinary shares outstanding – Class A and Class B – basic
                         and diluted                                                                49,261,411             40,706,633


                       Total comprehensive loss
                       Net loss                                                                      $   (147,085) $         (142,195)
                       Change in foreign currency translation adjustment                                   (2,690)             (2,533)
                              Total comprehensive loss                                                   (149,775)           (144,728)
                            Less: total other comprehensive income attributable to noncontrolling
                              interest                                                                           —                  997
                              Total other comprehensive loss attributable to FF Intelligent Mobility
                                 Global Holdings Ltd.                                                $   (149,775) $         (145,725)

                                   The accompanying notes are an integral part of these consolidated financial statements.

                                                                              F-4




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           242/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 244 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1440
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                              Statements of Convertible Preferred Stock and Stockholders’ Deficit
                                                           Years Ended December 31, 2020 and 2019

                                                    Convertible Preferred Stock                     Ordinary Stock
                                             Redeemable                                                                                     Accumulated
                       (in thousands,        Preference                 Class B               Class A            Class B        Additional     Other
                       except share                                                                                              Paid-in   Comprehensive Accumulated Stockholder’s Noncontroll
                       data)               Shares       Amount     Shares         Amount   Shares   Amount   Shares       Amount Capital        Loss        Deficit     Deficit       interest
                       Balance as of
                          December 31,
                          2018            470,588,235 $ 724,823 600,000,000 $ 924,149 40,485,155 $      —             — $     — $ 140,881     $    (751)    $ (2,100,862)   $ (1,960,732)   $   4,556
                       Stock-based
                          compensation             —         —           —         —          —         —             —       —      4,610           —               —             4,610           —
                       Contributions from
                          Redeemable
                          Preference
                          Stockholder              —         —           —         —          —         —             —       —      7,598           —               —             7,598           —
                       Exercise of stock
                          options                  —         —           —         —     393,969        —             —       —        62            —               —               62            —
                       Foreign currency
                          translation
                          adjustment               —         —           —         —          —         —             —       —        —          (2,533)            —            (2,533)          —

                       Net (loss) income            —         —           —         —          —        —             —       —        —             —          (143,192)       (143,192)         997
                       Distribution to
                           noncontrolling
                           interest                 —         —           —         —          —        —             —       —      8,602           —               —             8,602        (8,602
                       Extinguishment of
                           noncontrolling
                           interest                —          —           —         —          —        —             —       —     (3,049)          —               —            (3,049)       3,049
                       Balance as of
                           December 31,
                           2019            470,588,235 $ 724,823 600,000,000 $ 924,149 40,879,124 $     —             — $     — $ 158,704     $   (3,284)   $ (2,244,054)   $ (2,088,634)   $      —
                       Stock-based
                           compensation             —         —           —         —          —        —             —       —      9,505           —               —             9,505           —
                       Conversion of
                           Class B
                           convertible
                           preferred stock
                           for Class B
                           ordinary stock           —         — (147,058,823) (226,506)        —        — 147,058,823          1   226,505           —               —          226,506            —
                       Exercise of stock
                           options                  —         —           —         —     383,994       —             —       —       115            —               —              115            —
                       Issuance of
                           warrants                                                                                                   490                                           490
                       Purchase of
                           ordinary stock           —         —           —         —     (28,670)      —             —       —        (11)          —               —               (11)          —
                       Foreign currency
                           translation
                           adjustment               —         —           —         —          —        —             —       —        —          (2,690)            —            (2,690)          —

                       Net loss                     —        —              —         —         —       —             —       —        —             —          (147,085)       (147,085)          —
                       Balance as of
                          December 31,
                          2020           470,588,235 $ 724,823 452,941,177 $ 697,643 41,234,448 $       — 147,058,823 $        1 $ 395,308    $   (5,974)   $ (2,391,139)   $ (2,001,804)   $      —


                                        The accompanying notes are an integral part of these consolidated financial statements.

                                                                                            F-5




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                                                            243/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 245 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1441
                       Table of Contents

                                                           FF Intelligent Mobility Global Holdings Ltd.
                                                             Consolidated Statements of Cash Flows
                                                            Years Ended December 31, 2020 and 2019

                       (in thousands)                                                                                  2020            2019
                       Cash flows from operating activities
                         Net loss                                                                                  $ (147,085)     $   (142,195)
                         Adjustments to reconcile net loss including noncontrolling interest to net cash used in
                           operating activities
                            Depreciation and amortization expense                                                       3,517             5,188
                            Stock-based compensation                                                                    9,505             4,610
                            Gain on expiration of put option                                                                  —         (43,239)
                            Gain on cancellation of land use rights                                                           —         (11,467)
                            Loss on disposal of asset held for sale                                                           —         12,138
                            Loss on disposal of property and equipment                                                        10          4,843
                            Loss (gain) on foreign exchange                                                             4,108                 (11)
                            Non-cash interest expense                                                                  66,020           50,807
                            Change in fair value measurement of related party notes payable and notes payable           8,948           15,183
                            Change in fair value measurement of The9 Conditional Obligation                             (3,872)               —
                            Amortization of related party notes payable and notes payable issuance costs                      —            834
                            Gain on extinguishment of related party notes payable, notes payable and vendor
                              payables in trust, net                                                                    (2,107)               —
                         Changes in operating assets and liabilities
                            Other current assets                                                                        (1,236)           9,143
                            Other non-current assets                                                                    (1,986)            (600)
                            Transfer of payables to vendor trust                                                         (174)         (115,900)
                            Accounts payable                                                                           11,500           48,229
                            Accrued expenses and other current liabilities                                             11,974           (25,156)
                            Deferred rent                                                                                (287)           (2,202)
                              Net cash used in operating activities                                                $   (41,165)    $   (189,795)
                       Cash flows from investing activities
                            Proceeds from sale of land                                                                        —         16,900
                            Payments for equipment                                                                       (607)           (2,256)
                            Proceeds from cancellation of land use rights                                                     —         15,902
                            Issuance of notes receivable                                                                      —          (4,260)
                            Proceeds from payments on notes receivable                                                  3,600              620
                              Net cash provided by investing activities                                            $    2,993      $    26,906
                       Cash flows from financing activities
                            Contributions of capital from Redeemable Preferred Stockholder                                    —           1,383
                            Proceeds from related party notes payable                                                  10,256           30,622
                            Proceeds from notes payable                                                                40,895           55,272
                            Payments of related party notes payable                                                     (1,969)          (1,500)
                            Payments of notes payable                                                                   (1,652)         (58,623)
                            Proceeds from the issuance of The9 Conditional Obligation                                         —           5,000
                            Transfer of payables to vendor trust                                                          174          115,900
                            Payments of payables in vendor trust                                                        (4,500)               —
                            Proceeds from failed sale-leaseback                                                               —         29,000
                            Payments of capital lease obligations                                                       (1,926)          (1,435)
                            Distribution to acquire noncontrolling interest                                                   —          (8,602)
                            Proceeds from exercise of stock options                                                       115                 62
                            Payments of notes payable issuance costs                                                    (4,562)          (4,462)
                              Net cash provided by financing activities                                            $   36,831      $   162,617
                            Effect of exchange rate changes on cash and restricted cash                                  (186)           (3,906)
                            Net decrease in cash and restricted cash                                               $    (1,527)    $     (4,178)
                            Cash and restricted cash, beginning of period                                                3,354            7,532
https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                     244/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 246 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1442
                           Cash and restricted cash, end of period                                 $   1,827   $   3,354

                                                                      F-6




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                           245/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 247 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1443
                       Table of Contents

                                                     FF Intelligent Mobility Global Holdings Ltd.
                                                 Consolidated Statements of Cash Flows — (Continued)
                                                       Years Ended December 31, 2020 and 2019
                             The following table provides a reconciliation of cash and restricted cash reported within the consolidated
                       balance sheets that aggregate to the total of the same such amounts shown in the consolidated statements of cash
                       flows:

                                                                                                          2020               2019
                         Cash                                                                       $            2,221 $            5,664
                         Restricted cash                                                                         1,133              1,868
                       Total cash and restricted cash beginning of period                           $            3,354 $            7,532


                         Cash                                                                                    1,124 $            2,221
                         Restricted cash                                                                          703               1,133
                       Total cash and restricted cash                                               $            1,827 $            3,354


                       Supplemental disclosure of noncash investing and financing activities
                       Property and equipment recorded in accounts payable and accrued expenses $                3,817 $        10,027
                       Forgiveness of related party debt                                                           —                6,215
                       Conversion of customer deposit to notes payable                                       11,635                   —
                       Extinguishment of noncontrolling interest                                                   —                3,049
                       Purchase of common stock                                                                    11                 —


                       Supplemental disclosure of cash flow information
                       Cash paid for interest                                                       $            3,137 $            3,670

                                   The accompanying notes are an integral part of these consolidated financial statements.

                                                                             F-7




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            246/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 248 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1444
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       1.   Nature of Business and Organization

                       Nature of Business and Organization
                              FF Intelligent Mobility Global Holdings Ltd. (the “Company”) is an exempted company formed under the
                       laws of the Cayman Islands founded in 2014. Headquartered in Los Angeles, California, the Company designs
                       and engineers next-generation smart electric connected vehicles. The Company expects to manufacture vehicles
                       at the Company’s production facility in Hanford, California and has additional engineering, sales, and
                       operations capabilities in China. The Company has created innovations in technology, products, and a user
                       centered business model that are being incorporated into its planned electric vehicle platform.

                            The Company changed its name from Smart King Ltd. to FF Intelligent Mobility Global Holdings Ltd. on
                       February 14, 2020.

                            The Company’s operations are conducted through its wholly-owned subsidiaries FF Inc. and FF
                       Hong Kong Holding Ltd.

                       2.   Liquidity and Capital Resources and Going Concern
                              The Company has evaluated whether there are certain conditions and events, considered in the aggregate,
                       that raise substantial doubt about the Company’s ability to continue as a going concern within one year after the
                       date that the consolidated financial statements are issued.

                              Since inception, the Company has incurred cumulative losses from operations, negative cash flows from
                       operating activities and has an accumulated deficit of $2,391,139 as of December 31, 2020. As of the date of
                       this report, there were $19,196 in related party notes payable and notes payable in default. The Company has
                       funded its operations and capital needs primarily through the net proceeds received from capital contributions,
                       the issuance of related party notes payable and notes payable (Notes 8 and 9) and the sale of preferred and
                       ordinary stock (Note 12). The vast majority of related party notes payable and notes payable and equity have
                       been funded by entities controlled or previously controlled by the Company’s founder and former CEO. Since
                       its formation, the Company has devoted substantial effort and capital resources to strategic planning,
                       engineering, design and development of its planned electric vehicle platform, development of initial electric
                       vehicle models, and capital raising. The achievement of the Company’s operating plans and maintenance of an
                       adequate level of liquidity are subject to various risks associated with the ability to continue to successfully
                       close additional sources of funding, and/or refinance existing related party notes payable and notes payable
                       arrangements. The Company’s forecasts and projections of working capital reflect significant judgment and
                       estimates for which there are inherent risks and uncertainties. Management’s plans include the continued
                       development of its electric vehicle platform and bringing electric vehicle models to market. The Company
                       expects to continue to generate significant operating losses for the foreseeable future. The plans are dependent
                       on the Company being able to continue to raise significant amounts of capital through the issuance of additional
                       notes payable and equity securities.

                              There can be no assurance that the Company will be successful in achieving its strategic plans, that the
                       Company’s future capital raises will be sufficient to support its ongoing operations, or that any additional
                       financing will be available in a timely manner or on acceptable terms, if at all. If the Company is unable to raise
                       sufficient financing or events or circumstances occur such that the Company does not meet its strategic plans,
                       the Company will be required to reduce certain discretionary spending, alter or scale back vehicle development
                       programs, be unable to develop new or enhanced production methods, or be unable to fund capital expenditures,
                       which would have a material adverse effect on the Company’s financial position, results of operations, cash
                       flows, and ability to achieve its intended business objectives. Based on its recurring losses from operations since
                       inception, expectation of continued operating losses for the foreseeable future, and the need to raise additional
                       capital to finance its future operations, as of April 5, 2021, the date the consolidated financial statements for the
                       year ended December 31, 2020, were available to be issued, the Company has concluded that there is substantial
                       doubt about its ability to continue as a going concern for a period of one year from the date that these
                       consolidated financial statements are issued.

                                                                               F-8




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               247/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 249 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1445
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       2.   Liquidity and Capital Resources and Going Concern (cont.)

                             The accompanying consolidated financial statements do not include any adjustments that might result
                       from the outcome of this uncertainty. Accordingly, the consolidated financial statements have been prepared on
                       a basis that assumes the Company will continue as a going concern and which contemplates the realization of
                       assets and satisfaction of liabilities and commitments in the ordinary course of business.

                       COVID-19 Pandemic
                             The World Health Organization declared a global emergency on March 11, 2020 with respect to the
                       outbreak of a novel strain of coronavirus, or COVID-19 pandemic. There are many uncertainties regarding the
                       current global COVID-19 pandemic, and the Company is closely monitoring the impact of the pandemic on all
                       aspects of its business, including the impact on its employees, suppliers, vendors, and business partners.
                              The pandemic has resulted in government authorities implementing numerous measures to try to contain
                       the virus, such as travel bans and restrictions, quarantines, stay-at-home or shelter-in-place orders, and business
                       shutdowns. For example, the Company’s employees based in California have been subject to stay-at-home
                       orders from state and local governments. These measures may adversely impact the Company’s employees and
                       operations and the operations of suppliers and business partners and could negatively impact the construction
                       schedule of the Company’s manufacturing facility and the production schedule of the FF 91 vehicle. In addition,
                       various aspects of the Company’s business and manufacturing facility cannot be conducted remotely. These
                       measures by government authorities may remain in place for a significant period of time and could adversely
                       affect the Company’s construction and manufacturing plans, sales and marketing activities, and business
                       operations.
                              The evolution of the virus is unpredictable. A COVID-19 vaccine is being administered, however, the
                       speed and extent of vaccination is unpredictable and any resurgence may slow down the Company’s ability to
                       ramp-up its production program to satisfy investors and potential customers. Any delay to production will delay
                       the Company’s ability to launch the FF 91 vehicle and begin generating revenue. The COVID-19 pandemic
                       could limit the ability of suppliers and business partners to perform, including third party suppliers’ ability to
                       provide components and materials used in the FF 91 vehicle. The Company may also experience an increase in
                       the cost of raw materials. At the time of this report, the Company does not anticipate any material impairments
                       as a result of COVID-19, however, the Company will continue to evaluate the impacts of COVID-19 on an
                       ongoing basis. As such, it is uncertain as to the full magnitude that the pandemic will have on the Company’s
                       financial condition, liquidity, and future results of operations.

                       3.   Summary of Significant Accounting Policies
                       Principles of Consolidation and Basis of Presentation
                             The accompanying consolidated financial statements have been prepared in conformity with U.S.
                       generally accepted accounting principles (“GAAP”). The consolidated financial statements include the accounts
                       of the Company, its wholly-owned subsidiaries, LeSEE Automotive (Beijing) Co. Ltd. (“LeSEE”), formerly a
                       variable interest entity (“VIE”), and now a wholly-owned subsidiary and The9 joint venture for which the
                       Company is the primary beneficiary.
                             In accordance with the provisions of Accounting Standards Codification (“ASC”) 810, Consolidation, the
                       Company consolidates any VIE of which the Company is the primary beneficiary. The typical condition for a
                       controlling financial interest ownership is holding a majority of the voting interests of an entity; however, a
                       controlling financial interest may also exist in entities, such as VIEs, through arrangements that do not involve
                       controlling voting interests. ASC 810 requires a variable interest holder to consolidate a VIE if that party has
                       the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and
                       the obligation to absorb losses of the VIE that could potentially be significant to the VIE or the right to receive
                       benefits from the VIE that could potentially be significant to the VIE. The Company does not consolidate a VIE
                       in which it has a majority ownership interest when it is not considered the primary beneficiary. The Company
                       evaluates its relationships with its VIEs on an ongoing basis to ensure that the Company continues to be the
                       primary beneficiary.
                             All intercompany transactions and balances have been eliminated upon consolidation.

                                                                               F-9




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             248/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 250 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1446
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       3.   Summary of Significant Accounting Policies (cont.)

                       Variable Interest Entity and Joint Venture
                              In November 2017, as part of a broader corporate reorganization, and to facilitate third-party investment,
                       the Company incorporated its top-level holding company, Smart King, Ltd., in the Cayman Islands to enable
                       effective control over the Company’s Chinese operating entity, FF Hong Kong Holding Ltd., and its subsidiaries
                       without direct equity ownership. The Company entered into a series of contractual arrangements (“VIE
                       contractual arrangements”) with LeSEE and LeSEE Zhile Technology Co., Ltd. (“LeSEE Zhile”) to enable the
                       Company to exercise effective control over LeSEE and its subsidiaries, to receive substantially all of the
                       economic benefits of such entities, and to have an exclusive option to purchase all or part of the equity interests
                       in LeSEE.

                             LeSEE, an entity for which the Company was the primary beneficiary, is in the early stages of developing
                       and producing electric vehicles for the Chinese market. LeSEE consolidates an 80% owned subsidiary, LeSEE
                       Automotive (Zhejiang) Co., Ltd. (“LeSEE Zhejiang”), resulting in a 20% noncontrolling interest. LeSEE
                       Zhejiang held the land use rights in the city of Moganshan. See Note 6 Property and Equipment, Net.

                             On November 18, 2019, once the land use rights were cancelled and reverted to the government of
                       Zhejiang, the Company purchased the 20% noncontrolling interest from the noncontrolling interest holder for
                       $8,602 and the difference between the consideration paid and the related carrying value of the noncontrolling
                       interest acquired of $3,049 was recorded in additional-paid-in-capital upon extinguishment of the
                       noncontrolling interest. The carrying value of LeSEE’s assets and liabilities, after elimination of any
                       intercompany transactions and balances, in the consolidated balance sheet as of December 31, 2019 are as
                       follows:

                                                                                                                               2019
                       Cash                                                                                             $              843
                       Restricted cash                                                                                                 493
                       Deposits                                                                                                        118
                       Other current assets                                                                                           2,001
                       Property and equipment, net                                                                                    2,713
                       Other non-current assets                                                                                         23
                       Accounts payable                                                                                               3,996
                       Accrued expenses and other current liabilities                                                              16,504
                       Accrued interest                                                                                               1,554
                       Related party notes payable                                                                                    8,601
                       Notes payable                                                                                                  7,758

                             On August 5, 2020, an equity transfer agreement (the “Equity Transfer Agreement”) was entered into
                       between the Company and LeSEE Zhile, pursuant to which, LeSEE Zhile transferred 48% equity of LeSEE to
                       the Company for no consideration. After the transfer, LeSEE Zhile owns 1% of LeSEE and the Company owns
                       99% of LeSEE, making LeSEE a majority-owned subsidiary of the Company and no longer a VIE.

                              On March 24, 2019, the Company entered into a Joint Venture Agreement (“JVA”) with The9 Limited
                       (“The9”). Pursuant to the JVA, the Company and The9 agreed to establish an equity joint venture in
                       Hong Kong, which would in turn establish a wholly-owned subsidiary in China, intended to engage in the
                       business of manufacturing, marketing, selling and distributing the planned Faraday Future Icon V9 model
                       electric vehicle in China. The Company and The9 would each be 50% owners of the joint venture. The9 made a
                       $5,000 non-refundable initial deposit (“The9 Conditional Obligation”) to the Company to participate in the joint
                       venture. The9 has the right to convert the initial deposit into various classes of stock in the Company. For
                       accounting purposes, the deposit is a financial instrument that embodies a conditional obligation that the issuer
                       may settle by issuing a variable number of shares. The conditional obligation is measured at fair value and
                       remeasured at each reporting period and represents a Level 3 financial instrument under the fair value hierarchy.
                       See Note 4 Fair Value of Financial Instruments. The

                                                                              F-10




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              249/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 251 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1447
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       3.   Summary of Significant Accounting Policies (cont.)

                       fair value of the conditional obligation was $1,128 and $5,000 as of December 31, 2020 and 2019, respectively,
                       and was recorded in current liabilities on the consolidated balance sheets. Neither the Company nor The9 have
                       made contributions to the joint venture as of December 31, 2020. The joint venture has yet to commence
                       business activities, and on November 22, 2020, the parties entered into an agreement to convert the initial
                       deposit into Class B Ordinary Stock in the Company. The initial deposit was converted on February 23, 2021.

                              In September 2020, the Company entered into a non-binding memorandum of understanding with a tier-1
                       city in China, affiliated entities of which are subscribers in the Private Placement, pursuant to which the
                       Company established a joint venture company (the “JV”) in China. This joint venture is managed and controlled
                       by the Company. The strategic partnership is subject to the condition that the Company will receive capital of
                       no less than $500,000 through the closing of the Merger Agreement (defined below) and related transactions
                       and agreement by the parties by binding definitive agreement. In December 2020, the JV was established as an
                       entity wholly-owned by the Company, which will primarily engage in the activities contemplated in the
                       memorandum of understanding. There has been no activity related to or contributions of assets into the JV by
                       either party during the year ended December 31, 2020.

                       Foreign Currency
                              The Company determines the functional and reporting currency of each of its international subsidiaries
                       based on the primary currency in which they operate. The functional currency of the Company’s foreign
                       subsidiaries in China is their local currency, Chinese yuan. For foreign subsidiaries where the functional
                       currency is their local currency, assets and liabilities are translated into U.S. dollars at exchange rates in effect at
                       the balance sheet date, stockholders’ deficit is translated at the applicable historical exchange rate, and expenses
                       are translated using the average exchange rates during the period. The effect of exchange rate changes resulting
                       from the translation of the foreign subsidiary financial statements is accounted for as a component of
                       accumulated other comprehensive loss on the consolidated balance sheets.

                       Use of Estimates

                             The preparation of the consolidated financial statements in conformity with GAAP requires management
                       to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of
                       contingent liabilities, and the reported amounts of expenses during the reporting period. The Company bases
                       these estimates on historical results and various other assumptions believed to be reasonable, all of which form
                       the basis for making estimates concerning the carrying values of assets and liabilities that are not readily
                       available from other sources.

                             On an ongoing basis, management evaluates its estimates, including those related to the: (i) realization of
                       tax assets and estimates of tax liabilities; (ii) valuation of equity securities; (iii) recognition and disclosure of
                       contingent liabilities, including litigation reserves; (iv) fair value of related party notes payable and notes
                       payable and (v) estimated useful lives of long-lived assets. These estimates are based on historical data and
                       experience, as well as various other factors that management believes to be reasonable under the circumstances,
                       the results of which form the basis for making judgments about the carrying value of assets and liabilities that
                       are not readily apparent from other sources. Such estimates often require the selection of appropriate valuation
                       methodologies and models and may involve significant judgment in evaluating ranges of assumptions and
                       financial inputs. Actual results may differ from those estimates under different assumptions, financial inputs, or
                       circumstances. Given the global economic climate and unpredictable nature and unknown duration of the
                       COVID-19 pandemic, estimates are subject to additional volatility.

                                                                                F-11




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                  250/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 252 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1448
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       3.   Summary of Significant Accounting Policies (cont.)

                       Revisions
                              In connection with the preparation of the Company’s 2020 year-end consolidated financial statements,
                       errors primarily related to the extinguishment of a noncontrolling interest of $8,602, a misclassification related
                       to the payables in the Vendor Trust of $10,737, and a misclassification of cash flows related to accounts payable
                       and accrued expenses and other current liabilities of $8,877 within operating cash flows were identified. The
                       errors resulted in an increase to the distribution to noncontrolling interest of $8,602 and extinguishment of
                       noncontrolling interest of $3,049, resulting in a net impact to additional paid-in capital and an increase to
                       vendor payables in trust and decrease to accounts payable of $10,737. The Company has concluded that such
                       errors were not material to the previously issued financial statements. However, the consolidated balance sheet
                       as of December 31, 2019 and the consolidated statements of operations and comprehensive loss, of convertible
                       preferred stock and stockholders’ deficit, and of cash flows for the year ended December 31, 2019 have been
                       revised from previously reported amounts to correct for these errors. These revisions resulted in the following
                       changes to previously reported amounts as of and for the year ended December 31, 2019:

                                                                                        As Previously
                                                                                          Reported          Adjustments        As Revised
                       Consolidated Balance Sheet
                       Accounts payable                                             $        79,385     $       (10,737) $         68,648
                       Vendor payables in trust                                             105,163             10,737            115,900
                       Additional paid-in capital                                           153,151              5,553            158,704
                       Accumulated deficit                                               (2,235,452)             (8,602)        (2,244,054)
                       Noncontrolling interest                                                (3,049)            3,049                 —
                       Total stockholders’ deficit                                       (2,085,585)             (3,049)        (2,088,634)
                       Consolidated Statement of Convertible Preferred Stock
                         and Stockholders’ Deficit
                       Additional paid-in capital                                   $       153,151     $        5,553     $      158,704
                       Accumulated deficit                                               (2,235,452)             (8,602)        (2,244,054)
                       Noncontrolling interest                                                (3,049)            3,049                 —
                       Total stockholders’ deficit                                       (2,085,585)             (3,049)        (2,088,634)
                       Consolidated Statement of Operations and
                         Comprehensive Loss
                       Net (loss) income attributable to noncontrolling interest    $         (7,605) $          8,602     $          997
                       Net loss attributable to FF Intelligent Mobility Global
                         Holdings Ltd.                                                     (134,590)             (8,602)         (143,192)
                       Per share information attributable to FF Intelligent
                         Mobility Global Holdings Ltd. – Net loss per ordinary
                         share basic and diluted                                               (3.31)             (0.21)             (3.52)
                       Total other comprehensive (loss) income attributable to
                         noncontrolling interest                                              (7,605)            8,602                997
                       Total other comprehensive loss attributable to FF
                         Intelligent Mobility Global Holdings Ltd.                         (137,123)             (8,602)         (145,725)
                       Consolidated Statement of Cash Flows
                       Transfer of payables to Vendor Trust                         $      (105,163) $          (10,737) $       (115,900)
                       Accounts payable                                                      42,031              6,198             48,229
                       Accrued expenses and other current liabilities.                      (24,881)              (275)            (25,156)
                       Cash flows used in operating activities                             (184,981)             (4,814)         (189,795)
                       Payments for equipment                                                 (4,935)            2,679              (2,256)
                       Cash flows provided by investing activities                           24,227              2,679             26,906
                       Distribution to acquire noncontrolling interest                           —               (8,602)            (8,602)
                       Transfer of payables to Vendor Trust                                 105,163             10,737            115,900
                       Cash flows provided by financing activities                          160,482              2,135            162,617
                       Supplemental disclosure of noncash investing and
                         financing activities

https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              251/438
4/6/2021Case   2:20-cv-08035-SVW-JPR                Document 110-7 Filed 04/06/21 Page 253 of 439 Page ID
                              https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                    Extinguishment of noncontrolling interest      #:1449            —         3,049            3,049

                                                                      F-12




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                             252/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 254 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1450
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       3.   Summary of Significant Accounting Policies (cont.)

                       Cash and restricted cash
                             Cash consists of cash on deposit with financial institutions. Restricted cash consists of cash held in escrow
                       related to rent and vendor payments.

                       Fair Value Measurements

                              The Company applies the provisions of ASC 820, Fair Value Measurement, which defines a single
                       authoritative definition of fair value, sets out a framework for measuring fair value and expands on required
                       disclosures about fair value measurements. The provisions of ASC 820 relate to financial assets and liabilities
                       as well as other assets and liabilities carried at fair value on a recurring and nonrecurring basis. The standard
                       clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to
                       transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based
                       measurement that should be determined based on assumptions that market participants would use in pricing an
                       asset or liability. As a basis for considering such assumptions, the standard establishes a three-tier value
                       hierarchy, which prioritizes the inputs used in measuring fair value as follows:

                             Level 1 Valuations for assets and liabilities traded in active exchange markets, or interest in open-end
                                     mutual funds that allow a company to sell its ownership interest back at net asset value on a
                                     daily basis. Valuations are obtained from readily available pricing sources for market
                                     transactions involving identical assets, liabilities or funds.

                             Level 2 Valuations for assets and liabilities traded in less active dealer, or broker markets, such as quoted
                                     prices for similar assets or liabilities or quoted prices in markets that are not active. Level 2
                                     instruments typically include U.S. government and agency debt securities, and corporate
                                     obligations. Valuations are usually obtained through market data of the investment itself as well
                                     as market transactions involving comparable assets, liabilities or funds.

                             Level 3 Valuations for assets and liabilities that are derived from other valuation methodologies, such as
                                     option pricing models, discounted cash flow models and similar techniques, and not based on
                                     market exchange, dealer, or broker-traded transactions. Level 3 valuations incorporate certain
                                     assumptions and projections in determining the fair value assigned to such assets or liabilities.

                             ASC 825-10, Financial Instruments, allows entities to voluntarily choose to measure certain financial
                       assets and liabilities at fair value (“fair value option”). The fair value option may be elected on an instrument-
                       by-instrument basis and is irrevocable, unless a new election date occurs. If the fair value option is elected for
                       an instrument, unrealized gains and losses for that instrument should be reported in earnings at each subsequent
                       reporting date. The Company has elected to apply the fair value option to certain related party notes payable and
                       notes payable with conversion features as discussed in Note 4 Fair Value of Financial Instruments.

                       Concentration of Credit Risk
                              Financial instruments, which subject the Company to concentrations of credit risk, consist primarily of
                       cash, restricted cash, notes receivable and deposits. Substantially all of the Company’s cash and restricted cash
                       is held at financial institutions located in the United States of America and in the People’s Republic of China.
                       The Company maintains its cash and restricted cash with major financial institutions. At times, cash and
                       restricted cash account balances with any one financial institution may exceed Federal Deposit Insurance
                       Corporation (“FDIC”) insurance limits ($250 per depositor per institution) and China Deposit Insurance
                       Regulations limits (RMB 500 per depositor per institution). Management believes the financial institutions that
                       hold the Company’s cash and restricted cash are financially sound and, accordingly, minimal credit risk exists
                       with respect to cash and restricted cash. Cash and restricted cash held by the Company’s non-U.S. subsidiaries
                       and LeSEE is subject to foreign currency fluctuations against the U.S. dollar. If, however, the U.S. dollar is
                       devalued significantly against the Chinese yuan, the Company’s cost to develop its business in China could
                       exceed original estimates.

                                                                               F-13




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                253/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 255 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1451
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       3.   Summary of Significant Accounting Policies (cont.)

                           The Company has notes receivable of $40 and $3,640 and deposits of $6,412 and $5,164 as of
                       December 31, 2020 and 2019, respectively.

                       Property and Equipment, Net
                             Property and equipment are stated at cost less accumulated depreciation and amortization. Expenditures
                       for major renewals and betterments are capitalized, while minor replacements, maintenance and repairs, which
                       do not extend the asset lives, are charged to operations as incurred. Upon sale or disposition, the cost and related
                       accumulated depreciation or amortization is removed from the accounts, and any gain or loss is included in the
                       consolidated statements of operations and comprehensive loss.
                             Depreciation and amortization on property and equipment is calculated using the straight-line method
                       over the estimated useful lives of the assets as follows:

                                                                                                                         Useful Life
                                                                                                                          (in years)
                       Buildings                                                                                             39
                       Building improvements                                                                                 15
                       Computer hardware                                                                                      5
                       Machinery and equipment                                                                                5
                       Vehicles                                                                                               5
                       Computer software                                                                                     3
                       Leasehold improvements                                                                      Shorter of 15 years or
                                                                                                                     term of the lease

                              Construction in progress (“CIP”) consists of the construction of manufacturing facilities and tooling and
                       equipment built to serve the manufacturing of pre-production and production vehicles. These assets are
                       capitalized and depreciated once put in service. The amounts capitalized in CIP that are held at vendor sites
                       relate to the completed portion of work-in-progress relating to the manufacturing of the tooling and equipment
                       which generally represent longer term construction projects tailored specifically to the Company’s needs. The
                       Company may incur storage fees or interest fees related to CIP which are expensed as incurred. Construction in
                       progress is presented within property and equipment on the consolidated balance sheets.

                       Impairment of Long-Lived Assets

                              The Company reviews its long-lived assets, consisting primarily of property and equipment for
                       impairment whenever events or changes in circumstances indicate that the carrying amount of such assets may
                       not be recoverable. The Company performs impairment testing at the asset group level that represents the
                       lowest level for which identifiable cash flows are largely independent of the cash flows of other assets and
                       liabilities. Recoverability of these assets is determined by comparing the forecasted undiscounted cash flows
                       attributable to such assets including any cash flows upon their eventual disposition to their carrying value. If the
                       carrying value of the assets exceeds the forecasted undiscounted cash flows, then the assets are written down to
                       their fair value. Assets classified as held for sale are also assessed for impairment and such amounts are
                       determined at the lower of the carrying amount or fair value, less costs to sell the asset. No impairment charges
                       were recorded during the years ended December 31, 2020 and 2019.

                       Accumulated Other Comprehensive Loss
                              Accumulated other comprehensive loss encompasses all changes in equity other than those arising from
                       transactions with stockholders. Elements of the Company’s accumulated other comprehensive loss are reported
                       in the accompanying consolidated statements of convertible preferred stock and stockholders’ deficit and
                       consists of equity-related foreign currency translation adjustments, which are presented in the accompanying
                       consolidated statements of operations and comprehensive loss.

                                                                              F-14




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              254/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 256 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1452
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       3.   Summary of Significant Accounting Policies (cont.)

                       Research and Development
                              Research and development (“R&D”) costs are expensed as incurred and are primarily comprised of
                       personnel-related costs (including salaries, bonuses, benefits, and stock-based compensation) for employees
                       focused on R&D activities, other related costs, and depreciation. The Company’s R&D efforts are focused on
                       design and development of the Company’s electric vehicles and continuing to prepare the Company’s prototype
                       electric vehicle to achieve industry standards. Advanced payments for future R&D activities have been
                       classified as deposits on the consolidated balance sheets.

                       Sales and Marketing

                             Sales and marketing expenses consist primarily of personnel-related costs (including salaries, bonuses,
                       benefits, and stock-based compensation) for employees focused on sales and marketing, and direct costs
                       associated with sales and marketing activities. Marketing activities include expenses to introduce the brand and
                       the electric vehicle prototype to the market. The Company expenses its advertising costs as incurred.
                       Advertising costs were immaterial for the years ended December 31, 2020 and 2019.

                       Stock-Based Compensation

                            The Company’s stock-based compensation awards consist of options granted to employees, directors and
                       non-employees for the purchase of ordinary stock, restricted stock, unrestricted stock and restricted stock units.
                       The Company recognizes stock-based compensation expense in accordance with the provisions of ASC 718,
                       Compensation — Stock Compensation (“ASC 718”). ASC 718 requires the measurement and recognition of
                       compensation expense for all stock-based compensation awards based on the grant date fair values of the
                       awards.
                             The Company estimates the fair value of stock options using the Black-Scholes option-pricing model. The
                       value of the award is recognized as expense over the requisite service period on a straight-line basis.

                           Determining the grant date fair value of the awards using the Black-Scholes option-pricing model requires
                       management to make assumptions and judgments, including, but not limited to the following:

                             Expected term — The estimate of the expected term of awards was determined in accordance with the
                       simplified method, which estimates the term based on an averaging of the vesting period and contractual term of
                       the option grant for employee awards and the contractual term of the stock option award agreement for non-
                       employees.
                             Expected volatility — Since the Company is a private entity without sufficient historical data on the
                       volatility of its ordinary stock, the expected volatility is based on the volatility of similar entities (referred to as
                       “guideline companies”) for a period consistent with the expected term of the award. In evaluating similarity, the
                       Company considered factors such as industry, stage of life cycle, and size.

                            Risk-free interest rate — The risk-free interest rate used to value awards is based on the United States
                       Treasury yield in effect at the time of grant for a period consistent with the expected term of the award.

                             Dividend yield — The Company has never declared or paid any cash dividends and does not presently
                       plan to pay cash dividends in the foreseeable future.
                              Forfeiture rate — The Company estimates a forfeiture rate to calculate its stock-based compensation
                       expense for its stock-based awards. The forfeiture rate is based on an analysis of actual forfeitures. The
                       Company will continue to evaluate the appropriateness of the forfeiture rate based on actual forfeiture
                       experience, analysis of employee turnover, and other factors. Changes in the estimated forfeiture rate can have a
                       significant impact on the Company’s stock-based compensation expense as the cumulative effect of adjusting
                       the rate is recognized in the period the estimated forfeiture rate is changed.

                                                                                F-15




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                  255/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 257 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1453
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       3.   Summary of Significant Accounting Policies (cont.)

                              Fair value of ordinary stock — Because there is no public market for the Company’s ordinary stock, the
                       Company’s Board of Directors has determined the fair value of the Company’s ordinary stock at the time of the
                       grant of stock options by considering a number of objective and subjective factors. The fair value of the
                       underlying ordinary stock will be determined by the Company’s Board of Directors until such time as the
                       Company’s ordinary stock commences trading on an established stock exchange or national market system. The
                       fair value has been determined in accordance with applicable elements of the practice aid issued by the
                       American Institute of Certified Public Accountants titled Valuation of Privately Held Company Equity
                       Securities Issued as Compensation. The Company’s Board of Directors grant stock options with exercise prices
                       equal to the fair value of the Company’s ordinary stock on the date of grant.

                       Income Taxes

                              The Company accounts for its income taxes using the asset and liability method whereby deferred tax
                       assets and liabilities are determined based on temporary differences between the basis used for financial
                       reporting and income tax reporting purposes. Deferred income taxes are provided based on the enacted tax rates
                       in effect at the time such temporary differences are expected to reverse. A valuation allowance is provided for
                       deferred tax assets if it is more likely than not that the Company will not realize those tax assets through future
                       operations. The carrying value of deferred tax assets reflects an amount that is more likely than not to be
                       realized.
                              The Company utilizes the guidance in ASC 740-10, Income Taxes, to account for uncertain tax positions.
                       ASC 740-10 contains a two-step approach to recognizing and measuring uncertain tax positions. The first step
                       is to evaluate the tax position for recognition by determining if the weight of available evidence indicates it is
                       more likely than not that the positions will be sustained on audit, including resolution of related appeals or
                       litigation processes, if any. The second step is to measure the tax benefit as the largest amount which is more
                       likely than not of being realized and effectively settled. The Company considers many factors when evaluating
                       and estimating its tax positions and tax benefits, which may require periodic adjustments and may not
                       accurately forecast actual outcomes.

                             The Company recognizes interest and penalties on unrecognized tax benefits as a component of income
                       tax expense. There were no interest or penalties for the years ended December 31, 2020 and 2019.

                       Net Loss Per Share Attributable to Ordinary Stockholders

                             The Company has two classes of participating securities (Redeemable Preference Stock and Class B
                       Preferred Stock) issued and outstanding as of December 31, 2020 and 2019. Losses are not attributed to the
                       participating security as the Redeemable Preference Stock and Class B Convertible Preferred stockholders are
                       not contractually obligated to share in the Company’s losses. The Redeemable Preference Stock participation
                       rights are contingent in the event the Redeemable Preference Stock consents to a dividend distribution, which
                       no consent has been provided through December 31, 2020. The Class B Preferred Stock participation rights are
                       contingent on the redemption of the Redeemable Preference Stock, which has not been satisfied as of December
                       31, 2020.
                             Basic net loss attributable to ordinary stockholders per share is calculated by dividing net loss attributable
                       to ordinary stockholders by the weighted-average number of ordinary shares outstanding.

                              Diluted net loss per share attributable to ordinary stockholders adjusts the basic net loss per share
                       attributable to ordinary stockholders and the weighted-average number of shares of ordinary stock outstanding
                       for the potentially dilutive impact of stock options, using the treasury stock method.

                              The net loss per ordinary stock was the same for the Class A and Class B ordinary shares because they are
                       entitled to the same liquidation and dividend rights and are therefore combined on the consolidated statements
                       of operations and comprehensive loss.

                                                                              F-16




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              256/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 258 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1454
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       3.     Summary of Significant Accounting Policies (cont.)

                            Because the Company reported net losses for all periods presented, all potentially dilutive ordinary stock
                       equivalents are antidilutive for those periods and have been excluded from the calculation of net loss per share.

                             The following table presents the number of anti-dilutive shares excluded from the calculation of diluted
                       net loss per share as of December 31:

                                                                                                            2020              2019
                       Stock-based compensation awards – employees                                       215,769,994        151,330,989
                       Stock-based compensation awards – non-employees                                     45,932,116          7,485,000
                       Class A Ordinary Stock – warrant                                                     1,930,147                   —
                       Redeemable Preference Stock                                                       470,588,235        470,588,235
                       Class B Convertible Preferred Stock                                               452,941,177        600,000,000
                            Total                                                                      1,187,161,669      1,229,404,224

                              During 2020, the Company identified an immaterial error in the anti-dilutive shares excluded from the
                       calculation of diluted net loss per share as of December 31, 2019 and adjusted the prior year amounts for such
                       error. This correction did not impact the current and previously reported consolidated balance sheet,
                       consolidated statement of operations and comprehensive loss, statement of convertible preferred stock and
                       stockholders’ deficit, and consolidated statement of cash flows.

                       Segments

                             Operating segments are defined as components of an entity for which separate financial information is
                       available and that is regularly reviewed by the Chief Operating Decision Maker (“CODM”) in deciding how to
                       allocate resources to an individual segment and in assessing performance. The Company’s CODM is its Chief
                       Executive Officer. The Company has determined that it operates in one operating segment and one reportable
                       segment, as the CODM reviews financial information presented on a consolidated basis for purposes of making
                       operating decisions, allocating resources, and evaluating financial performance. Substantially all of the
                       Company’s consolidated operating activities, including its long-lived assets, are located within the United States
                       of America. Given the Company’s pre-revenue operating stage, it currently has no concentration exposure to
                       products, services or customers.

                       Recently Adopted Accounting Pronouncements

                              In July 2017, the FASB issued ASU No. 2017-11, Earning Per Share (Topic 260), Distinguishing
                       Liabilities from Equity (Topic 480), Derivatives and Hedging (Topic 815): (I) Accounting for Certain Financial
                       Instrument with Down Round Features, (II) Replacement of the Indefinite Deferral for Mandatorily Redeemable
                       Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling
                       Interests with a Scope Exception (“ASU 2017-11”). The amendments in Part I change the classification analysis
                       of certain equity-linked financial instruments (or embedded features) with down round features. When
                       determining whether certain financial instruments should be classified as liabilities or equity instruments, a
                       down round feature no longer precludes equity classification when assessing whether the instrument is indexed
                       to an entity’s own stock. The amendments also clarify existing disclosure requirements for equity-classified
                       instruments. The amendments in Part II recharacterize the indefinite deferral of certain Topic 480,
                       Distinguishing Liabilities from Equity, provisions that now are presented as pending content in the Codification
                       to a scope exception. Those amendments do not have an accounting effect. The amendments in Part I are
                       effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2019. The
                       Company adopted ASU 2017-11 on January 1, 2020. The Company has evaluated the effect that ASU 2017-11
                       had on the Company’s consolidated financial statements and has determined that the adoption did not have a
                       material impact.
                             In August 2018, the FASB issued ASU 2018-13, Fair Value Measurement (Topic 820) (“ASU 2018-13”),
                       which modifies, removes and adds certain disclosure requirements on fair value measurements based on the
                       FASB Concepts Statement, Conceptual Framework for Financial Reporting — Chapter 8: Notes to Financial
                       Statements. The ASU is

                                                                             F-17




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            257/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 259 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1455
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       3.   Summary of Significant Accounting Policies (cont.)

                       effective for all entities for fiscal years beginning after December 15, 2019. The amendments on changes in
                       unrealized gains and losses, the range and weighted average of significant unobservable inputs used to develop
                       Level 3 fair value measurements and the narrative description of measurement uncertainty should be applied
                       prospectively for only the most recent annual period presented in the initial fiscal year of adoption. All other
                       amendments should be applied retrospectively to all periods presented upon their effective date. The Company
                       adopted ASU 2018-13 on January 1, 2020. The standard did not have a material impact on the Company’s
                       disclosures.

                       Recently Issued Accounting Pronouncements Not Yet Adopted

                              In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842) (“ASU 2016-02”), which outlines a
                       comprehensive lease accounting model that supersedes the current lease guidance. The new guidance requires
                       lessees to recognize lease liabilities and corresponding right-of-use assets for all leases with lease terms of
                       greater than 12 months. It also changes the definition of a lease and expands the disclosure requirements of
                       lease arrangements. In July 2018, the FASB issued ASU 2018-11, which provides the option of an additional
                       transition method that allows entities to initially apply the new lease guidance at the adoption date and
                       recognize a cumulative-effect adjustment to the opening balance of retained earnings in the period of adoption.
                       In June 2020, the FASB issued ASU No 2020-05 that delayed the effective date of Topic 842 to fiscal years
                       beginning after December 15, 2021 for private companies. The Company is expected to be an emerging growth
                       company and will delay adopting Topic 842 until such time the standard applies to private companies. The
                       Company is currently evaluating the impact the adoption of this standard will have on its consolidated financial
                       statements.
                              In August 2018, the FASB issued ASU 2018-15, Intangibles — Goodwill and Other — Internal-Use
                       Software (Subtopic 350-40) (“ASU 2018-15”), which aligns the requirements for capitalizing implementation
                       costs incurred in a hosting arrangement that is a service contract with the requirements for capitalizing
                       implementation costs incurred to develop or obtain internal-use software (and hosting arrangements that include
                       an internal-use software license). The amendments in this update are effective for fiscal periods beginning after
                       December 15, 2020. Early adoption is permitted. The Company evaluated the effect ASU 2018-15 would have
                       on the Company’s consolidated financial statements and determined that the adoption will not have a material
                       impact.

                             In December 2019, the FASB issued ASU No. 2019-12, Income Taxes (Topic 740): Simplifying the
                       Accounting for Income Taxes (“ASU 2019-12”). This amendment was issued to simplify the accounting for
                       income taxes by removing certain exceptions for recognizing deferred taxes, performing intraperiod allocation,
                       and calculating income taxes in interim periods. Further, ASU 2019-12 adds guidance to reduce complexity in
                       certain areas, including recognizing deferred taxes for tax basis goodwill and allocating taxes to members of a
                       consolidated group. ASU 2019-12 is effective for fiscal years, and interim periods within those years, beginning
                       after December 15, 2020. The Company is currently evaluating the impact the adoption of this standard will
                       have on its consolidated financial statements.

                              In August 2020, the FASB issued ASU 2020-06, Accounting for Convertible Instruments and Contracts in
                       an Entity’s Own Equity (“ASU 2020-06”). The ASU simplifies the accounting for convertible instruments by
                       removing certain separation models in ASC 470- 20, Debt — Debt with Conversion and Other Options, for
                       convertible instruments. The ASU updates the guidance on certain embedded conversion features that are not
                       required to be accounted for as derivatives under Topic 815, Derivatives and Hedging, or that do not result in
                       substantial premiums accounted for as paid-in capital, such that those features are no longer required to be
                       separated from the host contract. The convertible debt instruments will be accounted for as a single liability
                       measured at amortized cost. Further, the ASU made amendments to the earnings per share guidance in Topic
                       260 for convertible instruments, the most significant impact of which is requiring the use of the if-converted
                       method for diluted EPS calculation, and no longer allowing the net share settlement method. The ASU also
                       made revisions to Topic 815-40, which provides guidance on how an entity must determine whether a contract
                       qualifies for a scope exception from derivative accounting. The amendments to Topic 815-40 change the scope
                       of contracts that are recognized as assets or liabilities. ASU 2020-06 is effective for interim and annual periods
                       beginning after December 15, 2023, with early adoption permitted. Adoption of the ASU can either be on a
                       modified retrospective or full retrospective basis. The Company is currently evaluating the impact the adoption
                       of this standard will have on its consolidated financial statements.

                                                                             F-18




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            258/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 260 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1456
                       Table of Contents

                                                      FF Intelligent Mobility Global Holdings Ltd.
                                                       Notes to Consolidated Financial Statements
                                                               December 31, 2020 and 2019
                                                      (in thousands, except share and per share data)

                       4.   Fair Value of Financial Instruments

                       Related Party Notes Payable and Notes Payable at Fair Value
                              The Company entered into a Term Loan Agreement (“TLA”) with BL Mobility Fundco, LLC as the
                       lender, and Birch Lake Fund Management, LP as the agent and collateral agent and a Note Purchase Agreement
                       (“NPA”) with certain lenders identified therein, U.S. Bank National Association, as the notes agent, and Birch
                       Lake Fund Management, LP as the collateral agent both dated as of April 29, 2019. See (7) of Note 9 Notes
                       Payable. Additionally, the Company entered into a Senior Convertible Promissory Note with a third-party
                       lender, FF Ventures SPV IX LLC, on September 9, 2020 and a Secured Promissory Note with BL FF Fundco,
                       LLC as the lender on October 9, 2020. See (8) and (9) of Note 9 Notes Payable. The Company has elected to
                       measure these notes using the fair value option under ASC 825 because of the embedded liquidation premiums
                       with conversion rights that represent embedded derivatives and would require bifurcation and fair value
                       measurement if this election was not made. The Company will record any changes in fair value within change
                       in fair value measurement of related party notes payable and notes payable on the consolidated statements of
                       operations and comprehensive loss. Fair value measurements associated with the related party notes payable and
                       notes payable represent Level 3 valuations under the fair value hierarchy. The Company employed the yield
                       method to value the related party notes payable and notes payable. This valuation method uses a discounted
                       cash flow analysis, estimating the expected cash flows for the debt instrument and then discounting them at the
                       market yield. The market yield is determined using external market yield data, including yields exhibited by
                       publicly traded bonds by S&P credit rating as well as the borrowing rates of guideline public companies.

                             The Company recognized $105 and $3,410 due to the change in fair value of related party notes payable
                       for the years ended December 31, 2020 and 2019, respectively. The Company recognized $8,842 and $11,773
                       due to the change in fair value of the notes payable for the years ended December 31, 2020 and 2019,
                       respectively. The amounts were recorded in change in fair value measurement of related party notes payable and
                       notes payable on the consolidated statements of operations and comprehensive loss.

                            The Company settled the TLA by paying the outstanding principal of $15,000 and the liquidation
                       premium of $6,668 during the year ended December 31, 2019.

                       Put Option
                             Pursuant to two put agreements entered into in 2015 (the “Put Agreements”), the Company may have
                       been required to purchase up to 20,325,016 shares of Easy Go, Inc. (“Easy Go”), a company that operates a ride
                       share platform in China, from certain shareholders of Easy Go in exchange for aggregate consideration ranging
                       from approximately $232,700 to $290,900 depending on whether the put arrangements are settled for cash or
                       shares of the Company. As of January 2019, all Put Agreements expired unexercised, resulting in the final
                       remeasurement and removal of the put option liabilities. At the time of execution, Easy Go and other entities
                       that held Easy Go shares subject to the Put Agreements were affiliated with the Company’s founder and former
                       CEO through common ownership interests and accordingly, the Put Agreements were related party transactions.

                             The Put Agreements constituted freestanding written put options that were accounted for at fair value with
                       changes in fair value recorded in gain on expiration of put option on the consolidated statements of operations
                       and comprehensive loss. Fair value measurements associated with the Put Agreements represented Level 3
                       valuations under the fair value hierarchy. The Company utilized the probability weighted expected return
                       method to value the Put Agreements, based on the estimated potential liability under different scenarios,
                       assumed probabilities of exercise, and assumed probability of settlement in stock or cash. Because the Put
                       Agreements effectively represented the exchange of cash and share ownership of the Company for shares of
                       Easy Go, the underlying fair value of the equity of the Company and Easy Go, as well as the probabilities
                       associated with likelihood of exercise most significantly impact the value of the Put Agreements. The
                       determination of fair value associated with the equity of both the Company and Easy Go are subject to a number
                       of various assumptions given such shares do not trade in active markets. However, the Company utilized recent
                       third-party sales of the equity securities of Easy Go in

                                                                            F-19




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          259/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 261 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1457
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       4.   Fair Value of Financial Instruments (cont.)

                       determining the inputs to the valuation model. The Company believes that such inputs represent objective and
                       reliable indications of value. Probabilities associated with the likelihood of exercise were determined based
                       upon an evaluation of the operating activities, growth, liquidity, achievement of milestones and other factors
                       associated with Easy Go and the Company.

                             The Put Agreements expired unexercised during 2019, therefore the Company is no longer subject to the
                       rights and obligations as specified by the Put Agreements.
                              The change in fair value due to the expiration of the Put Agreements resulted in a gain of $43,239
                       recorded in gain on expiration of put option on the consolidated statements of operations and comprehensive
                       loss for the year ended December 31, 2019.

                       Recurring Fair Value Measurements

                              Financial assets and financial liabilities are classified in their entirety based on the lowest level of input
                       that is significant to the fair value measurement. The following tables present financial assets and liabilities
                       remeasured on a recurring basis as of December 31, 2020 and 2019, by level within the fair value hierarchy:

                                                                                                                December 31, 2020
                                                                                                Level 1             Level 2             Level 3
                       Related party notes payable                                         $                — $               — $            21,627
                       Notes payable                                                                        —                 —              71,064
                       The9 Conditional Obligation                                                          —                 —               1,128

                                                                                                                December 31, 2019
                                                                                                Level 1             Level 2             Level 3
                       Related party notes payable                                         $                — $               — $            21,522
                       Notes payable                                                                        —                 —              32,222
                       The9 Conditional Obligation                                                          —                 —               5,000

                             The carrying amounts of the Company’s financial assets and liabilities, including cash, restricted cash,
                       deposits, and accounts payable approximate fair value because of their short-term nature or contractually
                       defined value.

                             The following table summarizes the activity of the Level 3 fair value measurements:

                                                                           Related
                                                                         Party Notes             Notes                                   The9
                                                                         Payable at            Payable at            Put              Conditional
                                                                          Fair Value           Fair Value           Option             Obligation
                       Balance as of December 31, 2018               $                 — $             —        $     43,239      $               —
                       Proceeds                                                18,112              42,117                     —             5,000
                       Changes in fair value                                    3,410              11,773                     —                   —
                       Settlements/expiration                                          —          (21,668)            (43,239)                    —
                       Balance as of December 31, 2019                         21,522              32,222                     —             5,000
                       Proceeds                                                        —           30,000                     —                   —
                       Changes in fair value                                      105               8,843                     —             (3,872)
                       Balance as of December 31, 2020               $         21,627 $            71,065       $             —   $         1,128

                                                                                 F-20




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                      260/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 262 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1458
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       5.   Deposits and Other Current Assets
                              Deposits and other current assets consists of the following as of December 31:

                                                                                                           2020               2019
                       Deposits
                       Deposits for tooling and equipment                                            $            3,308 $            3,385
                       Other deposits                                                                             3,104              1,779
                       Total deposits                                                                $            6,412 $            5,164


                       Other current assets
                       Notes receivable                                                              $              40 $             3,640
                       Due from affiliate                                                                         2,034              2,715
                       Prepaid expenses                                                                            762                961
                       Other current assets                                                                       3,364              3,199
                       Total other current assets                                                    $            6,200 $        10,515

                       6.   Property and Equipment, Net
                              Property and equipment, net, consists of the following as of December 31:

                                                                                                           2020               2019
                       Land                                                                          $         13,043     $    13,043
                       Buildings                                                                               21,899          21,891
                       Building improvements                                                                    8,940           8,940
                       Computer hardware                                                                        4,058           4,058
                       Machinery and equipment                                                                  5,451           5,375
                       Vehicles                                                                                   583                583
                       Computer software                                                                        7,095           7,095
                       Leasehold improvements                                                                     298                298
                       Construction in process                                                             251,633            247,133
                       Less: Accumulated depreciation                                                      (19,067)            (15,890)
                       Total property and equipment, net                                             $     293,933        $   292,526

                             The Company’s construction in process is primarily related to the construction of tooling, machinery and
                       equipment for the Company’s production facility in Hanford, California. Tooling, machinery and equipment are
                       either held at Company facilities, primarily the Hanford plant, or at the vendor’s location until the tooling,
                       machinery and equipment is completed. Of the $251,633 and $247,133 of CIP, $42,734 and $40,309 is held at
                       Company facilities and $208,899 and $206,824 is held at vendor locations as of December 31, 2020 and 2019,
                       respectively. The Company recorded $1,727 and $1,997 of interest expense related to CIP held at vendor
                       locations during the years ended December 31, 2020 and 2019, respectively, in interest expense on the
                       consolidated statements of operations and comprehensive loss.

                             Depreciation expense totaled $3,177 and $4,835 and amortization expense totaled $340 and $353 for the
                       years ended December 31, 2020 and 2019, respectively. For the years ended December 31, 2020 and 2019,
                       depreciation and amortization expense of $1,193 and $311, respectively, is classified within research and
                       development expense and $2,324 and $4,877, respectively, is classified within general and administrative
                       expense on the consolidated statements of operations and comprehensive loss.

                                                                             F-21




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             261/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 263 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1459
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       6.   Property and Equipment, Net (cont.)

                             The Company has capital leases in Hanford, California for its main production facility and Gardena,
                       California for its headquarters. See Note 9 Notes Payable. Capital leases of $43,882 and $43,874 have been
                       capitalized within property and equipment as land, buildings, and building improvements as of December 31,
                       2020 and 2019, respectively. Accumulated depreciation was $5,573 and $3,592 as of December 31, 2020 and
                       2019, respectively.

                             The Company recognized $10 and $4,843 related to losses on the disposal of property and equipment in
                       loss on disposal of property and equipment on the consolidated statements of operations and comprehensive
                       loss during the years ended December 31, 2020 and 2019, respectively. Land and related improvements for
                       property owned in Las Vegas, Nevada classified as held for sale of $29,038 was sold in 2019 for a total of
                       $16,900, which resulted in a $12,138 loss on disposal recognized in loss on disposal of asset held for sale on the
                       consolidated statements of operations and comprehensive loss. The Company originally purchased the 900-acre
                       plot of land in Nevada in 2015 to build a manufacturing facility. Subsequently, a strategic business decision was
                       made to lease a pre-built factory, which would allow the Company to accelerate the progression of its vehicle to
                       market.
                             In 2017, land use rights were granted by the government of Zhejiang (China) for use of a parcel of land
                       located in the city of Moganshan, based on multiple conditions, including a minimum investment in the
                       construction of a facility of $500,000 and the commencement of construction before December 31, 2017. Based
                       on the terms of the agreement, the Company could use this parcel of land for 50 years with a 10% upfront
                       payment of $6,440 that would be refunded to the Company if certain conditions were met. The land use rights
                       were recorded as an intangible asset at cost plus taxes for $66,332 and was expected to be amortized over a life
                       of 50 years. The value of the land was agreed with the government of Zhejiang and considered the values for
                       similar size and use properties in the area. In addition, the Company had recorded a corresponding liability of
                       $57,960 related to the receipt of a government grant to develop the land equal to 90% of the land cost which
                       was expected to be amortized over 50 years. The Company recognized amortization expense of $735 in general
                       and administrative expense on the consolidated statements of operations and comprehensive loss during the year
                       ended December 31, 2019. Additionally, the Company recognized amortization expense of the grant liability of
                       $913 as a reduction of general and administrative expense on the consolidated statements of operations and
                       comprehensive loss during the year ended December 31, 2019.

                             During the year ended December 31, 2019, the Company did not meet all requirements necessary to
                       comply with the agreement; therefore, the land use rights were cancelled and reverted to the government of
                       Zhejiang. The Company derecognized the land use rights and the land use grant liability of $58,485 and
                       $51,103, respectively. As part of the cancellation, the Company received cash of $15,902 and incurred tax
                       expense of $2,947, resulting in a gain of $11,467 recorded in gain on cancellation of land use rights on the
                       consolidated statements of operations and comprehensive loss during the year ended December 31, 2019.

                       7.   Accrued Expenses and Other Current Liabilities

                             Accrued expenses and other current liabilities consist of the following as of December 31:

                                                                                                            2020              2019
                       Accrued expenses and other current liabilities
                       Accrued payroll and benefits                                                   $        19,180 $           16,717
                       Accrued legal contingencies                                                                 5,025             3,305
                       Capital lease, current portion                                                              4,396             1,661
                       Deferred rent, current portion                                                                 3               174
                       Tooling, machinery and equipment received not invoiced                                       509              1,389
                       Deposits from customers                                                                     3,523          14,923
                       Due to affiliates                                                                           5,123              467
                       Other current liabilities                                                               14,623                9,629
                                                                                                      $        52,382 $           48,265

                                                                             F-22




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             262/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 264 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1460
                       Table of Contents

                                                            FF Intelligent Mobility Global Holdings Ltd.
                                                             Notes to Consolidated Financial Statements
                                                                     December 31, 2020 and 2019
                                                            (in thousands, except share and per share data)

                       8.    Related Party Notes Payable
                             The Company has been primarily funded by notes payable and capital contributions from related parties
                       of the Company. As detailed below, these related parties include employees as well as affiliates and other
                       companies controlled or previously controlled by the Company’s founder and former CEO.

                             Related party notes payable consists of the following as of December 31, 2020 and 2019:

                                                                                             December 31, 2020
                                                                       Contractual              Fair Value     0%                    Net
                                                          Contractual   Interest      Unpaid Measurement Coupon Loss (Gain) on     Carrying
                       Note Name                         Maturity Date   Rates        Balance Adjustments Discount Extinguishments  Value
                       Related party note(1)**           June 30, 2021   12.00%      $ 240,543 $              — $   (861) $          204          $ 239,886
                                                            Due on
                       Related party note(2)               Demand        15.00%*        10,000                —      —                   —           10,000
                       Related party notes – NPA          October 9,
                         tranche(3)                         2021         10.00%         18,112           3,515       —                   —           21,627
                                                           Due on
                       Related party notes – China(4)      Demand        18.00%*         9,196                —      —                   —             9,196
                                                                            0%
                                                                         coupon,
                       Related party notes – China         Due on        10.00%
                         various other(5)                  Demand        imputed         6,548                —     (190)            (22)              6,336
                       Related party notes – China         Due on
                         various other(5)                  Demand        8.99%           1,410                —      —                   (3)           1,407
                                                           Due on
                       Related party notes – Other(6)      Demand        0.00%               424              —      —                   —              424
                                                   (6)
                       Related party notes – Other       June 30, 2021   6.99%           4,160                —      —               (50)              4,110
                       Related party notes – Other(6)    June 30, 2021   8.00%           6,452                —      —               (35)              6,417
                                                                                     $ 296,845 $         3,515 $ (1,051) $               94       $ 299,403


                                                                                                   December 31, 2019
                                                                                 Contractual                  Fair Value        0%                  Net
                                                               Contractual        Interest         Unpaid    Measurement      Coupon              Carrying
                       Note Name                               Maturity Date       Rates           Balance   Adjustments      Discount             Value
                                                              December 31,
                       Related party note(1)**                   2020           12.00% $ 215,940 $                     — $          —         $     215,940
                                                                               0% coupon,
                                                                                10.00%
                       Related party note(1)**               Due on Demand      imputed   24,399                       —        (3,557)              20,842
                       Related party note(2)                 Due on Demand         15.00%*           10,000            —            —                10,000
                       Related party notes – NPA
                         tranche(3)                            May 31, 2020        10.00%            18,112         3,410           —                21,522
                       Related party notes – China(4)        Due on Demand      18.00%*               8,601            —            —                  8,601
                                                                               0% coupon,
                       Related party notes – China                              10.00%
                         various other(5)                    Due on Demand      imputed               6,125            —          (607)                5,518
                                                              December 31,
                       Related party notes – Other(6)             2020               6.99%            4,160            —            —                  4,160
                                                                                               $ 287,337 $          3,410 $     (4,164) $           286,583
                       ____________
                       *     Rate as of December 31, 2020 and 2019, see footnotes for further discussion.
                       **    During 2020, these related party notes payable were restructured into one related party note payable.
                       (1)   During 2016, Faraday & Future (HK) Limited (“F&F HK”) and Leview Mobile (HK) Ltd. (“Leview”) provided the
                             Company with cash contributions for a total of $278,866. F&F HK was previously controlled by the Company’s
                             founder and former CEO and Leview is controlled by the Company’s founder and former CEO. On March 30, 2018,
                             the cash funding was restructured via an agreement in the form of notes payable bearing an annual interest rate of
                             12.00% and maturing on December 31, 2020. The notes payable are unsecured and there are no covenants associated
                             with these notes payable.

                                                                                     F-23


https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                               263/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 265 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1461
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       8.   Related Party Notes Payable (cont.)

                            Faraday & Future (HK) Limited

                            F&F HK provided an aggregate principal loan in the total sum of $212,007 to the Company as part of the agreement
                            on March 30, 2018. On June 27, 2019, the Company entered into a note payable cancellation agreement for a portion
                            of the note payable with F&F HK effective January 1, 2019 and simultaneously the note payable was assumed by a
                            third-party lender. The agreement cancelled $48,374 of principle and $5,805 of unpaid interest due to F&F HK. There
                            was no loss or gain on the extinguishment of note payable due to the net carrying amount of the note payable
                            extinguished being equivalent to the reacquisition price of the new note payable. See Note 9 Notes Payable (1).

                                                                                                                As of and for the Year Ended
                                                                                                                        December 31,

                                                                                                                 2020                2019
                            Outstanding principal                                                          $              — $            149,081
                            Accrued interest                                                                              —                 19,657
                            Interest expense                                                                         11,959                 17,889
                            Unrealized foreign exchange (gain) loss on principal                                          —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                   —                      —
                            Principal payments                                                                            —                      —
                            Interest payments                                                                             —                      —
                            Proceeds                                                                                      —                      —

                            Leview Mobile (HK) Ltd

                            Leview provided an aggregate principal loan in the total sum of $66,859 to the Company as part of the agreement on
                            March 30, 2018.

                                                                                                                As of and for the Year Ended
                                                                                                                        December 31,

                                                                                                                 2020                2019
                            Outstanding principal                                                          $              — $               66,859
                            Accrued interest                                                                              —                 16,046
                            Interest expense                                                                            5,363                  8,023
                            Unrealized foreign exchange (gain) loss on principal                                          —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                   —                      —
                            Principal payments                                                                            —                      —
                            Interest payments                                                                             —                      —
                            Proceeds                                                                                      —                      —

                            Beijing Bairui Culture Media, Co. Ltd

                            Between December 2017 and July 2018, the Company executed several notes payable agreements with Beijing Bairui
                            Culture Media Co., Ltd. (“Bairui”) for total principal of $27,329. Bairui was previously controlled by the Company’s
                            founder and former CEO. Each note payable originally matured one year after its issuance. The notes payable
                            originally bore interest of 0% per annum. The notes payable are unsecured and there are no covenants associated with
                            these notes payable. During the year ended December 31, 2019, Bairui forgave $2,487 of the outstanding notes
                            payable.

                            Due to the notes payable having below market interest rates, the Company imputed interest upon entering into the
                            notes payable resulting in a notes payable discount and a capital contribution due to the related party nature of the
                            arrangements. During the year ended December 31, 2019, the Company recognized interest expense of $3,476 related
                            to the accretion of the discount. As of December 31, 2019, the unamortized discount was $3,557.

                            On January 1, 2020, the Company executed an amendment to consolidate the notes payable into one note for the same
                            amount, extend the maturity date of this note payable to December 31, 2020, and increased the interest rate from 0%
                            to 12%. Since the cash flows of the modified note payable exceeded the cash flows of the original notes payable by
                            more than 10%, the modification has been accounted for as an extinguishment with a loss on extinguishment of $314
                            recorded in

                                                                                   F-24




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                       264/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 266 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1462
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       8.   Related Party Notes Payable (cont.)

                            gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                            consolidated statements of operations and comprehensive loss during the year ended December 31, 2020. The net
                            carrying value of the original note payable of $20,842 was replaced with a note payable with a fair value of $21,156.
                            Additionally, accretion of $2,586 was recorded in interest expense during the year ended December 31, 2020 related
                            to the unamortized discount.

                                                                                                                 As of and for the Year Ended
                                                                                                                         December 31,

                                                                                                                  2020                 2019
                            Outstanding principal                                                           $              — $                24,399
                            Accrued interest                                                                               —                      —
                            Interest expense                                                                             4,073                  3,476
                            Unrealized foreign exchange (gain) loss on principal                                           —                     443
                            Unrealized foreign exchange (gain) loss on accrued interest                                    —                      —
                            Principal payments                                                                             —                      —
                            Interest payments                                                                              —                      —
                            Proceeds                                                                                       —                      —

                            CYM Tech Holdings LLC

                            On August 28, 2020, the related party notes payable with F&F HK, Leview, and Bairui were restructured to
                            consolidate the lenders and extend the maturity date through June 30, 2021, transferring both the principal and
                            accrued interest to the new lender, CYM Tech Holdings LLC, wholly-owned subsidiary of F&F HK.

                                                                                                                 As of and for the Year Ended
                                                                                                                         December 31,

                                                                                                                  2020                 2019
                            Outstanding principal                                                           $        240,543 $                    —
                            Accrued interest                                                                          64,827                      —
                            Interest expense                                                                          10,134                      —
                            Unrealized foreign exchange (gain) loss on principal                                           —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                    —                      —
                            Principal payments                                                                             —                      —
                            Interest payments                                                                              —                      —
                            Proceeds                                                                                       —                      —

                            The related party notes payable that were restructured were the following:

                            Before Restructuring

                            Lender                                                                                                   Principal
                            Faraday & Future (HK) Limited                                                                        $        149,081
                            Leview Mobile (HK) Ltd                                                                                            66,859
                            Beijing Bairui Culture Media, Co. Ltd                                                                             24,603
                            Total                                                                                                $        240,543

                            After Restructuring

                            Lender                                                                                                   Principal
                            CYM Tech Holdings LLC                                                                                $        240,543

                            The restructuring has been accounted for as a troubled debt restructuring because the Company has been experiencing
                            financial difficulty and the conversion mechanism results in the effective borrowing rate decreasing after the
                            restructuring which was determined to be a concession. Since the future undiscounted cash flows of the restructured
                            note payable exceed the net carrying value of the original notes payable due to the maturity date extension, the
                            restructuring is accounted for

                                                                                   F-25

https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                        265/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 267 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1463
                       Table of Contents

                                                          FF Intelligent Mobility Global Holdings Ltd.
                                                           Notes to Consolidated Financial Statements
                                                                   December 31, 2020 and 2019
                                                          (in thousands, except share and per share data)

                       8.    Related Party Notes Payable (cont.)

                             prospectively with no gain or loss recorded in the consolidated statements of operations and comprehensive loss. The
                             Company concluded that the conversion features do not require bifurcation based on the derivative accounting scope
                             exception in ASC 815 for certain contracts involving an entity’s own equity.

                       (2)   On January 28, 2019 and February 1, 2019, the Company borrowed $7,000 and $3,000, respectively from Evergrande
                             Health Industry Group Limited (“China Evergrande”). China Evergrande is an affiliate of a significant shareholder of
                             the Company. The notes payable matured on June 30, 2019 and were in default as of December 31, 2020 and 2019.
                             The notes payable bear interest at an annual rate of 10.00% if repaid through June 30, 2019 and increased to 15.00%
                             per annum thereafter. The notes payable are unsecured and there are no covenants associated with these notes
                             payable.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                    2020                2019
                             Outstanding principal                                                           $          10,000 $               10,000
                             Accrued interest                                                                              2,839                 1,228
                             Interest expense                                                                              1,611                 1,228
                             Unrealized foreign exchange (gain) loss on principal                                            —                     —
                             Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                             Principal payments                                                                              —                     —
                             Interest payments                                                                               —                     —
                             Proceeds                                                                                        —                 10,000

                       (3)   The Company issued 10% interest notes with various related parties through the Note Purchase Agreements (“NPA”).

                             •     In November 2018, the Company entered into a note payable with an employee for total principal of $1,650.
                                   The note payable had an original maturity of November 30, 2019 and bore interest at 8.99% per annum. This
                                   note was subsequently cancelled and the outstanding principal and accrued interest totaling $1,650 was
                                   contributed to the NPA executed on April 29, 2019. During the year ended December 31, 2019, the note
                                   payable was extinguished and no loss or gain was recognized as the net carrying amount of the note payable
                                   equaled the reacquisition price.

                                    In May 2019, the Company executed a joinder agreement to the NPA with an employee for a convertible note
                                    payable with total principal of $1,650. The note payable matured on May 31, 2020 and the interest rate,
                                    collateral, and covenants are the same as the NPA. Upon both a preferred stock offering and prepayment notice
                                    by the holder or the maturity date of the notes payable, the holder of the note payable may elect to convert all
                                    of the outstanding principal and accrued interest of the note payable plus a 20.00% premium into shares of
                                    preferred stock of the Company issued in a preferred stock offering. The Company elected the fair value option
                                    for this note payable. See Note 4 Fair Value of Financial Instruments. The fair value of the note payable was
                                    $1,970 and $1,961 as of December 31, 2020 and 2019, respectively.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                    2020                2019
                             Outstanding principal                                                           $             1,650 $               1,650
                             Accrued interest                                                                               134                    30
                             Interest expense                                                                               166                    30
                             Unrealized foreign exchange (gain) loss on principal                                            —                     —
                             Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                             Principal payments                                                                              —                     —
                             Interest payments                                                                               62                    —
                             Proceeds                                                                                        —                     —

                             On April 29, 2019, the Company executed the NPA with U.S. Bank National Association, as the notes agent, and
                             Birch Lake Fund Management, LP as the collateral agent. The aggregate principal amount that may be issued under
                             the NPA is $200,000.

                                                                                    F-26




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                         266/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 268 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1464
                       Table of Contents

                                                           FF Intelligent Mobility Global Holdings Ltd.
                                                            Notes to Consolidated Financial Statements
                                                                    December 31, 2020 and 2019
                                                           (in thousands, except share and per share data)

                       8.    Related Party Notes Payable (cont.)

                             All obligations due under the NPA bear interest of 10% per annum and are collateralized by a first lien, with second
                             payment priority, on virtually all tangible and intangible assets of the Company. The NPA contains non-financial
                             covenants and, as of December 31, 2020, the Company was in compliance with all covenants. See Note 9 Notes
                             Payable (2).

                             •     In July 2019, the Company executed a joinder agreement to the NPA with a company owned by an employee
                                   for a convertible note payable with total principal of $16,462. The note payable originally matured on May 31,
                                   2020 and the interest rate, collateral, and covenants are the same as the NPA. Upon both a preferred stock
                                   offering and prepayment notice by the holder or the maturity date of the note payable, the holder of the note
                                   payable may elect to convert all of the outstanding principal and accrued interest of the note payable plus a
                                   20.00% premium into shares of preferred stock of the Company issued in a preferred stock offering. The
                                   Company elected the fair value option for this note payable. See Note 4 Fair Value of Financial Instruments.
                                   The fair value of the note payable was $19,657 and $19,561 as of December 31, 2020 and 2019, respectively.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                2019
                                   Outstanding principal                                                     $         16,462 $               16,462
                                   Accrued interest                                                                       2,501                   828
                                   Interest expense                                                                       1,674                   828
                                   Unrealized foreign exchange (gain) loss on principal                                     —                       —
                                   Unrealized foreign exchange (gain) loss on accrued interest                              —                       —
                                   Principal payments                                                                       —                       —
                                   Interest payments                                                                        —                       —
                                   Proceeds                                                                                 —                 16,462

                                    On October 9, 2020, the Company entered into the Second Amended Restated NPA (“Second A&R NPA”)
                                    with Birch Lake and the lenders which extended the maturity dates of all NPA notes to the earliest of (i)
                                    October 6, 2021, (ii) the consummation of a Qualified Special Purpose Acquisition Company Merger
                                    (“Qualified SPAC Merger”), (iii) the occurrence of a change in control, or (iv) the acceleration of the NPA
                                    obligations pursuant to an event of default, as defined in the NPA, as amended.

                       (4)   In April 2017, the Company executed two separate note payable agreements with Chongqing Leshi Small Loan Co.,
                             Ltd. (“Chongqing”), for total principal of $8,742. Chongqing was previously controlled by the Company’s founder
                             and former CEO and is a small banking institution. The notes payable matured on April 16, 2018, have no covenants,
                             and are unsecured. The notes bore interest during the note term at 12.00% per annum. As the notes are in default as of
                             December 31, 2020 and 2019, the outstanding balance is subject to an 18.00% interest rate per annum.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                2019
                             Outstanding principal                                                           $            9,196 $                8,601
                             Accrued interest                                                                             7,646                  4,542
                             Interest expense                                                                             2,641                  2,201
                             Unrealized foreign exchange (gain) loss on principal                                          595                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                   463                      —
                             Principal payments                                                                             —                       —
                             Interest payments                                                                              —                       —
                             Proceeds                                                                                       —                       —

                       (5)   The Company issued the following notes with various related parties.

                             •     In April 2017, the Company entered into a $728 note payable with an employee. The note originally matured
                                   on October 2, 2017 and bears interest at 0% per year. The note has no covenants and is unsecured.

                                                                                    F-27




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                         267/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 269 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1465
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       8.   Related Party Notes Payable (cont.)

                            Due to the note payable having an interest rate below market rates, the Company imputed interest upon executing the
                            note payable resulting in a note payable discount and a capital contribution due to the related party nature of the
                            arrangement. During the years ended December 31, 2020 and 2019, the Company recognized interest expense of $72
                            and $65, respectively, related to the accretion of the discount. As of December 31, 2020 and 2019, the unamortized
                            discount was $33 and $105, respectively.

                            On September 25, 2020, the note payable was modified to extend the maturity to June 30, 2021 and add a conversion
                            feature to allow conversion of the note payable into a variable number of SPAC shares if a Qualified SPAC Merger
                            occurs. Since the conversion feature is substantive as it is reasonably possible to be exercised, this modification has
                            been accounted for as an extinguishment. The conversion feature does not require bifurcation because it is clearly and
                            closely related to the debt host since the conversion does not involve a substantial premium or discount. The
                            modification agreement and the accounting conclusions are collectively referred to as the September 2020
                            Modification. The Company recorded a gain on extinguishment of $35 in gain on extinguishment of related party
                            notes payable, notes payable, and vendor payables in trust, net in the consolidated statements of operations and
                            comprehensive loss during the year ended December 31, 2020. Additionally, accretion of $13 was recorded related to
                            the discount created from the gain on extinguishment in interest expense in the consolidated statements of operations
                            and comprehensive loss during the year ended December 31, 2020.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                2019
                            Outstanding principal                                                           $             766 $                  717
                            Accrued interest                                                                                —                     —
                            Interest expense                                                                                72                    65
                            Unrealized foreign exchange (gain) loss on principal                                            49                    11
                            Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                            Principal payments                                                                              —                     —
                            Interest payments                                                                               —                     —
                            Proceeds                                                                                        —                     —

                            •     In 2018, the Company entered into a $700 note payable with an employee. The note is payable on demand and
                                  bears interest at 0% per year. The note has no covenants and is unsecured. The note payable was in default as
                                  of December 31, 2020.

                                   Due to the note payable having an interest rate below market rates, the Company imputed interest upon
                                   entering into the note payable resulting in a debt discount and a capital contribution due to the related party
                                   nature of the arrangement. During the years ended December 31, 2020 and 2019, the Company recognized
                                   interest expense of $34 and $31, respectively, related to the accretion of the debt discount. As of December 31,
                                   2020 and 2019, the unamortized debt discount was $16 and $50, respectively.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                2019
                            Outstanding principal                                                           $             737 $                  689
                            Accrued interest                                                                                —                     —
                            Interest expense                                                                                34                    31
                            Unrealized foreign exchange (gain) loss on principal                                            48                    11
                            Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                            Principal payments                                                                              —                     —
                            Interest payments                                                                               —                     —
                            Proceeds                                                                                        —                     —

                            •     The Company has various other unsecured related party borrowings totaling $4,797. These borrowings do not
                                  have stated terms or a stated maturity date. The Company was in default on these notes payable as of
                                  December 31, 2020.

                                                                                   F-28




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                       268/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 270 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1466
                       Table of Contents

                                                          FF Intelligent Mobility Global Holdings Ltd.
                                                           Notes to Consolidated Financial Statements
                                                                   December 31, 2020 and 2019
                                                          (in thousands, except share and per share data)

                       8.    Related Party Notes Payable (cont.)

                             Due to the notes payable having below market interest rates, the Company imputed interest upon entering into the
                             notes payable resulting in a debt discount and a capital contribution due to the related party nature of the
                             arrangements. During the years ended December 31, 2020 and 2019, the Company recognized interest expense of
                             $310 and $282, respectively, related to the accretion of the debt discount. As of December 31, 2020 and 2019, the
                             unamortized debt discount was $141 and $452, respectively.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                    2020                2019
                             Outstanding principal                                                           $             5,045 $               4,719
                             Accrued interest                                                                                —                     —
                             Interest expense                                                                               310                   282
                             Unrealized foreign exchange (gain) loss on principal                                           326                    77
                             Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                             Principal payments                                                                              —                     —
                             Interest payments                                                                               —                     —
                             Proceeds                                                                                        —                     —

                             •     In February 2020, the Company borrowed $1,410 through a note payable from an employee. The note
                                   originally matured on August 14, 2020, bears interest at 8.99% per annum, has no covenants and is unsecured.

                                    As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $5 in gain
                                    on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                                    consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                                    Additionally, accretion of $2 was recorded during the year ended December 31, 2020 related to the discount
                                    created from the gain on extinguishment in interest expense in the consolidated statements of operations and
                                    comprehensive loss during the year ended December 31, 2020.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                    2020                2019
                             Outstanding principal                                                           $             1,410 $                 —
                             Accrued interest                                                                                69                    —
                             Interest expense                                                                               111                    —
                             Unrealized foreign exchange (gain) loss on principal                                            —                     —
                             Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                             Principal payments                                                                              —                     —
                             Interest payments                                                                               42                    —
                             Proceeds                                                                                      1,410                   —

                       (6)   The Company issued the following notes payable with various related parties.

                             •     In November 2019 and December 2019, the Company executed three notes payable with an affiliated company
                                   for total principal of $4,160. The notes payable originally matured on December 31, 2020 and bear interest at
                                   6.99%.

                                    As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $77 in
                                    gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                                    consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                                    Additionally, accretion of $27 was recorded during the year ended December 31, 2020 related to the discount
                                    created from the gain on extinguishment in interest expense in the consolidated statements of operations and
                                    comprehensive loss during the year ended December 31, 2020.

                                                                                    F-29




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                         269/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 271 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1467
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       8.   Related Party Notes Payable (cont.)
                                                                                                                 As of and for the Year Ended
                                                                                                                         December 31,

                                                                                                                   2020                2019
                            Outstanding principal                                                           $             4,160 $               4,160
                            Accrued interest                                                                               313                    20
                            Interest expense                                                                               293                    20
                            Unrealized foreign exchange (gain) loss on principal                                            —                     —
                            Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                            Principal payments                                                                              —                     —
                            Interest payments                                                                               —                     —
                            Proceeds                                                                                        —                   4,160

                            •     Between January 2020 and August 2020, the Company executed nine notes payable with an affiliated company
                                  for a total of $8,422. The notes payable matured on December 31, 2020 and bear interest at 8%, besides one
                                  note for $500 which matured on June 30, 2020 and bears interest at 8%. The notes have no covenants and are
                                  unsecured.

                            As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $53 in gain on
                            extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the consolidated
                            statements of operations and comprehensive loss during the year ended December 31, 2020. Additionally, accretion of
                            $18 was recorded during the year ended December 31, 2020 related to the discount created from the gain on
                            extinguishment in interest expense in the consolidated statements of operations and comprehensive loss during the
                            year ended December 31, 2020.

                                                                                                                 As of and for the Year Ended
                                                                                                                         December 31,

                                                                                                                   2020                2019
                            Outstanding principal                                                           $             6,452 $                 —
                            Accrued interest                                                                               435                    —
                            Interest expense                                                                               435                    —
                            Unrealized foreign exchange (gain) loss on principal                                            —                     —
                            Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                            Principal payments                                                                            1,970                   —
                            Interest payments                                                                               —                     —
                            Proceeds                                                                                      8,422                   —

                            •     In December 2020, the Company entered into two notes payable for a total of $424. The notes payable do not
                                  have a stated maturity or bear interest. The notes have no covenants and are unsecured.

                                                                                                                 As of and for the Year Ended
                                                                                                                         December 31,

                                                                                                                   2020                2019
                            Outstanding principal                                                           $              424 $                  —
                            Accrued interest                                                                                —                     —
                            Interest expense                                                                                —                     —
                            Unrealized foreign exchange (gain) loss on principal                                            —                     —
                            Unrealized foreign exchange (gain) loss on accrued interest                                     —                     —
                            Principal payments                                                                              —                     —
                            Interest payments                                                                               —                     —
                            Proceeds                                                                                       424                    —

                            •     In December 2018, two employees provided the Company with temporary cash advances $1,500. These
                                  borrowings did not have stated terms, no stated interest rate, or stated maturity date. Both loans were repaid on
                                  February 6, 2019.

                                                                                   F-30


https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                        270/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 272 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1468
                       Table of Contents

                                                          FF Intelligent Mobility Global Holdings Ltd.
                                                           Notes to Consolidated Financial Statements
                                                                   December 31, 2020 and 2019
                                                          (in thousands, except share and per share data)

                       8.   Related Party Notes Payable (cont.)

                             Fair Value of Related Party Notes Payable Not Carried at Fair Value

                             The estimated fair value, using inputs from Level 3 under the fair value hierarchy, of the Company’s related party
                             notes payable not carried at fair value is $265,663 and $270,690 as of December 31, 2020 and 2019, respectively.

                             Schedule of Principal Maturities of Related Party Notes Payable

                             The future scheduled principal maturities of related party notes payable as of December 31, 2020 were as follows:

                             Years ended December 31,
                             Due on demand                                                                                      $                27,578
                             2021                                                                                                               269,267
                                                                                                                                $               296,845


                       9.   Notes Payable
                             Notes payable consists of the following as of December 31, 2020 and 2019:

                                                                                           December 31, 2020
                                                                            Contractual                 Fair Value                              Net
                                                         Contractual         Interest       Unpaid    Measurement      Gain on                Carrying
                       Note Name                         Maturity Date        Rates         Balance    Adjustments Extinguishments             Value
                                                     Repayment in 10%
                                                         increments
                                                       contingent on a
                                                    specified fundraising
                       Note payable(1)                      event                12.00% $      57,293 $           — $            —        $      57,293
                       Notes payable – NPA
                         tranche(2)                     October 6, 2021          10.00%        27,118          5,263             —               32,381
                       Notes payable(3)                  June 30, 2021           12.00%        19,100             —              —               19,100
                                     (4)
                       Notes payable                     June 30, 2021            1.52%         4,400             —            (102)              4,298
                       Notes payable(4)                  June 30, 2021            8.99%         2,240             —                 (5)           2,235
                       Notes payable(4)                  June 30, 2021            8.00%          300              —                 (1)            299
                       Notes payable – China
                         various other(5)            Various Dates 2021           6.00%         4,869             —             (62)              4,807
                       Notes payable – China
                         various other(5)               Due on Demand             9.00%         3,677             —             (18)              3,659
                       Notes payable – China
                         various other(5)               Due on Demand             0.00%         4,597             —              —                4,597
                       Notes payable – various
                         other notes(6)                  June 30, 2021            6.99%         1,380             —             (10)              1,370
                       Notes payable – various
                         other notes(6)                 Due on Demand             8.99%          380              —                 (1)            379
                       Notes payable – various
                         other notes(7)                  June 30, 2021            2.86%         1,500             —             (29)              1,471
                       Note payable(8)                  March 9, 2021             0.00%        15,000          2,712             —               17,712
                       Note payable(9)                  October 6, 2021          12.75%        15,000          5,972             —               20,972
                                     (10)
                       Notes payable                     June 30, 2021            8.00%        11,635             —             (57)             11,578
                       Notes payable(11)                April 17, 2022            1.00%         9,168             —              —                9,168
                                                                                          $ 177,657 $        13,947 $          (285)      $     191,319

                                                                                  F-31




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                          271/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 273 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1469
                       Table of Contents

                                                          FF Intelligent Mobility Global Holdings Ltd.
                                                           Notes to Consolidated Financial Statements
                                                                   December 31, 2020 and 2019
                                                          (in thousands, except share and per share data)

                       9.    Notes Payable (cont.)

                                                                                                  December 31, 2019
                                                                                              Contractual                Fair Value        Net
                                                                        Contractual            Interest    Unpaid       Measurement      Carrying
                       Note Name                                        Maturity Date            Rates     Balance      Adjustments       Value
                                                                      Repayment in 10%
                                                                    increments contingent
                                                                         on a specified
                       Note payable(1)                                 fundraising event          12.00% $    53,185 $            — $        53,185
                       Notes payable – NPA tranche(2)                   May 31 2020               10.00%      26,218           4,935         31,153
                                                    (2)
                       Notes payable – NPA tranche                     March 6, 2020              10.00%          900            169          1,069
                       Notes payable(3)                              December 31, 2019            12.00%      12,100              —          12,100
                       Notes payable(3)                                Due on Demand              12.00%        7,000             —           7,000
                                     (4)
                       Notes payable                                 December 31, 2019             1.52%        4,400             —           4,400
                       Notes payable(4)                                  July 1, 2020              8.99%        2,240             —           2,240
                       Notes payable – China various other(5)          Due on Demand               9.00%        3,440             —           3,440
                                                             (5)
                       Notes payable – China various other           Various Dates 2020            6.00%        3,155             —           3,155
                       Notes payable – China various other(5)          Due on Demand               0.00%        4,300             —           4,300
                                                                    Repayment upon new
                                                                   equity or debt financing
                                                                   in an aggregate amount
                       Notes payable – various other notes(6)        exceeding $50,000             8.99%          500             —             500
                       Notes payable – various other notes(6)          Due on Demand               6.99%          180             —             180
                                                           (6)
                       Notes payable – various other notes              June 3, 2020               6.99%        2,700             —           2,700
                       Notes payable – various other notes(7)        December 31, 2019             2.86%        1,500             —           1,500
                                                                                                           $ 121,818 $         5,104 $     126,922

                       (1)   In January 2019, upon extinguishment of a portion of the Faraday and Future (HK) Limited related party notes
                             payable, the Company borrowed $54,179 through notes payable from a Chinese lender. The notes payable originally
                             matured on December 31, 2020, bear interest of 12.00% per annum, have no covenants, and are unsecured.

                             On December 31, 2020, the notes payable were modified to extend the maturity date to June 30, 2021 and add a
                             conversion feature. The conversion feature, which is contingent upon the closing of a Qualified SPAC Merger,
                             requires the Company to issue Class A ordinary shares to the lender based on a fixed conversion ratios immediately
                             prior to the closing of the Qualified SPAC Merger to settle the outstanding note payable before being exchanged for
                             Qualified SPAC Merger shares upon the Qualified SPAC Merger closing date.

                             The modification has been accounted for as a troubled debt restructuring because the Company is experiencing
                             financial difficulty and the conversion mechanism results in the effective borrowing rate decreasing after the
                             restructuring. Since the future undiscounted cash flows of the restructured notes payable exceed the net carrying value
                             of the original note payable due to the maturity date extension, the modification has been accounted for prospectively
                             with no gain or loss recorded

                                                                                  F-32




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                       272/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 274 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1470
                       Table of Contents

                                                          FF Intelligent Mobility Global Holdings Ltd.
                                                           Notes to Consolidated Financial Statements
                                                                   December 31, 2020 and 2019
                                                          (in thousands, except share and per share data)

                       9.    Notes Payable (cont.)

                             in the consolidated statements of operations and comprehensive loss. The Company concluded that the conversion
                             feature does not require bifurcation based on the derivative accounting scope exception in ASC 815 for certain
                             contracts involving an entity’s own equity.

                                                                                                                   As of and for the Year Ended
                                                                                                                           December 31,

                                                                                                                    2020                2019
                             Outstanding principal                                                            $         57,293 $           53,185
                             Accrued interest                                                                           13,769              6,382
                             Interest expense                                                                              7,387            6,382
                             Unrealized foreign exchange (gain) loss on principal                                          4,108               (994)
                             Unrealized foreign exchange (gain) loss on accrued interest                                     —                    —
                             Principal payments                                                                              —                    —
                             Interest payments                                                                               —                    —
                             Proceeds                                                                                        —                    —

                       (2)   The Company issued 10% interest notes with various third parties through the NPA:

                             •     Between November and December 2018, the Company borrowed $11,100 through notes payable from a U.S.
                                   based investment firm. The notes originally matured on December 31, 2019 and bore interest of 8.99% per
                                   annum. In April 2019, these notes payable were cancelled, and the outstanding principal and accrued interest of
                                   $8,100 and $481, respectively, was contributed to the NPA executed on April 29, 2019. No loss or gain was
                                   recognized during the year ended December 31, 2019, on contribution as the net carrying amount of the notes
                                   payable equaled the reacquisition price.
                                    In April 2019, the Company executed a joinder agreement to the NPA with a U.S. based investment firm for a
                                    convertible note payable with total principal of $8,581. The convertible note payable originally matured on
                                    May 31, 2020. The interest rate, collateral, and covenants are the same as the NPA. Upon both a preferred
                                    stock offering and prepayment notice by the holder or the maturity date of the notes payable, the holder of the
                                    note payable may elect to convert all of the outstanding principal and accrued interest of the note payable plus
                                    a 20% premium into shares of preferred stock of the Company issued in a preferred stock offering. The
                                    Company elected the fair value option for these notes payable. See Note 4 Fair Value of Financial Instruments.
                                    The note payable is collateralized by virtually all tangible and intangible assets of the Company. The NPA
                                    contains non-financial covenants and as of December 31, 2020, the Company was in compliance with all
                                    covenants.
                             The Company elected the fair value option for the notes payable through the NPA. See Note 4 Fair Value of Financial
                             Instruments. The fair value of the note payable was $10,246 and $10,198 as of December 31, 2020 and 2019,
                             respectively.

                                                                                                                   As of and for the Year Ended
                                                                                                                           December 31,

                                                                                                                    2020                2019
                             Outstanding principal                                                           $             8,581 $                8,581
                             Accrued interest                                                                              1,418                   557
                             Interest expense                                                                               861                    557
                             Unrealized foreign exchange (gain) loss on principal                                            —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                     —                      —
                             Principal payments                                                                              —                    3,000
                             Interest payments                                                                               —                      —
                             Proceeds                                                                                        —                      —

                             •     Between June and August 2019, the Company borrowed $17,637 through notes payable under the NPA. The
                                   notes originally matured on May 31, 2020 and bear interest of 10% per annum.

                                                                                    F-33




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                          273/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 275 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1471
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       9.    Notes Payable (cont.)

                             The fair value of the notes payable were $21,059 and $20,956 as of December 31, 2020 and 2019, respectively.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                    2020                2019
                             Outstanding principal                                                           $          17,637 $               17,637
                             Accrued interest                                                                              2,637                   879
                             Interest expense                                                                              1,768                   879
                             Unrealized foreign exchange (gain) loss on principal                                            —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                     —                      —
                             Principal payments                                                                              —                      —
                             Interest payments                                                                               —                      —
                             Proceeds                                                                                        —                 17,637

                             •     In May 2019, the Company borrowed $900 through a note payable from a U.S. based investment firm under
                                   the NPA. The note payable originally matured on March 6, 2020 and bore interest of 10% per annum.
                             The fair value of the note payable was $1,075 and $1,069 as of December 31, 2020 and 2019, respectively.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                    2020                2019
                             Outstanding principal                                                           $              900 $                  900
                             Accrued interest                                                                               143                     42
                             Interest expense                                                                                90                     42
                             Unrealized foreign exchange (gain) loss on principal                                            —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                     —                      —
                             Principal payments                                                                              —                      —
                             Interest payments                                                                               —                      —
                             Proceeds                                                                                        —                     900

                             On October 9, 2020, the Company entered into the Second A&R NPA with Birch Lake and the lender, which
                             extended the maturity dates of all NPA notes to the earliest of (i) October 6, 2021, (ii) the consummation of a
                             Qualified SPAC Merger, (iii) the occurrence of a change in control, or (iv) the acceleration of the NPA obligations
                             pursuant to an event of default, as defined in the NPA, as amended.
                       (3)   The Company issued the following notes with an interest rate of 12.00% per annum.

                             •     In December 2016, the Company borrowed $10,000 through notes payable issued by a U.S. based investment
                                   firm. The notes originally matured on December 31, 2019, have no covenants and are unsecured. During the
                                   year ended December 31, 2019, the Company converted $600 of accrued interest into the principal balance of
                                   the notes payable.
                                    On November 24, 2020, the note payable was modified to extend the maturity date to June 30, 2021 and add a
                                    conversion feature. This feature, contingent upon the closing of a Qualified SPAC Merger, requires the
                                    Company to issue Class A ordinary Stock to the lender based on a fixed conversion ratio immediately prior to
                                    the closing of the Qualified SPAC Merger to settle the outstanding notes payable before being exchanged for
                                    Qualified SPAC Merger shares upon the Qualified SPAC Merger closing date.

                                    The modification has been accounted for as a troubled debt restructuring because the Company is experiencing
                                    financial difficulty and the conversion mechanism results in the effective borrowing rate decreasing after the
                                    restructuring which was determined to be a concession. Since the future undiscounted cash flows of the
                                    restructured

                                                                                    F-34




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                         274/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 276 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1472
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       9.   Notes Payable (cont.)

                                   notes payable exceed the net carrying value of the original note payable due to the maturity date extension, the
                                   modification has been accounted for prospectively with no gain or loss recorded in the consolidated statements
                                   of operations and comprehensive loss. The Company concluded that the conversion features do not require
                                   bifurcation based on the derivative accounting scope exception in ASC 815 for certain contracts involving an
                                   entity’s own equity.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                2019
                            Outstanding principal                                                           $          10,600 $               10,600
                            Accrued interest                                                                              2,547                  1,272
                            Interest expense                                                                              1,275                  1,272
                            Unrealized foreign exchange (gain) loss on principal                                            —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                     —                      —
                            Principal payments                                                                              —                      —
                            Interest payments                                                                               —                     600
                            Proceeds                                                                                        —                      —

                            During 2020, the Company identified an immaterial error in the disclosure of accrued interest as of
                            December 31, 2019 and adjusted the prior year amounts for such error. This correction did not impact the
                            current and previously reported consolidated balance sheet, consolidated statement of operations and
                            comprehensive loss, statement of convertible preferred stock and stockholders’ deficit, and consolidated
                            statement of cash flows.

                            •     In December 2016, the Company borrowed $1,500 through a note payable from a U.S. based investment firm.
                                  The note originally matured on December 31, 2019, has no covenants and is unsecured.

                                   On September 25, 2020, the note payable was modified to extend the maturity date to June 30, 2021 and add a
                                   conversion feature. This feature, contingent upon the closing of a Qualified SPAC Merger, requires the
                                   Company to issue Class A ordinary stock to the lender based on a fixed conversion ratio immediately prior to
                                   the closing of the Qualified SPAC Merger to settle the outstanding notes payable before being exchanged for
                                   Qualified SPAC Merger shares upon the Qualified SPAC Merger closing date.

                                   The modification has been accounted for as a troubled debt restructuring because the Company is experiencing
                                   financial difficulty and the conversion mechanism results in the effective borrowing rate decreasing after the
                                   restructuring which was determined to be a concession. Since the future undiscounted cash flows of the
                                   restructured notes payable exceed the net carrying value of the original note payable due to the maturity date
                                   extension, the modification has been accounted for prospectively with no gain or loss recorded in the
                                   consolidated statements of operations and comprehensive loss. The Company concluded that the conversion
                                   features do not require bifurcation based on the derivative accounting scope exception in ASC 815 for certain
                                   contracts involving an entity’s own equity.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                2019
                            Outstanding principal                                                           $             1,500 $                1,500
                            Accrued interest                                                                               587                    204
                            Interest expense                                                                               203                    204
                            Unrealized foreign exchange (gain) loss on principal                                            —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                     —                      —
                            Principal payments                                                                              —                      —
                            Interest payments                                                                               —                      —
                            Proceeds                                                                                        —                      —

                                                                                   F-35




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                         275/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 277 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1473
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       9.    Notes Payable (cont.)

                             •     In June 2016, the Company borrowed $20,000 through a note payable from a U.S. based investment firm. The
                                   note originally matured on October 15, 2019, has no covenants and is unsecured. The Company made principal
                                   payments of $13,000 in 2018.

                                    On November 24, 2020, the note payable was modified to extend the maturity date to June 30, 2021 and add a
                                    conversion feature. This feature, contingent upon the closing of a Qualified SPAC Merger, requires the
                                    Company to issue Class A ordinary stock to the lender based on a fixed conversion ratio immediately prior to
                                    the closing of the Qualified SPAC Merger to settle the outstanding notes payable before being exchanged for
                                    Qualified SPAC Merger shares upon the Qualified SPAC Merger closing date.

                                    The modification has been accounted for as a troubled debt restructuring because the Company is experiencing
                                    financial difficulty and the conversion mechanism results in the effective borrowing rate decreasing after the
                                    restructuring which was determined to be a concession. Since the future undiscounted cash flows of the
                                    restructured notes payable exceed the net carrying value of the original note payable due to the maturity date
                                    extension, the modification has been accounted for prospectively with no gain or loss recorded in the
                                    consolidated statements of operations and comprehensive loss. The Company concluded that the conversion
                                    features do not require bifurcation based on the derivative accounting scope exception in ASC 815 for certain
                                    contracts involving an entity’s own equity.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                2019
                             Outstanding principal                                                          $             7,000 $                7,000
                             Accrued interest                                                                             1,682                   840
                             Interest expense                                                                              842                    840
                             Unrealized foreign exchange (gain) loss on principal                                           —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                    —                      —
                             Principal payments                                                                             —                      —
                             Interest payments                                                                              —                      —
                             Proceeds                                                                                       —                      —

                             During 2020, the Company identified an immaterial error in the disclosure of accrued interest as of December 31,
                             2019 and adjusted the prior year amounts for such error. This correction did not impact the current and previously
                             reported consolidated balance sheet, consolidated statement of operations and comprehensive loss, statement of
                             convertible preferred stock and stockholders’ deficit, and consolidated statement of cash flows.

                       (4)   The Company issued the following notes with a third party.

                             •     In July 2017, the Company borrowed $22,400 through a note payable from a U.S. based investment firm. The
                                   note originally matured on December 31, 2019, bears interest at 1.52% per annum, has no covenants and is
                                   unsecured. During 2017 and 2018, there were a total of $18,000 of principal payments.

                                                                                    F-36




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                         276/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 278 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1474
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       9.   Notes Payable (cont.)

                            As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $157 recorded in
                            gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                            consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                            Additionally, accretion of $55 was recorded during the year ended December 31, 2020 related to the discount created
                            from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                            loss during the year ended December 31, 2020.

                                                                                                               As of and for the Year Ended
                                                                                                                       December 31,

                                                                                                                2020                2019
                            Outstanding principal                                                         $            4,400 $                4,400
                            Accrued interest                                                                            314                    230
                            Interest expense                                                                             84                     50
                            Unrealized foreign exchange (gain) loss on principal                                         —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                  —                      —
                            Principal payments                                                                           —                      —
                            Interest payments                                                                            —                      —
                            Proceeds                                                                                     —                      —

                            •     In December 2019, the Company borrowed an additional $2,240 through a note payable from this U.S. based
                                  investment firm. The note originally matured on July 1, 2020, bears interest at 8.99% per annum, has no
                                  covenants and is unsecured.

                            As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $7 recorded in
                            gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                            consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                            Additionally, accretion of $2 was recorded during the year ended December 31, 2020 related to the discount created
                            from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                            loss during the year ended December 31, 2020.

                                                                                                               As of and for the Year Ended
                                                                                                                       December 31,

                                                                                                                2020                2019
                            Outstanding principal                                                         $            2,240 $                2,240
                            Accrued interest                                                                            202                     17
                            Interest expense                                                                            185                     17
                            Unrealized foreign exchange (gain) loss on principal                                         —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                  —                      —
                            Principal payments                                                                           —                      —
                            Interest payments                                                                            —                      —
                            Proceeds                                                                                     —                    2,240

                            •     In January 2020, the Company borrowed an additional $300 through a note payable from this U.S. based
                                  investment firm. The note originally matured on June 30, 2020, bears interest at 8% per annum, has no
                                  covenants and is unsecured.

                                                                                   F-37




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                      277/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 279 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1475
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       9.    Notes Payable (cont.)

                             As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $2 recorded in
                             gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                             consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                             Additionally, accretion of $1 was recorded during the year ended December 31, 2020 related to the discount created
                             from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                             loss during the year ended December 31, 2020.

                                                                                                                    As of and for the Year Ended
                                                                                                                            December 31,

                                                                                                                     2020                2019
                             Outstanding principal                                                         $                 300 $                   —
                             Accrued interest                                                                                 23                     —
                             Interest expense                                                                                 23                     —
                             Unrealized foreign exchange (gain) loss on principal                                             —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                      —                      —
                             Principal payments                                                                               —                      —
                             Interest payments                                                                                —                      —
                             Proceeds                                                                                        300                     —

                       (5)   The Company issued notes with various third parties through its operations in China.

                             •     In April 2017, the Company borrowed $3,496 through a note payable from a Chinese lender. The note
                                   originally matured on October 20, 2017, bears interest at 9.00% per annum, has no covenants and is unsecured.

                             As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $27 recorded in
                             gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                             consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                             Additionally, accretion of $9 was recorded during the year ended December 31, 2020 related to the discount created
                             from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                             loss during the year ended December 31, 2020.

                                                                                                                    As of and for the Year Ended
                                                                                                                            December 31,

                                                                                                                     2020                2019
                             Outstanding principal                                                          $               3,677 $          3,440
                             Accrued interest                                                                               2,314            1,535
                             Interest expense                                                                                637                635
                             Unrealized foreign exchange (gain) loss on principal                                            237                   (56)
                             Unrealized foreign exchange (gain) loss on accrued interest                                     142                   —
                             Principal payments                                                                               —                    —
                             Interest payments                                                                                —                    —
                             Proceeds                                                                                         —                    —

                             •     Between January 2019 and December 2019, the Company borrowed $11,515 through notes payable from a
                                   Chinese lender. The notes payable mature on January 16, 2020 and December 6, 2020, bear interest at 6% per
                                   annum, have no covenants and are unsecured. During the year ended December 31, 2019, the Company made
                                   principal payments of $8,155 resulting in a realized foreign currency gain of $205.

                                                                                    F-38




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                          278/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 280 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1476
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       9.   Notes Payable (cont.)
                                                                                                               As of and for the Year Ended
                                                                                                                       December 31,

                                                                                                                2020                2019
                            Outstanding principal                                                         $            4,140 $          3,155
                            Accrued interest                                                                            569                299
                            Interest expense                                                                            235                303
                            Unrealized foreign exchange (gain) loss on principal                                        219                    (1)
                            Unrealized foreign exchange (gain) loss on accrued interest                                  35                   —
                            Realized foreign exchange (gain) on principal                                                —                 (205)
                            Principal Payments                                                                           —              8,155
                            Interest Payments                                                                            —                    —
                            Proceeds                                                                                    766            11,515

                            As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $84 recorded in
                            gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                            consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                            Additionally, accretion of $29 was recorded during the year ended December 31, 2020 related to the discount created
                            from the gain on extinguishment.

                            •     In 2017 and 2018, Company borrowed $4,371 through notes payable from various Chinese lenders. The notes
                                  payable are payable on demand by the lenders, do not have a stated interest rate, have no covenants and are
                                  unsecured. As of December 31, 2020, these notes payable were in default.

                                                                                                               As of and for the Year Ended
                                                                                                                       December 31,

                                                                                                                2020                2019
                            Outstanding principal                                                         $            4,597 $          4,300
                            Accrued interest                                                                             —                    —
                            Interest expense                                                                             —                    —
                            Unrealized foreign exchange (gain) loss on principal                                        297                   (71)
                            Unrealized foreign exchange (gain) loss on accrued interest                                  —                    —
                            Principal payments                                                                           —                    —
                            Interest payments                                                                            —                    —
                            Proceeds                                                                                     —                    —

                            •     Between June and September 2020, the Company borrowed $761 through notes payable from a Chinese lender.
                                  The notes payable are payable on demand by the lender, bear interest at 6% per annum, have no covenants, and
                                  are unsecured.

                            As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $13 recorded in
                            gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                            consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                            Additionally, accretion of $4 was recorded during the year ended December 31, 2020 related to the discount created
                            from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                            loss during the year ended December 31, 2020.

                                                                                   F-39




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                     279/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 281 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1477
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       9.    Notes Payable (cont.)
                                                                                                              As of and for the Year Ended
                                                                                                                      December 31,

                                                                                                                2020               2019
                             Outstanding principal                                                       $             729 $                   —
                             Accrued interest                                                                           19                     —
                             Interest expense                                                                           19                     —
                             Unrealized foreign exchange (gain) loss on principal                                       —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                —                      —
                             Principal payments                                                                         32                     —
                             Interest payments                                                                          —                      —
                             Proceeds                                                                                  761                     —

                       (6)   The Company issued the following notes with a third party.

                             •     In March 2019, the Company borrowed $1,500 through a note payable from a U.S. based investment firm. The
                                   note originally matured on March 6, 2020, bears interest at 8.99% per annum, has no covenants and is
                                   unsecured.

                             As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $1 recorded in
                             gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                             consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.

                                                                                                              As of and for the Year Ended
                                                                                                                      December 31,

                                                                                                                2020               2019
                             Outstanding principal                                                       $             380 $                  500
                             Accrued interest                                                                           99                     54
                             Interest expense                                                                           45                     54
                             Unrealized foreign exchange (gain) loss on principal                                       —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                —                      —
                             Principal payments                                                                        120                   1,000
                             Interest payments                                                                          —                      —
                             Proceeds                                                                                   —                    1,500

                             •     In June 2019, the Company borrowed $3,600 through a note payable from a U.S. based investment firm. The
                                   note matured on July 5, 2019, bears interest at 2.99% per annum, has no covenants and is unsecured.

                                                                                                              As of and for the Year Ended
                                                                                                                      December 31,

                                                                                                                2020               2019
                             Outstanding principal                                                       $              — $                    —
                             Accrued interest                                                                            4                      4
                             Interest expense                                                                           —                       4
                             Unrealized foreign exchange (gain) loss on principal                                       —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                —                      —
                             Principal payments                                                                         —                    3,600
                             Interest payments                                                                          —                      —
                             Proceeds                                                                                   —                    3,600

                             •     In September 2019, the Company borrowed $180 through a note payable from a U.S. based investment firm.
                                   The note originally matured December 1, 2019, bears interest at 6.99% per annum, has no covenants and is
                                   unsecured.

                                                                                    F-40




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                     280/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 282 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1478
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       9.    Notes Payable (cont.)

                             As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $2 recorded in
                             gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                             consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                             Additionally, accretion of $1 was recorded during the year ended December 31, 2020 related to the discount created
                             from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                             loss during the year ended December 31, 2020.

                                                                                                                As of and for the Year Ended
                                                                                                                        December 31,

                                                                                                                 2020                2019
                             Outstanding principal                                                         $             180 $                  180
                             Accrued interest                                                                             10                      4
                             Interest expense                                                                              6                      4
                             Unrealized foreign exchange (gain) loss on principal                                         —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                  —                      —
                             Principal payments                                                                           —                      —
                             Interest payments                                                                            —                      —
                             Proceeds                                                                                     —                     180

                             •     In November 2019, the Company borrowed $2,700 through a note payable from a U.S. based investment firm.
                                   The note originally matured on June 3, 2020, bears interest at 6.99% per annum, has no covenants and is
                                   unsecured.

                             As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $14 recorded in
                             gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                             consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                             Additionally, accretion of $5 was recorded during the year ended December 31, 2020 related to the discount created
                             from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                             loss during the year ended December 31, 2020.

                                                                                                                As of and for the Year Ended
                                                                                                                        December 31,

                                                                                                                 2020                2019
                             Outstanding principal                                                         $            1,200 $                2,700
                             Accrued interest                                                                            192                     26
                             Interest expense                                                                            171                     26
                             Unrealized foreign exchange (gain) loss on principal                                         —                      —
                             Unrealized foreign exchange (gain) loss on accrued interest                                  —                      —
                             Principal payments                                                                         1,500                    —
                             Interest payments                                                                             5                     —
                             Proceeds                                                                                     —                    2,700

                       (7)   In October 2018, the Company borrowed $1,500 through a note payable from a U.S. based investment firm. The note
                             originally matured on December 31, 2019, bears interest at 2.86% per annum, has no covenants and is unsecured.

                             As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $45 recorded in
                             gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                             consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                             Additionally, accretion of $16 was recorded during the year ended December 31, 2020 related to the discount created
                             from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                             loss during the year ended December 31, 2020.

                                                                                    F-41




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                       281/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 283 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1479
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       9.   Notes Payable (cont.)
                                                                                                                   As of and for the Year Ended
                                                                                                                           December 31,

                                                                                                                    2020                 2019
                            Outstanding principal                                                            $             1,500 $                1,500
                            Accrued interest                                                                                 95                     52
                            Interest expense                                                                                 43                     43
                            Unrealized foreign exchange (gain) loss on principal                                             —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                      —                      —
                            Principal payments                                                                               —                      —
                            Interest payments                                                                                —                      —
                            Proceeds                                                                                         —                      —

                            The following notes payable were paid in full during the year ended December 31, 2019:

                            •     In May 2018, the Company borrowed $17,000 through a note payable from a U.S. based private commercial
                                  real estate lender. The note payable matured on May 22, 2019 and bore interest at 9.75% per annum. The
                                  Company’s headquarters property (“HQ”) in Gardena, California was pledged as collateral for this loan. On
                                  February 4, 2019, the Company entered into a Purchase and Sale Agreement (“PSA”) for the Company’s HQ
                                  with Atlas Capital Investors V, LP (“Atlas”) for a sale price of $29,000. The Company used the proceeds from
                                  the sale to settle the principal of $17,000 and accrued interest of $565.

                                                                                                                   As of and for the Year Ended
                                                                                                                           December 31,

                                                                                                                    2020                 2019
                            Outstanding principal                                                            $               — $                    —
                            Accrued interest                                                                                 —                      —
                            Interest expense                                                                                 —                     565
                            Unrealized foreign exchange (gain) loss on principal                                             —                      —
                            Unrealized foreign exchange (gain) loss on accrued interest                                      —                      —
                            Principal payments                                                                               —                  17,000
                            Interest payments                                                                                —                     565
                            Proceeds                                                                                         —                      —

                            In March 2019, the Company leased the HQ back from Atlas for a term of three years, with an option to repurchase
                            the HQ at any time prior to the expiration of the lease for a purchase price equal to the greater of $44,029 or the fair
                            market value of the HQ, as determined in accordance with the lease. This transaction qualified as a failed sale
                            leaseback given the Company’s option within the PSA to repurchase the HQ. The Company recognized a $29,000
                            financing obligation recorded in capital leases on the consolidated balance sheets. No gain or loss was record on the
                            failed sale-leaseback. The Company has continued to capitalize and depreciate the HQ long-lived asset. The ongoing
                            lease payments to Atlas are recorded as reductions to the financing obligation and associated interest expense. The
                            Company recorded interest expense of $1,760 and $1,435 during the years ended December 31, 2020 and 2019.

                            •     On April 29, 2019, the Company borrowed $15,000 through a TLA with BL Mobility Fundco, LLC as the
                                  lender, and Birch Lake Fund Management, LP as the agent and collateral agent. The TLA matured on
                                  September 30, 2019. The obligations due under the TLA are collateralized by a first lien on virtually all
                                  tangible and intangible assets of the Company. The interest rate on the loan is 15.50%, 21.50% when in default,
                                  and the loan is subject to a liquidation preference premium of up to 63.50% of the original principal amount, of
                                  which the borrowers have the right to allow conversion of 30% into equity interests of the Company. The
                                  Company determined that this liquidation premium with conversion right represents an embedded derivative to
                                  be accounted for at fair value. See Note 4 Fair Value of Financial Instruments.

                            In October 2019, the Company paid the outstanding principal of $15,000 and $6,668 in loan exit costs to the lender
                            upon extinguishment of the TLA. The Company recorded interest expense for the year ended December 31, 2019 of
                            $213. The Company incurred $3,145 of issuance costs which were expensed in interest expense during the year ended
                            December 31, 2019.

                                                                                   F-42




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                          282/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 284 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1480
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       9.    Notes Payable (cont.)
                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                 2019
                             Outstanding principal                                                           $              — $                     —
                             Accrued interest                                                                               —                       —
                             Interest expense                                                                               —                     213
                             Unrealized foreign exchange (gain) loss on principal                                           —                       —
                             Unrealized foreign exchange (gain) loss on accrued interest                                    —                       —
                             Principal payments                                                                             —                  21,668
                             Interest payments                                                                              —                       —
                             Proceeds                                                                                       —                  15,000

                             •     In November 2018, the Company borrowed $4,200 through a note payable from a U.S. based lender. The note
                                   matured on November 8, 2019, bore interest at 13.00% per annum, had no covenants and the Company’s
                                   property in Las Vegas was pledged as collateral for this loan. The Company settled the note by paying $4,200
                                   of principal and $420 of interest during the year ended December 31, 2019.

                                                                                                                  As of and for the Year Ended
                                                                                                                          December 31,

                                                                                                                   2020                 2019
                             Outstanding principal                                                           $              — $                     —
                             Accrued interest                                                                               —                       —
                             Interest expense                                                                               —                     208
                             Unrealized foreign exchange (gain) loss on principal                                           —                       —
                             Unrealized foreign exchange (gain) loss on accrued interest                                    —                       —
                             Principal payments                                                                             —                    4,200
                             Interest payments                                                                              —                     420
                             Proceeds                                                                                       —                       —

                       (8)   On September 9, 2020, the Company issued $15,000 of secured convertible promissory notes to a US-based
                             investment firm through entering into a Joinder to the NPA, receiving net proceeds of $13,800, inclusive of an 8%
                             original issue discount. The senior convertible promissory notes bear interest at 0%. The NPA notes mature on the
                             earliest of (i) March 9, 2022, (ii) the Vendor Trust maturity date (See Note 10 Vendor Payables in Trust), as amended,
                             (iii) the maturity of any First Out NPA Notes, which include the notes with Birch Lake and FF Ventures (“First Out
                             Notes”), or (iv) the acceleration of the NPA notes payable pursuant to an event of default.

                             In the event the Company consummates a Qualified SPAC Merger, an amount equal to 130% of all outstanding
                             principal, accrued and unpaid interest and accrued original issue discount through the date of consummation of the
                             Qualified SPAC Merger will automatically convert into Class A ordinary stock of the SPAC in connection with the
                             Qualified SPAC Merger, and the notes payable and interest thereon shall no longer be outstanding and shall be
                             deemed satisfied in full and terminated. The Company determined that the feature to settle the notes payable with
                             shares upon the occurrence of a Qualified SPAC Merger is a contingent share-settled redemption option and
                             represents an embedded derivative. Additionally, the feature to redeem the notes payable upon a default event is a
                             contingently exercisable put option and represents an embedded derivative. The Company elected the fair value
                             option for this note payable. See Note 4 Fair Value of Financial Instruments. The fair value of the note payable was
                             $17,712 as of December 31, 2020.

                             In addition, the notes payable included a warrant to purchase ordinary stock. The holder of the warrant has the ability
                             to exercise their right to acquire up to 1,930,147 shares of Class A Ordinary Stock of the Company for a period of up
                             to 7 years, or September 9, 2027. The exercise price of the warrant is $2.72, subject to certain down-round
                             adjustments. The warrants are accounted for in equity at fair value based on the derivative accounting scope exception
                             in ASC 815 for certain contracts involving an entity’s own equity. The Company estimates the fair value of the
                             warrants to be $490 using the Black-Scholes option-pricing model. Determining the fair value of these warrants under
                             this model requires

                                                                                    F-43




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                         283/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 285 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1481
                       Table of Contents

                                                           FF Intelligent Mobility Global Holdings Ltd.
                                                            Notes to Consolidated Financial Statements
                                                                    December 31, 2020 and 2019
                                                           (in thousands, except share and per share data)

                       9.     Notes Payable (cont.)

                              subjective assumptions, including the fair value of the underlying ordinary stock of $0.38, risk-free interest rate of
                              0.47%, the expected volatility of the price of the Company’s ordinary stock of 35.81%, and the expected dividend
                              yield of the Company’s ordinary stock of 0%. These estimates involve inherent uncertainties and the application of
                              management’s judgment.

                                                                                                                     As of and for the Year Ended
                                                                                                                             December 31,

                                                                                                                      2020                 2019
                              Outstanding principal                                                            $          15,000 $                     —
                              Accrued interest                                                                                 —                       —
                              Interest expense                                                                                 —                       —
                              Unrealized foreign exchange (gain) loss on principal                                             —                       —
                              Unrealized foreign exchange (gain) loss on accrued interest                                      —                       —
                              Principal payments                                                                               —                       —
                              Interest payments                                                                                —                       —
                              Proceeds                                                                                    15,000                       —

                       (9)    On October 9, 2020, the Company entered into a Second A&R NPA with Birch Lake borrowing $15,000 in secured
                              convertible notes payable (“BL Notes”). The BL Notes accrue interest at 12.75% per annum through January 31,
                              2021 and at 15.75% per annum thereafter. The BL Notes mature on the earliest of (i) October 6, 2021, (ii) the
                              consummation of a Qualified SPAC Merger, (iii) the occurrence of a change in control, or (iv) the acceleration of the
                              NPA obligations pursuant to an event of default. Additionally, the BL Notes contain a liquidation premium that ranges
                              from 35% to 45% depending on the timing of settlement with 50% of this premium convertible into equity and the
                              lender is able to demand repayment if an event of default, change in control, or a Qualified SPAC Merger occurs. The
                              Company determined that the feature to settle the BL Notes at a premium upon the occurrence of a default, change in
                              control, or a Qualified SPAC Merger is a contingently exercisable put option with a liquidation premium and
                              represents an embedded derivative. The Company elected the fair value option for this note payable. See Note 4 Fair
                              Value of Financial Instruments. The fair value of the note payable was $20,972 as of December 31, 2020.

                                                                                                                     As of and for the Year Ended
                                                                                                                             December 31,

                                                                                                                      2020                 2019
                              Outstanding principal                                                            $          15,000 $                     —
                              Accrued interest                                                                                 —                       —
                              Interest expense                                                                                366                      —
                              Unrealized foreign exchange (gain) loss on principal                                             —                       —
                              Unrealized foreign exchange (gain) loss on accrued interest                                      —                       —
                              Principal payments                                                                               —                       —
                              Interest payments                                                                               366                      —
                              Proceeds                                                                                    15,000                       —

                       (10)   During 2019, a U.S. corporation made deposits of $11,635 with the Company as an advance to purchase FF 91
                              vehicles. On February 1, 2020, due to production delays the Company entered into a deposit conversion agreement
                              with this corporation to convert the deposit amounts previously paid into a note payable. Upon conversion, the
                              Company reclassified the deposit recorded in other current liabilities as of December 31, 2019 to notes payable as of
                              December 31, 2020. The note matured on December 31, 2020, bears interest at 8.0% per annum, has no covenants
                              and is unsecured.

                              As a result of the September 2020 Modification, the Company recorded a gain on extinguishment of $87 recorded in
                              gain on extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                              consolidated statements of operations and comprehensive loss during the year ended December 31, 2020.
                              Additionally, accretion of $30 was recorded during the year ended December 31, 2020 related to the discount created
                              from the gain on extinguishment in interest expense in the consolidated statements of operations and comprehensive
                              loss during the year ended December 31, 2020.

                                                                                     F-44




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                           284/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 286 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1482
                       Table of Contents

                                                           FF Intelligent Mobility Global Holdings Ltd.
                                                            Notes to Consolidated Financial Statements
                                                                    December 31, 2020 and 2019
                                                           (in thousands, except share and per share data)

                       9.     Notes Payable (cont.)
                                                                                                                     As of and for the Year Ended
                                                                                                                             December 31,

                                                                                                                      2020                2019
                              Outstanding principal                                                            $          11,635 $                  —
                              Accrued interest                                                                               1,177                  —
                              Interest expense                                                                                933                   —
                              Unrealized foreign exchange (gain) loss on principal                                             —                    —
                              Unrealized foreign exchange (gain) loss on accrued interest                                      —                    —
                              Principal payments                                                                               —                    —
                              Interest payments                                                                                —                    —
                              Proceeds                                                                                         —                    —

                       (11)   On April 17, 2020, the Company received loan proceeds from East West Bank of $9,168 under the Paycheck
                              Protection Program (“PPP”). The PPP, established as part of the Coronavirus Aid, Relief and Economic Security Act
                              (“CARES Act”), provides for loans to qualifying businesses. The loans and accrued interest are forgivable as long as
                              the borrower uses the loan proceeds for eligible purposes, including payroll, benefits, rent, and utilities, as described
                              in the CARES Act. The amount of loan forgiveness will be reduced if the borrower terminates employees or reduces
                              salaries. The unforgiven portion of the PPP loan is payable over two years at an interest rate of 1%, with a deferral of
                              payments for the later of the first six months or when the amount of the loan forgiveness is determined. The Company
                              used the proceeds for purposes consistent with the PPP requirements. The Company is still in the process of applying
                              for forgiveness and no amounts have been forgiven as of December 31, 2020. The note matures April 17, 2022, has
                              no covenants, and is unsecured.

                                                                                                                     As of and for the Year Ended
                                                                                                                             December 31,

                                                                                                                      2020                2019
                              Outstanding principal                                                            $             9,168 $                —
                              Accrued interest                                                                                 65                   —
                              Interest expense                                                                                 65                   —
                              Unrealized foreign exchange (gain) loss on principal                                             —                    —
                              Unrealized foreign exchange (gain) loss on accrued interest                                      —                    —
                              Principal payments                                                                               —                    —
                              Interest payments                                                                                —                    —
                              Proceeds                                                                                       9,168                  —

                       Fair Value of Notes Payable Not Carried at Fair Value

                             The estimated fair value, using inputs from Level 3 under the fair value hierarchy, of the Company’s
                       outstanding notes payable not carried at fair value are $127,130 and $94,590 as of December 31, 2020 and
                       2019, respectively.

                       Schedule of Principal Maturities of Notes Payable
                              The future scheduled principal maturities of third-party debt as of December 31, 2020 are as follows:

                       Years ended December 31,
                       Due on demand                                                                                                 $         65,949
                       2021                                                                                                                   102,541
                       2022                                                                                                                      9,168
                                                                                                                                     $        177,658

                                                                                     F-45




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                          285/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 287 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1483
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       10.   Vendor Payables in Trust

                             On April 29, 2019, the Company established the Faraday Vendor Trust (“Vendor Trust”), which is
                       intended to stabilize the Company’s supplier base by providing suppliers with the ability to exchange their
                       unsecured trade receivables for secured trust interests. Repayment of the trust interests is governed by a Trade
                       Receivables Repayment Agreement dated as of April 29, 2019 (“Trade Receivables Repayment Agreement”).
                       All interests in the Vendor Trust are collateralized by a first lien, with third payment priority, pursuant to
                       applicable intercreditor arrangements, on virtually all tangible and intangible assets of the Company. The
                       applicable interest rate for the vendor trust principal balance is 6.00%. The secured trust interests bear daily
                       non-compounding interest from the date of contribution. The Company determined that the economic substance
                       of the obligations under the Vendor Trust is an in-substance financing. As a result, the Company reported an
                       operating cash outflow and financing cash inflow of $174 and $115,900 on the consolidated statements of cash
                       flows during the years ended December 31, 2020 and 2019.
                               A total of $111,574 and $115,900 of the Company’s trade payables have been contributed to the Vendor
                       Trust with accrued interest of $11,840 and $4,638 as of December 31, 2020 and 2019, respectively, which is
                       recorded within accrued interest on the Company’s consolidated balance sheets. During the year ended
                       December 31, 2020, the Company made aggregate payments of $4,500 on the Vendor Trust. The Vendor Trust
                       also includes approximately $25.0 million of purchase orders related to goods and services to be provided by
                       certain vendors. These vendors did not contribute any receivables into the Vendor Trust related to these
                       purchase orders as the services are to be provided at a future date. As such, the Company may cancel the
                       vendor’s interest in the Vendor Trust related to these purchase orders until such time that the vendors begin to
                       fulfil the requested goods and services.

                             On October 30, 2020, the agreement governing the Vendor Trust (the “Vendor Trust Agreement”) was
                       modified to add a conversion feature to allow the conversion of the secured interests in the Vendor Trust into a
                       variable number of SPAC shares if a Qualified SPAC Merger (as defined in the Vendor Trust Agreement)
                       occurs. Since the conversion feature is substantive as it is reasonably possible to be exercised, this modification
                       will be accounted for as an extinguishment with a gain on extinguishment of $1,812 recorded in gain on
                       extinguishment of related party notes payable, notes payable, and vendor payables in trust, net in the
                       consolidated statements of operations and comprehensive loss during the year ended December 31, 2020. The
                       conversion feature does not require bifurcation because it is clearly and closely related to the host instrument
                       since the conversion does not involve a substantial premium or discount. Additionally, accretion of $462 was
                       recorded during the year ended December 31, 2020 related to the discount created from the gain on
                       extinguishment in interest expense in the consolidated statements of operations and comprehensive loss during
                       the year ended December 31, 2020. These adjustments resulted in the Vendor Trust having a net carrying value
                       of $110,224 as of December 31, 2020.

                            The estimated fair value, using inputs from Level 3 under the fair value hierarchy, of the Vendor Trust is
                       $109,762 and $112,488 as of December 31, 2020 and 2019, respectively.
                             During 2020, the Company identified an immaterial error in the disclosure of the fair value of the Vendor
                       Trust as of December 31, 2019 and adjusted the prior year amounts for such error. This correction did not
                       impact the current and previously reported consolidated statement of operations and comprehensive loss and
                       statement of convertible preferred stock and stockholders’ deficit.

                             Subsequent to December 31, 2020, on March 1, 2021, the maturity date of the secured trust interests in the
                       Vendor Trust was extended to the earliest to occur of October 6, 2021, the closing of a Qualified SPAC Merger,
                       a change in control of FF, or an acceleration of the obligations under certain of FF’s other secured financing
                       arrangements. It is an event of default under the Trade Receivables Repayment Agreement if a Qualified SPAC
                       Merger does not close by July 27, 2021.

                                                                              F-46




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             286/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 288 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1484
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       11.    Commitments and Contingencies

                       Facility Leases
                            The Company’s lease agreements include leasehold improvement incentives as well as escalation clauses.
                       The Company records rent expense on a straight-line basis over the lease term.

                             The Company has several noncancelable operating leases, primarily for office space, with various
                       expiration dates through December 2021. These leases generally contain renewal options for periods ranging
                       from three to five years and require the Company to pay all executory costs such as maintenance and insurance.

                             The Company recorded rent expense of $2,452 and $4,282 for the years ended December 31, 2020 and
                       2019, respectively.
                            The minimum aggregate future obligations under noncancelable operating leases as of December 31, 2020
                       were as follows:

                       Year ended December 31,
                       2021                                                                                            $             525
                                                                                                                       $             525

                            The Company has four capital leases, one in Hanford, California for its main production facility, one in
                       Gardena, California for its headquarters and two equipment leases.

                            The minimum aggregate future minimum lease payments under capital leases as of December 31, 2020
                       were as follows:

                       Years ended December 31,
                       2021                                                                                            $           4,395
                       2022                                                                                                        3,041
                       2023                                                                                                        2,166
                       2024                                                                                                        1,757
                       2025                                                                                                        1,792
                       Thereafter                                                                                                  3,692
                                                                                                                       $          16,843

                       Legal Matters

                              The Company is, from time to time, subject to claims and disputes arising in the normal course of
                       business. In the opinion of management, while the outcome of any such claims and disputes cannot be predicted
                       with certainty, its ultimate liability in connection with these matters is not expected to have a material adverse
                       effect on the Company’s results of operations.
                             As of December 31, 2020 and 2019, the Company accrued contingent liabilities of approximately $ 6,025
                       and $10,780, respectively, for potential financial exposure related to ongoing legal matters primarily related to
                       breach of contracts and employment matters. As of December 31, 2020 and 2019, contingent liabilities of
                       $5,025 and $3,305, respectively, were recorded in accrued expenses and other liabilities on the Company’s
                       consolidated balance sheets. As of December 31, 2020 and 2019, non-current contingent liabilities of $1,000
                       and $7,475, respectively, were recorded in other liabilities on the Company’s consolidated balance sheets. These
                       contingent liabilities are related to four and six legal matters as of December 31, 2020, and 2019, respectively,
                       that have been determined to be both probable of loss and reasonably estimable.

                                                                             F-47




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            287/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 289 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1485
                       Table of Contents

                                                      FF Intelligent Mobility Global Holdings Ltd.
                                                       Notes to Consolidated Financial Statements
                                                               December 31, 2020 and 2019
                                                      (in thousands, except share and per share data)

                       11.   Commitments and Contingencies (cont.)

                             During the year ended December 31, 2020, $2,500 of legal claims were settled in cash for amounts
                       consistent with the amount accrued as of December 31, 2019. In addition, during the year ended December 31,
                       2020, a legal matter associated with a United States Department of Labor investigation was resolved without
                       any additional fines or penalties, resulting in the reversal of accrued expense in the amount of $2,255, which
                       was recorded in general and administrative expense in the consolidated statements of operations and
                       comprehensive loss for the year ended December 31, 2020.

                             During the year ended December 31, 2020, the Company received a judicial decision relating to a dispute
                       for unpaid vendor payments. The judicial decision obligated the Company to pay $6,082 to certain vendors.
                       This amount was not previously accrued in 2019 as the settlement was not considered probable as of December
                       31, 2019. The Company recorded $6,082 in general and administrative expense in the consolidated statements
                       of operations and comprehensive loss for the year ended December 31, 2020 and recorded in accrued expenses
                       and other liabilities on the consolidated balance sheets as of December 31, 2020.
                             During 2019, the Company resolved two separate breach of contract claims related to land in Las Vegas
                       previously owned by the Company. One matter related to a dispute with a vendor was settled for $4,500 and
                       was placed in the Vendor Trust. A second matter with a vendor was settled in cash for $890 during 2019. The
                       Company reversed $12,960 of contingent liabilities associated with the final settlement of these legal matters
                       and recorded the reversal in general and administrative expense in the consolidated statements of operations and
                       comprehensive loss for the year ended December 31, 2019.

                             Additionally, during 2019 the Company resolved a wrongful termination claim which was settled for $550
                       during 2019. The Company reversed $1,725 of contingent liabilities associated with the final settlement of this
                       legal matter and recorded the reversal in general and administrative expense in the consolidated statements of
                       operations and comprehensive loss for the year ended December 31, 2019.

                       12.   Preferred and Ordinary Stock

                           The number of authorized, issued and outstanding stock, liquidation value and carrying value as of
                       December 31, 2020 and 2019 were as follows:

                                                                                           December 31, 2020
                                                                                    Issued and
                                                                    Authorized      Outstanding        Liquidation       Carrying
                                                                      Shares           Shares             Value           Value
                       Redeemable Preference Stock                   470,588,235      470,588,235 $         800,000 $          724,823
                       Class B Preferred Stock                       600,000,000      452,941,177         1,106,988            697,643
                       Class A Ordinary Stock                        400,000,000       41,234,448                    —              —
                       Class B Ordinary Stock                        180,000,000      147,058,823                    —                  1
                                                                   1,650,588,235     1,111,822,683 $      1,906,988 $        1,422,467

                                                                                           December 31, 2019
                                                                                    Issued and
                                                                    Authorized      Outstanding        Liquidation       Carrying
                                                                      Shares           Shares             Value           Value
                       Redeemable Preference Stock                   470,588,235      470,588,235 $         800,000 $          724,823
                       Class B Preferred Stock                       600,000,000      600,000,000         1,466,400            924,149
                       Class A Ordinary Stock                        400,000,000       40,879,124                    —              —
                       Class B Ordinary Stock                        100,000,000                —                    —              —
                       Class C Preferred Stock                         1,715,186                —                    —              —
                                                                   1,572,303,421     1,111,467,359 $      2,266,400 $        1,648,972

                                                                            F-48




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            288/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 290 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1486
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       12.   Preferred and Ordinary Stock (cont.)

                       Amended and Restated Articles of Association
                             Upon the effectiveness of the Sixth Amended and Restated Articles of Association of the Company on
                       February 13, 2020, the number of shares of capital stock that are authorized to be issued increased to
                       1,650,588,235, due to an increase of 80,000,000 shares of Class B Ordinary Stock and decrease of 1,715,186
                       shares of Class C Preferred Stock due to the Company no longer authorized to issue Class C Preferred Stock.
                       No Class C Preferred Stock was ever issued by the Company.

                             The rights, privileges, and preferences of the Company’s Redeemable Preference Stock, Class B Preferred
                       Stock, (collectively, “Preferred Stock”) and Class A Ordinary Stock and Class B Ordinary Stock, (collectively,
                       “Ordinary Stock”) as set forth in the Company’s Sixth Amended and Restated Articles of Association are as
                       follows:

                       Voting

                              The holders of Preferred Stock and Ordinary Stock vote together and not as separate classes. Each holder
                       of Class B Ordinary Stock is entitled to one vote for each share held by such holder. Each holder of Redeemable
                       Preference Stock is entitled to 0.5625 votes for each share held by such holder. Each holder of Class B Preferred
                       Stock is entitled to ten votes for each share held by such holder. The Class A Ordinary Stock does not have any
                       voting rights. Approval of a majority of the Redeemable Preference Stock is required for certain Reserved
                       Matters as defined in the Company’s Sixth Amended and Restated Articles of Association. Such Reserved
                       Matters include: entering into any transaction with a related party not at arm’s length; amending the Company’s
                       Sixth Amended and Restated Articles of Association which alter the terms of the Redeemable Preference Stock
                       in an adverse manner; issuing Redeemable Preference Stock to any other party; issuing equity securities of the
                       Company at a price below a minimum valuation price or ranking senior to the Redeemable Preference Stock on
                       distribution or liquidation; issuing equity securities of any subsidiary other than to certain parties on specified
                       terms; and reducing the Company’s additional paid-in capital or use thereof.

                       Dividends
                             The Board is under no obligation to declare dividends; and no rights accrue to the holders of Preferred
                       Stock if dividends are not declared. Any dividends declared are noncumulative, and no dividends on Preferred
                       Stock or Ordinary Stock have been declared by the Board of Directors through December 31, 2020. Unless
                       approved by the holders of the Redeemable Preference Stock, the Company may not declare, pay or set aside
                       any dividends unless all the Redeemable Preference Stock have been redeemed and paid in full. Once the
                       Redeemable Preference Stock have been redeemed and paid in full, when and if dividends are declared by the
                       Board of Directors, such dividends are payable to the holders of Class B Preferred Stock pro rata with the issued
                       and outstanding Ordinary Stock.

                       Redemption

                              The Redeemable Preference Stock are callable at the option of the Company at any time within the five-
                       year period after December 31, 2018 upon issuance of a redemption notice. The Redeemable Preference Stock
                       are not redeemable at the option of the holder except in certain circumstances. Mandatory redemption occurs
                       upon a deemed liquidation event, which is upon wind-up, dissolution, liquidation, insolvency, declaration of
                       bankruptcy, or change in control. The contingent redemption upon a deemed liquidation event results in
                       mezzanine equity classification on the Company’s consolidated balance sheets. The redemption price per share
                       is determined by a calculation of the following amounts divided by the number of Redeemable Preference Stock
                       issued as of December 31, 2020: $600,000 if redemption occurs prior to December 31, 2019; $700,000 if
                       redemption occurs on or after December 31, 2019, but prior to December 31, 2020; $800,000 if redemption
                       occurs on or after December 31, 2020, but prior to December 31, 2021; $920,000 if redemption occurs on or
                       after December 31, 2021, but prior to December 31, 2022; and $1,050,000 if redemption occurs on or after
                       December 31, 2022.

                                                                              F-49




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             289/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 291 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1487
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       12.   Preferred and Ordinary Stock (cont.)

                           The Class B Preferred Stock are contingently redeemable upon a deemed liquidation event. As such, the
                       Company has presented the Class B Preferred Stock in mezzanine equity on the consolidated balance sheets.

                       Conversion

                             Each holder of Redeemable Preference Stock may elect to convert its Redeemable Preference Stock to
                       such class of Stock to be held by public stockholders (“Public Shares”) immediately prior to any initial public
                       offering and, on a conversion, each Redeemable Preference Stock will be converted into such number of Public
                       Shares that would give it the same percentage of the share capital of the Company (on a fully diluted basis) that
                       each such Redeemable Preference Stock comprises immediately prior to the conversion.
                              Class B Preferred Stock are automatically converted to Class B Ordinary Stock on a one for one basis if
                       transferred to another party, which is limited to certain permitted circumstances. Such permitted circumstances
                       include: if the proceeds are used by the founder to exercise his call option to purchase Redeemable Preference
                       Stock; transfer for the purpose of discharging contingent liabilities of the founder and his affiliates; or after an
                       initial public offering and transfer of at least 313,725,490 shares of Redeemable Preference Stock to another
                       party.

                       Liquidation

                             In the event of any liquidation or deemed liquidation event such as dissolution, winding up, or loss of
                       control, either voluntary or involuntary, the holders of Preferred Stock are entitled to receive, prior and in
                       preference to any distribution to the holders of Ordinary Stock, first to the redemption in full of the Redeemable
                       Preference Stock. Second to the Class B Preferred Stock. The Class B Preferred Stock are entitled to an amount
                       per share held by them equal to the greater of (a) $2.444 per share plus any declared but unpaid dividends on
                       each Preferred Stock, or (b) the aggregate amount payable in a liquidation to the Preferred Stock assuming the
                       Preferred Stock are paid pro rata along with the Ordinary Stock of the Company. The liquidation preference for
                       the Class B Preferred Stock is $1,106,988 and $1,466,400 as of December 31, 2020 and 2019, respectively. The
                       liquidation preference for the Redeemable Preference Stock is $800,000 and $800,000 as of December 31, 2020
                       and 2019, respectively.

                             The Class B Preferred Stockholders are entitled to receive such amounts after the Redeemable Preference
                       Stockholders are redeemed and paid in full. If amounts are not sufficient to pay the foregoing amounts to
                       Class B Preferred Stockholders, then the amounts will be distributed among the holders of Class B Preferred
                       Stock pro rata, in proportion to the full amounts they would otherwise be entitled to receive.
                             If the holders of Redeemable Preference Stock and Class B Preferred Stock are paid in full, the remaining
                       assets of the Company will be distributed pro rata to the holders of Ordinary Stock in proportion to the number
                       of Ordinary Stock held by them.

                       Conversion of Class B Preferred Stock

                             During 2020, 147,058,823 shares of the Company’s Class B Preferred Stock automatically converted into
                       147,058,823 shares of the Company’s Class B Ordinary Stock at a conversion rate of one for one. Automatic
                       conversion was triggered due to the transfer of the Class B Preferred Stock to another party under the permitted
                       circumstances described above. The conversion was recorded as a transfer from mezzanine equity to additional-
                       paid-in-capital with no impact on accumulated deficit.

                                                                               F-50




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              290/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 292 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1488
                       Table of Contents

                                                          FF Intelligent Mobility Global Holdings Ltd.
                                                           Notes to Consolidated Financial Statements
                                                                   December 31, 2020 and 2019
                                                          (in thousands, except share and per share data)

                       13.   Stock-Based Compensation
                       2018 Stock Incentive Plan

                             On February 1, 2018, the Board of Directors adopted the Equity Incentive Plan (“Equity Incentive Plan”),
                       under which the Board of Directors authorized the grant of up to 300,000,000 incentive and nonqualified stock
                       options, restricted stock, unrestricted stock, restricted stock units, and other stock-based awards for ordinary
                       stock to employees, directors and non-employees.

                              Options are to be granted at an exercise price not less than fair value of the underlying stock on the date of
                       grant. For individuals holding more than 10% of the voting rights of all classes of stock, the per share exercise
                       price will not be less than 110% of fair value per share on the date of grant. The stock options vest based on the
                       passage of time. The stock option vesting period and vesting rate are determined by the Board of Directors. The
                       Board of Directors has granted options with vesting terms of one to four years and contractual terms of ten
                       years.
                             As of December 31, 2020 and 2019, the Company had 43,327,415 and 107,789,887 shares of Class A
                       ordinary stock available for future issuance under the Equity Incentive Plan, respectively.

                             A summary of the Company’s stock option activity under the Equity Incentive Plan is as follows:

                                                                                                              Weighted
                                                                                              Weighted         Average
                                                                                              Average         Remaining           Aggregate
                                                                              Number of       Exercise      Contractual Life      Intrinsic
                                                                               Options         Price            (Years)             Value
                       Outstanding as of December 31, 2019                   151,330,989     $       0.35                8.86 $           2,197
                       Granted                                                96,012,077             0.34
                       Exercised                                                 (383,994)           0.34                                     13
                       Expired/forfeited                                      (31,189,078)           0.32
                       Outstanding as of December 31, 2020                   215,769,994     $       0.35                8.75 $            885


                       Exercisable as of December 31, 2020                    67,772,996     $       0.35                7.88 $            796
                       Vested and expected to vest as of
                         December 31, 2020                                   167,962,999     $       0.35                8.59 $            944

                             The weighted-average assumptions used in the Black-Scholes option pricing model are as follows:

                                                                                                              2020                 2019
                       Risk-free interest rate:                                                                   0.45%                2.10%
                       Expected term (in years):                                                                  6.13                 5.90
                       Expected volatility:                                                                      37.25%               31.30%
                       Dividend yield:                                                                            0.00%                0.00%
                       Grant date fair value per share:                                                $          0.12     $           0.12

                            The total grant date fair value of options vested during the years ended December 31, 2020 and 2019 was
                       $4,953 and $ 2,903, respectively.

                             As of December 31, 2020, the total remaining stock-based compensation expense for unvested stock
                       options was $11,861 which is expected to be recognized over a weighted average period of 3.1 years.

                                                                               F-51




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                   291/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 293 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1489
                       Table of Contents

                                                          FF Intelligent Mobility Global Holdings Ltd.
                                                           Notes to Consolidated Financial Statements
                                                                   December 31, 2020 and 2019
                                                          (in thousands, except share and per share data)

                       13.   Stock-Based Compensation (cont.)

                       2019 Special Talent Incentive Plan
                             On May 2, 2019, the Company adopted its Special Talent Incentive Plan (“STI Plan”) under which the
                       Board of Directors may grant up to 100,000,000 incentive and nonqualified stock options, restricted shares,
                       unrestricted shares, restricted share units and other stock-based awards for ordinary stock to employees,
                       directors and non-employees.

                             The STI Plan does not specify a limit on the number of stock options that can be issued under the plan.
                       Per the terms of the STI Plan the Company shall at all times reserve and keep available such number of shares
                       as shall be sufficient to satisfy the requirements of the STI Plan. As of December 31, 2020, the Company the
                       Company had 45,932,116 shares of Class A ordinary stock available for issuance under the STI Plan.

                             A summary of the Company’s stock option activity under the STI Plan is as follows:

                                                                                                             Weighted
                                                                                               Weighted      Average
                                                                                               Average      Remaining            Aggregate
                                                                               Number of       Exercise     Contractual          Intrinsic
                                                                                Options         Price       Life (Years)           Value
                       Outstanding as of December 31, 2019                        7,485,000 $       0.36                9.46               —
                       Granted                                                   38,447,116 $       0.35                 —                 —
                       Exercised                                                           —         —                   —                 —
                       Expired/Forfeited                                                   —         —                   —                 —
                       Outstanding as of December 31, 2020                       45,932,116 $       0.35                9.26 $           1,174


                       Exercisable as of December 31, 2020                       35,932,116 $       0.35                9.26 $            910
                       Vested and expected to vest as of December 31,
                         2020                                                    45,013,474 $       0.35                9.26 $           1,168

                             The weighted-average assumptions used in the Black-Scholes option pricing model are as follows:

                                                                                                            2020                  2019
                       Risk-free interest rate:                                                                 0.59%                 2.20%
                       Expected term (in years):                                                                   10                    10
                       Expected volatility:                                                                    38.42%               36.00%
                       Dividend yield:                                                                          0.00%                 0.00%
                       Grant date fair value per share:                                               $         0.15       $          0.18

                            The total grant date fair value of options vested during the years ended December 31, 2020 and 2019 was
                       $6,860 and $1,302, respectively.

                             As of December 31, 2020, the total remaining stock-based compensation expense for unvested stock
                       options was $1,109, which is expected to be recognized over a weighted average period of approximately one
                       year.

                       Common Units of FF Global Partners LLC
                             During 2020 and 2019, certain executives and employees of the Company were granted the opportunity to
                       subscribe to 24.0 million and 79.8 million common units, respectively, of FF Global Partners LLC (“FF Global
                       Partners”), a significant shareholder of the Company. The subscription price of $0.50 per common unit, payable
                       by the executives and employees of the Company, was financed through non-recourse loans issued by FF
                       Global

                                                                               F-52




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 292/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 294 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1490
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       13.     Stock-Based Compensation (cont.)

                       Partners payable in equal annual installments over ten years. The common units to be purchased with a non-
                       recourse loan are required to be treated for accounting purposes as stock options granted by FF Global Partners
                       to executives and employees of the Company. The awards were valued using the Black-Scholes option pricing
                       model. The grant date fair value of the units purchased through non-recourse loans was immaterial for the years
                       ended December 31, 2020 and 2019.

                             The following table presents stock-based compensation expense included in each respective expense
                       category in the consolidated statements of operations and other comprehensive loss for the years ended
                       December 31:

                                                                                                          2020               2019
                       Research and development                                                     $             941 $              818
                       Sales and marketing                                                                        387                311
                       General and administrative                                                                8,177              3,481
                                                                                                    $            9,505 $            4,610

                       14.     Income Taxes

                             As a result of losses incurred, the Company had immaterial current income tax expense for the years
                       ended December 31, 2020 and 2019. The recorded provision for income taxes differs from the expected
                       provision for income taxes based on the federal statutory tax rate of 21% primarily due to the valuation
                       allowance against deferred tax assets.
                               The provision for income tax consisted of the following:

                                                                                                          2020               2019
                       Current:
                         Federal                                                                    $             —      $          —
                         State                                                                                     3                  3
                         Foreign                                                                                  —                 —
                       Total current                                                                               3                  3


                       Deferred:
                         Federal                                                                           (11,456)           (19,855)
                         State                                                                                    —                 —
                         Foreign                                                                            (2,044)            (1,418)
                       Valuation allowance                                                                 13,500             21,273
                       Total deferred                                                                             —                 —
                       Total provision                                                              $              3     $            3

                           The components of losses before income taxes, by taxing jurisdiction, were as follows for the years ended
                       December 31:

                                                                                                          2020               2019
                       U.S.                                                                         $      (79,605) $        (112,197)
                       Foreign                                                                             (67,480)           (29,998)
                       Total                                                                        $     (147,085) $        (142,195)

                                                                              F-53




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            293/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 295 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1491
                       Table of Contents

                                                         FF Intelligent Mobility Global Holdings Ltd.
                                                          Notes to Consolidated Financial Statements
                                                                  December 31, 2020 and 2019
                                                         (in thousands, except share and per share data)

                       14.     Income Taxes (cont.)

                             The provision for income taxes for the years ended December 31, differs from the amount computed by
                       applying the statutory federal corporate income tax rate of 21% to earnings before income taxes as a result of
                       the following:

                                                                                                           2020               2019
                       Federal income tax expense                                                            21.0%               21.0%
                       State income taxes (net of federal benefit)                                            0.0%                   0.0%
                       Permanent differences                                                                  (4.6)%             (2.8)%
                       Foreign tax rate difference                                                            (6.7)%             (2.1)%
                       Return-to-provision adjustment                                                         0.4%               (1.1)%
                       Expiration of tax attributes                                                           (1.0)%                  —
                       Valuation allowance                                                                    (9.1)%            (15.0)%
                       Effective tax rate                                                                     0.0%                   0.0%

                             The main changes in permanent differences related to fair value adjustments on convertible related party
                       notes payable and notes payable and disallowed interest expense due to equity feature. The main changes in
                       foreign tax rate difference and valuation allowance related to higher foreign loss incurred in 2020.
                             The tax effects of temporary differences for the years ended December 31, that give rise to significant
                       portions of the deferred tax assets and deferred tax liabilities are provided below:

                                                                                                            2020              2019
                       Deferred Tax Assets:
                       Net operating losses (“NOL”)                                                  $      123,633       $    114,990
                       Research and development credits                                                       7,921              7,921
                       Accrued liabilities                                                                    7,564              5,164
                       Construction in progress                                                               3,061              3,061
                       Excess interest expense under section 163(j)                                           3,670              2,295
                       Capital loss                                                                           2,407              2,407
                       Stock-based compensation                                                                    428                 —
                       Other                                                                                       296               174
                       Gross deferred tax assets                                                            148,980            136,012
                       Valuation allowance                                                                 (148,546)          (135,046)
                       Deferred tax assets, net of valuation allowance                                             434               966
                       Deferred Tax Liabilities:
                       Depreciation                                                                                454                (79)
                       State taxes                                                                                (888)              (887)
                       Total deferred tax liabilities                                                             (434)              (966)
                       Total net deferred tax assets (liabilities)                                   $             —      $            —

                             During 2020, the Company identified an immaterial error in the deferred tax assets and valuation
                       allowance as of December 31, 2019 and adjusted the prior year amounts for such error. This correction did not
                       impact the current and previously reported consolidated balance sheet, consolidated statement of operations and
                       comprehensive loss, statement of convertible preferred stock and stockholders’ deficit, and consolidated
                       statement of cash flows.

                                                                              F-54




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             294/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 296 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1492
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       14.   Income Taxes (cont.)

                             The Company has recognized a full valuation allowance as of December 31, 2020 and 2019 since, in the
                       judgment of management given the Company’s history of losses, the realization of these assets was not
                       considered more likely than not. The valuation allowance was $148,546 and $135,046 as of December 31, 2020
                       and 2019, respectively. In assessing the realizability of deferred tax assets, management considers whether it is
                       more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate
                       realization of deferred tax assets is dependent upon the generation of future taxable income during the period in
                       which those temporary differences become deductible. Management considers projected future taxable income
                       and tax planning strategies in making this assessment. During 2020 and 2019, management evaluated the
                       realizability of its net deferred tax assets based on available positive and negative evidence. Management
                       concluded that the likelihood of realization of the benefits associated with its net deferred tax assets does not
                       reach the level of more likely than not due to the Company’s history of cumulative pre-tax losses and risks
                       associated with the generation of future income given the current stage of the Company’s business.

                             As of December 31, 2020, the Company has U.S. federal and foreign net operating loss carryforwards of
                       $428,681 and $134,437, respectively, which will begin to expire in 2034 and 2021, respectively. The U.S.
                       federal net operating loss carryforwards of $348,153 generated post the Tax Cuts and Jobs Act may be carried
                       forward indefinitely, subject to the 80% taxable income limitation on the utilization of the carryforwards. The
                       U.S. federal net operating loss carryforwards of $80,528 generated prior to December 31, 2017 may be carried
                       forward for twenty years.
                             The Company has an U.S. federal R&D tax credit carryforward of $3,666 and a state R&D tax credit
                       carryforward of $4,230 as of December 31, 2020. The U.S. federal R&D tax credits will begin to expire in
                       2035, and the state tax credits do not expire and can be carried forward indefinitely.

                             In accordance with Internal Revenue Code Section 382 (“Section 382”) and Section 383 (“Section 383”),
                       a corporation that undergoes an “ownership change” (generally defined as a cumulative change (by value) of
                       more than 50% in the equity ownership of certain stockholders over a rolling three-year period) is subject to
                       limitations on its ability to utilize its pre-change NOLs and R&D tax credits to offset post-change taxable
                       income and post-change tax liabilities, respectively. The Company’s existing NOLs and R&D credits may be
                       subject to limitations arising from previous ownership changes, and the ability to utilize NOLs could be further
                       limited by Section 382 and Section 383 of the Code. In addition, future changes in the Company’s stock
                       ownership, some of which may be outside of the Company’s control, could result in an ownership change under
                       Section 382 and Section 383 of the Code. The timing and amount of such limitations, if any, has not been
                       determined.

                             The Company’s intention is to indefinitely reinvest earnings outside the United States. Upon distribution
                       of those earnings in the form of a dividend or otherwise, the Company would be subject to withholding taxes
                       payable to various foreign countries. As of December 31, 2020 and 2019, there was no material cumulative
                       earnings outside the United States due to net operating losses and the Company has no earnings and profits in
                       any jurisdiction, that if distributed, would give rise to a material unrecorded liability.
                             The Company is subject to taxation and files income tax returns with the U.S. federal government,
                       California, Oregon and China. As of December 31, 2020, the 2017 and 2018 federal returns and 2016 through
                       2018 state returns are open to exam. The Company’s 2017 and 2018 federal returns are currently under audit by
                       the Internal Revenue Service (“IRS”). The Company is not under any tax audits on its China tax returns. All of
                       the prior year tax returns, from 2015 through 2020, are open under China tax law.

                                                                             F-55




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           295/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 297 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1493
                       Table of Contents

                                                        FF Intelligent Mobility Global Holdings Ltd.
                                                         Notes to Consolidated Financial Statements
                                                                 December 31, 2020 and 2019
                                                        (in thousands, except share and per share data)

                       14.   Income Taxes (cont.)

                       Uncertain Income Tax Position
                             The aggregate change in the balance of unrecognized tax benefits for the years ended December 31, is as
                       follows:

                                                                                                            2020              2019
                       Beginning balance                                                              $            2,598 $             —
                       Increase related to current year tax positions                                                68              2,598
                       Ending balance                                                                 $            2,666 $           2,598

                              In accordance with ASC 740-10, Income Taxes — Overall, the impact of an uncertain income tax position
                       on the income tax return must be recognized at the largest amount that is more likely than not to be sustained
                       upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it has less
                       than a 50% likelihood of being sustained. No interest and penalties related to the Company’s unrecognized tax
                       benefits was accrued as of December 31, 2020 and 2019, as the uncertain tax benefit only reduced the net
                       operating losses. The Company does not expect its uncertain income tax positions to have a material impact on
                       its consolidated financial statements within the next twelve months. As of December 31, 2020 and 2019, the
                       realization of uncertain tax positions were not expected to impact the effective rate due to a full valuation
                       allowance on federal and state deferred taxes.

                       15.   401(k) Savings Plan

                             The Company maintains a 401(k) savings plan for the benefit of its employees. Employees can defer up to
                       approximately $19 of their compensation, if under 50 for the years ended December 31, 2020 and 2019.
                       Employees 50 or over can defer up to approximately $25 and $26 of their compensation for the years ended
                       December 31, 2020 and 2019, respectively. The Company currently does not make matching contributions to
                       the 401(k) savings plan. All current employees are eligible to participate in the 401(k) savings plan.

                       16.   Subsequent Events
                              The Company evaluated subsequent events and transactions that occurred after the balance sheet date up
                       to the date that the consolidated financial statements were available to be issued on April 5, 2021. Other than as
                       described below, the Company did not identify any subsequent events that would have required adjustment or
                       disclosure in the consolidated financial statements.

                       Potential Partnership with Geely Holding

                             In December 2020, the Company entered into a non-binding memorandum of understanding with
                       Zhejiang Geely Holding Group Co., Ltd. (“Geely Holding”), who is also a subscriber in the Private Placement,
                       pursuant to which the parties contemplate a strategic cooperation in various areas including engineering,
                       technology, supply chain, and contract manufacturing.

                             In January 2021, FF, the JV, a subsidiary of FF, and Geely Holding entered into a cooperation framework
                       agreement and a license agreement that set forth the major commercial understanding of the proposed
                       cooperation among the parties in the areas of potential investment into the JV, engineering, technology and
                       contract manufacturing support. The foregoing framework agreement and the license agreement may be
                       terminated if the parties fail to enter into the joint venture definitive agreement or to close the Merger
                       Agreement (defined below) and related transactions.

                       First Amendment to the Second Amended and Restated Note Agreement
                             On January 13, 2021, the Company entered into the First Amendment to the Second Amended and
                       Restated Note Agreement which permitted, among other things, (x) the issuance of First Out Notes to Birch
                       Lake and the

                                                                              F-56




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             296/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 298 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1494
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       16.   Subsequent Events (cont.)

                       lender in an aggregate principal amount of $1,333 and (y) First Out Subordinated Promissory Notes
                       (collectively, the “First Out Subordinated Note”) to Birch Lake and the lenders in an aggregate principal amount
                       of up to $15,000. The additional First Out Notes issued to Birch Lake and the lenders are on the same terms as
                       the original First Out Notes issued to Birch Lake and the lenders, respectively, except that the First Out
                       Subordinated Notes are senior to the Last Out Notes but junior to the First Out Notes. The First Out
                       Subordinated Notes accrue interest at the same rate of interest as the Senior Convertible Promissory Notes (with
                       respect to First Out Subordinated Notes issued to the lender) and the BL Notes (with respect to First Out
                       Subordinated Notes issued to Birch Lake).

                       Second Amendment to the Second Amended and Restated Note Agreement

                              On March 1, 2021, the Company entered into the Second Amendment to the Second A&R Note
                       Agreement which permitted, among other things, the issuance of Priority Last Out Notes to Ares Capital
                       Corporation, Ares Centre Street Partnership, L.P., Ares Credit Strategies Insurance Dedicated Fund Series
                       Interests of the SALI Multi-Series Fund, L.P., and Ares Direct Finance I LP (collectively, the “Ares Entities”) in
                       an aggregate principal amount of up to $85,000,000. The Priority Last Out Notes issued to the Ares Entities
                       rank junior to the First Out Notes issued to Birch Lake and the Investment Noteholders, respectively, and senior
                       in priority to the Last Out Notes. The Priority Last Out Notes accrue interest at 14% per annum, with no cash
                       payments of interest until the maturity date. In connection with the issuance of the Priority Last Out Notes, the
                       Ares Entities will be issued a six-year warrant to purchase 20bps of New FF’s Class A common stock for $10
                       per share in agreed form no later than August 11, 2021 or, if earlier, 15 days after consummation of the Business
                       Combination.

                       Merger Agreement
                             On January 27, 2021, Property Solutions Acquisition Corp., a Delaware corporation (“PSAC”), entered
                       into an Agreement and Plan of Merger (“Merger Agreement”) by and among PSAC, PSAC Merger Sub, Ltd.,
                       an exempted company with limited liability incorporated under the laws of the Cayman Islands and wholly-
                       owned subsidiary of PSAC (“Merger Sub”), and the Company.

                             Pursuant to the Merger Agreement, Merger Sub will merge with and into the Company, with the Company
                       surviving the merger (the “Merger” and, together with the other transactions contemplated by the Merger
                       Agreement, the “Transactions”). As a result of the Transactions, the Company will become a wholly-owned
                       subsidiary of PSAC, with the stockholders of the Company becoming stockholders of PSAC, which will be
                       renamed Faraday Future Intelligent Electric, Inc. (“New FF”).

                              Under the Merger Agreement, the outstanding shares of the Company and the outstanding convertible
                       debt will be converted into a number of shares of new Class A common stock of PSAC following the
                       Transactions and, for FF Top Holdings LLC (“FF Top”), shares of new Class B common stock of PSAC
                       (referred to herein after the Transaction as “New FF common stock”) following the Transactions based on an
                       exchange ratio (the “Exchange Ratio”), the numerator of which is equal to (i) (A) the number of shares of PSAC
                       common stock equal to $2,716 (plus net cash of the Company, less debt of the Company, plus debt of the
                       Company that will be converted into shares of PSAC common stock, plus any additional bridge loan in an
                       amount not to exceed $100,000), (B) divided by ten dollars, minus (ii) an additional 25,000,000 shares which
                       may be issuable to the Company stockholders as additional consideration upon certain price thresholds, and the
                       denominator of which is equal to the number of outstanding shares of the Company, including shares issuable
                       upon exercise of vested options and vested warrants at the Company (in each case assuming cashless exercise)
                       and upon conversion of outstanding convertible notes.

                                                                             F-57




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            297/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 299 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1495
                       Table of Contents

                                                       FF Intelligent Mobility Global Holdings Ltd.
                                                        Notes to Consolidated Financial Statements
                                                                December 31, 2020 and 2019
                                                       (in thousands, except share and per share data)

                       16.   Subsequent Events (cont.)

                             Additionally, each option or warrant at the Company that is outstanding immediately prior to the closing
                       of the Merger (and by its terms will not terminate upon the closing of the Merger) will remain outstanding and
                       convert into the right to purchase a number of shares of PSAC Class A common stock equal to the number of
                       ordinary stock of the Company subject to such option or warrant multiplied by the Exchange Ratio at an
                       exercise price per share equal to the current exercise price per share for such option or warrant divided by the
                       Exchange Ratio.

                             Concurrently with the execution of the Merger Agreement, the Company entered into separate
                       subscription agreements with a number of investors (the “PIPE Investors”); pursuant to which the PIPE
                       investors have agreed to purchase an aggregate of 79,500,000 shares of common stock, for a purchase price of
                       ten dollars per share and at an aggregate purchase prices of $795,000, in a private placement (the “PIPE
                       Financing”).

                       Note Purchase Agreement
                             On March 1, 2021, pursuant to the Note Purchase Agreement, the Company entered into a promissory
                       note in favor of certain affiliates of Ares Capital Corporation for an aggregate principal of $55,000.
                       Additionally, the Note Purchase Agreement contains a clause that the Company will issue warrants with an
                       aggregate value of $3,993 to the lender at the earlier of 15 days after the completion of a Qualified SPAC
                       Merger or on or before August 11, 2021. The maturity date for this promissory note is the earliest of (i) March
                       1, 2022, (ii) if the Qualified SPAC Merger contemplated in the Merger Agreement has not been consummated
                       by July 27, 2021, October 6, 2021, (iii) the occurrence of a change in control, or (iv) the occurrence of an
                       acceleration event, such as a default. The notes bear interest at 14% per annum.

                             On March 8, 2021, pursuant to the Note Purchase Agreement, the Company executed a promissory note
                       in favor of Birch Lake for a total principal of $5,600. The promissory note matures on the earliest of (i) October
                       6, 2021, (ii) the consummation of a Qualified SPAC Merger, (iii) the occurrence of a change in control, or (iv)
                       the occurrence of an acceleration event, such as a default. The note bears interest at 15.75% per annum.
                       Additionally, the promissory note contains a liquidation premium that ranges from 42% to 52% depending on
                       timing of settlement with 50% of this premium convertible into equity.

                             On March 12, 2021, pursuant to the Note Purchase Agreement, the Company executed a promissory note
                       in favor of FF Ventures SPV XI LLC, a third-party investment firm, for an aggregate principal amount of
                       $7,000, receiving net proceeds of $6,440, inclusive of an 8% original issue discount. The promissory note
                       matures on the earliest of (i) October 6, 2021, (ii) the consummation of a Qualified SPAC Merger, (iii) the
                       occurrence of a change in control, or (iv) the occurrence of an acceleration event, such as a default. The note
                       bears interest at 0% per annum. In the event the Company consummates a Qualified SPAC Merger, then an
                       amount equal to 130% of all outstanding principal, accrued and unpaid interest and accrued original issue
                       discount under the notes through (but not including) the date of consummation of the Qualified SPAC Merger
                       will automatically convert into ordinary stock of the SPAC received by Class A ordinary stockholders of the
                       Company and the notes and interest thereon shall no longer be outstanding and shall be deemed satisfied in full
                       and terminated.

                       Amendment to Trade Receivables Repayment Agreement and Vendor Trust
                               On March 1, 2021, the Company entered into Amendment No. 6 related to the Trade Receivables
                       Repayment Agreement. See Note 10 Vendor Payables in Trust. The maturity date of the interests in the Vendor
                       Trust was extended to the earliest of (i) October 6, 2021, (ii) the consummation of a Qualified SPAC Merger,
                       (iii) the occurrence of a change of control, and (iv) the occurrence of an acceleration event under certain of the
                       Company’s other secured financing arrangements. The Company will be in default under the Trade Receivables
                       Repayment Agreement if a Qualified SPAC Merger agreement has not been consummated on or before July 27,
                       2021.

                                                                             F-58




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            298/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 300 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1496
                       Table of Contents

                                                      FF Intelligent Mobility Global Holdings Ltd.
                                                       Notes to Consolidated Financial Statements
                                                               December 31, 2020 and 2019
                                                      (in thousands, except share and per share data)

                       16.   Subsequent Events (cont.)

                       Amendment to Lease Agreement
                             On January 27, 2021, the Company extended one of its four capital leases, located in Hanford, California.
                       This agreement extends the lease to January 31, 2028 and authorizes Industrial Realty Group, LLC (“IRG”) to
                       perform certain financial and management advisory services for the Company including an option agreement to
                       purchase shares in the Company. The option is granted to CH Capital Lending, LLC, an affiliate of IRG (“CH
                       Capital”) for an aggregate amount of 2,827,695 Class A Ordinary Stock under the Special Talent Incentive Plan.
                       See Note 13 Stock-Based Compensation. Should the option be exercised, the accrued outstanding rent payments
                       as of December 31, 2020 of $995 shall be deemed paid. In the event that the value of the option is less than the
                       amount of accrued outstanding rent payments owed, the Company will pay IRG the difference in a single cash
                       payment. The base rent will remain at $130 per month subject to a 2% annual increase.

                                                                            F-59




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          299/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 301 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1497
                       Table of Contents

                                     REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
                       To the Shareholders and the Board of Directors of Property Solutions Acquisition Corp.

                       Opinion on the Financial Statements

                             We have audited the accompanying balance sheet of Property Solutions Acquisition Corp. (the
                       “Company”) as of December 31, 2020, the related statements of operations, changes in stockholder’s equity and
                       cash flows for the period from February 11, 2020 (inception) through December 31, 2020, and the related notes
                       (collectively referred to as the “financial statements”). In our opinion, the financial statements present fairly, in
                       all material respects, the financial position of the Company as of December 31, 2020, and the results of its
                       operations and its cash flows for the period from February 11, 2020 (inception) through December 31, 2020, in
                       conformity with accounting principles generally accepted in the United States of America.

                       Explanatory Paragraph — Going Concern

                             The accompanying financial statements have been prepared assuming that the Company will continue as a
                       going concern. As more fully described in Note 1 to the financial statements, the Company’s business plan is
                       dependent on the completion of a business combination and the Company’s cash and working capital as of
                       December 31, 2020 are not sufficient to complete its planned activities. These conditions raise substantial doubt
                       about the Company’s ability to continue as a going concern for a reasonable period of time. Management’s
                       plans in regard to these matters are also described in Notes 1 and 10. The financial statements do not include
                       any adjustments that might result from the outcome of this uncertainty.

                       Basis for Opinion
                              These financial statements are the responsibility of the Company’s management. Our responsibility is to
                       express an opinion on the Company’s financial statements based on our audit. We are a public accounting firm
                       registered with the Public Company Accounting Oversight Board (United States) (“PCAOB”) and are required
                       to be independent with respect to the Company in accordance with the U.S. federal securities laws and the
                       applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

                             We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we
                       plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of
                       material misstatement, whether due to error or fraud. The Company is not required to have, nor were we
                       engaged to perform, an audit of its internal control over financial reporting. As part of our audit, we are required
                       to obtain an understanding of internal control over financial reporting but not for the purpose of expressing an
                       opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we
                       express no such opinion.

                             Our audit included performing procedures to assess the risks of material misstatement of the financial
                       statements, whether due to error or fraud, and performing procedures that respond to those risks. Such
                       procedures included examining, on a test basis, evidence regarding the amounts and disclosures in the financial
                       statements. Our audit also included evaluating the accounting principles used and significant estimates made by
                       management, as well as evaluating the overall presentation of the financial statements. We believe that our audit
                       provides a reasonable basis for our opinion.
                       / / Marcum LLP

                       Marcum LLP

                       We have served as the Company’s auditor since 2020.
                       Houston, TX
                       March 31, 2021

                                                                               F-60




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               300/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 302 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1498
                       Table of Contents

                                                    PROPERTY SOLUTIONS ACQUISITION CORP.
                                                               BALANCE SHEET
                                                              DECEMBER 31, 2020

                       ASSETS
                       Current Assets
                       Cash                                                                                           $      549,395
                       Prepaid expenses and other current assets                                                             128,561
                       Total Current Assets                                                                                  677,956


                       Cash and marketable securities held in Trust Account                                               229,884,479
                       TOTAL ASSETS                                                                                   $   230,562,435


                       LIABILITIES AND STOCKHOLDERS’ EQUITY
                       Current liabilities – accrued expenses                                                         $     2,041,838


                       Commitments


                       Common stock subject to possible redemption 22,352,059 shares at redemption value                  223,520,590


                       Stockholders’ Equity
                       Preferred stock, $0.0001 par value; 1,000,000 shares authorized; no shares issued and
                         outstanding                                                                                              —
                       Common stock, $0.0001 par value; 50,000,000 shares authorized; 7,164,452 issued and
                         outstanding (excluding 22,352,059 shares subject to possible redemption)                                716
                       Additional paid-in capital                                                                           7,108,674
                       Accumulated deficit                                                                                 (2,109,383)
                       Total Stockholders’ Equity                                                                           5,000,007
                       TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY                                                     $   230,562,435

                                           The accompanying notes are an integral part of the financial statements.

                                                                              F-61




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         301/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 303 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1499
                       Table of Contents

                                           PROPERTY SOLUTIONS ACQUISITION CORP.
                                                STATEMENT OF OPERATIONS
                         FOR THE PERIOD FROM FEBRUARY 11, 2020 (INCEPTION) THROUGH DECEMBER 31, 2020

                       Formation and operational costs                                                                $    2,218,182
                       Loss from operations                                                                               (2,218,182)


                       Other income:
                       Interest earned on marketable securities held in Trust Account                                        99,990
                       Unrealized gain on marketable securities held in Trust Account                                          8,809
                       Other income                                                                                         108,799


                       Loss before provision for income taxes                                                             (2,109,383)
                       Net loss                                                                                       $   (2,109,383)


                       Basic and diluted weighted average shares outstanding, Common stock subject to possible
                         redemption                                                                                       22,557,034


                       Basic and diluted net income per share, Common stock subject to possible redemption            $         0.00


                       Basic and diluted weighted average shares outstanding, Non-redeemable common stock                  6,068,878


                       Basic and diluted net loss per share, Non-redeemable common stock                              $        (0.35)

                                           The accompanying notes are an integral part of the financial statements.

                                                                            F-62




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                        302/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 304 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1500
                       Table of Contents

                                           PROPERTY SOLUTIONS ACQUISITION CORP.
                                      STATEMENT OF CHANGES IN STOCKHOLDER’S EQUITY
                         FOR THE PERIOD FROM FEBRUARY 11, 2020 (INCEPTION) THROUGH DECEMBER 31, 2020

                                                                                           Additional                                 Total
                                                             Common Stock
                                                                                            Paid-in         Accumulated           Stockholder’s
                                                           Shares          Amount           Capital            Deficit               Equity
                       Balance – February 11, 2020
                          (Inception)                            —     $       —      $             —       $          —      $             —
                       Issuance of Founder Shares to
                          Sponsor                        5,750,000            575              24,425                  —                25,000
                       Issuance of Representative
                          Shares                           200,000             20                 800                  —                   820
                       Sale of 22,977,568 Units, net
                          of underwriting discount
                          and offering expenses         22,977,568          2,298         224,656,352                  —          224,658,650
                       Sale of 594,551 Private
                          Placement Units                  594,551             60            5,945,450                 —             5,945,510
                       Forfeiture of Founder Shares          (5,608)            (1)                     1              —                    —
                       Common stock subject to
                         possible redemption           (22,352,059)         (2,236)       (223,518,354)                —          (223,520,590)
                       Net loss                                  —             —                    —           (2,109,383)         (2,109,383)
                       Balance – December 31, 2020       7,164,452     $      716     $      7,108,674      $ (2,109,383) $          5,000,007

                                           The accompanying notes are an integral part of the financial statements.

                                                                              F-63




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                  303/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 305 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1501
                       Table of Contents

                                           PROPERTY SOLUTIONS ACQUISITION CORP.
                                                STATEMENT OF CASH FLOWS
                         FOR THE PERIOD FROM FEBRUARY 11, 2020 (INCEPTION) THROUGH DECEMBER 31, 2020

                       Cash Flows from Operating Activities:
                       Net loss                                                                                       $     (2,109,383)
                       Adjustments to reconcile net loss to net cash used in operating activities:
                       Interest earned on marketable securities held in Trust Account                                          (99,990)
                       Unrealized gain on marketable securities held in Trust Account                                           (8,809)
                       Changes in operating assets and liabilities:
                       Prepaid expenses and other current assets                                                              (128,541)
                       Accrued expenses                                                                                      2,041,838
                       Net cash used in operating activities                                                                  (304,885)


                       Cash Flows from Investing Activities:
                       Investment in Trust Account                                                                        (229,775,680)
                       Net cash used in investing activities                                                              (229,775,680)


                       Cash Flows from Financing Activities:
                       Proceeds from sale of Units, net of underwriting discounts paid                                    225,180,170
                       Proceeds from sale of Private Placement Units                                                         5,945,510
                       Advances from related party                                                                             75,000
                       Repayment of advances from related party                                                                (75,000)
                       Proceeds from promissory note – related party                                                          133,000
                       Repayment of promissory note – related party                                                           (133,000)
                       Payment of offering costs                                                                              (495,720)
                       Net cash provided by financing activities                                                          230,629,960


                       Net Change in Cash                                                                                     549,395
                       Cash – Beginning of period                                                                                  —
                       Cash – End of period                                                                           $       549,395


                       Non-Cash investing and financing activities:
                       Initial classification of common stock subject to possible redemption                          $ 225,628,970
                       Change in value of common stock subject to possible redemption                                 $     (2,108,380)
                       Offering costs paid directly by Sponsor from proceeds from issuance of common stock            $        25,000
                       Issuance of Representative Shares                                                              $           820
                       Forfeiture of Founder Shares                                                                   $             (1)

                                           The accompanying notes are an integral part of the financial statements.

                                                                              F-64




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          304/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 306 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1502
                       Table of Contents

                                                             Property Solutions Acquisition Corp.
                                                                Notes to Financial Statements

                       NOTE 1. DESCRIPTION OF ORGANIZATION AND BUSINESS OPERATIONS
                             Property Solutions Acquisition Corp. (the “Company”) was incorporated in Delaware on February 11,
                       2020. The Company is a blank check company formed for the purpose of entering into a merger, share
                       exchange, asset acquisition, stock purchase, recapitalization, reorganization or other similar business
                       combination with one or more businesses or entities (the “Business Combination”).

                              Although the Company is not limited to a particular industry or geographic region for purposes of
                       consummating a Business Combination, the Company intends to focus on businesses that service the real estate
                       industry. The Company is an early stage and emerging growth company and, as such, the Company is subject to
                       all of the risks associated with early stage and emerging growth companies.

                             The Company has one subsidiary, PSAC Merger Sub, Ltd., a wholly-owned subsidiary of the Company an
                       exempted company with limited liability incorporated under the laws of the Cayman Islands on January 27,
                       2021. (“Merger Sub”) (see Note 10).
                             As of December 31, 2020, the Company had not commenced any operations. All activity for the period
                       from February 11, 2020 (inception) through December 31, 2020 relates to the Company’s formation, the initial
                       public offering (“Initial Public Offering”), which is described below, identifying a target company for a
                       Business Combination, and activities in connection with the proposed acquisition of FF Intelligent Mobility
                       Global Holdings Ltd., an exempted company with limited liability incorporated under the laws of the Cayman
                       Islands (“FF”) (see Note 10). The Company will not generate any operating revenues until after the completion
                       of a Business Combination, at the earliest. The Company will generate non-operating income in the form of
                       interest income from the proceeds derived from the Initial Public Offering.

                             The registration statement for the Company’s Initial Public Offering was declared effective on July 21,
                       2020. On July 24, 2020, the Company consummated the Initial Public Offering of 20,000,000 units (the “Units”
                       and, with respect to the shares of common stock included in the Units sold, the “Public Shares”), at $10.00 per
                       Unit, generating gross proceeds of $200,000,000, which is described in Note 3.

                             Simultaneously with the closing of the Initial Public Offering, the Company consummated the sale of
                       535,000 units (the “Private Units”) at a price of $10.00 per Private Unit in a private placement to Property
                       Solutions Acquisition Sponsor, LLC (the “Sponsor”) and EarlyBirdCapital, Inc. (“EarlyBirdCapital”),
                       generating gross proceeds of $5,350,000, which is described in Note 4.
                             Following the closing of the Initial Public Offering on July 24, 2020, an amount of $200,000,000 ($10.00
                       per Unit) from the net proceeds of the sale of the Units in the Initial Public Offering and the sale of the Private
                       Units was placed in a trust account (the “Trust Account”) located in the United States and invested only in U.S.
                       government securities, within the meaning set forth in Section 2(a)(16) of the Investment Company Act of
                       1940, as amended (the “Investment Company Act”), with a maturity of 180 days or less or in any open-ended
                       investment company that holds itself out as a money market fund selected by the Company meeting the
                       conditions of Rule 2a-7 of the Investment Company Act, as determined by the Company, until the earlier of: (i)
                       the completion of a Business Combination and (ii) the distribution of the funds in the Trust Account, as
                       described below.

                             On July 29, 2020, the underwriters notified the Company of their intent to partially exercise their over-
                       allotment option on July 31, 2020. As such, on July 31, 2020, the Company consummated the sale of an
                       additional 2,977,568 Units, at $10.00 per Unit, and the sale of an additional 59,551 Private Units, at $10.00 per
                       Private Unit, generating total gross proceeds of $30,371,190. A total of $29,775,680 of the net proceeds was
                       deposited into the Trust Account, bringing the aggregate proceeds held in the Trust Account to $229,775,680.

                             Transaction costs amounted to $5,117,030 consisting of $4,595,510 of underwriting fees and $521,520 of
                       other offering costs.
                             The Company’s management has broad discretion with respect to the specific application of the net
                       proceeds of the Initial Public Offering and the sale of the Private Units, although substantially all of the net
                       proceeds are intended to be applied generally toward consummating a Business Combination. There is no
                       assurance that the Company will

                                                                               F-65




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             305/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 307 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1503
                       Table of Contents

                                                            Property Solutions Acquisition Corp.
                                                               Notes to Financial Statements

                       NOTE 1. DESCRIPTION OF ORGANIZATION AND BUSINESS OPERATIONS (cont.)

                       be able to complete a Business Combination successfully. The Company must complete a Business
                       Combination having an aggregate fair market value of at least 80% of the assets held in the Trust Account
                       (excluding taxes payable on income earned on the Trust Account) at the time of the agreement to enter into an
                       initial Business Combination. The Company will only complete a Business Combination if the post-transaction
                       company owns or acquires 50% or more of the outstanding voting securities of the target or otherwise acquires
                       a controlling interest in the target sufficient for it not to be required to register as an investment company under
                       the Investment Company Act.

                              The Company will provide its holders of the outstanding Public Shares (the “public stockholders”) with
                       the opportunity to redeem all or a portion of their Public Shares upon the completion of a Business Combination
                       either (i) in connection with a stockholder meeting called to approve the Business Combination or (ii) by means
                       of a tender offer. The decision as to whether the Company will seek stockholder approval of a Business
                       Combination or conduct a tender offer will be made by the Company, solely in its discretion. The public
                       stockholders will be entitled to redeem their Public Shares for a pro rata portion of the amount then in the Trust
                       Account (initially anticipated to be $10.00 per Public Share, plus any pro rata interest earned on the funds held
                       in the Trust Account and not previously released to the Company to pay its tax obligations). There will be no
                       redemption rights upon the completion of a Business Combination with respect to the Company’s warrants.
                              The Company will proceed with a Business Combination if the Company has net tangible assets of at
                       least $5,000,001 immediately prior to or upon such consummation of a Business Combination and, if the
                       Company seeks stockholder approval, a majority of the shares voted are voted in favor of the Business
                       Combination. If a stockholder vote is not required by law and the Company does not decide to hold a
                       stockholder vote for business or other legal reasons, the Company will, pursuant to its Amended and Restated
                       Certificate of Incorporation (the “Amended and Restated Certificate of Incorporation”), conduct the
                       redemptions pursuant to the tender offer rules of the U.S. Securities and Exchange Commission (“SEC”) and
                       file tender offer documents with the SEC containing substantially the same information as would be included in
                       a proxy statement prior to completing a Business Combination. If, however, stockholder approval of the
                       transaction is required by law, or the Company decides to obtain stockholder approval for business or legal
                       reasons, the Company will offer to redeem shares in conjunction with a proxy solicitation pursuant to the proxy
                       rules and not pursuant to the tender offer rules. If the Company seeks stockholder approval in connection with a
                       Business Combination, the Sponsor and EarlyBirdCapital have agreed to vote their Founder Shares (as defined
                       in Note 5), Representative Shares (as defined in Note 7), Private Shares (as defined in Note 4) and any Public
                       Shares purchased during or after the Initial Public Offering (a) in favor of approving a Business Combination
                       and (b) not to convert any shares in connection with a stockholder vote to approve a Business Combination or
                       sell any shares to the Company in a tender offer in connection with a Business Combination. Additionally, each
                       public stockholder may elect to redeem their Public Shares irrespective of whether they vote for or against the
                       Initial transaction or don’t vote at all.

                             The Sponsor and EarlyBirdCapital have agreed (a) to waive their redemption rights with respect to their
                       Founder Shares, Private Shares and Public Shares held by them in connection with the completion of a Business
                       Combination, (b) to waive their rights to liquidating distributions from the Trust Account with respect to the
                       Founder Shares, Representative Shares and Private Shares if the Company fails to consummate a Business
                       Combination, and (b) not to propose an amendment to the Amended and Restated Certificate of Incorporation
                       that would affect a public stockholders’ ability to convert or sell their shares to the Company in connection with
                       a Business Combination or affect the substance or timing of the Company’s obligation to redeem 100% of its
                       Public Shares if the Company does not complete a Business Combination, unless the Company provides the
                       public stockholders with the opportunity to redeem their Public Shares in conjunction with any such
                       amendment.

                             The Company will have until April 24, 2022 to complete a Business Combination (the “Combination
                       Period”). If the Company is unable to complete a Business Combination within the Combination Period, the
                       Company will (i) cease all operations except for the purpose of winding up, (ii) as promptly as reasonably
                       possible but not more than ten business days thereafter, redeem the Public Shares, at a per-share price, payable
                       in cash, equal to the aggregate amount then on deposit in the Trust Account including interest earned on the
                       funds held in the Trust Account and not previously released to the Company to pay taxes, divided by the
                       number of then outstanding Public Shares, which redemption will completely extinguish public stockholders’
                       rights as stockholders (including

                                                                               F-66




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              306/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 308 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1504
                       Table of Contents

                                                             Property Solutions Acquisition Corp.
                                                                Notes to Financial Statements

                       NOTE 1. DESCRIPTION OF ORGANIZATION AND BUSINESS OPERATIONS (cont.)

                       the right to receive further liquidating distributions, if any), subject to applicable law, and (iii) as promptly as
                       reasonably possible following such redemption, subject to the approval of the Company’s remaining
                       stockholders and the Company’s board of directors, dissolve and liquidate, subject in each case to the
                       Company’s obligations under Delaware law to provide for claims of creditors and the requirements of other
                       applicable law. There will be no redemption rights or liquidating distributions with respect to the Company’s
                       warrants, which will expire worthless if the Company fails to complete a Business Combination within the
                       Combination Period.

                              In order to protect the amounts held in the Trust Account, the Sponsor has agreed to be liable to the
                       Company if and to the extent any claims by a vendor for services rendered or products sold to the Company, or
                       a prospective target business with which the Company has discussed entering into a transaction agreement,
                       reduce the amount of funds in the Trust Account to below $10.00 per Public Share, except as to any claims by a
                       third party who executed a valid and enforceable agreement with the Company waiving any right, title, interest
                       or claim of any kind they may have in or to any monies held in the Trust Account and except as to any claims
                       under the Company’s indemnity of the underwriters of Initial Public Offering against certain liabilities,
                       including liabilities under the Securities Act of 1933, as amended (the “Securities Act”). Moreover, in the event
                       that an executed waiver is deemed to be unenforceable against a third party, the Sponsor will not be responsible
                       to the extent of any liability for such third-party claims. The Company will seek to reduce the possibility that
                       Sponsor will have to indemnify the Trust Account due to claims of creditors by endeavoring to have all vendors,
                       service providers, prospective target businesses or other entities with which the Company does business,
                       execute agreements with the Company waiving any right, title, interest or claim of any kind in or to monies held
                       in the Trust Account.

                       Liquidity and Going Concern
                             As of December 31, 2020, the Company had $549,395 in its operating bank accounts, $229,884,479 in
                       cash and securities held in the Trust Account to be used for a Business Combination or to repurchase or redeem
                       its common stock in connection therewith and a working capital deficit of $1,222,111, which excludes $141,771
                       of franchise taxes payable. As of December 31, 2020, $108,799 of the amount on deposit in the Trust Account
                       represented interest income, which is available to pay the Company’s tax obligations.

                             On February 28, 2021, the Company entered into a convertible promissory note with the Sponsor pursuant
                       to which the Sponsor agreed to loan the Company up to an aggregate principal amount of $500,000 (See Note
                       10).

                              The Company will need to raise additional capital through loans or additional investments from its
                       Sponsor, stockholders, officers, directors, or third parties. The Company’s officers, directors and Sponsor may,
                       but are not obligated to, loan the Company funds, from time to time or at any time, in whatever amount they
                       deem reasonable in their sole discretion, to meet the Company’s working capital needs. Accordingly, the
                       Company may not be able to obtain additional financing. If the Company is unable to raise additional capital, it
                       may be required to take additional measures to conserve liquidity, which could include, but not necessarily be
                       limited to, curtailing operations, suspending the pursuit of a potential transaction, and reducing overhead
                       expenses. The Company cannot provide any assurance that new financing will be available to it on
                       commercially acceptable terms, if at all. These conditions raise substantial doubt about the Company’s ability to
                       continue as a going concern through April 24, 2022, the date that the Company will be required to cease all
                       operations, except for the purpose of winding up, if a Business Combination is not consummated. These
                       financial statements do not include any adjustments relating to the recovery of the recorded assets or the
                       classification of the liabilities that might be necessary should the Company be unable to continue as a going
                       concern.

                       NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

                       Basis of Presentation
                            The accompanying financial statements are presented in conformity with accounting principles generally
                       accepted in the United States of America (“GAAP”) and pursuant to the rules and regulations of the SEC.

                                                                                F-67




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              307/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 309 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1505
                       Table of Contents

                                                            Property Solutions Acquisition Corp.
                                                               Notes to Financial Statements

                       NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.)

                       Emerging Growth Company
                             The Company is an “emerging growth company,” as defined in Section 2(a) of the Securities Act, as
                       modified by the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”), and it may take advantage of
                       certain exemptions from various reporting requirements that are applicable to other public companies that are
                       not emerging growth companies including, but not limited to, not being required to comply with the
                       independent registered public accounting firm attestation requirements of Section 404 of the Sarbanes-Oxley
                       Act, reduced disclosure obligations regarding executive compensation in its periodic reports and proxy
                       statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive
                       compensation and stockholder approval of any golden parachute payments not previously approved.

                             Further, Section 102(b)(1) of the JOBS Act exempts emerging growth companies from being required to
                       comply with new or revised financial accounting standards until private companies (that is, those that have not
                       had a Securities Act registration statement declared effective or do not have a class of securities registered under
                       the Exchange Act) are required to comply with the new or revised financial accounting standards. The JOBS
                       Act provides that a company can elect to opt out of the extended transition period and comply with the
                       requirements that apply to non-emerging growth companies but any such election to opt out is irrevocable. The
                       Company has elected not to opt out of such extended transition period which means that when a standard is
                       issued or revised and it has different application dates for public or private companies, the Company, as an
                       emerging growth company, can adopt the new or revised standard at the time private companies adopt the new
                       or revised standard. This may make comparison of the Company’s financial statements with another public
                       company which is neither an emerging growth company nor an emerging growth company which has opted out
                       of using the extended transition period difficult or impossible because of the potential differences in accounting
                       standards used.

                       Use of Estimates

                             The preparation financial statements in conformity with GAAP requires the Company’s management to
                       make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of
                       contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and
                       expenses during the reporting periods.
                              Making estimates requires management to exercise significant judgment. It is at least reasonably possible
                       that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the
                       financial statements, which management considered in formulating its estimate, could change in the near term
                       due to one or more future confirming events. Accordingly, the actual results could differ significantly from
                       those estimates.

                       Cash and Cash Equivalents

                            The Company considers all short-term investments with an original maturity of three months or less when
                       purchased to be cash equivalents. The Company did not have any cash equivalents as of December 31, 2020.

                       Cash and Marketable Securities Held in Trust Account

                             At December 31, 2020 and 2019, substantially all of the assets held in the Trust Account were held in
                       money market funds, which primarily invest in U.S. Treasury securities. The Company accounts for its
                       securities held in the trust account in accordance with the guidance in Accounting Standards Codification
                       (“ASC”) Topic 320 “Debt and Equity Securities.” These securities are classified as trading securities with
                       unrealized gains or losses, if any, recognized through the statement of operations. At December 31, 2020,
                       substantially all of the assets held in the Trust Account were held in U.S. Treasury Bills.

                                                                              F-68




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              308/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 310 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1506
                       Table of Contents

                                                            Property Solutions Acquisition Corp.
                                                               Notes to Financial Statements

                       NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.)

                       Common Stock Subject to Possible Redemption
                              The Company accounts for its common stock subject to possible redemption in accordance with the
                       guidance in Accounting Standards Codification (“ASC”) Topic 480 “Distinguishing Liabilities from Equity.”
                       Common stock subject to mandatory redemption is classified as a liability instrument and is measured at fair
                       value. Conditionally redeemable common stock (including common stock that features redemption rights that is
                       either within the control of the holder or subject to redemption upon the occurrence of uncertain events not
                       solely within the Company’s control) is classified as temporary equity. At all other times, common stock is
                       classified as stockholders’ equity. The Company’s common stock features certain redemption rights that are
                       considered to be outside of the Company’s control and subject to occurrence of uncertain future events.
                       Accordingly, common stock subject to possible redemption is presented at redemption value as temporary
                       equity, outside of the stockholders’ equity section of the Company’s balance sheet.

                       Income Taxes

                              The Company follows the asset and liability method of accounting for income taxes under ASC 740,
                       “Income Taxes” (“ASC 740”). Deferred tax assets and liabilities are recognized for the estimated future tax
                       consequences attributable to differences between the financial statements carrying amounts of existing assets
                       and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax
                       rates expected to apply to taxable income in the years in which those temporary differences are expected to be
                       recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in
                       income in the period that included the enactment date. Valuation allowances are established, when necessary, to
                       reduce deferred tax assets to the amount expected to be realized.

                             ASC 740 prescribes a recognition threshold and a measurement attribute for the financial statement
                       recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to
                       be recognized, a tax position must be more likely than not to be sustained upon examination by taxing
                       authorities. The Company recognizes accrued interest and penalties related to unrecognized tax benefits as
                       income tax expense. There were no unrecognized tax benefits and no amounts accrued for interest and penalties
                       as of December 31, 2020. The Company is currently not aware of any issues under review that could result in
                       significant payments, accruals or material deviation from its position. The Company is subject to income tax
                       examinations by major taxing authorities since inception.
                              On March 27, 2020, the CARES Act was enacted in response to COVID-19 pandemic. Under ASC 740,
                       the effects of changes in tax rates and laws are recognized in the period which the new legislation is enacted.
                       The CARES Act made various tax law changes including among other things (i) increasing the limitation under
                       Section 163(j) of the Internal Revenue Code of 1986, as amended (the “IRC”) for 2019 and 2020 to permit
                       additional expensing of interest (ii) enacting a technical correction so that qualified improvement property can
                       be immediately expensed under IRC Section 168(k), (iii) making modifications to the federal net operating loss
                       rules including permitting federal net operating losses incurred in 2018, 2019, and 2020 to be carried back to the
                       five preceding taxable years in order to generate a refund of previously paid income taxes and (iv) enhancing
                       the recoverability of alternative minimum tax credits. Given the Company’s full valuation allowance position
                       and capitalization of all costs, the CARES Act did not have an impact on the financial statements.

                       Net Loss per Common Share

                             Net income (loss) per share is computed by dividing net income by the weighted-average number of
                       shares of common stock outstanding during the period, excluding shares of common stock subject to forfeiture.
                       The Company has not considered the effect of the warrants sold in the Initial Public Offering and private
                       placement to purchase an aggregate of 23,572,119 shares in the calculation of diluted loss per share, since the
                       exercise of the warrants are contingent upon the occurrence of future events and the inclusion of such warrants
                       would be anti-dilutive.

                                                                              F-69




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            309/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 311 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1507
                       Table of Contents

                                                           Property Solutions Acquisition Corp.
                                                              Notes to Financial Statements

                       NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.)

                             The Company’s statement of operations includes a presentation of income (loss) per share for common
                       shares subject to possible redemption in a manner similar to the two-class method of income (loss) per share.
                       Net income (loss) per common share, basic and diluted, for Common stock subject to possible redemption is
                       calculated by dividing the proportionate share of income or loss on marketable securities held by the Trust
                       Account, net of applicable franchise and income taxes, by the weighted average number of Common stock
                       subject to possible redemption outstanding since original issuance.

                             Net income (loss) per share, basic and diluted, for non-redeemable common stock is calculated by
                       dividing the net income (loss), adjusted for income or loss on marketable securities attributable to Common
                       stock subject to possible redemption, by the weighted average number of non-redeemable common stock
                       outstanding for the period.
                             Non-redeemable common stock includes Founder Shares and non-redeemable shares of common stock as
                       these shares do not have any redemption features. Non-redeemable common stock participates in the income or
                       loss on marketable securities based on non-redeemable shares’ proportionate interest.

                             The following table reflects the calculation of basic and diluted net income (loss) per common share (in
                       dollars, except per share amounts):

                                                                                                                          For the Period
                                                                                                                               from
                                                                                                                           February 11,
                                                                                                                               2020
                                                                                                                            (Inception)
                                                                                                                             Through
                                                                                                                          December 31,
                                                                                                                                2020
                       Common stock subject to possible redemption
                       Numerator: Earnings allocable to Common stock subject to possible redemption
                       Interest earned on marketable securities held in Trust Account                                 $         97,270
                       Unrealized gain on marketable securities held in Trust Account                                             8,569
                       Less: interest available to be withdrawn for payment of taxes                                          (105,839)
                       Less: interest available to be withdrawn for working capital                                                  —
                       Net income allocable to Common stock subject to possible redemption                            $              —


                       Denominator: Weighted Average Common stock subject to possible redemption
                       Basic and diluted weighted average shares outstanding, Common stock subject to possible
                         redemption                                                                                         25,557,034
                       Basic and diluted net income per share, Common stock subject to possible redemption            $            0.00


                       Non-Redeemable Common Stock
                       Numerator: Net Loss minus Net Earnings
                       Net loss                                                                                       $     (2,109,383)
                       Less: Net income allocable to Common stock subject to possible redemption                                     —
                       Non-Redeemable Net Loss                                                                        $     (2,109,383)


                       Denominator: Weighted Average Non-redeemable common stock
                       Basic and diluted weighted average shares outstanding, Non-redeemable common stock                    6,068,878
                       Basic and diluted net loss per share, Non-redeemable common stock                              $           (0.35)

                       Concentration of Credit Risk

                             Financial instruments that potentially subject the Company to concentrations of credit risk consist of a
                       cash account in a financial institution, which, at times, may exceed the Federal Deposit Insurance Corporation
                       coverage of $250,000. The Company has not experienced losses on this account.

                                                                             F-70




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           310/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 312 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1508
                       Table of Contents

                                                            Property Solutions Acquisition Corp.
                                                               Notes to Financial Statements

                       NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (cont.)

                       Fair Value of Financial Instruments
                             The fair value of the Company’s assets and liabilities, which qualify as financial instruments under ASC
                       Topic 820, “Fair Value Measurement,” approximates the carrying amounts represented in the accompanying
                       balance sheet, primarily due to their short-term nature.

                       Recent Accounting Standards
                              Management does not believe that any recently issued, but not yet effective, accounting standards update,
                       if currently adopted, would have a material effect on the Company’s financial statements.

                       Risks and Uncertainties
                              Management continues to evaluate the impact of the COVID-19 pandemic and has concluded that while it
                       is reasonably possible that the virus could have a negative effect on the Company’s financial position, results of
                       its operations and/or search for a target company, the specific impact is not readily determinable as of the date
                       of these financial statements. The financial statements do not include any adjustments that might result from the
                       outcome of this uncertainty.

                       NOTE 3. INITIAL PUBLIC OFFERING
                             Pursuant to the Initial Public Offering, the Company sold 20,000,000 Units, at $10.00 per Unit. On July
                       31, 2020, in connection with the underwriters’ partial exercise of their over-allotment option, the Company sold
                       an additional 2,977,568 Units at a price of $10.00 per Unit. Each Unit consists of one share of common stock
                       and one warrant (“Public Warrant”). Each Public Warrant entitles the holder to purchase one share common
                       stock at a price of $11.50 per share, subject to adjustment (see Note 7).

                       NOTE 4. PRIVATE PLACEMENT
                              Simultaneously with the closing of the Initial Public Offering, the Sponsor and EarlyBirdCapital
                       purchased an aggregate of 535,000 Private Units at a price of $10.00 per Private Unit, for an aggregate purchase
                       price of $5,350,000. On July 31, 2020, in connection with the underwriters’ partial exercise of their over-
                       allotment option, the Company sold an additional 59,551 Private Units at a price of $10.00 per Private Unit. The
                       Sponsor purchased 483,420 Private Units and EarlyBirdCapital purchased 111,131 Private Units. Each Private
                       Unit consists of one share of common stock (“Private Share”) and one warrant (“Private Warrant”). Each
                       Private Warrant entitles the holder to purchase one share of common stock at a price of $11.50 per full share,
                       subject to adjustment (see Note 7). The proceeds from the Private Units were added to the proceeds from the
                       Initial Public Offering held in the Trust Account. If the Company does not complete a Business Combination
                       within the Combination Period, the proceeds from the sale of the Private Units will be used to fund the
                       redemption of the Public Shares (subject to the requirements of applicable law).

                       NOTE 5. RELATED PARTY TRANSACTIONS

                       Founder Shares
                             On February 11, 2020, the Sponsor purchased an aggregate of 5,750,000 shares of the Company’s
                       common stock for an aggregate price of $25,000 (the “Founder Shares”). The Founder Shares included an
                       aggregate of up to 750,000 shares subject to forfeiture by the Sponsor to the extent that the underwriters’ over-
                       allotment was not exercised in full or in part, so that the Sponsor would collectively own 20% of the Company’s
                       issued and outstanding shares after the Initial Public Offering (excluding the Private Shares). As a result of the
                       underwriters’ election to partially exercise their over-allotment option on July 31, 2020 and the expiration of the
                       remaining over-allotment option, 5,608 Founder Shares were forfeited and 744,392 Founder’s Shares are no
                       longer subject to forfeiture, resulting in there being 5,744,392 Founder Shares issued and outstanding.

                                                                              F-71




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             311/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 313 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1509
                       Table of Contents

                                                            Property Solutions Acquisition Corp.
                                                               Notes to Financial Statements

                       NOTE 5. RELATED PARTY TRANSACTIONS (cont.)

                              The Sponsor has agreed, subject to certain limited exceptions, not to transfer, assign or sell any of the
                       Founder Shares until (1) with respect to 50% of the Founder Shares, the earlier of one year after the completion
                       of a Business Combination and the date on which the closing price of the common stock equals or exceeds
                       $12.50 per share (as adjusted for stock splits, stock dividends, reorganizations, recapitalizations and the like) for
                       any 20 trading days within any 30-trading day period commencing after a Business Combination and (2) with
                       respect to the remaining 50% of the Founder Shares, one year after the completion of a Business Combination,
                       or earlier, in either case, if, subsequent to a Business Combination, the Company completes a liquidation,
                       merger, stock exchange or other similar transaction which results in all of the Company’s stockholders having
                       the right to exchange their shares of common stock for cash, securities or other property.

                       Administrative Services Agreement

                             The Company entered into an agreement whereby, commencing on July 21, 2020, through the earlier of
                       the Company’s consummation of a Business Combination and its liquidation, the Company will pay an affiliate
                       of the Company’s executive officers a total of $10,000 per month for office space and related services. For the
                       period from February 11, 2020 (inception) through December 31, 2020, the Company incurred and paid
                       $50,000 in fees for these services.

                       Advances — Related Party
                             The Sponsor advanced the Company an aggregate of $75,000 to cover expenses related to the Initial
                       Public Offering. The advances were non-interest bearing and due on demand. The outstanding advances of
                       $75,000 were repaid upon the consummation of the Initial Public Offering on July 24, 2020.

                       Promissory Note — Related Party

                              On February 14, 2020, the Company issued an unsecured promissory note to the Sponsor (the
                       “Promissory Note”), pursuant to which the Company may borrow up to an aggregate principal amount of
                       $150,000. The Promissory Note was non-interest bearing and payable on the earlier of (i) December 31, 2020,
                       (ii) the consummation of the Initial Public Offering or (ii) the date on which the Company determines not to
                       proceed with the Initial Public Offering. The outstanding balance under the Promissory Note of $133,000 was
                       repaid upon the consummation of the Initial Public Offering on July 24, 2020.

                       Related Party Loans

                             In addition, in order to finance transaction costs in connection with a Business Combination, the Sponsor,
                       or certain of the Company’s officers and directors or their affiliates may, but are not obligated to, loan the
                       Company funds as may be required (“Working Capital Loans”). If the Company completes a Business
                       Combination, the Company would repay the Working Capital Loans out of the proceeds of the Trust Account
                       released to the Company. Otherwise, the Working Capital Loans would be repaid only out of funds held outside
                       the Trust Account. In the event that a Business Combination does not close, the Company may use a portion of
                       proceeds held outside the Trust Account to repay the Working Capital Loans, but no proceeds held in the Trust
                       Account would be used to repay the Working Capital Loans. Except for the foregoing, the terms of such
                       Working Capital Loans, if any, have not been determined and no written agreements exist with respect to such
                       loans. The Working Capital Loans would either be repaid upon consummation of a Business Combination,
                       without interest, or, at the lender’s discretion, up to $1,500,000 of such Working Capital Loans may be
                       convertible into units of the post Business Combination entity at a price of $10.00 per unit. The units would be
                       identical to the Private Units.

                                                                               F-72




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               312/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 314 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1510
                       Table of Contents

                                                            Property Solutions Acquisition Corp.
                                                               Notes to Financial Statements

                       NOTE 6. COMMITMENTS
                       Registration Rights

                             Pursuant to a registration rights agreement entered into on July 21, 2020, the holders of the Founder
                       Shares and Representative Shares, as well as the holders of the Private Units and any units that may be issued in
                       payment of Working Capital Loans made to Company, will be entitled to registration rights. The holders of a
                       majority of these securities are entitled to make up to two demands that the Company register such securities.
                       The holders of the majority of the Founder Shares can elect to exercise these registration rights at any time
                       commencing three months prior to the date on which these shares of common stock are to be released from
                       escrow. The holders of a majority of the Representative Shares, Private Units and units issued in payment of
                       Working Capital Loans (or underlying securities) can elect to exercise these registration rights at any time after
                       the Company consummates a business combination. Notwithstanding anything to the contrary, EarlyBirdCapital
                       may only make a demand on one occasion and only during the five-year period beginning on the effective date
                       of the Initial Public Offering. In addition, the holders have certain “piggy-back” registration rights with respect
                       to registration statements filed subsequent to the consummation of a Business Combination; provided, however,
                       that EarlyBirdCapital may participate in a “piggy-back” registration only during the seven-year period
                       beginning on the effective date of the Initial Public Offering. The Company will bear the expenses incurred in
                       connection with the filing of any such registration statements.

                       Business Combination Marketing Agreement

                              The Company has engaged EarlyBirdCapital as an advisor in connection with a Business Combination to
                       assist the Company in holding meetings with its shareholders to discuss the potential Business Combination and
                       the target business’ attributes, introduce the Company to potential investors that are interested in purchasing the
                       Company’s securities in connection with a Business Combination, assist the Company in obtaining shareholder
                       approval for the Business Combination and assist the Company with its press releases and public filings in
                       connection with the Business Combination. The Company will pay EarlyBirdCapital a cash fee for such
                       services upon the consummation of a Business Combination in an amount equal to 3.5% of the gross proceeds
                       of Initial Public Offering, or $8,042,149 (exclusive of any applicable finders’ fees which might become
                       payable); provided that up to 33% of the fee may be allocated at the Company’s sole discretion to other third
                       parties who are investment banks or financial advisory firms not participating in this offering that assist the
                       Company in identifying and consummating a Business Combination.

                       NOTE 7. STOCKHOLDERS’ EQUITY
                             Preferred Stock — The Company is authorized to issue 1,000,000 shares of preferred stock with a par
                       value of $0.0001 per share with such designations, voting and other rights and preferences as may be
                       determined from time to time by the Company’s board of directors. At December 31, 2020, there were no shares
                       of preferred stock issued or outstanding.

                             Common Stock — The Company is authorized to issue 50,000,000 shares of common stock with a par
                       value of $0.0001 per share. At December 31, 2020, there were 7,164,452 shares of common stock issued and
                       outstanding, excluding 22,352,059 shares of common stock subject to possible redemption.

                              Warrants —The Public Warrants will become exercisable on the later of (a) 30 days after the completion
                       of a Business Combination or (b) 12 months from the closing of the Initial Public Offering. No warrants will be
                       exercisable for cash unless the Company has an effective and current registration statement covering the shares
                       of common stock issuable upon exercise of the warrants and a current prospectus relating to such shares of
                       common stock. Notwithstanding the foregoing, if a registration statement covering the shares of common stock
                       issuable upon exercise of the Public Warrants is not effective within a specified period following the
                       consummation of a Business Combination, warrant holders may, until such time as there is an effective
                       registration statement and during any period when the Company shall have failed to maintain an effective
                       registration statement, exercise warrants on a cashless basis pursuant to the exemption provided by Section 3(a)
                       (9) of the Securities Act, provided that such exemption is available. If that exemption, or another exemption, is
                       not available, holders will not be able to exercise their warrants on a cashless basis. The Public Warrants will
                       expire five years after the completion of a Business Combination or earlier upon redemption or liquidation.

                                                                              F-73




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             313/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 315 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1511
                       Table of Contents

                                                               Property Solutions Acquisition Corp.
                                                                  Notes to Financial Statements

                       NOTE 7. STOCKHOLDERS’ EQUITY (cont.)

                             Once the warrants become exercisable, the Company may redeem the Public Warrants:
                             •     in whole and not in part;
                             •     at a price of $0.01 per warrant;
                             •     upon not less than 30 days’ prior written notice of redemption to each warrant holder;
                             •     if, and only if, the reported last sale price of the shares of common stock equals or exceeds $18.00
                                   per share (as adjusted for stock splits, stock dividends, reorganizations and recapitalizations), for
                                   any 20 trading days within a 30 trading day period commencing at any time after the warrants
                                   become exercisable and ending on the third business day prior to the notice of redemption to
                                   warrant holders; and
                             •     if, and only if, there is a current registration statement in effect with respect to the shares of common
                                   stock underlying such warrants.
                             If the Company calls the Public Warrants for redemption, management will have the option to require all
                       holders that wish to exercise the Public Warrants to do so on a “cashless basis,” as described in the warrant
                       agreement.

                             In addition, if (x) the Company issues additional shares of common stock or equity-linked securities for
                       capital raising purposes in connection with the closing of a Business Combination at an issue price or effective
                       issue price of less than $9.20 per share of common stock (with such issue price or effective issue price to be
                       determined in good faith by the Company’s board of directors, and in the case of any such issuance to the
                       Sponsor or their affiliates, without taking into account any Founder Shares held by them prior to such issuance),
                       (y) the aggregate gross proceeds from such issuances represent more than 60% of the total equity proceeds, and
                       interest thereon, available for the funding of a Business Combination on the date of the consummation of a
                       Business Combination (net of redemptions), and (z) the volume weighted average trading price of the
                       Company’s common stock during the 20 trading day period starting on the trading day prior to the day on which
                       the Company consummates Business Combination (such price, the “Market Value”) is below $9.20 per share,
                       the exercise price of the warrants will be adjusted (to the nearest cent) to be equal to 115% of the greater of (i)
                       the Market Value or (ii) the price at which we issue the additional shares of common stock or equity-linked
                       securities.

                              The exercise price and number of shares of common stock issuable on exercise of the warrants may be
                       adjusted in certain circumstances including in the event of a stock dividend, extraordinary dividend or our
                       recapitalization, reorganization, merger or consolidation. However, except as described above, the warrants will
                       not be adjusted for issuances of shares of common stock at a price below their respective exercise prices.
                       Additionally, in no event will the Company be required to net cash settle the warrants. If the Company is unable
                       to complete a Business Combination within the Combination Period and the Company liquidates the funds held
                       in the Trust Account, holders of warrants will not receive any of such funds with respect to their warrants, nor
                       will they receive any distribution from the Company’s assets held outside of the Trust Account with the respect
                       to such warrants. Accordingly, the warrants may expire worthless.
                             The Private Warrants are identical to the Public Warrants underlying the Units sold in the Initial Public
                       Offering, except that the Private Warrants and the common stock issuable upon the exercise of the Private
                       Warrants will not be transferable, assignable or saleable until 30 days after the completion of a Business
                       Combination, subject to certain limited exceptions. Additionally, the Private Warrants will be exercisable on a
                       cashless basis and be non-redeemable so long as they are held by the initial purchasers or their permitted
                       transferees. If the Private Warrants are held by someone other than the initial purchasers or their permitted
                       transferees, the Private Warrants will be redeemable by the Company and exercisable by such holders on the
                       same basis as the Public Warrants.

                                                                              F-74




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               314/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 316 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1512
                       Table of Contents

                                                             Property Solutions Acquisition Corp.
                                                                Notes to Financial Statements

                       NOTE 7. STOCKHOLDERS’ EQUITY (cont.)

                       Representative Shares
                              On February 11, 2020, the Company issued to the designees of EarlyBirdCapital 200,000 shares of
                       common stock (the “Representative Shares”). The Company accounted for the Representative Shares as an
                       offering cost of the Initial Public Offering, with a corresponding credit to stockholders’ equity. The Company
                       estimated the fair value of Representative Shares to be $820 based upon the price of the Founder Shares issued
                       to the Sponsor. The holders of the Representative Shares have agreed not to transfer, assign or sell any such
                       shares until the completion of a Business Combination. In addition, the holders have agreed (i) to waive their
                       conversion rights (or right to participate in any tender offer) with respect to such shares in connection with the
                       completion of a Business Combination and (ii) to waive their rights to liquidating distributions from the Trust
                       Account with respect to such shares if the Company fails to complete a Business Combination within the
                       Combination Period.

                             The Representative Shares have been deemed compensation by FINRA and are therefore subject to a
                       lock-up for a period of 180 days immediately following the effective date of the registration statement related to
                       the Initial Public Offering pursuant to Rule 5110(g)(1) of FINRA’s NASD Conduct Rules. Pursuant to FINRA
                       Rule 5110(g)(1), these securities will not be the subject of any hedging, short sale, derivative, put or call
                       transaction that would result in the economic disposition of the securities by any person for a period of 180 days
                       immediately following the effective date of the registration statements related to the Initial Public Offering, nor
                       may they be sold, transferred, assigned, pledged or hypothecated for a period of 180 days immediately
                       following the effective date of the registration statements related to the Initial Public Offering except to any
                       underwriter and selected dealer participating in the Initial Public Offering and their bona fide officers or
                       partners.

                       NOTE 8. INCOME TAX

                             The Company’s net deferred tax assets are as follows:

                                                                                                                             December 31,
                                                                                                                                 2020
                       Deferred tax assets (liabilities)
                       Net operating loss carryforward                                                                   $        29,262
                       Startup and organizational expenses                                                                       436,047
                       Unrealized gain on marketable securities                                                                   (22,848)
                       Total deferred tax assets                                                                                 442,461
                       Valuation Allowance                                                                                      (442,461)
                       Deferred tax assets, net valuation allowance                                                      $            —

                             The income tax provision consists of the following:

                                                                                                                      For the period from
                                                                                                                       February 11, 2020
                                                                                                                      (inception) through
                                                                                                                       December 31, 2020
                       Federal
                       Current                                                                                       $                —
                       Deferred                                                                                                 (442,461)


                       State and Local
                       Current                                                                                                        —
                       Deferred                                                                                                       —


                       Change in valuation allowance                                                                             442,461
                       Income tax provision                                                                          $                —

                                                                              F-75




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             315/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 317 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1513
                       Table of Contents

                                                              Property Solutions Acquisition Corp.
                                                                 Notes to Financial Statements

                       NOTE 8. INCOME TAX (cont.)

                             As of December 31, 2020, the Company had $139,342 of U.S. federal net operating loss carryovers
                       available to offset future taxable income.

                             In assessing the realization of the deferred tax assets, management considers whether it is more likely than
                       not that some portion of all of the deferred tax assets will not be realized. The ultimate realization of deferred
                       tax assets is dependent upon the generation of future taxable income during the periods in which temporary
                       differences representing net future deductible amounts become deductible. Management considers the
                       scheduled reversal of deferred tax liabilities, projected future taxable income and tax planning strategies in
                       making this assessment. After consideration of all of the information available, management believes that
                       significant uncertainty exists with respect to future realization of the deferred tax assets and has therefore
                       established a full valuation allowance. For the period from February 11, 2020 (inception) through December 31,
                       2020, the change in the valuation allowance was $442,461.
                             A reconciliation of the federal income tax rate to the Company’s effective tax rate is as follows:

                                                                                                                              December 31,
                                                                                                                                  2020
                       Statutory federal income tax rate                                                                               21.0%
                       Valuation allowance                                                                                            (21.0)%
                       Income tax provision                                                                                             0.0%

                             The Company files income tax returns in the U.S. federal jurisdiction and is subject to examination by the
                       various taxing authorities. The Company’s tax returns since inception remain open to examination by the taxing
                       authorities. The Company considers New York to be a significant state tax jurisdiction.

                       NOTE 9. FAIR VALUE MEASUREMENTS

                             The Company follows the guidance in ASC 820 for its financial assets and liabilities that are re-measured
                       and reported at fair value at each reporting period, and non-financial assets and liabilities that are re-measured
                       and reported at fair value at least annually.
                              The fair value of the Company’s financial assets and liabilities reflects management’s estimate of amounts
                       that the Company would have received in connection with the sale of the assets or paid in connection with the
                       transfer of the liabilities in an orderly transaction between market participants at the measurement date. In
                       connection with measuring the fair value of its assets and liabilities, the Company seeks to maximize the use of
                       observable inputs (market data obtained from independent sources) and to minimize the use of unobservable
                       inputs (internal assumptions about how market participants would price assets and liabilities). The following
                       fair value hierarchy is used to classify assets and liabilities based on the observable inputs and unobservable
                       inputs used in order to value the assets and liabilities:

                             Level 1:      Quoted prices in active markets for identical assets or liabilities. An active market for an asset
                                           or liability is a market in which transactions for the asset or liability occur with sufficient
                                           frequency and volume to provide pricing information on an ongoing basis.

                             Level 2:      Observable inputs other than Level 1 inputs. Examples of Level 2 inputs include quoted
                                           prices in active markets for similar assets or liabilities and quoted prices for identical assets or
                                           liabilities in markets that are not active.

                             Level 3:      Unobservable inputs based on our assessment of the assumptions that market participants
                                           would use in pricing the asset or liability.

                                                                                F-76




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                  316/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 318 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1514
                       Table of Contents

                                                            Property Solutions Acquisition Corp.
                                                               Notes to Financial Statements

                       NOTE 9. FAIR VALUE MEASUREMENTS (cont.)

                             The following table presents information about the Company’s assets that are measured at fair value on a
                       recurring basis at December 31, 2020, and indicates the fair value hierarchy of the valuation inputs the
                       Company utilized to determine such fair value:

                                                                                                                           December 31,
                       Description                                                                         Level               2020
                       Assets:
                       Cash and marketable securities held in Trust Account                                  1         $     229,884,479

                       NOTE 10. SUBSEQUENT EVENTS

                              The Company evaluated subsequent events and transactions that occurred after the balance sheet date up
                       to the date that the financial statements were issued. Based upon this review, other than as described below or in
                       these financial statements, the Company did not identify any subsequent events that would have required
                       adjustment or disclosure in the financial statements.

                            On January 27, 2021, the Company entered into an Agreement and Plan of Merger (“Merger Agreement”)
                       by and among the Company, Merger Sub and FF. FF is a global mobility technology company that designs and
                       engineers next-generation smart electric connected vehicles.
                              Pursuant to the Merger Agreement, Merger Sub will merge with and into FF, with FF surviving the
                       merger (the “Merger” and, together with the other transactions contemplated by the Merger Agreement, the
                       “Transactions”). As a result of the Transactions, FF will become a wholly-owned subsidiary of the Company,
                       with the stockholders of FF becoming stockholders of the Company, which will be renamed “Faraday Future
                       Intelligent Electric, Inc.” (“New FF”).

                             Under the Merger Agreement, the outstanding FF shares and the outstanding FF converting debt will be
                       converted into a number of shares of new Class A common stock of the Company following the Transactions
                       and, for FF Top Holding LLC (f/k/a FF Top Holding Ltd.) (“FF Top”), shares of new Class B common stock of
                       the Company (“New FF common stock”) following the Transactions based on an exchange ratio (the “Exchange
                       Ratio”), the numerator of which is equal to (i)(A) the number of shares of the Company common stock equal to
                       $2,716,000,000 (plus net cash of FF, less debt of FF, plus debt of FF that will be converted into shares of the
                       Company common stock, plus any additional bridge loan in an amount not to exceed $100,000,000), (B)
                       divided by $10, minus (ii) an additional 25,000,000 shares which may be issuable to FF stockholders as
                       additional consideration upon certain price thresholds, and the denominator of which is equal to the number of
                       outstanding shares of FF, including shares issuable upon exercise of vested FF options and vested FF warrants
                       (in each case assuming cashless exercise) and upon conversion of outstanding convertible notes.

                              Additionally, each FF option or FF warrant that is outstanding immediately prior to the closing of the
                       Merger (and by its terms will not terminate upon the closing of the Merger) will remain outstanding and convert
                       into the right to purchase a number of shares of the Company Class A common stock equal to the number of FF
                       ordinary shares subject to such option or warrant multiplied by the Exchange Ratio at an exercise price per
                       share equal to the current exercise price per share for such option or warrant divided by the Exchange Ratio.
                             The Merger Agreement contains customary representations, warranties and covenants by the parties
                       thereto and the closing is subject to certain conditions as further described in the Merger Agreement.

                             In connection with the execution of the Merger Agreement, the Company entered into separate
                       Subscription Agreements with certain accredited investors or qualified institutional buyers (collectively, the
                       “Subscription Investors”) concurrently with the execution of the Merger Agreement on January 27, 2021.
                       Pursuant to the Subscription Agreements, the Subscription Investors agreed to subscribe for and purchase, and
                       the Company agreed to issue and sell, to the Subscription Investors an aggregate of 77,500,000 shares of
                       common stock of the Company for a purchase price of $10.00 per share, or an aggregate of approximately $775
                       million, in a private placement.

                                                                              F-77




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            317/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 319 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1515
                       Table of Contents

                                                           Property Solutions Acquisition Corp.
                                                              Notes to Financial Statements

                       NOTE 10. SUBSEQUENT EVENTS (cont.)

                       17,500,000 of such shares ($175 million in net proceeds) will be issued to an anchor investor and the issuance
                       of such shares is subject to certain regulatory approvals. The Subscription Agreements further require the
                       Company to have an effective shelf registration statement registering the resale of the shares of the Company’s
                       common stock held by the Subscription Investors within 60 calendar days (or 90 calendar days if the SEC
                       notifies the Company that it will review the registration statement) following the closing of the Transactions.

                       Subscription Agreement

                             Also on January 27, 2021, the Company entered into additional Subscription Agreements with
                       Subscription Investors in the amount of 2,000,000 shares of common stock of the Company for a purchase price
                       of $10.00 per share, or an aggregate of approximately $20 million, which increases the total amount of the
                       private placement pursuant to the Subscription Agreements to 79,500,000 shares of common stock of PSAC for
                       a purchase price of $10.00 per share, or an aggregate of approximately $795 million.

                       Related Party Loans
                             On February 28, 2021, the Company entered into a convertible promissory note with the Sponsor pursuant
                       to which the Sponsor agreed to loan the Company up to an aggregate principal amount of $500,000 (the
                       “Note”). The Note is non-interest bearing and due on the date on which the Company consummates a Business
                       Combination. If the Company does not consummate a Business Combination, the Company may use a portion
                       of any funds held outside the Trust Account to repay the Note; however, no proceeds from the Trust Account
                       may be used for such repayment. Up to $500,000 of the Note may be converted into units at a price of $10.00
                       per unit at the option of the Sponsor. The units would be identical to the Private Units. As of the date of these
                       financial statements, there is a $500,000 balance outstanding under the Note.

                                                                             F-78




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           318/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 320 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1516
                       Table of Contents
                                                                                                           Annex A

                                                                                                   Execution Version


                                                    AGREEMENT AND PLAN OF MERGER
                                                                   dated as of

                                                                January 27, 2021

                                                                 by and among
                                                PROPERTY SOLUTIONS ACQUISITION CORP.,

                                                           PSAC MERGER SUB LTD.

                                                                      and
                                           FF INTELLIGENT MOBILITY GLOBAL HOLDINGS LTD.




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         319/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 321 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1517
                       Table of Contents
                                                               TABLE OF CONTENTS

                                                                                                      Page
                       ARTICLE I CERTAIN DEFINITIONS                                                  A-2


                         1.01    Definitions                                                          A-2
                         1.02    Construction                                                        A-13
                         1.03    Knowledge                                                           A-13
                         1.04    Equitable Adjustments                                               A-13


                       ARTICLE II THE MERGER; CLOSING                                                A-14


                         2.01    Merger                                                              A-14
                         2.02    Effects of the Merger                                               A-14
                         2.03    Closing; Effective Time                                             A-14
                         2.04    Directors and Officers of the Surviving Company                     A-14


                       ARTICLE III EFFECTS OF THE MERGER; EARNOUT                                    A-14


                         3.01    Conversion of Company Shares; Effects of the Merger                 A-14
                         3.02    Company Shareholders’ Rights Upon the Merger                        A-15
                         3.03    Delivery of Per Share Merger Closing Consideration                  A-15
                         3.04    Lost Certificate                                                    A-15
                         3.05    Treatment of Outstanding Company Options and Company Warrant        A-15
                         3.06    Company Converting Debt                                             A-16
                         3.07    Earnout                                                             A-16
                         3.08    Support Agreements                                                  A-17
                         3.09    Appraisal Rights                                                    A-18
                         3.10    Withholding                                                         A-18
                         3.11    Payment of Expenses and Indebtedness                                A-18
                         3.12    Company Closing Statement                                           A-19
                         3.13    Acquiror Closing Statement                                          A-19
                         3.14    No Liability                                                        A-20


                       ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY                      A-20


                         4.01    Corporate Organization of the Company                               A-20
                         4.02    Subsidiaries                                                        A-20
                         4.03    Due Authorization; Board Approval; Vote Required                    A-21
                         4.04    No Conflict                                                         A-21
                         4.05    Governmental Authorities; Consents                                  A-22
                         4.06    Capitalization                                                      A-22
                         4.07    Financial Statements                                                A-23
                         4.08    Undisclosed Liabilities                                             A-23
                         4.09    Litigation and Proceedings                                          A-23
                         4.10    Compliance with Laws                                                A-24
                         4.11    Intellectual Property                                               A-24
                         4.12    Contracts; No Defaults                                              A-26
                         4.13    Company Benefit Plans                                               A-27
                         4.14    Labor Matters                                                       A-29
                         4.15    Taxes                                                               A-30
                         4.16    Brokers’ Fees                                                       A-32
                         4.17    Insurance                                                           A-32


https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         320/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 322 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1518
                                                                   A-i




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         321/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 323 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1519
                       Table of Contents

                                                                                                                  Page
                         4.18    Real Property; Assets                                                            A-32
                         4.19    Environmental Matters                                                            A-33
                         4.20    Absence of Changes                                                               A-34
                         4.21    Affiliate Agreements                                                             A-34
                         4.22    Internal Controls                                                                A-34
                         4.23    Permits                                                                          A-35
                         4.24    Top Suppliers                                                                    A-35
                         4.25    Vehicle Certification                                                            A-35
                         4.26    Proxy Statement/Prospectus                                                       A-35
                         4.27    No Additional Representations and Warranties                                     A-35


                       ARTICLE V REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB                        A-36


                         5.01    Corporate Organization                                                           A-36
                         5.02    Due Authorization                                                                A-36
                         5.03    No Conflict                                                                      A-37
                         5.04    Litigation and Proceedings                                                       A-37
                         5.05    Governmental Authorities; Consents                                               A-37
                         5.06    Financial Ability; Trust Account                                                 A-37
                         5.07    Brokers’ Fees                                                                    A-38
                         5.08    SEC Reports; Financial Statements; Sarbanes-Oxley Act; Undisclosed Liabilities   A-38
                         5.09    Business Activities; Absence of Changes                                          A-39
                         5.10    Form S-4 and Proxy Statement/Prospectus                                          A-40
                         5.11    No Outside Reliance                                                              A-40
                         5.12    Tax Matters                                                                      A-40
                         5.13    Capitalization                                                                   A-42
                         5.14    Nasdaq Stock Market Quotation                                                    A-42


                       ARTICLE VI COVENANTS OF THE COMPANY                                                        A-43


                         6.01    Conduct of Business                                                              A-43
                         6.02    Inspection                                                                       A-45
                         6.03    HSR Act and Regulatory Approvals                                                 A-45
                         6.04    No Acquiror Common Stock Transactions                                            A-45
                         6.05    No Claim Against the Trust Account                                               A-45
                         6.06    Proxy Solicitation; Other Actions                                                A-46
                         6.07    FF Global Partners Matters
                         6.08    Foreign Persons


                       ARTICLE VII COVENANTS OF ACQUIROR AND MERGER SUB                                           A-47


                         7.01    HSR Act and Regulatory Approvals                                                 A-47
                         7.02    Indemnification and Insurance                                                    A-47
                         7.03    Conduct of Acquiror During the Interim Period                                    A-48
                         7.04    Trust Account and Other Closing Payments                                         A-49
                         7.05    Director and Officer Appointments                                                A-49
                         7.06    Inspection                                                                       A-50
                         7.07    Stock Exchange Listing                                                           A-50

                                                                           A-ii




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         322/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 324 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1520
                       Table of Contents

                                                                                                                   Page
                         7.08    Acquiror Public Filings                                                           A-50
                         7.09    Incentive Equity Plan                                                             A-50
                         7.10    Amendments to Acquiror Organizational Documents                                   A-50
                         7.11    Section 16 Matters                                                                A-50


                       ARTICLE VIII JOINT COVENANTS                                                                A-51


                         8.01    Support of Transaction                                                            A-51
                         8.02    Preparation of Form S-4 & Proxy Statement/Prospectus; Acquiror Meeting; Company
                                 Shareholders’ Approval                                                            A-51
                         8.03    Company Exclusivity                                                               A-52
                         8.04    Acquiror Exclusivity                                                              A-53
                         8.05    Tax Matters                                                                       A-54
                         8.06    Confidentiality; Publicity                                                        A-54
                         8.07    Post-Closing Cooperation; Further Assurances                                      A-54
                         8.08    PIPE Investment                                                                   A-54


                       ARTICLE IX CONDITIONS TO OBLIGATIONS                                                        A-55


                         9.01    Conditions to Obligations of All Parties                                          A-55
                         9.02    Additional Conditions to Obligations of Acquiror and Merger Sub                   A-55
                         9.03    Additional Conditions to the Obligations of the Company                           A-56


                       ARTICLE X TERMINATION/EFFECTIVENESS                                                         A-57


                         10.01   Termination                                                                       A-57
                         10.02   Effect of Termination                                                             A-57


                       ARTICLE XI MISCELLANEOUS                                                                    A-58


                         11.01   Waiver                                                                            A-58
                         11.02   Notices                                                                           A-58
                         11.03   Assignment                                                                        A-59
                         11.04   Rights of Third Parties                                                           A-59
                         11.05   Expenses                                                                          A-59
                         11.06   Governing Law                                                                     A-59
                         11.07   Captions; Counterparts                                                            A-59
                         11.08   Schedules and Exhibits                                                            A-59
                         11.09   Entire Agreement                                                                  A-59
                         11.10   Amendments                                                                        A-60
                         11.11   Publicity                                                                         A-60
                         11.12   Severability                                                                      A-60
                         11.13   Jurisdiction; WAIVER OF TRIAL BY JURY                                             A-60
                         11.14   Enforcement                                                                       A-60
                         11.15   Non-Recourse                                                                      A-61
                         11.16   Nonsurvival of Representations, Warranties and Covenants                          A-61
                         11.17   Acknowledgements                                                                  A-61

                                                                            A-iii




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                          323/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 325 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1521
                       Table of Contents
                       EXHIBITS

                       Exhibit A    — Form of Registration Rights Agreement
                       Exhibit B    — Form of Shareholder Agreement
                       Exhibit C    — Form of PIPE Subscription Agreement
                       Exhibit D    — Form of Plan of Merger
                       Exhibit E    — Form of Amended and Restated Articles of Association of the Company
                       Exhibit F    — Form of Company Share Letter of Transmittal
                       Exhibit G    — Form of Lock-up Agreement (Company Shareholders, Vendor Trust, Additional Bridge
                                      Lenders, and Warrantholders)
                       Exhibit H    — Form of Converting Debt Letter of Transmittal
                       Exhibit I    — Form of Shareholder Support Agreement
                       Exhibit J    — Form of Sponsor Support Agreement
                       Exhibit K    — LTIP Terms
                       Exhibit L-1 — Form of Acquiror Second A&R Certificate of Incorporation
                       Exhibit L-2 — Form of Acquiror A&R Bylaws
                       Exhibit M    — Form of Lock-up Agreement (Sponsor)

                                                                        A-iv




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         324/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 326 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1522
                       Table of Contents

                                                        AGREEMENT AND PLAN OF MERGER
                                   This Agreement and Plan of Merger (this “Agreement”), dated as of January 27, 2021, is entered
                       into by and among Property Solutions Acquisition Corp., a Delaware corporation (“Acquiror”), PSAC Merger
                       Sub Ltd., an exempted company with limited liability incorporated under the laws of the Cayman Islands
                       (“Merger Sub”), and FF Intelligent Mobility Global Holdings Ltd., an exempted company with limited liability
                       incorporated under the laws of the Cayman Islands (the “Company”). Except as otherwise indicated, capitalized
                       terms used but not defined herein shall have the meanings set forth in Article I of this Agreement.

                                                                        RECITALS

                                   WHEREAS, Acquiror is a blank check company incorporated to acquire one or more operating
                       businesses through a Business Combination;

                                  WHEREAS, Merger Sub is a newly-formed, wholly-owned, direct Subsidiary of Acquiror and was
                       formed solely for purposes of the Merger;
                                   WHEREAS, subject to the terms and conditions hereof, at the Closing, Merger Sub will merge with
                       and into the Company pursuant to the Merger, with the Company surviving as the Surviving Company and a
                       wholly-owned Subsidiary of Acquiror;

                                  WHEREAS, in connection with the Transactions, Acquiror, certain holders of Acquiror Common
                       Stock and Acquiror Warrants and certain Company Shareholders are to enter into the Registration Rights
                       Agreement at the Closing in the form attached hereto as Exhibit A (the “Registration Rights Agreement”);

                                 WHEREAS, in connection with the Transactions, Acquiror and FF Top Holding Limited, a business
                       company established under the laws of the British Virgin Islands (“FF Top”), are to enter into the Shareholder
                       Agreement at the Closing in the form attached hereto as Exhibit B (the “Shareholder Agreement”);
                                  WHEREAS, the respective boards of directors of each of Acquiror, Merger Sub and the Company
                       have each approved and declared advisable the Transactions upon the terms and subject to the conditions of this
                       Agreement and in accordance with, as applicable, the Delaware General Corporation Law (the “DGCL”) and/or
                       the Companies Act (As Revised) of the Cayman Islands (the “Companies Act”);

                                   WHEREAS, Acquiror, concurrently with the execution and delivery of this Agreement, is entering
                       into subscription agreements in substantially the form attached hereto as Exhibit C with certain investors
                       pursuant to which such investors, upon the terms and subject to the conditions set forth therein, have agreed to
                       purchase shares of Acquiror Pre-Transaction Common Stock at a purchase price of $10.00 per share in a private
                       placement or placements to be consummated concurrently with the consummation of the transactions
                       contemplated hereby;

                                   WHEREAS, in furtherance of the Transactions, Acquiror shall provide an opportunity to its
                       stockholders to have their Acquiror Pre-Transaction Common Stock redeemed for the consideration, and on the
                       terms and subject to the conditions and limitations, set forth in this Agreement, the Acquiror Organizational
                       Documents, the Trust Agreement and the Proxy Statement/Prospectus in conjunction with, inter alia, obtaining
                       approval from the stockholders of Acquiror for the Business Combination (the “Offer”); and
                                    WHEREAS, each of the parties hereto intends that, for U.S. federal income tax purposes, (i) this
                       Agreement is intended to constitute, and is hereby adopted as, a “plan of reorganization” within the meaning of
                       Section 368 of the U.S. Internal Revenue Code, as amended (the “Code”), and Treasury Regulations
                       promulgated thereunder and (ii) the Merger shall qualify as a “reorganization” within the meaning of
                       Section 368(a) of the Code to which each of Acquiror, Merger Sub and the Company are to be parties under
                       Section 368(b) of the Code and the Treasury Regulations promulgated thereunder (clauses (i) and (ii),
                       collectively, the “Intended Tax Treatment”).

                                   NOW, THEREFORE, in consideration of the foregoing and the respective representations,
                       warranties, covenants and agreements set forth in this Agreement, and intending to be legally bound hereby,
                       Acquiror, Merger Sub and the Company agree as follows:

                                                                             A-1




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          325/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 327 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1523
                       Table of Contents

                                                                       ARTICLE I
                                                                  CERTAIN DEFINITIONS
                             1.01 Definitions. As used herein, the following terms shall have the following meanings:

                                   “Acquiror” has the meaning specified in the preamble hereto.

                                   “Acquiror A&R Bylaws” has the meaning specified in Section 7.10.
                                   “Acquiror Board” means the board of directors of Acquiror.

                                   “Acquiror Board Recommendation” has the meaning specified in Section 5.02.

                                    “Acquiror Class A Common Stock” means Acquiror’s Class A Common Stock, par value $0.0001
                       per share, as defined in the Acquiror Second A&R Certificate of Incorporation on the Closing Date following
                       the filing thereof.
                                    “Acquiror Class B Common Stock” means Acquiror’s Class B Common Stock, par value $0.0001
                       per share, as defined in the Acquiror Second A&R Certificate of Incorporation on the Closing Date following
                       the filing thereof.

                                   “Acquiror Closing Statement” has the meaning set forth in Section 3.13.

                                  “Acquiror Common Stock” means, collectively, the Acquiror Class A Common Stock and the
                       Acquiror Class B Common Stock.
                                   “Acquiror Common Stock VWAP” means, as of any date, the dollar volume-weighted average price
                       for the Acquiror Common Stock on the Nasdaq during the period beginning at 9:30 a.m., New York time, and
                       ending at 4:00 p.m., New York time, as reported by Bloomberg through its “HP” function (set to weighted
                       average), or if not available on Bloomberg, as reported by Morningstar.

                                   “Acquiror Cure Period” has the meaning specified in Section 10.01(c).

                                     “Acquiror Intervening Event” means any Effect that (a) is unknown (or, if known, the magnitude or
                       probability of consequences of which are not reasonably foreseeable) by the Acquiror Board as of the date of
                       this Agreement and (b) which Effect becomes known to or by the Acquiror Board prior to obtaining the
                       Acquiror Stockholder Approval; provided, however, that in no event would any of the following (or the effect
                       of any of the following), alone or in combination, be deemed to constitute, or be taken into account in
                       determining whether there has been or will be, an “Acquiror Intervening Event”: (i) any Effect relating to the
                       Company that would not reasonably be expected to have a material and adverse effect on the business, assets,
                       liabilities or operations of the Company and its Subsidiaries, taken as a whole; (ii) any Effect related to meeting,
                       failing to meet or exceeding projections of the Company and its Subsidiaries; (iii) any actions taken pursuant to
                       this Agreement; and (iv) any changes in the price of Acquiror Pre-Transaction Common Stock.
                                  “Acquiror Meeting” means the annual general meeting or special meeting of the Acquiror
                       Stockholders to be held for the purpose of approving the Proposals.

                                   “Acquiror Organizational Documents” means Acquiror’s amended and restated certificate of
                       incorporation and bylaws as in effect on the date of this Agreement.

                                   “Acquiror Pre-Transaction Common Stock” means the Common Stock, par value $0.0001 per share,
                       of Acquiror, as such class of Common Stock exists as of the date of this Agreement.
                                   “Acquiror Representations” means the representations and warranties of Acquiror and Merger Sub
                       expressly and specifically set forth in Article V of this Agreement, as qualified by the Schedules. For the
                       avoidance of doubt, the Acquiror Representations are solely made by Acquiror and Merger Sub.

                                   “Acquiror Second A&R Certificate of Incorporation” has the meaning specified in Section 7.10.
                                   “Acquiror Stockholder” means a holder of Acquiror Pre-Transaction Common Stock.

                                                                               A-2




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              326/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 328 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1524
                       Table of Contents
                                   “Acquiror Stockholder Approval” has the meaning specified in Section 5.02(b).

                                  “Acquiror Unit” means the units issued by Acquiror, each consisting of one share of Acquiror Pre-
                       Transaction Common Stock and one Acquiror Warrant.

                                  “Acquiror Warrant” means a warrant entitling the holder to purchase one share of Acquiror Pre-
                       Transaction Common Stock per warrant, issued pursuant to the terms of the Acquiror Warrant Agreement.
                                   “Acquiror Warrant Agreement” means that certain Acquiror Warrant Agreement, dated as of July
                       21, 2020, between Acquiror and the Trustee.

                                  “Acquisition Proposal” shall mean any inquiry, proposal or offer from any person or group (other
                       than Acquiror) relating to an Acquisition Transaction.

                                   “Acquisition Transaction” means (a) any purchase of the Company’s equity securities or assets or
                       the issuance and sale of any securities of, or membership interests in, the Company or any of its Subsidiaries
                       (other than any purchases of equity securities by the Company from employees of the Company or its
                       Subsidiaries), in each case, comprising more than fifteen percent (15%) of the equity securities or assets of the
                       Company or (b) any merger involving the Company or any of its Subsidiaries; provided, however, that any such
                       transaction exclusively among the Company and its wholly-owned Subsidiaries shall not be deemed to be an
                       Acquisition Transaction.
                                     “Action” means any claim, action, suit, assessment, arbitration, proceeding or investigation, in each
                       case, that is by or before any Governmental Authority or arbitrator.

                                   “Additional Bridge Loan” means any additional bridge loans obtained by the Company and/or its
                       Subsidiaries after December 31, 2020 and prior to the Closing in an amount not to exceed $100,000,000 (or a
                       greater amount to the extent such amount in excess of $100,000,000 is utilized to pay off Indebtedness of the
                       Company and/or its Subsidiaries (such greater amount, the “Excess Bridge Loan Amount”)).

                                    “Affiliate” means, with respect to any specified Person, any Person that, directly or indirectly,
                       controls, is controlled by or is under common control with such specified Person, through one or more
                       intermediaries or otherwise. For purposes of this definition, “control” (including with correlative meanings, the
                       terms “controlling,” “controlled by” and “under common control with”), as applied to any Person, means the
                       possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of
                       such Person, whether through the ownership of voting securities, by contract or otherwise.
                                   “Affiliate Agreement” has the meaning specified in Section 4.21.

                                   “Aggregate Bonus Amount” has the meaning specified in Section 4.13(n).

                                   “Agreement” has the meaning specified in the preamble hereto.
                                   “Allocation Schedule” has the meaning specified in Schedule 4.06(f).

                                     “Anti-Corruption Laws” means any applicable Laws relating to anti-bribery or anti-corruption
                       (governmental or commercial), including Laws that prohibit the corrupt payment, offer, promise, or
                       authorization of the payment or transfer of anything of value (including gifts or entertainment), directly or
                       indirectly, to any representative of a foreign Governmental Authority or commercial entity to obtain a business
                       advantage, including the U.S. Foreign Corrupt Practices Act, the U.K. Bribery Act of 2010 and all national and
                       international Laws enacted to implement the OECD Convention on Combating Bribery of Foreign Officials in
                       International Business Transactions.

                                   “Appraisal Statute” means Section 238 of the Companies Act.
                                   “Audited Financial Statements” has the meaning specified in Section 4.07.

                                    “Available Closing Date Cash” means, as of immediately prior to the Closing, an aggregate amount
                       equal to the result of (without duplication) (a) all cash and cash equivalents of Acquiror and its Subsidiaries,
                       including the cash available to be released from the Trust Account and the aggregate net proceeds of all PIPE
                       Investments (if any), minus (b) the aggregate amount of all redemptions of Acquiror Pre-Transaction Common
                       Stock by any Redeeming Stockholders, minus (c) all cash and cash equivalents of Acquiror received from the
                       Persons set forth on Schedule 1.01.

                                                                              A-3




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             327/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 329 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1525
                       Table of Contents
                                 “Business Combination” has the meaning ascribed to such term in the Acquiror Organizational
                       Documents.

                                   “Business Combination Proposal” has the meaning set forth in Section 8.04(a).

                                  “Business Day” means a day other than a Saturday, Sunday or other day on which commercial
                       banks in New York, New York, Los Angeles, California or the Cayman Islands are authorized or required by
                       Law to close.
                                   “Change in Acquiror Board Recommendation” has the meaning specified in Section 8.04(b).

                                    “Change in Control” means the occurrence of the following event: (i) a merger, consolidation,
                       reorganization or similar business combination transaction involving Acquiror and, immediately after the
                       consummation of such transaction or series of transactions, the voting securities of Acquiror immediately prior
                       to such transaction or series of transactions do not continue to represent or are not converted into more than fifty
                       percent (50%) of the combined voting power of the then outstanding voting securities of the Person resulting
                       from such transaction or series of transactions or, if the surviving company is a Subsidiary, the ultimate parent
                       thereof; or (ii) the sale, lease or other disposition, directly or indirectly, by Acquiror of all or substantially all of
                       the assets of Acquiror and its Subsidiaries, taken as a whole, other than such sale or other disposition by
                       Acquiror of all or substantially all of the assets of Acquiror and its Subsidiaries, taken as a whole, to an entity at
                       least a majority of the combined voting power of the voting securities of which are directly or indirectly owned
                       by stockholders of Acquiror.

                                    “Change in Control Consideration” means the amount per share of Acquiror Common Stock to be
                       received by a holder of Acquiror Common Stock in connection with a Change in Control, with any non-cash
                       consideration valued as determined by the value ascribed to such consideration by the parties to such
                       transaction.
                                   “Claim” means any demand, claim, action, legal, judicial or administrative proceeding (whether at
                       law or in equity) or arbitration.

                                   “Class A Ordinary Shares” has the meaning specified in the Company Articles.

                                   “Class A-1 Preferred Shares” has the meaning specified in the Company Articles.
                                   “Class A-2 Preferred Shares” has the meaning specified in the Company Articles.

                                   “Class A-3 Preferred Shares” has the meaning specified in the Company Articles.

                                   “Class B Ordinary Shares” has the meaning specified in the Company Articles.
                                   “Class B Preferred Shares” has the meaning specified in the Company Articles.

                                   “Closing” has the meaning specified in Section 2.03.

                                   “Closing Date” has the meaning specified in Section 2.03.
                                   “Closing Date Cash” has the meaning specified in Section 3.12(a).

                                   “Closing Date Company Certificate” has the meaning specified in Section 3.12(a).
                                   “Closing Date Indebtedness” has the meaning specified in Section 3.12(a).

                                   “Code” has the meaning specified in the Recitals hereto.

                                   “Commercial Contract” has the meaning specified in Section 4.15(l).
                                   “Companies Act” has the meaning specified in the Recitals hereto.

                                   “Company” has the meaning specified in the preamble hereto.

                                  “Company Articles” means that certain Seventh Amended and Restated Articles of Association of
                       the Company, dated January 27, 2021, as may be amended, amended and restated or supplemented in
                       accordance with the terms hereof.
                                   “Company Benefit Plan” has the meaning specified in Section 4.13(a).

                                                                                 A-4




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                   328/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 330 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1526
                       Table of Contents
                                   “Company Board” means the Board of Directors of the Company.

                                   “Company Board Recommendation” has the meaning specified in Section 4.03(b).

                                   “Company Cash” means the aggregate amount of all cash and cash equivalents of the Company and
                       its Subsidiaries determined on a consolidated basis in accordance with GAAP, plus (i) uncleared checks, other
                       wire transfers and drafts received, deposited or available for deposit for the account of the Company and its
                       Subsidiaries determined on a consolidated basis in accordance with GAAP, less (ii) an amount of cash of the
                       Company and its Subsidiaries necessary to cover all outstanding checks, wire transfers and drafts determined on
                       a consolidated basis in accordance with GAAP, less (iii) any cash to the extent prohibited from being transferred
                       by applicable Law or Contract.
                                   “Company Certificate” has the meaning specified in Section 3.03(a).

                                    “Company Converting Debt” means all of the issued and outstanding Indebtedness of the Company
                       or any of its Subsidiaries set forth on the Allocation Schedule (subject to update pursuant to Section 3.12(a)
                       including to account for any interest accrued thereon between the date of this Agreement and the Closing Date)
                       under the column “Company Converting Debt”, which such Indebtedness will be converted into the right to
                       receive the Per Share Merger Closing Consideration pursuant to Section 3.06.

                                   “Company Converting Debt Conversion Shares” means, with respect to each Company Converting
                       Debtholder, the total indicative number and class of Company Shares set forth opposite such Company
                       Converting Debtholder’s name in the column “Company Converting Debt Conversion Shares” on the
                       Allocation Schedule.
                                   “Company Converting Debtholders” means the holders of the Company Converting Debt.

                                   “Company Cure Period” has the meaning specified in Section 10.01(b).

                                   “Company Option” means an option to purchase Class A Ordinary Shares.
                                    “Company Option Plans” means the Smart King Ltd. Equity Incentive Plan, the Smart King Ltd.
                       Special Talent Incentive Plan and any other plan pursuant to which Company Options have or may be granted
                       prior to the Closing Date.

                                   “Company Outstanding Shares” means the total number of Company Shares outstanding as of
                       immediately prior to the Effective Time, expressed on a fully-diluted basis, and including, without limitation or
                       duplication, the number of Company Shares subject to unexpired, issued and outstanding Company Options and
                       the Company Warrant (in each case only to the extent vested and assuming exercise on a cashless basis as of the
                       Effective Time) and the number of Company Shares issued or deemed issued to holders of Pre-A Convertible
                       Debt prior to the Merger in connection with the conversion of such Pre-A Convertible Debt. For the avoidance
                       of doubt, “Company Outstanding Shares” does not include the Company Converting Debt Conversion Shares.

                                   “Company Representations” means the representations and warranties of the Company expressly
                       and specifically set forth in Article IV of this Agreement, as qualified by the Schedules. For the avoidance of
                       doubt, the Company Representations are solely made by the Company.
                                   “Company Share Letter of Transmittal” has the meaning specified in Section 3.03(a).

                                   “Company Shareholder” means, except as set forth below, a holder of Company Shares. For
                       avoidance of doubt, no Company Converting Debtholder shall be considered a Company Shareholder except to
                       the extent such Person holds Company Shares. For purposes of Section 3.07, Company Shareholders do not
                       include holders of the Company Converting Debt Conversion Shares, the Class A-1 Preferred Shares, the
                       Class A-2 Preferred Shares, or the Class A-3 Preferred Shares.

                                   “Company Shareholder Approval” has the meaning specified in Section 4.03(a).
                                   “Company Shares” means, collectively, the Class A Ordinary Shares, the Class B Ordinary Shares,
                       the Class A-1 Preferred Shares, the Class A-2 Preferred Shares, the Class A-3 Preferred Shares, the Class B
                       Preferred Shares and the Redeemable Preferred Shares.

                                                                              A-5




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           329/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 331 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1527
                       Table of Contents
                                   “Company Warrants” means the (i) Common Stock Purchase Warrant, issued on September 9, 2020
                       by the Company to FF Ventures SPV IX LLC; (ii) Common Stock Purchase Warrant, issued on January 13,
                       2021 by the Company to FF Ventures SPV IX LLC; (iii) Common Stock Purchase Warrant, issued on January
                       22, 2021 by the Company to FF Ventures SPV IX LLC; and (iv) Common Stock Purchase Warrant, issued on
                       January 26, 2021 by the Company to FF Ventures SPV IX LLC (which for the avoidance of doubt is not a
                       Company Option).

                                   “Confidentiality Agreement” has the meaning specified in Section 11.09.

                                   “Contracts” means any legally binding contracts, agreements, subcontracts, leases and purchase
                       orders.
                                   “COVID-19 Measures” has the meaning specified in Section 4.14(e).

                                   “Debtholder Support Agreements” has the meaning specified in Section 3.08(b).

                                   “DGCL” has the meaning specified in the Recitals hereto.
                                   “Director Election Proposal” has the meaning specified in Section 8.02(c).

                                   “Dissenting Shares” means Company Shares held as of the Effective Time by a holder who has
                       given written notice of its decision to dissent in respect of the Merger and with respect to which appraisal shall
                       have been duly demanded and perfected in accordance with Section 238 of the Companies Act and not
                       effectively withdrawn or forfeited prior to the Effective Time.

                                   “Earnout Period” has the meaning specified in Section 3.07(a).
                                   “Earnout Shares” has the meaning specified in Section 3.07(a).

                                   “Effect” means any change, effect, event, fact, development, occurrence or circumstance.

                                   “Effective Time” has the meaning specified in Section 2.03.
                                    “Environmental Laws” means any Laws relating to pollution or protection or preservation of the
                       environment (including endangered or threatened species and other natural resources) or occupational health or
                       safety, including those related to the use, storage, generation, handling, transportation, treatment, disposal,
                       Release or threatened Release of, or exposure to, Hazardous Materials.

                                   “Environmental Permits” means all Permits required under any Environmental Law.

                                   “ERISA” has the meaning specified in Section 4.13(a).
                                   “ERISA Affiliate” has the meaning specified in Section 4.13(a).

                                   “Exchange Act” means the Securities Exchange Act of 1934, as amended.
                                  “Exchange Ratio” means the quotient of (a) the Merger Closing Consideration divided by (b) the
                       sum of the Company Outstanding Shares and the Company Converting Debt Conversion Shares.

                                   “Exchanged Option” has the meaning specified in Section 3.05.

                                   “Exchanged Warrant” has the meaning specified in Section 3.05.
                                    “Export Control Laws” means (a) all applicable trade, export control, import, and antiboycott laws
                       and regulations imposed, administered, or enforced by the U.S. government, including the Arms Export Control
                       Act (22 U.S.C. § 2778), the International Emergency Economic Powers Act (50 U.S.C. §§ 1701–1706),
                       Section 999 of the Internal Revenue Code, Title 19 of the U.S. Code, the International Traffic in Arms
                       Regulations (22 C.F.R. Parts 120-130), the Export Administration Regulations (15 C.F.R. Parts 730-774), the
                       Export Control Reform Act of 2018 (50 U.S.C. §§ 4801-4852), the U.S. customs regulations at 19 C.F.R.
                       Chapter 1, and the Foreign Trade Regulations (15 C.F.R. Part 30) and (b) all applicable trade, export control,
                       import, and antiboycott laws and regulations imposed, administered or enforced by any other country, except to
                       the extent inconsistent with U.S. law.

                                                                              A-6




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            330/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 332 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1528
                       Table of Contents
                                   “Financial Derivative/Hedging Arrangement” means any transaction (including an agreement with
                       respect thereto) which is a rate swap transaction, basis swap, forward rate transaction, commodity swap,
                       commodity option, equity or equity index swap, equity or equity index option, bond option, interest rate option,
                       foreign exchange transaction, cap transaction, floor transaction, collar transaction, currency swap transaction,
                       cross-currency rate swap transaction, currency option or any combination of the foregoing transactions.

                                   “Financial Statements” has the meaning specified in Section 4.07.

                                   “Foreign Subsidiary” has the meaning specified in Section 4.15(n).
                                   “Form S-4” means the registration statement on Form S-4 of Acquiror with respect to registration of
                       the shares of Acquiror Common Stock, the Exchanged Options and the Exchanged Warrants to be issued in
                       connection with the Merger.

                                    “Fraud” means, with respect to the Company, Acquiror or Merger Sub, an actual and intentional
                       fraud solely and exclusively with respect to the making of the representations and warranties pursuant to
                       Article IV or Article V (as applicable); provided, that such actual and intentional fraud of the Company,
                       Acquiror or Merger Sub shall only be deemed to exist if any of the individuals identified in Section 1.03 (as
                       applicable) had actual knowledge that any of the representations or warranties made by the Company, Acquiror
                       or Merger Sub pursuant to, in the case of the Company, Article IV (as qualified by the Schedules) or the
                       certificate delivered pursuant to Section 9.02(c), or in the case of Acquiror or Merger Sub, Article V (as
                       qualified by the Schedules) or the certificate delivered pursuant to Section 9.03(i), were actually breached when
                       made, with the intention that the other party to this Agreement rely thereon to its detriment.

                                   “GAAP” means United States generally accepted accounting principles, consistently applied.
                                  “Governmental Authority” means any federal, state, provincial, municipal, local or foreign
                       government, governmental authority, regulatory or administrative agency, governmental commission,
                       department, board, bureau, agency or instrumentality, court or tribunal.

                                  “Governmental Order” means any order, judgment, injunction, decree, writ, stipulation,
                       determination or award, in each case, entered by or with any Governmental Authority.

                                   “Hazardous Material” means material, substance or waste that is listed, regulated or otherwise
                       defined as “hazardous,” “toxic,” or “radioactive,” or as a “pollutant” or “contaminant” (or words of similar
                       intent or meaning), under applicable Environmental Law, including petroleum, petroleum by-products, asbestos
                       or asbestos-containing material, polychlorinated biphenyls, per- or polyfluoroalkyl substances or pesticides.
                                   “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the
                       rules and regulations promulgated thereunder.

                                    “Indebtedness” means, with respect to any Person, without duplication, any obligations (whether or
                       not contingent) consisting of (a) the outstanding principal amount of and accrued and unpaid interest on, and
                       other payment obligations for, borrowed money, or payment obligations issued or incurred in substitution or
                       exchange for payment obligations for borrowed money, (b) the principal component of all obligations to pay the
                       deferred purchase price for property or services which have been delivered or performed, including “earnout”
                       payments, (c) payment obligations evidenced by any promissory note, bond, debenture, mortgage or other debt
                       instrument or debt security, (d) commitments or obligations by which such Person assures a creditor against
                       loss, including reimbursement obligations with respect to letters of credit (to the extent drawn), bankers’
                       acceptance or similar facilities, (e) the principal and interest components of capitalized lease obligations under
                       GAAP, (f) obligations under any Financial Derivative/Hedging Arrangement, (g) guarantees, make-whole
                       agreements, hold harmless agreements or other similar arrangements with respect to any amounts of a type
                       described in clauses (a) through (f) above and (h) with respect to each of the foregoing, any unpaid interest,
                       breakage costs, prepayment or redemption penalties or premiums, or other unpaid fees or obligations; provided,
                       however, that Indebtedness shall include the Company Converting Debt and shall not include (A) solely for
                       purposes of the definition of Merger Closing Consideration and Section 3.12, any interest accrued after
                       December 31, 2020, (B) accounts payable to trade creditors and accrued expenses arising in the ordinary course
                       of business consistent with past practice or (C) any obligations from the Company to one of its wholly-owned
                       Subsidiaries.

                                                                              A-7




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            331/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 333 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1529
                       Table of Contents
                                   “Information or Document Request” means any request or demand for the production, delivery or
                       disclosure of documents or other evidence, or any request or demand for the production of witnesses for
                       interviews or depositions or other oral or written testimony, by any Regulatory Consent Authority relating to the
                       transactions contemplated hereby or by any third party challenging the transactions contemplated hereby,
                       including any so called “second request” for additional information or documentary material or any civil
                       investigative demand made or issued by the Antitrust Division of the United States Department of Justice or the
                       United States Federal Trade Commission or any subpoena, interrogatory or deposition.

                                   “Intellectual Property” means all intellectual property and rights thereto created, arising, or
                       protected under applicable Law, including all (a) patents and patent applications, (b) trademarks, service marks
                       and trade names, (c) copyrights, (d) internet domain names and (e) trade secrets.

                                   “Intended Tax Treatment” has the meaning specified in the Recitals hereto.
                                   “Interim Period” has the meaning specified in Section 6.01.

                                   “Latest Balance Sheet Date” has the meaning specified in Section 4.07.

                                  “Law” means any statute, law, act, ordinance, rule, regulation or Governmental Order, in each case,
                       of any Governmental Authority.
                                  “Leased Real Property” means all leasehold or subleasehold estates and other rights to use or
                       occupy any land, buildings, structures, improvements, fixtures or other interest in real property held by the
                       Company or any of its Subsidiaries.

                                    “Lien” means any mortgage, deed of trust, pledge, hypothecation, encumbrance, security interest,
                       license or other lien of any kind.

                                   “LTIP” has the meaning specified in Section 7.09.
                                     “Material Adverse Effect” means, with respect to the Company, any change, effect, circumstance or
                       condition that has had or could reasonably be expected to have a material adverse effect on (i) the business,
                       assets, liabilities, results of operations or financial condition of the Company and its Subsidiaries, taken as a
                       whole or (ii) the ability of the Company to consummate the transactions contemplated hereby in accordance
                       with the terms hereof; provided, however, that in no event would any of the following (or the effect of any of
                       the following), alone or in combination, be deemed to constitute, or be taken into account in determining
                       whether there has been or will be, a “Material Adverse Effect” under the foregoing clause (i): (a) any change in
                       applicable Laws or GAAP; (b) any change in interest rates or economic, political, business, financial,
                       commodity, currency or market conditions generally; (c) the announcement or the execution of this Agreement,
                       the pendency or consummation of the Merger or the performance of this Agreement, including the impact
                       thereof on relationships, contractual or otherwise, with customers, suppliers, licensors, distributors, partners,
                       providers and employees (provided that the exceptions in this clause (c) shall not be deemed to apply to
                       references to “Material Adverse Effect” in the representations and warranties set forth in Section 4.04 and, to
                       the extent related thereto, the condition in Section 9.02(a)); (d) any change generally affecting any of the
                       industries or markets in which the Company or its Subsidiaries operate or the economy as a whole; (e) the
                       taking of any action required or contemplated by this Agreement or with the prior written consent of Acquiror;
                       (f) any pandemic, epidemic, disease outbreak or other public health emergency (including COVID-19 or any
                       similar or related disease caused by the SARS-CoV-2 virus or any mutation or evolution thereof), any
                       earthquake, hurricane, tsunami, tornado, flood, mudslide, wild fire or other natural disaster or act of God;
                       (g) any national or international political or social conditions in countries in which, or in the proximate
                       geographic region of which, the Company or any of its Subsidiaries operates, including the engagement by the
                       United States or such other countries in hostilities or the escalation thereof, whether or not pursuant to the
                       declaration of a national emergency or war, or the occurrence or the escalation of any military or terrorist attack
                       upon the United States or such other country, or any territories, possessions or diplomatic or consular offices of
                       the United States or such other countries or upon any United States or such other country military installation,
                       equipment or personnel; or (h) any failure of the Company and its Subsidiaries, taken as a whole, to meet any
                       projections, forecasts or budgets (provided that this clause (h) shall not prevent or otherwise affect a
                       determination that any change or effect underlying such failure to meet projections or forecasts has resulted in,
                       or contributed to, or would reasonably be expected to result in or contribute to, a Material Adverse Effect (to the
                       extent such change or

                                                                              A-8




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             332/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 334 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1530
                       Table of Contents
                       effect is not otherwise excluded from this definition of Material Adverse Effect)), except in the case of clauses
                       (a), (b), (d), (f) and (g) to the extent that such change or effect has a materially disproportionate impact on the
                       Company and its Subsidiaries, taken as a whole, as compared to other industry participants.

                                   “Material Permits” has the meaning specified in Section 4.23.

                                   “Maximum Target” has the meaning specified in Section 3.07(a)(ii).
                                   “Maximum Target Shares” has the meaning specified in Section 3.07(a)(ii).

                                   “Merger” has the meaning specified in Section 2.01.

                                    “Merger Closing Consideration” means the number of shares of Acquiror Common Stock equal to
                       (i) the quotient of (A) the sum of (I) the Purchase Price, plus (II) Closing Date Cash, minus (III) the Closing
                       Date Indebtedness, plus (IV) the Company Converting Debt, plus (V) the Additional Bridge Loan (which, for
                       the avoidance of doubt, shall not include any Excess Bridge Loan Amount), divided by (B) $10.00, minus
                       (ii) the Earnout Shares.
                                   “Merger Sub” has the meaning specified in the preamble hereto.

                                   “Merger Sub Shareholder Approval” has the meaning specified in Section 5.02(a).

                                   “Minimum Target” has the meaning specified in Section 3.07(a)(i).
                                   “Minimum Target Shares” has the meaning specified in Section 3.07(a)(i).

                                   “Multiemployer Plan” has the meaning specified in Section 4.13(e).

                                   “Nasdaq” means the Nasdaq Stock Market.
                                   “Offer” has the meaning specified in the Recitals hereto.

                                    “Open Source Software” means (i) any software that is generally available to the public under
                       licenses substantially similar to those approved by the Open Source Initiative and listed at
                       http://www.opensource.org/licenses, which licenses include the GNU General Public License (GPL), the GNU
                       Library or Lesser General Public License (LGPL), the BSD License, the Mozilla Public License and the Apache
                       License, or (ii) software that is made available under any other license that requires, as a condition of use,
                       modification, conveyance and/or distribution of such software, that other software incorporated into or
                       distributed or conveyed with such software be (a) disclosed or distributed in source code form, either
                       mandatorily or upon request, (b) licensed for the purpose of making derivative works or (c) distributed at no
                       charge.

                                   “Outstanding Acquiror Expenses” has the meaning specified in Section 3.11(b).
                                   “Outstanding Company Expenses” has the meaning specified in Section 3.11(a).

                                   “Owned Software” has the meaning specified in Section 4.11(f).
                                   “Per Share Merger Closing Consideration” means the number of shares of Acquiror Common Stock
                       (in such class as set forth in the Allocation Schedule) equal to the Exchange Ratio.

                                    “Permits” means all permits, licenses, certificates of authority, authorizations, approvals,
                       registrations and other similar consents issued by or obtained from a Governmental Authority.

                                   “Permitted Liens” means (i) statutory or common law Liens of mechanics, materialmen,
                       warehousemen, landlords, carriers, repairmen or construction contractors and other similar Liens that arise in
                       the ordinary course of business and that relate to amounts not yet delinquent or that are being contested in good
                       faith through appropriate Actions, in each case, only to the extent reflected or reserved against in the unaudited
                       consolidated balance sheet of the Company and its Subsidiaries as of September 30, 2020, (ii) Liens arising
                       under original purchase price conditional sales Contracts and equipment leases with third parties entered into in
                       the ordinary course of business, (iii) Liens for Taxes not yet due and payable or which are being contested in
                       good faith through appropriate Actions and for which appropriate reserves have been established in accordance
                       with GAAP, (iv) Liens, encumbrances and restrictions on real property (including easements, defects or
                       imperfections of title, encroachments, conditions,

                                                                               A-9




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             333/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 335 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1531
                       Table of Contents
                       covenants, rights of way and similar restrictions of record) that (A) are matters of record, (B) would be
                       disclosed by a current, accurate survey or physical inspection of such real property or (C) do not materially
                       interfere with the present uses of such real property, (v) with respect to any Leased Real Property (A) the
                       interests and rights of the respective lessors under the terms of the Real Estate Lease Documents with respect
                       thereto, including any statutory landlord liens and any Lien thereon and (B) any Liens, encumbrances and
                       restrictions on real property (including easements, defects or imperfections of title, encroachments, conditions,
                       covenants, rights of way and similar restrictions of record) touching and concerning the land of which the
                       Leased Real Property is a part that do not materially interfere with the present uses of such Leased Real
                       Property, (vi) with respect to any Leased Real Property, zoning, building, entitlement and other land use and
                       environmental regulations promulgated by any Governmental Authority that are not violated by the current use
                       or occupancy of such Leased Real Property, (vii) nonexclusive licenses of Intellectual Property entered into in
                       the ordinary course of business consistent with past practice, (viii) ordinary course purchase money Liens and
                       Liens securing rental payments under operating or capital lease arrangements for amounts not yet due or
                       payable, (ix) other Liens arising in the ordinary course of business and not incurred in connection with the
                       borrowing of money and on a basis consistent with past practice in connection with workers’ compensation,
                       unemployment insurance or other types of social security and (x) Liens described on Schedule 1.01(a).

                                  “Person” means any individual, firm, corporation, partnership, limited liability company,
                       incorporated or unincorporated association, joint venture, joint stock company, governmental agency or
                       instrumentality or other entity of any kind.

                                  “PIPE Investment” means one or more equity investments in accordance with the consent
                       requirements of Section 8.08.
                                   “Plan of Merger” has the meaning specified in Section 2.03.

                                    “Pre-A Convertible Debt” means all of the issued and outstanding Indebtedness of the Company or
                       any of its Subsidiaries set forth on the Allocation Schedule under the column “Pre-A Convertible Debt,” as
                       updated pursuant to Section 3.12(a) including to account for any interest accrued thereon between the date of
                       this Agreement and the Closing Date.

                                   “Proposals” has the meaning specified in Section 8.02(c).
                                  “Proxy Statement” means the proxy statement filed by Acquiror on Schedule 14A with respect to
                       the Acquiror Meeting to approve the Proposals.

                                    “Proxy Statement/Prospectus” means the consent solicitation statement/proxy statement/prospectus
                       included in the Form S-4, including the Proxy Statement, relating to the transactions contemplated by this
                       Agreement which shall constitute (i) a proxy statement of Acquiror to be used for the Acquiror Meeting to
                       approve the Proposals (which shall also provide the Acquiror Stockholders with the opportunity to redeem their
                       shares of Acquiror Pre-Transaction Common Stock in conjunction with a stockholder vote on the Business
                       Combination), (ii) a prospectus with respect to the Acquiror Common Stock, the Exchanged Options and the
                       Exchanged Warrants to be issued in connection with the Merger, in all cases in accordance with and as required
                       by the Acquiror Organizational Documents, applicable Law and the rules and regulations of the Nasdaq and
                       (iii) a proxy statement of the Company to be used for a Company shareholder meeting to approve Requisite
                       Company Approval or a consent solicitation with respect to solicitation of the Requisite Company Approval.

                                   “Purchase Price” means $2,716,000,000.
                                   “Real Estate Lease Documents” has the meaning specified in Section 4.18(b).

                                   “Redeemable Preferred Shares” has the meaning specified in the Company Articles.

                                   “Redeeming Stockholder” means an Acquiror Stockholder who validly demands that Acquiror
                       redeem its Acquiror Pre-Transaction Common Stock for cash in connection with the transactions contemplated
                       hereby and in accordance with the Acquiror Organizational Documents.
                                   “Registered Intellectual Property” has the meaning specified in Section 4.11(a).

                                                                             A-10




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           334/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 336 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1532
                       Table of Contents
                                   “Registration Rights Agreement” has the meaning specified in the Recitals hereto.

                                    “Regulatory Consent Authorities” means the Antitrust Division of the United States Department of
                       Justice or the United States Federal Trade Commission, as applicable.

                                    “Release” means, with respect to Hazardous Materials, any release, spill, emission, leaking,
                       pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching or migration
                       into or through the indoor or outdoor environment.
                                   “Representative” means, as to any Person, any of the officers, directors, managers, employees,
                       counsel, accountants, financial advisors and consultants of such Person.

                                   “Requisite Company Approval” means the passing of a Special Resolution by the holders of the
                       Company Shares outstanding as of the record date for determining the shareholders of the Company entitled to
                       approve this Agreement and the Merger.

                                    “Sanctioned Country” means a country or territory which is itself the target of Sanctions Laws (at
                       the time of this Agreement, Cuba, Iran, North Korea, Syria and the Crimea region of Ukraine).
                                   “Sanctioned Persons” means any Person that is the target of Sanctions Laws, including (a) any
                       Person listed in any list of designated Persons maintained by the U.S. Treasury Department’s Office of Foreign
                       Assets Control or other U.S. or non-U.S. Governmental Authority under Sanctions Laws, (b) any Person
                       organized or resident in a country or territory subject to comprehensive sanctions (currently Iran, Syria, Cuba,
                       North Korea, and the Crimea region of Ukraine) or (c) any Person fifty percent (50%) or more owned or, where
                       relevant under applicable Sanctions Laws, controlled by any such Person or Persons or acting for or on behalf
                       of such Person or Persons.

                                   “Sanctions Laws” means applicable economic or financial sanctions or trade embargoes imposed,
                       administered, or enforced by the U.S. government through the U.S. Treasury Department’s Office of Foreign
                       Assets Control or the U.S. Department of State, the European Union or its Member States, or Her Majesty’s
                       Treasury of the United Kingdom.

                                  “Schedules” means the disclosure schedules to this Agreement delivered by the Company to
                       Acquiror or by Acquiror to the Company, as applicable, concurrently with execution and delivery of this
                       Agreement.
                                   “SEC” means the United States Securities and Exchange Commission.

                                  “SEC Clearance Date” means the date on which the SEC has declared the Form S-4 effective and
                       has confirmed that it has no further comments on the Proxy Statement/Prospectus.

                                   “SEC Reports” has the meaning specified in Section 5.08(a).
                                   “Securities Act” means the Securities Act of 1933, as amended.

                                   “Securities Laws” means the securities laws of any state, federal or foreign entity and the rules and
                       regulations promulgated thereunder.

                                   “Shareholder Agreement” has the meaning specified in the Recitals hereto.
                                   “Shareholder Support Agreements” has the meaning specified in Section 3.08(a).

                                   “Software” means any and all computer programs, including any and all software or firmware
                       implementation of algorithms, models and methodologies, whether in source code, object code or other form
                       and all databases associated therewith.
                                   “Special Resolution” has the meaning specified in the Company Articles.

                                   “Specified Representations” has the meaning specified in Section 9.02(a)(i).

                                   “Sponsor” means Property Solutions Acquisition Sponsor, LLC, a Delaware limited liability
                       company.

                                                                             A-11




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           335/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 337 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1533
                       Table of Contents
                                  “Sponsor Agreement” means that certain letter agreement, dated as of July 21, 2020, by and among
                       the Sponsor, Acquiror and Graubard Miller, as amended or modified from time to time.

                                   “Sponsor Support Agreement” has the meaning specified in Section 3.08(c).

                                   “Sponsor Warrant” means an Acquiror Warrant held by the Sponsor as of immediately prior to the
                       Effective Time.
                                    “Subsidiary” means, with respect to a Person, any corporation or other organization (including a
                       limited liability company or a partnership), whether incorporated or unincorporated, of which such Person
                       directly or indirectly owns or controls a majority of the securities or other interests having by their terms
                       ordinary voting power to elect a majority of the board of directors or others performing similar functions with
                       respect to such corporation or other organization or any organization of which such Person or any of its
                       Subsidiaries is, directly or indirectly, a general partner or managing member.

                                   “Supporting Debtholders” has the meaning specified in Section 3.08(b).

                                   “Supporting Shareholders” has the meaning specified in Section 3.08(a).
                                   “Surviving Company” has the meaning specified in Section 2.01.

                                   “Surviving Provisions” has the meaning specified in Section 10.02.

                                    “Tax” means any U.S. federal, national, state, provincial, territorial, local, foreign and other net
                       income tax, alternative or add-on minimum tax, franchise tax, gross income, adjusted gross income or gross
                       receipts tax, employment related tax (including employee withholding or employer payroll tax, FICA or FUTA),
                       ad valorem, transfer, franchise, license, excise, severance, stamp, occupation, premium, personal property, real
                       property, capital stock, profits, disability, registration, value added, estimated, customs duties, and sales or use
                       tax, or other tax, governmental fee or other like assessment or charge in the nature of a tax imposed by a
                       Governmental Authority whether disputed or not, together with any interest, penalty, addition to tax or
                       additional amount imposed with respect thereto by a Governmental Authority.
                                   “Tax Return” means any return, report, statement, refund, claim, declaration, information return,
                       statement, estimate or other document filed or required to be filed with respect to Taxes, including any schedule
                       or attachment thereto and including any amendments thereof.

                                   “Terminating Acquiror Breach” has the meaning specified in Section 10.01(c).

                                   “Terminating Company Breach” has the meaning specified in Section 10.01(b).
                                   “Termination Date” has the meaning specified in Section 10.01(b).

                                   “Transactions” means the transactions contemplated by this Agreement to occur at the Closing,
                       including the Merger.

                                   “Treasury Regulations” means the regulations promulgated under the Code.
                                   “Trust Account” has the meaning specified in Section 5.06(a).

                                   “Trust Agreement” has the meaning specified in Section 5.06(a).
                                   “Trustee” has the meaning specified in Section 5.06(a).

                                   “Unaudited Financial Statements” has the meaning specified in Section 4.07.

                                   “Vendor Trust” means that certain trust established pursuant to the Vendor Trust Agreement.
                                 “Vendor Trust Agreement” means that certain trust agreement, entered into as of April 29, 2019, by
                       and among Faraday&Future Inc., a California corporation, and certain affiliates of the Company and Force 10
                       Agency Services LLC, in its capacity as the trustee, as amended or amended and restated from time to time.

                                                                              A-12




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              336/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 338 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1534
                       Table of Contents
                                  “Vendor Trustee” means Force 10 Agency Services LLC, in its capacity as trustee under the Vendor
                       Trust Agreement.

                            1.02 Construction.

                                   (a) Unless the context of this Agreement otherwise requires, (i) words of any gender include each
                            other gender, (ii) words using the singular or plural number also include the plural or singular number,
                            respectively, (iii) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
                            this entire Agreement, (iv) the terms “Article”, “Section”, “Schedule”, “Exhibit” and “Annex” refer to the
                            specified Article, Section, Schedule, Exhibit or Annex of or to this Agreement unless otherwise specified,
                            (v) the word “including” shall mean “including without limitation” and (vi) the word “or” shall be
                            disjunctive but not exclusive.
                                 (b) Unless the context of this Agreement otherwise requires, references to agreements and other
                            documents shall be deemed to include all subsequent amendments and other modifications thereto.

                                  (c) Unless the context of this Agreement otherwise requires, references to statutes shall include all
                            regulations promulgated thereunder and references to statutes or regulations shall be construed as
                            including all statutory and regulatory provisions consolidating, amending or replacing the statute or
                            regulation.

                                  (d) The language used in this Agreement shall be deemed to be the language chosen by the parties
                            hereto to express their mutual intent, and no rule of strict construction shall be applied against any party.
                                  (e) Whenever this Agreement refers to a number of days, such number shall refer to calendar days
                            unless Business Days are specified. If any action is to be taken or given on or by a particular calendar day,
                            and such calendar day is not a Business Day, then such action may be deferred until the next Business
                            Day.

                                  (f) All accounting terms used herein and not expressly defined herein shall have the meanings given
                            to them under GAAP.

                                  (g) Currency amounts referenced herein are in U.S. Dollars.
                                  (h) The phrases “provided to,” “furnished to,” “made available” and phrases of similar import when
                            used herein, unless the context otherwise requires, means that a copy of the information or material
                            referred to has been provided no later than two (2) days prior to the date hereof to the party to which such
                            information or material is to be provided or furnished (i) in the virtual “data room” set up by the Company
                            in connection with this Agreement or (ii) by delivery to such party or its legal counsel via electronic mail
                            or hard copy form.

                             1.03 Knowledge. As used herein, the phrase “to the knowledge” of any Person shall mean the actual
                       knowledge, after reasonable inquiry of direct reports, of, in the case of the Company, Dr. Carsten Breitfeld,
                       Jerry Wang, Yueting Jia, Prashant Gulati and Charles Hsieh, and, in the case of Acquiror, Jordan Vogel, Aaron
                       Feldman, Stephen Vogel, D. James Carpenter, Robert S. Mancini, Philip Kassin, Wesley Sima and Andrew
                       Smith.

                             1.04 Equitable Adjustments. If, between the date of this Agreement and the Closing, the outstanding
                       shares of Acquiror Pre-Transaction Common Stock or Company Shares shall have been changed into a different
                       number of shares or a different class, by reason of any stock dividend, subdivision, reclassification,
                       recapitalization, split, combination or exchange of shares, or any similar event shall have occurred, then any
                       number, value (including dollar value) or amount contained herein that is based upon the number of shares of
                       Acquiror Pre-Transaction Common Stock or Company Shares will be appropriately adjusted to provide to the
                       Company Shareholders and the Acquiror Stockholders the same economic effect as contemplated by this
                       Agreement prior to such event; provided, however, that this Section 1.04 shall not be construed to permit
                       Acquiror, Merger Sub or the Company to take any action with respect to their respective securities that is
                       prohibited by, or requires consent pursuant to, the terms and conditions of this Agreement.

                                                                             A-13




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            337/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 339 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1535
                       Table of Contents

                                                                      ARTICLE II
                                                                 THE MERGER; CLOSING
                             2.01 Merger. Upon the terms and subject to the conditions set forth in this Agreement, at the Closing,
                       Acquiror, Merger Sub and the Company shall cause Merger Sub to be merged with and into the Company (the
                       “Merger”), with the Company continuing as the surviving company under the Companies Act (which is
                       sometimes hereinafter referred to for the periods at and after the Effective Time as the “Surviving Company”)
                       following the Merger, being a wholly-owned subsidiary of Acquiror and the separate corporate existence of
                       Merger Sub shall cease. The Merger shall be consummated in accordance with this Agreement and the
                       Companies Act.

                             2.02 Effects of the Merger. Upon the Effective Time, (i) all property and rights to which the Company and
                       Merger Sub were entitled immediately before the Effective Time will become the property and rights of the
                       Surviving Company; (ii) the Surviving Company will become subject to all criminal and civil liabilities and all
                       contracts, debts and other obligations, to which each of the Company and Merger Sub were subject immediately
                       before the Effective Time; (iii) all actions and other legal proceedings which, immediately before the Effective
                       Time, were pending by or against the Company and Merger Sub may be continued by or against the Surviving
                       Company; and (iv) the Surviving Company shall remain as an exempted company with limited liability
                       incorporated under the laws of the Cayman Islands, retain its name as “FF Intelligent Mobility Global Holdings
                       Ltd.” and retain its registered address at Walkers Corporate Limited, Cayman Corporate Centre, 27 Hospital
                       Road, George Town, Grand Cayman KY1-9008, Cayman Islands.

                              2.03 Closing; Effective Time. Subject to the terms and conditions of this Agreement, the closing of the
                       Merger (the “Closing”) shall take place electronically through the exchange of documents via e-mail or
                       facsimile on the date which is three (3) Business Days after the date on which all conditions set forth in
                       Article IX shall have been satisfied or waived (other than those conditions that by their terms are to be satisfied
                       at the Closing, but subject to the satisfaction or waiver thereof) or such other time and place as Acquiror and the
                       Company may mutually agree in writing. The date on which the Closing actually occurs is referred to in this
                       Agreement as the “Closing Date.” Subject to the satisfaction or waiver of all of the conditions set forth in
                       Article IX of this Agreement, and provided this Agreement has not theretofore been terminated pursuant to its
                       terms, on the Closing Date, Acquiror, Merger Sub and the Company shall cause the Company and Merger Sub
                       to execute and file with the Registrar of Companies of the Cayman Islands a plan of merger and related
                       documentation, as required under the Companies Act, substantially in the form attached hereto as Exhibit D
                       (with such changes as may be agreed by the Company and Acquiror) (the “Plan of Merger”). The Merger shall
                       be effective at such time and date as specified in the Plan of Merger (the “Effective Time”).
                              2.04 Directors and Officers of the Surviving Company. The officers of the Company immediately prior to
                       the Effective Time shall be the officers of the Surviving Company, and the directors of the Surviving Company
                       shall be those persons listed on Schedule 2.04, in each case, serving until the earlier of their resignation or
                       removal or until their respective successors are duly elected and qualified.

                                                                   ARTICLE III
                                                        EFFECTS OF THE MERGER; EARNOUT

                            3.01 Conversion of Company Shares; Effects of the Merger. Subject to the provisions of this Agreement
                       and upon the Effective Time:

                                   (a) Acquiror will become the sole shareholder of the Company, as the Surviving Company, and each
                             Company Share (other than any Dissenting Shares) then in issue will thereby be automatically cancelled
                             and the holder of such Company Share shall be entitled to be issued for such Company Share a number of
                             shares of Acquiror Common Stock of the class set forth on the Allocation Schedule (as updated pursuant
                             to Section 3.12(a)), fully paid and free and clear of all Liens other than restrictions under applicable
                             Securities Laws, equal to the Per Share Merger Closing Consideration, with any fraction of a share of
                             Acquiror Common Stock in respect of each holder’s aggregate Company Shares rounded down to the
                             nearest whole share of Acquiror Common Stock;
                                   (b) one ordinary share in the capital of Merger Sub shall be automatically cancelled and converted
                             into one validly issued, fully paid and non-assessable ordinary share in the capital of the Surviving
                             Company;

                                   (c) each Company Share held in the treasury of the Company immediately prior to the Effective
                             Time shall be cancelled without any conversion thereof and no payment or distribution shall be made with
                             respect thereto;

                                                                              A-14




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             338/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 340 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1536
                       Table of Contents
                                 (d) the Company Articles shall be amended and restated in their entirety in the form attached hereto
                            as Exhibit E, and as so amended and restated, shall be the articles of association of the Surviving
                            Company until thereafter amended in accordance with their terms and as provided in the Companies Act;
                            and

                                  (e) no assets of the Company shall be distributed in the Merger.

                             3.02 Company Shareholders’ Rights Upon the Merger. Upon consummation of the Merger, each
                       Company Shareholder shall, subject to applicable Laws and this Agreement, cease to have any rights with
                       respect to any share certificate evidencing such Company Shareholder’s title to one or more Company Shares,
                       and to any Company Shares evidenced thereby, other than the right to receive such Company Shareholder’s Per
                       Share Merger Closing Consideration.
                            3.03 Delivery of Per Share Merger Closing Consideration.

                                   (a) As promptly as reasonably practicable after the date of this Agreement, the Company shall cause
                            to be mailed to each holder of record of Company Shares a letter of transmittal in substantially the form
                            attached hereto as Exhibit F (the “Company Share Letter of Transmittal”) which shall (i) have customary
                            representations and warranties as to title, authorization, execution and delivery and (ii) subject to
                            Section 3.04, include instructions for the delivery to Acquiror (to the extent such Company Shares are
                            certificated) all certificates representing Company Shares (each, a “Company Certificate” and,
                            collectively, the “Company Certificates”), together with instructions thereto.

                                   (b) Subject to Section 3.04 and except as set forth on Schedule 3.03, upon the receipt of a Company
                            Share Letter of Transmittal (accompanied by all Company Certificates representing Company Shares of
                            the holder of such shares, to the extent such shares are certificated) duly, completely and validly executed
                            in accordance with the instructions thereto, (except with respect to the holders of Company Shares set
                            forth on Schedule 3.03) a lock-up agreement in substantially the form set forth on Exhibit G, and such
                            other documents as may reasonably be required by Acquiror, the holder of such Company Shares shall be
                            entitled to receive in exchange therefor the aggregate Per Share Merger Closing Consideration (fully paid
                            and free and clear of all Liens other than restrictions under applicable Securities Laws) into which such
                            Company Shares have been converted pursuant to Section 3.01(a). Until surrendered as contemplated by
                            this Section 3.03(b), each Company Share shall be deemed at any time from and after the Effective Time
                            to represent only the right to receive upon such surrender the Per Share Merger Closing Consideration
                            which the holders of shares of Company Shares were entitled to receive in respect of such shares pursuant
                            to this Section 3.03(b).
                             3.04 Lost Certificate. In the event any Company Certificate has been lost, stolen or destroyed, upon the
                       making of an affidavit of that fact by the Person claiming such Company Certificate to be lost, stolen or
                       destroyed and, if required by Acquiror, the provision by such Person of a customary indemnity against any
                       claim that may be made against Acquiror with respect to such Company Certificate, and Acquiror shall issue in
                       exchange for such lost, stolen or destroyed Company Certificate the Per Share Merger Closing Consideration,
                       deliverable in respect thereof as determined in accordance with this Article III.

                              3.05 Treatment of Outstanding Company Options and Company Warrant. Each Company Option and
                       Company Warrant to purchase Company Shares that is outstanding immediately prior to the Effective Time (and
                       by its terms will not terminate upon the Effective Time), whether vested or unvested, shall be converted into an
                       option or warrant, as applicable, to purchase shares of Acquiror Class A Common Stock (each such option, an
                       “Exchanged Option” and each such warrant, an “Exchanged Warrant”); provided, that the exercise price and the
                       number of shares of Acquiror Class A Common Stock purchasable pursuant to such Exchanged Options and
                       Exchanged Warrants shall be determined based on the Exchange Ratio and, with respect to the Exchanged
                       Options, in a manner consistent with the requirements of Section 409A of the Code; provided, further, that in
                       the case of any Exchanged Option to which Section 422 of the Code applies, the exercise price and the number
                       of Acquiror Class A Common Stock purchasable pursuant to such option shall be determined in accordance
                       with the foregoing, subject to such adjustments as are necessary in order to satisfy the requirements of
                       Section 424(a) of the Code. Except as specifically provided above, following the Effective Time, each
                       Exchanged Option and Exchanged Warrant shall continue to be governed by the same terms and conditions
                       (including vesting and exercisability terms) as were applicable to the corresponding former Company Option or
                       Company Warrant, as applicable, immediately prior to the Effective Time. At or prior to the Effective Time, the
                       parties and their boards, as applicable, shall adopt any resolutions and use commercially reasonable efforts to
                       take any actions that are necessary to effectuate the treatment of the Company Options and Company Warrant
                       pursuant to this

                                                                            A-15




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           339/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 341 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1537
                       Table of Contents
                       Section 3.05. Between the date of this Agreement and the Closing Date, the Company will use commercially
                       reasonable efforts to obtain written confirmation from each holder of Company Warrant that such holder will
                       acknowledge and accept the treatment of the Company Warrant contemplated by this Section 3.05.

                            3.06 Company Converting Debt.

                                  (a) Prior to the Effective Time, the holders of the Pre-A Convertible Debt to the extent set forth on
                            the Allocation Schedule (as updated pursuant to Section 3.12(a)) shall be issued Company Shares in
                            connection with the conversion of such Pre-A Convertible Debt and shall be treated as Company
                            Shareholders for all purposes of this Agreement (other than Section 3.07).
                                  (b) At the Effective Time, by virtue of this Agreement and existing agreements between the
                            Company and each Company Converting Debtholder (including without limitation the Vendor Trust), and
                            without any further action on the part of any Company Converting Debtholder or any other person, all
                            outstanding Company Converting Debt shall be deemed contributed to Acquiror and, subject to
                            Section 3.06(d), represent the right to receive from Acquiror, for each Company Converting Debt
                            Conversion Share, the Per Share Merger Closing Consideration (such right, in the case of the Vendor
                            Trust, shall be allocated to the beneficiaries of the Vendor Trust in accordance with the terms of the
                            Vendor Trust Agreement in exchange for and in satisfaction of such beneficiaries’ Interests (as defined in
                            the Vendor Trust Agreement)).

                                  (c) All of the Company Converting Debt shall no longer be outstanding and shall automatically be
                            cancelled and shall cease to exist, and at the Effective Time each Company Converting Debtholder shall
                            thereafter cease to have any rights with respect to the Company Converting Debt, except the right to
                            receive the Per Share Merger Closing Consideration in respect of each of the Company Converting Debt
                            Conversion Shares corresponding to the Company Converting Debt held by such Company Converting
                            Debtholder, subject to Section 3.06(d).

                                   (d) Notwithstanding the automatic contribution of the Company Converting Debt to Acquiror, no
                            Company Converting Debtholder (including, with respect to the Vendor Trust, the beneficiaries of the
                            Vendor Trust) shall receive shares of Acquiror Common Stock unless such Company Converting
                            Debtholder (including without limitation the Vendor Trust on behalf of the beneficiaries thereof) has
                            delivered a Converting Debt Letter of Transmittal (as defined below) and a lock-up agreement in
                            substantially the form set forth on Exhibit G. The Company shall cause to be mailed to each holder of
                            record of Company Converting Debt (including without limitation the Vendor Trust) a letter of transmittal
                            in substantially the form attached hereto as Exhibit H (the “Converting Debt Letter of Transmittal”) which
                            shall (i) have customary representations and warranties as to title, authorization, execution and delivery
                            and (ii) acknowledge the treatment of the Company Converting Debt as set forth in this Agreement.
                            3.07 Earnout.

                                  (a) From and after the Closing until the fifth (5th) anniversary of the Closing Date (the “Earnout
                            Period”), promptly (but in any event within five (5) Business Days) after the occurrence of any of the
                            following (any one or more of which may occur at the same time), Acquiror shall issue, up to an
                            additional 25,000,000 shares of Acquiror Common Stock in the aggregate (the “Earnout Shares”) to the
                            Company Shareholders (allocated among them as set forth on the Allocation Schedule) as additional
                            consideration for the Merger (and without the need for additional consideration from the Company
                            Shareholders), fully paid and free and clear of all Liens other than restrictions under applicable Securities
                            Laws:

                                         (i) if the Acquiror Common Stock VWAP is greater than $13.50 (such share price as adjusted
                                  pursuant to this Section 3.07, the “Minimum Target”) for any period of twenty (20) trading days out
                                  of thirty (30) consecutive trading days, 12,500,000 shares of Acquiror Common Stock (the
                                  “Minimum Target Shares”); and
                                         (ii) if the Acquiror Common Stock VWAP is greater than $15.50 (such share price as adjusted
                                  pursuant to this Section 3.07, the “Maximum Target”) for any period of twenty (20) trading days out
                                  of thirty (30) consecutive trading days, 12,500,000 shares of Acquiror Common Stock (the
                                  “Maximum Target Shares”) plus the Minimum Target Shares, if not previously issued.

                                  (b) Upon the first Change in Control to occur during the Earnout Period, Acquiror shall, no later
                            than immediately prior to the consummation of such Change in Control, issue to the Company
                            Shareholders

                                                                             A-16




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            340/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 342 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1538
                       Table of Contents
                            (allocated among them as set forth on the Allocation Schedule) as additional consideration for the Merger
                            (and without the need for additional consideration from the Company Shareholders), free and clear of all
                            Liens other than restrictions under applicable Securities Laws, a number of Earnout Shares equal to the
                            following:

                                        (i) if the Change in Control Consideration paid or payable to the holders of shares of Acquiror
                                  Common Stock in connection with such Change in Control is equal to or greater than the Minimum
                                  Target but less than the Maximum Target, (A) the Minimum Target Shares minus (B) any shares of
                                  Acquiror Common Stock previously issued pursuant to Section 3.07(a)(i); and

                                        (ii) if the Change in Control Consideration paid or payable to the holders of shares of
                                  Acquiror Common Stock in connection with such Change in Control is equal to or greater than the
                                  Maximum Target, (A) the Minimum Target Shares plus (B) the Maximum Target Shares minus
                                  (C) any shares of Acquiror Common Stock previously issued pursuant to Section 3.07(a)(i) and/or
                                  Section 3.07(a)(ii).
                            For the avoidance of doubt, if the Change in Control Consideration paid or payable to the holders of
                            shares of Acquiror Common Stock in connection with the first Change in Control to occur during the
                            Earnout Period is less than the Minimum Target, then no Earnout Shares shall be issuable pursuant to this
                            Section 3.07(b).

                                  (c) At all times during the Earnout Period, Acquiror shall keep available for issuance a sufficient
                            number of unissued shares of Acquiror Common Stock to permit Acquiror to satisfy its issuance
                            obligations set forth in this Section 3.07 and shall take all actions required to increase the authorized
                            number of shares of Acquiror Common Stock if at any time there shall be insufficient unissued shares of
                            Acquiror Common Stock to permit such reservation.

                                  (d) Acquiror shall take such actions as are reasonably requested by the Company Shareholders to
                            evidence the issuances pursuant to this Section 3.07, including, if requested, through the delivery of duly
                            and validly executed certificates (if the shares of Acquiror Common Stock are then certificated) or
                            instruments representing the Earnout Shares.
                                   (e) If Acquiror shall at any time during the Earnout Period pay any dividend on shares of Acquiror
                            Common Stock by the issuance of additional shares of Acquiror Common Stock, or effect a subdivision
                            or combination or consolidation of the outstanding shares of Acquiror Common Stock (by reclassification
                            or otherwise) into a greater or lesser number of shares of Acquiror Common Stock, then, in each such
                            case, (i) the number of Earnout Shares shall be adjusted by multiplying such amount by a fraction, the
                            numerator of which is the number of shares of Acquiror Common Stock (including any other shares so
                            reclassified as shares of Acquiror Common Stock) outstanding immediately after such event and the
                            denominator of which is the number of shares of Acquiror Common Stock that were outstanding
                            immediately prior to such event, and (ii) the Acquiror Common Stock VWAP values set forth in
                            Sections 3.07(a)(i) and 3.07(a)(ii) shall be appropriately adjusted to provide to the Company Shareholders
                            the same economic effect as contemplated by this Agreement prior to such event.

                                   (f) During the Earnout Period, Acquiror shall use reasonable efforts for (i) Acquiror to remain listed
                            as a public company on, and for the shares of Acquiror Common Stock (including, when issued, the
                            Earnout Shares) to be tradable over, the Nasdaq and (ii) the Earnout Shares, when issued, to be approved
                            for listing on the Nasdaq; provided, however, the foregoing shall not limit Acquiror from consummating a
                            Change in Control or entering into a Contract that contemplates a Change in Control. Upon the
                            consummation of any Change in Control during the Earnout Period, other than as set forth in
                            Section 3.07(b) above, Acquiror shall have no further obligations pursuant to this Section 3.07(f).

                                   (g) Any issuance of Earnout Shares to the Company Shareholders pursuant to this Section 3.07 shall
                            be treated as an adjustment to the Per Share Merger Closing Consideration for U.S. federal and applicable
                            state and local income Tax purposes to the extent permitted by applicable Law.
                            3.08 Support Agreements.

                                  (a) Concurrently with the execution of this Agreement, the Company Shareholders identified on
                            Schedule 3.08(a) (the “Supporting Shareholders”) have entered into support agreements with Acquiror in
                            the form attached hereto as Exhibit I (the “Shareholder Support Agreements”), pursuant to which each of
                            the Supporting Shareholders has agreed, among other things, to vote all of the Company Shares legally
                            and beneficially owned by such Supporting Shareholder in favor of the Transactions (including the
                            Merger).

                                                                            A-17




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            341/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 343 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1539
                       Table of Contents
                                  (b) Prior to or concurrently with the execution of this Agreement, the Company Converting
                            Debtholders identified on Schedule 3.08(b) (the “Supporting Debtholders”) have entered into transaction
                            support agreements with the Company in the forms provided Acquiror prior to the date hereof, which
                            transaction support agreements have not been amended or modified since being provided to Acquiror (the
                            “Debtholder Support Agreements”).

                                  (c) Concurrently with the execution of this Agreement, the Sponsor, Acquiror and the Company
                            have entered into a support agreement in the form attached hereto as Exhibit J (the “Sponsor Support
                            Agreement”), pursuant to which Sponsor has agreed, among other things, to vote all of the Acquiror
                            Common Stock legally and beneficially owned by the Sponsor in favor of the Transactions.

                            3.09 Appraisal Rights.
                                  (a) Notwithstanding anything to the contrary contained in this Agreement, Dissenting Shares shall
                            not be converted into or represent the right to receive any consideration in accordance with
                            Section 3.01(a) but shall be entitled only to such rights as are granted by the Appraisal Statute to a holder
                            of Dissenting Shares.

                                  (b) If any Dissenting Shares shall lose their status as such (through failure to perfect or otherwise),
                            then, as of the later of the Effective Time or the date of loss of such status, such shares shall thereupon be
                            deemed to have been converted as of the Effective Time into the right to receive the consideration
                            otherwise payable in respect thereof pursuant to this Agreement, without interest thereon, upon surrender
                            of the Company Certificate formerly representing such shares and shall not thereafter be deemed to be
                            Dissenting Shares.

                                   (c) The Company shall give Acquiror (i) prompt notice of any written demand for appraisal
                            received by the Company pursuant to the Appraisal Statute, any withdrawal of any such demand and any
                            other demand, notice or instrument delivered to the Company prior to the Effective Time pursuant to the
                            Appraisal Statute that relates to such demand and (ii) the opportunity to participate in all negotiations and
                            proceedings with respect to any such demand, notice or instrument. The Company shall not settle or make
                            any payment or settlement offer prior to the Effective Time with respect to any such demand, notice or
                            instrument unless Acquiror shall have given its written consent to such settlement, payment or settlement
                            offer (which written consent shall not be unreasonably withheld, conditioned or delayed by Acquiror).
                                  (d) In the event that any written notices of objection to the Merger are served by any shareholders of
                            the Company pursuant to subsection 238(2) of the Appraisal Statute, the Company shall serve written
                            notice of the authorization and approval of this Agreement, the Plan of Merger and the Transactions on
                            such shareholders pursuant to subsection 238(4) of the Appraisal Statute within twenty (20) days of
                            obtaining the Requisite Company Approval.

                             3.10 Withholding. Each of Acquiror, Merger Sub, the Company, the Sponsor and each of their respective
                       Affiliates shall be entitled to deduct and withhold from any cash amounts otherwise deliverable under this
                       Agreement, and from any other consideration otherwise paid or delivered in connection with the transactions
                       contemplated by this Agreement, such amounts that any such Person is required to deduct and withhold with
                       respect to any of the deliveries and payments contemplated by this Agreement under the Code or any applicable
                       provision of state, local or foreign Tax Law; provided, however, that (a) at least five (5) Business Days before
                       making any such deduction or withholding (other than amounts in respect of compensatory withholding), such
                       withholding party gives notice to the recipient of such payment of its intention to make such deduction or
                       withholding (which notice shall include the basis of the proposed deduction or withholding), and (b) such
                       withholding party shall use its commercially reasonable efforts to cooperate with the recipient of such payment
                       to obtain reduction of or relief from such deduction or withholding to the extent permitted by applicable Law.
                       To the extent that Acquiror, Merger Sub, the Company, the Sponsor or any of their respective Affiliates
                       withholds such amounts with respect to any Person and properly remits such withheld amounts to the applicable
                       Governmental Authority, such withheld amounts shall be treated as having been paid to or on behalf of such
                       Person.

                            3.11 Payment of Expenses and Indebtedness.
                                  (a) At least two (2) Business Days prior to the Closing Date, the Company shall provide to Acquiror
                            a written report setting forth (i) a list of all fees and expenses incurred by the Company and the Vendor
                            Trust in connection with or in relation to the preparation, negotiation and execution of this Agreement and
                            the consummation of the transactions contemplated hereby (together with written invoices and wire
                            transfer instructions for the payment thereof), solely to the extent such fees and expenses will be incurred
                            and unpaid

                                                                             A-18




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             342/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 344 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1540
                       Table of Contents
                            as of the close of business on the Business Day immediately preceding the Closing Date, including, but
                            not limited to, the (A) fees and disbursements of the Vendor Trustee and outside counsel to the Company,
                            the Vendor Trust and Company management incurred in connection with the Transactions and any PIPE
                            Investment and (B) fees and expenses of any other agents, advisors, consultants, experts, financial
                            advisors, brokers, finders or investment bankers employed by the Company and the Vendor Trust in
                            connection with the Transactions and any PIPE Investment (collectively, the “Outstanding Company
                            Expenses”), and (ii) a sum sufficient to replenish the Expense Deposit (as defined in the Vendor Trust
                            Agreement) to $200,000 (the “Vendor Trust Expense Deposit Replenishment”). On the Closing Date
                            following the Closing, Acquiror shall pay or cause to be paid by wire transfer of immediately available
                            funds the Outstanding Company Expenses and the Vendor Trustee Expense Deposit Replenishment.
                            Nothing herein shall be deemed to impair, waive, discharge or negatively impact the priority payments or
                            rights of the Vendor Trustee under the Vendor Trust Agreement, or any document, instruments or
                            agreements ancillary to the Vendor Trust Agreement, each of which shall survive the consummation of the
                            Merger and the termination of this Agreement until terminated in accordance with their respective terms.

                                  (b) At least two (2) Business Days prior to the Closing Date, Acquiror shall provide to the Company
                            a written report setting forth a list of all fees and disbursements of Acquiror and Merger Sub, including for
                            outside counsel and fees and expenses of Acquiror for any other agents, advisors, consultants, experts,
                            financial advisors, brokers, finders or investment bankers, in each case, in connection with the
                            Transactions and any PIPE Investment (collectively, the “Outstanding Acquiror Expenses”). On the
                            Closing Date, Acquiror shall pay or cause to be paid by wire transfer of immediately available funds the
                            Outstanding Acquiror Expenses.

                                   (c) In connection with the Closing, the Company shall execute and deliver, or shall cause to be
                            delivered, proper documentation evidencing a full release and extinguishment of all secured Indebtedness
                            set forth on Schedule 3.11(c), and a customary corresponding release and Lien discharge, evidencing the
                            customary release of all Liens on the assets or equity interests of the Company and each of its Subsidiaries
                            securing such Indebtedness, in each case excluding the surviving obligations set forth in the Contracts
                            governing such Indebtedness and other customary surviving obligations in connection with payoff of such
                            Indebtedness.
                            3.12 Company Closing Statement.

                                   (a) No more than ten (10), nor less than five (5), Business Days prior to the Closing, the Company
                            shall deliver to Acquiror (i) a certificate (the “Closing Date Company Certificate”), duly executed and
                            certified by an executive officer of the Company, which sets forth the Company’s good faith calculations
                            of its estimates of (including supporting detail thereof) of (A) the Indebtedness of the Company as of
                            11:59 pm Pacific Time on the day immediately prior to the Closing Date, excluding any Pre-A
                            Convertible Debt that has converted into Company Shares or, immediately prior to the Effective Time,
                            will convert into Company Shares, and including any Excess Bridge Loan Amount used to pay down
                            Indebtedness (the “Closing Date Indebtedness”), (B) the Company Cash as of 11:59 pm Pacific Time on
                            the day immediately prior to the Closing Date, excluding cash proceeds from the Additional Bridge Loan
                            (the “Closing Date Cash”) and (C) the resulting calculation of the Merger Closing Consideration, each as
                            determined in accordance with the definitions set forth in this Agreement, and (ii) an updated Allocation
                            Schedule containing an updated list of the Persons, amounts and figures described in Section 4.06(f) and
                            reflecting the portion of such Merger Closing Consideration allocable to each Person listed thereon. The
                            Closing Date Company Certificate shall be prepared in accordance with GAAP and using the accounting
                            methods, practices and procedures used to prepare the Financial Statements.

                                  (b) Acquiror and its Representatives shall have a reasonable opportunity to review and to discuss
                            with the Company and its Representatives the Closing Date Company Certificate, and the Company and
                            its Representatives shall reasonably assist Acquiror and its Representatives in their review of the Closing
                            Date Company Certificate. The Company shall consider in good faith any comments or objections to any
                            amounts set forth on the Closing Date Company Certificate notified to it by Acquiror prior to the Closing
                            and if, prior to the Closing, the Company and Acquiror agree to make any modification to the Closing
                            Date Company Certificate, then the Closing Date Company Certificate as so modified shall be deemed to
                            be the Closing Date Company Certificate for purposes of calculating the Merger Closing Consideration.
                             3.13 Acquiror Closing Statement. No more than five (5), nor less than three (3), Business Days prior to
                       the Closing, Acquiror shall deliver to the Company a certificate, duly executed and certified by an executive
                       officer of Acquiror, which sets forth Acquiror’s good faith calculation of the Available Closing Date Cash

                                                                            A-19




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            343/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 345 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1541
                       Table of Contents
                       (including supporting detail thereof), determined in accordance with the definitions set forth in this Agreement
                       (the “Acquiror Closing Statement”). The Company and its Representatives shall have a reasonable opportunity
                       to review and to discuss with Acquiror and its Representatives the Acquiror Closing Statement, and the
                       Acquiror and its Representatives shall reasonably assist the Company and its Representatives in their review of
                       the Acquiror Closing Statement. Acquiror shall consider in good faith any comments or objections to any
                       amounts set forth on the Acquiror Closing Statement notified to it by the Company prior to the Closing and if,
                       prior to the Closing, the Company and Acquiror agree to make any modification to the Acquiror Closing
                       Statement, then the Acquiror Closing Statement as so modified shall be deemed to be the Acquiror Closing
                       Statement for purposes of this Agreement.

                             3.14 No Liability. None of Acquiror, the Company or Merger Sub or any of their Affiliates shall be liable
                       to any person in respect of any portion of the Merger Closing Consideration delivered to a public official
                       pursuant to any applicable abandoned property, escheat or similar Law. Notwithstanding any other provision of
                       this Agreement, any portion of the Merger Closing Consideration or any dividends or distributions to be paid in
                       accordance with this Article III that remains undistributed to the holders of Company Shares or Company
                       Converting Debt as of the sixth anniversary of the Closing (or immediately prior to such earlier date on which
                       the Merger Closing Consideration or any such dividends or distributions would otherwise escheat to or become
                       the property of any Governmental Entity), shall, to the extent permitted by applicable Law, become the property
                       of the Surviving Company, free and clear of all claims or interest of any person previously entitled thereto.

                                                              ARTICLE IV
                                            REPRESENTATIONS AND WARRANTIES OF THE COMPANY

                             Except as set forth in the Schedules to this Agreement (each of which qualifies (a) the correspondingly
                       numbered representation, warranty or covenant if specified therein and (b) such other representations,
                       warranties or covenants where its relevance as an exception to (or disclosure for purposes of) such other
                       representation, warranty or covenant is reasonably apparent on the face of the disclosure in such Schedule), the
                       Company represents and warrants to Acquiror and Merger Sub as follows:
                             4.01 Corporate Organization of the Company.

                                   (a) The Company is an entity duly incorporated, validly existing and in good standing under the
                             laws of the Cayman Islands and has the requisite organizational power and authority to own, lease and
                             operate its assets and properties and to conduct its business as it is now being conducted. The copies of
                             the Company Articles and the Company’s memorandum of association (or similar governing documents)
                             previously made available by the Company to Acquiror are true, correct and complete and are in effect as
                             of the date of this Agreement.

                                   (b) The Company is licensed or qualified and in good standing as a foreign company in each
                             jurisdiction in which the ownership of its property or the character of its activities is such as to require it
                             to be so licensed or qualified or in good standing, except where the failure to be so licensed or qualified
                             has not had and would not reasonably be expected to have, individually or in the aggregate, a Material
                             Adverse Effect.
                             4.02 Subsidiaries.

                                    (a) The Subsidiaries of the Company as of the date hereof are set forth on Schedule 4.02, including,
                             as of such date, a description of the capitalization of each such Subsidiary and the names of the beneficial
                             owners of all securities and other equity interests in each such Subsidiary. Each Subsidiary of the
                             Company has been duly formed or organized and is validly existing under the Laws of its jurisdiction of
                             incorporation or organization and has the requisite organizational power and authority to own, lease and
                             operate its assets and properties and to conduct its business as it is now being conducted. Each Subsidiary
                             of the Company is duly licensed or qualified and in good standing as a foreign corporation (or other
                             entity, if applicable) in each jurisdiction in which its ownership of property or the character of its activities
                             is such as to require it to be so licensed or qualified or in good standing, as applicable, except where the
                             failure to be so licensed or qualified has not had and would not reasonably be expected to have,
                             individually or in the aggregate, a Material Adverse Effect.

                                   (b) Except for the Company’s or any of its Subsidiaries’ ownership interest in such Subsidiaries,
                             neither the Company nor any of its Subsidiaries owns any capital stock or any other equity interests in any
                             other Person or has any right, option, warrant, conversion right, stock appreciation right, redemption right,

                                                                               A-20




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 344/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 346 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1542
                       Table of Contents
                             repurchase right, agreement, arrangement or commitment of any character under which a Person is or may
                             become obligated to issue or sell, or give any right to subscribe for or acquire, or in any way dispose of,
                             any shares of the capital stock or other equity interests, or any securities or obligations exercisable or
                             exchangeable for or convertible into any shares of the capital stock or other equity interests, of such
                             Person.

                             4.03 Due Authorization; Board Approval; Vote Required.

                                    (a) The Company has all requisite organizational power and authority to execute, deliver and
                             perform this Agreement and each ancillary agreement to this Agreement to which it is a party and (subject
                             to the approvals described in Section 4.05) to perform its obligations hereunder and thereunder and,
                             subject to obtaining the Requisite Company Approval, to consummate the transactions contemplated
                             hereby and thereby. The execution, delivery and performance of this Agreement and such ancillary
                             agreements and the consummation of the transactions contemplated hereby and thereby have been duly
                             and validly authorized and approved by the board of directors of the Company, and, with the exception of
                             the Requisite Company Approval, no other company proceeding on the part of the Company is necessary
                             to authorize this Agreement or such ancillary agreements or the Company’s performance hereunder or
                             thereunder. This Agreement has been, and each such ancillary agreement will be, duly and validly
                             executed and delivered by the Company and, assuming due authorization and execution by each other
                             party hereto and thereto, constitutes, or will constitute, as applicable, a legal, valid and binding obligation
                             of the Company, enforceable against the Company in accordance with its terms, subject to applicable
                             bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws affecting
                             creditors’ rights generally and subject, as to enforceability, to general principles of equity.
                                    (b) The Company Board, by unanimous written consent or at a meeting duly called and held on or
                             prior to the date of this Agreement, duly adopted resolutions by which the Company Board: (i) approved
                             and declared advisable this Agreement and the transactions contemplated hereby, including the Merger;
                             (ii) determined that the Merger and the other transactions contemplated by this Agreement are in the best
                             interests of the Company and the shareholders of the Company; (iii) authorized and approved the
                             execution, delivery and performance of this Agreement and the Merger on the terms and subject to the
                             conditions set forth herein; (iv) resolved to recommend that the Company Shareholders adopt this
                             Agreement (such recommendation, the “Company Board Recommendation”); and (v) directed that this
                             Agreement be submitted to the Company Shareholders for their adoption at a duly held meeting of such
                             shareholders for such purpose (or by written resolutions, as permitted under the Company Articles).
                             Subject to obtaining the Requisite Company Approval, no additional approval or vote from any holders of
                             any class or series of share capital of the Company would then be necessary to adopt this Agreement and
                             approve the Transactions.

                              4.04 No Conflict. Subject to the receipt of the consents, approvals, authorizations and other requirements
                       set forth in Section 4.05 or on Schedule 4.05, the execution, delivery and performance of this Agreement and
                       each ancillary agreement to this Agreement to which it is a party by the Company and the consummation of the
                       transactions contemplated hereby and thereby do not and will not (a) conflict with or violate any provision of,
                       or result in the breach of, the Company Articles or the memorandum or articles of association, bylaws or other
                       organizational documents of the Company or any of its Subsidiaries, (b) conflict with or result in any violation
                       of any provision of any Law, Permit or Governmental Order applicable to the Company or any of its
                       Subsidiaries, or any of their respective properties or assets, (c) except as set forth on Schedule 4.04(c), violate,
                       conflict with, result in a breach of any provision of or the loss of any benefit under, constitute a default (or an
                       event which, with or without notice or lapse of time or both, would constitute a default) under, or result in the
                       termination or acceleration of, or a right of termination, cancellation, modification, acceleration or amendment
                       under, or accelerate the performance required by, or result in the acceleration or trigger of any payment, posting
                       of collateral (or right to require the posting of collateral), time of payment, vesting or increase in the amount of
                       any compensation or benefit payable pursuant to, any of the terms, conditions or provisions of any Contract of
                       the type described in Section 4.12(a), whether or not set forth on Schedule 4.12(a), to which the Company or
                       any of its Subsidiaries is a party or by which any of them or any of their respective assets or properties may be
                       bound or affected or (d) result in the creation of any Lien upon any of the properties, equity interests or assets of
                       the Company or any of its Subsidiaries, except (in the case of clauses (b), (c) or (d) above) for such violations,
                       conflicts, breaches or defaults which would not, individually or in the aggregate, reasonably be expected to have
                       a Material Adverse Effect.

                                                                              A-21




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               345/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 347 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1543
                       Table of Contents
                             4.05 Governmental Authorities; Consents. Assuming the truth and completeness of the representations
                       and warranties of Acquiror contained in this Agreement, no consent, approval or authorization of, or
                       designation, declaration or filing with, any Governmental Authority or notice, approval, consent waiver or
                       authorization from any Governmental Authority is required on the part of the Company with respect to the
                       Company’s execution, delivery or performance of this Agreement or the consummation of the transactions
                       contemplated hereby, except for (a) applicable requirements of the HSR Act, (b) any consents, approvals,
                       authorizations, designations, declarations, waivers or filings, the absence of which would not, individually or in
                       the aggregate, reasonably be expected to have a Material Adverse Effect, (c) the filing of the Plan of Merger and
                       related documentation, as required under the Companies Act, and (d) as otherwise disclosed on Schedule 4.05.

                             4.06 Capitalization.

                                    (a) As of the date hereof, the authorized share capital of the Company is US$ 20,163.1166 divided
                             into (i) 665,209,680 Class A Ordinary Shares, of nominal or par value of US$0.00001 each, of which
                             41,373,430 shares are issued and outstanding as of the date hereof, 87,617,555 Class A-1 Preferred Shares
                             of a nominal or par value of US$0.00001 each, 158,479,868 Class A-2 Preferred Shares of a nominal or
                             par value of US$0.00001 each, 1,475,147 Class A-3 Preferred Shares of a nominal or par value of
                             US$0.00001 each (ii) 180,000,000 Class B Ordinary Shares, of nominal or par value of US$0.00001 each,
                             of which 150,052,834 are issued and outstanding as of the date hereof, (iii) 452,941,177 Class B Preferred
                             Shares, of nominal or par value of US$0.00001 each, of which 452,941,177 are issued and outstanding as
                             of the date hereof, and (iv) 470,588,235 Redeemable Preferred Shares, of nominal or par value of
                             US$0.00001 each, of which 470,588,235 are issued and outstanding as of the date hereof. Set forth on
                             Schedule 4.06(a) is a true, correct and complete list of each holder of Company Shares or other equity
                             interests of the Company (other than Company Options) and the number of shares or other equity interests
                             held by each such holder as of the date hereof. Except as set forth on Schedule 4.06(a), as of the date
                             hereof, there are no other ordinary shares, preferred shares or other equity interests of the Company
                             authorized, reserved, issued or outstanding.
                                   (b) With respect to each Company Option and Company Warrant, Schedule 4.06(b) sets forth, as of
                             the date hereof, the name of the holder of such Company Option or Company Warrant, the number of
                             vested and unvested Company Shares covered by such Company Option or Company Warrant, the date of
                             grant, the cash exercise price per share of such Company Option or Company Warrant and the applicable
                             expiration date.

                                   (c) Except as set forth on Schedule 4.06(b), there are (i) no subscriptions, calls, options, warrants,
                             rights or other securities convertible into or exchangeable or exercisable for Company Shares or other
                             equity interests of the Company, or any other Contracts to which the Company is a party or by which the
                             Company is bound obligating the Company to issue or sell any shares of, other equity interests in or debt
                             securities of, the Company and (ii) no equity equivalents, share appreciation rights, phantom share
                             ownership interests or similar rights in the Company. There are no outstanding contractual obligations of
                             the Company to repurchase, redeem or otherwise acquire any securities or equity interests of the
                             Company. Except as set forth on Schedule 4.06(c), there are no outstanding bonds, debentures, notes or
                             other Indebtedness of the Company having the right to vote (or convertible into, or exchangeable for,
                             securities having the right to vote) on any matter for which the Company Shareholders may vote. As of
                             the date hereof, the Company is not party to any stockholders agreement, voting agreement or registration
                             rights agreement relating to its equity interests.

                                    (d) Except as set forth on Schedule 4.06(d), the outstanding shares or other equity interests of the
                             Company’s Subsidiaries (i) have been duly authorized and validly issued and are fully paid and
                             nonassessable, (ii) were issued in compliance in all material respects with applicable Law and (iii) were
                             not issued in breach or violation of any preemptive rights or Contract. As of the date hereof, there are
                             (A) no subscriptions, calls, rights or other securities convertible into or exchangeable or exercisable for
                             the equity interests of any of the Company’s Subsidiaries (including any convertible preferred equity
                             certificates), or any other Contracts to which any of the Company’s Subsidiaries is a party or by which
                             any of the Company’s Subsidiaries is bound obligating such Subsidiaries to issue or sell any shares of
                             capital stock of, other equity interests in or debt securities of, such Subsidiaries, and (B) no equity
                             equivalents, stock appreciation rights, phantom stock ownership interests or similar rights in any of the
                             Company’s Subsidiaries. As of the date hereof, there are no outstanding contractual obligations of any of
                             the Company’s Subsidiaries to repurchase, redeem or otherwise acquire any securities or equity interests
                             of any of the Company’s Subsidiaries. Except as set forth on Schedule 4.06(d), there are no outstanding
                             bonds, debentures, notes or other Indebtedness of any of the Company’s Subsidiaries having the right to
                             vote (or convertible into, or exchangeable for, securities

                                                                             A-22




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            346/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 348 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1544
                       Table of Contents
                             having the right to vote) on any matter for which such Subsidiaries’ shareholders may vote. Except as
                             forth on Schedule 4.06(d), none of the Company’s Subsidiaries is party to any shareholders agreement,
                             voting agreement or registration rights agreement relating to the equity interests of any of the Company’s
                             Subsidiaries.

                                     (e) The Company is the direct or indirect owner of, and has good and marketable direct or indirect
                             title to, all the issued and outstanding shares or other equity interests of its Subsidiaries, free and clear of
                             all Liens, other than Permitted Liens. There are no options or warrants convertible into or exchangeable or
                             exercisable for the equity interests of any of the Company’s Subsidiaries.

                                     (f) Schedule 4.06(f) (the “Allocation Schedule”) sets forth, as of the date hereof, a true and
                             complete list of (i) all Company Shareholders (including, for the avoidance of doubt, holders of Pre-A
                             Convertible Debt), Company Converting Debtholders, holders of Company Options and holder of the
                             Company Warrant, (ii) the class and number of Company Shares held by each Company Shareholder,
                             (iii) the outstanding amount of the Company Converting Debt held by each Company Converting
                             Debtholder and the number of Company Converting Debt Conversion Shares with respect to each
                             Company Converting Debtholder, (iv) the class of shares of Acquiror Common Stock to be received in the
                             Merger by each Company Shareholder and Company Converting Debtholder, (v) the number of Minimum
                             Target Shares allocable to each Company Shareholder, if and when payable pursuant to Section 3.07,
                             (vi) the number of Maximum Target Shares allocable to each Company Shareholder, if and when payable
                             pursuant to Section 3.07, and (vii) the portion of the total Merger Closing Consideration allocable to each
                             such Person based on the estimated Merger Closing Consideration set forth therein.
                              4.07 Financial Statements. Attached as Schedule 4.07 are (i) the audited consolidated balance sheets of
                       the Company and its Subsidiaries as of December 31, 2017 and December 31, 2018 and the audited
                       consolidated statements of operations and comprehensive loss, statements of preferred shares and shareholders’
                       deficit and statements of cash flows of the Company and its Subsidiaries for the years ended December 31,
                       2017 and December 31, 2018, together with the auditor’s reports thereon (collectively, the “Audited Financial
                       Statements”), and (ii) the unaudited consolidated balance sheet of the Company and its Subsidiaries as of
                       December 31, 2019 (the “Latest Balance Sheet Date”) and September 30, 2020 and the unaudited consolidated
                       statement of operations and comprehensive loss, statement of preferred stock and stockholders’ deficit and
                       statement of cash flows of the Company and its Subsidiaries for the twelve (12)-month period ended December
                       31, 2019 and the nine (9)-month period ended September 30, 2020 (collectively, the “Unaudited Financial
                       Statements” and, together with the Audited Financial Statements, the “Financial Statements”). The Financial
                       Statements present fairly, in all material respects, the consolidated financial position, results of operations,
                       comprehensive loss, changes in preferred stock and stockholders’ deficit and cash flows of the Company and its
                       Subsidiaries as of the dates and for the periods indicated in such Financial Statements in conformity with GAAP
                       consistently applied and in accordance with past practice and were derived from (except the Unaudited
                       Financial Statements do not have the footnotes required by GAAP), and accurately reflect in all material
                       respects, the books and records of the Company and its Subsidiaries. The Financial Statements will be audited
                       in accordance with the Public Company Accounting Oversight Board’s standards applicable to SEC registrants
                       as of the filing of the Form S-4 to the extent such Financial Statements are included in the Form S-4.

                             4.08 Undisclosed Liabilities. There is no liability, debt or obligation of or against the Company or any of
                       its Subsidiaries (including, for the avoidance of doubt, with regard to the Indebtedness) of a type required to be
                       recorded or reflected on or reserved for or disclosed in a consolidated balance sheet of the Company and its
                       Subsidiaries, including the notes thereto, under GAAP, except for liabilities and obligations (a) reflected or
                       reserved for on the Financial Statements or disclosed in the notes thereto, (b) that have arisen since the Latest
                       Balance Sheet Date in the ordinary course of the operation of business of the Company and its Subsidiaries
                       (excluding any such liabilities arising from the breach of any Contracts to which the Company or any of its
                       Subsidiaries is a party), (c) disclosed in the Schedules, (d) arising under this Agreement and/or the performance
                       by the Company of its obligations hereunder or (e) that, individually or in the aggregate, would reasonably be
                       expected to have a Material Adverse Effect.

                             4.09 Litigation and Proceedings. Except as set forth on Schedule 4.09, there are no, and since January 1,
                       2018 there have been no, Actions pending or threatened in writing or, to the knowledge of the Company,
                       threatened orally against the Company or any of its Subsidiaries, or otherwise affecting the Company or any of
                       its Subsidiaries or any of their respective assets, including any condemnation or similar proceedings, that,
                       individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect. Except as set
                       forth on Schedule 4.09, neither the Company nor any of its Subsidiaries or any property, asset or business of the
                       Company or any of its Subsidiaries

                                                                               A-23




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                347/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 349 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1545
                       Table of Contents
                       is subject to any Governmental Order or, to the knowledge of the Company, any continuing investigation by any
                       Governmental Authority, in each case that, individually or in the aggregate, would reasonably be expected to
                       have a Material Adverse Effect. Except as set forth on Schedule 4.09, there is no unsatisfied judgment or any
                       open injunction binding upon the Company or any of its Subsidiaries that would, individually or in the
                       aggregate, reasonably be expected to have a material adverse effect on the ability of the Company or any of its
                       Subsidiaries to enter into and perform its obligations under this Agreement.

                            4.10 Compliance with Laws.

                                  (a) Except (i) compliance with Environmental Laws (as to which certain representations and
                            warranties are made pursuant to Section 4.19), (ii) compliance with Tax Laws (as to which certain
                            representations and warranties are made pursuant to Section 4.13 and Section 4.15), (iii) as set forth on
                            Schedule 4.10(a) and Schedule 4.14(b) (iv) where the failure to be, or to have been, in compliance with
                            such Laws would not, individually or in the aggregate, reasonably be expected to have a Material Adverse
                            Effect, the Company and its Subsidiaries are, and since January 1, 2018 have been, in compliance with all
                            applicable Laws and, to the knowledge of the Company, the Leased Real Property is in compliance with
                            all applicable Laws. Except as set forth on Schedule 4.10(a), neither of the Company nor any of its
                            Subsidiaries has received any written notice from any Governmental Authority of a violation of any
                            applicable Law by the Company or any of its Subsidiaries at any time since January 1, 2018, or any
                            violation with respect to the Leased Real Property, in each case, which violation would be material to the
                            Company and its Subsidiaries, taken as a whole.
                                  (b) During the five (5) years prior to the date of this Agreement, (i) there has been no action taken
                            by the Company, any of its Subsidiaries or any officer, director, manager, employee or, to the knowledge
                            of the Company, any agent, representative or sales intermediary of the Company or any of its
                            Subsidiaries, in each case, acting on behalf of the Company or its Subsidiaries, in violation of any
                            applicable Anti-Corruption Law, (ii) neither the Company nor any of its Subsidiaries has been convicted
                            of violating any Anti-Corruption Laws or subjected to any investigation by a Governmental Authority for
                            violation of any applicable Anti-Corruption Laws, (iii) neither the Company nor any of its Subsidiaries
                            has conducted or initiated any internal investigation or made a voluntary, directed or involuntary
                            disclosure to any Governmental Authority regarding any alleged act or omission arising under or relating
                            to any noncompliance with any Anti-Corruption Law and (iv) neither the Company nor any of its
                            Subsidiaries has received any written notice or citation from a Governmental Authority for any actual or
                            potential noncompliance with any applicable Anti-Corruption Law.

                                   (c) During the five (5) years prior to the date of this Agreement, the Company and its Subsidiaries
                            have (i) complied in all materials respects with applicable Export Control Laws and Sanctions Laws;
                            (ii) not engaged in any transactions or dealings, directly or knowingly indirectly, with or relating to a
                            Sanctioned Country or Sanctioned Person; (iii) to the knowledge of the Company, not been the subject of
                            or otherwise involved in investigations or enforcement actions by any Governmental Authority or other
                            legal proceedings with respect to any actual or alleged violations of Export Control Laws or Sanctions
                            Laws, and have not been notified of any such pending or threatened actions; (iv) maintained in place and
                            implemented controls and systems to comply with Export Control Laws and Sanctions Laws. Neither the
                            Company nor any of its Subsidiaries nor any directors, officers or, to the knowledge of the Company,
                            employees of the Company or any of its Subsidiaries is a Sanctioned Person or is subject to debarment or
                            any list-based designations under the Export Control Laws.

                            4.11 Intellectual Property.
                                   (a) Schedule 4.11(a) sets forth, as of the date hereof, a complete and accurate list, including record
                            (and, if different, beneficial) owner, jurisdiction (except for domain name registrations) and
                            serial/application numbers, of all issued patents, registered copyrights, registered trademarks, domain
                            name registrations and all pending applications for any of the foregoing, in each case, that are owned or
                            purported to be owned by the Company or any of its Subsidiaries (collectively, the “Registered
                            Intellectual Property”) identifying in each case the current status of each such item. Except as described
                            on Schedule 4.11(a), all of the registrations and issuances set forth on Schedule 4.11(a) are subsisting,
                            valid and in full force and effect and, to the knowledge of the Company, all applications set forth on
                            Schedule 4.11(a) are pending and in good standing. Except (i) as set forth on Schedule 4.11(a) or (ii) as
                            provided in any Contract set forth on Schedule 4.12(a), a Subsidiary of the Company is the sole and
                            exclusive owner of all Registered Intellectual Property and any other Intellectual Property owned or
                            purported to be owned by the Company, free and clear of all Liens, other than Permitted Liens.

                                                                             A-24




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            348/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 350 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1546
                       Table of Contents
                                   (b) Except (i) as set forth on Schedule 4.11(b) or (ii) as would not reasonably be expected to be
                            material to the Company or any of its Subsidiaries as of the date hereof, no Actions are pending against
                            the Company or any of its Subsidiaries by any Person claiming infringement, misappropriation, dilution
                            or other violation by the Company or any of its Subsidiaries of any Intellectual Property of any Person.
                            Except as set forth on Schedule 4.11(b), as of the date hereof and for the three (3) years preceding the date
                            hereof, neither the Company nor any of its Subsidiaries has been a party to any pending Action or
                            received any threat (including unsolicited offers to license patents) in writing claiming infringement,
                            misappropriation, dilution or other violation of the Intellectual Property of any Person or challenging the
                            scope, ownership, validity or enforceability of any Intellectual Property owned or purported to be owned
                            by the Company or its Subsidiaries. Except as set forth on Schedule 4.11(b), to the Company’s
                            knowledge, the current and proposed future conduct of the business of the Company and its Subsidiaries
                            (including the manufacture, use or sale of any of their planned products, including the FF 91, FF 81 and
                            FF 71 Series vehicles) as currently contemplated by the Company has not infringed, misappropriated,
                            diluted or otherwise violated, and will not infringe, misappropriate, dilute or otherwise violate, the
                            Intellectual Property of any Person. To the knowledge of the Company, no Person is infringing,
                            misappropriating, diluting or otherwise violating any Intellectual Property owned by the Company or any
                            of its Subsidiaries. To the knowledge of the Company, the Company and/or its Subsidiaries, as the case
                            may be, either own(s), has a valid license to use or otherwise has the lawful right to use all of the
                            Intellectual Property and Software used in the conduct of its business as currently conducted, except for
                            such Intellectual Property and Software with respect to which the lack of such ownership, license or right
                            to use would not reasonably be expected to be material to the Company and its Subsidiaries, taken as a
                            whole. No founder or current or former officer, executive, director or shareholder of the Company or any
                            of its Subsidiaries, nor any Person that is or was previously an Affiliate of the Company or any of its
                            Subsidiary (other than any Person that is currently a Subsidiary of the Company) owns any material
                            Intellectual Property used in the conduct of the businesses of the Company and its Subsidiaries, except
                            where such Intellectual Property is subject to a valid written license agreement. Except (i) for any
                            Permitted Lien or as set forth on Schedule 4.11(a) or (ii) as provided in any Contract set forth on
                            Schedule 4.12(a), all Intellectual Property owned by the Company or any of its Subsidiaries is fully
                            transferable and licensable without restriction and without payment of any kind to any other Person and
                            without approval of any other Person. No funding, facilities or personnel of any educational institution or
                            Governmental Authority were used, directly or indirectly, to develop or create, in whole or in part, any
                            Intellectual Property owned by the Company or any of its Subsidiaries.

                                  (c) The Company and its Subsidiaries have undertaken commercially reasonable efforts to protect
                            the confidentiality of any material trade secrets or material proprietary information acquired or developed
                            by them in the course of conducting their businesses or which are the subject of confidentiality obligations
                            owed to other Person. To the knowledge of the Company, except as set forth on Schedule 4.11(c), no
                            current or former employee of the Company or any of its Subsidiaries has misappropriated or improperly
                            disclosed the trade secrets or confidential information of any other Person in the course of the
                            employment with the Company or any of its Subsidiaries. Each current and former employee, officer,
                            consultant and contractor who is or has been involved in the development (alone or with others) of any
                            material Intellectual Property at the direction or on behalf of the Company or any of its Subsidiaries has
                            executed and delivered to the Company or one of its Subsidiaries an agreement that assigns to Company
                            or one of its Subsidiaries, without an obligation of payment (other than salaries or other payments payable
                            to employees, consultants and independent contractors that are not contingent on or related to use of their
                            work product), all right, title and interest in and to any such Intellectual Property (other than consultants
                            or contractors that have executed and delivered to Company or one of its Subsidiaries an agreement
                            granting the Company or any of its Subsidiaries a perpetual, royalty-free license to such Intellectual
                            Property).

                                  (d) Except as set forth in Schedule 4.11(d), to the knowledge of the Company, there have been no
                            material unauthorized intrusions or breaches of the security of the information technology systems
                            currently used by the Company and/or any of its Subsidiaries in the conduct of their business as it is
                            currently conducted (the “IT Systems”) or instances of disclosure, acquisition, destruction, damage, loss,
                            corruption, alteration, use or misuse of any data, including personal information or trade secrets stored on
                            the IT Systems that, pursuant to any Law, would require the Company or any of its Subsidiaries to notify
                            individuals of such breach or intrusion or that was or would reasonably be expected to be material to the
                            Company or any of its Subsidiaries. The Company and its Subsidiaries have in place disaster recovery
                            plans and procedures for the IT Systems that the Company reasonably considers to be adequate.

                                                                            A-25




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            349/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 351 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1547
                       Table of Contents
                                  (e) The Company and its Subsidiaries have policies and procedures in place regarding the
                            collection, use, disclosure, storage and dissemination of personal information in connection with their
                            businesses to comply with, (i) any of their published privacy policies or (ii) any applicable Laws
                            concerning the privacy and/or security of personally identifiable information or any applicable mandatory
                            standards to which the Company is required to comply in the industries in which the Company and/or its
                            Subsidiaries operate that concern privacy, data protection, confidentiality or information security, other
                            than any violation that, individually or in the aggregate, has not been and would not reasonably be
                            expected to be material to the Company and its Subsidiaries, taken as a whole.

                                  (f) Schedule 4.11(f) sets forth, as of the date hereof, each material proprietary Software program
                            owned by the Company or any of its Subsidiaries (the “Owned Software”). The Company and its
                            Subsidiaries are in compliance, in all material respects, with the applicable terms of the licenses that
                            govern the use, modification and distribution of any Open Source Software incorporated in or linked by
                            the Owned Software and, to the knowledge of the Company, neither the Company nor any of its
                            Subsidiaries has used or is required to use any Open Source Software in a manner that would require the
                            Company or any of its Subsidiaries to disclose or distribute any proprietary source code of or license or
                            make available at no charge any Owned Software to any Person, except as has not been and would not
                            reasonably be expected to be material to the Company and its Subsidiaries, taken as a whole.

                            4.12 Contracts; No Defaults.
                                  (a) Schedule 4.12(a) contains a listing of all Contracts described in clauses (i) through (xiii) below
                            to which, as of the date hereof, the Company or one or more of its Subsidiaries is a party or by which any
                            of their respective assets or properties are bound. True, correct and complete copies of the Contracts listed
                            or required to be listed on Schedule 4.12(a) have been provided to or made available to Acquiror or its
                            Representatives.

                                        (i) any Contract with an employee or independent contractor of the Company or any of its
                                  Subsidiaries who resides primarily in the United States which, upon the consummation of the
                                  transactions contemplated by this Agreement, will (either alone or upon the occurrence of any
                                  additional acts or events) result in any material payment or benefits (whether of severance pay or
                                  otherwise) becoming due, or the acceleration or vesting of any rights to any material payment or
                                  benefits, from the Company or any of its Subsidiaries;

                                        (ii) each employment, severance, retention, change in control or other Contract (excluding
                                  customary form offer letters and other standard form agreements entered into in the ordinary course
                                  of business and agreements granting Company Options) with any employee or other individual
                                  independent contractor of the Company or any of its Subsidiaries who receives annual base cash
                                  salary of $250,000 or more;
                                           (iii) each collective bargaining agreement;

                                         (iv) any Contract pursuant to which the Company or any of its Subsidiaries licenses material
                                  Intellectual Property owned by the Company or any of its Subsidiaries to any Person or licenses
                                  Intellectual Property from any Person that is material to the business of the Company and its
                                  Subsidiaries, taken as a whole, in each case, other than (A) click-wrap, shrink-wrap or similar
                                  licenses, (B) any other licenses for Software that is commercially available on reasonable terms to
                                  the public generally with license, maintenance, support and other fees of less than $25,000 per year
                                  and (C) non-exclusive licenses granted by the Company or any of its Subsidiaries in the ordinary
                                  course of business;

                                        (v) any Contract that restricts in any material respect, or contains any material limitations on,
                                  the ability of the Company or any of its Subsidiaries to compete in any line of business or with any
                                  Person or in any geographic territory;
                                        (vi) any Contract under which the Company or any of its Subsidiaries has (A) created,
                                  incurred, assumed or guaranteed (or may create, incur, assume or guarantee) Indebtedness,
                                  (B) granted a Lien on its assets, whether tangible or intangible, to secure any Indebtedness or
                                  (C) extended credit to any Person (other than (1) intercompany loans and advances and (2) customer
                                  payment terms in the ordinary course of business), in each case in clauses (A) through (C), in an
                                  amount in excess of $1,000,000;

                                                                               A-26




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            350/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 352 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1548
                       Table of Contents
                                        (vii) each Contract entered into in connection with a completed material acquisition or
                                  disposition by the Company or any of its Subsidiaries since January 1, 2018 of any Person or any
                                  business organization, division or business of any Person (including through merger or
                                  consolidation or the purchase of a controlling equity interest in or substantially all of the assets of
                                  such Person, division or business or by any other manner);

                                        (viii) any Contract with outstanding obligations for the sale or purchase of personal property,
                                  fixed assets or real estate having a value individually, with respect to all sales or purchases
                                  thereunder, in excess of $1,000,000 or, together with all related Contracts, in excess of $5,000,000,
                                  in each case, other than (A) sales or purchases in the ordinary course of business consistent with
                                  past practice and (B) sales of obsolete equipment;

                                         (ix) any Contract not made in the ordinary course of business and not disclosed pursuant to
                                  any other clause under this Section 4.12(a) and expected to result in revenue or require expenditures
                                  in excess of $1,000,000 in any calendar year or which resulted in revenue or expenditures during the
                                  fiscal year ended December 31, 2019 in excess of $1,000,000;
                                       (x) other than any offer letter or employment agreement set forth on Schedule 4.13(a), any
                                  Contract between the Company or any of its Subsidiaries, on the one hand, and any of Company
                                  Shareholders, on the other hand, that will not be terminated at or prior to the Closing;

                                           (xi) any Contract related to or in connection with the Vendor Trust;

                                           (xii) any Contract with a Top Supplier; and
                                        (xiii) any Contract establishing any joint venture, partnership, strategic alliance or other
                                  similar collaboration.

                                   (b) Except as set forth on Schedule 4.12(b) or for any Contract that has terminated or will terminate
                            upon the expiration of the stated term thereof prior to the Closing Date, with respect to any Contract of
                            any of the types described in Section 4.12(a), whether or not set forth on Schedule 4.12(a), and except as
                            would not reasonably be expected to have a Material Adverse Effect, (i) such Contracts are in full force
                            and effect and represent the legal, valid and binding obligations of the Company or its Subsidiaries party
                            thereto and, to the knowledge of the Company, represent the legal, valid and binding obligations of the
                            other parties thereto, and, to the knowledge of the Company, are enforceable by the Company or its
                            Subsidiaries to the extent a party thereto in accordance with their terms, subject in all respects to the
                            effects of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and other laws
                            relating to or affecting creditors’ rights generally and general equitable principles (whether considered in
                            a proceeding in equity or at law), (ii) none of the Company, its Subsidiaries or, to the knowledge of the
                            Company, any other party thereto is in material breach of or material default under (or would be in
                            material breach of or material default under but for the existence of a cure period) any such Contract,
                            (iii) during the last twelve (12) months, neither the Company nor any of its Subsidiaries has received any
                            written or, to the knowledge of the Company, oral claim or notice of material breach of or material default
                            under any such Contract, (iv) to the knowledge of the Company, no event has occurred that, individually
                            or together with other events, would reasonably be expected to result in a material breach of or a material
                            default under any such Contract by the Company or any of its Subsidiaries or, to the knowledge of the
                            Company, any other party thereto (in each case, with or without notice or lapse of time or both) and
                            (v) during the last twelve (12) months, neither the Company nor any of its Subsidiaries has received
                            written notice from any other party to any such Contract that such party intends to terminate or not renew
                            any such Contract.

                            4.13 Company Benefit Plans.
                                  (a) Schedule 4.13(a) sets forth a complete list of each material Company Benefit Plan. “Company
                            Benefit Plan” means any “employee benefit plan” as defined in Section 3(3) of the Employee Retirement
                            Income Security Act of 1974, as amended (“ERISA”), and any other material written plan, policy,
                            program, arrangement or agreement (other than standard employment agreements or offer letters that can
                            be terminated at any time without severance or termination pay and upon notice of not more than sixty
                            (60) days or such longer period as may be required by applicable Law) providing compensation or
                            benefits to any current or former director, officer, employee, natural person independent contractor or
                            other natural person service provider, in each

                                                                               A-27




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            351/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 353 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1549
                       Table of Contents
                            case that is maintained, sponsored or contributed to by the Company or its ERISA Affiliates or under
                            which the Company or its ERISA Affiliates has or would reasonably be expected to have any material
                            obligation or liability, including all incentive, bonus, deferred compensation, vacation, holiday, cafeteria,
                            medical, disability, stock purchase, stock option, stock appreciation, phantom stock, restricted stock or
                            other stock-based compensation plans, policies, programs, practices or arrangements. “ERISA Affiliate”
                            shall mean any entity (whether or not incorporated) other than the Company that, together with the
                            Company, is considered under common control and treated as one employer under Section 414(b), (c),
                            (m) or (o) of the Code.

                                  (b) With respect to each Company Benefit Plan, the Company has delivered or made available to
                            Acquiror correct and complete copies of, if applicable (i) the current plan document and any trust
                            agreement, (ii) the most recent summary plan description, (iii) the most recent annual report on
                            Form 5500 filed with the Department of Labor (or, with respect to non-U.S. Company Benefit Plans, any
                            comparable annual or periodic report), (iv) the most recent actuarial valuation, (v) the most recent
                            determination or opinion letter issued by the Internal Revenue Service (or applicable comparable
                            Governmental Authority), and (vi) all non-routine filings made with any Governmental Authorities since
                            January 1, 2018 for which a material liability remains outstanding.

                                  (c) Except as would not, individually or in the aggregate, result in a material liability to the
                            Company and its Subsidiaries, taken as a whole, each Company Benefit Plan has been administered in
                            material compliance with its terms and all applicable Laws, including ERISA and the Code, and all
                            contributions required to be made under the terms of any Company Benefit Plan as of the date this
                            representation is made have been timely made or, if not yet due, have been properly reflected in the
                            balance sheet included in the Financial Statements as of the Latest Balance Sheet Date, except as would
                            not result in a material liability to the Company.
                                  (d) Each Company Benefit Plan that is intended to be qualified within the meaning of
                            Section 401(a) of the Code: (i) has received a favorable determination or opinion letter from the Internal
                            Revenue Service as to its qualification as to form, (ii) has been established under a pre-approved plan for
                            which a current favorable Internal Revenue Service advisory letter or opinion letter has been obtained by
                            the plan sponsor and is valid as to the adopting employer, or (iii) has time remaining under applicable
                            Laws to apply for a determination or opinion letter or to make any amendments necessary to obtain a
                            favorable determination or opinion letter, and to the knowledge of the Company, no event has occurred
                            that would reasonably be expected to result in the loss of the tax-qualified status of such Company Benefit
                            Plan. Each Company Benefit Plan maintained outside of the United States that is intended to be qualified
                            or registered under applicable Law has been so qualified or registered and, to the knowledge of the
                            Company, no event has occurred that would reasonably be expected to result in the loss of such
                            qualification or registration, except as would not be reasonably expected to result in a material liability to
                            the Company and its Subsidiaries, taken as a whole.

                                  (e) Neither the Company nor any of its ERISA Affiliates sponsored or was required to contribute to,
                            at any point during the six (6)-year period prior to the date hereof, a “multiemployer pension plan” (as
                            defined in Section 3(37) of ERISA) (a “Multiemployer Plan”) or other pension plan, in each case, that is
                            subject to Title IV of ERISA.

                                  (f) Except as would not be reasonably expected to result in material liability to the Company and its
                            Subsidiaries, taken as a whole, (i) no event has occurred and no condition exists that would subject the
                            Company or any of its Subsidiaries to any tax, fine, lien, or penalty imposed by ERISA or the Code with
                            respect to any Company Benefit Plan and (ii) no nonexempt “prohibited transaction” (as such term is
                            defined in Section 406 of ERISA and Section 4975 of the Code) has occurred with respect to any
                            Company Benefit Plan.
                                  (g) Except as would not, individually or in the aggregate, be material to the Company and its
                            Subsidiaries, taken as a whole, with respect to the Company Benefit Plans, no administrative
                            investigation, audit or other administrative proceeding by the Department of Labor, the PBGC, the
                            Internal Revenue Services or other Governmental Authorities are pending, or, to the knowledge of the
                            Company, threatened in writing.

                                   (h) Neither the execution and delivery of this Agreement by the Company nor the consummation of
                            the Transactions (either alone or in combination with another event) will result in the acceleration, vesting
                            or creation of any rights of any director, officer or employee of the Company or its Subsidiaries to
                            payments or benefits or increases in any existing payments or benefits or any loan forgiveness, in each
                            case, from the Company or any of its Subsidiaries.

                                                                             A-28




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             352/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 354 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1550
                       Table of Contents
                                  (i) No amount or benefit that could be, or has been, received (whether in cash or property or the
                            vesting of property or the cancellation of indebtedness) by any current or former employee, officer or
                            director of the Company or any Subsidiary of the Company who is a “disqualified individual” within the
                            meaning of Section 280G of the Code could reasonably be expected to be characterized as an “excess
                            parachute payment” (as defined in Section 280G(b)(1) of the Code) as a result of the consummation of the
                            transactions contemplated by this Agreement.

                                  (j) Except as would not be reasonably expected to result in material liability to the Company and its
                            Subsidiaries, taken as a whole, each Company Benefit Plan that is a “nonqualified deferred compensation
                            plan” within the meaning of Section 409A(d)(1) of the Code and any award thereunder, in each case, that
                            is nonqualified deferred compensation subject to Section 409A of the Code has been operated and
                            documented in compliance with Section 409A of the Code.

                                 (k) No Company Benefit Plan provides for the gross-up of any Taxes imposed by Section 4999 or
                            409A of the Code.
                                  (l) The Company and its Subsidiaries have not elected to defer and do not have any present
                            intention of deferring any employment or payroll taxes as permitted under Section 2302(a) of the
                            Coronavirus Aid, Relief, and Economic Security Act or any similar applicable federal, state or local Law
                            (collectively, the “CARES Act”).

                                  (m) Except as would not be reasonably expected to result in material liability to the Company and
                            its Subsidiaries, taken as a whole, each Company Benefit Plan for the benefit of employees or dependents
                            thereof who reside and perform services or who are employed outside of the United States (a “Non-U.S.
                            Plan”) (i) is in compliance with its terms and the applicable provisions of laws and regulations regarding
                            employee benefits, mandatory contributions and retirement plans of each jurisdiction applicable to such
                            Non-U.S. Plan, (ii) if it is intended to qualify for special Tax treatment, meets all requirements for such
                            treatment, and (iii) if it is intended to be funded and/or book-reserved, is funded or book reserved, as
                            appropriate, based upon reasonable actuarial or accounting assumptions that comply with all applicable
                            Laws.

                                  (n) Schedule 4.13(n) sets forth (i) a true and complete list of all deferred salary, bonus or other
                            compensation amounts that are outstanding or have been promised (whether or not pursuant to legally
                            binding agreements) to employees and other service providers of the Company as of the Closing Date,
                            including all transaction, retention, stay and similar bonuses or other compensatory payments (including
                            deferred salary amounts) that will become payable in connection with the Transactions and (ii) the
                            aggregate amount of all other retention and milestone related bonuses that may be payable in the future to
                            Company employees and other service providers under agreements entered into prior to the Closing (the
                            aggregate amount of all amounts in clauses (i) and (ii), the “Aggregate Bonus Amount”).
                            4.14 Labor Matters.

                                   (a) (i) Neither the Company nor its Subsidiaries is a party to or bound by any collective bargaining
                            agreement or any other labor-related Contract with any labor union, labor organization or works council
                            and no such Contracts are currently being negotiated by the Company or its Subsidiaries, (ii) no labor
                            union, labor organization or works council has made a written pending demand for recognition or
                            certification since January 1, 2018, and (iii) there are no representation or certification proceedings or
                            petitions seeking a representation proceeding pending or, to the knowledge of the Company, threatened in
                            writing to be brought or filed with the National Labor Relations Board or any other applicable labor
                            relations Governmental Authority.

                                   (b) Except as set forth on Schedule 4.14(b) or would not be material, individually or in the
                            aggregate, to the Company and its Subsidiaries, taken as a whole, each of the Company and its
                            Subsidiaries (i) is in compliance with all applicable Laws regarding employment and employment
                            practices, including all Laws respecting terms and conditions of employment, health and safety, employee
                            classification, non-discrimination, wages and hours, immigration, disability rights or benefits, equal
                            opportunity, plant closures and layoffs, workers’ compensation, labor relations, employee leave issues,
                            and unemployment insurance, (ii) has not committed any unfair labor practice as defined by the National
                            Labor Relations Act or received written notice of any unfair labor practice complaint against it pending
                            before the National Labor Relations Board that

                                                                            A-29




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          353/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 355 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1551
                       Table of Contents
                            remains unresolved, and (iii) since January 1, 2018, has not experienced any actual or, to the knowledge
                            of the Company, threatened material labor disputes, strikes, lockouts, picketing, hand billing, slow-downs
                            or work stoppages against or affecting the Company or its Subsidiaries.

                                 (c) Except as would not, individually or in the aggregate, be material to the Company and its
                            Subsidiaries, taken as a whole, the Company and its Subsidiaries are not delinquent in payments to any
                            employees or former employees for any services or amounts required to be reimbursed or otherwise paid.

                                    (d) To the knowledge of the Company, no employee of the Company or its Subsidiaries is in any
                            material respect in violation of any term of any employment agreement, nondisclosure agreement, non-
                            competition agreement, restrictive covenant or other obligation: (i) to the Company or its Subsidiaries or
                            (ii) to a former employer of any such employee relating (A) to the right of any such employee to be
                            employed by the Company or its Subsidiaries or (B) to the knowledge or use of trade secrets or
                            proprietary information.
                                  (e) The Company has not had, nor to the knowledge of the Company are there any facts that would
                            give rise to, any material workforce changes resulting from disruptions due to the 2019 novel coronavirus,
                            any economic effect thereof or COVID-19 Measures (as defined below), whether directly or indirectly,
                            including any actual or expected group terminations, layoffs, furlough or shutdowns (whether voluntary or
                            by Law), or any material changes to benefit or compensation programs, nor are any such changes
                            currently contemplated. “COVID-19 Measures” means any quarantine, “shelter in place,” “stay at home,”
                            workforce reduction, social distancing, shut down, closure, sequester or any other Law, or directive, by
                            any Governmental Authority in connection with or in response to the 2019 novel coronavirus, including,
                            but not limited to, the CARES Act or any similar applicable federal, state or local Law. Except as set forth
                            on Schedule 4.14(e), since January 1, 2020, the Company has not materially reduced the compensation or
                            benefits of any of its employees or otherwise reduced the working schedule of any of its employees, in
                            each case, for any reason relating to the 2019 novel coronavirus. Except as set forth on Schedule 4.14(e),
                            the Company has not applied for or received any “Paycheck Protection Program” payments or other loans
                            in connection with the CARES Act, and has not claimed any employee retention credit under the CARES
                            Act.

                                 (f) As of the date hereof, to the knowledge of the Company, no current member of the executive
                            management team of the Company or its Subsidiaries presently intends to terminate his or her
                            employment prior to the six (6) month anniversary of the Closing Date.

                            4.15 Taxes.
                                  (a) All material Tax Returns required by Law to be filed by the Company or its Subsidiaries have
                            been timely filed, and all such Tax Returns are true, correct and complete in all material respects. The
                            Financial Statements accrue in accordance with GAAP all material liabilities for Taxes with respect to all
                            periods through the date thereof.

                                  (b) All material amounts of Taxes due and owing by the Company and its Subsidiaries have been
                            paid, and since the Latest Balance Sheet Date neither the Company nor any of its Subsidiaries has
                            incurred any material Tax liability outside the ordinary course of business.

                                  (c) Each of the Company and its Subsidiaries has (i) withheld all material amounts required to have
                            been withheld by it in connection with amounts paid or owed to any employee, independent contractor,
                            creditor, shareholder or any other third party, (ii) remitted, or will remit on a timely basis, such amounts to
                            the appropriate Governmental Authority; and (iii) complied in all material respects with applicable Law
                            with respect to Tax withholding.
                                  (d) Except as set forth on Schedule 4.15(d), neither the Company nor its Subsidiaries is engaged in
                            any material audit or other administrative proceeding with a taxing authority or any judicial proceeding
                            with respect to Taxes. Neither the Company nor its Subsidiaries has received since January 1, 2015 any
                            written notice from a taxing authority of a dispute or claim with respect to a material amount of Taxes,
                            other than disputes or claims that have since been resolved, and to the knowledge of the Company, no
                            such claims have been threatened.

                                                                             A-30




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              354/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 356 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1552
                       Table of Contents
                                   (e) Since January 1, 2015, no written claim has been made, and to the knowledge of the Company,
                            no oral claim has been made by any Governmental Authority in a jurisdiction where the Company or any
                            of its Subsidiaries does not file a Tax Return that such entity is or may be subject to Taxes by that
                            jurisdiction in respect of Taxes that would be the subject of such Tax Return.

                                  (f) Except as set forth on Schedule 4.15(f), there are no outstanding agreements extending or
                            waiving the statutory period of limitations applicable to any claim for, or the period for the collection or
                            assessment or reassessment of, material Taxes of the Company or its Subsidiaries and no written request
                            for any such waiver or extension is currently pending.

                                 (g) Except as set forth on Schedule 4.15(g), neither the Company nor any of its Subsidiaries has
                            requested or entered into a closing agreement, private letter ruling, technical advice memorandum,
                            advance pricing agreement or similar agreement with any taxing authority that could reasonably be
                            expected to affect the Taxes of the Company or any of its Subsidiaries after the Closing Date. Neither the
                            Company nor any of its Subsidiaries will be subject to any recapture, clawback, termination or similar
                            adverse consequence with respect to any Tax incentive, holiday, credits or other Tax reduction, deferral or
                            abatement arrangement (excluding, for the avoidance of doubt, any net operating loss) as a result of the
                            Merger.
                                   (h) Neither the Company nor its Subsidiaries (or any predecessor thereof) has constituted either a
                            “distributing corporation” or a “controlled corporation” in a distribution of stock qualifying for tax-free
                            treatment under Section 355 of the Code (or so much of Section 356 of the Code as relates to Section 355
                            of the Code) in the prior two years.

                                 (i) Neither the Company nor its Subsidiaries has been a party to any “reportable transaction” within
                            the meaning of Treasury Regulation Section 1.6011-4(b).

                                   (j) Neither the Company nor its Subsidiaries will be required to include any material item of income
                            in, or exclude any material item of deduction from, taxable income for any taxable period (or portion
                            thereof) ending after the Closing Date as a result of any: (i) change in method of accounting for a taxable
                            period (or portion thereof) ending on or prior to the Closing Date and made prior to the Closing or use of
                            an improper method of accounting prior to the Closing; (ii) any written agreement with a Governmental
                            Authority executed prior to the Closing; (iii) installment sale or open transaction disposition made prior to
                            the Closing; (iv) prepaid amount received prior to the Closing outside of the ordinary course of business;
                            or (v) intercompany transactions, or excess loss accounts, described in the Treasury Regulations
                            promulgated under Section 1502 of the Code (or any corresponding or similar provision of state, local or
                            foreign income Tax Law) that existed prior to the Closing.
                                  (k) There are no Liens with respect to Taxes on any of the assets of the Company or its Subsidiaries,
                            other than Permitted Liens.

                                  (l) Neither the Company nor any of its Subsidiaries (i) has been a member of an affiliated,
                            consolidated, combined or unitary group filing for U.S. federal, state or local income Tax purposes, other
                            than a group the common parent of which was and is the Company or any of its Subsidiaries or (ii) except
                            pursuant to an agreement entered into in the ordinary course of business the principal purpose of which
                            does not relate to Taxes (each, a “Commercial Contract”), has any liability for the Taxes of any Person
                            (other than the Company or its Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
                            provision of state, local or foreign Law) or as a transferee or successor, by Contract or otherwise.

                                  (m) Neither the Company nor any of its Subsidiaries is a party to, or bound by, or has any obligation
                            to any Governmental Authority or other Person under any Tax allocation, Tax sharing, or Tax
                            indemnification agreements, other than pursuant to a Commercial Contract. Neither the Company nor its
                            Subsidiaries has granted a power of attorney which is currently in force with respect to any material Taxes
                            or material Tax Returns.
                                    (n) None of the Company’s Subsidiaries that are organized under the Laws of a country other than
                            the United States (a “Foreign Subsidiary”) (i) has an investment in U.S. property within the meaning of
                            Section 956 of the Code, (ii) is engaged in a U.S. trade or business for U.S. federal income Tax purposes,
                            (iii) is, to the Company’s knowledge, a “passive foreign investment company” within the meaning of
                            Section 1297 of the Code, (iv) is a “surrogate foreign corporation” within the meaning of Section 7874(a)
                            (2)(B) of the Code or is treated as a U.S. corporation under Section 7874(b) of the Code or (v) has elected
                            under Section 897(i) of the Code to be treated as a domestic corporation.

                                                                             A-31




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            355/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 357 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1553
                       Table of Contents
                                    (o) Neither the Acquiror nor any of its Affiliates would be required to (i) include a material amount
                             in gross income with respect to any Foreign Subsidiary pursuant to Sections 951 or 951A of the Code if
                             the taxable year of such Foreign Subsidiary were deemed to end on the day after the Closing Date or
                             (ii) pay any Taxes pursuant to Section 965 of the Code in any taxable period (or portion thereof)
                             beginning after the Closing Date.

                                   (p) Any entity classification elections made on Form 8832 (Entity Classification Election) with
                             respect to the Company or its Subsidiaries are set forth on Schedule 4.15(p).

                                   (q) All material charges for amounts payable or amounts receivable among the Company or any of
                             its Subsidiaries that is not a Foreign Subsidiary, on the one hand, and any Foreign Subsidiary, on the other
                             hand, have been made at arm’s length for fair value and the Company and all of its Subsidiaries have
                             maintained all material documentation required to support the pricing of any such charges under
                             Section 482 of the Code and the Treasury Regulation promulgated thereunder and any similar or
                             comparable provision under state, local or foreign Law.
                                   (r) Neither the Company nor any of its Subsidiaries has taken or agreed to take any action not
                             contemplated by this Agreement and/or any related ancillary documents that could reasonably be
                             expected to prevent the Merger from qualifying for the Intended Tax Treatment. Neither the Company nor
                             any of its Subsidiaries has any knowledge of any fact or circumstance that could reasonably be expected
                             to prevent the Merger from qualifying for the Intended Tax Treatment.

                             4.16 Brokers’ Fees. Except as set forth on Schedule 4.16, no broker, finder, investment banker or other
                       Person is entitled to any brokerage fee, finders’ fee or other commission in connection with the transactions
                       contemplated by this Agreement based upon arrangements made by the Company, any of its Subsidiaries or any
                       of their Affiliates for which the Company or any of its Subsidiaries has any obligation.

                              4.17 Insurance. Schedule 4.17 contains a list of all material policies or programs of self-insurance of
                       property, fire and casualty, product liability, workers’ compensation and other forms of insurance held by, or for
                       the benefit of, the Company or any of its Subsidiaries as of the date hereof. True, correct and complete copies or
                       comprehensive summaries of such insurance policies have been made available to Acquiror. With respect to
                       each such insurance policy required to be listed on Schedule 4.17, except as would not, individually or in the
                       aggregate, be material to the Company and its Subsidiaries, taken as a whole: (i) all premiums due have been
                       paid; (ii) the policy is legal, valid, binding and enforceable in accordance with its terms and, except for policies
                       that have expired under their terms in the ordinary course, is in full force and effect; (iii) neither the Company
                       nor any of its Subsidiaries is in breach or default (including any such breach or default with respect to the
                       payment of premiums or the giving of notice), and, to the knowledge of the Company, no event has occurred
                       that, with or without notice or lapse of time or both, would constitute such a breach or default, or permit
                       termination or modification, under the policy, and, to the knowledge of the Company, no such action has been
                       threatened; and (iv) as of the date hereof, no written notice of cancellation, non-renewal, disallowance or
                       reduction in coverage or claim or termination has been received other than in connection with ordinary
                       renewals.
                             4.18 Real Property; Assets.

                                    (a) Neither the Company nor any of its Subsidiaries owns any real property, and, except as set forth
                             in the Real Estate Lease Documents for the Gardena, California Leased Real Property and the Hanford,
                             California Leased Real Property, neither the Company nor any of its Subsidiaries is a party to any
                             presently effective agreement, obligation or option to purchase any real property or interest therein.

                                    (b) Schedule 4.18(b) contains a true, correct and complete list of all Leased Real Property. The
                             Company has made available to Acquiror true, correct and complete copies of the material leases,
                             subleases and occupancy agreements (including all modifications, amendments, supplements, waivers and
                             side letters thereto, if any) for the Leased Real Property to which the Company or any of its Subsidiaries
                             is a party (the “Real Estate Lease Documents”), and such deliverables comprise all Real Estate Lease
                             Documents relating to the Leased Real Property.

                                                                              A-32




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              356/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 358 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1554
                       Table of Contents
                                   (c) Each Real Estate Lease Document (i) is a legal, valid, binding and enforceable obligation of the
                            Company or its Subsidiaries, as applicable, subject to applicable bankruptcy, insolvency, fraudulent
                            conveyance, reorganization, moratorium and similar Laws affecting creditors’ rights generally and
                            subject, as to enforceability, to general principles of equity, and each such lease is in full force and effect,
                            (ii) has not been amended or modified except as reflected in the modifications, amendments, supplements,
                            waivers and side letters thereto made available to Acquiror and (iii) subject to securing the consents or
                            approvals, if any, required under the Real Estate Lease Documents to be obtained from any landlord, or
                            lender to landlord (as applicable), in connection with the execution and delivery of this Agreement by the
                            Company or the consummation of the transaction contemplated hereby by the Company, upon the
                            consummation of the transactions contemplated by this Agreement, will entitle the Company (or its
                            Subsidiaries) to the use, occupancy and possession, in each case, subject to the terms of the respective
                            Real Estate Lease Documents in effect with respect to the Leased Real Property, of the premises specified
                            in the Real Estate Lease Documents for the purpose specified in the Real Estate Lease Documents.

                                    (d) Except as set forth on Schedule 4.18(d), (i) neither the Company nor any of its Subsidiaries has
                            given or received written notice of material default under any Real Estate Lease Document which default
                            has not been cured or waived prior to the date hereof and (ii) to the knowledge of the Company, no event
                            has occurred that, and no condition exists that, with or without notice or lapse of time or both, would
                            constitute a material default under any Real Estate Lease Document by the Company or any of its
                            Subsidiaries (as tenant, subtenant or sub-subtenant, as applicable) or by the other parties thereto. Neither
                            the Company nor any of its Subsidiaries has subleased or otherwise granted any Person other than another
                            Subsidiary of the Company the right to use or occupy any Leased Real Property, which sublease or right
                            is still in effect. Except for the Permitted Liens, neither the Company nor any of its Subsidiaries has
                            collaterally assigned or granted any other security interest in the Leased Real Property or any interest
                            therein which is still in effect. Except for the Permitted Liens, there exist no Liens affecting the Leased
                            Real Property created by, through or under the Company or any of its Subsidiaries.

                                  (e) Except as set forth on Schedule 4.18(d), with respect to each Real Estate Lease Document:
                                        (i) since January 1, 2018, to the knowledge of the Company, no security deposit or portion
                                  thereof deposited by the Company or any of its Subsidiaries under such Real Estate Lease
                                  Document has been applied in respect of a breach or default under such Real Estate Lease
                                  Document that has not (A) if and as required by the applicable landlord, been redeposited in full, or
                                  (B) been disclosed to Acquiror in writing; and

                                        (ii) neither the Company nor any of its Subsidiaries owes any brokerage commissions or
                                  finder’s fees with respect to such Real Estate Lease Document that has not been paid in full.

                                  (f) Neither the Company nor any of its Subsidiaries has received any written notice that remains
                            outstanding as of the date hereof that the current use and occupancy by the Company or any of its
                            Subsidiaries of the Leased Real Property and the improvements thereon (i) are prohibited by any Lien or
                            Law or (ii) are in material violation of any of the recorded covenants, conditions, restrictions,
                            reservations, easements or agreements applicable to such Leased Real Property.
                            4.19 Environmental Matters.

                                 (a) Except as would not, individually or in the aggregate, reasonably be expected to have a Material
                            Adverse Effect:

                                       (i) the Company and its Subsidiaries are and, during the last three years, have been in
                                  compliance with all Environmental Laws;
                                       (ii) the FF 91 vehicle has been designed to comply with all Environmental Laws and, to the
                                  knowledge of the Company, there are no currently existing facts, conditions or circumstances that
                                  would prevent the FF 91 from complying with such Environmental Laws;

                                        (iii) the Company and its Subsidiaries have obtained, and are, and during the past three (3)
                                  years have been in compliance with, all Environmental Permits required to conduct their respective
                                  operations and businesses;

                                                                              A-33




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               357/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 359 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1555
                       Table of Contents
                                         (iv) with respect to the Company’s facility in Hanford, California, the Company and its
                                   Subsidiaries have received all Environmental Permits required for the Company and its Subsidiaries
                                   to manufacture 10,000 vehicles annually in 2021 and up to 30,000 vehicles annually starting in
                                   2022, all such Environmental Permits are in full force and effect and not subject to challenge,
                                   opposition, modification or termination through any pending or threatened Action or as a result of
                                   the Transactions, and, to the knowledge of the Company, there are no currently existing facts,
                                   conditions or circumstances that would prevent the Company and its Subsidiaries from complying
                                   with such Environmental Permits in the event they manufacture up to 10,000 and up to 20,000
                                   vehicles in, respectively, in 2021 and 2022;

                                         (v) there has been no Release or threatened Release of any Hazardous Materials (x) by the
                                   Company or any of its Subsidiaries or, to the knowledge of the Company, any third party at, in, on
                                   or under or from any Leased Real Property or, to the knowledge of the Company, any other property
                                   or location formerly owned, leased or operated by the Company or any of its Subsidiaries or their
                                   respective predecessors or (y) by or on behalf of the Company or any of its Subsidiaries at any other
                                   location, including any location where the Company or any of its Subsidiaries has transported
                                   Hazardous Materials or arranged for their disposal;

                                         (vi) neither the Company nor any of its Subsidiaries is subject to any current Governmental
                                   Order relating to the Company’s or any of its Subsidiaries’ compliance with Environmental Laws or
                                   the investigation, sampling, monitoring, treatment, remediation, removal or cleanup of Hazardous
                                   Materials;
                                         (vii) no Action is pending or, to the knowledge of the Company, threatened with respect to the
                                   Company’s or its Subsidiaries’ compliance with or liability under Environmental Law or the
                                   investigation, sampling, monitoring, treatment, remediation, removal or cleanup of Hazardous
                                   Materials; and

                                         (viii) neither the Company nor any of its Subsidiaries has retained or assumed, by contract or
                                   operation of Law, any material liabilities or material obligations of any other Person arising under
                                   Environmental Law.

                                   (b) The Company has made available to Acquiror copies of all material written environmental
                             reports, audits, assessments, liability analyses, memoranda and studies in the possession of or conducted
                             by the Company or its Subsidiaries with respect to the Company’s or any of its Subsidiaries’ compliance
                             with, or liabilities arising under, Environmental Law, including with respect to the compliance of the FF
                             91 vehicle with Environmental Laws.
                             4.20 Absence of Changes.

                                   (a) Since the Latest Balance Sheet Date, there has not been a Material Adverse Effect.

                                    (b) From the Latest Balance Sheet Date, the Company and its Subsidiaries (i) have, in all material
                             respects, conducted their businesses and operated their properties in the ordinary course of business
                             consistent with past practice, other than due to any COVID-19 Measures and (ii) have not taken any
                             action that would require the consent of Acquiror pursuant to Section 6.01 if such action had been taken
                             after the date hereof.
                             4.21 Affiliate Agreements.

                             Except as set forth on Schedule 4.21 and other than (i) any Company Benefit Plan (including any
                       employment or option agreements entered into in the ordinary course of business by the Company or its
                       Subsidiaries) or standard employment agreements or offer letters and (ii) any Contract or business arrangement
                       solely among the Company and its Subsidiaries, none of the Affiliates, stockholders, officers or directors of the
                       Company or any of its Subsidiaries is a party to any Contract or business arrangement with the Company or its
                       Subsidiaries (each such Contract or business arrangement, an “Affiliate Agreement”).

                             4.22 Internal Controls. The Company maintains a system of internal accounting controls designed to
                       provide reasonable assurance that: (a) transactions are executed in accordance with management’s general or
                       specific authorizations; (b) transactions are recorded as necessary to permit preparation of financial statements
                       in conformity with GAAP and to maintain asset accountability; (c) access to assets is permitted only in
                       accordance

                                                                             A-34




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           358/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 360 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1556
                       Table of Contents
                       with management’s general or specific authorization; and (d) the recorded accountability for assets is compared
                       with the existing assets at reasonable intervals and appropriate action is taken with respect to any differences.
                       Except as set forth on Schedule 4.22, to the knowledge of the Company, there are no deficiencies with such
                       systems that would reasonably be expected to be material to Acquiror and its Subsidiaries (including, after the
                       Closing, the Company and its Subsidiaries), taken as a whole, after the Closing; provided that, as of the date
                       hereof, to the knowledge of the Company, any such material deficiencies set forth on Schedule 4.22 have been
                       resolved or remedied.

                              4.23 Permits. Each of the Company and its Subsidiaries has all material Permits (the “Material Permits”)
                       that are required to own, lease or operate its properties and assets and to conduct its business as currently
                       conducted, except where the failure to obtain the same would not, individually or in the aggregate, reasonably
                       be expected to be material to (i) such ownership, lease, operation or conduct or (ii) the Company and its
                       Subsidiaries, taken as a whole. Except as would not, individually or in the aggregate, be expected to be material
                       to the Company and its Subsidiaries, taken as a whole, (a) each Material Permit is in full force and effect in
                       accordance with its terms, (b) no outstanding written notice of revocation, cancellation or termination of any
                       Material Permit has been received by the Company or any of its Subsidiaries, (c) to the knowledge of the
                       Company, none of such Permits upon its termination or expiration in the ordinary due course will not be
                       renewed or reissued in the ordinary course of business upon terms and conditions substantially similar to its
                       existing terms and conditions, (d) there are no Actions pending or, to the knowledge of the Company, threatened
                       that seek the revocation, cancellation, limitation, restriction or termination of any Material Permit and (e) each
                       of the Company and its Subsidiaries is in compliance with all Material Permits applicable to the Company or
                       any of its Subsidiaries.

                             4.24 Top Suppliers. Schedule 4.24 sets forth a complete and accurate list of the ten (10) largest suppliers
                       of the Company and its Subsidiaries, taken as a whole, based on dollar amount of expenditures for the twelve
                       (12)-month period ending on the date hereof (collectively, the “Top Suppliers”). Other than in the ordinary
                       course of business, none of the Top Suppliers has terminated, or given written or, to the knowledge of the
                       Company, oral notice that it intends to terminate any of its business relationship with the Company or any of its
                       Subsidiaries. There has been no material dispute or controversy or, to the knowledge of the Company,
                       threatened material dispute or controversy between the Company or any of its Subsidiaries, on the one hand,
                       and any Top Supplier, on the other hand.
                             4.25 Vehicle Certification and Manufacturing.

                                   (a) Except as set forth on Schedule 4.25(a) or would not reasonably be expected to have a Material
                             Adverse Effect, the FF 91 vehicle developed by the Company and its Subsidiaries complies with
                             applicable Law, including the standards regulations, certifications, testing and licensing requirements
                             imposed by governments and regulatory agencies in the United States and China, such as, for example,
                             the Federal Motor Vehicle Safety Standards (“FMVSS”) promulgated by the National Highway Traffic
                             Safety Administration of the U.S. Department of Transportation.

                                   (b) Except as set forth on Schedule 4.25(b) or would not reasonably be expected to have a Material
                             Adverse Effect, the Company and its Subsidiaries have made the necessary contractual arrangements with
                             reputable contractors to complete the construction of the Company’s facility in Hanford, California by
                             2021.
                              4.26 Proxy Statement/Prospectus. None of the information relating to the Company or any of its
                       Subsidiaries supplied by the Company, or by any other Person acting on behalf of the Company, in writing
                       specifically for inclusion in the Proxy Statement/Prospectus will, as of the date the Proxy Statement/Prospectus
                       (or any amendment or supplement thereto) is first mailed to Acquiror’s stockholders, at the time of the Acquiror
                       Meeting or at the Effective Time, contain any untrue statement of a material fact or omit to state a material fact
                       necessary to make the statements therein, in light of the circumstances under which they were made, not
                       misleading; provided that, notwithstanding the foregoing provisions of this Section 4.26, no representation or
                       warranty is made by the Company with respect to information or statements made or incorporated by reference
                       in the Proxy Statement/Prospectus that were not supplied by or on behalf of the Company for use therein.

                             4.27 No Additional Representations and Warranties. Except as provided in this Article IV, neither the
                       Company nor any of its Affiliates, nor any of their respective directors, managers, officers, employees,
                       equityholders, partners, members or representatives, has made, or is making, any representation or warranty
                       whatsoever to Acquiror, Merger Sub or their Affiliates, and no such party shall be liable in respect of the
                       accuracy or completeness of any information provided to Acquiror, Merger Sub or their Affiliates.

                                                                             A-35




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            359/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 361 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1557
                       Table of Contents

                                                          ARTICLE V
                                  REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB
                             Except as set forth in the Schedules to this Agreement (each of which qualifies (a) the correspondingly
                       numbered representation, warranty or covenant if specified therein and (b) such other representations,
                       warranties or covenants where its relevance as an exception to (or disclosure for purposes of) such other
                       representation, warranty or covenant is reasonably apparent on the face of the disclosure in such Schedule) or in
                       the SEC Reports filed or furnished by Acquiror prior to the date hereof (excluding (x) any disclosures in such
                       SEC Reports under the headings “Risk Factors,” “Forward-Looking Statements” or “Qualitative Disclosures
                       About Market Risk” and other disclosures that are predictive, cautionary or forward-looking in nature and
                       (y) any exhibits or other documents appended thereto) (it being acknowledged that nothing disclosed in such a
                       SEC Report will be deemed to modify or qualify the representations and warranties set forth in Section 5.04
                       (Litigation and Proceedings), Section 5.06 (Financial Ability; Trust Account), Section 5.12 (Tax Matters) or
                       Section 5.13 (Capitalization)), Acquiror and Merger Sub represent and warrant to the Company as follows:

                              5.01 Corporate Organization. Each of Acquiror and Merger Sub has been duly incorporated and is validly
                       existing as a corporation in good standing under the Laws of the State of Delaware and the Cayman Islands,
                       respectively, and has the requisite corporate power and authority to own, lease or operate its assets and
                       properties and to conduct its business as it is now being conducted. The copies of the organizational documents
                       of each of Acquiror and Merger Sub, respectively, previously delivered by Acquiror to the Company are true,
                       correct and complete and are in effect as of the date of this Agreement. Each of Acquiror and Merger Sub is,
                       and at all times has been, in compliance in all material respects with all restrictions, covenants, terms and
                       provisions set forth in its respective organizational documents. Each of Acquiror and Merger Sub is duly
                       licensed or qualified and in good standing as a foreign corporation in all jurisdictions in which its ownership of
                       property or the character of its activities is such as to require it to be so licensed or qualified, except where
                       failure to be so licensed or qualified has not and would not, individually or in the aggregate, reasonably be
                       expected to have a material adverse effect on the ability of Acquiror or Merger Sub to enter into this Agreement
                       or consummate the transactions contemplated hereby. All of the equity interests of Merger Sub are held directly
                       by Acquiror.

                             5.02 Due Authorization.
                                   (a) Each of Acquiror and Merger Sub has all requisite corporate power and authority to execute,
                             deliver and perform this Agreement and each ancillary agreement to this Agreement to which it is a party
                             and, upon receipt of the Acquiror Stockholder Approval, to perform its obligations hereunder and
                             thereunder and to consummate the transactions contemplated hereby and thereby. The execution, delivery
                             and performance of this Agreement and such ancillary agreements and the consummation of the
                             transactions contemplated hereby and thereby have been duly, validly and unanimously authorized and
                             approved by the respective boards of directors of Acquiror and Merger Sub and, except for the Acquiror
                             Stockholder Approval and, as required in relation to the Merger under the Companies Law, the requisite
                             shareholder approval of Acquiror, as the sole shareholder of Merger Sub (such approval being obtained by
                             written resolution or as otherwise permitted under Merger Sub’s articles of association, prior to the
                             Closing Date) (the “Merger Sub Shareholder Approval”), which Merger Sub Shareholder Approval shall
                             be obtained by Merger Sub immediately following execution of this Agreement, no other corporate
                             proceeding on the part of Acquiror or Merger Sub is necessary to authorize this Agreement or such
                             ancillary agreements or Acquiror’s performance hereunder or thereunder. This Agreement has been, and
                             each such ancillary agreement will be, duly and validly executed and delivered by each of Acquiror and
                             Merger Sub and, assuming due authorization and execution by each other party hereto and thereto, this
                             Agreement constitutes, and each such ancillary agreement will constitute, a legal, valid and binding
                             obligation of each of Acquiror and Merger Sub, enforceable against Acquiror and Merger Sub in
                             accordance with its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
                             reorganization, moratorium and similar Laws affecting creditors’ rights generally and subject, as to
                             enforceability, to general principles of equity.

                                   (b) The affirmative vote of holders of a majority of the outstanding shares of Acquiror Pre-
                             Transaction Common Stock entitled to vote at the Acquiror Meeting shall be required to approve each of
                             the Transaction Proposal, the Issuance Proposal, the Director Election Proposal, the Amendment Proposal
                             and the Equity Plan Proposal, in each case, assuming a quorum is present, and such votes are the only
                             votes of any of Acquiror’s capital stock necessary in connection with the entry into this Agreement by
                             Acquiror, and the consummation of the transactions contemplated hereby, including the Closing (the
                             approval by Acquiror Stockholders of all of the foregoing, collectively, the “Acquiror Stockholder
                             Approval”).

                                                                             A-36




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            360/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 362 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1558
                       Table of Contents
                                   (c) At a meeting duly called and held, the Acquiror Board has unanimously: (i) determined that this
                             Agreement and the transactions contemplated hereby are fair to and in the best interests of Acquiror’s
                             stockholders; (ii) determined that the fair market value of the Company is equal to at least eighty percent
                             (80%) of the amount held in the Trust Account (less any deferred underwriting commissions and taxes
                             payable on interest earned) as of the date hereof; (iii) approved the transactions contemplated by this
                             Agreement as a Business Combination; and (iv) subject to Section 8.04, resolved to recommend to the
                             Acquiror Stockholders approval of the transactions contemplated by this Agreement (such
                             recommendation, the “Acquiror Board Recommendation”).

                              5.03 No Conflict. The execution, delivery and performance of this Agreement by Acquiror and Merger
                       Sub and, upon receipt of the Acquiror Stockholder Approval, the consummation of the transactions
                       contemplated hereby do not and will not (a) conflict with or violate any provision of, or result in the breach of
                       the Acquiror Organizational Documents or any organizational documents of any Subsidiaries of Acquiror
                       (including Merger Sub), (b) conflict with or result in any violation of any provision of any Law, Permit or
                       Governmental Order applicable to Acquiror or Merger Sub or any of their respective properties or assets,
                       (c) violate, conflict with, result in a breach of any provision of or the loss of any benefit under, constitute a
                       default (or an event which, with or without notice or lapse of time or both, would constitute a default) under, or
                       result in the termination or acceleration of, or a right of termination, cancellation, modification, acceleration or
                       amendment under, or accelerate the performance required by, or result in the acceleration or trigger of any
                       payment, posting of collateral (or right to require the posting of collateral), time of payment, vesting or increase
                       in the amount of any compensation or benefit payable pursuant to, any of the terms, conditions or provisions of
                       any Contract to which Acquiror or any of its Subsidiaries (including Merger Sub) is a party or by which any of
                       them or any of their respective assets or properties may be bound or affected or (d) result in the creation of any
                       Lien upon any of the properties or assets of Acquiror or any of its Subsidiaries (including Merger Sub), except
                       (in the case of clauses (b), (c) or (d) above) for such violations, conflicts, breaches or defaults which would not,
                       individually or in the aggregate, reasonably be expected to have a material adverse effect on the ability of
                       Acquiror or Merger Sub to enter into and perform their respective obligations under this Agreement.

                              5.04 Litigation and Proceedings. There are no pending or, to the knowledge of Acquiror, threatened
                       Actions against Acquiror or Merger Sub, or, to the knowledge of Acquiror, any of their respective directors,
                       managers, officers or employees (in their capacity as such) or otherwise affecting Acquiror or Merger Sub or
                       their respective assets, including any condemnation or similar proceedings, that, if determined adversely, would,
                       individually or in the aggregate, reasonably be expected to have a material adverse effect on the ability of
                       Acquiror or Merger Sub to enter into and perform their respective obligations under this Agreement. There is no
                       unsatisfied judgment or open injunction binding upon Acquiror or Merger Sub that would, individually or in the
                       aggregate, reasonably be expected to have a material adverse effect on the ability of Acquiror or Merger Sub to
                       enter into and perform their respective obligations under this Agreement.
                             5.05 Governmental Authorities; Consents. Subject to receipt of the Acquiror Stockholder Approval, no
                       consent, approval or authorization of, or designation, declaration or filing with, any Governmental Authority is
                       required on the part of Acquiror or Merger Sub with respect to Acquiror’s or Merger Sub’s execution or
                       delivery of this Agreement or the consummation of the transactions contemplated hereby, except for applicable
                       requirements of the HSR Act, Securities Laws, the Companies Law and the Nasdaq.

                             5.06 Financial Ability; Trust Account.

                                    (a) As of July 27, 2020, there was at least $200,000,000 invested in a trust account at Morgan
                             Stanley (the “Trust Account”), maintained by Continental Stock Transfer & Trust Company, a New York
                             limited liability trust company, acting as trustee (the “Trustee”), pursuant to the Investment Management
                             Trust Agreement, dated July 21, 2020, by and between Acquiror and the Trustee (the “Trust Agreement”).
                             Prior to the Closing, none of the funds held in the Trust Account may be released except in accordance
                             with the Trust Agreement, the Acquiror Organizational Documents and Acquiror’s final prospectus dated
                             July 22, 2020. Amounts in the Trust Account are invested in United States Government securities or in
                             money market funds meeting certain conditions under Rule 2a-7 promulgated under the Investment
                             Company Act of 1940, as amended. Acquiror has performed all material obligations required to be
                             performed by it to date under, and is not in material default or breach under or materially delinquent in
                             performance or any other respect (claimed or actual) in connection with, the Trust Agreement, and no
                             event has occurred that, with or without notice or lapse of time or both, would constitute such a default or
                             breach thereunder. As of the date hereof, there are no claims or proceedings

                                                                              A-37




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              361/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 363 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1559
                       Table of Contents
                             pending with respect to the Trust Account. Since July 21, 2020 through the date hereof, Acquiror has not
                             released any money from the Trust Account (other than interest income earned on the principal held in the
                             Trust Account as permitted by the Trust Agreement). As of the Effective Time, the obligations of
                             Acquiror to dissolve or liquidate pursuant to the Acquiror Organizational Documents shall terminate, and
                             as of the Effective Time, Acquiror shall have no obligation whatsoever pursuant to the Acquiror
                             Organizational Documents to dissolve and liquidate the assets of Acquiror by reason of the consummation
                             of the transactions contemplated hereby. To Acquiror’s knowledge, as of the date hereof, following the
                             Effective Time, no Acquiror Stockholder shall be entitled to receive any amount from the Trust Account
                             except to the extent such Acquiror Stockholder is a Redeeming Stockholder. There are no separate
                             Contracts, side letters or other arrangements or understandings (whether written or unwritten, express or
                             implied) that would cause the description of the Trust Agreement in the SEC Reports to be inaccurate or
                             that would entitle any Person (other than a shareholder of Acquiror holding Acquiror Pre-Transaction
                             Common Stock originally sold in Acquiror’s initial public offering who shall have elected to redeem their
                             shares of Acquiror Pre-Transaction Common Stock pursuant to the Acquiror Organizational Documents
                             and the underwriters of Acquiror’s initial public offering with respect to deferred underwriting
                             commissions) to any portion of the proceeds in the Trust Account.

                                   (b) As of the date hereof, assuming the accuracy of the representations and warranties of the
                             Company contained herein and the compliance by the Company with its obligations hereunder, neither
                             Acquiror nor Merger Sub has any reason to believe that any of the conditions to the use of funds in the
                             Trust Account will not be satisfied or funds available in the Trust Account will not be available to
                             Acquiror and Merger Sub on the Closing Date.

                                   (c) As of the date hereof, neither Acquiror nor Merger Sub has, or has any present intention,
                             agreement, arrangement or understanding to enter into or incur, any obligations with respect to or under
                             any Indebtedness.
                             5.07 Brokers’ Fees. Except fees described on Schedule 5.07 (including the amounts owed with respect
                       thereto), no broker, finder, investment banker or other Person is entitled to any brokerage fee, finders’ fee or
                       other commission in connection with the transactions contemplated by this Agreement based upon
                       arrangements made by Acquiror, Merger Sub or any of their respective Affiliates, including the Sponsor.

                             5.08 SEC Reports; Financial Statements; Sarbanes-Oxley Act; Undisclosed Liabilities.

                                   (a) Acquiror has filed in a timely manner all required registration statements, reports, schedules,
                             forms, statements and other documents required to be filed by it with the SEC since July 21, 2020
                             (collectively, as they have been amended since the time of their filing and including all exhibits thereto,
                             the “SEC Reports”). None of the SEC Reports, as of their respective dates (or, if amended or superseded
                             by a filing prior to the date of this Agreement or the Closing Date, then on the date of such filing),
                             contained any untrue statement of a material fact or omitted to state a material fact required to be stated
                             therein or necessary in order to make the statements made therein, in light of the circumstances under
                             which they were made, not misleading. The audited financial statements and unaudited interim financial
                             statements (including, in each case, the notes and schedules thereto) included in the SEC Reports
                             complied as to form in all material respects with the published rules and regulations of the SEC with
                             respect thereto, were prepared in accordance with GAAP applied on a consistent basis during the periods
                             involved (except as may be indicated therein or in the notes thereto and except with respect to unaudited
                             statements as permitted by Form 10-Q of the SEC) and fairly present (subject, in the case of the unaudited
                             interim financial statements included therein, to normal year-end adjustments and the absence of complete
                             footnotes) in all material respects the financial position of Acquiror as of the respective dates thereof and
                             the results of its operations and cash flows for the respective periods then ended.
                                    (b) Acquiror has established and maintains disclosure controls and procedures (as defined in
                             Rule 13a-15 under the Exchange Act). Such disclosure controls and procedures are designed to ensure
                             that material information relating to Acquiror is made known to Acquiror’s principal executive officer and
                             its principal financial officer, particularly during the periods in which the periodic reports required under
                             the Exchange Act are being prepared. To the knowledge of Acquiror, such disclosure controls and
                             procedures are effective in timely alerting Acquiror’s principal executive officer and principal financial
                             officer to material information required to be included in Acquiror’s periodic reports required under the
                             Exchange Act.

                                    (c) Acquiror has established and maintained a system of internal controls. Such internal controls are
                             sufficient to provide reasonable assurance regarding the reliability of Acquiror’s financial reporting and
                             the preparation of Acquiror’s financial statements for external purposes in accordance with GAAP.

                                                                              A-38




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             362/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 364 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1560
                       Table of Contents
                                  (d) There are no outstanding loans or other extensions of credit made by Acquiror to any executive
                            officer (as defined in Rule 3b-7 under the Exchange Act) or director of Acquiror. Acquiror has not taken
                            any action prohibited by Section 402 of the Sarbanes-Oxley Act.

                                   (e) Neither Acquiror (including any employee thereof) nor Acquiror’s independent auditors has
                            identified or been made aware of (i) any significant deficiency or material weakness in the system of
                            internal accounting controls utilized by Acquiror, (ii) any fraud, whether or not material, that involves
                            Acquiror’s management or other employees who have a role in the preparation of financial statements or
                            the internal accounting controls utilized by Acquiror or (iii) any claim or allegation regarding any of the
                            foregoing.

                                  (f) As of the date hereof, there are no outstanding SEC comments from the SEC with respect to the
                            SEC Reports. To the knowledge of Acquiror, none of the SEC Reports filed on or prior to the date hereof
                            is subject to ongoing SEC review or investigation as of the date hereof.
                            5.09 Business Activities; Absence of Changes.

                                   (a) Since its respective incorporation, neither Acquiror nor Merger Sub has conducted any business
                            activities other than activities directed toward the accomplishment of a Business Combination. Except as
                            set forth in the Acquiror Organizational Documents, there is no agreement, commitment or Governmental
                            Order binding upon Acquiror or Merger Sub or to which Acquiror or Merger Sub is a party that has or
                            would reasonably be expected to have the effect of prohibiting or impairing any business practice of
                            Acquiror or Merger Sub or any acquisition of property by Acquiror or Merger Sub or the conduct of
                            business by Acquiror or Merger Sub as currently conducted or as contemplated to be conducted as of the
                            Closing, other than such effects, individually or in the aggregate, which have not had and would not
                            reasonably be expected to have a material adverse effect on the ability of Acquiror or Merger Sub to enter
                            into and perform their respective obligations under this Agreement.

                                   (b) Except for Merger Sub, Acquiror does not own or have a right to acquire, directly or indirectly,
                            any interest or investment (whether equity or debt) in any corporation, partnership, joint venture, business,
                            trust or other entity. Except for this Agreement, the Contracts expressly contemplated hereby and the
                            Transactions, Acquiror has no interests, rights, obligations or liabilities with respect to, and is not party to
                            or bound by, and does not have its assets or property subject to, in each case, whether directly or
                            indirectly, any Contract or transaction that is, or could reasonably be interpreted as constituting, a
                            Business Combination. Except for the transactions contemplated herein, Merger Sub does not own or
                            have a right to acquire, directly or indirectly, any interest or investment (whether equity or debt) in any
                            corporation, partnership, joint venture, business, trust or other entity.
                                  (c) Merger Sub was formed solely for the purpose of effecting the transactions contemplated by this
                            Agreement and has not engaged in any business activities or conducted any operations other than in
                            connection with the transactions contemplated hereby and has no, and at all times prior to the Effective
                            Time except as expressly contemplated by this Agreement will have no, assets, liabilities or obligations of
                            any kind or nature whatsoever other than those incident to its formation.

                                  (d) As of the date hereof and except for this Agreement and the Contracts expressly contemplated
                            hereby or as set forth on Schedule 5.09(d), neither Acquiror nor Merger Sub is party to any Contract with
                            any other Person that would require payments by Acquiror or any of its Subsidiaries after the date hereof
                            in excess of $50,000 in the aggregate with respect to any individual Contract (other than this Agreement
                            and the Contracts expressly contemplated hereby and Contracts set forth on Schedule 5.09(d)).

                                  (e) As of the date hereof, there is no liability, debt or obligation of Acquiror or Merger Sub that
                            would be required to be set forth or reserved for on a consolidated balance sheet of Acquiror and Merger
                            Sub (and the notes thereto) prepared in accordance with GAAP consistently applied and in accordance
                            with past practice, except for liabilities, debts or obligations (i) reflected or reserved for on Acquiror’s
                            consolidated balance sheet as of July 24, 2020 as reported on Form 8-K or disclosed in the notes thereto
                            (other than any such liabilities not reflected, reserved or disclosed as are not and would not be, in the
                            aggregate, material to Acquiror and its Subsidiaries, taken as a whole), (ii) that have arisen since the date
                            of Acquiror’s consolidated balance sheet as of July 24, 2020 as reported on Form 8-K in the ordinary
                            course of the operation of business of Acquiror and

                                                                              A-39




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               363/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 365 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1561
                       Table of Contents
                             its Subsidiaries, (iii) disclosed in the Schedules, including Schedule 5.09(d) and Schedule 5.09(e), or
                             (iv) for professional fees and other Outstanding Acquiror Expenses, including with respect to legal and
                             accounting advisors incurred by the Acquiror or its Subsidiaries in connection with the Transactions.

                                   (f) Neither Acquiror nor Merger Sub has any material Indebtedness.

                                   (g) Since the incorporation of Acquiror, there has not been any event or occurrence that has had, or
                             would not reasonably be expected to have, individually or in the aggregate, a material adverse effect on
                             the ability of Acquiror or Merger Sub to enter into and perform their obligations under this Agreement.
                               5.10 Form S-4 and Proxy Statement/Prospectus. On the SEC Clearance Date, the Form S-4, and when
                       first filed in accordance with Rule 424(b) and/or filed pursuant to Section 14A of the Exchange Act, the Proxy
                       Statement/Prospectus (or any amendment or supplement thereto), shall comply in all material respects with the
                       applicable requirements of the Securities Act and the Exchange Act. On the SEC Clearance Date, the Form S-4
                       will not contain any untrue statement of a material fact or omit to state any material fact required to be stated
                       therein or necessary in order to make the statements therein not misleading. On the date of any filing pursuant to
                       Rule 424(b), on the date the Proxy Statement/Prospectus is first mailed to Acquiror’s stockholders, and at the
                       time of the Acquiror Meeting, the Proxy Statement/Prospectus (together with any amendments or supplements
                       thereto) will not include any untrue statement of a material fact or omit to state a material fact necessary in
                       order to make the statements therein, in the light of the circumstances under which they were made, not
                       misleading; provided, however, that Acquiror makes no representations or warranties as to the information
                       contained in or omitted from the Form S-4 or the Proxy Statement/Prospectus in reliance upon and in
                       conformity with information furnished in writing to Acquiror by or on behalf of the Company specifically for
                       inclusion in the Form S-4 or the Proxy Statement/Prospectus.

                              5.11 No Outside Reliance. Notwithstanding anything contained in this Article V or any other provision
                       hereof, each of Acquiror and Merger Sub, and each of their respective directors, officers, employees,
                       stockholders, partners, members and representatives, acknowledges and agrees that each of Acquiror and
                       Merger Sub has made its own investigation of the Company and that neither the Company nor any of its
                       Affiliates, agents or representatives is making any representation or warranty whatsoever, express or implied,
                       beyond those expressly given by the Company in Article IV, including any implied warranty or representation
                       as to condition, merchantability, suitability or fitness for a particular purpose or trade as to any of the assets of
                       the Company or its Subsidiaries. Without limiting the generality of the foregoing, it is understood that any cost
                       estimates, financial or other projections or other predictions that may be contained or referred to in the
                       Schedules or elsewhere, as well as any information, documents or other materials (including any such materials
                       contained in any “data room” (whether or not accessed by Acquiror or its representatives) or reviewed by
                       Acquiror pursuant to the Confidentiality Agreement) or management presentations that have been or shall
                       hereafter be provided to Acquiror or any of its Affiliates, agents or representatives are not and will not be
                       deemed to be representations or warranties of the Company, and no representation or warranty is made as to the
                       accuracy or completeness of any of the foregoing except as may be expressly set forth in Article IV of this
                       Agreement. Except as otherwise expressly set forth in this Agreement, each of Acquiror and Merger Sub
                       understands and agrees that any assets, properties and business of the Company and its Subsidiaries are
                       furnished “as is”, “where is” and, except as otherwise provided in the representations and warranties contained
                       in Article IV or any certificate delivered in accordance with Section 9.02(c), with all faults and without any
                       other representation or warranty of any nature whatsoever.

                             5.12 Tax Matters.
                                   (a) All material Tax Returns required by Law to be filed by Acquiror and its Subsidiaries have been
                             timely filed, and all such Tax Returns are true, correct and complete in all material respects.

                                   (b) All material amounts of Taxes due and owing by Acquiror and its Subsidiaries have been paid.

                                   (c) Each of Acquiror and its Subsidiaries has (i) withheld all material amounts required to have been
                             withheld by it in connection with amounts paid or owed to any employee, independent contractor,
                             creditor, shareholder or any other third party, (ii) remitted, or will remit on a timely basis, such amounts to
                             the appropriate Governmental Authority and (iii) complied in all material respects with applicable Law
                             with respect to Tax withholding.

                                                                               A-40




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               364/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 366 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1562
                       Table of Contents
                                  (d) There are no material written Tax deficiencies outstanding, proposed or assessed against
                            Acquiror or any of its Subsidiaries, nor has Acquiror or any of its Subsidiaries executed any agreements
                            extending or waiving the statute of limitations on or extending or waiving the period for the assessment or
                            collection of any material Tax, and no written request for any such waiver or extension is currently
                            pending.

                                  (e) Neither Acquiror nor its Subsidiaries is engaged in any material audit or other administrative
                            proceeding with a taxing authority or any judicial proceeding with respect to Taxes. Neither Acquiror nor
                            its Subsidiaries has received any written notice from a taxing authority of a dispute or claim with respect
                            to a material amount of Taxes, other than disputes or claims that have since been resolved, and to the
                            knowledge of Acquiror, no such claims have been threatened.

                                  (f) Neither Acquiror nor any of its Subsidiaries has requested or entered into a closing agreement,
                            private letter ruling, technical advice memorandum, advance pricing agreement or similar agreement with
                            any taxing authority that could reasonably be expected to affect the Taxes of Acquiror or any of its
                            Subsidiaries after the Closing Date. Neither the Acquiror nor any of its Subsidiaries will be subject to any
                            recapture, clawback, termination or similar adverse consequence with respect to any Tax incentive,
                            holiday, credits or other Tax reduction, deferral or abatement arrangement (excluding, for the avoidance of
                            doubt, any net operating loss) as a result of the Merger.
                                   (g) Neither Acquiror nor its Subsidiaries (or any predecessor thereof) has constituted either a
                            “distributing corporation” or a “controlled corporation” in a distribution of stock qualifying for tax-free
                            treatment under Section 355 of the Code (or so much of Section 356 of the Code as relates to Section 355
                            of the Code) in the prior two years.

                                  (h) There are no Liens with respect to Taxes on any of the assets of Acquiror or its Subsidiaries,
                            other than Permitted Liens.

                                 (i) Neither Acquiror nor its Subsidiaries has been a party to any “reportable transaction” within the
                            meaning of Treasury Regulation Section 1.6011-4(b).
                                 (j) No written claim has been made, and to the knowledge of Acquiror, no oral claim has been made
                            by any Governmental Authority in a jurisdiction where Acquiror or any of its Subsidiaries does not file a
                            Tax Return that such entity is or may be subject to Taxes by that jurisdiction in respect of Taxes that
                            would be the subject of such Tax Return.

                                  (k) Neither Acquiror nor its Subsidiaries will be required to include any material item of income in,
                            or exclude any material item of deduction from, taxable income for any taxable period (or portion thereof)
                            ending after the Closing Date as a result of any: (i) change in method of accounting for a taxable period
                            (or portion thereof) ending on or prior to the Closing Date and made prior to the Closing or use of an
                            improper method of accounting prior to the Closing; (ii) any written agreement with a Governmental
                            Authority executed prior to the Closing; (iii) installment sale or open transaction disposition made prior to
                            the Closing; or (iv) prepaid amount received prior to the Closing outside of the ordinary course of
                            business.

                                  (l) Neither Acquiror nor any of its Subsidiaries (i) has been a member of an affiliated, consolidated,
                            combined or unitary group filing for U.S. federal, state or local income Tax purposes, other than a group
                            the common parent of which was and is the Acquiror or any of its Subsidiaries or (ii) except pursuant to
                            customary commercial provisions in a Commercial Contract, has any liability for the Taxes of any Person
                            (other than the Company or its Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any similar
                            provision of state, local or foreign Law) or as a transferee or successor, by Contract or otherwise.
                                  (m) Neither Acquiror nor any of its Subsidiaries is a party to, or bound by, or has any obligation to
                            any Governmental Authority or other Person under any Tax allocation, Tax sharing, or Tax
                            indemnification agreements, other than pursuant to customary commercial provisions in a Commercial
                            Contract. Neither the Acquiror nor its Subsidiaries has granted a power of attorney which is currently in
                            force with respect to any material Taxes or material Tax Returns.

                                  (n) No amount or benefit that could be, or has been, received (whether in cash or property or the
                            vesting of property or the cancellation of indebtedness) by any current or former employee, officer or
                            director of Acquiror or any Subsidiary of Acquiror who is a “disqualified individual” within the meaning
                            of Section 280G

                                                                            A-41




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            365/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 367 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1563
                       Table of Contents
                            of the Code could reasonably be expected to be characterized as an “excess parachute payment” (as
                            defined in Section 280G(b)(1) of the Code) as a result of the consummation of the transactions
                            contemplated by this Agreement.

                                   (o) Neither Acquiror nor any of its Subsidiaries has taken or agreed to take any action not
                            contemplated by this Agreement and/or any related ancillary documents that could reasonably be
                            expected to prevent the Merger from qualifying for the Intended Tax Treatment. Neither Acquiror nor any
                            of its Subsidiaries has any knowledge of any fact or circumstance that could reasonably be expected to
                            prevent the Merger from qualifying for the Intended Tax Treatment.

                            5.13 Capitalization.
                                   (a) The authorized capital stock of Acquiror consists of (i) 1,000,000 shares of preferred stock, of
                            which no shares are issued and outstanding as of the date hereof, (ii) 50,000,000 shares of Acquiror Pre-
                            Transaction Common Stock, of which 29,516,511 shares are issued and outstanding as of the date hereof,
                            (iii) 22,977,568 Acquiror Warrants issued and outstanding as of the date hereof and (iv) 594,551 Sponsor
                            Warrants issued and outstanding as of the date hereof. All of the issued and outstanding shares of
                            Acquiror Pre-Transaction Common Stock and all of the issued and outstanding Acquiror Warrants and
                            Sponsor Warrants (i) have been duly authorized and validly issued and are fully paid and nonassessable,
                            (ii) were issued in compliance in all material respects with applicable Law, (iii) were not issued in breach
                            or violation of any preemptive rights or Contract and (iv) are fully vested and not otherwise subject to a
                            substantial risk of forfeiture within the meaning of Code Section 83, except as disclosed in the SEC
                            Reports with respect to certain Acquiror Pre-Transaction Common Stock held by the Sponsor.

                                   (b) Except for the Acquiror Warrants, as of the date hereof, there are (i) no subscriptions, calls,
                            options, warrants, rights or other securities convertible into or exchangeable or exercisable for shares of
                            Acquiror Pre-Transaction Common Stock or the equity interests of Acquiror, or any other Contracts to
                            which Acquiror is a party or by which Acquiror is bound obligating Acquiror to issue or sell any shares of
                            capital stock of, other equity interests in or debt securities of, Acquiror, and (ii) no equity equivalents,
                            stock appreciation rights, phantom stock ownership interests or similar rights in Acquiror. Except as
                            disclosed in the SEC Reports or in the Acquiror Organizational Documents, there are no outstanding
                            contractual obligations of Acquiror to repurchase, redeem or otherwise acquire any securities or equity
                            interests of Acquiror. There are no outstanding bonds, debentures, notes or other Indebtedness of Acquiror
                            having the right to vote (or convertible into, or exchangeable for, securities having the right to vote) on
                            any matter for which the Acquiror Stockholders may vote. Except as disclosed in the SEC Reports,
                            Acquiror is not a party to any stockholders agreement, voting agreement or registration rights agreement
                            relating to Acquiror Pre-Transaction Common Stock or any other equity interests of Acquiror.

                                   (c) The authorized equity interests of Merger Sub consist of 50,000 ordinary shares, with a nominal
                            or par value of US$1.00 each, of which one share is issued and outstanding and owned by Acquiror as of
                            the date of this Agreement. Such issued and outstanding share (i) has been duly authorized and validly
                            issued and is fully paid and nonassessable, (ii) was issued in compliance in all material respects with
                            applicable Law and (iii) was not issued in breach or violation of any preemptive rights or Contract. Except
                            for this Agreement and the Transactions, there are (A) no subscriptions, calls, options, warrants, rights or
                            other securities convertible into or exchangeable or exercisable for equity interests of Merger Sub, or any
                            other Contracts to which Merger Sub is a party or by which Merger Sub is bound obligating Merger Sub
                            to issue or sell any shares of capital stock of, other equity interests in or debt securities of, Merger Sub,
                            and (B) no equity equivalents, stock appreciation rights, phantom stock ownership interests or similar
                            rights in Merger Sub. There are no outstanding contractual obligations of Merger Sub to repurchase,
                            redeem or otherwise acquire any securities or equity interests of Merger Sub. There are no outstanding
                            bonds, debentures, notes or other indebtedness of Merger Sub having the right to vote (or convertible into,
                            or exchangeable for, securities having the right to vote) on any matter for which Merger Sub’s
                            stockholders may vote. Except for this Agreement and the transactions contemplated hereby, Merger Sub
                            is not a party to any stockholders agreement, voting agreement or registration rights agreement relating to
                            the common stock or any other equity interests of Merger Sub.
                             5.14 Nasdaq Stock Market Quotation. The issued and outstanding shares of Acquiror Pre-Transaction
                       Common Stock are registered pursuant to Section 12(b) of the Exchange Act and are listed for trading on the
                       Nasdaq under the symbol “PSAC”. The issued and outstanding Acquiror Warrants are registered pursuant to
                       Section 12(b) of

                                                                            A-42




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            366/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 368 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1564
                       Table of Contents
                       the Exchange Act and are listed for trading on the Nasdaq under the symbol “PSACW”. The issued and
                       outstanding Acquiror Units are registered pursuant to Section 12(b) of the Exchange Act and are listed for
                       trading on the Nasdaq under the symbol “PSACU”. Except as set forth on Schedule 5.14, Acquiror is in
                       compliance with the rules of the Nasdaq and there is no action or proceeding pending or, to the knowledge of
                       Acquiror, threatened against Acquiror by the Nasdaq or the SEC with respect to any intention by such entity to
                       deregister the Acquiror Pre-Transaction Common Stock, Acquiror Warrants or Acquiror Units or terminate the
                       listing of Acquiror Pre-Transaction Common Stock, Acquiror Warrants or Acquiror Units on the Nasdaq. None
                       of Acquiror, Merger Sub or their respective Affiliates has taken any action in an attempt to terminate the
                       registration of the Acquiror Pre-Transaction Common Stock, Acquiror Warrants or Acquiror Units under the
                       Exchange Act except as contemplated by this Agreement.

                                                                    ARTICLE VI
                                                             COVENANTS OF THE COMPANY

                             6.01 Conduct of Business. From the date of this Agreement until the earlier of the Closing Date and the
                       termination of this Agreement in accordance with its terms (the “Interim Period”), the Company shall, and shall
                       cause its Subsidiaries to, except as expressly contemplated by this Agreement, as consented to by Acquiror in
                       writing (which consent shall not be unreasonably conditioned, withheld, delayed or denied), or as required by
                       applicable Laws or to comply with any applicable COVID-19 Measures, use commercially reasonable efforts to
                       operate its business in the ordinary course consistent with past practice, to preserve the goodwill and present
                       business relationships (contractual or otherwise) with all customers, suppliers and others having material
                       business relationships with it and to keep available the services of its current officers and key employees.
                       Without limiting the generality of the foregoing, except as set forth on Schedule 6.01, as consented to by
                       Acquiror in writing (which consent shall not be unreasonably conditioned, withheld, delayed or denied) or as
                       required by applicable Law or to comply with any COVID-19 Measures, the Company shall not, and the
                       Company shall cause its Subsidiaries not to, during the Interim Period, except as otherwise contemplated by this
                       Agreement:

                                  (a) change or amend the articles of association, memorandum of association, bylaws or other
                            organizational documents of the Company or any of its Subsidiaries, other than immaterial changes;
                                   (b) (i) make, declare or pay any dividend or distribution to the Company Shareholders, (ii) effect
                            any recapitalization, reclassification, split or other change in its capitalization, (iii) authorize for issuance,
                            issue, sell, transfer, pledge, encumber, dispose of or deliver any additional share capital or securities
                            convertible into or exchangeable for share capital, or issue, sell, transfer, pledge, encumber or grant any
                            right, option or other commitment for the issuance of shares, or split, combine or reclassify any shares,
                            other than pursuant to the exercise or granting of Company Options in the ordinary course of business
                            consistent with past practice or pursuant to the exercise of Company Warrants or in connection with the
                            conversion of Pre-A Convertible Debt, or (iv) repurchase, redeem or otherwise acquire, or offer to
                            repurchase, redeem or otherwise acquire, any shares or other equity interests other than repurchases of
                            shares pursuant to the terms of the Company’s Equity Incentive Plan or Special Talent Incentive Plan;

                                   (c) enter into, assume, assign, partially or completely amend or modify any material term of or
                            terminate (excluding any expiration in accordance with its terms) any Contract of a type required to be
                            listed on Schedule 4.12(a), any Real Estate Lease Document (excluding the exercise of any extension
                            options as, and pursuant to the terms, set forth therein) or any collective bargaining or similar agreement
                            (including agreements with works councils and trade unions and side letters) to which the Company or
                            any of its Subsidiaries is a party or by which it is bound, other than entry into such agreements in the
                            ordinary course of business consistent with past practice or as required by Law;

                                  (d) sell, transfer, lease, license, pledge or otherwise encumber, abandon, cancel or convey or dispose
                            of any assets, properties or business of the Company or any of its Subsidiaries, except for sales or
                            dispositions of obsolete or worthless assets or sales of items or materials in an amount not in excess of
                            $1,000,000 in the aggregate, other than sales or leases of assets to customers in the ordinary course of
                            business or as set forth in clauses (f)(A)-(C) below;
                                  (e) (I) except as otherwise required by Law or existing Company Benefit Plans, policies or
                            Contracts of the Company or its Subsidiaries in effect on the date of this Agreement, (i) grant any material
                            increase in compensation, benefits or severance to any employee or manager of the Company or its
                            Subsidiaries, except in the ordinary course of business consistent with past practice for any employee of
                            the Company with annual

                                                                               A-43




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 367/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 369 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1565
                       Table of Contents
                            base compensation less than $250,000 or in connection with promotion of an employee in the ordinary
                            course, (ii) adopt, enter into or materially amend any Company Benefit Plan other than in the ordinary
                            course of business with respect to annual renewals, (iii) grant or provide any material bonus, severance or
                            termination payments or benefits to any employee or director of the Company or its Subsidiaries, except
                            in connection with the promotion, hiring or firing of any employee (to the extent permitted by clause
                            (iv) of this paragraph) in the ordinary course of business consistent with past practice, or (iv) hire any
                            employee of the Company or its Subsidiaries or any other individual who is providing or will provide
                            services to the Company or its Subsidiaries other than any employee or other service provider with annual
                            base compensation of less than $250,000 in the ordinary course of business consistent with past practice
                            or (II) enter into any Contract or take any action that would cause an increase to the Aggregate Bonus
                            Amount;

                                   (f) (i) fail to maintain its existence, (ii) acquire by merger or consolidation with, or merge or
                            consolidate with, or purchase substantially all of the assets of or a controlling equity interest in, any
                            corporation, partnership, association, joint venture or other business organization or division thereof,
                            (iii) make any acquisition of any assets, business, equity interests or other properties in excess of
                            $1,000,000 individually or $5,000,000 in the aggregate, (iv) sell, transfer, license, assign, fail to maintain
                            or otherwise dispose of or encumber any of the material assets or Intellectual Property pertaining to the
                            business of the Company or any of its Subsidiaries with a value in excess of $1,000,000, or acquire any
                            assets in excess of $1,000,000, other than (A) non-exclusive licenses of Intellectual Property granted in
                            the ordinary course of business, (B) assignments of Intellectual Property developed in the course of
                            providing engineering, development or similar services to any Subsidiary or customer of the Company
                            and (C) the expiration of Intellectual Property in accordance with the applicable statutory term, or
                            (v) adopt or enter into a plan of complete or partial liquidation, dissolution, merger, consolidation,
                            restructuring, recapitalization or other reorganization of the Company or any of its Subsidiaries (other
                            than the Transactions);

                                  (g) make any capital expenditures (or commitment to make any capital expenditures) that in the
                            aggregate exceed $4,000,000, other than any capital expenditure (or series of related capital expenditures)
                            consistent in all material respects with the Company’s annual capital expenditure budget for periods
                            following the date hereof, made available to Acquiror;
                                (h) make any loans or advances to any Person, except for advances to employees or officers of the
                            Company or any of its Subsidiaries in the ordinary course of business consistent with past practice;

                                  (i) make or change any material Tax election or adopt or change any material Tax accounting
                            method, file any amendment to any income Tax Return or other material Tax Return, enter into any
                            agreement with a Governmental Authority with respect to Taxes, settle or compromise any claim or
                            assessment in respect of material Taxes, consent to any extension or waiver of the statutory period of
                            limitations applicable to any claim or assessment in respect of a material amount of Taxes, or enter into
                            any Tax sharing or similar agreement, in each case if such election, change, amendment, agreement,
                            settlement, consent or other action could, individually or in the aggregate, have the effect of materially
                            increasing the present or future Tax liability or materially decreasing any present or future Tax asset of
                            Acquiror and its Affiliates (including the Company and its Subsidiaries) after the Closing;

                                 (j) take any action, or knowingly fail to take any action, which action or failure to act prevents or
                            impedes, or could reasonably be expected to prevent or impede, the Intended Tax Treatment;
                                   (k) enter into any agreement that materially restricts the ability of the Company or any of its
                            Subsidiaries to engage or compete in any line of business, or enter into any agreement that materially
                            restricts the ability of the Company or any of its Subsidiaries to enter into a new line of business;

                                  (l) enter into, renew or amend in any material respect any Affiliate Agreement;

                                   (m) waive, release, compromise, settle or satisfy any pending or threatened Action or compromise
                            or settle any liability, other than in the ordinary course of business or that otherwise do not exceed
                            $1,000,000 individually or $4,000,000 in the aggregate;

                                                                             A-44




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             368/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 370 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1566
                       Table of Contents
                                    (n) (i) incur, guarantee or otherwise become liable for (whether directly, contingently or otherwise)
                             any Indebtedness exceeding $5,000,000 in the aggregate (other than the Additional Bridge Loan),
                             (ii) amend, restate or modify any terms of or any agreement with respect to any outstanding Indebtedness
                             except with respect to any Company Converting Debtholder or (iii) repay any Indebtedness with funds
                             received from any Additional Bridge Loan;

                                   (o) make any change in financial accounting methods, principles or practices materially affecting
                             the reported consolidated assets, liabilities or results of operations of the Company and its Subsidiaries,
                             except insofar as may have been required by a change in GAAP or Law;

                                   (p) voluntarily fail to maintain, cancel or materially change coverage under any insurance policy in
                             form and amount equivalent in all material respects to the insurance coverage maintained with respect to
                             the Company and its Subsidiaries and their assets and properties as of the date hereof;
                                  (q) except as required by Law, take any action that would reasonably be expected to materially
                             impair, materially delay or prevent the Transactions; and

                                   (r) enter into any agreement to do any action prohibited under this Section 6.01.

                              6.02 Inspection. Subject to confidentiality obligations and similar restrictions that may be applicable to
                       information furnished to the Company or its Subsidiaries by third parties that may be in the Company’s or its
                       Subsidiaries’ possession from time to time, subject to applicable Law or to comply with COVID-19 Measures,
                       and except for any information that would be reasonably likely to result in the loss of attorney-client privilege
                       or other privilege from disclosure, the Company shall, and shall cause its Subsidiaries to, afford to Acquiror and
                       its Representatives reasonable access during the Interim Period, during normal business hours and with
                       reasonable advance notice, in such manner as to not interfere with the normal operation of the Company and its
                       Subsidiaries, to all of their respective properties, books, Contracts, commitments, Tax Returns, records and
                       appropriate officers and employees of the Company and its Subsidiaries, and shall furnish such Representatives
                       with all financial and operating data and other information concerning the affairs of the Company and its
                       Subsidiaries that are in the possession of the Company or its Subsidiaries as such Representatives may
                       reasonably request. The parties hereto shall use commercially reasonable efforts to make alternative
                       arrangements for such disclosure where the restrictions in the preceding sentence apply. All information
                       obtained by Acquiror and Merger Sub under this Agreement shall be subject to the Confidentiality Agreement
                       prior to the Effective Time.
                              6.03 HSR Act and Regulatory Approvals. In connection with the transactions contemplated by this
                       Agreement, the Company shall (and, to the extent required, shall cause its Affiliates to) comply promptly, but in
                       no event later than ten (10) Business Days after the date hereof, with the notification and reporting requirements
                       of the HSR Act. The Company shall (i) substantially comply with any Information or Document Requests and
                       (ii) request early termination of any waiting period under the HSR Act. The Company shall promptly furnish to
                       Acquiror copies of any notices or written communications received by the Company or any of its Affiliates
                       from any third party or any Governmental Authority with respect to the transactions contemplated by this
                       Agreement, and the Company shall permit counsel to Acquiror an opportunity to review in advance, and the
                       Company shall consider in good faith the views of such counsel in connection with, any proposed written
                       communications by the Company and/or its Affiliates to any Governmental Authority concerning the
                       transactions contemplated by this Agreement; provided, that the Company shall not extend any waiting period
                       or comparable period under the HSR Act or enter into any agreement with any Governmental Authority without
                       the written consent of Acquiror. The Company agrees to provide, to the extent permitted by the applicable
                       Governmental Authority, Acquiror and its counsel the opportunity, on reasonable advance notice, to participate
                       in any substantive meetings or discussions, either in person or by telephone, between the Company and/or any
                       of its Affiliates, agents or advisors, on the one hand, and any Governmental Authority, on the other hand,
                       concerning or in connection with the transactions contemplated hereby.

                              6.04 No Acquiror Pre-Transaction Common Stock Transactions. From and after the date hereof until the
                       Effective Time, except as otherwise contemplated by this Agreement, none of the Company, any of its
                       Subsidiaries or controlling Affiliates shall, directly or indirectly, engage in any transactions involving the
                       securities of Acquiror without the prior consent of Acquiror. The Company shall use commercially reasonable
                       efforts to require each of its Subsidiaries and controlling Affiliates to comply with the foregoing sentence.

                            6.05 No Claim Against the Trust Account. The Company acknowledges that it has read Acquiror’s final
                       prospectus, dated July 21, 2020, and other SEC Reports, the Acquiror Organizational Documents and the Trust

                                                                              A-45




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            369/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 371 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1567
                       Table of Contents
                       Agreement and understands that Acquiror has established the Trust Account described therein for the benefit of
                       Acquiror’s public stockholders and that disbursements from the Trust Account are available only in the limited
                       circumstances set forth therein. The Company further acknowledges that, if the transactions contemplated by
                       this Agreement or, in the event of termination of this Agreement, another Business Combination are not
                       consummated by April 24, 2022 or such later date as approved by the shareholders of Acquiror to complete a
                       Business Combination, Acquiror will be obligated to return to its stockholders the amounts being held in the
                       Trust Account. Accordingly, the Company, on behalf of itself and its Affiliates, hereby waives any past, present
                       or future claim of any kind against, and any right to access, the Trust Account, any trustee of the Trust Account
                       and Acquiror to collect from the Trust Account any monies that may be owed to them by Acquiror or any of its
                       Affiliates for any reason whatsoever, and will not seek recourse against the Trust Account at any time for any
                       reason whatsoever. This Section 6.05 shall survive the termination of this Agreement for any reason.

                             6.06 Proxy Solicitation; Other Actions.

                                   (a) The Company agrees to use commercially reasonable efforts to promptly provide Acquiror with
                             such unaudited interim period financial information and audited financial statement information as is
                             required to be included in the Proxy Statement/Prospectus. The Company shall be available to, and the
                             Company and its Subsidiaries shall use reasonable best efforts to make their officers and employees
                             available to, in each case, during normal business hours and upon reasonable advance notice, Acquiror
                             and its counsel in connection with the drafting of the Proxy Statement/Prospectus and responding in a
                             timely manner to comments on the Proxy Statement/Prospectus from the SEC. Without limiting the
                             generality of the foregoing, the Company shall reasonably cooperate with Acquiror in connection with the
                             preparation for inclusion in the Proxy Statement/Prospectus of any required pro forma financial
                             statements in compliance with the requirements of Regulation S-X under the rules and regulations of the
                             SEC (as interpreted by the staff of the SEC).
                                    (b) From and after the date on which the Proxy Statement/Prospectus is mailed to Acquiror’s
                             stockholders, the Company will give Acquiror prompt written notice of any action taken or not taken by
                             the Company or any of its Subsidiaries or of any development regarding the Company or any of its
                             Subsidiaries, in any such case that is known by the Company, that would cause the Proxy
                             Statement/Prospectus to contain an untrue statement of a material fact or omit to state a material fact
                             necessary in order to make the statements, in light of the circumstances under which they were made, not
                             misleading; provided that if any such action shall be taken or fail to be taken or such development shall
                             otherwise occur, Acquiror and the Company shall cooperate fully to cause to promptly be made an
                             amendment or supplement to the Proxy Statement/Prospectus or, to the extent required by Securities
                             Laws, a post-effective amendment to the Form S-4, such that the Form S-4 and the Proxy
                             Statement/Prospectus no longer contain an untrue statement of a material fact or omit to state to state a
                             material fact necessary in order to make the statements, in light of the circumstances under which they
                             were made, not misleading; provided further, however, that no information received by Acquiror pursuant
                             to this Section 6.06 shall operate as a waiver or otherwise affect any representation, warranty or
                             agreement given or made by the party who disclosed such information, and no such information shall be
                             deemed to change, supplement or amend the Schedules.

                             Foreign Persons. No “foreign person” who, immediately prior to the execution of this Agreement, is not
                             currently a direct or indirect shareholder of the Company will, as a result of the transactions contemplated
                             by this Agreement, (a) have access to any “material non-public technical information”; (b) have the right
                             to appoint any director or observer to the board of the Company, the Company’s parent entities, or any of
                             its U.S. subsidiaries; (c) “control” the Company, the Company’s parent entities, or any of its U.S.
                             subsidiaries; or (d) otherwise have any “involvement” in any “substantive decision-making” of the
                             Company, the Company’s parent entities, or any of its U.S. subsidiaries regarding (i) the use,
                             development, acquisition, safekeeping, or release of “sensitive personal data” of U.S. citizens maintained
                             or collected the Company, the Company’s parent entities, or any of its U.S. subsidiaries; (ii) the use,
                             development, acquisition, or release of “critical technologies”; or (iii) the management, operation,
                             manufacture, or supply of “covered investment critical infrastructure” by the Company, the Company’s
                             parent entities, or any of its U.S. subsidiaries. For purposes of this subparagraph, all terms in quotation
                             marks shall be defined in accordance with the definitions in 31 C.F.R. Part 800, as may be amended from
                             time to time.

                                                                             A-46




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            370/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 372 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1568
                       Table of Contents
                                                               ARTICLE VII
                                                  COVENANTS OF ACQUIROR AND MERGER SUB

                            7.01 HSR Act and Regulatory Approvals.

                                   (a) In connection with the transactions contemplated by this Agreement, Acquiror shall (and, to the
                            extent required, shall cause its Affiliates to) comply promptly, but in no event later than ten (10) Business
                            Days after the date hereof, with the notification and reporting requirements of the HSR Act. Acquiror
                            shall substantially comply with any Information or Document Requests.
                                   (b) Acquiror shall request early termination of any waiting period under the HSR Act and exercise
                            its reasonable best efforts to (i) obtain termination or expiration of the waiting period under the HSR Act,
                            (ii) prevent the entry in any Action brought by a Regulatory Consent Authority or any other Person of any
                            Governmental Order that would prohibit, make unlawful or delay the consummation of the transactions
                            contemplated by this Agreement and (iii) if any such Governmental Order is issued in any such Action,
                            cause such Governmental Order to be lifted.

                                   (c) Acquiror shall cooperate in good faith with the Regulatory Consent Authorities and undertake
                            promptly any and all action required to complete lawfully the transactions contemplated by this
                            Agreement as soon as practicable (but in any event prior to the Termination Date) and any and all action
                            reasonably necessary or advisable to avoid, prevent, eliminate or remove the actual or threatened
                            commencement of any proceeding in any forum by or on behalf of any Regulatory Consent Authority or
                            the issuance of any Governmental Order that would delay, enjoin, prevent, restrain or otherwise prohibit
                            the consummation of the Merger.

                                   (d) Acquiror shall promptly furnish to the Company copies of any notices or written
                            communications received by Acquiror or any of its Affiliates from any third party or any Governmental
                            Authority with respect to the transactions contemplated by this Agreement, and Acquiror shall permit
                            counsel to the Company an opportunity to review in advance, and Acquiror shall consider in good faith
                            the views of such counsel in connection with, any proposed written communications by Acquiror and/or
                            its Affiliates to any Governmental Authority concerning the transactions contemplated by this Agreement;
                            provided, that Acquiror shall not extend any waiting period or comparable period under the HSR Act or
                            enter into any agreement with any Governmental Authority without the written consent of the Company.
                            Acquiror agrees to provide the Company and its counsel the opportunity, on reasonable advance notice, to
                            participate in any substantive meetings or discussions, either in person or by telephone, between Acquiror
                            and/or any of its Affiliates, agents or advisors, on the one hand, and any Governmental Authority, on the
                            other hand, concerning or in connection with the transactions contemplated hereby.
                                  (e) Subject to Section 3.11, the Acquiror shall pay all filing fees payable to the Regulatory Consent
                            Authorities in connection with the transactions contemplated by this Agreement; provided that, in the
                            event that Acquiror pays any such filing fees and the Closing does not occur, the Company shall pay to
                            the Acquiror an amount equal to fifty percent (50%) of all such filing fees actually paid by Acquiror
                            unless this Agreement has been terminated pursuant to Section 12.01(c) or Section 12.01(e).

                            7.02 Indemnification and Insurance.

                                   (a) From and after the Effective Time, Acquiror and the Surviving Company agree that they shall
                            indemnify and hold harmless each present and former director and officer of the Company and Acquiror
                            and each of their respective Subsidiaries against any costs or expenses (including reasonable attorneys’
                            fees), judgments, fines, losses, claims, damages or liabilities incurred in connection with any Action,
                            whether civil, criminal, administrative or investigative, arising out of or pertaining to matters existing or
                            occurring at or prior to the Effective Time, whether asserted or claimed prior to, at or after the Effective
                            Time, to the fullest extent that the Company, Acquiror or their respective Subsidiaries, as the case may be,
                            would have been permitted under applicable Law and its respective certificate of incorporation, certificate
                            of formation, bylaws, limited liability company agreement or other organizational documents in effect on
                            the date hereof to indemnify such Person (including the advancing of expenses as incurred to the fullest
                            extent permitted under applicable Law). Without limiting the foregoing, Acquiror shall, and shall cause
                            the Surviving Company and its Subsidiaries to, (i) maintain for a period of not less than six (6) years from
                            the Effective Time provisions in its certificate of incorporation, certificate of formation, bylaws, limited
                            liability company agreement or other organizational

                                                                             A-47




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            371/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 373 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1569
                       Table of Contents
                            documents concerning the indemnification and exoneration (including provisions relating to expense
                            advancement) of the Surviving Company’s and its Subsidiaries’ current and former officers and directors
                            that are no less favorable to those Persons than the provisions of the certificate of incorporation,
                            certificate of formation, bylaws, limited liability company agreement or other organizational documents
                            of the Company, Acquiror or their respective Subsidiaries, as applicable, in each case, as of the date
                            hereof and (ii) not amend, repeal or otherwise modify such provisions in any respect that would adversely
                            affect the rights of those Persons thereunder, in each case, except as required by Law. Acquiror shall
                            assume, and be liable for, and shall cause the Surviving Company and its Subsidiaries to honor, each of
                            the covenants in this Section 7.02.

                                   (b) For a period of six (6) years from the Effective Time, Acquiror shall, or shall cause one or more
                            of its Subsidiaries to, maintain in effect directors’ and officers’ liability insurance covering those Persons
                            who are currently covered by the Company’s or its Subsidiaries’ directors’ and officers’ liability insurance
                            policies (true, correct and complete copies of which have been heretofore made available to Acquiror or
                            its Representatives) on terms not less favorable than the terms of such current insurance coverage, except
                            that in no event shall Acquiror or its Subsidiaries be required to pay an annual premium for such
                            insurance in excess of three hundred percent (300%) of the aggregate of the last annual premiums paid or
                            payable by the Company and its Subsidiaries for such insurance policies; provided, however, that
                            (i) Acquiror may cause coverage to be extended under such current directors’ and officers’ liability
                            insurance by obtaining a six (6)-year “tail” policy containing terms not materially less favorable than the
                            terms of such current insurance coverage with respect to claims existing or occurring at or prior to the
                            Effective Time and (ii) if any claim is asserted or made within such six (6)-year period, any insurance
                            required to be maintained under this Section 7.02 shall be continued in respect of such claim until the
                            final disposition thereof.

                                   (c) Notwithstanding anything contained in this Agreement to the contrary, this Section 7.02 shall
                            survive the consummation of the Merger indefinitely and shall be binding, jointly and severally, on
                            Acquiror and the Surviving Company and all successors and assigns of Acquiror and the Surviving
                            Company. In the event that Acquiror or the Surviving Company or any of their respective successors or
                            assigns consolidates with or merges into any other Person and shall not be the continuing or surviving
                            corporation or entity of such consolidation or merger or transfers or conveys all or substantially all of its
                            properties and assets to any Person, then, and in each such case, Acquiror and the Surviving Company
                            shall ensure that proper provision shall be made so that the successors and assigns of Acquiror or the
                            Surviving Company, as the case may be, shall succeed to the obligations set forth in this Section 7.02.
                            7.03 Conduct of Acquiror During the Interim Period.

                                  (a) During the Interim Period, except as set forth on Schedule 7.03 or as contemplated by this
                            Agreement or as consented to by the Company in writing (which consent shall not be unreasonably
                            conditioned, withheld, delayed or denied), each of Acquiror and Merger Sub shall not, and each shall not
                            permit any of its Subsidiaries to:

                                       (i) change, modify or amend the Trust Agreement, the Acquiror Organizational Documents or
                                  the memorandum of association or the articles of association of Merger Sub;
                                        (ii) (A) declare, set aside or pay any dividends on, or make any other distribution in respect of
                                  any outstanding capital stock of, or other equity interests in, Acquiror or Merger Sub; (B) split,
                                  combine or reclassify any capital stock of, or other equity interests in, Acquiror or Merger Sub; or
                                  (C) other than in connection with the Offer or as otherwise required by Acquiror’s Organizational
                                  Documents in order to consummate the transactions contemplated hereby, repurchase, redeem or
                                  otherwise acquire, or offer to repurchase, redeem or otherwise acquire, any capital stock of, or other
                                  equity interests in, Acquiror or Merger Sub;

                                         (iii) make or change any material Tax election or adopt or change any material Tax accounting
                                  method, file any amendment to any income Tax Return or other material Tax Return, enter into any
                                  agreement with a Governmental Authority with respect to Taxes, settle or compromise any claim or
                                  assessment in respect of material Taxes, consent to any extension or waiver of the statutory period
                                  of limitations applicable to any claim or assessment in respect of a material amount of Taxes, or
                                  enter into any Tax sharing or similar agreement, in each case if such election, change, amendment,
                                  agreement,

                                                                             A-48




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             372/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 374 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1570
                       Table of Contents
                                   settlement, consent or other action could, individually or in the aggregate, have the effect of
                                   materially increasing the present or future Tax liability or materially decreasing any present or
                                   future Tax asset of Acquiror, the Company, the Surviving Company or their respective Affiliates
                                   and Subsidiaries after the Closing;

                                        (iv) take any action, or knowingly fail to take any action, which action or failure to act
                                   prevents or impedes, or could reasonably be expected to prevent or impede, the Intended Tax
                                   Treatment;

                                         (v) other than in connection with any PIPE Investment, enter into, renew or amend in any
                                   material respect any transaction or Contract with an Affiliate of Acquiror or Merger Sub (including,
                                   for the avoidance of doubt, (x) the Sponsor and (y) any Person in which the Sponsor has a direct or
                                   indirect legal, contractual or beneficial ownership interest of five percent (5%) or greater);
                                        (vi) waive, release, compromise, settle or satisfy any pending or threatened material Action or
                                   compromise or settle any material liability;

                                        (vii) incur, guarantee or otherwise become liable for (whether directly, contingently or
                                   otherwise) any Indebtedness;

                                         (viii) incur, guarantee or otherwise become liable for (whether directly, contingently or
                                   otherwise) any material liabilities, debts or obligations, other than such material liabilities, debts or
                                   obligations as are (A) expressly contemplated by this Agreement, including those incurred or arising
                                   under the Contracts set forth on Schedule 5.07 or Schedule 5.09(d), or (B) incurred in support of the
                                   Transactions;
                                         (ix) other than in connection with any PIPE Investment or as may be contemplated by
                                   Section 8.08, (A) offer, issue, deliver, grant or sell, or authorize or propose to offer, issue, deliver,
                                   grant or sell, any capital stock of, or other equity interests in, Acquiror or Merger Sub or any
                                   securities convertible into, or any rights, warrants or options to acquire, any such capital stock or
                                   equity interests, other than in connection with the exercise of any Acquiror Warrants outstanding on
                                   the date hereof or (B) amend, modify or waive any of the terms or rights set forth in, any Acquiror
                                   Warrant or the Acquiror Warrant Agreement, including any amendment, modification or reduction
                                   of the warrant price set forth therein; or

                                        (x) except as required by Law, take any action that would reasonably be expected to
                                   materially impair, materially delay or prevent the Transactions.

                                  (b) During the Interim Period, each of Acquiror and Merger Sub shall, and shall cause its
                             Subsidiaries to, comply with and continue performing under, as applicable, the Acquiror Organizational
                             Documents, the Trust Agreement, the organizational documents of Merger Sub and all other agreements
                             or Contracts to which Acquiror, Merger Sub or their respective Subsidiaries may be a party.
                              7.04 Trust Account and Other Closing Payments. Prior to or at the Closing (subject to the satisfaction or
                       waiver of the conditions set forth in Article IX), Acquiror shall make appropriate arrangements to cause the
                       funds in the Trust Account to be disbursed in accordance with the Trust Agreement and the net proceeds of any
                       PIPE Investment, if any, to be applied, in each case, for the following: (a) the redemption of any shares of
                       Acquiror Pre-Transaction Common Stock in connection with the Offer; (b) the payment of the Outstanding
                       Company Expenses, Vendor Trust Expense Deposit Replacement and Outstanding Acquiror Expenses pursuant
                       to Section 3.11; and (c) the balance of the assets in the Trust Account and net proceeds of any PIPE Investment,
                       if any, after payment of the amounts required under the foregoing clauses (a) and (b), to be disbursed to
                       Acquiror or the Surviving Company.

                             7.05 Director and Officer Appointments. Except as otherwise agreed in writing by the Company and
                       Acquiror prior to the Closing, and conditioned upon the occurrence of the Closing, Acquiror shall take all
                       actions necessary or appropriate to cause (a) all of the members of the Acquiror Board to resign effective as of
                       the Closing, unless such member of the Acquiror Board is included on Schedule 7.05(a), (b) the number of
                       directors constituting the Acquiror Board to be such number as is specified on Schedule 7.05(b) and (c) the
                       individuals set forth on Schedule 7.05(c) to be elected as members of the Acquiror Board, effective as of the
                       Closing. Except as otherwise specified in writing by the Company to Acquiror prior to the Closing, and
                       conditioned upon the occurrence of the Closing, Acquiror and the Acquiror Board shall take all actions
                       necessary or appropriate to cause (i) all of the officers of Acquiror to

                                                                              A-49




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               373/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 375 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1571
                       Table of Contents
                       resign effective as of the Closing and (ii) the individuals set forth on Schedule 7.05(d) to have been appointed as
                       the officers of Acquiror in the positions specified opposite such individual’s names on Schedule 7.05(d),
                       effective as of the Closing. On the Closing Date, Acquiror shall enter into customary indemnification
                       agreements reasonably satisfactory to the Company with the individuals set forth on Schedule 7.05(c) and
                       Schedule 7.05(d), which indemnification agreements shall continue to be effective following the Closing.

                              7.06 Inspection. Subject to confidentiality obligations and similar restrictions that may be applicable to
                       information furnished to Acquiror or any of its Subsidiaries by third parties that may be in Acquiror’s or its
                       Subsidiaries’ possession from time to time, and except for any information that in the opinion of legal counsel
                       of Acquiror would result in the loss of attorney-client privilege or other privilege from disclosure, Acquiror and
                       Merger Sub shall, and shall cause their Subsidiaries to, afford to the Company and its Representatives
                       reasonable access during the Interim Period, during normal business hours and with reasonable advance notice,
                       to all of their respective properties, books, Contracts, commitments, Tax Returns, records and appropriate
                       officers and employees of Acquiror and Merger Sub and shall furnish such Representatives with all financial
                       and operating data and other information concerning the affairs of Acquiror and Merger Sub that are in the
                       possession of Acquiror or Merger Sub, as such Representatives may reasonably request. The parties hereto shall
                       use commercially reasonable efforts to make alternative arrangements for such disclosure where the restrictions
                       in the preceding sentence apply. All information obtained by the Company and its Representatives under this
                       Agreement shall be subject to the Confidentiality Agreement prior to the Effective Time.

                             7.07 Stock Exchange Listing. From the date hereof through the Closing, Acquiror shall use reasonable
                       best efforts to ensure that Acquiror remains listed as a public company on, and for shares of Acquiror Pre-
                       Transaction Common Stock and Acquiror Warrants to be listed on, the Nasdaq. From the date hereof through
                       the Closing, Acquiror shall use reasonable best efforts to cause the Acquiror Common Stock to be issued in
                       connection with the Merger and the Acquiror Common Stock underlying the Exchanged Options and
                       Exchanged Warrants to be approved for listing on the Nasdaq as of the Closing Date.
                             7.08 Acquiror Public Filings. From the date hereof through the Closing, Acquiror will keep current and
                       timely file all reports required to be filed or furnished with the SEC and otherwise comply in all material
                       respects with its reporting obligations under applicable Securities Laws.

                              7.09 Incentive Equity Plan. Prior to the Closing Date, Acquiror shall approve and adopt a management
                       incentive equity plan in such form as may be reasonably agreed by Acquiror and the Company substantially on
                       the terms set forth on Exhibit K (the “LTIP”), and which plan shall (i) replace the Company Option Plans (such
                       that no new awards will be granted under the Company Option Plans from and after the Closing Date, provided
                       that the Company Option Plans will continue to govern the pre-Closing Date awards granted thereunder) and
                       (ii) provide for an aggregate share reserve thereunder equal to twelve percent (12%) of the number of shares of
                       Acquiror Common Stock on a fully diluted basis at the Closing Date.

                              7.10 Amendments to Acquiror Organizational Documents. On the Closing Date, Acquiror shall amend
                       and restate, effective as of immediately prior to the Effective Time, its amended and restated certificate of
                       incorporation and bylaws, respectively, in the forms of (a) the Second Amended and Restated Certificate of
                       Incorporation of Acquiror, substantially in the form attached hereto as Exhibit L-1 (the “Acquiror Second A&R
                       Certificate of Incorporation”), which provides, among other things, (i) two classes of Acquiror Common Stock;
                       (ii) an increase in the number of Acquiror’s authorized shares of Acquiror Common Stock; and (iii) the
                       reclassification of each then issued and outstanding share of Acquiror Pre-Transaction Common Stock into one
                       share of Acquiror Class A Common Stock, and (b) the Amended and Restated Bylaws of Acquiror, substantially
                       in the form attached hereto as Exhibit L-2 (the “Acquiror A&R Bylaws”).
                             7.11 Section 16 Matters. Prior to the Closing, the Acquiror Board, or an appropriate committee of “non-
                       employee directors” (as defined in Rule 16b-3 of the Exchange Act) thereof, shall adopt a resolution consistent
                       with the interpretive guidance of the SEC so that the acquisition of Acquiror Common Stock pursuant to this
                       Agreement and the other agreements contemplated hereby by any person owning securities of the Company
                       who is expected to become a director or officer (as defined under Rule 16a-1(f) under the Exchange Act) of
                       Acquiror following the Closing shall be an exempt transaction for purposes of Section 16(b) of the Exchange
                       Act pursuant to Rule 16b-3 thereunder.

                                                                             A-50




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             374/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 376 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1572
                       Table of Contents

                                                                     ARTICLE VIII
                                                                   JOINT COVENANTS
                              8.01 Support of Transaction. Without limiting any covenant contained in Article VI or Article VII,
                       including the obligations of the Company and Acquiror with respect to the notifications, filings, reaffirmations
                       and applications described in Section 6.03 and Section 7.01, respectively, which obligations shall control to the
                       extent of any conflict with the succeeding provisions of this Section 8.01, Acquiror and the Company shall
                       each, and shall each cause their respective Subsidiaries to: (a) use reasonable best efforts to assemble, prepare
                       and file any information (and, as needed, to supplement such information) as may be reasonably necessary to
                       obtain as promptly as practicable all governmental and regulatory consents required to be obtained in
                       connection with the Transactions; (b) use reasonable best efforts to obtain all material consents and approvals of
                       third parties that any of Acquiror, the Company or their respective Affiliates are required to obtain in order to
                       consummate the Transactions, including any required approvals of parties to material Contracts with the
                       Company or its Subsidiaries; and (c) take such other action as may reasonably be necessary or as another party
                       hereto may reasonably request to satisfy the conditions of Article IX or otherwise to comply with this
                       Agreement and to consummate the Transactions as soon as practicable. Notwithstanding the foregoing, in no
                       event shall Acquiror, Merger Sub, the Company or the Company’s Subsidiaries be obligated to bear any
                       expense or pay any fee or grant any concession in connection with obtaining any consents, authorizations or
                       approvals pursuant to the terms of any Contract to which the Company or any of its Subsidiaries is a party or
                       otherwise in connection with the consummation of the Transactions.

                            8.02 Preparation of Form S-4 & Proxy Statement/Prospectus; Acquiror Meeting; Company Shareholders’
                       Approval.

                                    (a) As promptly as practicable following the execution and delivery of this Agreement, Acquiror
                             and the Company shall use reasonable best efforts to prepare and mutually agree upon (such agreement
                             not to be unreasonably withheld or delayed), and Acquiror shall use reasonable best efforts to file, or
                             cause to be filed, with the SEC, the Form S-4 (it being understood that the Form S-4 shall include the
                             Proxy Statement/Prospectus, which will be included therein as a prospectus and which will be used as a
                             proxy statement for the Acquiror Meeting with respect to the Proposals (as defined below) and a consent
                             solicitation statement with respect to the solicitation of the Requisite Company Approval). Each of
                             Acquiror and the Company shall furnish all information concerning it as may reasonably be requested by
                             the other party in connection with such actions and the preparation of the Form S-4 and the Proxy
                             Statement/Prospectus. Promptly after the Form S-4 is declared effective under the Securities Act,
                             Acquiror will cause the Proxy Statement/Prospectus to be mailed to Acquiror Stockholders.
                                    (b) Each of Acquiror and the Company shall cooperate and mutually agree upon (such agreement
                             not to be unreasonably withheld or delayed) any response to comments of the SEC or its staff with respect
                             to the Form S-4 or Proxy Statement/Prospectus and any amendment to the Form S-4 or Proxy Statement
                             filed in response thereto. If Acquiror or the Company becomes aware that any information contained in
                             the Form S-4 or Proxy Statement/Prospectus shall have become false or misleading in any material
                             respect or that the Form S-4 or Proxy Statement/Prospectus is required to be amended in order to comply
                             with applicable Law, then (i) such party shall promptly inform the other party and (ii) Acquiror and the
                             Company shall cooperate and mutually agree upon (such agreement not to be unreasonably withheld or
                             delayed) an amendment or supplement to the Form S-4 and Proxy Statement/Prospectus. Acquiror and the
                             Company shall use reasonable best efforts to cause the Proxy Statement/Prospectus, as so amended or
                             supplemented, to be filed with the SEC and to be disseminated to the holders of shares of Acquiror Pre-
                             Transaction Common Stock, as applicable, in each case, pursuant to applicable Law and subject to the
                             terms and conditions of this Agreement and the Acquiror Organizational Documents. Each of the
                             Company and Acquiror shall provide the other party with copies of any written comments, and shall
                             inform such other party of any oral comments, that Acquiror receives from the SEC or its staff with
                             respect to the Form S-4 or Proxy Statement/Prospectus promptly after the receipt of such comments and
                             shall give the other party a reasonable opportunity to review and comment on any proposed written or oral
                             responses to such comments prior to responding to the SEC or its staff. Each of Acquiror and the
                             Company shall use reasonable best efforts to cause the Form S-4 and the Proxy Statement/Prospectus to
                             comply with the rules and regulations promulgated by the SEC, to have the Form S-4 declared effective as
                             promptly as practicable after it is filed with the SEC and to keep the Form S-4 effective through the
                             Closing in order to permit the consummation of the transactions contemplated hereby.

                                                                             A-51




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            375/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 377 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1573
                       Table of Contents
                                  (c) Acquiror shall file the Proxy Statement on Schedule 14A in accordance with the rules and
                            regulations of the Exchange Act. Acquiror agrees to include provisions in the Proxy Statement, and to
                            take reasonable action related thereto, with respect to (i) the approval of the Acquiror Second A&R
                            Certificate of Incorporation (the “Amendment Proposal”), (ii) the adoption and approval of this
                            Agreement and the Merger (the “Transaction Proposal”), (iii) the election of directors effective as of the
                            Closing (the “Director Election Proposal”), (iv) the approval of the LTIP effective as of the Closing (the
                            “Equity Plan Proposal”), (v) the approval of the issuance of the Per Share Merger Closing Consideration
                            and Earnout Shares (the “Issuance Proposal”), and (vi) the approval of any other proposals reasonably
                            agreed by Acquiror and the Company to be necessary or appropriate in connection with the transactions
                            contemplated hereby (together with the Amendment Proposal, the Transaction Proposal, the Director
                            Election Proposal, the Equity Plan Proposal and the Issuance Proposal, collectively, the “Proposals”).
                            Without the prior written consent of the Company, the Proposals shall be the only matters (other than
                            procedural matters) that Acquiror shall propose to be acted on by Acquiror Stockholders at the Acquiror
                            Meeting.

                                  (d) The Company shall solicit the Requisite Company Approval via written consent or by a calling
                            a meeting of shareholders as soon as practicable after the Form S-4 is declared effective under the
                            Securities Act. In connection therewith, the Company shall use reasonable best efforts to, as promptly as
                            practicable: (i) establish the record date for determining the Company Shareholders entitled to provide
                            such written consent or vote with respect to the Requisite Company Approval; (ii) cause the Proxy
                            Statement/Prospectus to be disseminated to the Company Shareholders in compliance with the Companies
                            Law and the DGCL; and (iii) solicit written consents or votes from the Company Shareholders to give the
                            Requisite Company Approval. The Company will provide Acquiror with documentation of the Requisite
                            Company Approval within one (1) Business Day of receipt. If the Requisite Company Approval is
                            obtained, then promptly following the receipt of the required written consents, the Company will prepare
                            and deliver to its stockholders who have not consented the notice required by the Companies Act and
                            deliver to the stockholders entitled thereto the notice required thereunder.

                                   (e) Acquiror and the Company shall use reasonable best efforts to, as promptly as practicable (and
                            in any event, within seven (7) Business Days after the SEC Clearance Date), (i) cause the Proxy
                            Statement/Prospectus to be disseminated to Acquiror’s stockholders in compliance with applicable Law,
                            (ii) establish the record date for, duly call, give notice of, convene and hold the Acquiror Meeting in
                            accordance with the DGCL for a date no later than fifteen (15) days following the SEC Clearance Date
                            and (iii) solicit proxies from the holders of Acquiror Pre-Transaction Common Stock to vote in favor of
                            each of the Proposals. Acquiror shall, through the Acquiror Board, recommend to Acquiror’s stockholders
                            that they approve the Proposals and shall include such recommendation in the Proxy
                            Statement/Prospectus. Notwithstanding the foregoing provisions of this Section 8.02(e), if on a date for
                            which the Acquiror Meeting is scheduled, Acquiror has not received proxies representing a sufficient
                            number of shares of Acquiror Pre-Transaction Common Stock to obtain the Acquiror Stockholder
                            Approval, whether or not a quorum is present, Acquiror shall have the right to make one or more
                            successive postponements or adjournments of the Acquiror Meeting, provided that the Acquiror Meeting
                            (x) is not postponed or adjourned to a date that is more than forty-five (45) days after the date for which
                            the Acquiror Meeting was originally scheduled (excluding any adjournments or postponements required
                            by applicable Law) and (y) is held no later than three (3) Business Days prior to the Termination Date.
                            8.03 Company Exclusivity.

                                  (a) During the Interim Period, except in the event that Acquiror has made a Change in Acquiror
                            Board Recommendation, the Company shall not take, nor shall it permit any of its Affiliates or
                            Representatives to take, whether directly or indirectly, any action to solicit, initiate or engage in
                            discussions or negotiations with, or enter into any agreement with, or encourage, or provide information
                            to, any Person (other than Acquiror, Merger Sub and/or any of their Affiliates) concerning any
                            Acquisition Transaction. The Company shall, and shall cause its Affiliates and Representatives to,
                            immediately cease any and all existing discussions or negotiations with any Person conducted prior to the
                            date hereof with respect to, or which is reasonably likely to give rise to or result in, an Acquisition
                            Transaction.

                                   (b) Neither the Company Board nor any committee thereof shall: (i) fail to include the Company
                            Board Recommendation in the Proxy Statement/Prospectus when disseminated to the Company
                            Shareholders (and at all times thereafter prior to receipt of the Company Shareholder Approval);
                            (ii) withhold, withdraw,

                                                                            A-52




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          376/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 378 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1574
                       Table of Contents
                            amend, qualify or modify or publicly propose to withhold, withdraw, amend, qualify or modify, in each
                            case in a manner adverse to Acquiror or Merger Sub, the Company Board Recommendation; (iii) adopt,
                            approve, recommend or declare advisable any Acquisition Proposal (other than those relating to the
                            Transactions); or (iv) resolve, agree or publicly propose to take any such actions.

                            8.04 Acquiror Exclusivity.

                                   (a) During the Interim Period, neither Acquiror nor Merger Sub shall take, nor shall they permit any
                            of their respective Affiliates or Representatives to take, whether directly or indirectly, any action to solicit,
                            initiate, continue or engage in discussions or negotiations with, or enter into any agreement with, or
                            encourage, respond, provide information to or commence due diligence with respect to, any Person (other
                            than the Company and/or any of its Affiliates), concerning, relating to or which is intended to give rise to
                            or result in, any offer, inquiry, proposal or indication of interest, whether written or oral, relating to any
                            Business Combination other than with the Company, the Company Shareholders and their respective
                            Affiliates and Representatives (a “Business Combination Proposal”). Each of Acquiror and Merger Sub
                            shall, and each shall cause its respective Affiliates and Representatives to, immediately cease any and all
                            existing discussions or negotiations with any Person conducted prior to the date hereof with respect to a
                            Business Combination Proposal.
                                   (b) Except as set forth in Section 8.04(c), neither the Acquiror Board nor any committee thereof
                            shall: (i) fail to include the Acquiror Board Recommendation in the Proxy Statement/Prospectus when
                            disseminated to the Acquiror Stockholders (and at all times thereafter prior to receipt of the Acquiror
                            Stockholder Approval) or fail to publicly reaffirm the Acquiror Board Recommendation within five (5)
                            Business Days after requested by the Company; (ii) withhold, withdraw, amend, qualify or modify or
                            publicly propose to withhold, withdraw, amend, qualify or modify, in each case in a manner adverse to the
                            Company, the Acquiror Board Recommendation; (iii) adopt, approve, recommend or declare advisable
                            any Business Combination Proposal; or (iv) resolve, agree or publicly propose to take any such actions
                            (each such foregoing action or failure to act in clauses (i) through (iii) being referred to herein as a
                            “Change in Acquiror Board Recommendation”).

                                  (c) Notwithstanding any provision of Section 8.04(b), at any time prior to the receipt of the
                            Acquiror Stockholder Approval, but not after, the Acquiror Board may: (i) make a Change in Acquiror
                            Board Recommendation in connection with an Acquiror Intervening Event if the Acquiror Board
                            determines in good faith, after consultation with its outside legal counsel, that failure to do so would be
                            inconsistent with its fiduciary obligations under applicable Law; provided, however, that prior to making
                            such Change in Acquiror Board Recommendation, (A) Acquiror shall provide the Company with written
                            notice of its intention to take such action at least three (3) Business Days in advance of taking such action,
                            specifying the reasons for the Acquiror Board’s intention (it being understood that any material
                            development with respect to an Acquiror Intervening Event shall require a new notice), (B) Acquiror shall
                            and shall direct its Representatives to negotiate in good faith with the Company during such three (3)
                            Business Day period, to the extent the Company wishes to negotiate, to enable the Company to propose
                            revisions or modifications to the terms of this Agreement such that it would permit the Acquiror Board
                            not to make a Change in Acquiror Board Recommendation pursuant to this Section 8.04 and (C) at the
                            end of such three (3) Business Day period, the Acquiror Board shall consider in good faith any revisions
                            or modifications to the terms of this Agreement proposed in writing by the Company, and determine in
                            good faith, after consultation with its outside legal counsel and taking into account such revisions or
                            modifications, whether the Acquiror Board’s failure to make a Change in Acquiror Board
                            Recommendation would continue to be inconsistent with its fiduciary duties under applicable Law.

                                   (d) Nothing contained in this Section 8.04 shall prohibit Acquiror or the Acquiror Board or any
                            committee thereof from: (i) taking and disclosing to the stockholders of Acquiror a position contemplated
                            by Rule 14e-2(a) promulgated under the Exchange Act or making a statement contemplated by
                            Item 1012(a) of Regulation M-A or Rule 14d-9 promulgated under the Exchange Act (or any similar
                            communication to shareholders in connection with the making or amendment of a tender offer or
                            exchange offer); (ii) making any disclosure to the Acquiror Stockholders if the Acquiror Board
                            determines in good faith, after consultation with its outside legal counsel, that failure to do so would be
                            inconsistent with its fiduciary obligations under applicable Law; or (iii) making any “stop-look-and-
                            listen” communication to its stockholders pursuant to Rule 14d-9(f) promulgated under the Exchange Act
                            (or any similar communications to its stockholders).

                                                                              A-53




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                377/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 379 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1575
                       Table of Contents
                             8.05 Tax Matters.

                                   (a) Transfer Taxes. Notwithstanding anything to the contrary contained herein, all transfer,
                             documentary, sales, use, stamp, registration, value added or other similar Taxes incurred in connection
                             with the Transactions shall be borne by the Surviving Company. The Surviving Company shall, at its own
                             expense, file all necessary Tax Returns with respect to all such Taxes, and, if required by applicable Law,
                             Acquiror will join in the execution of any such Tax Returns. The parties hereto agree to reasonably
                             cooperate to sign and deliver any certificates or forms as may be necessary or appropriate to establish an
                             exemption from (or otherwise reduce) any such Taxes.

                                   (b) Tax Treatment.
                                         (i) Acquiror, Merger Sub and the Company intend that the Merger shall qualify as a
                                   “reorganization” within the meaning of Section 368(a) of the Code. Each of Acquiror, Merger Sub
                                   and the Company shall, and shall cause its respective Affiliates to, use its reasonable best efforts to
                                   so qualify and shall file all Tax Returns consistent with, and take no position inconsistent with
                                   (whether in audits, Tax Returns or otherwise) such treatment unless required to do so by applicable
                                   Law or as required in good faith to settle a dispute with a Governmental Authority. Each of the
                                   parties hereto agrees to promptly notify all other parties hereto of any challenge to the Intended Tax
                                   Treatment by any Governmental Authority.

                                         (ii) The Company, Acquiror and Merger Sub hereby adopt this Agreement as a “plan of
                                   reorganization” within the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a).

                             8.06 Confidentiality; Publicity.
                                   (a) Acquiror acknowledges that the information being provided to it in connection with this
                             Agreement and the consummation of the transactions contemplated hereby is subject to the terms of the
                             Confidentiality Agreement, the terms of which are incorporated herein by reference. At the Effective
                             Time, the Confidentiality Agreement shall terminate with respect to information relating to the Company
                             and its Subsidiaries.

                                   (b) None of Acquiror, the Company or any of their respective Affiliates shall make any public
                             announcement or issue any public communication regarding this Agreement or the transactions
                             contemplated hereby, or any matter related to the foregoing, without first obtaining the prior consent of
                             the Company or Acquiror, as applicable (which consent shall not be unreasonably withheld, conditioned
                             or delayed), except if such announcement or other communication is required by applicable Law or legal
                             process (including pursuant to the Securities Law or the rules of any national securities exchange), in
                             which case Acquiror or the Company, as applicable, shall use its commercially reasonable efforts to
                             coordinate such announcement or communication with the other party prior to announcement or issuance;
                             provided, however, that, each party hereto and its Affiliates may make non-public announcements
                             regarding this Agreement and the transactions contemplated hereby to their and their Affiliates’ respective
                             directors, officers, employees, direct and indirect and actual and potential limited partners, investors,
                             creditors, lenders and vendors without the consent of any other party hereto; and provided, further, that,
                             subject to Section 6.02 and this Section 8.06, the foregoing shall not prohibit any party hereto from
                             communicating with third parties to the extent necessary for the purpose of seeking any third-party
                             consent.

                              8.07 Post-Closing Cooperation; Further Assurances. Following the Closing, each party hereto shall, on the
                       request of any other party hereto, execute such further documents, and perform such further acts, as may be
                       reasonably necessary or appropriate to give full effect to the allocation of rights, benefits, obligations and
                       liabilities contemplated by this Agreement and the transactions contemplated hereby.
                             8.08 PIPE Investment. The Company shall reasonably cooperate and provide reasonable assistance and
                       information (subject to the terms, conditions and limitations in Section 6.02 herein) as reasonably requested by
                       Acquiror in connection with any PIPE Investment or any other equity investment to be made by a third party in
                       connection with the consummation of the Transactions with the prior written consent of the Company. None of
                       Acquiror or any of its Affiliates or Subsidiaries shall enter into or consummate a PIPE Investment without the
                       prior written consent of the Company (such consent not to be unreasonably withheld, conditioned or delayed).

                                                                              A-54




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             378/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 380 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1576
                       Table of Contents

                                                                   ARTICLE IX
                                                            CONDITIONS TO OBLIGATIONS
                             9.01 Conditions to Obligations of All Parties. The obligations of the parties hereto to consummate, or
                       cause to be consummated, the Transactions are subject to the satisfaction of the following conditions, any one or
                       more of which may be waived (if legally permitted) in writing by all of such parties:

                                    (a) All required filings under the HSR Act shall have been completed and any applicable waiting
                             period (and any extension thereof) applicable to the consummation of the Transactions under the HSR Act
                             shall have expired or been terminated.

                                   (b) There shall not be in force any Governmental Order, statute, rule or regulation enjoining or
                             prohibiting the consummation of the Transactions.
                                   (c) The Offer shall have been completed in accordance with the terms hereof and the Proxy
                             Statement/Prospectus.

                                   (d) Acquiror shall have at least $5,000,001 of net tangible assets (as determined in accordance with
                             Rule 3a51-1(g)(1) of the Exchange Act) remaining after the closing of the Offer and prior to the Merger.

                                   (e) The Form S-4 shall have become effective in accordance with the provisions of the Securities
                             Act and no stop order shall have been issued by the SEC that remains in effect with respect to the Form S-
                             4 and no proceeding seeking such a stop order shall have been threatened in writing or initiated by the
                             SEC that remains pending.
                                   (f) The Requisite Company Approval shall have been obtained.

                                   (g) The Acquiror Stockholder Approval shall have been obtained.

                                   (h) The Acquiror Common Stock comprising the Merger Closing Consideration to be issued
                             pursuant to this Agreement and the Acquiror Common Stock underlying the Exchanged Options and the
                             Exchanged Warrants shall have been approved for listing on the Nasdaq, subject only to official notice of
                             issuance thereof.
                             9.02 Additional Conditions to Obligations of Acquiror and Merger Sub. The obligations of Acquiror and
                       Merger Sub to consummate, or cause to be consummated, the Transactions are subject to the satisfaction of the
                       following additional conditions, any one or more of which may be waived in writing by Acquiror:

                                   (a) Representations and Warranties.

                                          (i) Each of the representations and warranties of the Company contained in the first sentence
                                   of Section 4.01(a) (Due Incorporation), Section 4.03 (Due Authorization), Section 4.06(d)
                                   (Capitalization) and Section 4.16 (Brokers’ Fees) (collectively, the “Specified Representations”), in
                                   each case, shall be true and correct (without giving any effect to any limitation as to “materiality” or
                                   “Material Adverse Effect” or any similar limitation set forth therein) in all material respects as of
                                   the Closing Date, as if made anew at and as of that time (except to the extent such representations
                                   and warranties expressly relate to an earlier date, and in such case, shall be true and correct on and
                                   as of such earlier date).
                                         (ii) The representations and warranties of the Company contained in Sections 4.06(a), (b), (c),
                                   (e) and (f) (Capitalization) shall be true and correct other than de minimis inaccuracies, as of the
                                   Closing Date, as if made anew at and as of that time.

                                         (iii) The representations and warranties of the Company contained in Section 4.01(b) (Due
                                   Incorporation) and Section 4.20(a) (No Material Adverse Effect) shall be true and correct as of the
                                   Closing Date, as if made anew at and as of that time.

                                         (iv) Each of the representations and warranties of the Company contained in this Agreement
                                   (other than the Specified Representations and the representations and warranties contained in
                                   Section 4.01(b) (Due Incorporation), Sections 4.06(a), (b), (c), (e) and (f) (Capitalization), and
                                   Section 4.20(a) (No Material Adverse Effect)) shall be true and correct (without giving any effect to
                                   any limitation as to

                                                                              A-55




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              379/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 381 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1577
                       Table of Contents
                                   “materiality” or “Material Adverse Effect” or any similar limitation set forth therein) as of the
                                   Closing Date as though then made (except to the extent such representations and warranties
                                   expressly relate to an earlier date, and in such case, shall be true and correct on and as of such
                                   earlier date), except, in either case, where the failure of such representations and warranties to be so
                                   true and correct, individually or in the aggregate, has not had, and would not reasonably be expected
                                   to result in, a Material Adverse Effect.

                                   (b) Each of the covenants of the Company to be performed as of or prior to the Closing shall have
                             been performed in all material respects.

                                   (c) The Company shall have delivered to Acquiror a certificate signed by an officer of the Company,
                             dated the Closing Date, certifying that, to the knowledge and belief of such officer, the conditions
                             specified in Section 9.02(a) and Section 9.02(b) have been fulfilled.
                                   (d) All directors of the Company (other than those listed on Schedule 2.04) shall have executed and
                             delivered to Acquiror letters of resignation resigning from their positions as directors of the Company.

                                   (e) The Company shall have delivered to lock-up agreements substantially in the form attached
                             hereto as Exhibit G executed by each of the Company Shareholders listed on Schedule 9.02(e).

                            9.03 Additional Conditions to the Obligations of the Company. The obligations of the Company to
                       consummate the Transactions is subject to the satisfaction of the following additional conditions, any one or
                       more of which may be waived in writing by the Company:
                                    (a) Each of the representations and warranties of Acquiror and Merger Sub contained in this
                             Agreement (other than the representations and warranties of Acquiror and Merger Sub contained in
                             Section 5.13 (Capitalization)) (without giving effect to any materiality qualification therein) shall be true
                             and correct in all material respects as of the Closing Date, as if made anew at and as of that time (except
                             to the extent such representations and warranties expressly relate to an earlier date, and in such case, shall
                             be true and correct on and as of such earlier date).

                                   (b) The representations and warranties of Acquiror and Merger Sub contained in Section 5.13
                             (Capitalization) shall be true and correct other than de minimis inaccuracies, as of the Closing Date, as if
                             made anew at and as of that time.

                                    (c) Each of the covenants of Acquiror and Merger Sub to be performed as of or prior to the Closing
                             shall have been performed in all material respects.
                                   (d) The Acquiror Second A&R Certificate of Incorporation, substantially in the form attached
                             hereto as Exhibit L-1, shall have been filed with the Secretary of State of the State of Delaware and
                             Acquiror shall have adopted the Acquiror A&R Bylaws, substantially in the form attached hereto as
                             Exhibit L-2.

                                   (e) Acquiror shall have executed and delivered the Registration Rights Agreement.

                                   (f) Acquiror shall have executed and delivered the Shareholder Agreement.
                                   (g) Each of the covenants of the Sponsor required under the Sponsor Agreement to be performed as
                             of or prior to the Closing shall have been performed in all material respects.

                                   (h) The Available Closing Date Cash shall be equal to or in excess of $450,000,000.

                                   (i) Acquiror shall have delivered to the Company a certificate signed by an officer of Acquiror,
                             dated the Closing Date, certifying that, to the knowledge and belief of such officer, the conditions
                             specified in Section 9.03(a), Section 9.03(b) and Section 9.03(c) have been fulfilled.
                                   (j) Acquiror shall have delivered to the Company a lock-up agreement substantially in the form
                             attached hereto as Exhibit M executed by the Sponsor.

                                                                              A-56




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              380/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 382 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1578
                       Table of Contents

                                                                     ARTICLE X
                                                             TERMINATION/EFFECTIVENESS
                            10.01 Termination. This Agreement may be terminated and the transactions contemplated hereby
                       abandoned:

                                   (a) by written consent of the Company and Acquiror;

                                    (b) prior to the Closing, by written notice to the Company from Acquiror if (i) there is any breach of
                             any representation, warranty, covenant or agreement on the part of the Company set forth in this
                             Agreement, such that the conditions specified in Section 9.02(a) or Section 9.02(b) would not be satisfied
                             at the Closing (a “Terminating Company Breach”), except that, if such Terminating Company Breach is
                             curable by the Company through the exercise of its commercially reasonable efforts, then, for a period of
                             up to forty-five (45) days (or any shorter period of the time that remains between the date Acquiror
                             provides written notice of such violation or breach and the Termination Date) after receipt by the
                             Company of notice from Acquiror of such breach, but only as long as the Company continues to use its
                             commercially reasonable efforts to cure such Terminating Company Breach (the “Company Cure
                             Period”), such termination shall not be effective, and such termination shall become effective only if the
                             Terminating Company Breach is not cured within the Company Cure Period, (ii) the Closing has not
                             occurred on or before six (6) months after the date hereof (the “Termination Date”), or (iii) the
                             consummation of the Merger is permanently enjoined or prohibited by the terms of a final, non-appealable
                             Governmental Order or a statute, rule or regulation; provided, that the right to terminate this Agreement
                             under subsection (ii) or (iii) shall not be available if Acquiror’s or Merger Sub’s failure to fulfill any
                             obligation under this Agreement has been the primary cause of, or primarily resulted in, the failure of the
                             Closing to occur on or before such date;
                                     (c) prior to the Closing, by written notice to Acquiror from the Company if (i) there is any breach of
                             any representation, warranty, covenant or agreement on the part of Acquiror or Merger Sub set forth in
                             this Agreement, such that the conditions specified in Section 9.03(a), Section 9.03(b) or Section 9.03(c)
                             would not be satisfied at the Closing (a “Terminating Acquiror Breach”), except that, if any such
                             Terminating Acquiror Breach is curable by Acquiror through the exercise of its commercially reasonable
                             efforts, then, for a period of up to forty-five (45) days (or any shorter period of the time that remains
                             between the date the Company provides written notice of such violation or breach and the Termination
                             Date) after receipt by Acquiror of notice from the Company of such breach, but only as long as Acquiror
                             continues to exercise such commercially reasonable efforts to cure such Terminating Acquiror Breach (the
                             “Acquiror Cure Period”), such termination shall not be effective, and such termination shall become
                             effective only if the Terminating Acquiror Breach is not cured within the Acquiror Cure Period, (ii) the
                             Closing has not occurred on or before the Termination Date, or (iii) the consummation of the Merger is
                             permanently enjoined or prohibited by the terms of a final, non-appealable Governmental Order or a
                             statute, rule or regulation; provided, that the right to terminate this Agreement under subsection (ii) or
                             (iii) shall not be available if the Company’s failure to fulfill any obligation under this Agreement has been
                             the primary cause of, or primarily resulted in, the failure of the Closing to occur on or before such date;

                                   (d) by written notice from Acquiror to the Company if the Requisite Company Approval has not
                             been obtained by the later of (i) the date that is ten (10) days following the date that the Proxy
                             Statement/Prospectus is disseminated by the Company to the Company Shareholders pursuant
                             to Section 8.02 and (ii) the date of the Acquiror Meeting; or

                                    (e) by written notice from either the Company or Acquiror to the other party if this Agreement shall
                             fail to receive the Acquiror Stockholder Approval at the Acquiror Meeting (subject to any adjournment or
                             recess of the meeting).
                       Any party hereto terminating this Agreement pursuant to this Section 10.01 shall give written notice of such
                       termination to each other party hereto in accordance with this Agreement specifying the provision or provisions
                       hereof pursuant to which such termination is being effected.

                             10.02 Effect of Termination. Except as otherwise set forth in this Section 10.02 or Section 11.14, in the
                       event of the termination of this Agreement pursuant to Section 10.01, this Agreement shall forthwith become
                       void and have no effect, without any liability on the part of any party hereto or its respective Affiliates, officers,
                       directors or stockholders, other than liability of any party hereto for any intentional and willful breach of this
                       Agreement by such party occurring prior to such termination. The provisions of Section 6.05, 7.01(e). this
                       Section 10.02 and

                                                                               A-57




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                381/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 383 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1579
                       Table of Contents
                       Sections 11.02, 11.03, 11.04, 11.05, 11.06, 11.13, 11.15 and 11.17 (collectively, the “Surviving Provisions”) and
                       the Confidentiality Agreement, and any other Section or Article of this Agreement referenced in the Surviving
                       Provisions which are required to survive in order to give appropriate effect to the Surviving Provisions, shall in
                       each case survive any termination of this Agreement.

                                                                       ARTICLE XI
                                                                     MISCELLANEOUS

                             11.01 Waiver. Any party to this Agreement may, at any time prior to the Closing, by action taken by its
                       board of directors, or officers thereunto duly authorized, waive any of the terms or conditions of this Agreement
                       or agree to an amendment or modification to this Agreement in the manner contemplated by Section 11.10 and
                       by an agreement in writing executed in the same manner (but not necessarily by the same Persons) as this
                       Agreement.

                              11.02 Notices. All notices and other communications among the parties hereto shall be in writing and
                       shall be deemed to have been duly given (i) when delivered in person, (ii) when delivered after posting in the
                       United States mail having been sent registered or certified mail return receipt requested, postage prepaid,
                       (iii) when delivered by FedEx or other nationally recognized overnight delivery service or (iv) when e-mailed
                       during normal business hours (and otherwise as of the immediately following Business Day), addressed as
                       follows:
                                   (a) If to Acquiror or Merger Sub before the Closing, to:

                                               Property Solutions Acquisition Corp.
                                               654 Madison Avenue, Suite 1009
                                               New York, New York 10065
                                               Attn: Jordan Vogel; Aaron Feldman
                                               E-mail: jordan@benchmarkrealestate.com; aaron@benchmarkrealestate.com

                                               with copies (which shall not constitute notice) to:
                                               Riverside Management Group, LLC
                                               50 West Street, Suite 40 C
                                               New York, New York 10006
                                               Attn: Philip Kassin
                                               E-mail: pkassin@rmginvestments.com

                                               Latham & Watkins LLP
                                               885 Third Avenue
                                               New York, New York 10022
                                               Attention: David S. Allinson; Ryan J. Maierson
                                               E-mail: david.allinson@lw.com; ryan.maierson@lw.com

                                   (b) If to the Company or, following the Closing, Acquiror or the Surviving Company, to:
                                               FF Intelligent Mobility Global Holdings Ltd.
                                               18455 S. Figueroa Street
                                               Gardena, California 90248
                                               Attention: General Counsel
                                               E-mail: jarret.johnson@ff.com

                                               and with a copy (which shall not constitute notice) to:

                                               Sidley Austin LLP
                                               1999 Avenue of the Stars, 17th Floor
                                               Los Angeles, California 90067
                                               Attention: Vijay Sekhon
                                               E-mail: vsekhon@sidley.com
                       or to such other address or addresses as the parties hereto may from time to time designate in writing.
                       Notwithstanding anything to the contrary, for purposes of obtaining Acquiror’s prior written consent pursuant to
                       Section 6.01, an email from Jordan Vogel expressly consenting to the matter or action in question will suffice.

                                                                             A-58




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            382/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 384 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1580
                       Table of Contents
                             11.03 Assignment. No party hereto shall assign this Agreement or any part hereof without the prior
                       written consent of the other parties hereto; provided, that the Company may delegate the performance of its
                       obligations or assign its rights hereunder in part or in whole to any Affiliate of the Company so long as the
                       Company remains fully responsible for the performance of the delegated obligations. Subject to the foregoing,
                       this Agreement shall be binding upon and inure to the benefit of the parties hereto and their respective permitted
                       successors and assigns. Any attempted assignment in violation of the terms of this Section 11.03 shall be null
                       and void, ab initio.

                             11.04 Rights of Third Parties. Nothing expressed or implied in this Agreement is intended or shall be
                       construed to confer upon or give any Person, other than the parties hereto, any right or remedies under or by
                       reason of this Agreement; provided, however, that, notwithstanding the foregoing, (a) in the event the Closing
                       occurs, the current and former officers and directors of the Company and Acquiror (and their respective
                       successors, heirs and representatives) are intended third-party beneficiaries of, and may enforce, Section 7.02,
                       and (b) the past, present and future directors, officers, employees, incorporators, members, partners,
                       stockholders, Affiliates, agents, attorneys, advisors and representatives of the parties hereto, and any Affiliate of
                       any of the foregoing (and their successors, heirs and representatives), are intended third-party beneficiaries of,
                       and may enforce, Sections 11.15 and 11.16.

                             11.05 Expenses. Except as otherwise provided herein (including Section 3.11, Section 7.01(e) and
                       Section 10.02), each party hereto shall bear its own expenses incurred in connection with this Agreement and
                       the Transactions, whether or not such transactions shall be consummated, including all fees of its legal counsel,
                       financial advisors and accountants.
                              11.06 Governing Law. This Agreement, and all claims or causes of action based upon, arising out of, or
                       related to this Agreement or the transactions contemplated hereby, shall be governed by, and construed in
                       accordance with, the Laws of the State of Delaware, without giving effect to principles or rules of conflict of
                       laws to the extent such principles or rules would require or permit the application of Laws of another
                       jurisdiction. Notwithstanding the foregoing, the following matters arising out of or relating to this Agreement
                       shall be construed, performed and enforced in accordance with the Companies Law: the Merger, the vesting of
                       the rights, property, choses in action, business, undertaking, goodwill, benefits, immunities and privileges,
                       contracts, obligations, claims, debts and liabilities of Merger Sub and the Company in the Company, the
                       cancellation of the shares of the Company, the rights provided in Section 238 of the Companies Law, the
                       fiduciary or other duties of the Company Board and the board of directors of Merger Sub and the internal
                       corporate affairs of the Company and Merger Sub.

                             11.07 Captions; Counterparts. The captions in this Agreement are for convenience only and shall not be
                       considered a part of or affect the construction or interpretation of any provision of this Agreement. This
                       Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of
                       which together shall constitute one and the same instrument.

                              11.08 Schedules and Exhibits. The Schedules and Exhibits referenced herein are a part of this Agreement
                       as if fully set forth herein. All references herein to Schedules and Exhibits shall be deemed references to such
                       parts of this Agreement, unless the context shall otherwise require. Any disclosure made by a party hereto in the
                       Schedules with reference to any section or schedule of this Agreement shall be deemed to be a disclosure with
                       respect to all other sections or schedules to which such disclosure may apply solely to the extent the relevance
                       of such disclosure is reasonably apparent on the face of the disclosure in such Schedule. Certain information set
                       forth in the Schedules is included solely for informational purposes and may not be required to be disclosed
                       pursuant to this Agreement. The disclosure of any information shall not be deemed to constitute an
                       acknowledgment that such information is required to be disclosed in connection with the representations and
                       warranties made in this Agreement, nor shall such information be deemed to establish a standard of materiality.
                             11.09 Entire Agreement. This Agreement (together with the Schedules and Exhibits to this Agreement),
                       the Sponsor Agreement and that certain Confidentiality Agreement, dated as of July 6, 2020, by and between
                       the Company and RMG Acquisition Corporation (the “Confidentiality Agreement”), together with that certain
                       Joinder to Confidentiality Agreement, dated as of October 20, 2020, by and among Acquiror, the Company and
                       RMG Acquisition Corporation, constitute the entire agreement among the parties relating to the transactions
                       contemplated hereby and supersede any other agreements, whether written or oral, that may have been made or
                       entered into by or among any of the parties hereto or any of their respective Subsidiaries relating to the
                       transactions contemplated hereby. No representations, warranties, covenants, understandings, agreements, oral
                       or otherwise, relating to the transactions contemplated by this Agreement exist between the parties hereto
                       except as expressly set forth or referenced in this Agreement and the Confidentiality Agreement.

                                                                               A-59




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               383/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 385 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1581
                       Table of Contents
                              11.10 Amendments. This Agreement may be amended or modified, in whole or in part, only by a duly
                       authorized agreement in writing executed in the same manner as this Agreement and which makes reference to
                       this Agreement. The approval of this Agreement by the stockholders of any of the parties hereto shall not
                       restrict the ability of the board of directors of any of the parties hereto to terminate this Agreement in
                       accordance with Section 10.01 or to cause such party to enter into an amendment to this Agreement pursuant to
                       this Section 11.10 or to waive any term or condition hereof pursuant to Section 11.01, and the parties hereto
                       may amend or terminate this Agreement (or waive any term or condition hereof) in accordance with the terms
                       of this Agreement whether before or after the approval of this Agreement by the stockholders of any party
                       hereto.

                              11.11 Publicity. All press releases or other public communications of any nature whatsoever relating to
                       the transactions contemplated by this Agreement, and the method of the release for publication thereof, shall
                       prior to the Closing be subject to the prior mutual approval of Acquiror and the Company, which approval shall
                       not be unreasonably withheld, conditioned or delayed by any such party.

                              11.12 Severability. If any provision of this Agreement is held invalid or unenforceable by any court of
                       competent jurisdiction, the other provisions of this Agreement shall remain in full force and effect. The parties
                       hereto further agree that if any provision contained herein is, to any extent, held invalid or unenforceable in any
                       respect under the Laws governing this Agreement, the remaining provisions of this Agreement shall be
                       reformed, construed and enforced to the fullest extent permitted by Law and to the extent necessary to give
                       effect to the intent of the parties hereto.
                              11.13 Jurisdiction; WAIVER OF TRIAL BY JURY. Any Action based upon, arising out of or related to
                       this Agreement or the transactions contemplated hereby may be brought in federal and state courts located in the
                       State of Delaware, and each of the parties hereto irrevocably submits to the exclusive jurisdiction of each such
                       court in any such Action, waives any objection it may now or hereafter have to personal jurisdiction, venue or
                       to convenience of forum, agrees that all claims in respect of the Action shall be heard and determined only in
                       any such court, and agrees not to bring any Action arising out of or relating to this Agreement or the
                       transactions contemplated hereby in any other court. Nothing herein contained shall be deemed to affect the
                       right of any party hereto to serve process in any manner permitted by Law or to commence legal proceedings or
                       otherwise proceed against any other party hereto in any other jurisdiction, in each case, to enforce judgments
                       obtained in any Action brought pursuant to this Section 11.13. EACH OF THE PARTIES HERETO HEREBY
                       IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON,
                       ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
                       HEREBY.

                              11.14 Enforcement. The parties hereto agree that irreparable damage, for which monetary damages, even
                       if available, would not be an adequate remedy, would occur in the event that the parties hereto do not perform
                       their obligations under the provisions of this Agreement (including failing to take such actions as are required of
                       them hereunder to consummate this Agreement) in accordance with its specified terms or otherwise breach such
                       provisions. The parties hereto acknowledge and agree that (a) each party hereto shall be entitled to an
                       injunction, specific performance, or other equitable relief to prevent breaches of this Agreement and to enforce
                       specifically the terms and provisions hereof, without proof of damages, prior to the valid termination of this
                       Agreement in accordance with Section 10.01, this being in addition to any other remedy to which they are
                       entitled under this Agreement, and (b) the right of specific enforcement is an integral part of the transactions
                       contemplated by this Agreement and without that right, none of the parties hereto would have entered into this
                       Agreement. Each party hereto agrees that it will not oppose the granting of specific performance and other
                       equitable relief on the basis that the other parties hereto have an adequate remedy at Law or that an award of
                       specific performance is not an appropriate remedy for any reason at Law or equity. The parties hereto
                       acknowledge and agree that any party hereto seeking an injunction to prevent breaches of this Agreement and to
                       enforce specifically the terms and provisions of this Agreement in accordance with this Section 11.14 shall not
                       be required to provide any bond or other security in connection with any such injunction.

                             11.15 Non-Recourse. This Agreement may only be enforced against, and any claim or cause of action
                       based upon, arising out of, or related to this Agreement or the transactions contemplated hereby may only be
                       brought against, the entities that are expressly named as parties hereto and then only with respect to the specific
                       obligations set forth herein with respect to such party. Except to the extent a party hereto (and then only to the
                       extent of the specific obligations undertaken by such party), (a) no past, present or future director, officer,
                       employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney, advisor or representative or
                       Affiliate of any party hereto and

                                                                              A-60




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             384/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 386 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1582
                       Table of Contents
                       (b) no past, present or future director, officer, employee, incorporator, member, partner, stockholder, Affiliate,
                       agent, attorney, advisor or representative or Affiliate of any of the foregoing shall have any liability (whether in
                       contract, tort, equity or otherwise) for any one or more of the representations, warranties, covenants, agreements
                       or other obligations or liabilities of any one or more of the Company, Acquiror and Merger Sub under this
                       Agreement of or for any claim based on, arising out of, or related to this Agreement or the transactions
                       contemplated hereby.

                              11.16 Nonsurvival of Representations, Warranties and Covenants. None of the representations, warranties,
                       covenants, obligations or other agreements in this Agreement or in any certificate, statement or instrument
                       delivered pursuant to this Agreement, including any rights arising out of any breach of such representations,
                       warranties, covenants, obligations, agreements and other provisions, shall survive the Closing, and all such
                       representations, warranties, covenants, obligations and other agreements shall terminate and expire upon the
                       occurrence of the Effective Time (and there shall be no liability after the Closing in respect thereof), except for
                       (a) those covenants and agreements contained herein that by their terms expressly apply in whole or in part after
                       the Closing, and then only with respect to any breaches occurring after the Closing, and (b) this Article XI.
                       Notwithstanding anything to the contrary herein, nothing herein shall restrict any Action or liability in the case
                       of Fraud.

                             11.17 Acknowledgements.
                                    (a) Each party hereto acknowledges and agrees (on its own behalf and on behalf of its respective
                             Affiliates and its and their respective Representatives) that: (i) it has conducted its own independent
                             investigation of the financial condition, results of operations, assets, liabilities, properties and projected
                             operations of the other parties hereto (and their respective Subsidiaries) and has been afforded satisfactory
                             access to the books and records, facilities and personnel of the other parties hereto (and their respective
                             Subsidiaries) for purposes of conducting such investigation; (ii) the Company Representations constitute
                             the sole and exclusive representations and warranties of the Company in connection with the transactions
                             contemplated hereby; (iii) the Acquiror Representations constitute the sole and exclusive representations
                             and warranties of Acquiror and Merger Sub in connection with the transactions contemplated hereby;
                             (iv) except for the Company Representations by the Company and the Acquiror Representations by
                             Acquiror and Merger Sub, none of the parties hereto or any other Person makes, or has made, any other
                             express or implied representation or warranty with respect to any party hereto (or any such party’s
                             Subsidiaries) or the transactions contemplated by this Agreement and all other representations and
                             warranties of any kind or nature expressed or implied (including (x) regarding the completeness or
                             accuracy of, or any omission to state or to disclose, any information, including in the estimates,
                             projections or forecasts or any other information, document or material provided or made available to any
                             party hereto or their respective Affiliates or Representatives in certain “data rooms,” management
                             presentations or in any other form in expectation of the Transactions, including meetings, calls or
                             correspondence with management of any party hereto (or any party’s Subsidiaries), and (y) any relating to
                             the future or historical business, condition (financial or otherwise), results of operations, prospects, assets
                             or liabilities of any party hereto (or its Subsidiaries), or the quality, quantity or condition of any party’s or
                             its Subsidiaries’ assets) are specifically disclaimed by all parties hereto and their respective Subsidiaries
                             and all other Persons (including the Representatives and Affiliates of any party hereto or its Subsidiaries);
                             and (v) each party hereto and its respective Affiliates are not relying on any representations and
                             warranties in connection with the Transactions except the Company Representations by the Company and
                             the Acquiror Representations by Acquiror and Merger Sub.

                                    (b) Effective upon Closing, each party hereto waives, on its own behalf and on behalf of its
                             respective Affiliates and Representatives, to the fullest extent permitted under applicable Law, any and all
                             rights, Claims and causes of action it may have against any other party hereto or their respective
                             Subsidiaries and any of their respective current or former Affiliates or Representatives relating to the
                             operation of any party hereto or its Subsidiaries or their respective businesses or relating to the subject
                             matter of this Agreement, the Schedules, or the Exhibits to this Agreement, whether arising under or
                             based upon any federal, state, local or foreign statute, Law, ordinance, rule or regulation or otherwise.
                             Each party hereto acknowledges and agrees that it will not assert, institute or maintain any Action, suit,
                             Claim, investigation, or proceeding of any kind whatsoever, including a counterclaim, cross-claim or
                             defense, regardless of the legal or equitable theory under which such liability or obligation may be sought
                             to be imposed, that makes any claim contrary to the agreements and covenants set forth in this
                             Section 11.17. Notwithstanding anything herein to the contrary, nothing in this Section 11.17(b) shall
                             preclude any party hereto from seeking any remedy for Fraud. Each party hereto shall

                                                                               A-61




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 385/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 387 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1583
                       Table of Contents
                            have the right to enforce this Section 11.17 on behalf of any Person that would be benefitted or protected
                            by this Section 11.17 if they were a party hereto. The foregoing agreements, acknowledgements,
                            disclaimers and waivers are irrevocable. For the avoidance of doubt, nothing in this Section 11.17 shall
                            limit, modify, restrict or operate as a waiver with respect to any rights any party hereto may have under
                            any written agreement entered into in connection with the transactions contemplated hereby, including the
                            Shareholder Agreement, the Registration Rights Agreement and the Sponsor Agreement.

                                           [THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

                                                                           A-62




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                         386/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 388 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1584
                       Table of Contents
                                    IN WITNESS WHEREOF the parties have hereunto caused this Agreement to be duly executed as
                       of the date hereof.

                                                                            PROPERTY SOLUTIONS ACQUISITION CORP.

                                                                            By:      /s/ Jordan Vogel
                                                                            Name: Jordan Vogel
                                                                            Title:   Co-Chief Executive Officer & Secretary

                                                                            PSAC MERGER SUB LTD.

                                                                            By:      /s/ Jordan Vogel
                                                                            Name: Jordan Vogel
                                                                            Title:   Director

                                                   [Signature Page to Agreement and Plan of Merger]

                                                                        A-63




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                387/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 389 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1585
                       Table of Contents

                                                                           FF INTELLIGENT MOBILITY GLOBAL
                                                                           HOLDINGS LTD.

                                                                           By:      /s/ Jiawei Wang
                                                                           Name: Jiawei Wang
                                                                           Title:   Director and Vice President

                                                 [Signature Page to Agreement and Plan of Merger]

                                                                      A-64




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         388/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 390 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1586
                       Table of Contents
                                                                   Exhibit A

                                                     Form of Registration Rights Agreement

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         389/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 391 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1587
                       Table of Contents
                                                                   Exhibit B

                                                         Form of Shareholder Agreement

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         390/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 392 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1588
                       Table of Contents
                                                                   Exhibit C

                                                      Form of PIPE Subscription Agreement

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         391/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 393 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1589
                       Table of Contents
                                                                   Exhibit D

                                                             Form of Plan of Merger

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         392/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 394 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1590
                       Table of Contents
                                                                        Exhibit E

                                           Form of Amended and Restated Articles of Association of the Company

                                                                       [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         393/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 395 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1591
                       Table of Contents
                                                                   Exhibit F

                                                  Form of Company Share Letter of Transmittal

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         394/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 396 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1592
                       Table of Contents
                                                                   Exhibit G

                         Form of Lock-up Agreement (Company Shareholders Vendor Trust, Additional Bridge Lenders, and
                                                             Warrantholders)

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         395/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 397 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1593
                       Table of Contents
                                                                   Exhibit H

                                                  Form of Converting Debt Letter of Transmittal

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         396/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 398 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1594
                       Table of Contents
                                                                    Exhibit I

                                                     Form of Shareholder Support Agreement

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         397/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 399 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1595
                       Table of Contents
                                                                    Exhibit J

                                                      Form of Sponsor Support Agreement

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         398/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 400 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1596
                       Table of Contents
                                                                   Exhibit K

                                                                  LTIP Terms

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         399/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 401 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1597
                       Table of Contents
                                                                   Exhibit L-1

                                            Form of Acquiror Second A&R Certificate of Incorporation

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         400/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 402 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1598
                       Table of Contents
                                                                   Exhibit L-2

                                                         Form of Acquiror A&R Bylaws

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         401/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 403 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1599
                       Table of Contents
                                                                   Exhibit M

                                                      Form of Lock-up Agreement (Sponsor)

                                                                   [Attached]




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                         402/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 404 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1600
                       Table of Contents

                                                                                                                                Annex B
                                                                                                                      Execution Version

                                                         SECOND AMENDED AND RESTATED

                                                          CERTIFICATE OF INCORPORATION

                                                                                 OF

                                                    PROPERTY SOLUTIONS ACQUISITION CORP.

                             Property Solutions Acquisition Corp. (the “Corporation”), a corporation organized and existing under and
                       by virtue of the General Corporation Law of the State of Delaware (“DGCL”), hereby certifies as follows:

                             The name of the Corporation is Property Solutions Acquisition Corp. The original Certificate of
                       Incorporation of the Corporation (the “Original Certificate”) was filed with the Secretary of State of the State
                       of Delaware on February 11, 2020. The Corporation amended and restated the Original Certificate, which was
                       filed with the Secretary of State of the State of Delaware on July 21, 2020.
                             This Second Amended and Restated Certificate of Incorporation in the form of Exhibit A attached hereto
                       has been duly adopted in accordance with the provisions of Sections 211, 242 and 245 of the DGCL.

                             The text of the Corporation’s Certificate of Incorporation as heretofore amended or supplemented is
                       hereby restated and amended to read in its entirety as set forth in Exhibit A attached hereto. This Second
                       Amended and Restated Certificate of Incorporation shall be effective upon its filing with the Secretary of State
                       of the State of Delaware.

                             IN WITNESS WHEREOF, this Second Amended and Restated Certificate of Incorporation has been
                       signed this ______ day of ____________, 2021.

                                                                        PROPERTY SOLUTIONS ACQUISITION CORP.


                                                                        By:
                                                                        Name:
                                                                        Title:




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          403/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 405 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1601
                       Table of Contents

                                                                              EXHIBIT A

                                                             SECOND AMENDED AND RESTATED

                                                           CERTIFICATE OF INCORPORATION OF

                                                    FARADAY FUTURE INTELLIGENT ELECTRIC INC.

                                                                              ARTICLE I
                                                                               NAME
                              The name of the corporation is Faraday Future Intelligent Electric Inc. (the “Corporation”).

                                                                       ARTICLE II
                                                              REGISTERED OFFICE AND AGENT

                             The address of the Corporation’s registered office in the State of Delaware is c/o Vcorp Services, LLC,
                       1013 Centre Road, Suite 403-B, Wilmington, Delaware 19805. The name of its registered agent at such address
                       is Vcorp Services, LLC.

                                                                         ARTICLE III
                                                                    PURPOSE AND DURATION

                             The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be
                       organized under the General Corporation Law of the State of Delaware (the “DGCL”). The Corporation is to
                       have a perpetual existence.

                                                                            ARTICLE IV
                                                                          CAPITAL STOCK
                              Section 4.1 The total number of shares of all classes of capital stock that the Corporation is authorized
                       to issue is [•], consisting of two classes of stock: (i) 825,000,000 shares of common stock, par value $0.0001 per
                       share (the “Common Stock”), and (ii) 10,000,000 shares of preferred stock, par value $0.0001 per share (the
                       “Preferred Stock”). The class of Common Stock shall be divided into two series of stock composed of (i)
                       750,000,000 shares of Class A common stock (the “Class A Common Stock”) and (ii) 75,000,000 shares of
                       Class B common stock (the “Class B Common Stock”). For the avoidance of doubt, the Class A Common Stock
                       and Class B Common Stock are separate series within a single class of Common Stock, and are referred to
                       herein together as the “Common Stock.” Upon the filing and effectiveness of the Second Amended and Restated
                       Certificate of Incorporation first setting forth this sentence (the “Effective Time”), each share of common stock,
                       par value $0.0001 per share, of the Corporation issued and outstanding immediately prior to the Effective Time
                       shall, automatically and without any further action by the Corporation or any stockholder, be reclassified into
                       one fully paid and nonassessable share of Class A Common Stock. Subject to the rights of the holders of any
                       series of Preferred Stock, the number of authorized shares of any of the Common Stock or Preferred Stock may
                       be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote
                       of the holders of a majority in voting power of the stock of the Corporation with the power to vote thereon
                       irrespective of the provisions of Section 242(b)(2) of the DGCL or any successor provision thereof, and no vote
                       of the holders of any of the Common Stock or Preferred Stock voting separately as a class shall be required
                       therefor.

                              Section 4.2 Shares of Preferred Stock may be issued from time to time in one or more series. The Board
                       of Directors of the Corporation (the “Board of Directors”) is hereby authorized to provide from time to time by
                       resolution or resolutions for the creation and issuance, out of the authorized and unissued shares of Preferred
                       Stock, of one or more series of Preferred Stock by filing a certificate (a “Certificate of Designation”) pursuant
                       to the DGCL, setting forth such resolution and, with respect to each such series, establishing the designation of
                       such series and the number of shares to be included in such series and fixing the voting powers (full or limited,
                       or no voting power), preferences and relative, participating, optional or other special rights, and the
                       qualifications, limitations and restrictions thereof, of the shares of each such series. Without limiting the
                       generality of the foregoing, the
                       ____________
                       1
                           Note to Draft: Parties to consider whether to adopt an NOL poison pill.

                                                                                   B-1




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            404/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 406 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1602
                       Table of Contents
                       resolution or resolutions providing for the establishment of any series of Preferred Stock may, to the extent
                       permitted by law, provide that such series shall be superior to, rank equally with or be junior to the Preferred
                       Stock of any other series. The powers, preferences and relative, participating, optional and other special rights
                       of each series of Preferred Stock, and the qualifications, limitations or restrictions thereof, if any, may be
                       different from those of any and all other series at any time outstanding. Except as otherwise expressly provided
                       in the resolution or resolutions providing for the establishment of any series of Preferred Stock or otherwise
                       provided in this Second Amended and Restated Certificate (or any Certificate of Designation made hereunder),
                       no vote of the holders of shares of Preferred Stock or Common Stock shall be a prerequisite to the issuance of
                       any shares of any series of the Preferred Stock so authorized in accordance with this Second Amended and
                       Restated Certificate of Incorporation. Unless otherwise provided in the Certificate of Designation establishing a
                       series of Preferred Stock, the Board of Directors may, by resolution or resolutions, increase or decrease (but not
                       below the number of shares of such series then outstanding) the number of shares of such series and, if the
                       number of shares of such series shall be so decreased, the shares constituting such decrease shall resume the
                       status that they had prior to the adoption of the resolution originally fixing the number of shares of such series.

                             Section 4.3 Subject to Section 4.4, the Corporation has the authority to create and issue rights, warrants
                       and options entitling the holders thereof to purchase shares of any class or series of the Corporation’s capital
                       stock or other securities of the Corporation, and such rights, warrants and options shall be approved in
                       accordance with the Delaware General Corporation Law (the “DGCL”).

                             Section 4.4 Notwithstanding anything to the contrary under this Second Amended and Restated
                       Certificate (or any Certificate of Designation made hereunder), without the approval of the holders of a majority
                       of the then-outstanding shares of Class B Common Stock, the Board shall not authorize, allot or create any new
                       class of shares each of which bear or may bear more than one vote per share or having the effect of diluting the
                       voting power of the Class B Common Stock disproportionately.
                             Section 4.5

                                   (a)     Voting Rights.

                                           (i) Except as otherwise required by law or this Second Amended and Restated Certificate
                       (or any Certificate of Designation made hereunder), the holders of Common Stock shall exclusively possess all
                       voting power with respect to the Corporation. The holders of shares of Class A Common Stock shall be entitled
                       to one vote for each such share on each matter properly submitted to the stockholders on which the holders of
                       the Common Stock are entitled to vote. Prior to the occurrence of a Qualifying Equity Market Capitalization,
                       the holders of shares of Class B Common Stock shall be entitled to one vote for each such share on each matter
                       properly submitted to the stockholders on which the holders of the Common Stock are entitled to vote. Upon
                       and after the occurrence of a Qualifying Equity Market Capitalization, the holders of shares of Class B
                       Common Stock shall be entitled to ten votes for each such share on each matter properly submitted to the
                       stockholders on which the holders of the Common Stock are entitled to vote. Except as otherwise required by
                       law or this Second Amended and Restated Certificate, the holders of shares of the Common Stock shall at all
                       times vote together as one class on all matters submitted to a vote of the stockholders of the Corporation. For
                       purposes of this Section 4.5(a), the term “Qualifying Equity Market Capitalization” means the Corporation, for
                       any consecutive period of 20 trading days, having a volume weighted average total equity market capitalization
                       of at least $20 billion as determined, in good faith by the Board, for each trading day by multiplying the closing
                       sale price per share of Class A Common Stock of the Corporation on the Nasdaq (or such other securities
                       exchange on which the Corporation’s securities are then listed for trading) on such trading day (as reported by
                       Bloomberg through its “HP” function or, if not available on Bloomberg, as reported by Morningstar) by the then
                       total number of issued and outstanding shares of Class A Common Stock, Class B Common Stock and other
                       shares of the Corporation on such trading day.
                                          (ii) Except as otherwise required by law or this Second Amended and Restated Certificate
                       (or any Certificate of Designation made hereunder), at any annual or special meeting of the stockholders of the
                       Corporation, the holders of the Common Stock shall have the exclusive right to vote for the election of directors
                       and on all other matters properly submitted to a vote of the stockholders. Notwithstanding the foregoing, except
                       as otherwise required by law or this Second Amended and Restated Certificate (or any Certificate of
                       Designation made hereunder), the holders of the Common Stock shall not be entitled to vote on any amendment
                       to this Second Amended and Restated Certificate (or any Certificate of Designation made hereunder) that relates
                       solely to the

                                                                              B-2




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             405/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 407 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1603
                       Table of Contents
                       terms of one or more outstanding series of the Preferred Stock if the holders of such affected series of Preferred
                       Stock are entitled, either separately or together with the holders of one or more other such series, to vote thereon
                       pursuant to this Second Amended and Restated Certificate (or any Certificate of Designation made hereunder)
                       or the DGCL.

                                   (b) Conversion Right.

                                         (i) Subject to the provisions hereof and to compliance with all laws and regulations
                       applicable thereto, including the DGCL, each holder of shares of Class B Common Stock shall have the right to
                       convert, at such holder’s option, any or all of its shares of Class B Common Stock into shares of Class A
                       Common Stock at a conversion rate equal to one share of Class A Common Stock for each share of Class B
                       Common Stock so converted. For the avoidance of doubt, a holder of shares of Class A Common Stock shall
                       have no right to convert shares of Class A Common Stock into shares of Class B Common Stock under any
                       circumstances.
                                           (ii) Each share of Class B Common Stock shall be converted at the option of the holder by
                       delivery of written notice (a “Conversion Notice”) by such holder to the Corporation at the principal executive
                       offices of the Corporation to the attention of the Secretary of the Corporation of such holder’s election to
                       convert such share of Class B Common Stock pursuant to this Section 4.5(b), at any time after issue and without
                       the payment of any additional sum, into one fully paid and nonassessable share of Class A Common Stock.
                       Such conversion shall take effect upon the delivery of such Conversion Notice to the Corporation or at such
                       date and time or upon the happening of such event as may be specified in the Conversion Notice (the
                       “Conversion Time”). A Conversion Notice shall not be effective if it is not accompanied by the share
                       certificates (if any) in respect of the relevant shares of Class B Common Stock and such other evidence (if any)
                       as the Board may reasonably require to prove the title of the person exercising such right (or, if such certificates
                       have been lost or destroyed, such evidence of title and such indemnity as the Board may reasonably require).
                       Any and all taxes and stamp, issue and registration duties (if any) arising on conversion shall be borne by the
                       holder of shares of Class B Common Stock requesting conversion.

                                          (iii) At the Conversion Time, each share of Class B Common Stock shall automatically be
                       converted into a share of Class A Common Stock with such rights and restrictions attached thereto and shall
                       rank pari passu in all respects with the shares of Class A Common Stock then in issue, and the Corporation shall
                       enter or procure the entry of the name of the relevant holder of shares of Class B Common Stock as the holder
                       of the same number of shares of Class A Common Stock resulting from the conversion of the shares of Class B
                       Common Stock in the Corporation’s books and shall procure that any certificates in respect of the relevant
                       shares of Class A Common Stock, together with (if applicable) a new certificate for any unconverted shares of
                       Class B Common Stock comprised in any certificate(s) surrendered by the holder of the shares of Class B
                       Common Stock, are issued to the holders thereof.

                                         (iv) Until such time as the shares of Class B Common Stock have been converted into shares
                       of Class A Common Stock, the Corporation shall at all times keep available for issue and free of all liens,
                       charges, options, mortgages, pledges, claims, equities, encumbrances and other third-party rights of any nature,
                       and not subject to any pre-emptive rights out of its authorized but unissued shares of capital stock, such number
                       of authorized but unissued shares of Class A Common Stock as would enable all shares of Class B Common
                       Stock to be converted into shares of Class A Common Stock and any other rights of conversion into,
                       subscription for or exchange into shares of Class A Common Stock to be satisfied in full.
                                     (c) Conversion upon Transfer. Upon any sale, transfer, assignment or disposition of any share of
                       Class B Common Stock by a holder to any person, or upon a change of ultimate beneficial ownership of any
                       share of Class B Common Stock, in each case without the prior written consent of the Corporation (as
                       determined by the Board of Directors) expressly referencing this Section 4.4(c) (each, a “Transfer”), such share
                       of Class B Common Stock shall be automatically and immediately converted into one share of Class A
                       Common Stock. For the avoidance of doubt, the creation of any pledge, charge, encumbrance or other third-
                       party right of whatever description on any share of Class B Common Stock to secure a holder’s contractual or
                       legal obligations shall not be deemed to be a sale, transfer, assignment or disposition unless and until any such
                       pledge, charge, encumbrance or other third-party right is enforced and results in the third party holding legal
                       title to the relevant share of Class B Common Stock, in which case all the related shares of Class B Common
                       Stock shall be automatically converted into the same number of shares of Class A Common Stock. For purposes
                       of this Section 4.5(c), “beneficial ownership” shall have the meaning set forth in Rule 13d-3 under the
                       Securities Exchange Act of 1934, as amended. If the Corporation has

                                                                               B-3




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              406/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 408 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1604
                       Table of Contents
                       reason to believe that a Transfer of Class B Common Stock has occurred, the Corporation may request that the
                       purported holder of Class B Common Stock furnish affidavits or other evidence to the Corporation as it
                       reasonably deems necessary to determine whether a Transfer of Class B Common Stock has occurred, and if
                       such holder does not within ten (10) days after the date of such request furnish sufficient (as determined in good
                       faith by the Board) evidence to the Corporation (in the manner provided in the request) to enable the
                       Corporation to determine that no such Transfer of Class B Common Stock has occurred, any such shares of
                       Class B Common Stock, to the extent not previously converted, shall be automatically converted into shares of
                       Class A Common Stock and such conversion shall thereupon be registered on the books and records of the
                       Corporation.

                                    (d) Dividend Rights. Subject to applicable law and the rights, if any, of the holders of any
                       outstanding series of the Preferred Stock, the holders of the shares of the Common Stock shall be entitled to
                       receive such dividends and other distributions (payable in cash, property or capital stock of the Corporation)
                       when, as and if declared thereon by the Board from time to time out of any assets or funds of the Corporation
                       legally available therefor, and shall share equally on a per share basis in such dividends and distributions. For
                       the avoidance of doubt, shares of Class A Common Stock and Class B Common Stock shall be treated equally,
                       identically and ratably, on a per share basis, with respect to any dividend paid by the Corporation, unless
                       different treatment of the shares of each such class is approved by the affirmative vote of the holders of a
                       majority of the outstanding shares of Class A Common Stock and by the affirmative vote of the holders of a
                       majority of the outstanding shares of Class B Common Stock, each voting separately as a class.

                                    (e) Liquidation Rights. Subject to applicable law and the rights, if any, of the holders of any
                       outstanding series of the Preferred Stock, in the event of any voluntary or involuntary liquidation, dissolution or
                       winding-up of the Corporation, after payment or provision for payment of the debts and other liabilities of the
                       Corporation, the holders of the shares of the Common Stock shall be entitled to receive all the remaining assets
                       of the Corporation available for distribution to its stockholders, ratably in proportion to the number of shares of
                       the Common Stock held by them. For the avoidance of doubt, shares of Class A Common Stock and Class B
                       Common Stock shall be treated equally, identically and ratably, on a per share basis, with respect to any such
                       distribution paid by the Corporation, unless different treatment of the shares of each such class is approved by
                       the affirmative vote of the holders of a majority of the outstanding shares of Class A Common Stock and by the
                       affirmative vote of the holders of a majority of the outstanding shares of Class B Common Stock, each voting
                       separately as a class.
                                   (f) Subdivision, Combination and Reclassification. If the Corporation in any manner subdivides,
                       combines or reclassifies the outstanding shares of Class A Common Stock or Class B Common Stock, the
                       outstanding shares of the other such class will be subdivided, combined or reclassified in the same proportion
                       and manner, unless different treatment of the shares of each such class is approved by the affirmative vote of the
                       holders of a majority of the outstanding shares of Class A Common Stock and by the affirmative vote of the
                       holders of a majority of the outstanding shares of Class B Common Stock, each voting separately as a class.

                                    (g) Mergers, Consolidations and Similar Transactions. In the case of any distribution or payment in
                       respect of the shares of Class A Common Stock or Class B Common Stock upon the merger or consolidation of
                       the Corporation with or into any other entity, or in the case of any other transaction having an effect on
                       stockholders substantially similar to that resulting from a merger or consolidation, shares of Class A Common
                       Stock and Class B Common Stock shall be treated equally, identically and ratably, on a per share basis, with
                       respect to such distribution or payment, unless different treatment of the shares of each such class is approved
                       by the affirmative vote of the holders of a majority of the outstanding shares of Class A Common Stock and by
                       the affirmative vote of the holders of a majority of the outstanding shares of Class B Common Stock, each
                       voting separately as a class.

                                                                              B-4




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             407/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 409 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1605
                       Table of Contents

                                                                          ARTICLE V
                                                                      BOARD OF DIRECTORS2
                             For the management of the business and for the conduct of the affairs of the Corporation it is further
                       provided that:

                              Section 5.1

                                   (a) The business affairs of the Corporation shall be managed by or under the direction of the
                       Board of Directors. Subject to Section 5.1(d), the number of directors which shall constitute the whole Board of
                       Directors shall be fixed exclusively by one or more resolutions adopted from time to time by the Board of
                       Directors. Except as otherwise expressly delegated by resolution of the Board of Directors, the Board of
                       Directors shall have the exclusive power and authority to appoint and remove officers of the Corporation.
                                    (b) Subject to the special rights of the holders of one or more series of Preferred Stock to elect
                       directors, at each succeeding annual meeting of stockholders, a director shall be elected and hold office until the
                       next annual meeting of stockholders and until his or her successor has been elected and qualified, subject,
                       however, to such director’s earlier death, resignation, retirement, disqualification or removal.

                                   Notwithstanding the foregoing provisions of this Article V, each director shall serve until his or her
                       successor is duly elected and qualified or until his or her earlier death, resignation, disqualification, retirement
                       or removal. No decrease in the number of directors constituting the Board of Directors shall shorten the term of
                       any incumbent director.

                                    (c) Subject to (i) that certain Shareholder Agreement, dated as of [_____], 2021 (such agreement,
                       as amended, supplemented, restated or otherwise modified from time to time, the “Shareholder Agreement”),
                       by and between the Corporation and FF Top Holding Ltd., an exempted company with limited liability
                       incorporated under the laws of the British Virgin Islands, and (ii) the special rights of the holders of one or more
                       series of Preferred Stock to elect directors, the Board of Directors or any individual director may be removed
                       from office at any time by the affirmative vote of the holders of a majority of the voting power of all the then
                       outstanding shares of voting stock of the Corporation with the power to vote at an election of directors (the
                       “Voting Stock”).
                                    (d) Subject to (i) the Shareholder Agreement and (ii) the special rights of the holders of one or
                       more series of Preferred Stock to elect directors, any vacancies on the Board of Directors resulting from death,
                       resignation, disqualification, retirement, removal or other causes and any newly created directorships resulting
                       from any increase in the number of directors shall, unless the Board of Directors determines by resolution that
                       any such vacancies or newly created directorships shall be filled by the stockholders, and except as otherwise
                       required by applicable law, be filled only by the affirmative vote of a majority of the directors then in office,
                       even though less than a quorum, or by a sole remaining director, and shall not be filled by the stockholders.
                       Subject to the Shareholder Agreement, any director appointed in accordance with the preceding sentence shall
                       hold office for a term that shall coincide with the remaining term of the vacancy to which the director shall have
                       been appointed and until such director’s successor shall have been elected and qualified or until his or her
                       earlier death, resignation, disqualification, retirement or removal.

                              Section 5.2

                                    (a) In furtherance and not in limitation of the powers conferred by statute, the Board of Directors
                       is expressly authorized to adopt, amend, alter or repeal the Bylaws of the Corporation. In addition to any vote of
                       the holders of any class or series of stock of the Corporation required by applicable law or by this Second
                       Amended and Restated Certificate of Incorporation (including any Certificate of Designation in respect of one
                       or more series of Preferred Stock), the adoption, amendment or repeal of the Bylaws of the Corporation by the
                       stockholders of the Corporation shall require the affirmative vote of the holders of at least sixty-six and two-
                       thirds percent (66-2/3%) of the voting power of all the then-outstanding shares of the Voting Stock, voting
                       together as a single class; provided that no Bylaws hereafter adopted by the stockholders of the Corporation
                       shall invalidate any prior act of the Board of Directors that would have been valid if such Bylaws had not been
                       adopted.
                                    (b)     The directors of the Corporation need not be elected by written ballot unless the Bylaws so
                       provide.
                       ____________
                       2
                           Note to Draft: Parties to consider a classified Board of Directors and/or a prohibition on removal of directors by
                             stockholders without cause.

                                                                                    B-5




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                408/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 410 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1606
                       Table of Contents

                                                                         ARTICLE VI
                                                                       STOCKHOLDERS
                             Section 6.1 Subject to the special rights of the holders of one or more series of Preferred Stock, any
                       action required or permitted to be taken by the stockholders of the Corporation must be effected at a duly called
                       annual or special meeting of the stockholders of the Corporation, and the taking of any action by written
                       consent of the stockholders in lieu of a meeting of the stockholders is specifically denied. Notwithstanding
                       anything herein to the contrary, on any matter that the Class B Common Stock is entitled to consent or vote as a
                       separate class, the holders of the Class B Common Stock may take such action by written consent in lieu of a
                       meeting.

                              Section 6.2 Subject to the special rights of the holders of one or more series of Preferred Stock, special
                       meetings of the stockholders of the Corporation may be called, for any purpose or purposes as is a proper matter
                       for stockholder action under the DGCL, by (i) the Chairperson of the Board of Directors, (ii) the Chief
                       Executive Officer, or (iii) the Board of Directors pursuant to a resolution adopted by a majority of the total
                       number of authorized directors (whether or not there exist any vacancies in previously authorized directorships
                       at the time any such resolution is presented to the Board of Directors for adoption). Such special meetings may
                       not be called by stockholders or any other person or persons.

                              Section 6.3 Advance notice of stockholder nominations for the election of directors and of other
                       business proposed to be brought by stockholders before any meeting of the stockholders of the Corporation
                       shall be given in the manner provided in the Bylaws of the Corporation.

                                                              ARTICLE VII
                                        LIABILITY AND INDEMNIFICATION; CORPORATE OPPORTUNITY
                             Section 7.1 To the fullest extent permitted by the DGCL, as the same exists or as may hereafter be
                       amended, a director of the Corporation shall not be personally liable to the Corporation or its stockholders for
                       monetary damages for breach of fiduciary duty as a director. If the DGCL is amended after approval by the
                       stockholders of this Article VII to authorize corporate action further eliminating or limiting the personal liability
                       of directors, then the liability of a director of the Corporation shall be eliminated or limited to the fullest extent
                       permitted by the DGCL as so amended, automatically and without further action, upon the date of such
                       amendment.

                              Section 7.2 The Corporation, to the fullest extent permitted by law, shall indemnify and advance
                       expenses to any person made or threatened to be made a party to an action, suit or proceeding, whether criminal,
                       civil, administrative or investigative, by reason of the fact that he or she, or his or her testator or intestate, is or
                       was a director or officer of the Corporation or any predecessor of the Corporation, or serves or served at any
                       other enterprise as a director or officer at the request of the Corporation or any predecessor to the Corporation.

                              Section 7.3 The Corporation, to the fullest extent permitted by law, may indemnify and advance
                       expenses to any person made or threatened to be made a party to an action, suit or proceeding, whether criminal,
                       civil, administrative or investigative, by reason of the fact that he or she, or his or her testator or intestate, is or
                       was an employee or agent of the Corporation or any predecessor of the Corporation, or serves or served at any
                       other enterprise as an employee or agent at the request of the Corporation or any predecessor to the Corporation.
                             Section 7.4 Neither any amendment nor repeal of this Article VII, nor the adoption by amendment of
                       this Second Amended and Restated Certificate of Incorporation of any provision inconsistent with this
                       Article VII, shall eliminate or reduce the effect of this Article VII in respect of any matter occurring, or any
                       action or proceeding accruing or arising (or that, but for this Article VII, would accrue or arise) prior to such
                       amendment or repeal or adoption of an inconsistent provision.

                             Section 7.5 The provisions of this Section 7.5 are set forth to define, to the extent permitted by
                       applicable law, the duties of Exempted Persons (as defined below) to the Corporation with respect to certain
                       classes or categories of business opportunities. “Exempted Persons” means each of Property Solutions
                       Acquisition Sponsor, LLC, a Delaware limited liability company, and its affiliates, successors, directly or
                       indirectly managed funds or

                                                                                 B-6




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                  409/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 411 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1607
                       Table of Contents
                       vehicles (as applicable), partners, principals, directors, officers, members, managers and employees, including
                       any of the foregoing who serve as directors of the Corporation; provided, that Exempted Persons shall not
                       include the Corporation, any of its subsidiaries or their respective officers or employees.

                                    (a) To the fullest extent permitted by law, the Exempted Persons shall not have any fiduciary duty
                       to refrain from engaging directly or indirectly in the same or similar business activities or lines of business as
                       the Corporation or any of its subsidiaries. To the fullest extent permitted by applicable law, the Corporation, on
                       behalf of itself and its subsidiaries, renounces any interest or expectancy of the Corporation and its subsidiaries
                       in, or in being offered an opportunity to participate in, business opportunities that are from time to time
                       presented to the Exempted Persons, even if the opportunity is one that the Corporation or its subsidiaries might
                       reasonably be deemed to have pursued or had the ability or desire to pursue if granted the opportunity to do so,
                       and each such Exempted Person shall have no duty to communicate or offer such business opportunity to the
                       Corporation and, to the fullest extent permitted by applicable law, shall not be liable to the Corporation or any
                       of its subsidiaries for breach of any fiduciary or other duty, as a director or officer or otherwise, by reason of the
                       fact that such Exempted Person pursues or acquires such business opportunity, directs such business opportunity
                       to another person or fails to present such business opportunity, or information regarding such business
                       opportunity, to the Corporation or its subsidiaries; provided, that the foregoing waiver of corporate opportunities
                       by the Corporation contained in this sentence shall not apply to (i) any such corporate opportunity that is
                       expressly offered to a director of the Corporation in his or her capacity as such (which such opportunity the
                       Corporation does not renounce an interest or expectancy in) or (ii) any other fiduciary duty that may be
                       applicable to such Exempted Person under applicable law.

                                   (b) To the fullest extent permitted by law, no amendment or repeal of this Section 7.5 in accordance
                       with the provisions hereof shall apply to or have any effect on the liability or alleged liability of any Exempted
                       Person for or with respect to any activities or opportunities of which such Exempted Person becomes aware
                       prior to such amendment or repeal. This Section 7.5 shall not limit or eliminate any protections or defenses
                       otherwise available to, or any rights to indemnification or advancement of expenses of, any director or officer of
                       the Corporation under this Second Amended and Restated Certificate of Incorporation, the Bylaws of the
                       Corporation, any agreement between the Corporation and such officer or director, or any applicable law.
                                  (c) Any person or entity purchasing, holding or otherwise acquiring any interest in any shares of the
                       Corporation shall be deemed to have notice of and to have consented to the provisions of this Section 7.5.

                                                                       ARTICLE VIII
                                                                     EXCLUSIVE FORUM

                              Section 8.1 Unless the Corporation consents in writing to the selection of an alternative forum, the
                       Court of Chancery of the State of Delaware shall, to the fullest extent permitted by law, be the sole and
                       exclusive forum for (a) any derivative action or proceeding brought on behalf of the Corporation, (b) any action
                       asserting a claim of breach of fiduciary duty owed by any director, officer, employee, agent or stockholder of
                       the Corporation to the Corporation or the Corporation’s stockholders, creditors or other constituents, (c) any
                       action asserting a claim arising pursuant to any provision of the General Corporation Law of the State of
                       Delaware, this Second Amended and Restated Certificate of Incorporation or the Bylaws of the Corporation or
                       as to which the General Corporation Law of the State of Delaware confers jurisdiction upon the Court of
                       Chancery of the State of Delaware, or (d) any action asserting a claim governed by the internal affairs doctrine,
                       in each case subject to said Court of Chancery having personal jurisdiction over the indispensable parties named
                       as defendants therein; provided that, the provisions of this Article VIII will not apply to suits brought to enforce
                       any liability or duty created by the Securities Act of 1933, as amended, the Securities and Exchange Act of
                       1934, as amended, or any other claim for which the federal courts have exclusive jurisdiction; and provided
                       further that, if and only if the Court of Chancery of the State of Delaware dismisses any such action for lack of
                       subject matter jurisdiction, such action may be brought in another state or federal court sitting in the State of
                       Delaware. To the fullest extent permitted by applicable law, any person or entity purchasing or otherwise
                       acquiring or holding any interest in shares of capital stock of the Corporation shall be deemed to have notice of
                       and consented to the provisions of this Article VIII. Notwithstanding any other provisions of law, this Second
                       Amended and Restated Certificate of Incorporation or the Bylaws of the Corporation, and notwithstanding the
                       fact that a lesser percentage may be specified by law, the affirmative vote of the holders of at least two-thirds in
                       voting power of the outstanding shares of capital stock of the Corporation entitled to vote thereon shall be
                       required to amend or repeal, or to adopt any provision inconsistent with, this Article VIII. If any provision or
                       provisions of this Article VIII shall be held to be invalid, illegal or unenforceable as applied to any person or

                                                                                B-7




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                410/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 412 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1608
                       Table of Contents
                       entity or circumstance for any reason whatsoever, then, to the fullest extent permitted by law, the validity,
                       legality and enforceability of such provisions in any other circumstance and of the remaining provisions of this
                       Article VIII (including, without limitation, each portion of any sentence of this Article VIII containing any such
                       provision held to be invalid, illegal or unenforceable that is not itself held to be invalid, illegal or unenforceable)
                       and the application of such provision to other persons or entities and circumstances shall not in any way be
                       affected or impaired thereby.

                              Section 8.2 If any action the subject matter of which is within the scope of Section 8.1 is filed in a court
                       other than within the State of Delaware (a “Foreign Action”) in the name of any stockholder, such stockholder
                       shall be deemed to have consented to (i) the personal jurisdiction of the state and federal courts of the State of
                       Delaware in connection with any action brought in any such court to enforce Section 8.1 (an “FSC
                       Enforcement Action”) and (ii) having service of process made upon such stockholder in any such FSC
                       Enforcement Action by service upon such stockholder’s counsel in the Foreign Action as agent for such
                       stockholder.

                             Section 8.3 Unless the Corporation consents in writing to the selection of an alternative forum, the
                       federal district courts of the United States of America shall be the exclusive forum for the resolution of any
                       complaint asserting a cause of action arising under the Securities Act of 1933, as amended, and/or the Securities
                       Exchange Act of 1934, as amended.
                              Section 8.4 If any provision or provisions of this Article VIII shall be held to be invalid, illegal or
                       unenforceable as applied to any person or entity or circumstance for any reason whatsoever, then, to the fullest
                       extent permitted by law, the validity, legality and enforceability of such provisions in any other circumstance
                       and of the remaining provisions of this Article VIII (including, without limitation, each portion of any sentence
                       of this Article VIII containing any such provision held to be invalid, illegal or unenforceable that is not itself
                       held to be invalid, illegal or unenforceable) and the application of such provision to other persons or entities and
                       circumstances shall not in any way be affected or impaired thereby. Any person or entity purchasing or
                       otherwise acquiring any interest in shares of capital stock of the Corporation shall be deemed to have notice of
                       and consented to the provisions of this Article VIII.

                                                                         ARTICLE IX
                                                                        AMENDMENTS

                               Notwithstanding any other provisions of this Second Amended and Restated Certificate of Incorporation
                       or any provision of law which might otherwise permit a lesser vote or no vote, but in addition to any affirmative
                       vote of the holders of any particular class or series of the Voting Stock required by law or by this Second
                       Amended and Restated Certificate of Incorporation (including any Certificate of Designation in respect of one
                       or more series of Preferred Stock), (i) the affirmative vote of the holders of at least sixty-six and two-thirds
                       percent (66-2/3%) of the voting power of all of the then-outstanding shares of the Voting Stock, voting together
                       as a single class, shall be required to alter, amend or repeal Articles V, VI, VII and VIII and this Article IX,
                       (ii) the affirmative vote of the holders of a majority of the then-outstanding shares of Class B Common Stock,
                       voting separately as a class, shall be required to alter, amend or repeal Section 4.4, Section 4.5 or this clause
                       (ii) in this Article IX, and (iii) the affirmative vote of the holders of a majority of the then-outstanding shares of
                       Class A Common Stock, voting separately as a class, shall be required to alter, amend or repeal Section 4.4 or
                       this clause (iii) in this Article IX.

                                                                   ARTICLE X
                                                          DOCUMENTS AND DETERMINATIONS

                             When the terms of this Second Amended and Restated Certificate of Incorporation refer to a specific
                       agreement or other document or a decision by any body or person that determines the meaning or operation of a
                       provision hereof, the Secretary of the Corporation shall maintain a copy of such agreement, document or
                       decision at the principal executive offices of the Corporation and a copy thereof shall be provided free of charge
                       to any stockholder who makes a request therefor. Unless otherwise expressly provided in this Second Amended
                       and Restated Certificate of Incorporation, a reference to any specific agreement or other document shall be
                       deemed a reference to such agreement or document as amended from time to time in accordance with the terms
                       of such agreement or document.
                                                                              ****

                                                                                B-8




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                 411/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 413 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1609
                       Table of Contents

                                                                                                                                Annex C

                                                 FARADAY FUTURE INTELLIGENT ELECTRIC, INC

                                                             2021 STOCK INCENTIVE PLAN

                                                                    I. INTRODUCTION
                       1.1 Purposes. The purposes of the Faraday Future Intelligent Electric, Inc. 2021 Stock Incentive Plan (this
                       “Plan”) are (i) to align the interests of the Company’s stockholders and the recipients of awards under this Plan
                       by increasing the proprietary interest of such recipients in the Company’s growth and success, (ii) to advance
                       the interests of the Company by attracting and retaining Non-Employee Directors, officers, other employees,
                       consultants, independent contractors and agents and (iii) to motivate such persons to act in the long-term best
                       interests of the Company and its stockholders.

                       1.2   Certain Definitions.

                                “Acquisition” shall have the meaning set forth in Section 5.8.
                               “Agreement” shall mean the written or electronic agreement evidencing an award hereunder between
                       the Company and the recipient of such award.

                                “Board” shall mean the Board of Directors of the Company.

                                “Change in Control” shall have the meaning set forth in Section 5.8(b).
                                “Code” shall mean the Internal Revenue Code of 1986, as amended.

                                “Committee” shall mean the Compensation Committee of the Board, or a subcommittee thereof, or
                       such other committee designated by the Board, in each case, consisting of two or more members of the Board,
                       each of whom is intended to be (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
                       Exchange Act and (ii) “independent” within the meaning of the rules of the NASDAQ Capital Market or, if the
                       Common Stock is not listed on the NASDAQ Capital Market, within the meaning of the rules of the principal
                       stock exchange on which the Common Stock is then traded.

                              “Common Stock” shall mean the Class A common stock, par value $ 0.0001 per share, of the
                       Company, and all rights appurtenant thereto.
                                 “Company” shall mean Faraday Future Intelligent Electric, Inc., a corporation organized under the
                       laws of the State of Delaware, or any successor thereto.

                                “Data” shall have the meaning set forth in Section 5.15.

                                “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
                                 “Fair Market Value” shall mean the closing transaction price of a share of Common Stock as
                       reported on the NASDAQ Capital Market on the date as of which such value is being determined or, if the
                       Common Stock is not listed on the NASDAQ Capital Market, the closing transaction price of a share of
                       Common Stock on the principal national stock exchange on which the Common Stock is traded on the date as
                       of which such value is being determined or, if there shall be no reported transactions for such date, on the next
                       preceding date for which transactions were reported; provided, however, that if the Common Stock is not listed
                       on a national stock exchange or if Fair Market Value for any date cannot be so determined, Fair Market Value
                       shall be determined by the Committee by whatever means or method as the Committee, in the good faith
                       exercise of its discretion, shall at such time deem appropriate and in compliance with Section 409A of the Code.

                                 “Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by reference to, an
                       option, which entitles the holder thereof to receive, upon exercise, shares of Common Stock (which may be
                       Restricted Stock) or, to the extent set forth in the applicable Agreement, cash or a combination thereof, with an
                       aggregate value equal to the excess of the Fair Market Value of one (1) share of Common Stock on the date of
                       exercise over the base price of such SAR, multiplied by the number of such SARs which are exercised.

                                                                              C-1




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           412/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 414 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1610
                       Table of Contents
                                 “Incentive Stock Option” shall mean an option to purchase shares of Common Stock that meets the
                       requirements of Section 422 of the Code, or any successor provision, which is intended by the Committee to
                       constitute an Incentive Stock Option.

                                “Non-Employee Director” shall mean any director of the Company who is not an officer or employee
                       of the Company or any Subsidiary.

                                 “Nonqualified Stock Option” shall mean an option to purchase shares of Common Stock which is
                       not an Incentive Stock Option.
                                “Other Stock Award” shall mean an award granted pursuant to Section 3.4 of the Plan.

                               “Performance Award” shall mean a right to receive an amount of cash, Common Stock, or a
                       combination of both, contingent upon the attainment of specified Performance Measures within a specified
                       Performance Period.

                                  “Performance Measures” shall mean the criteria and objectives, established by the Committee,
                       which shall be satisfied or met (i) as a condition to the grant or exercisability of all or a portion of an option or
                       SAR or (ii) during the applicable Restriction Period or Performance Period as a condition to the vesting of the
                       holder’s interest, in the case of a Restricted Stock Award, of the shares of Common Stock subject to such award,
                       or, in the case of a Restricted Stock Unit Award, Other Stock Award or Performance Award, to the holder’s
                       receipt of the shares of Common Stock subject to such award or of payment with respect to such award. One or
                       more of the following business criteria for the Company, on a consolidated basis, and/or for specified
                       Subsidiaries, business or geographical units or operating areas of the Company (except with respect to the total
                       shareholder return and earnings per share criteria) or individual basis, may be used by the Committee in
                       establishing Performance Measures under this Plan: the attainment by a share of Common Stock of a specified
                       Fair Market Value for a specified period of time; increase in stockholder value; earnings per share; return on or
                       net assets; return on equity; return on investments; return on capital or invested capital; total stockholder return;
                       earnings or income of the Company before or after taxes and/or interest; earnings before interest, taxes,
                       depreciation and amortization (“EBITDA”); EBITDA margin; operating income; revenues; operating expenses,
                       attainment of expense levels or cost reduction goals; market share; cash flow, cash flow per share, cash flow
                       margin or free cash flow; interest expense; economic value created; gross profit or margin; operating profit or
                       margin; net cash provided by operations; price-to-earnings growth; and strategic business criteria, consisting of
                       one or more objectives based on meeting specified goals relating to market penetration, customer acquisition,
                       business expansion, cost targets, customer satisfaction, reductions in errors and omissions, reductions in lost
                       business, management of employment practices and employee benefits, supervision of litigation, supervision of
                       information technology, quality and quality audit scores, efficiency, commercial launch of new products,
                       completion of projects, and closing of acquisitions, divestitures, financings or other transactions, or such other
                       goals as the Committee may determine whether or not listed herein. Each such goal may be determined on a
                       pre-tax or post-tax basis or on an absolute or relative basis, and may include comparisons based on current
                       internal targets, the past performance of the Company (including the performance of one or more Subsidiaries,
                       divisions, or operating units) or the past or current performance of other companies or market indices (or a
                       combination of such past and current performance). In addition to the ratios specifically enumerated above,
                       performance goals may include comparisons relating to capital (including, but not limited to, the cost of
                       capital), shareholders’ equity, shares outstanding, assets or net assets, sales, or any combination thereof. In
                       establishing a Performance Measure or determining the achievement of a Performance Measure, the Committee
                       may provide that achievement of the applicable Performance Measures may be amended or adjusted to include
                       or exclude components of any Performance Measure, including, without limitation, foreign exchange gains and
                       losses, asset write-downs, acquisitions and divestitures, change in fiscal year, unbudgeted capital expenditures,
                       special charges such as restructuring or impairment charges, debt refinancing costs, extraordinary or noncash
                       items, unusual, infrequently occurring, nonrecurring or one-time events affecting the Company or its financial
                       statements or changes in law or accounting principles. Performance Measures shall be subject to such other
                       special rules and conditions as the Committee may establish at any time.
                                “Performance Period” shall mean any period designated by the Committee during which (i) the
                       Performance Measures applicable to an award shall be measured and (ii) the conditions to vesting applicable to
                       an award shall remain in effect.

                                                                               C-2




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                               413/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 415 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1611
                       Table of Contents
                                “Person” shall have the meaning set forth in Section 5.8.

                                 “Prior Plans” shall mean the Smart King Ltd. Equity Incentive Plan, the Smart King Ltd. Special
                       Talent Incentive Plan and each other equity plan maintained by FF Intelligent Mobility Global Holdings Ltd.
                       under which awards are outstanding as of the effective date of this Plan.

                                 “Restricted Stock” shall mean shares of Common Stock which are subject to a Restriction Period and
                       which may, in addition thereto, be subject to the attainment of specified Performance Measures within a
                       specified Performance Period.
                                “Restricted Stock Award” shall mean an award of Restricted Stock under this Plan.

                                 “Restricted Stock Unit” shall mean a right to receive one (1) share of Common Stock or, in lieu
                       thereof and to the extent set forth in the applicable Agreement, the Fair Market Value of such share of Common
                       Stock in cash, which shall be contingent upon the expiration of a specified Restriction Period and which may, in
                       addition thereto, be contingent upon the attainment of specified Performance Measures within a specified
                       Performance Period.

                                “Restricted Stock Unit Award” shall mean an award of Restricted Stock Units under this Plan.
                                “Restriction Period” shall mean any period designated by the Committee during which (i) the
                       Common Stock subject to a Restricted Stock Award may not be sold, transferred, assigned, pledged,
                       hypothecated or otherwise encumbered or disposed of, except as provided in this Plan or the Agreement relating
                       to such award, or (ii) the conditions to vesting applicable to a Restricted Stock Unit Award or Other Stock
                       Award shall remain in effect.

                                “SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or a Tandem SAR.

                                “Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award or Other Stock
                       Award.
                                 “Subsidiary” shall mean any corporation, limited liability company, partnership, joint venture or
                       similar entity in which the Company owns, directly or indirectly, an equity interest possessing more than 50% of
                       the combined voting power of the total outstanding equity interests of such entity.

                                 “Substitute Award” shall mean an award granted under this Plan upon the assumption of, or in
                       substitution for, outstanding equity awards previously granted by a company or other entity in connection with a
                       corporate transaction, including a merger, combination, consolidation or acquisition of property or stock;
                       provided, however, that in no event shall the term “Substitute Award” be construed to refer to an award made in
                       connection with the cancellation and repricing of an option or SAR.

                                 “Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference to, an option
                       (including a Nonqualified Stock Option granted prior to the date of grant of the SAR), which entitles the holder
                       thereof to receive, upon exercise of such SAR and surrender for cancellation of all or a portion of such option,
                       shares of Common Stock (which may be Restricted Stock) or, to the extent set forth in the applicable
                       Agreement, cash or a combination thereof, with an aggregate value equal to the excess of the Fair Market Value
                       of one (1) share of Common Stock on the date of exercise over the base price of such SAR, multiplied by the
                       number of shares of Common Stock subject to such option, or portion thereof, which is surrendered.
                                “Tax Date” shall have the meaning set forth in Section 5.5.

                                “Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

                       1.3 Administration. This Plan shall be administered by the Committee. Any one or a combination of the
                       following awards may be made under this Plan to eligible persons: (i) options to purchase shares of Common
                       Stock in the form of Incentive Stock Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem
                       SARs or Free-Standing SARs; (iii) Stock Awards in the form of Restricted Stock, Restricted Stock Units or
                       Other Stock Awards; and (iv) Performance Awards. The Committee shall, subject to the terms of this Plan,
                       select eligible persons for participation in this Plan and determine the form, amount and timing of each award to
                       such persons and, if applicable, the number of shares of Common Stock subject to an award, the number of
                       SARs, the number of Restricted Stock Units, the dollar value subject to a Performance Award, the purchase
                       price or base price associated with the award, the time and conditions of exercise or settlement of the award and
                       all other terms and conditions of

                                                                             C-3




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           414/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 416 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1612
                       Table of Contents
                       the award, including, without limitation, the form of the Agreement evidencing the award. The Committee may,
                       in its sole discretion and for any reason at any time, take action such that (i) any or all outstanding options and
                       SARs shall become exercisable in part or in full, (ii) all or a portion of the Restriction Period applicable to any
                       outstanding awards shall lapse, (iii) all or a portion of the Performance Period applicable to any outstanding
                       awards shall lapse and (iv) the Performance Measures (if any) applicable to any outstanding awards shall be
                       deemed to be satisfied at the target, maximum or any other level. The Committee shall, subject to the terms of
                       this Plan, interpret this Plan and the application thereof, establish rules and regulations it deems necessary or
                       desirable for the administration of this Plan and may impose, incidental to the grant of an award, conditions
                       with respect to the award, such as limiting competitive employment or other activities. All such interpretations,
                       rules, regulations and conditions shall be conclusive and binding on all parties.

                                  The Committee may delegate some or all of its power and authority hereunder to the Board (or any
                       members thereof) or, subject to applicable law, to a subcommittee of the Board, a member of the Board, the
                       Chief Executive Officer or other executive officer of the Company as the Committee deems appropriate;
                       provided, however, that the Committee may not delegate its power and authority to a member of the Board, the
                       Chief Executive Officer or other executive officer of the Company with regard to the selection for participation
                       in this Plan of an officer, director or other person subject to Section 16 of the Exchange Act or decisions
                       concerning the timing, pricing or amount of an award to such an officer, director or other person.

                                  No member of the Board or Committee, and neither the Chief Executive Officer nor any other
                       executive officer to whom the Committee delegates any of its power and authority hereunder, shall be liable for
                       any act, omission, interpretation, construction or determination made in connection with this Plan in good faith,
                       and the members of the Board and the Committee and the Chief Executive Officer or other executive officer
                       shall be entitled to indemnification and reimbursement by the Company in respect of any claim, loss, damage or
                       expense (including attorneys’ fees) arising therefrom to the full extent permitted by law (except as otherwise
                       may be provided in the Company’s Certificate of Incorporation and/or By-laws) and under any directors’ and
                       officers’ liability insurance that may be in effect from time to time.
                       1.4 Eligibility. Participants in this Plan shall consist of such officers, other employees, Non-Employee
                       Directors, consultants, independent contractors, agents, and persons expected to become officers, other
                       employees, Non-Employee Directors, consultants, independent contractors and agents of the Company and its
                       Subsidiaries as the Committee in its sole discretion may select from time to time, provided such persons are
                       eligible to receive awards of shares of Common Stock that are registered on a Form S-8 registration statement.
                       The Committee’s selection of a person to participate in this Plan at any time shall not require the Committee to
                       select such person to participate in this Plan at any other time. Except as otherwise provided for in an
                       Agreement, for purposes of this Plan, references to employment by the Company shall also mean employment
                       by a Subsidiary, and references to employment shall include service as a Non-Employee Director, consultant,
                       independent contractor or agent. The Committee shall determine, in its sole discretion, the extent to which a
                       participant shall be considered employed during an approved leave of absence. The aggregate value of cash
                       compensation and the grant date fair value of shares of Common Stock that may be awarded or granted during
                       any fiscal year of the Company to any Non-Employee Director shall not in the aggregate exceed $750,000.

                       1.5 Shares Available. Subject to adjustment as provided in Section 5.7 and to all other limits set forth in this
                       Plan, 48,848,050 shares of Common Stock shall initially be available for all awards under this Plan, other than
                       Substitute Awards. Subject to adjustment as provided in Section 5.7, no more than 48,848,050 shares of
                       Common Stock in the aggregate may be issued under the Plan in connection with Incentive Stock Options. The
                       number of shares of Common Stock available under the Plan shall increase annually on the first day of each
                       calendar year, beginning with the calendar year ending December 31, 2022, and continuing until (and including)
                       the calendar year ending December 31, 2031, with such annual increase equal to the lesser of (i) 5% of the
                       number of shares of Stock issued and outstanding on December 31 of the immediately preceding fiscal year and
                       (ii) an amount determined by the Board. The number of shares of Common Stock that remain available for
                       future grants under the Plan shall be reduced by the sum of the aggregate number of shares of Common Stock
                       that become subject to outstanding options, outstanding Free-Standing SARs, outstanding Stock Awards and
                       outstanding Performance Awards denominated in shares of Common Stock, other than Substitute Awards.

                                                                              C-4




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             415/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 417 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1613
                       Table of Contents
                                Following approval of the Plan by the stockholders of the Company, the Company shall cease granting
                       awards under the Prior Plans. However, outstanding awards previously granted under the Prior Plans shall
                       remain subject to the terms and conditions of the Prior Plans and shall not be not be subject to the terms and
                       conditions of the Plan.

                                 To the extent that shares of Common Stock subject to an outstanding option, SAR, Stock Award or
                       Performance Award granted under the Plan or a Prior Plan, other than Substitute Awards, are not issued or
                       delivered by reason of (i) the expiration, termination, cancellation or forfeiture of such award (excluding shares
                       subject to an option cancelled upon settlement in shares of a related Tandem SAR or shares subject to a Tandem
                       SAR cancelled upon exercise of a related option) or (ii) the settlement of such award in cash, then such shares
                       of Common Stock shall again be available under this Plan. In addition, shares of Common Stock subject to an
                       award under this Plan or a Prior Plan shall again be available for issuance under this Plan if such shares are
                       (x) shares that were subject to an option or stock-settled SAR and were not issued or delivered upon the net
                       settlement or net exercise of such option or SAR or (y) shares delivered to or withheld by the Company to pay
                       the purchase price or the withholding taxes related to an outstanding award. Notwithstanding the foregoing,
                       shares repurchased by the Company on the open market with the proceeds of an option exercise shall not again
                       be available for issuance under this Plan.

                                 The number of shares of Common Stock available for awards under this Plan shall not be reduced by
                       (i) the number of shares of Common Stock subject to Substitute Awards or (ii) available shares under a
                       stockholder approved plan of a company or other entity which was a party to a corporate transaction with the
                       Company (as appropriately adjusted to reflect such corporate transaction) which become subject to awards
                       granted under this Plan (subject to applicable stock exchange requirements).
                                 Shares of Common Stock to be delivered under this Plan shall be made available from authorized and
                       unissued shares of Common Stock, or authorized and issued shares of Common Stock reacquired and held as
                       treasury shares or otherwise or a combination thereof.

                                             II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

                       2.1 Stock Options. The Committee may, in its discretion, grant options to purchase shares of Common Stock
                       to such eligible persons as may be selected by the Committee. Each option, or portion thereof, that is not an
                       Incentive Stock Option, shall be a Nonqualified Stock Option. To the extent that the aggregate Fair Market
                       Value (determined as of the date of grant) of shares of Common Stock with respect to which options designated
                       as Incentive Stock Options are exercisable for the first time by a participant during any calendar year (under this
                       Plan or any other plan of the Company, or any parent or Subsidiary) exceeds the amount (currently $100,000)
                       established by the Code, such options shall constitute Nonqualified Stock Options.

                                Options shall be subject to the following terms and conditions and shall contain such additional terms
                       and conditions, not inconsistent with the terms of this Plan, as the Committee shall deem advisable:
                                 (a) Number of Shares and Purchase Price. The number of shares of Common Stock subject to an
                       option and the purchase price per share of Common Stock purchasable upon exercise of the option shall be
                       determined by the Committee; provided, however, that the purchase price per share of Common Stock
                       purchasable upon exercise of an option shall not be less than 100% of the Fair Market Value of a share of
                       Common Stock on the date of grant of such option; provided further, that if an Incentive Stock Option shall be
                       granted to any person who, at the time such option is granted, owns capital stock possessing more than 10
                       percent of the total combined voting power of all classes of capital stock of the Company (or of any parent or
                       Subsidiary) (a “Ten Percent Holder”), the purchase price per share of Common Stock shall not be less than the
                       price (currently 110% of Fair Market Value) required by the Code in order to constitute an Incentive Stock
                       Option.

                                 Notwithstanding the foregoing, in the case of an option that is a Substitute Award, the purchase price
                       per share of the shares subject to such option may be less than 100% of the Fair Market Value per share on the
                       date of grant, provided, that the excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
                       Award is granted) of the shares subject to the Substitute Award, over (b) the aggregate purchase price thereof
                       does not exceed the excess of: (x) the aggregate fair market value (as of the time immediately preceding the
                       transaction giving rise to the Substitute Award, such fair market value to be determined by the Committee) of
                       the shares of the predecessor company or other entity that were subject to the grant assumed or substituted for
                       by the Company, over (y) the aggregate purchase price of such shares.

                                                                              C-5




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             416/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 418 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1614
                       Table of Contents
                                 (b) Option Period and Exercisability. The period during which an option may be exercised shall be
                       determined by the Committee; provided, however, that no option shall be exercised later than 10 years after its
                       date of grant; provided further, that if an Incentive Stock Option shall be granted to a Ten Percent Holder, such
                       option shall not be exercised later than five (5) years after its date of grant. The Committee may, in its
                       discretion, establish Performance Measures which shall be satisfied or met as a condition to the grant of an
                       option or to the exercisability of all or a portion of an option. The Committee shall determine whether an option
                       shall become exercisable in cumulative or non-cumulative installments and in part or in full at any time. An
                       exercisable option, or portion thereof, may be exercised only with respect to whole shares of Common Stock.

                                  (c) Method of Exercise. An option may be exercised (i) by giving written notice to the Company
                       specifying the number of whole shares of Common Stock to be purchased and accompanying such notice with
                       payment therefor in full (or arrangement made for such payment to the Company’s satisfaction) either (A) in
                       cash or check, (B) by delivery (either actual delivery or by attestation procedures established by the Company)
                       of shares of Common Stock having a Fair Market Value, determined as of the date of exercise, equal to the
                       aggregate purchase price payable by reason of such exercise, (C) authorizing the Company to withhold whole
                       shares of Common Stock which would otherwise be delivered having an aggregate Fair Market Value,
                       determined as of the date of exercise, equal to the amount necessary to satisfy such obligation, (D) in cash by a
                       broker-dealer acceptable to the Company to whom the participant has submitted an irrevocable notice of
                       exercise, (E) such other methods permitted by applicable law, or (F) a combination of the foregoing, in each
                       case, to the extent set forth in the Agreement relating to the option, (ii) if applicable, by surrendering to the
                       Company any Tandem SARs which are cancelled by reason of the exercise of the option and (iii) by executing
                       such documents as the Company may reasonably request. Any fraction of a share of Common Stock which
                       would be required to pay such purchase price shall be disregarded and the remaining amount due shall be paid
                       in cash by the participant. No shares of Common Stock shall be issued and no certificate representing Common
                       Stock shall be delivered until the full purchase price therefor and any withholding taxes thereon, as described in
                       Section 5.5, have been paid (or arrangement made for such payment to the Company’s satisfaction).

                       2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs to such eligible persons as
                       may be selected by the Committee. The Agreement relating to an SAR shall specify whether the SAR is a
                       Tandem SAR or a Free-Standing SAR.
                                SARs shall be subject to the following terms and conditions and shall contain such additional terms
                       and conditions, not inconsistent with the terms of this Plan, as the Committee shall deem advisable:

                                 (a) Number of SARs and Base Price. The number of SARs subject to an award shall be determined
                       by the Committee. Any Tandem SAR related to an Incentive Stock Option shall be granted at the same time that
                       such Incentive Stock Option is granted. The base price of a Tandem SAR shall be the purchase price per share
                       of Common Stock of the related option. The base price of a Free-Standing SAR shall be determined by the
                       Committee; provided, however, that such base price shall not be less than 100% of the Fair Market Value of a
                       share of Common Stock on the date of grant of such SAR (or, if earlier, the date of grant of the option for which
                       the SAR is exchanged or substituted).

                                  Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award, the base price per
                       share of the shares subject to such SAR may be less than 100% of the Fair Market Value per share on the date of
                       grant, provided, that the excess of: (a) the aggregate Fair Market Value (as of the date such Substitute Award is
                       granted) of the shares subject to the Substitute Award, over (b) the aggregate base price thereof does not exceed
                       the excess of: (x) the aggregate fair market value (as of the time immediately preceding the transaction giving
                       rise to the Substitute Award, such fair market value to be determined by the Committee) of the shares of the
                       predecessor company or other entity that were subject to the grant assumed or substituted for by the Company,
                       over (y) the aggregate base price of such shares.
                                 (b) Exercise Period and Exercisability. The period for the exercise of an SAR shall be determined
                       by the Committee; provided, however, that (i) no Tandem SAR shall be exercised later than the expiration,
                       cancellation, forfeiture or other termination of the related option and (ii) no Free-Standing SAR shall be
                       exercised later than 10 years after its date of grant. The Committee may, in its discretion, establish Performance
                       Measures which shall be satisfied or met as a condition to the grant of an SAR or to the exercisability of all or a
                       portion of an SAR. The Committee shall determine whether an SAR may be exercised in cumulative or non-
                       cumulative installments and in part or in full at any time. An exercisable SAR, or portion thereof, may be
                       exercised, in the case of a Tandem SAR,

                                                                              C-6




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             417/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 419 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1615
                       Table of Contents
                       only with respect to whole shares of Common Stock and, in the case of a Free-Standing SAR, only with respect
                       to a whole number of SARs. If an SAR is exercised for shares of Restricted Stock, a certificate or certificates
                       representing such Restricted Stock shall be issued in accordance with Section 3.2(c), or such shares shall be
                       transferred to the holder in book entry form with restrictions on the shares duly noted, and the holder of such
                       Restricted Stock shall have such rights of a stockholder of the Company as determined pursuant to
                       Section 3.2(d). Prior to the exercise of a stock-settled SAR, the holder of such SAR shall have no rights as a
                       stockholder of the Company with respect to the shares of Common Stock subject to such SAR.

                                 (c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written notice to the
                       Company specifying the number of whole SARs which are being exercised, (ii) by surrendering to the
                       Company any options which are cancelled by reason of the exercise of the Tandem SAR and (iii) by executing
                       such documents as the Company may reasonably request. A Free-Standing SAR may be exercised (A) by
                       giving written notice to the Company specifying the whole number of SARs which are being exercised and
                       (B) by executing such documents as the Company may reasonably request. No shares of Common Stock shall
                       be issued and no certificate representing Common Stock shall be delivered until any withholding taxes thereon,
                       as described in Section 5.5, have been paid (or arrangement made for such payment to the Company’s
                       satisfaction).

                       2.3 Termination of Employment or Service. All of the terms relating to the exercise, cancellation or other
                       disposition of an option or SAR (i) upon a termination of employment with or service to the Company of the
                       holder of such option or SAR, as the case may be, whether by reason of termination, resignation, disability,
                       retirement, death or any other reason, or (ii) during a paid or unpaid leave of absence, shall be determined by the
                       Committee and set forth in the applicable Agreement.
                       2.4 Repricing. The Committee shall have the discretion, without the approval of the stockholders of the
                       Company, to (i) reduce the purchase price or base price of any previously granted option or SAR, (ii) cancel any
                       previously granted option or SAR in exchange for another option or SAR with a lower purchase price or base
                       price or (iii) cancel any previously granted option or SAR in exchange for cash or another award if the purchase
                       price of such option or the base price of such SAR exceeds the Fair Market Value of a share of Common Stock
                       on the date of such cancellation.

                       2.5 No Dividend Equivalents. Notwithstanding anything in an Agreement to the contrary, the holder of an
                       option or SAR shall not be entitled to receive dividend equivalents with respect to the number of shares of
                       Common Stock subject to such option or SAR.

                                                                    III. STOCK AWARDS

                       3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to such eligible persons as may
                       be selected by the Committee. The Agreement relating to a Stock Award shall specify whether the Stock Award
                       is a Restricted Stock Award, a Restricted Stock Unit Award or, in the case of an Other Stock Award, the type of
                       award being granted.
                       3.2 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject to the following terms and
                       conditions and shall contain such additional terms and conditions, not inconsistent with the terms of this Plan,
                       as the Committee shall deem advisable.

                                (a) Number of Shares and Other Terms. The number of shares of Common Stock subject to a
                       Restricted Stock Award and the Restriction Period, Performance Period (if any) and Performance Measures (if
                       any) applicable to a Restricted Stock Award shall be determined by the Committee.

                                 (b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award shall provide, in the
                       manner determined by the Committee, in its discretion, and subject to the provisions of this Plan, for the vesting
                       of the shares of Common Stock subject to such award (i) if the holder of such award remains continuously in
                       the employment of the Company during the specified Restriction Period or (ii) if specified Performance
                       Measures (if any) are satisfied or met during a specified Performance Period, and for the forfeiture of the shares
                       of Common Stock subject to such award (x) if the holder of such award does not remain continuously in the
                       employment of the Company during the specified Restriction Period or (y) if specified Performance Measures
                       (if any) are not satisfied or met during a specified Performance Period.

                                                                              C-7




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             418/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 420 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1616
                       Table of Contents
                                  (c) Stock Issuance. During the Restriction Period, the shares of Restricted Stock shall be held by a
                       custodian in book entry form with restrictions on such shares duly noted or, alternatively, a certificate or
                       certificates representing a Restricted Stock Award shall be registered in the holder’s name and may bear a
                       legend, in addition to any legend which may be required pursuant to Section 5.6, indicating that the ownership
                       of the shares of Common Stock represented by such certificate is subject to the restrictions, terms and
                       conditions of this Plan and the Agreement relating to the Restricted Stock Award. All such certificates shall be
                       deposited with the Company, together with stock powers or other instruments of assignment (including a power
                       of attorney), each endorsed in blank with a guarantee of signature if deemed necessary or appropriate, which
                       would permit transfer to the Company of all or a portion of the shares of Common Stock subject to the
                       Restricted Stock Award in the event such award is forfeited in whole or in part. Upon termination of any
                       applicable Restriction Period (and the satisfaction or attainment of applicable Performance Measures), subject
                       to the Company’s right to require payment of any taxes in accordance with Section 5.5, the restrictions shall be
                       removed from the requisite number of any shares of Common Stock that are held in book entry form, and all
                       certificates evidencing ownership of the requisite number of shares of Common Stock shall be delivered to the
                       holder of such award.

                                  (d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth in the Agreement
                       relating to a Restricted Stock Award, and subject to the terms and conditions of a Restricted Stock Award, the
                       holder of such award shall have all rights as a stockholder of the Company, including, but not limited to, voting
                       rights, the right to receive dividends and the right to participate in any capital adjustment applicable to all
                       holders of Common Stock; provided, however, that a distribution or dividend with respect to shares of Common
                       Stock, including a regular cash dividend, shall be deposited with the Company and shall be subject to the same
                       restrictions as the shares of Common Stock with respect to which such distribution was made.

                                 (e) Section 83(b) Election. If a participant makes an election under Section 83(b) of the Code to be
                       taxed with respect to the Restricted Stock as of the date of transfer of the Restricted Stock rather than as of the
                       date or dates upon which such participant would otherwise be taxable under Section 83(a) of the Code, such
                       participant shall be required to deliver a copy of such election to the Company promptly after filing such
                       election with the Internal Revenue Service along with proof of the timely filing thereof.
                       3.3 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be subject to the following
                       terms and conditions and shall contain such additional terms and conditions, not inconsistent with the terms of
                       this Plan, as the Committee shall deem advisable.

                                 (b) Number of Shares and Other Terms. The number of shares of Common Stock subject to a
                       Restricted Stock Unit Award, including the number of shares that are earned upon the attainment of any
                       specified Performance Measures, and the Restriction Period, Performance Period (if any) and Performance
                       Measures (if any) applicable to a Restricted Stock Unit Award shall be determined by the Committee.

                                 (c) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit Award shall provide,
                       in the manner determined by the Committee, in its discretion, and subject to the provisions of this Plan, for the
                       vesting of such Restricted Stock Unit Award (i) if the holder of such award remains continuously in the
                       employment of the Company during the specified Restriction Period or (ii) if specified Performance Measures
                       (if any) are satisfied or met during a specified Performance Period, and for the forfeiture of the shares of
                       Common Stock subject to such award (x) if the holder of such award does not remain continuously in the
                       employment of the Company during the specified Restriction Period or (y) if specified Performance Measures
                       (if any) are not satisfied or met during a specified Performance Period.
                                 (d) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to a Restricted
                       Stock Unit Award shall specify (i) whether such award may be settled in shares of Common Stock or cash or a
                       combination thereof and (ii) whether the holder thereof shall be entitled to receive, on a current or deferred
                       basis, dividend equivalents, and, if determined by the Committee, interest on, or the deemed reinvestment of,
                       any deferred dividend equivalents, with respect to the number of shares of Common Stock subject to such
                       award. Any dividend equivalents with respect to Restricted Stock Units shall be subject to the same vesting
                       conditions as the underlying awards. Prior to the settlement of a Restricted Stock Unit Award, the holder of such
                       award shall have no rights as a stockholder of the Company with respect to the shares of Common Stock subject
                       to such award.

                                                                               C-8




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             419/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 421 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1617
                       Table of Contents
                       3.4 Other Stock Awards. Subject to the limitations set forth in the Plan, the Committee is authorized to
                       grant other awards that may be denominated or payable in, valued in whole or in part by reference to, or
                       otherwise based on, or related to, shares of Common Stock, including without limitation shares of Common
                       Stock granted as a bonus and not subject to any vesting conditions, dividend equivalents, deferred stock units,
                       stock purchase rights and shares of Common Stock issued in lieu of obligations of the Company to pay cash
                       under any compensatory plan or arrangement, subject to such terms as shall be determined by the Committee.
                       The Committee shall determine the terms and conditions of such awards, which may include the right to
                       elective deferral thereof, subject to such terms and conditions as the Committee may specify in its
                       discretion. Any distribution, dividend or dividend equivalents with respect to Other Stock Awards shall be
                       subject to the same vesting conditions as the underlying awards.

                       3.5 Termination of Employment or Service. All of the terms relating to the satisfaction of Performance
                       Measures and the termination of the Restriction Period or Performance Period relating to a Stock Award, or any
                       forfeiture and cancellation of such award (i) upon a termination of employment with or service to the Company
                       of the holder of such award, whether by reason of termination, resignation, disability, retirement, death or any
                       other reason, or (ii) during a paid or unpaid leave of absence, shall be determined by the Committee and set
                       forth in the applicable Agreement.

                                                              IV. PERFORMANCE AWARDS

                       4.1 Performance Awards. The Committee may, in its discretion, grant Performance Awards to such eligible
                       persons as may be selected by the Committee.
                       4.2 Terms of Performance Awards. Performance Awards shall be subject to the following terms and
                       conditions and shall contain such additional terms and conditions, not inconsistent with the terms of this Plan,
                       as the Committee shall deem advisable.

                                 (a) Value of Performance Awards and Performance Measures. The method of determining the value
                       of the Performance Award and the Performance Measures and Performance Period applicable to a Performance
                       Award shall be determined by the Committee.

                                (b) Vesting and Forfeiture. The Agreement relating to a Performance Award shall provide, in the
                       manner determined by the Committee, in its discretion, and subject to the provisions of this Plan, for the vesting
                       of such Performance Award if the specified Performance Measures are satisfied or met during the specified
                       Performance Period and for the forfeiture of such award if the specified Performance Measures are not satisfied
                       or met during the specified Performance Period.
                                 (c) Settlement of Vested Performance Awards. The Agreement relating to a Performance Award
                       shall specify whether such award may be settled in shares of Common Stock (including shares of Restricted
                       Stock) or cash or a combination thereof. If a Performance Award is settled in shares of Restricted Stock, such
                       shares of Restricted Stock shall be issued to the holder in book entry form or a certificate or certificates
                       representing such Restricted Stock shall be issued in accordance with Section 3.2(c) and the holder of such
                       Restricted Stock shall have such rights as a stockholder of the Company as determined pursuant to
                       Section 3.2(d). Any dividends or dividend equivalents with respect to a Performance Award shall be subject to
                       the same vesting restrictions as such Performance Award. Prior to the settlement of a Performance Award in
                       shares of Common Stock, including Restricted Stock, the holder of such award shall have no rights as a
                       stockholder of the Company.

                       4.3 Termination of Employment or Service. All of the terms relating to the satisfaction of Performance
                       Measures and the termination of the Performance Period relating to a Performance Award, or any forfeiture and
                       cancellation of such award (i) upon a termination of employment with or service to the Company of the holder
                       of such award, whether by reason of termination, resignation, disability, retirement, death or any other reason,
                       or (ii) during a paid or unpaid leave of absence, shall be determined by the Committee and set forth in the
                       applicable Agreement.

                                                                              C-9




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            420/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 422 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1618
                       Table of Contents

                                                                        V. GENERAL
                       5.1 Effective Date and Term of Plan. This Plan shall be submitted to the stockholders of the Company for
                       approval at a special meeting of stockholders in 2021 and shall become effective as of the date on which the
                       Plan was approved by stockholders. This Plan shall terminate on the 10th anniversary of its effective date, unless
                       terminated earlier by the Board. Termination of this Plan shall not affect the terms or conditions of any award
                       granted prior to termination.

                                Awards hereunder may be made at any time prior to the termination of this Plan, provided that no
                       Incentive Stock Option may be granted later than 10 years after the date on which the Plan was approved by the
                       Board. In the event that this Plan is not approved by the stockholders of the Company, this Plan and any awards
                       hereunder shall be void and of no force or effect.

                       5.2 Amendments. The Board or, subject to applicable law, the Committee may amend, modify, or terminate
                       this Plan or any Agreement as it shall deem advisable; provided, however, that no amendment to the Plan or any
                       Agreement shall be effective without the approval of the Company’s stockholders if (i) stockholder approval is
                       required by applicable law, rule or regulation, including any rule of the NASDAQ Capital Market, or any other
                       stock exchange on which the Common Stock is then traded, or (ii) such amendment seeks to modify the Non-
                       Employee Director compensation limit set forth in Section 1.3; provided further, that no amendment may
                       materially impair the rights of a holder of an outstanding award without the consent of such holder.
                       Notwithstanding anything herein to the contrary, the Board may amend the Plan or any Agreement at any time
                       without the consent of a holder of an outstanding award to company with applicable law, including
                       Section 409A of the Code.
                       5.3 Agreement. Each award under this Plan shall be evidenced by an Agreement setting forth the terms and
                       conditions applicable to such award. No award shall be valid until an Agreement is executed by the Company
                       and, to the extent required by the Company, executed or electronically accepted by the recipient of such award.
                       Upon such execution or acceptance and delivery of the Agreement to the Company within the time period
                       specified by the Company, such award shall be effective as of the effective date set forth in the Agreement.

                       5.4 Non-Transferability. No award shall be transferable other than by will, the laws of descent and
                       distribution or pursuant to beneficiary designation procedures approved by the Company or, to the extent
                       expressly permitted in the Agreement relating to such award, to the holder’s family members, a trust or entity
                       established by the holder for estate planning purposes, a charitable organization designated by the holder or
                       pursuant to a domestic relations order, in each case, without consideration. Except to the extent permitted by the
                       foregoing sentence or the Agreement relating to an award, each award may be exercised or settled during the
                       holder’s lifetime only by the holder or the holder’s legal representative or similar person. Except as permitted by
                       the second preceding sentence, no award may be sold, transferred, assigned, pledged, hypothecated,
                       encumbered or otherwise disposed of (whether by operation of law or otherwise) or be subject to execution,
                       attachment or similar process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
                       otherwise dispose of any award, such award and all rights thereunder shall immediately become null and void.

                       5.5 Tax Withholding. The Company shall have the right to require, prior to the issuance or delivery of any
                       shares of Common Stock or the payment of any cash pursuant to an award made hereunder, payment by the
                       holder of such award of any federal, state, local or other taxes which may be required to be withheld or paid in
                       connection with such award. An Agreement may provide that (i) the Company shall withhold whole shares of
                       Common Stock which would otherwise be delivered to a holder, having an aggregate Fair Market Value
                       determined as of the date the obligation to withhold or pay taxes arises in connection with an award (the “Tax
                       Date”), or withhold an amount of cash which would otherwise be payable to a holder, in the amount necessary
                       to satisfy any such obligation or (ii) the holder may satisfy any such obligation by any of the following means:
                       (A) a cash or check payment to the Company; (B) delivery (either actual delivery or by attestation procedures
                       established by the Company) to the Company of previously owned whole shares of Common Stock having an
                       aggregate Fair Market Value, determined as of the Tax Date, equal to the amount necessary to satisfy any such
                       obligation; (C) authorizing the Company to withhold whole shares of Common Stock which would otherwise be
                       delivered having an aggregate Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
                       which would otherwise be payable to a holder, in either case equal to the amount necessary to satisfy any such
                       obligation; (D) a cash payment by a broker-dealer acceptable to the Company to whom the participant has
                       submitted an irrevocable notice of exercise or sale, (E) such other methods permitted by applicable law, or (F) a
                       combination of the foregoing, in each case to the extent set forth in the Agreement relating to the award. Shares
                       of Common Stock to be delivered or withheld may not have an

                                                                             C-10




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             421/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 423 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1619
                       Table of Contents
                       aggregate Fair Market Value in excess of the amount determined by applying the minimum statutory
                       withholding rate (or, if permitted by the Company, such other rate as will not cause adverse accounting
                       consequences under the accounting rules then in effect, and is permitted under applicable Internal Revenue
                       Service withholding rules). Any fraction of a share of Common Stock which would be required to satisfy such
                       an obligation shall be disregarded and the remaining amount due shall be paid in cash by the holder.

                       5.6 Restrictions on Shares. Each award made hereunder shall be subject to the requirement that if at any
                       time the Company determines that the listing, registration or qualification of the shares of Common Stock
                       subject to such award upon any securities exchange or under any law, or the consent or approval of any
                       governmental body, or the taking of any other action is necessary or desirable as a condition of, or in connection
                       with, the delivery of shares thereunder, such shares shall not be delivered unless such listing, registration,
                       qualification, consent, approval or other action shall have been effected or obtained, free of any conditions not
                       acceptable to the Company. The Company may require that certificates evidencing shares of Common Stock
                       delivered pursuant to any award made hereunder bear a legend indicating that the sale, transfer or other
                       disposition thereof by the holder is prohibited except in compliance with the Securities Act of 1933, as
                       amended, and the rules and regulations thereunder.

                       5.7 Adjustment. In the event of any equity restructuring (within the meaning of Financial Accounting
                       Standards Board Accounting Standards Codification Topic 718, Compensation — Stock Compensation or any
                       successor or replacement accounting standard) that causes the per share value of shares of Common Stock to
                       change, such as a stock dividend, stock split, spinoff, rights offering or recapitalization through an extraordinary
                       cash dividend, the number and class of securities available under this Plan, the terms of each outstanding option
                       and SAR (including the number and class of securities subject to each outstanding option or SAR and the
                       purchase price or base price per share), the terms of each outstanding Stock Award (including the number and
                       class of securities subject thereto), and the terms of each outstanding Performance Award (including the number
                       and class of securities subject thereto, if applicable), shall be appropriately adjusted by the Committee, such
                       adjustments to be made in the case of outstanding options and SARs in accordance with Section 409A of the
                       Code. In the event of any other change in corporate capitalization, including a merger, consolidation,
                       reorganization, or partial or complete liquidation of the Company, such equitable adjustments described in the
                       foregoing sentence may be made as determined to be appropriate and equitable by the Committee to prevent
                       dilution or enlargement of rights of participants. In either case, the decision of the Committee regarding any
                       such adjustment shall be final, binding and conclusive.
                       5.8   Change in Control.

                                (a) Subject to the terms of the applicable Agreements, in the event of a “Change in Control,” the
                       Board, as constituted prior to the Change in Control, may, in its discretion:

                                           (1) require that (i) some or all outstanding options and SARs shall become exercisable in
                                                full or in part, either immediately or upon a subsequent termination of employment,
                                                (ii) the Restriction Period applicable to some or all outstanding Stock Awards shall
                                                lapse in full or in part, either immediately or upon a subsequent termination of
                                                employment, (iii) the Performance Period applicable to some or all outstanding awards
                                                shall lapse in full or in part, and (iv) the Performance Measures applicable to some or
                                                all outstanding awards shall be deemed to be satisfied at the target, maximum or any
                                                other level;
                                           (2) require that shares of capital stock of the corporation resulting from or succeeding to the
                                                business of the Company pursuant to such Change in Control (or a parent corporation
                                                thereof) or other property be substituted for some or all of the shares of Common Stock
                                                subject to an outstanding award, with an appropriate and equitable adjustment to such
                                                award as determined by the Board in accordance with Section 5.7; and/or

                                           (3) require outstanding awards, in whole or in part, to be surrendered to the Company by the
                                                holder, and to be immediately cancelled by the Company, and to provide for the holder
                                                to receive (i) a cash payment in an amount equal to (A) in the case of an option or an
                                                SAR, the aggregate number of shares of Common Stock then subject to the portion of
                                                such option or SAR surrendered, whether or not vested or exercisable, multiplied by the
                                                excess, if any, of the Fair Market Value of a share of Common Stock as of the date of
                                                the Change in Control, over the purchase price or base price per share of Common
                                                Stock subject to such option

                                                                               C-11




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              422/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 424 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1620
                       Table of Contents
                                                or SAR; provided, however, that if the purchase price or base price per share of
                                                Common Stock subject to such option or SAR exceeds the Fair Market Value of a share
                                                of Common Stock as of the date of the Change in Control, such option or SAR may be
                                                cancelled for no consideration, (B) in the case of a Stock Award or a Performance
                                                Award denominated in shares of Common Stock, the number of shares of Common
                                                Stock then subject to the portion of such award surrendered to the extent the
                                                Performance Measures applicable to such award have been satisfied or are deemed
                                                satisfied pursuant to Section 5.8(a)(i), whether or not vested, multiplied by the Fair
                                                Market Value of a share of Common Stock as of the date of the Change in Control, and
                                                (C) in the case of a Performance Award denominated in cash, the value of the
                                                Performance Award then subject to the portion of such award surrendered to the extent
                                                the Performance Measures applicable to such award have been satisfied or are deemed
                                                satisfied pursuant to Section 5.8(a)(i); (ii) shares of capital stock of the corporation
                                                resulting from or succeeding to the business of the Company pursuant to such Change
                                                in Control (or a parent corporation thereof) or other property, having a fair market value
                                                not less than the amount determined under clause (i) above; or (iii) a combination of the
                                                payment of cash pursuant to clause (i) above and the issuance of shares or other
                                                property pursuant to clause (ii) above.

                                (b) For purposes of this Plan, a “Change in Control” shall be deemed to have occurred under the
                       following circumstances:

                                           (1) Change in Ownership of the Company. A change in the ownership of the Company
                                               which occurs on the date that any one person, or more than one person acting as a group
                                               (“Person”), acquires ownership of the shares of the Company that, together with the
                                               shares held by such Person, constitutes more than fifty percent (50%) of the total voting
                                               power of the shares of the Company (an “Acquisition”); provided, however, that for
                                               purposes of this subsection, the acquisition of additional shares by any one Person, who
                                               is considered to own more than fifty percent (50%) of the total voting power of the
                                               shares of the Company will not be considered an Acquisition; provided, further, that
                                               any change in the ownership of the shares of the Company as a result of a private
                                               financing of the Company that is approved by the Board also will not be considered an
                                               Acquisition. Further, if the members of the Company immediately before such change
                                               in ownership continue to retain immediately after the change in ownership, in
                                               substantially the same proportions as their ownership of shares of the Company’s voting
                                               shares immediately prior to the change in ownership, direct or indirect beneficial
                                               ownership of fifty percent (50%) or more of the total voting power of the shares of the
                                               Company or of the ultimate parent entity of the Company, such event shall not be
                                               considered an Acquisition under this Section 5.8(b)(1). For this purpose, indirect
                                               beneficial ownership shall include, without limitation, an interest resulting from
                                               ownership of the voting securities of one or more corporations or other business entities
                                               which own the Company, as the case may be, either directly or through one or more
                                               subsidiary corporations or other business entities;
                                           (2) Change in Effective Control of the Company. If the Company has a class of securities
                                               registered pursuant to Section 12 of the Exchange Act, a change in the effective control
                                               of the Company which occurs on the date that a majority of members of the Board is
                                               replaced during any twelve (12) month period by directors whose appointment or
                                               election is not endorsed by a majority of the members of the Board prior to the date of
                                               the appointment or election. For purposes of this Section 5.8(b)(2), if any Person is
                                               considered to be in effective control of the Company, the acquisition of additional
                                               control of the Company by the same Person will not be considered an Acquisition;

                                           (3) Change in Ownership of a Substantial Portion of the Company’s Assets. A change in the
                                               ownership of a substantial portion of the Company’s assets which occurs on the date
                                               that any Person acquires (or has acquired during the twelve (12) month period ending
                                               on the date of the most recent acquisition by such person or persons) assets from the
                                               Company that have a total gross fair market value equal to or more than fifty percent
                                               (50%) of the total gross fair market value of all of the assets of the Company
                                               immediately prior to such

                                                                              C-12




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             423/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 425 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1621
                       Table of Contents
                                                acquisition or acquisitions; provided, however, that for purposes of this subsection (c),
                                                the following will not constitute a change in the ownership of a substantial portion of
                                                the Company’s assets: (A) a transfer to an entity that is controlled by the Company’s
                                                members immediately after the transfer, or (B) a transfer of assets by the Company to:
                                                (1) a member of the Company (immediately before the asset transfer) in exchange for
                                                or with respect to the Company’s shares, an entity, fifty percent (50%) or more of the
                                                total value or voting power of which is owned, directly or indirectly, by the Company,
                                                (3) a Person, that owns, directly or indirectly, fifty percent (50%) or more of the total
                                                value or voting power of all the outstanding shares of the Company, or (4) an entity, at
                                                least fifty percent (50%) of the total value or voting power of which is owned, directly
                                                or indirectly, by a Person described in this subsection (b)(3). For purposes of this
                                                Section 5.8(b)(3), gross fair market value means the value of the assets of the Company,
                                                or the value of the assets being disposed of, determined without regard to any liabilities
                                                associated with such assets.

                       provided, that with respect to any nonqualified deferred compensation that becomes payable on account of the
                       Change in Control, the transaction or event described in clause (1), (2) or (3) also constitutes a “change in
                       control event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in order for the payment not to
                       violate Section 409A of the Code.

                                 For purposes of this Section 5.8, persons will be considered to be acting as a group if they are owners
                       of a corporation that enters into a merger, consolidation, purchase or acquisition of shares, or similar business
                       transaction with the Company.
                                   Further and for the avoidance of doubt, the following transactions will not constitute an Acquisition:
                       (i) a transaction if its sole purpose is to change the jurisdiction of the Company’s incorporation; (ii) a transaction
                       if its sole purpose is to create a holding company that will be owned in substantially the same proportions by the
                       persons who held the Company’s securities immediately before such transaction or (iii) an acquisition of
                       additional voting power of shares held by FF Top Holding LLC, a Delaware limited liability company, as a
                       result of the increase in voting power attributed to a share of Class B common stock, par value $ 0.0001 per
                       share, of the Company, following the occurrence of a qualifying equity market capitalization of the Company in
                       accordance with the Company’s Second Amended and Restated Certificate of Incorporation (as the same may
                       be amended, restated or otherwise modified from time-to-time).

                                 In addition, a “Person,” as used in this Section 5.8, shall not include (w) the Company or any of its
                       Affiliates; (x) a trustee or other fiduciary holding securities under an employee benefit plan of the Company or
                       any of its Subsidiaries; (y) an underwriter temporarily holding securities pursuant to an offering of such
                       securities; or (z) a corporation owned, directly or indirectly, by the stockholders of the Company in substantially
                       the same proportions as their ownership of stock of the Company.

                       5.9 Deferrals. The Committee may determine that the delivery of shares of Common Stock or the payment of
                       cash, or a combination thereof, upon the settlement of all or a portion of any award made hereunder shall be
                       deferred, or the Committee may, in its sole discretion, approve deferral elections made by holders of awards.
                       Deferrals shall be for such periods and upon such terms as the Committee may determine in its sole discretion,
                       subject to the requirements of Section 409A of the Code.
                       5.10 No Right of Participation, Employment or Service. Unless otherwise set forth in an employment
                       agreement, no person shall have any right to participate in this Plan. Neither this Plan nor any award made
                       hereunder shall confer upon any person any right to continued employment by or service with the Company,
                       any Subsidiary or any affiliate of the Company or affect in any manner the right of the Company, any
                       Subsidiary or any affiliate of the Company to terminate the employment or service of any person at any time
                       without liability hereunder.

                       5.11 Rights as Stockholder. No person shall have any right as a stockholder of the Company with respect to
                       any shares of Common Stock or other equity security of the Company which is subject to an award hereunder
                       unless and until such person becomes a stockholder of record with respect to such shares of Common Stock or
                       equity security.

                       5.12 Designation of Beneficiary. To the extent permitted by the Company, a holder of an award may file
                       with the Company a written designation of one or more persons as such holder’s beneficiary or beneficiaries
                       (both primary and contingent) in the event of the holder’s death or incapacity. To the extent an outstanding
                       option or SAR

                                                                               C-13




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                424/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 426 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1622
                       Table of Contents
                       granted hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to exercise such option or
                       SAR pursuant to procedures prescribed by the Company. Each beneficiary designation shall become effective
                       only when filed in writing with the Company during the holder’s lifetime on a form prescribed by the Company.
                       The spouse of a married holder domiciled in a community property jurisdiction shall join in any designation of a
                       beneficiary other than such spouse. The filing with the Company of a new beneficiary designation shall cancel
                       all previously filed beneficiary designations. If a holder fails to designate a beneficiary, or if all designated
                       beneficiaries of a holder predecease the holder, then each outstanding award held by such holder, to the extent
                       vested or exercisable, shall be payable to or may be exercised by such holder’s executor, administrator, legal
                       representative or similar person.

                       5.13 Awards Subject to Clawback. The awards granted under this Plan and any cash payment or shares of
                       Common Stock delivered pursuant to such an award are subject to forfeiture, recovery by the Company or other
                       action pursuant to the applicable Agreement or any clawback or recoupment policy which the Company may
                       adopt from time to time, including without limitation any such policy which the Company may be required to
                       adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules and
                       regulations thereunder, or as otherwise required by law.

                       5.14 Section 409A. This Plan is intended to comply with the applicable requirements of Section 409A of the
                       Code and shall be limited, construed and interpreted in accordance with such intent. To the extent that any
                       award is subject to Section 409A of the Code, it shall be paid in a manner that will comply with Section 409A
                       of the Code, including proposed, temporary or final regulations or any other guidance issued by the Secretary of
                       the Treasury and the Internal Revenue Service with respect thereto. Notwithstanding anything herein to the
                       contrary, any provision in this Plan that is inconsistent with Section 409A of the Code shall be deemed to be
                       amended to comply with Section 409A of the Code and to the extent such provision cannot be amended to
                       comply therewith, such provision shall be null and void. The Company shall have no liability to a participant, or
                       any other party, if an award that is intended to be exempt from, or compliant with, Section 409A of the Code is
                       not so exempt or compliant or for any action taken by the Committee or the Company and, in the event that any
                       amount or benefit under this Plan becomes subject to penalties under Section 409A of the Code, responsibility
                       for payment of such penalties shall rest solely with the affected participants and not with the Company.
                       Notwithstanding any contrary provision in this Plan or an Agreement, any payment(s) of “nonqualified deferred
                       compensation” (within the meaning of Section 409A of the Code) that are otherwise required to be made under
                       this Plan to a “specified employee” (as defined under Section 409A of the Code) as a result of such employee’s
                       separation from service (other than a payment that is not subject to Section 409A of the Code) shall be delayed
                       for the first six (6) months following such separation from service (or, if earlier, the date of death of the
                       specified employee) and shall instead be paid (in a manner set forth in the Agreement) upon expiration of such
                       delay period.
                       5.15 Data Privacy. As a condition for receiving any award under the Plan, each participant explicitly and
                       unambiguously consents to the collection, use and transfer, in electronic or other form, of personal data as
                       described in this Section 5.15 by and among the Company and its Subsidiaries and affiliates exclusively for
                       implementing, administering and managing the participant’s participation in the Plan. The Company and its
                       Subsidiaries and affiliates may hold certain personal information about a participant, including the participant’s
                       name, address and telephone number; birthdate; social security, insurance or other identification number; salary;
                       nationality; job title(s); any shares of Common Stock held in the Company or its Subsidiaries and affiliates; and
                       award details, to implement, manage and administer the Plan and awards (the “Data”). The Company and its
                       Subsidiaries and affiliates may transfer the Data amongst themselves as necessary to implement, administer and
                       manage a participant’s participation in the Plan, and the Company and its Subsidiaries and affiliates may
                       transfer the Data to third parties assisting the Company with Plan implementation, administration and
                       management. These recipients may be located in the participant’s country, or elsewhere, and the participant’s
                       country may have different data privacy laws and protections than the recipients’ country. By accepting an
                       award, each participant authorizes such recipients to receive, possess, use, retain and transfer the Data, in
                       electronic or other form, to implement, administer and manage the participant’s participation in the Plan,
                       including any required Data transfer to a broker or other third party with whom the Company or the participant
                       may elect to deposit any shares of Common Stock. The Data related to a participant will be held only as long as
                       necessary to implement, administer, and manage the participant’s participation in the Plan. A participant may, at
                       any time, view the Data that the Company holds regarding such participant, request additional information
                       about the storage and processing of the Data regarding such participant, recommend any necessary corrections
                       to the Data regarding the participant or refuse or withdraw the consents in this Section 5.15 in writing, without
                       cost, by contacting the local human resources representative. The Company may cancel participant’s ability

                                                                             C-14




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                            425/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 427 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1623
                       Table of Contents
                       to participate in the Plan and, in the Committee’s sole discretion, the participant may forfeit any outstanding
                       awards if the participant refuses or withdraws the consents in this Section 5.15. For more information on the
                       consequences of refusing or withdrawing consent, participants may contact their local human resources
                       representative.

                       5.16 Limitations Applicable to Section 16 Persons. Notwithstanding any other provision of the Plan, the
                       Plan and any award granted or awarded to any individual who is then subject to Section 16 of the Exchange Act
                       shall be subject to any additional limitations set forth in any applicable exemptive rule under Section 16 of the
                       Exchange Act (including Rule 16b3 of the Exchange Act and any amendments thereto) that are requirements for
                       the application of such exemptive rule. To the extent permitted by applicable law, the Plan and awards granted
                       or awarded hereunder shall be deemed amended to the extent necessary to conform to such applicable
                       exemptive rule.

                       5.17 Prohibition on Executive Officer Loans. Notwithstanding any other provision of the Plan to the
                       contrary, no participant who is a director or an “executive officer” of the Company within the meaning of
                       Section 13(k) of the Exchange Act shall be permitted to make payment with respect to any awards granted
                       under the Plan, or continue any extension of credit with respect to such payment, with a loan from the Company
                       or a loan arranged by the Company in violation of Section 13(k) of the Exchange Act.
                       5.18 Governing Law. This Plan, each award hereunder and the related Agreement, and all determinations
                       made and actions taken pursuant thereto, to the extent not otherwise governed by the Code or the laws of the
                       United States, shall be governed by the laws of the State of Delaware and construed in accordance therewith
                       without giving effect to principles of conflicts of laws.

                       5.19 Foreign Employees. Without amending this Plan, the Committee may grant awards to eligible persons
                       who are foreign nationals and/or reside outside of the United States on such terms and conditions different from
                       those specified in this Plan as may in the judgment of the Committee be necessary or desirable to foster and
                       promote achievement of the purposes of this Plan and, in furtherance of such purposes the Committee may
                       make such modifications, amendments, procedures, subplans and the like as may be necessary or advisable to
                       comply with provisions of laws in other countries or jurisdictions in which the Company or its Subsidiaries
                       operates or has employees.

                                                                              C-15




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                           426/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 428 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1624
                       Table of Contents




                        PROSPECTUS FOR UP TO 212,285,639 SHARES OF CLASS A COMMON STOCK
                                AND 61,712,763 SHARES OF CLASS B COMMON STOCK
                                                         OF
                                    PROPERTY SOLUTIONS ACQUISITION CORP.




                                       DEALER PROSPECTUS DELIVERY OBLIGATION




                             Until     , 2021, all dealers that effect transactions in these securities, whether or not participating in this
                       offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a
                       prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions.




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                427/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 429 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1625
                       Table of Contents

                                                                 PART II
                                                 INFORMATION NOT REQUIRED IN PROSPECTUS

                       Item 20. Indemnification of Directors and Officers
                             Section 145 of the DGCL concerning indemnification of officers, directors, employees and agents is set
                       forth below.

                            “Section 145. Indemnification of officers, directors, employees and agents; insurance.

                            (a)   A corporation shall have power to indemnify any person who was or is a party or is threatened to be
                                  made a party to any threatened, pending or completed action, suit or proceeding, whether civil,
                                  criminal, administrative or investigative (other than an action by or in the right of the corporation)
                                  by reason of the fact that the person is or was a director, officer, employee or agent of the
                                  corporation, or is or was serving at the request of the corporation as a director, officer, employee or
                                  agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses
                                  (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably
                                  incurred by the person in connection with such action, suit or proceeding if the person acted in good
                                  faith and in a manner the person reasonably believed to be in or not opposed to the best interests of
                                  the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to
                                  believe the person’s conduct was unlawful. The termination of any action, suit or proceeding by
                                  judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall
                                  not, of itself, create a presumption that the person did not act in good faith and in a manner which
                                  the person reasonably believed to be in or not opposed to the best interests of the corporation, and,
                                  with respect to any criminal action or proceeding, had reasonable cause to believe that the person’s
                                  conduct was unlawful.
                            (b) A corporation shall have power to indemnify any person who was or is a party or is threatened to be
                                made a party to any threatened, pending or completed action or suit by or in the right of the
                                corporation to procure a judgment in its favor by reason of the fact that the person is or was a
                                director, officer, employee or agent of the corporation, or is or was serving at the request of the
                                corporation as a director, officer, employee or agent of another corporation, partnership, joint
                                venture, trust or other enterprise against expenses (including attorneys’ fees) actually and
                                reasonably incurred by the person in connection with the defense or settlement of such action or suit
                                if the person acted in good faith and in a manner the person reasonably believed to be in or not
                                opposed to the best interests of the corporation and except that no indemnification shall be made in
                                respect of any claim, issue or matter as to which such person shall have been adjudged to be liable
                                to the corporation unless and only to the extent that the Court of Chancery or the court in which
                                such action or suit was brought shall determine upon application that, despite the adjudication of
                                liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled
                                to indemnity for such expenses which the Court of Chancery or such other court shall deem proper.

                            (c)   (1)   To the extent that a present or former director or officer of a corporation has been successful
                                        on the merits or otherwise in defense of any action, suit or proceeding referred to in
                                        subsections (a) and (b) of this section, or in defense of any claim, issue or matter therein, such
                                        person shall be indemnified against expenses (including attorneys’ fees) actually and
                                        reasonably incurred by such person in connection therewith. For indemnification with respect
                                        to any act or omission occurring after December 31, 2020, references to “officer” for purposes
                                        of these paragraphs (c)(1) and (2) of this section shall mean only a person who at the time of
                                        such act or omission is deemed to have consented to service by the delivery of process to the
                                        registered agent of the corporation pursuant to § 3114(b) of Title 10 (for purposes of this
                                        sentence only, treating residents of this State as if they were nonresidents to apply § 3114(b) of
                                        Title 10 to this sentence).

                                  (2) The corporation may indemnify any other person who is not a present or former director or
                                      officer of the corporation against expenses (including attorneys’ fees) actually and reasonably
                                      incurred by such person to the extent he or she has been successful on the merits or otherwise
                                      in defense of any action, suit or proceeding referred to in subsections (a) and (b) of this
                                      section, or in defense of any claim, issue or matter therein.

                                                                              II-1




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             428/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 430 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1626
                       Table of Contents
                            (d) Any indemnification under subsections (a) and (b) of this section (unless ordered by a court) shall be
                                made by the corporation only as authorized in the specific case upon a determination that
                                indemnification of the present or former director, officer, employee or agent is proper in the
                                circumstances because the person has met the applicable standard of conduct set forth in subsections
                                (a) and (b) of this section. Such determination shall be made, with respect to a person who is a
                                director or officer of the corporation at the time of such determination, (1) by a majority vote of the
                                directors who are not parties to such action, suit or proceeding, even though less than a quorum, or
                                (2) by a committee of such directors designated by majority vote of such directors, even though less
                                than a quorum, or (3) if there are no such directors, or if such directors so direct, by independent
                                legal counsel in a written opinion, or (4) by the stockholders.

                            (e)   Expenses (including attorneys’ fees) incurred by an officer or director of the corporation in
                                  defending any civil, criminal, administrative or investigative action, suit or proceeding may be paid
                                  by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt
                                  of an undertaking by or on behalf of such director or officer to repay such amount if it shall
                                  ultimately be determined that such person is not entitled to be indemnified by the corporation as
                                  authorized in this section. Such expenses (including attorneys’ fees) incurred by former directors
                                  and officers or other employees and agents of the corporation or by persons serving at the request of
                                  the corporation as directors, officers, employees or agents of another corporation, partnership, joint
                                  venture, trust or other enterprise may be so paid upon such terms and conditions, if any, as the
                                  corporation deems appropriate.

                            (f)   The indemnification and advancement of expenses provided by, or granted pursuant to, the other
                                  subsections of this section shall not be deemed exclusive of any other rights to which those seeking
                                  indemnification or advancement of expenses may be entitled under any bylaw, agreement, vote of
                                  stockholders or disinterested directors or otherwise, both as to action in such person’s official
                                  capacity and as to action in another capacity while holding such office. A right to indemnification or
                                  to advancement of expenses arising under a provision of the certificate of incorporation or a bylaw
                                  shall not be eliminated or impaired by an amendment to or repeal or elimination of the certificate of
                                  incorporation or the bylaws after the occurrence of the act or omission that is the subject of the civil,
                                  criminal, administrative or investigative action, suit or proceeding for which indemnification or
                                  advancement of expenses is sought, unless the provision in effect at the time of such act or omission
                                  explicitly authorizes such elimination or impairment after such action or omission has occurred.
                            (g) A corporation shall have power to purchase and maintain insurance on behalf of any person who is
                                or was a director, officer, employee or agent of the corporation, or is or was serving at the request of
                                the corporation as a director, officer, employee or agent of another corporation, partnership, joint
                                venture, trust or other enterprise against any liability asserted against such person and incurred by
                                such person in any such capacity, or arising out of such person’s status as such, whether or not the
                                corporation would have the power to indemnify such person against such liability under this section.

                            (h) For purposes of this section, references to “the corporation” shall include, in addition to the resulting
                                corporation, any constituent corporation (including any constituent of a constituent) absorbed in a
                                consolidation or merger which, if its separate existence had continued, would have had power and
                                authority to indemnify its directors, officers, and employees or agents, so that any person who is or
                                was a director, officer, employee or agent of such constituent corporation, or is or was serving at the
                                request of such constituent corporation as a director, officer, employee or agent of another
                                corporation, partnership, joint venture, trust or other enterprise, shall stand in the same position
                                under this section with respect to the resulting or surviving corporation as such person would have
                                with respect to such constituent corporation if its separate existence had continued.

                                                                              II-2




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              429/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 431 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1627
                       Table of Contents
                             (i)   For purposes of this section, references to “other enterprises” shall include employee benefit plans;
                                   references to “fines” shall include any excise taxes assessed on a person with respect to any
                                   employee benefit plan; and references to “serving at the request of the corporation” shall include
                                   any service as a director, officer, employee or agent of the corporation which imposes duties on, or
                                   involves services by, such director, officer, employee or agent with respect to an employee benefit
                                   plan, its participants or beneficiaries; and a person who acted in good faith and in a manner such
                                   person reasonably believed to be in the interest of the participants and beneficiaries of an employee
                                   benefit plan shall be deemed to have acted in a manner “not opposed to the best interests of the
                                   corporation” as referred to in this section.

                             (j)   The indemnification and advancement of expenses provided by, or granted pursuant to, this section
                                   shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased
                                   to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and
                                   administrators of such a person.

                             (k) The Court of Chancery is hereby vested with exclusive jurisdiction to hear and determine all actions
                                 for advancement of expenses or indemnification brought under this section or under any bylaw,
                                 agreement, vote of stockholders or disinterested directors, or otherwise. The Court of Chancery may
                                 summarily determine a corporation’s obligation to advance expenses (including attorneys’ fees).
                              Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors,
                       officers, and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that,
                       in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act and
                       is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the
                       payment of expenses incurred or paid by a director, officer or controlling person in a successful defense of any
                       action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the
                       securities being registered, we will, unless in the opinion of its counsel the matter has been settled by
                       controlling precedent, submit to the court of appropriate jurisdiction the question whether such indemnification
                       by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of
                       such issue.

                             Article VII of PSAC’s certificate of incorporation will provide:

                              “To the fullest extent permitted by the DGCL, as the same exists or as may hereafter be amended, a
                       director of the Corporation shall not be personally liable to the Corporation or its stockholders for monetary
                       damages for breach of fiduciary duty as a director. If the DGCL is amended after approval by the stockholders
                       of this Article VII to authorize corporate action further eliminating or limiting the personal liability of directors,
                       then the liability of a director of the Corporation shall be eliminated or limited to the fullest extent permitted by
                       the DGCL as so amended, automatically and without further action, upon the date of such amendment.”
                             Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors,
                       officers or persons controlling us pursuant to the foregoing provisions, we have been informed that in the
                       opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is
                       theretofore unenforceable.

                                                                                II-3




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                                430/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 432 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1628
                       Table of Contents

                       Item 21. Exhibits and Financial Statement Schedules

                       Exhibit
                        No.                                                  Description
                          2.1    Agreement and Plan of Merger, dated as of January 27, 2021, by and among Property Solutions
                                 Acquisition Corp., PSAC Merger Sub Ltd., and FF Intelligent Mobility Global Holdings Ltd.
                                 (included as Annex A to this proxy statement/consent solicitation statement/prospectus)


                         2.2*    First Amendment to Agreement and Plan of Merger, dated as of February 25, 2021, by and among
                                 Property Solutions Acquisition Corp., PSAC Merger Sub Ltd., and FF Intelligent Mobility Global
                                 Holdings Ltd.


                          3.1    Form of Second Amended and Restated Certificate of Incorporation of New FF (included as Annex
                                 B to this proxy statement/consent solicitation statement/prospectus)


                         3.2*    Amended and Restated Certificate of Incorporation of Property Solutions Acquisition Corp.


                         3.3*    Form of Amended and Restated Bylaws of New FF


                         3.4*    Bylaws of Property Solutions Acquisition Corp.


                         4.1*    Specimen Unit Certificate of Property Solutions Acquisition Corp.


                         4.2*    Specimen Common Stock Certificate of Property Solutions Acquisition Corp.


                         4.3*    Specimen Warrant Certificate of Property Solutions Acquisition Corp.


                         4.5*    Warrant Agreement between Continental Stock Transfer & Trust Company and Property Solutions
                                 Acquisition Corp.


                         5.1*    Opinion of Latham & Watkins LLP


                         8.1*    Opinion of Sidley Austin LLP


                        10.1*    Investment Management Trust Agreement between Continental Stock Transfer & Trust Company
                                 and Property Solutions Acquisition Corp.


                        10.2*    Escrow Agreement between Property Solutions Acquisition Corp., Continental Stock Transfer &
                                 Trust Company and each of the stockholders listed therein.


                        10.3*    Registration Rights Agreement among Property Solutions Acquisition Corp. and certain stockholders
                                 listed therein.


                        10.4*    Administrative Services Agreement between Property Solutions Acquisition Corp. and Benchmark
                                 Real Estate Group, LLC


                        10.5*    Subscription Agreement between Property Solutions Acquisition Corp. and Property Solutions
                                 Acquisition Sponsor, LLC


                        10.6*    Subscription Agreement between Property Solutions Acquisition Corp. and EarlyBirdCapital, Inc.


                        10.7*    Promissory Note between Property Solutions Acquisition Corp. and Property Solutions Acquisition
                                 Sponsor, LLC


                        10.8*    Business Combination Marketing Agreement between the Property Solutions Acquisition Corp. and
                                 EarlyBirdCapital, Inc.


                        10.9*    Form of Amended and Restated Registration Rights Agreement between New FF and certain holders

https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                     431/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 433 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                           identified therein.                 #:1629

                        10.10*   Form of Subscription Agreement between Property Solutions Acquisition Corp. and the subscribers
                                 party thereto.


                        10.11*   Form of Shareholder Agreement between New FF and certain holders identified therein.



                                                                          II-4




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                   432/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 434 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1630
                       Table of Contents

                       Exhibit
                        No.                                                  Description
                        10.12*   Form of Support Agreement between FF Intelligent Mobility Global Holdings Ltd. and FF Top
                                 Holding Ltd.


                        10.13*   Form of Support Agreement between FF Intelligent Mobility Global Holdings Ltd. and Season
                                 Smart Ltd.


                        10.14*   Form of Support Agreement between FF Intelligent Mobility Global Holdings Ltd. and Founding
                                 Future Creditors Trust.


                        10.15*   Sponsor Support Agreement between Property Solutions Acquisition Corp. and Property Solutions
                                 Acquisition Sponsor, LLC.


                        10.16*   Form of Lock-up Agreement between New FF and certain shareholders party thereto.


                        10.17*   Form of Lock-up Agreement between New FF and Property Solutions Acquisition Sponsor, LLC.


                        10.18    Form of Faraday Future Intelligent Electric Inc. 2021 Stock Incentive Plan (included as Annex C to
                                 this proxy statement/consent solicitation statement/prospectus)


                        10.19*   Second Amended and Restated Note Purchase Agreement, dated as of October 9, 2020 among
                                 Faraday&Future Inc., FF Inc., Faraday SPE, LLC, and Robin Prop Holdco LLC, as Issuers, the
                                 Guarantors Party Thereto, Birch Lake Fund Management, LP, as Collateral Agent for the benefit of
                                 the Secured Parties, U.S. Bank National Association, as Notes Agent for the Purchasers and the
                                 Purchasers Party Thereto


                        10.20*   First Amendment and Waiver to Second Amended and Restated Note Purchase Agreement, dated as
                                 of January 13, 2021 among Faraday&Future Inc., FF Inc., Faraday SPE, LLC, and Robin Prop
                                 Holdco LLC, as Issuers, the Guarantors Party Thereto, Birch Lake Fund Management, LP, as
                                 Collateral Agent for the benefit of the Secured Parties, U.S. Bank National Association, as Notes
                                 Agent for the Purchasers and the Purchasers Party Thereto


                        10.21*   Second Amendment and Waiver to Second Amended and Restated Note Purchase Agreement, dated
                                 as of March 1, 2021 among Faraday&Future Inc., FF Inc., Faraday SPE, LLC, and Robin Prop
                                 Holdco LLC, as Issuers, the Guarantors Party Thereto, Birch Lake Fund Management, LP, as
                                 Collateral Agent for the benefit of the Secured Parties, U.S. Bank National Association, as Notes
                                 Agent for the Purchasers and the Purchasers Party Thereto


                        10.22*   Ares Capital Corporation Priority Last Out Secured Promissory Note by Faraday&Future Inc., FF
                                 Inc., Faraday SPE, LLC


                        10.23*   Ares Centre Street Partnership Priority Last Out Secured Promissory Note by Faraday&Future Inc.,
                                 FF Inc., Faraday SPE, LLC


                        10.24*   Ares Credit Strategies Priority Last Out Secured Promissory Note by Faraday&Future Inc., FF Inc.,
                                 Faraday SPE, LLC


                        10.25*   Ares Direct Finance I LP Priority Last Out Secured Promissory Note by Faraday&Future Inc., FF
                                 Inc., Faraday SPE, LLC


                        10.26*   Offer Letter dated November 23, 2018 between Jiawei Wang and Faraday&Future Inc.


                        10.27*   Compensation Adjustment Letter dated July 1, 2019 between Jiawei Wang and Faraday&Future Inc.


                        10.28*   Compensation Adjustment Letter dated October 16, 2018 between Jiawei Wang and Faraday&Future
                                 Inc.


                        10.29*   Offer Letter dated October 10, 2018 between Tin Mok and Faraday&Future Inc.


https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                      433/438
4/6/2021Case   2:20-cv-08035-SVW-JPR              Document 110-7 Filed 04/06/21 Page 435 of 439 Page ID
                            https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                     10.30* Sign On Bonus Addendum Letter dated#:1631
                                                                  March 26, 2019 between Chui Tin Mok and Faraday&Future
                                Inc.


                                                                      II-5




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                           434/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 436 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1632
                       Table of Contents

                       Exhibit
                        No.                                                      Description
                           10.31*   Sign On Bonus Addendum Letter dated March 11, 2018 between Chui Tin Mok and Faraday&Future
                                    Inc.


                           10.32*   Smart King Ltd. Equity Incentive Plan, as Adopted on February 1, 2018, as Amended and Restated
                                    Effective February 1, 2018


                           10.33*   Form of Smart King Ltd. Equity Incentive Plan Option Award Agreement (United States)


                           10.34*   Form of Smart King Ltd. Equity Incentive Plan Option Award Agreement (China)


                           10.35*   Smart King Ltd. Special Talent Incentive Plan, as Adopted on May 2, 2019, as Amended on July 26,
                                    2020


                           10.36*   Form of Smart King Ltd. Special Talent Incentive Plan Share Option Agreement (Individual)


                           10.37*   Form of Smart King Ltd. Special Talent Incentive Plan Share Option Agreement (Entity)


                           10.38*   Form of Amended and Restated Employment Agreement by and among Faraday Future Intelligent
                                    Electric Inc., Faraday&Future Inc. and Dr. Carsten Breitfeld


                           10.39*   Offer Letter dated March 29, 2021 between Zvi Glasman and Faraday & Future Inc.


                           21.1*    Subsidiaries of the Registrant


                           23.1*    Consent of PricewaterhouseCoopers LLP


                           23.2*    Consent of Marcum LLP


                           23.3*    Consent of Latham & Watkins LLP (included in Exhibit 5.1 hereto)


                           99.1*    Consent of Jordan Vogel (Director nominee)


                           99.2*    Consent of Brian Krolicki (Director nominee)


                           99.3*    Consent of Christine Harada (Director nominee)


                           99.4*    Consent of Qing Ye (Director nominee)


                           99.5*    Consent of Dr. Carsten Breitfeld (Director nominee)


                           99.6*    Consent of Matthias Aydt (Director nominee)


                           99.7*    Consent of Lee Liu (Director nominee)


                           99.8*    Consent of Susan G. Swenson (Director nominee)


                           99.9*    Consent of Scott D. Vogel (Director nominee)
                       ____________
                       *      Filed herewith.

                                                                              II-6




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                       435/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 437 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1633
                       Table of Contents

                       Item 22. Undertakings
                            The undersigned registrant hereby undertakes:
                            (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this
                                registration statement:
                                  i.     To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933;
                                  ii.    To reflect in the prospectus any facts or events arising after the effective date of the
                                         registration statement (or the most recent post-effective amendment thereof) which,
                                         individually or in the aggregate, represent a fundamental change in the information set forth in
                                         the registration statement. Notwithstanding the foregoing, any increase or decrease in volume
                                         of securities offered (if the total dollar value of securities offered would not exceed that which
                                         was registered) and any deviation from the low or high end of the estimated maximum
                                         offering range may be reflected in the form of prospectus filed with the Commission pursuant
                                         to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20
                                         percent change in the maximum aggregate offering price set forth in the “Calculation of
                                         Registration Fee” table in the effective registration statement.
                                  iii.     To include any material information with respect to the plan of distribution not previously
                                           disclosed in the registration statement or any material change to such information in the
                                           registration statement.
                            (2) That, for the purpose of determining any liability under the Securities Act of 1933, each such post-
                                effective amendment shall be deemed to be a new registration statement relating to the securities
                                offered therein, and the offering of such securities at that time shall be deemed to be the initial bona
                                fide offering thereof.
                            (3) To remove from registration by means of a post-effective amendment any of the securities being
                                registered which remain unsold at the termination of the offering.
                            (4) That, for the purpose of determining liability under the Securities Act of 1933 to any purchaser, each
                                prospectus filed pursuant to Rule 424(b) as part of a registration statement relating to an offering,
                                other than registration statements relying on Rule 430B or other than prospectuses filed in reliance
                                on Rule 430A, shall be deemed to be part of and included in the registration statement as of the date
                                it is first used after effectiveness. Provided, however, that no statement made in a registration
                                statement or prospectus that is part of the registration statement or made in a document incorporated
                                or deemed incorporated by reference into the registration statement or prospectus that is part of the
                                registration statement will, as to a purchaser with a time of contract of sale prior to such first use,
                                supersede or modify any statement that was made in the registration statement or prospectus that
                                was part of the registration statement or made in any such document immediately prior to such date
                                of first use.
                            (5) That, for the purpose of determining liability of the registrant under the Securities Act of 1933 to any
                                purchaser in the initial distribution of the securities, that in a primary offering of securities of the
                                undersigned registrant pursuant to this registration statement, regardless of the underwriting method
                                used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by
                                means of any of the following communications, the undersigned registrant will be a seller to the
                                purchaser and will be considered to offer or sell such securities to such purchaser:
                                  i.     Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering
                                         required to be filed pursuant to Rule 424;
                                  ii.    Any free writing prospectus relating to the offering prepared by or on behalf of the
                                         undersigned registrant or used or referred to by the undersigned registrant;
                                  iii.     The portion of any other free writing prospectus relating to the offering containing material
                                           information about the undersigned registrant or its securities provided by or on behalf of the
                                           undersigned registrant; and
                                  iv.      Any other communication that is an offer in the offering made by the undersigned registrant
                                           to the purchaser.

                                                                                II-7




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                              436/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 438 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1634
                       Table of Contents
                            (6) Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to
                                 directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or
                                 otherwise, the registrant has been advised that in the opinion of the Securities and Exchange
                                 Commission such indemnification is against public policy as expressed in the Act and is, therefore,
                                 unenforceable. In the event that a claim for indemnification against such liabilities (other than the
                                 payment by the registrant of expenses incurred or paid by a director, officer or controlling person of
                                 the registrant in the successful defense of any action, suit or proceeding) is asserted by such
                                 Director, officer or controlling person in connection with the securities being registered, the
                                 registrant will, unless in the opinion of its counsel the matter has been settled by controlling
                                 precedent, submit to a court of appropriate jurisdiction the question whether such indemnification
                                 by it is against public policy as expressed in the Act and will be governed by the final adjudication
                                 of such issue.

                            (7) That, prior to any public reoffering of the securities registered hereunder through use of a prospectus
                                which is a part of this registration statement, by any person or party who is deemed to be an
                                underwriter within the meaning of Rule 145(c), the issuer undertakes that such reoffering prospectus
                                will contain the information called for by the applicable registration form with respect to reofferings
                                by persons who may be deemed underwriters, in addition to the information called for by the other
                                items of the applicable form.

                            (8) That every prospectus: (1) that is filed pursuant to the immediately preceding paragraph, or (2) that
                                purports to meet the requirements of Section 10(a)(3) of the Act and is used in connection with an
                                offering of securities subject to Rule 415, will be filed as a part of an amendment to the registration
                                statement and will not be used until such amendment is effective, and that, for purposes of
                                determining any liability under the Securities Act of 1933, each such post-effective amendment
                                shall be deemed to be a new registration statement relating to the securities offered therein, and the
                                offering of such securities at that time shall be deemed to be the initial bona fide offering thereof.
                            (9) To respond to requests for information that is incorporated by reference into the prospectus pursuant
                                to Item 4, 10(b), 11, or 13 of this form, within one business day of receipt of such request, and to
                                send the incorporated documents by first class mail or other equally prompt means. This includes
                                information contained in documents filed subsequent to the effective date of the registration
                                statement through the date of responding to the request.

                            (10) To supply by means of a post-effective amendment all information concerning a transaction, and the
                                 company being acquired involved therein, that was not the subject of and included in the
                                 registration statement when it became effective.

                                                                             II-8




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                          437/438
4/6/2021Case   2:20-cv-08035-SVW-JPR            Document 110-7 Filed 04/06/21 Page 439 of 439 Page ID
                          https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm
                                                               #:1635
                       Table of Contents

                                                                        SIGNATURES
                              Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration
                       statement to be signed on its behalf by the undersigned, thereunto duly authorized, in New York, New York, on
                       the 5th day of April, 2021.

                                                                                PROPERTY SOLUTIONS ACQUISITION CORP.
                                                                                By:           /s/ Jordan Vogel
                                                                                Name: Jordan Vogel
                                                                                Title:        Co-Chief Executive Officer

                             KNOW ALL MEN AND WOMEN BY THESE PRESENTS, that each person whose signature appears
                       below constitutes and appoints each of Jordan Vogel and Aaron Feldman, acting singly, his true and lawful
                       attorney-in-fact, with full power of substitution and resubstitution for him and in his name, place and stead, in
                       any and all capacities to sign any and all amendments including post-effective amendments to this proxy
                       statement/consent solicitation statement/prospectus and to file the same, with all exhibits thereto, and other
                       documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and
                       confirming all that said attorney-in-fact or his substitute, each acting alone, may lawfully do or cause to be done
                       by virtue thereof.

                             Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by
                       the following persons in the capacities and on the dates indicated.

                       Name                                                           Title                                    Date

                       By: /s/ Jordan Vogel            Chairman, Co-Chief Executive Officer and Secretary                  April 5, 2021
                       Jordan Vogel                    (Principal Executive Officer)

                       By: /s/ Aaron Feldman           Co-Chief Executive Officer, Treasurer and Director                  April 5, 2021
                       Aaron Feldman                   (Principal Financial and Accounting Officer)

                       By: /s/ David Amsterdam         Director                                                            April 5, 2021
                       David Amsterdam

                       By: /s/ Avi Savar               Director                                                            April 5, 2021
                       Avi Savar

                       By: /s/ Eduardo Abush           Director                                                            April 5, 2021
                       Eduardo Abush

                                                                              II-9




https://www.sec.gov/Archives/edgar/data/1805521/000121390021020004/fs42021_propertysolutions.htm                                             438/438
